Exhibit 10.1

 



 

 

CREDIT AGREEMENT

dated as of

September 26, 2019

among

FOSSIL GROUP, INC.,
as a U.S. Borrower and the Borrower Representative,

FOSSIL PARTNERS, L.P.,
as a U.S. Borrower,

certain Subsidiaries from time to time party hereto,
as Borrowers,

the other Loan Parties from time to time party hereto,

the Lenders from time to time party hereto,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,
CITIZENS BANK, N.A. and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Joint Bookrunners and Joint Lead Arrangers,

CITIZENS BANK, N.A. and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents


 

 

  

 

 



 

TABLE OF CONTENTS

 

Page

 

ARTICLE I

 

Definitions

SECTION 1.01         Defined Terms 1 SECTION 1.02         Classification of
Loans and Borrowings 70 SECTION 1.03         Terms Generally 70 SECTION
1.04         German Terms 70 SECTION 1.05         French Terms 70 SECTION
1.06         Accounting Terms; GAAP 71 SECTION 1.07         Currency Matters 72
SECTION 1.08         Classification of Actions 72 SECTION 1.09         Interest
Rates; LIBOR Notifications 73

ARTICLE II

 

The Credits

SECTION 2.01         Revolving Commitments 73 SECTION 2.02         Loans and
Borrowings 74 SECTION 2.03         Requests for Revolving Borrowings 75 SECTION
2.04         Protective Advances 76 SECTION 2.05         Swingline Loans and
Overadvances 77 SECTION 2.06         Letters of Credit 80 SECTION
2.07         Funding of Borrowings 85 SECTION 2.08         Interest Elections 86
SECTION 2.09         Termination and Reduction of Revolving Commitments;
Increase in Revolving Commitments 89 SECTION 2.10         Repayment of Loans;
Evidence of Debt 89 SECTION 2.11         Prepayment of Loans 90 SECTION
2.12         Fees 91 SECTION 2.13         Interest 92 SECTION
2.14         Alternate Rate of Interest; Illegality 95 SECTION
2.15         Increased Costs 97 SECTION 2.16         Break Funding Payment 98
SECTION 2.17         Taxes 98 SECTION 2.18         Payments Generally;
Allocation of Proceeds; Sharing of Setoffs 103 SECTION 2.19         Mitigation
Obligations:  Replacement of Lenders 105 SECTION 2.20         Defaulting Lenders
106 SECTION 2.21         Returned Payments 108

ARTICLE III

 

Representations and Warranties

SECTION 3.01         Organization; Powers 108 SECTION
3.02         Authorization; Enforceability; Benefit to Loan Parties 108 SECTION
3.03         Governmental Approvals; No Conflicts 109 SECTION
3.04         Financial Condition; No Material Adverse Effect 109 SECTION
3.05         Properties 109 SECTION 3.06         Litigation and Environmental
Matters 110 SECTION 3.07         Compliance with Laws and Agreements 110

 

-i-

 



 

Page

 

SECTION 3.08         Investment Company Status, etc. 110 SECTION
3.09         Taxes 110 SECTION 3.10         ERISA; Labor Matters; Canadian
Pension Plans and Canadian Benefit Plans 111 SECTION 3.11         Disclosure 112
SECTION 3.12         Subsidiaries and Joint Ventures 112 SECTION
3.13         Insurance 112 SECTION 3.14         Margin Regulations 113 SECTION
3.15         Solvency 113 SECTION 3.16         Collateral Matters 113 SECTION
3.17         Use of Proceeds 114 SECTION 3.18         Credit Card Agreements 114
SECTION 3.19         Plan Assets; Prohibited Transactions 114 SECTION
3.20         Borrowing Base Certificate 114 SECTION 3.21         Material
Contracts 114 SECTION 3.22         Non-Hong Kong Company 114 SECTION
3.23         Centre of Main Interests and Establishments 114 SECTION
3.24         Compliance with the Swiss Non-Bank Rules 114

ARTICLE IV

 

Conditions

SECTION 4.01         Effective Date 115 SECTION 4.02         Each Credit Event
117 SECTION 4.03         French Effective Date 117

ARTICLE V

 

Affirmative Covenants

SECTION 5.01         Financial Statements:  Borrowing Base and Other Information
119 SECTION 5.02         Notices of Material Events 122 SECTION
5.03         Additional Subsidiaries 123 SECTION 5.04         Information
Regarding Collateral 123 SECTION 5.05         Existence; Conduct of Business 124
SECTION 5.06         Payment of Obligations 124 SECTION 5.07         Maintenance
of Properties 124 SECTION 5.08         Insurance 124 SECTION 5.09         Books
and Records; Inspection Rights 124 SECTION 5.10         Compliance with Laws 125
SECTION 5.11         Use of Proceeds 125 SECTION 5.12         Appraisals 125
SECTION 5.13         Field Examinations 126 SECTION 5.14         Depository
Banks 126 SECTION 5.15         Further Assurances 126 SECTION
5.16         Credit Card Agreements and Notifications 126 SECTION
5.17         Designation of Subsidiaries 126 SECTION 5.18         Deposit
Accounts 127 SECTION 5.19         Dominion Period 127 SECTION
5.20         Notification of Account Debtors of the European Loan Parties,
French Loan Parties and Hong Kong Loan Parties 128 SECTION
5.21         Financial Assistance 128 SECTION 5.22         European Collateral,
French Collateral and Hong Kong Collateral 128 SECTION 5.23         Centre of
Main Interests and Establishments 128 SECTION 5.24         [Reserved] 128

 



-ii-

 

 

Page



 

SECTION 5.25         Post-Closing Requirements 128 SECTION
5.26         Compliance with the Swiss Non-Bank Rules 129

ARTICLE VI

 

Negative Covenants

SECTION 6.01         Indebtedness; Certain Equity Securities 129 SECTION
6.02         Liens 131 SECTION 6.03         Fundamental Changes; Business
Activities 132 SECTION 6.04         Investments, Loans, Advances, Guarantees and
Acquisitions 133 SECTION 6.05         Asset Sales 134 SECTION
6.06         Sale/Leaseback Transactions 136 SECTION 6.07         Swap
Agreements 136 SECTION 6.08         Restricted Payments; Certain Payments of
Indebtedness 136 SECTION 6.09         Transactions with Affiliates 137 SECTION
6.10         Restrictive Agreements 137 SECTION 6.11         Amendment of Other
Documents 138 SECTION 6.12         Fixed Charge Coverage Ratio 138 SECTION
6.13         [Reserved.] 138 SECTION 6.14         Tax Residence 138 SECTION
6.15         Canadian Pension Plans 138

ARTICLE VII

 

Events of Default

ARTICLE VIII

 

The Administrative Agent

SECTION 8.01         Authorization and Action 141 SECTION
8.02         Administrative Agent’s Reliance, Indemnification, Etc. 144 SECTION
8.03         Reliance 145 SECTION 8.04         Successor Administrative Agent
145 SECTION 8.05         Acknowledgements of Lenders and Issuing Bank 146
SECTION 8.06         Collateral Matters 146 SECTION 8.07         Credit Bidding
147 SECTION 8.08         Certain ERISA Matters 148 SECTION 8.09         UK
Security Agreements 148 SECTION 8.10         German Security Agreements 149
SECTION 8.11         Swiss Security Agreements 151 SECTION 8.12         French
Security Agreements 151

ARTICLE IX

 

Miscellaneous

SECTION 9.01         Notices 151 SECTION 9.02         Waivers; Amendments 154
SECTION 9.03         Expenses; Indemnity; Damage Waiver 156 SECTION
9.04         Successors and Assigns 158 SECTION 9.05         Survival 161
SECTION 9.06         Counterparts; Integration; Effectiveness 161 SECTION
9.07         Severability 161

 



-iii-

 

 

Page

 

SECTION 9.08         Right of Setoff 162 SECTION 9.09         Governing Law: 
Jurisdiction; Consent to Service of Process 162 SECTION 9.10         WAIVER OF
JURY TRIAL 163 SECTION 9.11         Headings 163 SECTION
9.12         Confidentiality 163 SECTION 9.13         Several Obligations;
Nonreliance; Violation of Law 164 SECTION 9.14         USA PATRIOT Act 164
SECTION 9.15         Appointment for Perfection 165 SECTION
9.16         Interest Rate Limitation 165 SECTION 9.17         No Fiduciary
Relationship 165 SECTION 9.18         Intercreditor Agreement 165 SECTION
9.19         Lender Loss Sharing Agreement 166 SECTION 9.20         Anti-Money
Laundering Legislation 167 SECTION 9.21         “Know Your Customer” Checks 168
SECTION 9.22         Judgment Currency 168 SECTION 9.23         Waiver of
Immunity 169 SECTION 9.24         Limitations of Enforcement against German Loan
Parties 169 SECTION 9.25         Acknowledgement and Consent to Bail-In of EEA
Financial Institutions 171 SECTION 9.26         Acknowledgement Regarding Any
Supported QFCs 171 SECTION 9.27         Data Protection Laws 171

ARTICLE X

 

U.S. Loan Guarantee

SECTION 10.01       Guarantee 172 SECTION 10.02       Guarantee of Payment 172
SECTION 10.03       No Discharge or Diminishment of U.S. Guarantee 172 SECTION
10.04       Defenses Waived 173 SECTION 10.05       Rights of Subrogation 173
SECTION 10.06       Reinstatement; Stay of Acceleration 173 SECTION
10.07       Information 173 SECTION 10.08       Taxes 173 SECTION
10.09       Maximum U.S. Liability 173 SECTION 10.10       Contribution 174
SECTION 10.11       Liability Cumulative 174 SECTION 10.12       Benefit to U.S.
Guarantors 174

ARTICLE XI

 

Canadian Loan Guaranty

SECTION 11.01       Guarantee 175 SECTION 11.02       Guarantee of Payment 175
SECTION 11.03       No Discharge or Diminishment of Canadian Guarantee 175
SECTION 11.04       Defenses Waived 176 SECTION 11.05       Rights of
Subrogation 176 SECTION 11.06       Reinstatement; Stay of Acceleration 176
SECTION 11.07       Information 177 SECTION 11.08       Maximum Canadian
Liability 177 SECTION 11.09       Contribution 177 SECTION 11.10       Liability
Cumulative 177

  

-iv-

 



  

Page

 

ARTICLE XII

 

French Loan Guaranty

 

SECTION 12.01       Guarantee 178 SECTION 12.02       Guarantee of Payment 178
SECTION 12.03       No Discharge or Diminishment of French Guarantee 178 SECTION
12.04       Defenses Waived 179 SECTION 12.05       Rights of Subrogation 179
SECTION 12.06       Reinstatement; Stay of Acceleration 179 SECTION
12.07       Information 180 SECTION 12.08       Maximum French Liability 180
SECTION 12.09       French Guarantee Limitations 180 SECTION
12.10       Notwithstanding any other provision of this French Loan Guaranty to
the contrary: 181 SECTION 12.10       Contribution 181 SECTION
12.11       Liability Cumulative 182

 

ARTICLE XIII

 

German Loan Guaranty

 

SECTION 13.01       Guarantee 182 SECTION 13.02       Guarantee of Payment 182
SECTION 13.03       No Discharge or Diminishment of German Guarantee 182 SECTION
13.04       Defenses Waived 183 SECTION 13.05       Rights of Subrogation 183
SECTION 13.06       Reinstatement; Stay of Acceleration 183 SECTION
13.07       Information 183 SECTION 13.08       Maximum German Liability 184
SECTION 13.09       Contribution 184 SECTION 13.10       Liability Cumulative
184

 

ARTICLE XIV

 

Hong Kong Loan Guaranty

 

SECTION 14.01       Guarantee 185 SECTION 14.02       Guarantee of Payment 185
SECTION 14.03       No Discharge or Diminishment of Hong Kong Guarantee 185
SECTION 14.04       Defenses Waived 186 SECTION 14.05       Rights of
Subrogation 186 SECTION 14.06       Reinstatement; Stay of Acceleration 186
SECTION 14.07       Information 186 SECTION 14.08       Maximum Hong Kong
Liability 187 SECTION 14.09       Contribution 187 SECTION 14.10       Liability
Cumulative 187

 

ARTICLE XV

 

Swiss Loan Guaranty

 

SECTION 15.01       Guarantee 188 SECTION 15.02       Guarantee of Payment 188
SECTION 15.03       No Discharge or Diminishment of Swiss Guarantee 188

 



-v-

 

 

Page

 

SECTION 15.04       Defenses Waived 189 SECTION 15.05       Rights of
Subrogation 189 SECTION 15.06       Reinstatement; Stay of Acceleration 189
SECTION 15.07       Information 190 SECTION 15.08       Maximum Swiss Liability
190 SECTION 15.09       Contribution 190 SECTION 15.10       Liability
Cumulative 190 SECTION 15.11       Swiss Limitation 191

 

ARTICLE XVI

 

UK Loan Guaranty

 

SECTION 16.01       Guarantee 193 SECTION 16.02       Guarantee of Payment 193
SECTION 16.03       No Discharge or Diminishment of UK Guarantee 193 SECTION
16.04       Defenses Waived 194 SECTION 16.05       Rights of Subrogation 194
SECTION 16.06       Reinstatement; Stay of Acceleration 194 SECTION
16.07       Information 194 SECTION 16.08       Maximum UK Liability 195 SECTION
16.09       Contribution 195 SECTION 16.10       Liability Cumulative 195    

ARTICLE XVII

 

The Borrower Representative

 

SECTION 17.01       Appointment; Nature of Relationship 196 SECTION
17.02       Powers 196 SECTION 17.03       Employment of Agents 196 SECTION
17.04       Notices 196 SECTION 17.05       Successor Borrower Representative
196 SECTION 17.06       Execution of Loan Documents; Borrowing Base Certificate
196 SECTION 17.07       Reporting 196

 

SCHEDULES:

 

Schedule 1.01 — Existing Letters of Credit Schedule 2.01 — Revolving Commitments
and LC Commitments Schedule 3.10 — Canadian Pension Plans Schedule 3.12 —
Subsidiaries and Joint Ventures Schedule 3.13 — Insurance Schedule 3.18 — Credit
Card Agreements Schedule 5.25 — Post-Closing Requirements Schedule 6.01 —
Existing Indebtedness Schedule 6.02 — Existing Liens Schedule 6.04 — Existing
Investments Schedule 6.09 — Transactions with Affiliates Schedule 6.10 —
Existing Restrictions       EXHIBITS:           Exhibit A — Form of Assignment
and Assumption Exhibit B — Form of Borrowing Base Certificate

   



-vi-

 

 

Exhibit C — Form of Borrowing Request

Exhibit D — Form of Compliance Certificate Exhibit E — Form of Intercreditor
Agreement Exhibit F — Form of Interest Election Request Exhibit G — [Reserved]
Exhibit H — Form of Joinder Agreement Exhibit I-1 — Form of U.S. Tax Certificate
for Non-U.S. Lenders that are not Partnerships for U.S. Federal Income Tax
Purposes Exhibit I-2 — Form of U.S. Tax Certificate for Non-U.S. Lenders that
are Partnerships for U.S. Federal Income Tax Purposes Exhibit I-3 — Form of U.S.
Tax Certificate for Non-U.S. Participants that are not Partnerships for U.S.
Federal Income Tax Purposes Exhibit I-4 — Form of U.S. Tax Certificate for
Non-U.S. Participants that are Partnerships for U.S. Federal Income Tax Purposes
Exhibit J — Form of Solvency Certificate Exhibit K — Form of Perfection
Certificate Exhibit L — Form of French Joinder Exhibit M — Form of Intercompany
Subordination Agreement

 

-vii-

 



 

CREDIT AGREEMENT, dated as of September 26, 2019, among FOSSIL GROUP, INC., a
Delaware corporation (the “Company”), FOSSIL PARTNERS, L.P., a Texas limited
partnership (“Fossil Partners”), each of the other U.S. Subsidiary Borrowers
from time to time party hereto (together with the Company, the “U.S.
Borrowers”), FOSSIL GROUP EUROPE GMBH, a limited liability company organized
under the law of Switzerland (“Fossil Switzerland”), FOSSIL ASIA PACIFIC
LIMITED, a private limited liability company organized under the laws of Hong
Kong (“Fossil Asia”), FOSSIL (EUROPE) GMBH, a limited liability company
organized under the laws of Germany (“Fossil Germany”), FOSSIL (UK) LIMITED, a
private limited liability company organized under the laws of England and Wales
(the “Fossil UK”) and FOSSIL CANADA INC., a corporation organized under the laws
of New Brunswick (“Fossil Canada” and, together with the U.S. Borrowers, Fossil
Switzerland, Fossil Asia, Fossil Germany, Fossil UK, and any other Subsidiary
designated as a Borrower pursuant to the terms of this Agreement, the
“Borrowers,” and each individually, a “Borrower”), the Guarantors from time to
time party hereto, the Lenders from time to time party hereto, JPMORGAN CHASE
BANK, N.A., as Administrative Agent, and J.P. MORGAN AG, as French Collateral
Agent.

 

R E C I T A L S:

 

WHEREAS, the Lenders have agreed to extend certain U.S. and non-U.S. credit
facilities to the U.S. Borrowers and certain non-U.S. credit facilities to the
other Borrowers consisting of $275,000,000 in an aggregate principal amount of
Revolving Commitments.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

ARTICLE I

Definitions

 

SECTION 1.01          Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR,” when used in reference to (a) a rate of interest, refers to the Alternate
Base Rate, and (b) any Loan or Borrowing, refers to whether such Loan, or the
Loans comprising such Borrowing, bear interest at a rate determined by reference
to the Alternate Base Rate.

 

“Account” means “accounts” as defined in the UCC.

 

“Account Debtor” means any Person obligated on an Account.

 

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division, product line, manufacturing facility or distribution
facility of any Person not already a Subsidiary of the Company, which assets
shall, as a result of the respective acquisition, become assets of the Company
or a Restricted Subsidiary of the Company (or assets of a Person who shall be
merged or amalgamated with and into the Company or a Restricted Subsidiary of
the Company) or (y) a majority of the Equity Interests of any such Person, which
Person shall, as a result of the respective acquisition, become a Restricted
Subsidiary of the Company (or shall be merged or amalgamated with and into the
Company or a Restricted Subsidiary of the Company).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum equal to
(a) the LIBO Rate for such Interest Period multiplied by (b) the Statutory
Reserve Rate.

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent,
security trustee and collateral agent for the Lenders hereunder and under the
other Loan Documents, or as applicable, such branches or affiliates of JPMCB as
it shall from time to time designate for the purpose of performing its
obligations hereunder and under the other Loan Documents in such capacities, and
in each case such person’s successors in such capacities as provided in Article
VIII.

 



 



 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

 

“Agent Indemnitee” has the meaning assigned to it in Section 9.03(c).

 

“Agents” means, individually and collectively as the context may require, the
Administrative Agent, the Arrangers and the Co-Syndication Agents.

 

“Aggregate Borrowing Base” means (i) the U.S. Borrowing Base plus (ii) the
Canadian Borrowing Base plus (iii) each French Borrowing Base plus (iv) each
German Borrowing Base plus (v) the Hong Kong Borrowing Base plus (vi) each Swiss
Borrowing Base plus (vii) the UK Borrowing Base; provided that not more than 60%
of the Aggregate Borrowing Base shall consist of the Borrowing Bases referenced
in the foregoing clause (i) (solely with respect to Eligible Finished Goods
Inventory located in Germany, Hong Kong and Singapore) and the foregoing clauses
(ii) through (vii) in the aggregate.

 

“Agreement” means this Credit Agreement, as modified, amended or restated from
time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 hereof, then the Alternate
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate as determined pursuant to the foregoing would be less
than 1.00%, such rate shall be deemed to be 1.00% for purposes of this
Agreement.

 

“Alternate Rate” means, for any day and for any Alternative Currency, the sum of
(i) a rate per annum selected by the Administrative Agent, in its reasonable
discretion based on market conditions and in no event greater than the rate per
annum generally charged by the Administrative Agent to similarly situated
borrowers in similar circumstances at such time, reflecting the cost to the
Lenders under the applicable Facility of obtaining funds, plus (ii) the
Applicable Rate for LIBO Rate Loans; provided, that if any the above rates shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. When used in reference to any Loan or Borrowing, “Alternate Rate”
refers to whether such Loan, or the Loans comprising such Borrowing are bearing
interest at a rate determined by reference to the Alternate Rate.

 

“Alternative Currency” means, (i) with respect to the Canadian Facility,
Canadian Dollars, (ii) with respect to the French Facility, Euros, (iii) with
respect to the Hong Kong Facility, Hong Kong Dollars, (iv) with respect to the
European Facility, Euros and Pounds Sterling and (v) with respect to Letters of
Credit issued hereunder, Canadian Dollars, Euros, Hong Kong Dollars, and Pounds
Sterling.

 

“AML Legislation” has the meaning set forth in Section 9.20.

 

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrowers or their respective Affiliates from time to time
concerning or relating to bribery, anti-money laundering or corruption.

 

-2-

 

 



“Applicable Commitment Fee Rate” the applicable rate per annum set forth in the
grid below, based upon the Average Availability:

 

Level Average Availability Applicable Commitment
Fee Rate I ≥ 50% of the Line Cap 0.375% II < 50% of the Line Cap 0.250%

 

For purposes of the foregoing, the Applicable Commitment Fee Rate shall be
determined (a) from and after the Effective Date and until any change thereto
pursuant to clause (b) below, by reference to Category I in the table above and
(b) as of the end of each Fiscal Quarter of the Company beginning with the first
Fiscal Quarter ending after the date that is six months after the Effective
Date, based upon the Borrowing Base Certificate that is delivered from time to
time pursuant to Section 5.01(f) as of the last day of such Fiscal Quarter, with
any changes to the Applicable Commitment Fee Rate resulting from a change in
Average Availability to be effective on the first day of the first Fiscal Month
following delivery of such Borrowing Base Certificate. Notwithstanding the
foregoing provisions of this definition, if the Borrowers shall fail to deliver
any Borrowing Base Certificate as of the last day of any Fiscal Quarter of the
Company by the time required under Section 5.01(f), then the Applicable
Commitment Fee Rate shall be determined by reference to Category I in the table
above from and including the day next following the date on which such Borrowing
Base Certificate shall have been due to but excluding the sixth day after the
date on which such Borrowing Base Certificate shall have been delivered.

 

“Applicable Parties” has the meaning assigned to it in Section 9.01(f).

 

“Applicable Percentage” means, for any Revolving Lender:

 

(a)           with respect to payments, computations and other matters relating
to the U.S. Commitments or U.S. Revolving Loans, LC Exposure, U.S. Protective
Advances or U.S. Overadvances, a percentage equal to a fraction (i) the
numerator of which is the U.S. Commitment of such Revolving Lender and (ii) the
denominator of which is the aggregate U.S. Commitments of all the U.S. Revolving
Lenders (or, if the aggregate U.S. Commitments have terminated or expired, the
Applicable Percentage shall be determined based upon such Revolving Lender’s
share of the aggregate U.S. Revolving Exposure);

 

(b)           with respect to payments, computations and other matters relating
to the Canadian Commitment or Canadian Revolving Loans, Canadian Protective
Advances or Canadian Overadvances, a percentage equal to a fraction (i) the
numerator of which is the Canadian Commitment of such Revolving Lender and (ii)
the denominator of which is the aggregate Canadian Commitments of all the
Canadian Revolving Lenders (or, if the aggregate Canadian Commitments have
terminated or expired, the Applicable Percentage shall be determined based upon
such Revolving Lender’s share of the aggregate Canadian Revolving Exposure);

 

(c)           with respect to payments, computations and other matters relating
to the French Commitment or French Revolving Loans, French Protective Advances,
French Overadvances or French Swingline Loans, a percentage equal to a fraction
(i) the numerator of which is the French Commitment of such Revolving Lender and
(ii) the denominator of which is the aggregate French Commitments of all the
French Revolving Lenders (or, if the aggregate French Commitments have
terminated or expired, the Applicable Percentage shall be determined based upon
such Revolving Lender’s share of the aggregate French Revolving Exposure);

 

(d)           with respect to payments, computations and other matters relating
to the European Commitment or European Revolving Loans, European Protective
Advances, European Overadvances or European Swingline Loans, a percentage equal
to a fraction (i) the numerator of which is the European Commitment of such
Revolving Lender and (ii) the denominator of which is the aggregate European
Commitments of all the European Revolving Lenders (or, if the aggregate European
Commitments have terminated or expired, the Applicable Percentage shall be
determined based upon such Revolving Lender’s share of the aggregate European
Revolving Exposure);

 

-3-

 

 



(e)           with respect to payments, computations and other matters relating
to the Hong Kong Commitment or Hong Kong Revolving Loans, Hong Kong Protective
Advances or Hong Kong Overadvances, a percentage equal to a fraction (i) the
numerator of which is the Hong Kong Commitment of such Revolving Lender and (ii)
the denominator of which is the aggregate Hong Kong Commitments of all the Hong
Kong Revolving Lenders (or, if the aggregate Hong Kong Commitments have
terminated or expired, the Applicable Percentage shall be determined based upon
such Revolving Lender’s share of the aggregate Hong Kong Revolving Exposure);
and

 

(f)            with respect to payments, computations and other matters relating
to the Revolving Commitments generally, a percentage equal to a fraction, the
numerator of which is (i) the aggregate Revolving Commitment of such Revolving
Lender and (ii) the denominator of which is the aggregate Revolving Commitments
of all the Revolving Lenders (or, if the aggregate Revolving Commitments have
terminated or expired, the Applicable Percentage shall be determined based upon
such Revolving Lender’s share of the aggregate Revolving Exposure);

 

provided that for purposes of Section 2.20 when a Defaulting Lender shall exist,
any such Defaulting Lender’s Revolving Commitments shall be disregarded in the
calculations set forth above.

 

“Applicable Rate” means, for any day, with respect to any Loan, as the case may
be, the applicable rate per annum set forth in the pricing grid below under the
caption “Adjusted LIBO Rate/LIBO Rate/Overnight LIBO Rate/CDOR Rate/HIBOR Rate
Loans” or “ABR/Canadian Prime Rate Loans,” as the case may be, based upon the
Average Availability for the most recent Fiscal Quarter of the Company:

 

Level Average Availability Adjusted LIBO
Rate/LIBO
Rate/Overnight LIBO
Rate/CDOR
Rate/HIBOR Rate
Loans ABR/Canadian
Prime Rate Loans I > 66.666% of the Line Cap 1.25% 0.25% II ≤ 66.666% of the
Line Cap
but ≥ 33.333% of
the Line Cap 1.50% 0.50% III < 33.333% of the Line Cap 1.75% 0.75%

 

For purposes of the foregoing, the Applicable Rate shall be determined (a)
initially and until the date that is six months after the Effective Date, by
reference to Category II in the table above and (b) thereafter, based upon the
Borrowing Base Certificate that is delivered from time to time pursuant to
Section 5.01(f) as of the last day of such Fiscal Quarter, with any changes to
the Applicable Rate resulting from a change in Average Availability to be
effective on the first day of the first Fiscal Month following delivery of such
Borrowing Base Certificate. Notwithstanding the foregoing provisions of this
definition, if the Borrowers shall fail to deliver any Borrowing Base
Certificate as of the last day of any Fiscal Quarter of the Company by the time
required under Section 5.01(f), then the Applicable Rate shall be determined by
reference to Category III in the table above from and including the day next
following the date on which such Borrowing Base Certificate shall have been due
to but excluding the sixth day after the date on which such Borrowing Base
Certificate shall have been delivered.

 

“Applicable Share” has the meaning set forth in Section 10.10.

 

-4-

 



 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable Issuing Bank, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment and, in the case of borrowing requests and payments by
Borrowers, notified in writing to the Borrower Representative.

 

“Approved Electronic Platform” has the meaning set forth in Section 9.01(d).

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender;
provided that, if such Person is not a French Authorized Lender, such Person
shall not be required to extend any French Revolving Loan to the French
Borrowers and any transfer of the French Commitment thereto shall not occur in
France.

 

“Arrangers” means, JPMCB, Citizens Bank, N.A. and Wells Fargo Bank, National
Association, in each case in their capacities as joint bookrunners and joint
lead arrangers for the credit facility established hereby.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic records generated by the
use of an Approved Electronic Platform) approved by the Administrative Agent,
which shall, in the case of any assignment of Commitments or Loans under the
French Facility, (i) specify whether the assignee is incorporated, domiciled,
established or acting through an office in a Non-Cooperative Jurisdiction and
(ii) include a representation by the proposed assignee that it is a French
Authorized Lender.

 

“Auditor’s Determination” has the meaning set forth in Section 9.24(c).

 

“Availability” means, at any time, an amount equal to (a) the Line Cap at such
time minus (b) the total Credit Exposure of all Lenders at such time.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the aggregate Revolving Commitments; provided that the French Revolving Loans
and French Swingline Loans shall not be available to the French Borrowers until
the French Effective Date.

 

“Average Availability” means, for any Fiscal Quarter of the Company, an amount
equal to the average daily Availability during such Fiscal Quarter, as
determined by the Administrative Agent’s system of records; provided, that in
order to determine Availability on any day for purposes of this definition, the
Aggregate Borrowing Base for such day shall be determined by reference to the
most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 5.01(f) as of such day.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party or any Subsidiary by any Lender, the Administrative Agent or any
Affiliates of a Lender or the Administrative Agent: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services) and (c)
bank guarantees and foreign exchange services.

 

-5-

 

 



“Banking Services Obligations” means any and all obligations of the Loan
Parties, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), in connection with Banking
Services.

 

“Banking Services Reserves” means all Reserves that the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or Banking Services Obligations then outstanding.

 

“Bankruptcy Code” means title 11 of the United States Code, as amended.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency case or
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business or assets appointed for it
(including any corporate law or other law permitting a Person to obtain a stay
of proceedings or compromise of claims of its creditors against it), or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such case or proceeding or appointment or has had an order for relief in
such case or proceeding entered in respect thereof, provided that a Bankruptcy
Event shall not result solely by virtue of any ownership interest, or the
acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, unless such ownership interest results in
or provides such Person with immunity from the jurisdiction of courts within the
United States, Canada, France, Germany, Hong Kong, Switzerland, England or Wales
or from the enforcement of judgments or writs of attachment on its assets or
permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

 

“Basel III” means (a) the agreements on capital requirements, a leverage ratio
and liquidity standards contained in “Basel III: A global regulatory framework
for more resilient banks and banking systems,” “Basel III: International
framework for liquidity risk measurement, standards and monitoring” and
“Guidance for national authorities operating the countercyclical capital buffer”
published by the Basel Committee on Banking Supervision in December 2010, each
as amended, supplemented or restated; (b) the rules for global systemically
important banks contained in “Global systemically important banks: assessment
methodology and the additional loss absorbency requirement – Rules text”
published by the Basel Committee on Banking Supervision in November 2011, as
amended, supplemented or restated; and (c) any further guidance or standards
published by the Basel Committee on Banking Supervision relating to “Basel III.”

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan.”

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Blocking Regulation” has the meaning assigned to it in Section 3.07(b).

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

“Borrower” or “Borrowers” has the meaning set forth in the introductory
paragraph of this Agreement.

  

-6-

 

 

“Borrower DTTP Filing” means, in respect of a UK Payer, an HM Revenue & Customs'
Form DTTP2 duly completed and filed by the relevant UK Payer in a timely fashion
which contains the scheme reference number and jurisdiction of tax residence
provided by the Lender to the Borrower Representative and the Administrative
Agent pursuant to Section 584 2.17(e)(ii)(G).

 

“Borrower Representative” has the meaning set forth in Section 17.01.

 



“Borrowing” means (a) Revolving Loans under the same Facility of the same Type
and currency, made, converted or continued on the same date and, in the case of
Eurodollar Loans, CDOR Rate Loans or HIBOR Rate Loans, as to which a single
Interest Period is in effect, (b) a Swingline Loan, (c) a Protective Advance or
(d) an Overadvance.

 

“Borrowing Base” means, individually and collectively as the context may
require, the U.S. Borrowing Base, the Canadian Borrowing Base, each Swiss
Borrowing Base, each German Borrowing Base, each French Borrowing Base, the UK
Borrowing Base and the Hong Kong Borrowing Base.

 

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B (with such changes thereto as may be
required by the Administrative Agent in its Permitted Discretion from time to
time to reflect the components of and reserves against the Borrowing Base as
provided for hereunder) or another form that is acceptable to the Administrative
Agent in its Permitted Discretion.

 

“Borrowing Base Reporting Date” means the last day of each Fiscal Month of the
Company; provided that during any Weekly Reporting Period, the last day of each
week will also be a Borrowing Base Reporting Date.

 

“Borrowing Request” means a request by the Borrower Representative for a
Borrowing of Revolving Loans in accordance with Section 2.03, which shall be, in
the case of any such written request, in the form of Exhibit C or any other form
approved by the Administrative Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that the term “Business Day” shall also exclude (a) when
used in connection with any Eurodollar Loan, any day on which banks are not open
for dealings in the London interbank market, (b) when used in connection with
any Canadian Loan, any day which shall be in Toronto, Ontario a legal holiday or
a day on which commercial banks in Toronto, Canada are authorized or required by
law to remain closed, (c) when used in connection with any French Loan, any day
which shall be in London or Paris a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close in London or Paris, as applicable, (d) when used in connection with any
German Loan, any day which shall be in London or Frankfurt a legal holiday or a
day on which banking institutions are authorized or required by law or other
government action to close in London or Frankfurt, as applicable, (e) when used
in connection with any Hong Kong Loan, any day which shall be in London or Hong
Kong a legal holiday or a day on which banking institutions are authorized or
required by law or other government action to close in London or Hong Kong, as
applicable, (f) when used in connection with any Swiss Loan, any day on which
shall be in London or Zurich a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close in London or Zurich, as applicable, (g) when used in connection with any
UK Loan, any day which shall be in London a legal holiday or a day on which
banking institutions are authorized or required by law or other government
action to close in London, (h) if such day relates to (x) any Loans denominated
in Euros or (y) payment or purchase of Euros, any day on which TARGET2 payment
system is open for the settlement of payments in Euro, (i) if such day relates
to (x) any Loans denominated in Pounds Sterling or (y) payment or purchase of
Pounds Sterling, any day on which banks are open for general business in London,
(j) if such day relates to (x) any Loans denominated in Hong Kong Dollars or (y)
payment or purchase of Hong Kong Dollars, any day on which banks are open for
general business in Hong Kong and London, (k) if such day relates to (x) any
Loans made to a Canadian Borrower or denominated in Canadian Dollars or (y)
payment or purchase of Canadian Dollars, any day except Saturday, Sunday and any
day which shall be in Toronto, Ontario a legal holiday or a day on which
commercial banks are authorized or required by law or other government action to
close in Toronto and (l) with respect to all notices and determinations in
connection with, and payments of principal and interest on, Eurodollar Loans,
any day which is a Business Day which is also a day for trading by and between
banks in the New York or London interbank market or the principal financial
center of the relevant Alternative Currency in which such Eurodollar Loan is
denominated.

 

-7-

 



 

“CAM” has the meaning set forth in Section 9.19(a).

 

“CAM Exchange” has the meaning set forth in Section 9.19(a).

 

“CAM Exchange Date” has the meaning set forth in Section 9.19(a).

 

“CAM Percentage” has the meaning set forth in Section 9.19(a).

 

“Canada” means the country of Canada and any province or territory thereof.

 

“Canadian Blocked Person” means any Person whose property or interests in
property are blocked or subject to blocking pursuant to, or as described in, any
Canadian Economic Sanctions and Export Control Laws.

 

“Canadian Borrower Outstandings” means, at any time, the sum of (i) the Dollar
Equivalent of the Canadian Revolving Loans to the Canadian Borrowers outstanding
at such time plus (ii) the Dollar Equivalent of the Canadian Protective Advances
to the Canadian Borrowers outstanding at such time.

 

“Canadian Borrowers” means Fossil Canada and each other Canadian Subsidiary that
becomes party to this Agreement as a Canadian Borrower after the Effective Date
pursuant to Section 5.03(b).

 

“Canadian Borrowing Base” means, at any time (without duplication):

 

(a)           the lesser of (x) the product of (i) 90% multiplied by (ii) the
NOLV Percentage of Eligible Finished Goods Inventory of the Canadian Borrowers
at such time and (y) the product of (i) 65% multiplied by (ii) the lower of cost
or market value of Eligible Finished Goods Inventory of the Canadian Borrowers,
plus

 

(b)           the product of (i) 85% multiplied by (ii) the Eligible Accounts of
the Canadian Borrowers at such time, minus

 

(c)           without duplication, Reserves established by the Administrative
Agent in its Permitted Discretion.

 

The Administrative Agent may, in its Permitted Discretion and with no less than
two (2) Business Days’ prior written notice to the Borrower Representative
(other than during a Dominion Period in which case notice shall not be
required), adjust Reserves used in computing the Canadian Borrowing Base.
Subject to the immediately preceding sentence and the other provisions hereof
expressly permitting the Administrative Agent to adjust Reserves, the Canadian
Borrowing Base at any time shall be determined by reference to the most recent
Borrowing Base Certificate delivered to the Administrative Agent pursuant to
Section 5.01(f) (or, prior to the first such delivery, delivered to the
Administrative Agent pursuant to Section 4.01(o)); provided that if any
Borrowing Base Certificate delivered under Section 5.01(f) shall prove to have
been materially inaccurate (regardless of whether any Revolving Commitments are
in effect or any amounts are outstanding hereunder when such inaccuracy is
discovered), and such inaccuracy shall have resulted in the payment of any
interest or fees at rates lower than those that were in fact applicable for any
period (based on the actual Canadian Borrowing Base), the applicable Borrowers
shall pay to the Administrative Agent, for distribution to the Lenders (or
former Lenders) as their interests may appear, the accrued interest or fees that
should have been paid but were not paid as a result of such inaccuracy.

 

“Canadian Collateral” means any and all property of any Canadian Loan Party
covered by the Collateral Documents and any and all other property of any
Canadian Loan Party, now existing or hereafter acquired, that may at any time be
or become subject to a security interest or Lien in favor of the Administrative
Agent to secure the Canadian Secured Obligations.

 

-8-

 

 



“Canadian Commitment” means, with respect to each Canadian Revolving Lender, the
commitment, if any, of such Canadian Revolving Lender to make Canadian Revolving
Loans hereunder, expressed as an amount representing the maximum possible
aggregate amount of such Canadian Revolving Lender’s Canadian Revolving Exposure
hereunder, as such commitment may be reduced or increased from time to time
pursuant to (a) Section 2.09 and (b) assignments by or to such Canadian
Revolving Lender pursuant to Section 9.04. The amount of each Canadian Revolving
Lender’s Canadian Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption or other documentation or record (as such term is defined in
Section 9-102(a)(70) of the New York Uniform Commercial Code) as provided in
Section 9.04(b)(ii)(C) pursuant to which such Canadian Revolving Lender shall
have assumed its Canadian Commitment, as applicable. As of the Effective Date,
the aggregate amount of the Canadian Commitments is $5,000,000.

 

“Canadian Credit Exposure” means, as to any Canadian Revolving Lender at any
time, the sum of (a) such Canadian Revolving Lender’s Canadian Revolving
Exposure plus (b) a Dollar Equivalent equal to such Lender’s Applicable
Percentage of the aggregate amount of Canadian Overadvances and Canadian
Protective Advances outstanding.

 

“Canadian Defined Benefit Plan” means a Canadian Pension Plan, which contains a
“defined benefit provision,” as defined in subsection 147.1(1) of the ITA.

 

“Canadian Dollars” and “Cdn.$” means dollars in the lawful currency of Canada.

 

“Canadian Economic Sanctions and Export Control Laws” means any Canadian laws,
regulations or orders governing transactions in controlled goods or technologies
or dealings with countries, entities, organizations, or individuals subject to
economic sanctions and similar measures.

 

“Canadian Facility” means, collectively, the Canadian Commitments and the
extensions of credit made thereunder.

 

“Canadian Guarantee” means Article XI of this Agreement.

 

“Canadian Guaranteed Obligations” has the meaning set forth in Section 11.01.

 

“Canadian Guarantor” means each Canadian Borrower (solely with respect to its
Obligations arising pursuant to Section 11.01 hereof) and each Canadian
Subsidiary of a Canadian Borrower that is listed on the signature pages hereto
as a Canadian Guarantor or that becomes a party hereto as a Canadian Guarantor
pursuant to Section 5.03, in each case, until such Subsidiary’s Canadian
Guarantee is released in accordance herewith.

 

“Canadian Line Cap” means, as of any date of determination thereof by the
Administrative Agent, an amount equal to the lesser of (i) the total Canadian
Commitments then in effect and (ii) the Canadian Borrowing Base.

 

“Canadian Loan Parties” means, individually and collectively as the context may
require, the Canadian Borrowers and each Canadian Guarantor.

 

“Canadian Loans” means, individually and collectively as the context may
require, the Canadian Revolving Loans, the Canadian Protective Advances and the
Canadian Overadvances.

 

“Canadian Obligated Party” has the meaning set forth in Section 11.02.

 

“Canadian Obligations” means all unpaid principal of and accrued and unpaid
interest on the Canadian Loans to the Canadian Borrowers, all accrued and unpaid
fees and all expenses, reimbursements, indemnities and other obligations of the
Canadian Loan Parties to the Lenders or to any Lender, the Administrative Agent
or any indemnified party arising under the Loan Documents (including interest,
costs, fees, expenses and other amounts accruing during the pendency of any case
or proceeding under any Insolvency Laws, regardless of whether allowed or
allowable in such case or proceeding).

 

-9-

 

 



“Canadian Overadvance” has the meaning set forth in Section 2.05(c).

 

“Canadian Overadvance Exposure” means, at any time, the sum of the aggregate
principal amount of all outstanding Canadian Overadvances at such time. The
Canadian Overadvance Exposure of any Lender at any time shall be its Applicable
Percentage of the total Canadian Overadvance Exposure at such time.

 

“Canadian Pension Plans” means any “registered pension plan” as defined under
Section 248(l) of the ITA or which is registered under Canadian federal or
provincial pension legislation and which is sponsored, maintained, funded,
contributed to or required to be contributed to, or administered for the
Canadian employees or former Canadian employees of any Loan Party or any
Subsidiary thereof, other than plans established by statute, including the
Canada Pension Plan maintained by the government of Canada and the Quebec
Pension Plan maintained by the Province of Quebec.

 

“Canadian Prime Rate” means, for any period, the rate per annum determined by
the Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN
Index rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on
such day (or, in the event that the PRIMCAN Index is not published by Bloomberg,
any other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
average rate for thirty (30) day Canadian Dollar bankers’ acceptances that
appears on the Reuters Screen CDOR Page (or, in the event such rate does not
appear on such page or screen, on any successor or substitute page or screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time, as selected by the
Administrative Agent in its reasonable discretion) at 10:15 a.m. Toronto time on
such day, plus 1.00% per annum; provided that if any the above rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. Any change in the Canadian Prime Rate due to a change in the PRIMCAN
Index or the CDOR Rate shall be effective from and including the effective date
of such change in the PRIMCAN Index or CDOR Rate, respectively.

 

“Canadian Prime Rate Loan” means a Loan denominated in Canadian Dollars the rate
of interest applicable to which is based upon the Canadian Prime Rate.

 

“Canadian Protective Advance” has the meaning set forth in Section 2.04(a).

 

“Canadian Protective Advance Exposure” means, at any time, the sum of the
aggregate principal amount of all outstanding Canadian Protective Advances at
such time. The Canadian Protective Advance Exposure of any Lender at any time
shall be its Applicable Percentage of the total Canadian Protective Advance
Exposure at such time.

 

“Canadian Revolving Exposure” means, with respect to any Canadian Revolving
Lender at any time, the outstanding principal amount of Canadian Revolving Loans
of such Canadian Revolving Lender at such time.

 

“Canadian Revolving Lenders” means the Persons listed on Schedule 2.01 (or an
Affiliate or branch of any such Person that is acting on behalf of such Person,
in which case the term “Canadian Revolving Lenders” shall include any such
Affiliate or branch with respect to the Canadian Revolving Loans made by such
Affiliate or branch) as having a Canadian Commitment and any other Person that
shall acquire a Canadian Commitment, other than any such Person that ceases to
be a Canadian Revolving Lender pursuant to an Assignment and Assumption.

 

“Canadian Revolving Loan” means a Revolving Loan made by the Canadian Revolving
Lenders to the Canadian Borrowers or U.S. Borrowers pursuant to the Canadian
Commitment.

 

“Canadian Secured Obligations” means all Canadian Obligations together with all
(a) Banking Services Obligations of the Canadian Loan Parties or any other
Canadian Restricted Subsidiary of the Company and (b) Swap Obligations of the
Canadian Loan Parties or any other Canadian Restricted Subsidiary of the Company
owing to one or more Qualified Counterparties; provided that Excluded Swap
Obligations with respect to any Loan Party shall not be Canadian Secured
Obligations of such Loan Party.

 

-10-

 

 



“Canadian Security Agreements” means, collectively, that certain Canadian Pledge
and Security Agreement, dated as of the Effective Date, among the Canadian Loan
Parties and the Administrative Agent, the Quebec Security Documents, and, as the
context requires, any other pledge or security agreement entered into, after the
Effective Date by any other Canadian Loan Party (as required by this Agreement
or any other Loan Document), as the same may be amended, restated or otherwise
modified from time to time.

 

“Canadian Subsidiary” means any subsidiary of the Company that has been formed
or is organized under the laws of Canada or any province or territory thereof.

 

“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of the Company and the Subsidiaries
that are (or would be) set forth in a consolidated statement of cash flows of
the Company for such period prepared in accordance with GAAP; provided that the
term “Capital Expenditures” shall not include (i) expenditures made in
connection with the replacement, substitution, restoration or repair of assets
to the extent financed with (x) insurance proceeds paid on account of the loss
of or damage to the assets being replaced, restored or repaired or (y) awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced, (ii) the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time, (iii)
the purchase of plant, property or equipment or software to the extent financed
with the net proceeds of any Disposition (including pursuant to a Sale/Leaseback
Transaction or by way of merger or consolidation) of any asset of the Company or
any Restricted Subsidiary, including any sale or issuance to a Person other than
the Company or any Restricted Subsidiary of Equity Interests in any Subsidiary,
but excluding sales of Inventory in the ordinary course of business, (iv)
expenditures that constitute rental expenses under operating leases of real or
personal property, (v) expenditures that are accounted for as capital
expenditures by the Company or any Restricted Subsidiary and that actually are
paid for by a Person other than the Company or any Restricted Subsidiary and for
which neither the Company nor any Restricted Subsidiary has provided or is
required to provide or incur, directly or indirectly, any consideration or
obligation to such Person or any other Person (whether before, during or after
such period), (vi) the book value of any asset owned by the Company or any
Restricted Subsidiary prior to or during such period to the extent that such
book value is included as a capital expenditure during such period as a result
of such Person reusing or beginning to reuse such asset during such period
without a corresponding expenditure actually having been made in such period;
provided that (x) any expenditure necessary in order to permit such asset to be
reused shall be included as a Capital Expenditure during the period in which
such expenditure actually is made and (y) such book value shall have been
included in Capital Expenditures when such asset was originally acquired, or
(vii) expenditures that constitute Permitted Acquisitions.

 

“Capital Impairment” has the meaning set forth in Section 9.24(a).

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP and, for the
purposes of this Agreement, the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.

 

“Cash Equivalents” means:

 

(a)           marketable direct obligations issued or unconditionally guaranteed
by the United States Government, the Government of Canada, the UK government,
the French government or the Hong Kong government or issued by an agency thereof
and backed by the full faith and credit of the United States Government, the
Government of Canada, the UK government, the French government or the Hong Kong
government, as the case may be, in each case maturing within two years after the
date of acquisition thereof;

 

(b)           marketable direct obligations issued by any state of the United
States of America, or any political subdivision of any such state or any public
instrumentality thereof, by the Canadian federal government, by the UK
government, by the French government or by the Hong Kong government, in each
case, maturing within two years after the date of acquisition thereof and, at
the time of acquisition, having the highest rating obtainable from either S&P or
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, then from such other nationally recognized rating agency acceptable
to the Administrative Agent).

 

-11-

 



 

(c)           commercial paper maturing no more than nine months after the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, then the highest rating from such
other nationally recognized rating services acceptable to the Administrative
Agent);

 

(d)           certificates of deposit or bankers acceptances denominated in US
Dollars, Canadian Dollars, Pounds Sterling, Euro or Hong Kong Dollars and
maturing within ninety (90) days after the date of acquisition thereof issued by
any Lender or any other commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia, Canada, the
UK, France or Hong Kong, in each case having combined capital and surplus of not
less than $250,000,000 (or the foreign currency equivalent thereof);

 

(e)           repurchase agreements of the Administrative Agent, any Lender or
any other commercial bank organized under the laws of the United States of
America or any state thereof or the District of Columbia, Canada, the UK, France
or Hong Kong, in each case having combined capital and surplus of not less than
$250,000,000 (or the foreign currency equivalent thereof);

 

(f)            overnight investments with the Administrative Agent, any Lender
or any other commercial bank organized under the laws of the United States of
America or any state thereof or the District of Columbia, Canada, the UK, France
or Hong Kong, in each case having combined capital and surplus of not less than
$250,000,000 (or the foreign currency equivalent thereof);

 

(g)           other readily marketable instruments issued or sold by the
Administrative Agent, any Lender or any other commercial bank organized under
the laws of the United States of America or any state thereof or the District of
Columbia, Canada, the UK, France or Hong Kong, in each case having combined
capital and surplus of not less than $250,000,000 (or the foreign currency
equivalent thereof); and

 

(h)           funds invested in brokerage accounts with nationally recognized
brokerage houses or money market accounts, in each case for less than thirty
(30) days.

 

“Cash Pool” means the that certain Cash Pooling Agreement dated June 27, 2007 by
and among the Company, Bank Mendes Gans N.V., and each of the Foreign
Subsidiaries party thereto, as the same may be amended, restated, amended and
restated, extended or otherwise modified from time to time, or any such similar
cash pooling structure that may be utilized by the Company and/or such Foreign
Subsidiaries from time to time.

 

“CDOR Rate” means, for the relevant Interest Period, the Canadian dollar offered
rate which, in turn means on any day the sum of (a) the annual rate of interest
determined with reference to the arithmetic average rate of the discount rate
quotations of all institutions listed in respect of the relevant Interest Period
for Canadian Dollar denominated bankers’ acceptances displayed and identified as
such on the “CDOR Page” (or any display substituted therefore) of Reuters
Monitor Money Rate Service Reuters Screen or, in the event such rate does not
appear on such page or screen, on any successor or substitute page or screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time, as selected by the
Administrative Agent in its reasonable discretion (the “CDOR Screen Rate,” at or
about 10:15 a.m. Toronto local time on the first day of the applicable Interest
Period and, if such day is not a Business Day, then on the immediately preceding
Business Day (as adjusted by the Administrative Agent after 10:15 a.m. Toronto
local time to reflect any error in the posted rate of interest or in the posted
average annual rate of interest); provided that (x) if the CDOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for purposes and
(y) if the CDOR Screen Rate is not available on the Reuters Screen CDOR Page on
any particular day, then the Canadian dollar offered rate component of such rate
on that day shall be calculated as the applicable Interpolated Rate as of such
time on such day; or if such day is not a Business Day, then as so determined on
the immediately preceding Business Day. “CDOR Rate,” when used with respect to a
Loan or a Borrowing, shall refer to whether such Loan, or the Loans comprising
such Borrowing, bears interest at a rate determined by reference to the CDOR
Rate.

 

-12-

 



 

“CDOR Screen Rate” has the meaning set forth in the definition of “CDOR Rate.”

 

“CFC” means each Person that is a “controlled foreign corporation” within the
meaning of Section 957(a) of the Code.

 

“CFC Holdco” means a Domestic Subsidiary with no material assets other than
equity interests of one or more Foreign Subsidiaries that are CFCs.

 

“Change in Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act,
but excluding any employee benefit plan of such person or its Subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a “person” or “group”
shall be deemed to have “beneficial ownership” of all securities that such
“person” or “group” has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of more than forty percent (40%) of the equity
securities of the Company entitled to vote in the election of members of the
board of directors (or equivalent governing body) of the Company.

 

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption of or taking effect of any rule, regulation, treaty
or other law, (b) any change in any rule, regulation, treaty or other law or in
the administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act or
any European equivalent regulations (such as the European Market and
Infrastructure Regulations and other regulations related thereto), and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, promulgated or issued.

 

“Charges” has the meaning set forth in Section 9.16.

 

“Co-Syndication Agents” means Citizens Bank, N.A. and Wells Fargo Bank, National
Association.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means the Canadian Collateral, the European Collateral, the Hong
Kong Collateral, the U.S. Collateral and from and after the French Effective
Date, the French Collateral, and any and all other property of any Loan Party,
now existing or hereafter acquired, that may at any time be or become subject to
a security interest or Lien in favor of the Administrative Agent to secure any
of the Obligations.

 

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Administrative Agent executed by a lessor, bailee,
warehouseman or other Person in possession of Collateral, or any lessor (and any
mortgagee, if applicable) of real estate leased by any Loan Party.

 

-13-

 

 



“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)           the Administrative Agent shall have received from the Company and
each Subsidiary that is a Designated Subsidiary or that the Borrower
Representative elects to become a Borrower pursuant to Section 5.03, either (i)
(A) in the case of the Company and each such Subsidiary that is a Domestic
Subsidiary, a counterpart of this Agreement, the Intercompany Subordination
Agreement, the U.S. Security Agreement and, solely to the extent such Inventory
is intended to constitute Eligible Finished Goods Inventory, the applicable Hong
Kong Security Agreement with respect to its Inventory located in Hong Kong and
the applicable German Security Agreement with respect to its Inventory located
in Germany, duly executed and delivered on behalf of such Person, (B) in the
case of the Canadian Borrowers and each Canadian Guarantor, a counterpart of
this Agreement, the Intercompany Subordination Agreement, and the applicable
Canadian Security Agreements, duly executed and delivered on behalf of such
Person, (C) in the case of each French Borrower and each French Guarantor, a
counterpart of the French Joinder, the Intercompany Subordination Agreement, the
applicable French Security Agreements and, with respect to its Concentration
Accounts and/or Collection Accounts in England and Wales (if any), the
applicable UK Security Agreement, duly executed and, regularized with signatures
of all parties and delivered on behalf of such Person, (D) in the case of each
German Borrower and each German Guarantor, a counterpart of this Agreement, the
Intercompany Subordination Agreement, the applicable German Security Agreements
and, with respect to its Concentration Accounts and/or Collection Accounts in
England and Wales (if any), the applicable UK Security Agreement, duly executed
and delivered on behalf of such Person, (E) in the case of each Hong Kong
Borrower and each Hong Kong Guarantor, a counterpart of this Agreement, the
Intercompany Subordination Agreement, and the applicable Hong Kong Security
Agreements, duly executed and delivered on behalf of such Person, (F) in the
case of each Swiss Borrower and each Swiss Guarantor, a counterpart of this
Agreement, the Intercompany Subordination Agreement, the applicable Swiss
Security Agreements, the applicable German Security Agreements with respect to
its Inventory located in Germany and, with respect to its Concentration Accounts
and/or Collection Accounts in England and Wales (if any), the applicable UK
Security Agreement, duly executed and delivered on behalf of such Person, or (G)
in the case of each UK Borrower and each UK Guarantor, a counterpart of this
Agreement, the Intercompany Subordination Agreement and the applicable UK
Security Agreements, duly executed and delivered on behalf of such Person, or
(ii) in the case of any Person that becomes a Designated Subsidiary or a
Borrower after the Effective Date (other than the initial French Borrower and
initial French Guarantors which shall be governed by clause (a)(i)(C) above),
(A) a Joinder Agreement, (or, in the case of a Subsidiary that becomes a
Borrower, any other joinder agreement to this Agreement in form and substance
satisfactory to the Administrative Agent), duly executed and delivered on behalf
of such Person, (B) instruments in the form or forms specified in the applicable
Security Agreement under which such Person becomes a party to the applicable
Security Agreement (or, if applicable, new Collateral Documents), duly executed
and delivered on behalf of such Person, together with such documents and
opinions with respect to such Designated Subsidiary as may reasonably be
requested by the Administrative Agent and (C) all documentation and other
information requested by the Administrative Agent regarding such Designated
Subsidiary as may be required to comply with the applicable “know your customer”
rules and regulations, including the USA Patriot Act;

 

(b)           subject to Section 5.18, the Administrative Agent shall have
received all such Collateral Access Agreements, Control Agreements and other
Collateral Documents required to be provided to it hereunder or under the
applicable Security Agreement, duly executed by the parties thereto and evidence
that all Credit Card Notifications required to be provided pursuant to Section
5.16 have been provided;

 

(c)           all Equity Interests owned by or on behalf of any Loan Party shall
have been pledged pursuant to the applicable Security Agreement or, solely with
respect to the Equity Interests of any Loan Party (other than the Equity
Interests of a Canadian Loan Party owned by a U.S. Loan Party), a pledge
agreement governed by the laws of the jurisdiction in which such Loan Party is
organized and in form and substance reasonably satisfactory to the
Administrative Agent and, in the case of Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in any CFC or CFC
Holdco owned by a U.S. Loan Party, such U.S. Loan Party shall not be required to
pledge more than 65% of such Equity Interests entitled to vote of any such CFC
or CFC Holdco, and the Administrative Agent shall, to the extent required by the
applicable Collateral Document, have received certificates or other instruments
representing all such certificated Equity Interests, together with undated stock
powers or other instruments of transfer with respect thereto endorsed in blank;
and

 

(d)           all Indebtedness of the Company and any Subsidiary that is owing
to any Loan Party and in a principal amount of $25,000,000 or more and all
Indebtedness of any other Person in a principal amount of $5,000,000 or more
shall be evidenced by a promissory note and shall have been pledged pursuant to
the applicable Security Agreement, and the Administrative Agent shall have
received all such promissory notes, together with undated instruments of
transfer with respect thereto endorsed in blank

 

-14-

 

 



(e)           all documents and instruments, including UCC financing statement
and PPSA registrations, required by the Collateral Documents or this Agreement
with the priority required by the Collateral Documents shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or recording.

 

Notwithstanding the foregoing and the provisions of Section 5.03, any Designated
Subsidiary formed or acquired after the Effective Date (or French Effective Date
in the case of a Designated Subsidiary that is a French Subsidiary) shall not be
required to comply with the foregoing requirements prior to the time specified
in Section 5.03. The foregoing definition and the provisions of Section 5.03
shall not require the creation or perfection of pledges of or security interests
in, or the obtaining of title insurance or, subject to the requirements of
applicable law, flood insurance, legal opinions, appraisals, surveys or other
deliverables with respect to, particular assets of the Loan Parties, or the
provision of Guarantees by any Subsidiary, if and for so long as the
Administrative Agent, in consultation with the Company, determines that the cost
of creating or perfecting such pledges or security interests in such assets, or
obtaining such title insurance or flood insurance, legal opinions, appraisals,
surveys or other deliverables in respect of such assets, or providing such
Guarantees, shall be excessive in view of the benefits to be obtained by the
Lenders therefrom. The Administrative Agent may in its reasonable discretion,
grant extensions of time for the creation and perfection of security interests
in (including delivery of promissory notes as required by clause (d) above) or
the obtaining of title insurance or, subject to the requirements of applicable
law, flood insurance, legal opinions, appraisals, surveys or other deliverables
with respect to particular assets or the provision of any Guarantee by any
Subsidiary (including extensions beyond the Effective Date or in connection with
assets acquired, or Subsidiaries formed or acquired, after the Effective Date)
where it determines that such action cannot be accomplished without undue effort
or expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Collateral Documents, it being
acknowledged and agreed that Administrative Agent shall take the cooperation of
and constraints upon third party providers into consideration when making such
determination.

 

“Collateral Documents” means each Security Agreement, each Collateral Access
Agreement, each Credit Card Notification, each Control Agreement, each IP
Security Agreement and each other document or instrument guaranteeing the
payment of or granting or perfecting a Lien upon any assets of any Loan Party as
security for the Secured Obligations.

 

“Collection Account” means a segregated Concentration Account established by any
Borrower for the purposes of receiving the proceeds of its Accounts only (and
which, for the avoidance of doubt, shall not be used for general payment
purposes) and which is subject to a Control Agreement or other arrangement
(including, but not limited to, a notice and acknowledgement) reasonably
satisfactory to the Administrative Agent with similar effect and which, in the
case of a Collection Account located in England and Wales or Hong Kong, gives
appropriate levels of control sufficient for a fixed charge in England and Wales
or Hong Kong (as applicable).

 

“Collection Account Trigger Date” means (x) from the Effective Date until
December 31, 2019, the first date on which Availability is less than 20% of the
Line Cap and (y) from January 1, 2020 and thereafter, the first date on which
any of the following shall have occurred: (i) Availability is less than or equal
to $75,000,000, (ii) the U.S. Revolving Exposure exceeds an amount equal to
66.667% of the U.S. Line Cap then in effect, (iii), the Canadian Revolving
Exposure exceeds an amount equal to 50% of the Canadian Line Cap then in effect,
(iv) the European Revolving Exposure exceeds an amount equal to 50% of the
European Line Cap then in effect, (v) the French Revolving Exposure exceeds an
amount equal to 50% of the French Line Cap then in effect or (vi) the Hong Kong
Revolving Exposure exceeds an amount equal to 50% of the Hong Kong Line Cap then
in effect.

 

“Commercial Letter of Credit” means a letter of credit or similar instrument
(including a bank guarantee) that is (a) issued to provide for the payment of
the purchase price for goods or services purchased by the Company or any
Subsidiary and (b) intended to be drawn when such purchase price is due and
payable and not merely upon the occurrence of a default or other contingency.

 

“Commitment” means, with respect to each Lender, such Lender’s U.S. Commitment,
Canadian Commitment, European Commitment, French Commitment and/or Hong Kong
Commitment.

 

“Commodity Account” has the meaning set forth in the applicable Security
Agreement.

 

-15-

 

 



“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” means, collectively, any written notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to Section 9.01, including
through an Approved Electronic Platform.

 

“Company” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Compliance Certificate” means a Compliance Certificate in the form of Exhibit D
or any other form approved by the Administrative Agent.

 

“Concentration Account” means each Deposit Account maintained with the
Administrative Agent or another financial institution reasonably acceptable to
the Administrative Agent which is subject to a Control Agreement (or, in the
case of a European Loan Party, French Loan Party or Hong Kong Loan Party,
another arrangement with similar effect (including, but not limited to, a notice
and acknowledgement)) pursuant to which the Administrative Agent is given
sufficient access (as reasonably determined by the Administrative Agent) to
ensure that the provisions of Section 2.10(b) are capable of being complied with
and to require the relevant account bank to follow the instructions of the
Administrative Agent if instructions are given by it (without further consent of
any Loan Party or other Person) and which is effective under applicable law to
grant the Administrative Agent a perfected first priority security interest in
such Deposit Account (subject to Permitted Liens); and in each case, including
the Primary Concentration Accounts.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

 

“Consolidated Cash Interest Expense” means, for any period, the excess of (a)
the sum of (i) the cash interest expense (including (x) imputed interest expense
in respect of Capital Lease Obligations and Synthetic Lease Obligations, (y) all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and (z) net costs under Swap
Agreements entered into to hedge interest rates to the extent such net costs are
allocable to such period in accordance with GAAP) of the Company and the
Restricted Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP, (ii) any interest accrued during such period in respect of
Indebtedness of the Company or any Restricted Subsidiary that is required to be
capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP, plus (iii) any cash payments made during such
period in respect of obligations referred to in clause (b)(iii) below that were
amortized or accrued in a previous period, minus (b) the sum of (i) interest
income of the Company and the Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP, (ii) to the extent
included in such consolidated interest expense for such period, non-cash amounts
attributable to amortization or write-off of capitalized interest or other
financing costs paid in a previous period, plus (iii) to the extent included in
such consolidated interest expense for such period, non-cash amounts
attributable to accretion or amortization of debt discounts or accrued interest
payable in kind for such period.

 

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a consolidated basis, without duplication, for the Company and its Restricted
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period, plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise tax expense during such period, (ii) interest expense (including,
without limitation, interest expense attributable to Capital Leases Obligations
and Synthetic Lease Obligations and all net payment obligations pursuant to
interest Swap Obligations), (iii) amortization, depreciation and other non-cash
charges for such period (except to the extent that such non-cash charges are
reserved for cash charges to be taken in the future), (iv) the amount of premium
payments paid by the Company or its Restricted Subsidiaries, and charges in
respect of unamortized fees and expenses, in each case associated with the
repayment of Indebtedness, (v) expenses relating to stock-based compensation
plans resulting from the application of Financial Accounting Standards Board
Statement No. 123R, and (vi) one-time restructuring charges and reserves, minus
(c) interest income for such period.

 

-16-

 



 

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of (a) Consolidated Cash Interest Expense for such period, (b) cash
principal payments on Indebtedness made during such period (calculated without
giving effect to principal payments on the Existing Term Loan during the first
Fiscal Quarter of 2019), (c) expense for income taxes paid in cash during such
period and (d) Restricted Payments paid in cash during such period pursuant to
clauses (a)(iii) and (a)(vi) of Section 6.08.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and its Restricted Subsidiaries for such period, determined on a
consolidated basis, without duplication, in accordance with GAAP; provided that,
in calculating Consolidated Net Income of the Company and its Restricted
Subsidiaries for any period, there shall be excluded (a) the net income (or
loss) of any Person (other than the Company) that is not a Restricted Subsidiary
except to the extent such net income is actually paid in cash to the Company or
any of its Restricted Subsidiaries by dividend or other distribution during such
period, (b) the net income (or loss) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Company or any of its Restricted
Subsidiaries or is merged into or consolidated with the Company or any of its
Restricted Subsidiaries or that Person’s assets are acquired by the Company or
any of its Restricted Subsidiaries except to the extent included pursuant to the
foregoing clause (a), and (c) the net income (if positive), of any Restricted
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary to the Company or any of its
Restricted Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreement” means, with respect to any Deposit Account or Securities
Account of a Loan Party (a) a “springing” control agreement, executed and
delivered by such Loan Party, Administrative Agent, and the applicable
securities intermediary (with respect to a Securities Account) or bank (with
respect to a Deposit Account) or (b) for such accounts not located in the United
States, an analogous document used for equivalent purposes under comparable law
of such jurisdiction, in each case, in form and substance reasonably
satisfactory to the Administrative Agent; and with respect to Deposit Accounts
under German law, (x) any agreement to be entered into between the respective
Borrower as account holder, the Administrative Agent and the respective account
bank, or (y) a notice of pledge to be served on the respective account bank and
the corresponding acknowledgement, granting sole disposal rights in favor of the
Administrative Agent, in each case reasonably acceptable to the Administrative
Agent.

 

“Corresponding Debt” has the meaning set forth in Section 8.10(b)(ii).

 

“Covenant Period” means any period (a) commencing on any date when Availability
shall have been less than the greater of (i) 15% of the Line Cap and (ii)
$30,000,000 and (b) ending on the first day thereafter when Availability shall
have been at least the greater of (i) 15% of the Line Cap then in effect and
(ii) $30,000,000 for at least 30 consecutive days.

 

“Covered Entity” means any of the following:

 

(i)            a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(ii)           a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)          a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning assigned to it in Section 9.26.

 



-17-

 

 

“Credit Card Accounts Receivable” means any receivables due to any U.S. Loan
Party from a credit card issuer or a credit card processor in connection with
purchases of Inventory of such U.S. Loan Party on (a) credit cards issued by
Visa, MasterCard, American Express, Discover, PayPal, Wells Fargo, each of their
respective Affiliates, and any other credit card issuers that are reasonably
acceptable to the Administrative Agent, (b) private label credit cards of any
U.S. Loan Party issued under non-recourse arrangements substantially similar to
those in effect on the Effective Date or (c) debit cards and mall cards issued
by issuers or providers that are reasonably acceptable to the Administrative
Agent, in each case which have been earned by performance by such U.S. Loan
Party but not yet paid to such U.S. Loan Party by such credit card issuer or
credit card processor.

 

“Credit Card Agreement” means any agreement between a U.S. Loan Party, on the
one hand, and a credit card issuer or a credit card processor (including any
credit card processor that processes purchases of Inventory from a U.S. Loan
Party through debit cards or mall cards), on the other hand.

 

“Credit Card Notifications” means each Credit Card Notification, in form and
substance reasonably satisfactory to the Administrative Agent, executed by one
or more U.S. Loan Parties and delivered by such U.S. Loan Parties to credit card
issuers or credit card processors that are party to any Credit Card Agreement.

 

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s U.S. Credit Exposure plus (b) such Lender’s Canadian Credit Exposure
plus (c) such Lender’s European Credit Exposure plus (d) such Lender’s French
Credit Exposure plus (e) such Lender’s Hong Kong Credit Exposure.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit, Swingline Loans, Protective Advances or Overadvances within
three Business Days of the date required to be funded by it hereunder, (b)
notified any Borrower, the Administrative Agent, any Issuing Bank, the Swingline
Lender or any Lender in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit, Swingline Loans, Protective Advances or
Overadvances, (d) otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, or (e)(i) become or is insolvent or has a parent company that has
become or is insolvent, (ii) become the subject of a bankruptcy or insolvency
case or proceeding under any Insolvency Laws or otherwise, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such case or proceeding or appointment or has a parent
company that has become the subject of a bankruptcy or insolvency case or
proceeding under any Insolvency Laws or otherwise, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such case or proceeding or appointment or (iii) has become the subject of a
Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Notwithstanding the
foregoing, in no event shall a Lender providing any French Revolving Loans for
the account or benefit of any French Subsidiary be deemed a Defaulting Lender as
a result of its inability to fund any portion of such Loans, as required to be
funded by it, as a result of a Change in Law or circumstances, following the
Effective Date, that causes it to cease to be a French Authorized Lender.

 



-18-

 

 

“Deposit Account” means each checking, savings or other demand deposit account
maintained by any of the Loan Parties.

 

“Designated Noncash Consideration” means the fair market value of noncash
consideration received by the Company or any of its Restricted Subsidiaries in
connection with an asset sale that is so designated as Designated Noncash
Consideration pursuant to a certificate of a Financial Officer of the Company
delivered to the Administrative Agent setting forth the basis of such valuation,
less the amount of cash and Cash Equivalents received in connection with a
subsequent sale of such Designated Noncash Consideration.

 

“Designated Obligations” has the meaning set forth in Section 9.19(a).

 

“Designated Subsidiary” means each Subsidiary other than any Excluded
Subsidiary.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction and any issuance of Equity
Interests by a Subsidiary of such Person), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

 

“Disqualified Stock” means any Equity Interests which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital (other than any payment solely in Equity
Interests (other than any Equity Interest referred to in this clause (a)), in
each case at any time on or prior to the date that is 91 days after the
Scheduled Maturity Date, or (b) is convertible into or exchangeable (unless at
the sole option of the issuer thereof) for (i) cash, (ii) debt securities or
(iii) any Equity Interests referred to in (a) above, in each case at any time
prior to the date that is 91 days after the Scheduled Maturity Date.
Notwithstanding the foregoing, any Equity Interests that would constitute
Disqualified Stock solely because holders of the Equity Interests have the right
to require the issuer of such Equity Interests to repurchase such Equity
Interests upon the occurrence of a change of control or an asset sale will not
constitute Disqualified Stock if the terms of such Equity Interests provide that
the issuer may not repurchase or redeem any such Equity Interests pursuant to
such provisions unless such repurchase or redemption is permitted under the
terms of this Agreement.

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division (other than any Person that is not a Restricted
Subsidiary to which any such assets are so transferred pursuant to clause
(a)(v)(x)(2) of Section 6.03 in a Disposition permitted by Section 6.05). A
Dividing Person which retains any of its assets, liabilities and/or obligations
after a Division shall be deemed a Division Successor upon the occurrence of
such Division.

 

“Document” has the meaning set forth in the U.S. Security Agreement.

 

“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in dollars
determined by using the rate of exchange for the purchase of Dollars with the
Alternative Currency last provided (either by publication or otherwise provided
to the Administrative Agent) by the applicable Thompson Reuters Corp.
(“Reuters”) source on the Business Day (New York City time) immediately
preceding the date of determination or if such service ceases to be available or
ceases to provide a rate of exchange for the purchase of dollars with the
Alternative Currency, as provided by such other publicly available information
service which provides that rate of exchange at such time in place of Reuters
chosen by the Administrative Agent in its sole discretion (or if such service
ceases to be available or ceases to provide such rate of exchange, the
equivalent of such amount in dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its sole discretion)
and (c) if such amount is denominated in any other currency, the equivalent of
such amount in dollars as determined by the Administrative Agent using any
method of determination it deems appropriate in its sole discretion.

 



-19-

 

 

“dollars,” “Dollars” or “$” refers to lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary of the Company that is organized
under the laws of the United States, any state of the United States or the
District of Columbia.

 

“Dominion Period” means any period (a) during which any Event of Default has
occurred and is continuing or (b) during a Reduced Availability Period.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means September 26, 2019.

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for such Borrower and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent or any Issuing Bank and any of its respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.

 

“Eligible Accounts” means, at any time, each Account that satisfies the
following criteria at the time of creation and continues to meet the same at the
time of such determination: such Account (i) has been earned by performance and
represents the bona fide amounts due to a Loan Party and in each case is
originated in the ordinary course of business of such Loan Party, and (ii) in
each case is not ineligible for inclusion in the calculation of the Borrowing
Base pursuant to any of clauses (a) through (bb) below. Without limiting the
foregoing, to qualify as an Eligible Account, such Account shall indicate no
Person other than a Loan Party as payee or remittance party. Any Account
included within any of the following categories shall not constitute an Eligible
Account:

 

(a)           which is not subject to a first priority perfected security
interest (subject to any Liens specified in clause (b)(i), (ii), (iii), (iv) or
(v) of this definition) in favor of the Administrative Agent (for the benefit of
the Lender Parties);

 

(b)           which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) a Permitted Encumbrance (a) for which appropriate
Reserves (as determined by the Administrative Agent in its Permitted Discretion)
have been established or (b) which does not have priority over the Lien in favor
of the Administrative Agent, (iii) Liens in respect of Prior Claims that are
unregistered and that secure amounts that are not yet due and payable and (iv)
Liens that are subject to the Intercreditor Agreement;

 



-20-

 

 

(c)           (i) with respect to which the scheduled due date is more than 90
days after the date of the original invoice therefor (or, in respect of the
French Borrower, the scheduled due date is more than the maximum payment terms
authorized under the French Commercial Code), (ii) which is unpaid more than 90
days after the date of the original invoice therefor or more than 60 days after
the original due date therefor or (iii) which has been written off the books of
such Borrower or otherwise designated as uncollectible;

 

(d)           which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
pursuant to clause (c) above;

 

(e)           which is owing by an Account Debtor to the extent the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to all Loan
Parties exceeds 25% of the aggregate amount of Eligible Accounts of all Loan
Parties;

 

(f)            with respect to which any covenant contained in this Agreement or
in the applicable Security Agreement has been breached (unless and until such
breach is cured) in any material respect or any representation or warranty
contained in this Agreement or in the applicable Security Agreement is not true
in any material respect;

 

(g)           which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation (the form of which is reasonably satisfactory to the
Administrative Agent) which has been sent to the Account Debtor, (iii)
represents a progress billing, (iv) is contingent upon such Loan Party’s
completion of any further performance, (v) represents a sale on a bill-and-hold,
guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis (other than return
rights for defective goods or repairs available in the ordinary course of
business) or (vi) relates solely to payments of interest;

 

(h)           for which the goods giving rise to such Account have not been
shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by such Loan Party;

 

(i)            with respect to which any check or other instrument of payment
has been returned uncollected for any reason;

 

(j)            which is owed by an Account Debtor which has (i) applied for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
administrator or liquidator or similar official for such Account Debtor of its
assets, (ii) had possession of all or a material part of its property taken by
any receiver, custodian, trustee or liquidator, (iii) filed, or had filed
against it, any assignment, application, request or petition for liquidation,
reorganization, arrangement, adjustment of debts, stay of proceedings,
adjudication as bankrupt, winding-up, or voluntary or involuntary case or
proceeding under any state, provincial or federal bankruptcy laws or any other
Insolvency Laws (other than post-petition accounts payable of an Account Debtor
that is a debtor-in-possession under the Bankruptcy Code and reasonably
acceptable to the Administrative Agent), (iv) admitted in writing its inability
to pay its debts as they become due, or (v) ceased operation of its business as
a going concern;

 

(k)           which is owed by any Account Debtor which has sold all or
substantially all of its assets;

 

(l)            which in the case of (i) Accounts owing to a US Borrower or
Canadian Borrower is owed by an Account Debtor which (A) does not maintain its
chief executive office in the U.S. or Canada (or its domicile, for the purposes
of the Civil Code (Quebec)) or (B) is not organized under applicable law of the
U.S., any state of the U.S., the District of Columbia, or Canada or any province
or territory thereof unless, in any such case, such Account is backed by a
letter of credit acceptable to the Administrative Agent which is in the
possession of, and is directly drawable by, the Administrative Agent or (ii)
Accounts owing to a European Borrower, a French Borrower or a Hong Kong
Borrower, which is owed by an Account Debtor which is not incorporated or
established in an Eligible Debtor Jurisdiction;

 



-21-

 

 

(m)          which is owed in any currency other than (i) with respect to
Accounts of the U.S. Loan Parties, U.S. dollars or (ii) with respect to Accounts
of a Foreign Borrower, U.S. dollars or an Alternative Currency;

 

(n)           which is owed by (i) any Governmental Authority of any country
other than the U.S. or Canada unless such Account is backed by a Letter of
Credit acceptable to the Administrative Agent which is in the possession of, and
is directly drawable by, the Administrative Agent, or (ii) any Governmental
Authority of the U.S. or Canada, or any department, agency, public corporation,
or instrumentality thereof, unless the Financial Administration Act (Canada), as
amended, (or the equivalent law of any province of Canada, if any, in the case
of a Governmental Authority of such province) or the Federal Assignment of
Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et
seq.), as applicable, and any other steps necessary to perfect the Lien of the
Administrative Agent in such Account have been complied with to the
Administrative Agent’s satisfaction;

 

(o)           which is owed by any Affiliate of any Loan Party or any employee,
officer, or director of any Loan Party;

 

(p)           which is owed by an Account Debtor or any Affiliate of such
Account Debtor to which any Loan Party is indebted, but only to the extent of
such indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

 

(q)           which is subject to any counterclaim, deduction, defense, setoff
or dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute or which is subject to any netting or similar arrangements,
including, with respect to German law governed Accounts, a current account
arrangement (Kontokorrentabrede) with the respective Account Debtor;

 

(r)            which is evidenced by any promissory note, chattel paper or
instrument;

 

(s)           which is owed by an Account Debtor (i) located in any jurisdiction
which requires filing of a “Notice of Business Activities Report” or other
similar report in order to permit such Loan Party to seek judicial enforcement
in such jurisdiction of payment of such Account, unless (A) such Loan Party has
filed such report or qualified to do business in such jurisdiction or (B) the
Administrative Agent is satisfied in its Permitted Discretion in consultation
with the Company that the failure to file such report and inability to seek
judicial enforcement can be remedied without material delay or material cost or
(ii) which is a Sanctioned Person;

 

(t)            with respect to which such Loan Party has made any agreement with
the Account Debtor for any reduction thereof, other than discounts and
adjustments given in the ordinary course of business, but only to the extent of
any such reduction, or any Account which was partially paid and such Loan Party
created a new receivable for the unpaid portion of such Account;

 

(u)           which does not comply in all material respects with the
requirements of all material applicable laws and regulations, whether Federal
(U.S. or Canadian), state, provincial, territorial or local, including without
limitation the U.S. Federal Consumer Credit Protection Act, the U.S. Federal
Truth in Lending Act and Regulation Z of the Board of Governors;

 

(v)           which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than such Loan Party
has or has had an ownership interest in such goods, or which indicates any party
other than such Loan Party as payee or remittance party;

 



-22-

 

 

(w)          which was created on cash on delivery terms;

 

(x)           which is an Account of an Acquired Entity or Business acquired in
connection with a Permitted Acquisition or similar Investment, until the
completion of a field examination satisfactory to the Administrative Agent in
its Permitted Discretion with respect to such Accounts;

 

(y)           which the Administrative Agent determines, in its Permitted
Discretion, may not be paid by reason of the Account Debtor’s inability to pay
or which the Administrative Agent otherwise determines is unacceptable in its
Permitted Discretion; and

 

(z)           with respect to the French Borrowers, (A) any Account that is owed
by an Account Debtor which is a consumer (consommateur) within the meaning of
the French Consumer Code, (B) any Account that is not a professional receivable
(créance professionnelle) within the meaning of the French Monetary and
Financial Code or (C) any Account that is not an Account evidenced by any
promissory note, bill of exchange (including lettre de change or billet à
ordre), chattel paper or instrument (unless endorsed in favor of the
Administrative Agent);

 

(aa)         which, in respect of any European Borrower, French Borrower or Hong
Kong Borrower, is subject to any limitation on assignment or other restriction
(whether arising by operation of law, by agreement or otherwise) which would,
under the local governing law of the contract creating such Account, have the
effect of restricting the assignment for or by way of security or the creation
of security over such Account generally, in each case unless (i) the applicable
account debtor has waived such restrictions, or (ii) such restriction does not
affect or impair the validity of the security interest with respect to such
Account or (iii) the Administrative Agent has determined that such limitation is
not enforceable; and

 

(bb)        as to which the contract or agreement underlying such Account is
governed by (or, if no governing law is expressed therein, is deemed to be
governed by) the laws of any jurisdiction other than (i) in the case of any
European Borrower or French Borrower, any Eligible Contract Jurisdictions
(European and French Borrowers) or (ii) in the case of a Hong Kong Borrower, any
Eligible Contract Jurisdictions (Hong Kong Borrowers).

 

In the event that Accounts having an aggregate fair market value of $10,000,000
or more which were previously Eligible Accounts cease, to the actual knowledge
of a Financial Officer of the Company, to be Eligible Accounts hereunder, the
Borrower Representative shall notify the Administrative Agent thereof promptly,
and in any event no later than the time of submission to the Administrative
Agent of the next Borrowing Base Certificate. In determining the amount of an
Eligible Account of a Loan Party, the face amount of an Account may, in the
Administrative Agent’s Permitted Discretion, be reduced by, without duplication,
to the extent not reflected in such face amount, (i) the amount of all accrued
and actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments or finance charges (including any amount that such
Loan Party may be obligated to rebate to an Account Debtor pursuant to the terms
of any agreement or understanding (written or oral)) and (ii) the aggregate
amount of all cash received in respect of such Account but not yet applied by
such Loan Party to reduce the amount of such Account.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person or the Company, any Subsidiary or any other Affiliate of the Company.

 

“Eligible Contract Jurisdictions (European and French Borrowers)” means each of
Austria, Belgium, France, Germany, Luxembourg, the Netherlands, Switzerland, the
United Kingdom and the United States of America, provided that the
Administrative Agent may, in its Permitted Discretion, remove one or more of the
countries comprising the Eligible Contract Jurisdictions (European and French
Borrowers) and subsequently add one or more countries back as Eligible Contract
Jurisdictions (European and French Borrowers).

 

“Eligible Contract Jurisdictions (Hong Kong Borrowers)” means each of Australia,
Hong Kong, New Zealand, Norway and Singapore, provided that the Administrative
Agent may, in its Permitted Discretion, remove one or more of the countries
comprising the Eligible Contract Jurisdictions (Hong Kong Borrowers) and
subsequently add one or more countries back as Eligible Contract Jurisdictions
(Hong Kong Borrowers).

 



-23-

 

 

“Eligible Credit Card Accounts Receivable” means at the time of any
determination thereof, each Credit Card Accounts Receivable that satisfies the
following criteria at the time of creation and continues to meet the same at the
time of such determination: such Credit Card Accounts Receivable (i) has been
earned by performance and represents the bona fide amounts due to a U.S. Loan
Party from a credit card issuer or credit card processor, and in each case is
originated in the ordinary course of business of such U.S. Loan Party, and (ii)
in each case is not ineligible for inclusion in the calculation of the Borrowing
Base pursuant to any of clauses (a) through (n) below. Without limiting the
foregoing, to qualify as an Eligible Credit Card Accounts Receivable, such
Credit Card Accounts Receivable shall indicate no Person other than a U.S. Loan
Party as payee or remittance party. In determining the amount to be so included,
the face amount of a Credit Card Accounts Receivable may, in the Administrative
Agent’s Permitted Discretion, be reduced by, without duplication, to the extent
not reflected in such face amount, (i) the amount of all accrued and actual fees
and charges due to the credit card issuer or credit card processor, discounts,
claims, credits or credits pending, promotional program allowances, price
adjustments, finance charges or other allowances (including any amount that a
U.S. Loan Party may be obligated to rebate to a customer, a credit card issuer
or credit card processor pursuant to the terms of any agreement or
understanding) and (ii) the aggregate amount of all cash received in respect of
such Credit Card Accounts Receivable but not yet applied by the U.S. Loan
Parties to reduce the amount of such Credit Card Accounts Receivable. Any Credit
Card Accounts Receivable included within any of the following categories shall
not constitute an Eligible Credit Card Accounts Receivable:

 

(a)           which is not earned or does not represent the bona fide amount due
to a U.S. Loan Party from a credit card processor or a credit card issuer that
originated in the ordinary course of business of the applicable U.S. Loan Party;

 

(b)           which is not owned by a U.S. Loan Party or to which a U.S. Loan
Party does not have good or marketable title;

 

(c)           in which the payee of such Credit Card Account Receivable is a
Person other than a U.S. Loan Party;

 

(d)           which does not constitute an “Account” (as defined in the UCC or
the PPSA) or a Payment Intangible;

 

(e)           which has been outstanding for more than five Business Days from
the date of sale;

 

(f)            with respect to which the applicable credit card issuer, credit
card processor or debit card or mall card issuer or provider has (i) applied
for, suffered, or consented to the appointment of any receiver, interim
receiver, custodian, trustee, monitor, administrator, sequestrator or liquidator
of its assets, (ii) has had possession of all or a material part of its property
taken by any receiver, interim receiver, custodian, trustee, monitor,
administrator, sequestrator or liquidator, (iii) filed, or had filed against it
(but only so long as any such involuntary filing has not been stayed or
vacated), any request or petition for liquidation, reorganization, arrangement,
adjustment of debts, adjudication as bankrupt, winding-up, or voluntary or
involuntary case under any state, provincial, territorial or federal bankruptcy
laws, (iv) has admitted in writing its inability to pay its debts as they become
due or (v) ceased operation of its business as a going concern;

 

(g)           which is not a valid, legally enforceable obligation of the
applicable credit card issuer or credit card processor with respect thereto;

 

(h)           which is not subject to a properly perfected first priority
security interest (subject to any Liens specified in clause (i) below) in favor
of the Administrative Agent (for the benefit of the Lender Parties);

 

(i)            which is subject to any Lien, other than (i) a Lien in favor of
the Administrative Agent (for the benefit of the Lender Parties), (ii) any
Permitted Encumbrances (a) which are contemplated by the applicable processor
agreements and for which appropriate Reserves (as determined by the
Administrative Agent in its Permitted Discretion) have been established or (b)
which do not have priority over the Lien in favor of the Administrative
Agreement (for the benefit of the Lender Parties), (iii) Liens in respect of
Prior Claims that are unregistered and secure amounts that are not yet due and
payable and (iv) Liens that are subject to the Intercreditor Agreement;

 



-24-

 

 

(j)            with respect to which (i) any covenant has been breached (unless
and until such breach is cured) in any material respect or (ii) any
representation or warranty is not true in any material respects, in each case to
the extent contained in this Agreement, the applicable Security Agreement or in
the credit card agreements relating to such Credit Card Account Receivable;
provided that each such representation and warranty shall be true and correct in
all respects to the extent already qualified by a materiality standard;

 

(k)           which is evidenced by “chattel paper” or an “instrument” of any
kind unless such “chattel paper” or “instrument” is in the possession of the
Administrative Agent, and to the extent necessary or appropriate, endorsed to
the Administrative Agent;

 

(l)            which the Administrative Agent in its Permitted Discretion
determines may not be paid by reason of the applicable credit card processor’s,
credit card issuer’s or debit card or mall card issuer’s or provider’s inability
to pay;

 

(m)          which represents a deposit or partial payment in connection with
the purchase of Inventory of such U.S. Loan Party;

 

(n)           which is not subject to a Credit Card Notification; or

 

(o)           which is a Credit Card Accounts Receivable of an Acquired Entity
or Business acquired in connection with a Permitted Acquisition or similar
Investment, until the completion of a field examination satisfactory to the
Administrative Agent in its Permitted Discretion with respect to such Credit
Card Accounts Receivable.

 

In the event that (a) a Financial Officer of the Company has actual knowledge
that any credit card issuer, credit card processor or debit card or mall card
issuer or provider with respect to Eligible Credit Card Accounts Receivable
ceases to comply with the requirements of clause (f) above or (b) Credit Card
Account Receivables having an aggregate fair market value of $5,000,000 or more
which were previously Eligible Credit Card Account Receivables cease to be
Eligible Credit Card Account Receivables hereunder (other than by reason of
clause (l) above), the applicable U.S. Loan Party or the Borrower Representative
shall notify the Administrative Agent thereof promptly, and in any event not
later than the time of submission to the Administrative Agent of the next
Borrowing Base Certificate.

 

“Eligible Debtor Jurisdiction” means each of Australia, Austria, Belgium,
Canada, Denmark, Finland, France, Germany, Greece, Hong Kong, Italy, Ireland,
Luxembourg, the Netherlands, New Zealand, Norway, Portugal, Singapore, Spain,
Sweden, Switzerland, the United Kingdom and the United States of America;
provided that the Administrative Agent may, in its Permitted Discretion, remove
one or more of the countries comprising the Eligible Debtor Jurisdictions and
subsequently add one or more countries back as Eligible Debtor Jurisdictions.

 

“Eligible Finished Goods Inventory” means, as of the date of determination
thereof, without duplication, items of Inventory of a Loan Party that are
finished goods, merchantable and readily saleable in the ordinary course of the
Loan Parties’ business, in each case that is not excluded as ineligible by
virtue of one or more of the criteria set forth below. The following items of
Inventory shall not be included in Eligible Finished Goods Inventory:

 

(a)           which is not subject to a first priority perfected Lien (subject
to any Liens specified in clause (b)(i), (ii), (iii), (iv) or (v) of this
definition) in favor of the Administrative Agent (for the benefit of the Lender
Parties) which is governed by the laws of the jurisdiction in which the
Inventory in question is located or, in respect of Inventory which is in-transit
in accordance with clause (h) of this definition, the laws of the jurisdiction
to which the Inventory is in-transit;

 



-25-

 

 

(b)           which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties), (ii) a Permitted
Encumbrance (a) for which appropriate Reserves (as determined by the
Administrative Agent in its Permitted Discretion) have been established or (b)
which does not have priority over the Lien in favor of the Administrative Agent
(for the benefit of the Lender Parties), (iii) Liens in respect of Prior Claims
that are unregistered and secure amounts that are not yet due and payable, and
(iv) Liens that are subject to the Intercreditor Agreement;

 

(c)           which is unmerchantable, defective, damaged or unfit for sale (as
such terms are customarily used in the Loan Parties’ industry), or is not
salable at prices approximating at least the cost of such Inventory in the
ordinary course of business or is unacceptable due to age, type, category and/or
quantity, in each case, consistent with the usage of such terms in the most
recent inventory appraisal received by the Administrative Agent as contemplated
hereby;

 

(d)           with respect to which any covenant contained in this Agreement or
in the applicable Security Agreement has been breached (unless and until such
breach is cured) in any material respect or any representation or warranty
contained in this Agreement or the applicable Security Agreement has been
breached in any material respect or is not true in any material respect or which
does not conform in all material respects to all standards imposed by any
applicable Governmental Authority;

 

(e)           in which any Person other than such Loan Party shall (i) have any
direct or indirect ownership, interest or title to such Inventory or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;

 

(f)            which consists of goods that are obsolete, slow moving,
restrictive or custom items or otherwise is manufactured in accordance with
customer-specific requirements, work-in-process, raw materials, or goods that
constitute spare parts, packaging and shipping materials, supplies used or
consumed in the Loan Parties’ business, bill and hold goods, defective goods,
“seconds,” or Inventory acquired on consignment;

 

(g)           which consist of goods held for sale at all retail, factory and
outlet stores which are not located in the United States, Canada, Germany or
England and Wales, provided that, subject to adjustment by the Administrative
Agent in its Permitted Discretion, (i) to the extent located in Germany, only up
to $15,000,000 of such goods located in Germany shall be Eligible Finished Goods
Inventory and (ii) to the extent located in England and Wales, only up to
$10,000,000 of such goods located in England and Wales shall be Eligible
Finished Goods Inventory;

 

(h)           which is not located in (i) the continental United States,
Germany, Hong Kong or Singapore (in each case, with respect to Inventory owned
by the U.S. Loan Parties); provided, that, with respect to such Inventory
located in Germany, Hong Kong or Singapore, the applicable U.S. Loan Parties
shall have entered into local law security agreements with respect to such
Inventory in a form reasonably satisfactory to the Administrative Agent;
provided, further, that with respect to such Inventory located in Singapore,
only up to an amount of such Inventory equal to the Singapore Inventory Amount
shall be Eligible Finished Goods Inventory, (ii) Germany (with respect to
Inventory owned by the German Borrowers or the Swiss Borrowers), (iii) Hong Kong
(with respect to Inventory owned by the Hong Kong Borrowers), (iv) England and
Wales (with respect to Inventory owned by the UK Borrowers) or (v) Canada (with
respect to Inventory owned by the Canadian Borrowers), or which is in-transit
unless in-transit from a location of a Loan Party to another location of a Loan
Party, provided, that, (i)(x) for so long as such Inventory is in-transit (A) it
complies with the criterion at clause (a) of this definition, (B) the
Administrative Agent has received evidence of satisfactory casualty insurance
naming the Administrative Agent as loss payee and otherwise covering such risks
as the Administrative Agent may reasonably request and (C) the Administrative
Agent has implemented a Reserve for the amount of shipping costs including but
not limited to any costs payable to the shipper or customs broker and (y)
following the commencement of a Dominion Period, the Administrative Agent shall
have received (1) a true and correct copy of the bill of lading and other
shipping documents for such Inventory (and, if such Inventory is in transit
outside the United States, such bill of lading is negotiable), (2) confirmation
that the applicable Loan Party has title to such Inventory (together with such
evidence thereof as the Administrative Agent may from time to time require) and
(3) if the bill of lading is (A) non-negotiable, a duly executed Collateral
Access Agreement of other bailee agreement reasonably satisfactory to the
Administrative Agent from the applicable customs broker or other Person acting
in a similar capacity for such Inventory, or (B) negotiable, confirmation that
the bill is issued in the name of such Loan Party and consigned to the order of
the Administrative Agent, and a reasonably acceptable agreement has been
executed with such Loan Party’s customs broker or other Person acting in a
similar capacity, in which the customs broker or other Person agrees that it
holds the negotiable bill as agent for the Administrative Agent and will follow
instructions of the Administrative Agent with respect to the disposition thereof
and of the goods, (ii) the common carrier is not an Affiliate of the applicable
vendor or supplier and (iii) the customs broker is not an Affiliate of any Loan
Party;

 



-26-

 

 

(i)            which is located in any location leased by the applicable Loan
Party unless (i) the lessor (and any mortgagee, if applicable) has delivered to
the Administrative Agent a Collateral Access Agreement or (ii) a Rent Reserve
has been established by the Administrative Agent in its Permitted Discretion;

 

(j)            which is located at an owned location subject to mortgage in
favor of a Person other than the Administrative Agent, unless the mortgagee is
party to the Intercreditor Agreement or has delivered a Collateral Access
Agreement or other mortgagee agreement in form and substance satisfactory to the
Administrative Agent in its Permitted Discretion;

 

(k)           which is located in any third-party warehouse or is in the
possession of a bailee (other than a third party processor) and is not evidenced
by a Document, unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (ii) an appropriate Reserve has been
established by the Administrative Agent in its Permitted Discretion;

 

(l)            which is being processed offsite at a third-party location or
outside processor, or is in-transit to or from said third party location or
outside processor;

 

(m)          which is the subject of a consignment by a Loan Party as consignor;
provided that any such Inventory shall be included in Eligible Finished Goods
Inventory in the Administrative Agent’s reasonable discretion following its
analysis of the particular consignment arrangement and potential recovery values
with respect thereto; provided, further, that any Inventory included in Eligible
Finished Goods Inventory pursuant to the immediately preceding proviso shall not
represent in excess of 5.0% of the Borrowing Base.

 

(n)           which contains or bears any intellectual property rights licensed
to a Loan Party unless the Administrative Agent is satisfied in its Permitted
Discretion that it may sell or otherwise Dispose of such Inventory without (i)
infringing the rights of such licensor, (ii) violating any contract with such
licensor or (iii) incurring any liability with respect to payment of royalties
other than royalties incurred pursuant to sale of such Inventory under the
current licensing agreement;

 

(o)           which is not reflected in a current perpetual inventory report of
the applicable Loan Party (unless such Inventory is reflected in a report to the
Administrative Agent as “in transit” Inventory);

 

(p)           for which reclamation rights have been asserted by the seller;

 

(q)           for which such Person does not have actual and exclusive
possession thereof (either directly or through a bailee or agent of such
Person);

 

(r)            which is stored at locations holding less than $25,000 of the
aggregate value of such Loan Party’s Inventory;

 

(s)           (i) which is subject to retention of title rights in favor of the
vendor or supplier thereof or, (ii) in relation to which, under applicable
governing laws, retention of title may be imposed unilaterally by the vendor or
supplier thereof; provided that Inventory of a European Borrower which may be
subject to any rights of retention of title shall not be excluded from Eligible
Inventory solely pursuant to this sub-paragraph (r) in the event that (A) the
Administrative Agent shall have received evidence satisfactory to it that the
full purchase price of such Inventory (and/or all other Inventory supplied by a
common vendor) has, or will have, been paid prior, or upon the delivery of, such
Inventory to the relevant European Borrower or (B) a Letter of Credit has been
issued under and in accordance with the terms of this Agreement for the purchase
of such Inventory; or

 



-27-

 

 

(t)            which is Inventory of an Acquired Entity or Business acquired in
connection with a Permitted Acquisition or similar Investment, until the
completion of an appraisal satisfactory to the Administrative Agent in its
Permitted Discretion with respect to such Inventory;

 

provided, further, that in determining the value of the Eligible Finished Goods
Inventory, such value shall be reduced by, without duplication, any amounts
representing (i) Vendor Rebates; (ii) costs included in Inventory relating to
advertising; (iii) to the extent determined by the Administrative Agent in its
Permitted Discretion to be appropriate, the shrink reserve; (iv) the
unreconciled discrepancy between the general inventory ledger and the perpetual
inventory ledger, to the extent the general inventory ledger reflects less
Inventory than the perpetual inventory ledger; and (v) a reserve for Inventory
which is designated or demanded to be returned to or retained by the applicable
vendor or which is recognized as damaged or off quality by the applicable Loan
Party.

 

In the event that a Financial Officer of the Company has actual knowledge that
Inventory at any location having a fair market value of $10,000,000 or more
which was previously Eligible Finished Goods Inventory ceases to be Eligible
Finished Goods Inventory hereunder (other than by reason of clause (o) above),
such Loan Party or the Borrower Representative shall promptly notify the
Administrative Agent thereof and, in any event, not later than the submission to
the Administrative Agent of the next Borrowing Base Certificate hereunder;
provided, further, that the Administrative Agent may, in its Permitted
Discretion, upon receipt of such notice as set forth above, adjust the
applicable Borrowing Base to reflect such change in Eligible Finished Goods
Inventory.

 

“Engagement Letter” means the Engagement Letter dated June 23, 2019, between
JPMCB and the Borrower, as amended by that certain Joinder Agreement dated
August 1, 2019 among JPMCB, the Borrower and Citizens Bank, N.A. and that
certain Joinder Agreement dated August 13, 2019 among JPMCB, the Borrower, Wells
Fargo Securities, LLC and Wells Fargo Bank, National Association and as further
amended from time to time prior to the date hereof.

 

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata and natural resources such as
wetlands, flora and fauna.

 

“Environmental Laws” means all applicable federal, state, provincial,
territorial and local laws (including common law), regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), orders-in-council, and binding agreements with any Governmental
Authority in each case, relating to pollution or protection of the Environment,
human health and safety (to the extent related to exposure to Hazardous
Materials), or the presence, Release of, or exposure to, Hazardous Materials, or
the generation, manufacture, processing, distribution, use, treatment, storage,
transport, recycling or handling of, or the arrangement for such activities with
respect to, Hazardous Materials.

 

“Environmental Liability” means any liability, claim, action, suit, agreement,
judgment or order arising under or relating to any Environmental Law for any
damages, injunctive relief, losses, fines, penalties, fees, expenses (including
reasonable fees and expenses of attorneys and consultants) or costs, whether
contingent or otherwise, including those arising from or relating to: (a)
compliance or non-compliance with any Environmental Law or permit, license or
approval issued thereunder, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threat of Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than, immediately after such conversion or exchange, any
Indebtedness or other debt securities that are convertible or exchangeable into
any such Equity Interests).

 



-28-

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or Section 4001(a)(14) of ERISA or, solely
for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived or a failure by any Loan Party or any ERISA Affiliate to make a
required contribution to a Multiemployer Plan, (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA, of an application for a
waiver of the minimum funding standard with respect to any Plan, (d) a
determination that any Plan is in “at-risk” status (as defined in Section
303(i)(4) of ERISA or Section 430(i)(4) of the Code), (e) the incurrence by any
Loan Party or any ERISA Affiliate of any liability under Title IV of ERISA
(other than PBGC premiums due but not delinquent under Section 4007 of ERISA),
(f) the receipt by any Loan Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan under Section 4042 of
ERISA, (g) an event or condition which could reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan or Multiemployer Plan; (h) the
incurrence by any Loan Party or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan (including any
liability under Section 4062(e) of ERISA) or Multiemployer Plan, (i) the receipt
by any Loan Party or any ERISA Affiliate of any notice concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is
insolvent within the meaning of Section 4245 of ERISA, or in “endangered” or
“critical” status, within the meaning of Section 305 of ERISA or Section 432 of
the Code, (j) a failure by any Loan Party or any ERISA Affiliate to pay when due
(after expiration of any applicable grace period) any installment payment with
respect to Withdrawal Liability, or (k) the occurrence of a non-exempt
“prohibited transaction” (as defined in Section 4975 of the Code or Section 406
of ERISA) with respect to which any Loan Party or any ERISA Affiliate is a
“disqualified person” (within the meaning of Section 4975 of the Code) or a
“party in interest” (within the meaning of Section 406 of ERISA) or could
otherwise reasonably be expected to be liable.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro” or “€” means the single currency of the Participating Member States.

 

“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate or the LIBO Rate.

 

“European Borrower Outstandings” means, at any time, the sum of (i) the Dollar
Equivalent of the European Revolving Loans and European Swingline Loans to the
European Borrowers outstanding at such time plus (ii) the Dollar Equivalent of
the European Protective Advances to the European Borrowers outstanding at such
time.

 

“European Borrowers” means the Swiss Borrowers, the German Borrowers and the UK
Borrowers.

 

“European Borrowing Base” means, at any time of calculation, an amount equal to
the sum of each German Borrowing Base, each Swiss Borrowing Base and the UK
Borrowing Base.

 

“European Collateral” means the Swiss Collateral, the German Collateral and the
UK Collateral.

 



-29-

 

 

“European Commitment” means, with respect to each European Revolving Lender, the
commitment, if any, of such European Revolving Lender to make European Revolving
Loans and to acquire participations in European Swingline Loans hereunder,
expressed as an amount representing the maximum possible aggregate amount of
such European Revolving Lender’s European Revolving Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to (a) Section
2.09 and (b) assignments by or to such European Revolving Lender pursuant to
Section 9.04. The amount of each European Revolving Lender’s European Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation or record (as such term is defined in Section 9-102(a)(70) of the
New York Uniform Commercial Code) as provided in Section 9.04(b)(ii)(C) pursuant
to which such European Revolving Lender shall have assumed its European
Commitment, as applicable. As of the Effective Date, the aggregate amount of the
European Commitments is $70,000,000.

 

“European Credit Exposure” means, as to any Lender at any time, the sum of (a)
such Lender’s German Credit Exposure plus (b) such Lender’s Swiss Credit
Exposure plus (c) such Lender’s UK Credit Exposure.

 

“European Facility” means, collectively, the European Commitments and the
extensions of credit made thereunder.

 

“European Line Cap” means, as of any date of determination thereof by the
Administrative Agent, an amount equal to the lesser of (i) the total European
Commitments then in effect and (ii) the European Borrowing Base.

 

“European Loan Parties” means the Swiss Loan Parties, the German Loan Parties
and UK Loan Parties.

 

“European Loans” means, individually and collectively as the context may
require, the European Revolving Loans, the European Swingline Loans, the
European Protective Advances and the European Overadvances.

 

“European Obligations” means the German Obligations, the Swiss Obligations and
the UK Obligations.

 

“European Overadvance” has the meaning set forth in Section 2.05(c).

 

“European Overadvance Exposure” means, at any time, the sum of the aggregate
principal amount of all outstanding European Overadvances at such time. The
European Overadvance Exposure of any Lender in respect of the European Facility
at any time shall be its Applicable Percentage of the total European Overadvance
Exposure at such time.

 

“European Protective Advance” has the meaning set forth in Section 2.04(a).

 

“European Protective Advance Exposure” means, at any time, the sum of the
aggregate principal amount of all outstanding European Protective Advances at
such time. The European Protective Advance Exposure of any Lender in respect of
the European Facility at any time shall be its Applicable Percentage of the
total European Protective Advance Exposure at such time.

 

“European Revolving Exposure” means, with respect to any European Revolving
Lender at any time, the sum of (a) the outstanding principal amount of European
Revolving Loans of such European Revolving Lender at such time plus (b) an
amount equal to such European Revolving Lender’s European Swingline Exposure.

 

“European Revolving Lenders” means the Persons listed on Schedule 2.01 (or an
Affiliate or branch of any such Person that is acting on behalf of such Person,
in which case the term “European Revolving Lenders” shall include any such
Affiliate or branch with respect to the European Revolving Loans made by such
Affiliate or branch) as having a European Commitment and any other Person that
shall acquire a European Commitment, other than any such Person that ceases to
be a European Revolving Lender pursuant to an Assignment and Assumption.

 

“European Revolving Loan” means the German Revolving Loans, Swiss Revolving
Loans and UK Revolving Loans.

 



-30-

 

 

“European Security Agreements” means, collectively, the German Security
Agreements, the Swiss Security Agreements and the UK Security Agreements.

 

“European Swingline Exposure” means, at any time, the aggregate Dollar
Equivalent of all outstanding European Swingline Loans at such time. The
European Swingline Exposure of any European Revolving Lender at any time shall
be its Applicable Percentage of the total European Swingline Exposure at such
time.

 

“European Swingline Lender” means JPMCB, in its capacity as lender of European
Swingline Loans hereunder or, as applicable, such branch or affiliate of JPMCB
as it may designate for the purpose of performing its obligations hereunder in
such capacity, and its successors and assigns in such capacity.

 

“European Swingline Loan” means a Loan made pursuant to Section 2.05(a)(ii).

 

“European Union” means the region comprised of member states of the European
Union pursuant to the Treaty on the European Union.

 

“Events of Default” or “Event of Default” has the meaning set forth in Article
VII.

 

“Exchange Act” means the United States Securities Exchange Act of 1934.

 

“Excluded Account” means all means all (i) Deposit Accounts, Securities
Accounts, Futures Accounts and Commodity Accounts (a) maintained solely as
payroll or other employee wage and benefit accounts (including withholding tax
payments related thereto), (b) maintained solely as sales tax accounts, (c)
maintained (A) solely as escrow accounts or fiduciary or trust accounts, in each
case, for the benefit of third parties, other than the Company and its
Subsidiaries and accounts otherwise held exclusively for the benefit of third
parties, other than the Company and its Subsidiaries or (B) solely to hold
restricted cash as supporting obligations for guarantees permitted pursuant to
Section 6.01, (d) that contain solely deposits permitted by clauses (c) and (d)
of the definition of “Permitted Encumbrances,” including in connection with any
letters of credit issued pursuant to such clauses, if the documents governing
such deposits prohibit the granting of a lien on such deposits, (e) that are
maintained solely as store accounts maintained for local deposits; provided that
the entire balance (other than a nominal amount to cover fees and charges) of
all such accounts is swept on the Friday of each week (or if Friday is not a
Business Day, on the next succeeding Business Day) (other than during a Dominion
Period, in which case the entire balance of all such accounts shall be swept on
each Business Day) into one or more Deposit Accounts that are not Excluded
Accounts and that are subject to a Control Agreement (it being understood that
no Concentration Account or Collection Account will be an Excluded Account as a
result of this clause (e)) and (f) the entire balance of which is swept on each
Business Day into one or more Deposit Accounts that are not Excluded Accounts
and that are subject to a Control Agreement (it being understood that no
Concentration Account or Collection Account will be an Excluded Account as a
result of this clause (f)), and (ii) other Deposit Accounts, Securities
Accounts, Futures Accounts or Commodities Accounts, with an aggregate closing
daily balance not in excess of $10,000,000 in the aggregate for all such Deposit
Accounts, Securities Accounts, Futures Accounts or Commodities Accounts excluded
pursuant to this clause (ii) (including, for the avoidance of doubt, Deposit
Accounts and Securities Accounts that participate in the Cash Pool; provided
that no Concentration Account, Collection Account nor the Borrowers’ Funding
Account (regardless of the amount on deposit at any time in such account) shall
be an Excluded Account.

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Company on the Effective Date or on the date such Subsidiary
becomes a Subsidiary, in each case for so long as such Subsidiary remains a
non-wholly owned Subsidiary, (b) any Foreign Subsidiary of the Company (subject
to the immediately following sentence), (c) any Domestic Subsidiary that is a
direct or indirect Subsidiary of a Foreign Subsidiary of the Company that is a
CFC, (d) any CFC Holdco, (e) any Subsidiary that is prohibited or restricted by
applicable law from providing a Loan Guarantee of the applicable Guaranteed
Obligations or if such Loan Guarantee would require governmental (including
regulatory) consent, approval, license or authorization unless such consent,
approval, license or authorization has been received, (f) any Subsidiary that is
a not-for-profit organization, (g) any Unrestricted Subsidiary, (h) any
Subsidiary that is an Immaterial Subsidiary (unless, solely in the case of a
Subsidiary organized in the same jurisdiction as an existing Loan Party, the
Company otherwise elects), and (i) any other Subsidiary with respect to which,
in the reasonable judgment of the Administrative Agent (confirmed in writing by
notice to the Company), the cost or other consequences of becoming a Guarantor
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom. Notwithstanding the foregoing, no Canadian Loan Party, French Loan
Party (upon and following the French Effective Date), German Loan Party, Hong
Kong Loan Party, Swiss Loan Party or UK Loan Party shall be excluded from being
required to comply with the Collateral and Guarantee Requirement pursuant to
clauses (b), (c) or (d) above.

 



-31-

 

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Loan Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any Loan Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Loan
Guarantee of such Loan Party or the grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Loan Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by such Recipient’s net income
(however denominated), franchise Taxes, branch profits Taxes and Canadian
capital Taxes, in each case, imposed by a jurisdiction as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, such
jurisdiction or as a result of any other present or former connection between
such Recipient and such jurisdiction (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document and/or sold or assigned an interest in any Loan Document), (b)
solely with respect to U.S. Secured Obligations, in the case of a Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Revolving
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the applicable Revolving Commitment (or, to the extent
a Lender acquires an interest in a Loan not funded pursuant to a prior
Commitment, acquires such interest in such Loan) (in each case, other than
pursuant to an assignment request under Section 2.19(b)) or (ii) such Lender
changes its lending office, except in each case under clause (i) or (ii) to the
extent that, pursuant to Section 2.17, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender acquired
the applicable interest in such Loan or Revolving Commitment, as applicable, or
to such Lender immediately before it changed its lending office, (c) any Taxes
attributable to a Lender’s failure to comply with Sections 2.17(e),
9.04(b)(iii), 9.04(c) or resulting from an incorrect Lender status confirmation
under Section 2.17(i) or having lost the status as Swiss Qualifying Bank and (d)
solely with respect to U.S. Secured Obligations, any U.S. federal withholding
Taxes imposed under FATCA, (e) any Canadian withholding tax imposed as a result
of (i) a person not dealing at arm’s length (for the purposes of the Income Tax
Act (Canada)) with a Canadian Loan Party, or (ii) by reason of a Lender being a
“specified shareholder” (as defined in subsection 18(5) of the Income Tax Act
(Canada)) of a Canadian Loan Party or not dealing at arm’s length (for the
purposes of the Income Tax Act (Canada)) with a “specified shareholder” (as
defined in subsection 18(5) of the Income Tax Act (Canada)) of a Canadian Loan
Party, as applicable and (f) in the case of a Lender (other than an assignee
pursuant to a request by Borrower Representative under Section 2.19), any United
Kingdom withholding tax other than (x) the portion of United Kingdom withholding
tax with respect to which the applicable Lender is entitled to claim a reduction
under an income tax treaty and (y) United Kingdom withholding taxes on payments
made by any Guarantor under any guarantee of the Obligations imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Revolving Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the applicable Revolving
Commitment (or, to the extent a Lender acquires an interest in a Loan not funded
pursuant to a prior Commitment, acquires such interest in such Loan) (in each
case, other than pursuant to an assignment request under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case under clause
(i) or (ii) to the extent that, pursuant to Section 2.17, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender acquired the applicable interest in such Loan or Revolving
Commitment, as applicable, or to such Lender immediately before it changed its
lending office.

 



-32-

 

 

“Existing Credit Agreement” means the Second Amended and Restated Credit
Agreement, dated as of January 29, 2018, by and among the Company, Fossil
Switzerland, the other borrowers from time to time party thereto, the lenders
from time to time party thereto, and Wells Fargo Bank, National Association, as
administrative agent.

 

“Existing Letters of Credit” means the letters of credit referred to on Schedule
1.01 hereto.

 

“Existing Term Loan” means the “Term Loan” under and as defined in the Existing
Credit Agreement.

 

“Extenuating Circumstance” means any period during which the Administrative
Agent has determined in its sole discretion (i) that due to unforeseen and/or
nonrecurring circumstances, it is impractical and/or not feasible to submit or
receive a Borrowing Request or Interest Election Request by email or fax or
through Electronic System, and (ii) to accept a Borrowing Request or Interest
Election Request telephonically.

 

“Facility” means each of the U.S. Facility, the Canadian Facility, the European
Facility, the French Facility and the Hong Kong Facility.

 

“FAS 842” has the meaning set forth in Section 1.06(b).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future Treasury
regulations or other official administrative interpretations thereof, and any
agreements entered into pursuant to current Section 1471(b) of the Code (or any
amended or successor version described above) and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“FATCA Deduction” means a deduction or withholding from a payment made under a
Loan Document, as required by FATCA.

 

“FATCA Exempt Party” means a party that is entitled to receive payments free
from any FATCA Deduction.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

“Fee Letter” means the Fee Letter dated June 20, 2019, between the Company and
the Administrative Agent.

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, chief accounting officer, principal accounting officer, treasurer,
assistant treasurer or controller of such Person and, in the case of a Foreign
Loan Party also means each person performing similar duties as the foregoing
Persons (including any director of such Loan Party acting in such capacity).

 

“Fiscal Month” means, with respect to the Company or any of its Subsidiaries,
the approximately one-month period ending around the end of each month or such
other applicable period, as determined from time to time by the Company in the
ordinary course of its business, as the context may require, or, if any such
Subsidiary was not in existence on the first day of any such period, the period
commencing on the date on which such Subsidiary is incorporated, organized,
formed or otherwise created and ending on the last day of such period.

 

“Fiscal Quarter” means one of the four (4) periods falling in each Fiscal Year,
each such period being thirteen (13) weeks in duration, with the first such
period in any Fiscal Year beginning on the first day of such Fiscal Year and the
last such period in any Fiscal Year ending on the last Saturday closest to
December 31.

 



-33-

 

 

“Fiscal Year” means the fifty–two (52) or fifty-three (53) week period beginning
on the date which is one day after the end of the similar preceding period and
ending on the Saturday closest to December 31st.

 

“Fixed Charge Coverage Ratio” means the ratio of (a) (i) Consolidated EBITDA for
such period minus (ii) Capital Expenditures for such period (except to the
extent financed with long-term Indebtedness (excluding Loans and Term Loans))
minus (iii) such portion of principal payments on Capital Lease Obligations or
Synthetic Lease Obligations made by the Company and its consolidated
Subsidiaries during such period as is attributable to additions to property,
plant and equipment that have not otherwise been reflected on the consolidated
statement of cash flows as additions to property, plant and equipment for such
period to (b) Consolidated Fixed Charges for such period.

 

“Foreign Borrowers” means the Borrowers other than the U.S. Borrowers.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Loan Parties” means the Loan Parties other than the U.S. Loan Parties.

 

“Foreign Pension Plan” means any pension plan, pension undertaking, supplemental
pension, retirement savings or other retirement income plan, obligation or
arrangement of any kind (other than any state social security arrangement that
is not subject to US law or any Canadian Pension Plan) and that is established,
maintained or contributed to by the Company or any of its Affiliates or in
respect of which the Company or any of its Affiliates has any liability,
obligation or contingent liability.

 

“Foreign Pension Plan Event” means, with respect to any Foreign Pension Plan or
any Canadian Pension Plan, (a) the existence of unfunded liabilities in excess
of the amount permitted under any applicable law, or in excess of the amount
that would be permitted absent a waiver from a Governmental Authority, (b) the
failure to make the required contributions or payments, under any applicable
law, on or before the due date for such contributions or payments, (c) the
receipt of a notice from a Governmental Authority relating to the intention to
terminate any such Foreign Pension Plan or Canadian Pension Plan or to appoint a
trustee or similar official to administer any such Foreign Pension Plan or any
Canadian Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan or Canadian Pension Plan, (d) the incurrence of any liability by any Loan
Party or any Subsidiary under applicable law on account of the complete or
partial termination of such Foreign Pension Plan or Canadian Pension Plan or the
complete or partial withdrawal of any participating employer therein or (e) the
occurrence of any transaction that is prohibited under any applicable law and
that could reasonably be expected to result in the incurrence of any liability
by any Loan Party or any Subsidiary, or the imposition on any Loan Party or any
Subsidiary of, any fine, excise tax or penalty resulting from any noncompliance
with any applicable law.

 

“Foreign Subsidiary” means any Subsidiary of the Company, other than a Domestic
Subsidiary.

 

“Fossil Asia” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Fossil Canada” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Fossil Germany” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Fossil Partners” has the meaning set forth in the introductory paragraph of
this Agreement.

 

“Fossil Switzerland” has the meaning set forth in the introductory paragraph of
this Agreement.

 

“Fossil UK” has the meaning set forth in the introductory paragraph of this
Agreement.

 



-34-

 

 

“French Authorized Lender” means (i) a credit institution (établissement de
crédit) licensed for the purpose of carrying out credit transactions (operations
de crédit) by the relevant Governmental Authorities of France; (ii) a credit
institution (établissement de crédit) having its registered office in a member
state of the European Union or in a state which is a party to the Treaty on the
European Union, so long as the relevant Governmental Authorities of France have
been notified in advance by the relevant Governmental Authority of such state;
provided, that such credit institution carries out in France only those credit
transactions which it is authorized to carry out in the state in which is
registered office is located; or (iii) a financial institution (établissement
financier) having its registered office in a member state of the European Union
or in a state which is a party to the Treaty on the European Union, which has
obtained a certificate from the relevant Governmental Authority of such state
certifying that it meets the conditions required for that purpose by such
Governmental Authority, so long as the relevant French authorities have been
notified in advance by the relevant Governmental Authorities of such state;
provided, that such financial institution carries out in France only those
credit transactions which it is authorized to carry out in the state in which is
registered office is located. For purposes of this definition, “notified in
advance” refers to the satisfaction of the formalities required to benefit from
applicable European passporting provisions (including the transmission by a
local regulator to the French banking authority of a notice received from a
financial institution to the effect that such institution intends to trade in
France on a remote basis pursuant to the European passporting regulations).

 

“French Borrower Outstandings” means, at any time, the sum of (i) the Dollar
Equivalent of the French Revolving Loans and French Swingline Loans to the
French Borrowers outstanding at such time plus (ii) the Dollar Equivalent of the
French Protective Advances to the French Borrowers outstanding at such time.

 

“French Borrowers” means (i) on and after the French Effective Date, Fossil
France SA, a company organized under the laws of France and (ii) each other
French Subsidiary that becomes party to this Agreement as a French Borrower
after the French Effective Date pursuant to Section 5.03(b).

 

“French Borrowing Base” means, in relation to a French Borrower, at any time
(without duplication):

 

(a)           the product of (i) 85% multiplied by (ii) the Eligible Accounts of
that French Borrower at such time, minus

 

(b)           without duplication, Reserves established by the Administrative
Agent in its Permitted Discretion.

 

The Administrative Agent may, in its Permitted Discretion and with no less than
two (2) Business Days’ prior written notice to the Borrower Representative
(other than during a Dominion Period in which case notice shall not be
required), adjust Reserves used in computing a French Borrowing Base. Subject to
the immediately preceding sentence and the other provisions hereof expressly
permitting the Administrative Agent to adjust Reserves, a French Borrowing Base
at any time shall be determined by reference to the most recent Borrowing Base
Certificate delivered to the Administrative Agent pursuant to Section 5.01(f)
(or, prior to the first such delivery, delivered to the Administrative Agent
pursuant to Section 4.01(o)); provided that if any Borrowing Base Certificate
delivered under Section 5.01(f) shall prove to have been materially inaccurate
(regardless of whether any Revolving Commitments are in effect or any amounts
are outstanding hereunder when such inaccuracy is discovered), and such
inaccuracy shall have resulted in the payment of any interest or fees at rates
lower than those that were in fact applicable for any period (based on the
actual French Borrowing Base), the applicable Borrowers shall pay to the
Administrative Agent, for distribution to the Lenders (or former Lenders) as
their interests may appear, the accrued interest or fees that should have been
paid but were not paid as a result of such inaccuracy.

 

“French Civil Code” means the French Civil Code (Code civil).

 

“French Collateral” means any and all property of any French Loan Party covered
by the Collateral Documents and any and all other property of any French Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Administrative Agent to
secure the French Secured Obligations.

 

“French Collateral Agent” has the meaning set forth in Section 8.12.

 

“French Commercial Code” means the French Commercial Code (Code de commerce).

 



-35-

 

 

“French Commitment” means, with respect to each French Revolving Lender, the
commitment, if any, of such French Revolving Lender to make French Revolving
Loans and to acquire participations in French Swingline Loans hereunder,
expressed as an amount representing the maximum possible aggregate amount of
such French Revolving Lender’s French Revolving Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to (a) Section
2.09 and (b) assignments by or to such French Revolving Lender pursuant to
Section 9.04. The amount of each French Revolving Lender’s French Commitment is
set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation or record (as such term is defined in Section 9-102(a)(70) of the
New York Uniform Commercial Code) as provided in Section 9.04(b)(ii)(C) pursuant
to which such French Revolving Lender shall have assumed its French Commitment,
as applicable. As of the Effective Date, the aggregate amount of the French
Commitments is $10,000,000. Each Lender that has a French Commitment (or any
Affiliate or branch of any such Lender that is acting on behalf of such Lender)
shall be a French Authorized Lender.

 

“French Credit Exposure” means, as to any French Revolving Lender at any time,
the sum of (a) such French Revolving Lender’s French Revolving Exposure plus (b)
a Dollar Equivalent equal to such Lender’s Applicable Percentage of the
aggregate amount of French Overadvances and French Protective Advances
outstanding. Each Lender that has a French Credit Exposure (or any Affiliate or
branch of any such Lender that is acting on behalf of such Lender) shall be a
French Authorized Lender.

 

“French Effective Date” has the meaning assigned to such term in Section 4.03.

 

“French Facility” means, collectively, the French Commitments and the extensions
of credit made thereunder.

 

“French Guarantee” means Article XII of this Agreement.

 

“French Guaranteed Obligations” has the meaning set forth in Section 12.01.

 

“French Guarantor” means each French Borrower (solely with respect to its
Obligations arising pursuant to Section 12.01 hereof) and each French Subsidiary
of a French Borrower that is listed on the signature pages to the French Joinder
as a French Guarantor or that becomes a party hereto as a French Guarantor
pursuant to Section 5.03, in each case, until such Subsidiary’s French Guarantee
is released in accordance herewith.

 

“French Joinder” means the joinder to this Agreement substantially in the form
of Exhibit L.

 

“French Line Cap” means, as of any date of determination thereof by the
Administrative Agent, an amount equal to the lesser of (i) the total French
Commitments then in effect and (ii) the aggregate of the French Borrowing Bases.

 

“French Loan Guaranty” means Article XII of this Agreement.

 

“French Loan Parties” means, individually and collectively as the context may
require, the French Borrowers and each French Guarantor.

 

“French Loans” means, individually and collectively as the context may require,
the French Revolving Loans, the French Swingline Loans, the French Protective
Advances and the French Overadvances.

 

“French Obligated Party” has the meaning set forth in Section 12.02.

 

“French Obligations” means all unpaid principal of and accrued and unpaid
interest on the French Loans to the French Borrowers, all accrued and unpaid
fees and all expenses, reimbursements, indemnities and other obligations of the
French Loan Parties to the Lenders or to any Lender, the Administrative Agent or
any indemnified party arising under the Loan Documents (including interest,
costs, fees, expenses and other amounts accruing during the pendency of any case
or proceeding under any Insolvency Laws, regardless of whether allowed or
allowable in such case or proceeding).

 



-36-

 

 

“French Overadvance” has the meaning set forth in Section 2.05(c).

 

“French Overadvance Exposure” means, at any time, the sum of the aggregate
principal amount of all outstanding French Overadvances at such time. The French
Overadvance Exposure of any Lender in respect of the French Facility at any time
shall be its Applicable Percentage of the total French Overadvance Exposure at
such time. Each Lender that has a French Overadvance Exposure (or any Affiliate
or branch of any such Lender that is acting on behalf of such Lender) shall be a
French Authorized Lender.

 

“French Protective Advance” has the meaning set forth in Section 2.04(a).

 

“French Protective Advance Exposure” means, at any time, the sum of the
aggregate principal amount of all outstanding French Protective Advances at such
time. The French Protective Advance Exposure of any Lender in respect of the
French Facility at any time shall be its Applicable Percentage of the total
French Protective Advance Exposure at such time. Each Lender that has a French
Protective Advance Exposure (or any Affiliate or branch of any such Lender that
is acting on behalf of such Lender) shall be a French Authorized Lender.

 

“French Revolving Exposure” means, with respect to any French Revolving Lender
at any time, the sum of (a) the outstanding principal amount of French Revolving
Loans of such French Revolving Lender at such time plus (b) an amount equal to
such French Revolving Lender’s French Swingline Exposure.

 

“French Revolving Lenders” means the Persons listed on Schedule 2.01 being
French Authorized Lenders (or an Affiliate or branch of any such Person that is
acting on behalf of such Person, in which case the term “French Revolving
Lenders” shall include any such Affiliate or branch with respect to the French
Revolving Loans made by such Affiliate or branch) as having a French Commitment
and any other Person that shall acquire a French Commitment, other than any such
Person that ceases to be a French Revolving Lender pursuant to an Assignment and
Assumption.

 

“French Revolving Loan” means a Revolving Loan made by the French Revolving
Lenders to the French Borrowers or U.S. Borrowers.

 

“French Secured Obligations” means all French Obligations together with all (a)
Banking Services Obligations of the French Loan Parties or any other French
Restricted Subsidiaries of the Company and (b) Swap Obligations of the French
Loan Parties or any other French Restricted Subsidiaries of the Company owing to
one or more Qualified Counterparties; provided that Excluded Swap Obligations
with respect to any Loan Party shall not be French Secured Obligations of such
Loan Party.

 

“French Security Agreements” means, collectively, that certain French law pledge
over bank accounts agreement, financial securities account pledge agreement,
deed of pledges of shares and master agreement for the assignment of accounts,
each dated as of the French Effective Date, among the French Loan Parties (as
applicable) and the Administrative Agent, and any other French law pledge or
security agreement entered into, after the French Effective Date by any Loan
Party (as required by this Agreement or any other Loan Document), as the same
may be amended, restated or otherwise modified from time to time.

 

“French Subsidiary” means any subsidiary of the Company controlled by that
Company within the meaning of article L. 233-3 I, 1° and 2° of the French
Commercial Code and that has been formed or is organized under the laws of
France.

 

“French Swingline Exposure” means, at any time, the aggregate Dollar Equivalent
of all outstanding French Swingline Loans at such time. The French Swingline
Exposure of any French Revolving Lender at any time shall be its Applicable
Percentage of the total French Swingline Exposure at such time. Each Lender that
has a French Swingline Exposure (or any Affiliate or branch of any such Lender
that is acting on behalf of such Lender) shall be a French Authorized Lender.

 

“French Swingline Lender” means JPMCB, in its capacity as lender of French
Swingline Loans hereunder, and its successors and assigns in such capacity.

 



-37-

 

 

“French Swingline Loan” means a Loan made pursuant to Section 2.05(a)(i).

 

“Funding Account(s)” means the deposit account(s) of the Borrowers to which the
Administrative Agent or the Swingline Lender is authorized by the Borrowers (or
by the Borrower Representative on their behalf) to transfer the proceeds of any
Borrowings requested or authorized pursuant to this Agreement.

 

“Futures Account(s)” means all “futures accounts” as such term is defined in the
PPSA.

 

“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.

 

“German Borrowers” means Fossil Germany and each other German Subsidiary that
becomes party to this Agreement as a German Borrower after the Effective Date
pursuant to Section 5.03(b).

 

“German Borrowing Base” means, in relation to a German Borrower, at any time
(without duplication):

 

(a)           the lesser of (x) the product of (i) 90% multiplied by (ii) the
NOLV Percentage of Eligible Finished Goods Inventory of that German Borrower at
such time and (y) the product of (i) 65% multiplied by (ii) the lower of cost or
market value of Eligible Finished Goods Inventory of that German Borrower, plus

 

(b)           the product of (i) 85% multiplied by (ii) the Eligible Accounts of
that German Borrower at such time, minus

 

(c)           without duplication, Reserves established by the Administrative
Agent in its Permitted Discretion.

 

The Administrative Agent may, in its Permitted Discretion and with no less than
two (2) Business Days’ prior written notice to the Borrower Representative
(other than during a Dominion Period in which case notice shall not be
required), adjust Reserves used in computing a German Borrowing Base. Subject to
the immediately preceding sentence and the other provisions hereof expressly
permitting the Administrative Agent to adjust Reserves, a German Borrowing Base
at any time shall be determined by reference to the most recent Borrowing Base
Certificate delivered to the Administrative Agent pursuant to Section 5.01(f)
(or, prior to the first such delivery, delivered to the Administrative Agent
pursuant to Section 4.01(o)); provided that if any Borrowing Base Certificate
delivered under Section 5.01(f) shall prove to have been materially inaccurate
(regardless of whether any Revolving Commitments are in effect or any amounts
are outstanding hereunder when such inaccuracy is discovered), and such
inaccuracy shall have resulted in the payment of any interest or fees at rates
lower than those that were in fact applicable for any period (based on the
actual German Borrowing Base), the applicable Borrowers shall pay to the
Administrative Agent, for distribution to the Lenders (or former Lenders) as
their interests may appear, the accrued interest or fees that should have been
paid but were not paid as a result of such inaccuracy.

 

“German Collateral” means any and all property of any German Loan Party covered
by the Collateral Documents and any and all other property of any German Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Administrative Agent to
secure the German Secured Obligations.

 

“German Credit Exposure” means, as to any European Revolving Lender at any time,
the sum of (a) such European Revolving Lender’s German Revolving Exposure plus
(b) a Dollar Equivalent equal to such Lender’s Applicable Percentage of the
aggregate amount of German Overadvances and German Protective Advances
outstanding.

 

“German Guarantee” means Article XIII of this Agreement.

 

“German Guaranteed Obligations” has the meaning set forth in Section 13.01.

 



-38-

 

 

“German Guarantor” means each German Borrower (solely with respect to its
Obligations arising pursuant to Section 13.01 hereof) and each German Subsidiary
of a German Borrower that is listed on the signature pages hereto as a German
Guarantor or that becomes a party hereto as a German Guarantor pursuant to
Section 5.03, in each case, until such Subsidiary’s German Guarantee is released
in accordance herewith.

 

“German Insolvency Event” means: (a) a German Relevant Entity is unable or
admits inability to pay its debts as they fall due or is deemed to or declared
to be unable to pay its debts under applicable law, suspends or threatens to
suspend making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors with a view to rescheduling any of its indebtedness, including a
stoppage of payment situation (Zahlungsunfähigkeit), a status of
over-indebtedness (Überschuldung), the presumed inability to pay its debts as
they fall due (drohende Zahlungsunfähigkeit), or actual insolvency proceedings;
(b) a moratorium is declared in respect of any Indebtedness of a German Relevant
Entity, or (c) (i) such German Relevant Entity is otherwise in a situation to
file for insolvency because of any of the reasons set out in Sections 17 to 19
of the German Insolvency Code and (ii) a petition for insolvency proceedings in
respect of its assets (Antrag auf Eröffnung eines Insolvenzverfahrens) has been
filed based on section 17 to section 19 of the German Insolvency Code
(Insolvenzordnung), or actions are taken pursuant to section 21 German
Insolvency Code (Insolvenzordnung) by a competent court.

 

“German Loan Parties” means, individually and collectively as the context may
require, the German Borrowers and each German Guarantor.

 

“German Obligated Party” has the meaning set forth in Section 13.02.

 

“German Obligations” means all unpaid principal of and accrued and unpaid
interest on the European Loans to the German Borrowers, all accrued and unpaid
fees and all expenses, reimbursements, indemnities and other obligations of the
German Loan Parties to the Lenders or to any Lender, the Administrative Agent or
any indemnified party arising under the Loan Documents (including interest,
costs, fees, expenses and other amounts accruing during the pendency of any case
or proceeding under any Insolvency Laws, regardless of whether allowed or
allowable in such case or proceeding).

 

“German Overadvance” has the meaning set forth in Section 2.05(c).

 

“German Protective Advance” has the meaning set forth in Section 2.04(a).

 

“German Relevant Entity” means any German Loan Party or any Loan Party capable
of becoming subject of insolvency proceedings under the German Insolvency Code
(Insolvenzordnung).

 

“German Revolving Exposure” means, with respect to any European Revolving Lender
at any time, the sum of (a) the outstanding principal amount of German Revolving
Loans of such European Revolving Lender at such time plus (b) an amount equal to
such European Revolving Lender’s European Swingline Exposure in respect of
European Swingline Loans made to the German Borrowers.

 

“German Revolving Loan” means a Revolving Loan made by the European Revolving
Lenders to the German Borrowers or U.S. Borrowers.

 

“German Secured Obligations” means all German Obligations together with all (a)
Banking Services Obligations of the German Loan Parties or any other German
Restricted Subsidiary of the Company and (b) Swap Obligations of the German Loan
Parties or any other German Restricted Subsidiary of the Company owing to one or
more Qualified Counterparties; provided that Excluded Swap Obligations with
respect to any Loan Party shall not be German Secured Obligations of such Loan
Party.

 

“German Security Agreements” means, collectively, (a) that certain German law
account pledge agreement, German law security transfer agreement and German law
global assignment agreement, each dated as of the date hereof, among the German
Loan Parties and the Administrative Agent, (b) that certain German law security
agreement in respect of Inventory and German law security agreement in respect
of Concentration Accounts, each dated as of the date hereof, among Fossil
Switzerland and the Administrative Agent and (c) any other German law pledge or
security agreement entered into, after the Effective Date, by any Loan Party (as
required by this Agreement or any other Loan Document), as the same may be
amended, restated or otherwise modified from time to time.

 



-39-

 

 

“German Subsidiary” means any subsidiary of the Company that has been formed or
is organized under the laws of Germany.

 

“Germany” means the Federal Republic of Germany.

 

“Governmental Authority” means the government of the United States of America,
Canada, France, Germany, Hong Kong, Switzerland, the United Kingdom, any other
nation or any political subdivision thereof, whether provincial, territorial,
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union, the Council of Ministers of the European
Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of Indebtedness or other obligation guaranteed
thereby (or, in the case of (i) any Guarantee the terms of which limit the
monetary exposure of the guarantor or (ii) any Guarantee of an obligation that
does not have a principal amount, the maximum monetary exposure as of such date
of the guarantor under such Guarantee (as determined, in the case of clause (i),
pursuant to such terms or, in the case of clause (ii), reasonably and in good
faith by the chief financial officer of the Company)).

 

“Guaranteed Loan Party” has the meaning set forth in Section 12.09(a).

 

“Guaranteed Obligations” means individually and collectively as the context may
require, the U.S. Guaranteed Obligations, the Canadian Guaranteed Obligations,
the German Guaranteed Obligations, the Hong Kong Guaranteed Obligations, the
Swiss Guaranteed Obligations, the UK Guaranteed Obligations and, from and after
the French Effective Date, the French Guaranteed Obligations.

 

“Guarantors” means the U.S. Guarantors, the Canadian Guarantors, the French
Guarantors, the German Guarantors, the Hong Kong Guarantors, the Swiss
Guarantors and the UK Guarantors.

 

“Hazardous Materials” means any chemical, material, substance or waste that is
prohibited, limited or regulated by or pursuant to any applicable Environmental
Law, including, without limitation, any petroleum products or byproducts and all
other hydrocarbons, coal ash, radon gas, asbestos-containing materials, urea
formaldehyde foam insulation, polychlorinated biphenyls, chlorofluorocarbons and
all other ozone-depleting substances or toxic mold.

 

“HIBOR Rate” means, with respect to any Interest Period, the percentage rate per
annum for deposits in Hong Kong Dollars for a period beginning on the first day
of such Interest Period and ending on the last day of such Interest Period,
displayed under the heading “HKAB HKD Interest Settlement Rates” on the Reuters
Screen HKABHIBOR Page (or, in the event such rate does not appear on such
Reuters page, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as selected by the Administrative Agent from time to time in
its reasonable discretion) as of 11:00 a.m. London time one Business Day prior
to the commencement of such Interest Period. If the HIBOR Rate shall be less
than zero, the HIBOR Rate shall be deemed to be zero for purposes of this
Agreement. “HIBOR Rate,” when used with respect to a Loan or a Borrowing, shall
refer to whether such Loan, or the Loans comprising such Borrowing, bears
interest at a rate determined by reference to the HIBOR Rate.

 



-40-

 

 

“HMRC DT Treaty Passport Scheme” means the Board of HM Revenue and Customs
Double Taxation Treaty Passport scheme.

 

“Hong Kong” means the Hong Kong Special Economic Region of the People’s Republic
of China.

 

“Hong Kong Borrower Outstandings” means, at any time, the sum of (i) the Dollar
Equivalent of the Hong Kong Revolving Loans to the Hong Kong Borrower
outstanding at such time plus (ii) the Dollar Equivalent of the Hong Kong
Protective Advances to the Hong Kong Borrowers outstanding at such time.

 

“Hong Kong Borrowers” means Fossil Asia and each other Hong Kong Subsidiary that
becomes party to this Agreement as a Hong Kong Borrower after the Effective Date
pursuant to Section 5.03(b).

 

“Hong Kong Borrowing Base” means, at any time (without duplication):

 

(a)           the lesser of (x) the product of (i) 90% multiplied by (ii) the
NOLV Percentage of Eligible Finished Goods Inventory of the Hong Kong Borrowers
at such time and (y) the product of (i) 65% multiplied by (ii) the lower of cost
or market value of Eligible Finished Goods Inventory of the Hong Kong Borrowers,
plus

 

(b)           the product of (i) 85% multiplied by (ii) the Eligible Accounts of
the Hong Kong Borrowers at such time, minus

 

(c)           without duplication, Reserves established by the Administrative
Agent in its Permitted Discretion.

 

The Administrative Agent may, in its Permitted Discretion and with no less than
two (2) Business Days’ prior written notice to the Borrower Representative
(other than during a Dominion Period in which case notice shall not be
required), adjust Reserves used in computing the Hong Kong Borrowing Base.
Subject to the immediately preceding sentence and the other provisions hereof
expressly permitting the Administrative Agent to adjust Reserves, the Hong Kong
Borrowing Base at any time shall be determined by reference to the most recent
Borrowing Base Certificate delivered to the Administrative Agent pursuant to
Section 5.01(f) (or, prior to the first such delivery, delivered to the
Administrative Agent pursuant to Section 4.01(o)); provided that if any
Borrowing Base Certificate delivered under Section 5.01(f) shall prove to have
been materially inaccurate (regardless of whether any Revolving Commitments are
in effect or any amounts are outstanding hereunder when such inaccuracy is
discovered), and such inaccuracy shall have resulted in the payment of any
interest or fees at rates lower than those that were in fact applicable for any
period (based on the actual Hong Kong Borrowing Base), the applicable Borrowers
shall pay to the Administrative Agent, for distribution to the Lenders (or
former Lenders) as their interests may appear, the accrued interest or fees that
should have been paid but were not paid as a result of such inaccuracy.

 

“Hong Kong Collateral” means any and all property of any Hong Kong Loan Party
covered by the Collateral Documents and any and all other property of any Hong
Kong Loan Party, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of the Administrative
Agent to secure the Hong Kong Secured Obligations.

 

“Hong Kong Commitment” means, with respect to each Hong Kong Revolving Lender,
the commitment, if any, of such Hong Kong Revolving Lender to make Hong Kong
Revolving Loans hereunder, expressed as an amount representing the maximum
possible aggregate amount of such Hong Kong Revolving Lender’s Hong Kong
Revolving Exposure hereunder, as such commitment may be reduced or increased
from time to time pursuant to (a) Section 2.09 and (b) assignments by or to such
Hong Kong Revolving Lender pursuant to Section 9.04. The amount of each Hong
Kong Revolving Lender’s Hong Kong Commitment is set forth on Schedule 2.01, or
in the Assignment and Assumption or other documentation or record (as such term
is defined in Section 9-102(a)(70) of the New York Uniform Commercial Code) as
provided in Section 9.04(b)(ii)(C) pursuant to which such Hong Kong Revolving
Lender shall have assumed its Hong Kong Commitment, as applicable. As of the
Effective Date, the aggregate amount of the Hong Kong Commitments is
$30,000,000.

 



-41-

 

 

“Hong Kong Credit Exposure” means, as to any Hong Kong Revolving Lender at any
time, the sum of (a) such Hong Kong Revolving Lender’s Hong Kong Revolving
Exposure plus (b) a Dollar Equivalent equal to such Lender’s Applicable
Percentage of the aggregate amount of Hong Kong Overadvances and Hong Kong
Protective Advances outstanding.

 

“Hong Kong Dollars” or “HK$” means the lawful currency of Hong Kong.

 

“Hong Kong Facility” means, collectively, the Hong Kong Commitments and the
extensions of credit made thereunder.

 

“Hong Kong Guarantee” means Article XIV of this Agreement.

 

“Hong Kong Guaranteed Obligations” has the meaning set forth in Section 14.01.

 

“Hong Kong Guarantor” means each Hong Kong Borrower (solely with respect to its
Obligations arising pursuant to Section 14.01 hereof) and each Hong Kong
Subsidiary of a Hong Kong Borrower that is listed on the signature pages hereto
as a Hong Kong Guarantor or that becomes a party hereto as a Hong Kong Guarantor
pursuant to Section 5.03, in each case, until such Subsidiary’s Hong Kong
Guarantee is released in accordance herewith.

 

“Hong Kong Line Cap” means, as of any date of determination thereof by the
Administrative Agent, an amount equal to the lesser of (i) the total Hong Kong
Commitments then in effect and (ii) the Hong Kong Borrowing Base.

 

“Hong Kong Loan Parties” means, individually and collectively as the context may
require, the Hong Kong Borrowers and each Hong Kong Guarantor.

 

“Hong Kong Loans” means, individually and collectively as the context may
require, the Hong Kong Revolving Loans, the Hong Kong Protective Advances and
the Hong Kong Overadvances.

 

“Hong Kong Obligated Party” has the meaning set forth in Section 14.02.

 

“Hong Kong Obligations” means all unpaid principal of and accrued and unpaid
interest on the Hong Kong Loans to the Hong Kong Borrowers, all accrued and
unpaid fees and all expenses, reimbursements, indemnities and other obligations
of the Hong Kong Loan Parties to the Lenders or to any Lender, the
Administrative Agent or any indemnified party arising under the Loan Documents
(including interest, costs, fees, expenses and other amounts accruing during the
pendency of any case or proceeding under any Insolvency Laws, regardless of
whether allowed or allowable in such case or proceeding).

 

“Hong Kong Overadvance” has the meaning set forth in Section 2.05(c).

 

“Hong Kong Overadvance Exposure” means, at any time, the sum of the aggregate
principal amount of all outstanding Hong Kong Overadvances at such time. The
Hong Kong Overadvance Exposure of any Lender in respect of the Hong Kong
Facility at any time shall be its Applicable Percentage of the total Hong Kong
Overadvance Exposure at such time.

 

“Hong Kong Protective Advance” has the meaning set forth in Section 2.04(a).

 

“Hong Kong Protective Advance Exposure” means, at any time, the sum of the
aggregate principal amount of all outstanding Hong Kong Protective Advances at
such time. The Hong Kong Protective Advance Exposure of any Lender in respect of
the Hong Kong Facility at any time shall be its Applicable Percentage of the
total Hong Kong Protective Advance Exposure at such time.

 



-42-

 

 

 

“Hong Kong Revolving Exposure” means, with respect to any Hong Kong Revolving
Lender at any time, the outstanding principal amount of Hong Kong Revolving
Loans of such Hong Kong Revolving Lender at such time.

 

“Hong Kong Revolving Lenders” means the Persons listed on Schedule 2.01 (or an
Affiliate or branch of any such Person that is acting on behalf of such Person,
in which case the term “Hong Kong Revolving Lenders” shall include any such
Affiliate or branch with respect to the Hong Kong Revolving Loans made by such
Affiliate or branch) as having a Hong Kong Commitment and any other Person that
shall acquire a Hong Kong Commitment, other than any such Person that ceases to
be a Hong Kong Revolving Lender pursuant to an Assignment and Assumption.

 

“Hong Kong Revolving Loan” means a Revolving Loan made by the Hong Kong
Revolving Lenders to the Hong Kong Borrowers or U.S. Borrowers.

 

“Hong Kong Secured Obligations” means all Hong Kong Obligations together with
all (a) Banking Services Obligations of the Hong Kong Loan Parties or any other
Hong Kong Restricted Subsidiaries of the Company and (b) Swap Obligations of the
Hong Kong Loan Parties or any other Hong Kong Restricted Subsidiaries of the
Company owing to one or more Qualified Counterparties; provided that Excluded
Swap Obligations with respect to any Loan Party shall not be Hong Kong Secured
Obligations of such Loan Party.

 

“Hong Kong Security Agreements” means, collectively, (a) that certain Hong Kong
law all asset security agreement, dated as of the date hereof, among the Hong
Kong Loan Parties and the Administrative Agent and (b) any other Hong Kong law
pledge or security agreement (including any supplemental agreement or accession
agreement in respect of a Hong Kong Security Agreement) entered into, after the
Effective Date, by any Loan Party (as required by this Agreement or any other
Loan Document), as the same may be amended, restated or otherwise modified from
time to time.

 

“Hong Kong Subsidiary” means any subsidiary of the Company that has been formed
or is organized under the laws of Hong Kong.

 

“IBA” has the meaning assigned to such term in Section 1.09.

 

“Immaterial Subsidiary” means, at any date of determination, any Restricted
Subsidiary that, at the last day of the most recently ended Fiscal Quarter of
the Company for which financial statements have theretofore been most recently
delivered pursuant to Section 5.01(a) or (b), accounted for less than (x) 5.0%
of Total Assets at such date and (y) less than 5.0% of the consolidated revenues
of the Company and its Restricted Subsidiaries for the most recent four Fiscal
Quarter period ending on or prior to such date; provided that, notwithstanding
the above, “Immaterial Subsidiary” shall exclude any of the Company’s Restricted
Subsidiaries designated in writing to the Administrative Agent, by a responsible
officer of the Company (which the Company shall be required to designate (and
hereby undertakes to designate) to the extent necessary to ensure that
Immaterial Subsidiaries, in the aggregate, accounted for, at the last day of any
Fiscal Quarter of the Company for which financial statements have theretofore
been most recently delivered pursuant to Section 5.01(a) or (b), less than 5.0%
of Total Assets at such date and less than 5.0% of consolidated revenues of the
Company and its Restricted Subsidiaries for the four Fiscal Quarter period
ending on such date.

 

“Impacted Interest Period” has the meaning set forth in the definition of “LIBO
Rate.”

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding trade accounts payable incurred in the ordinary course of
business), (d) all obligations of such Person in respect of the deferred
purchase price of property or services (excluding (i) current accounts payable
incurred in the ordinary course of business, (ii) deferred compensation payable
to directors, officers or employees of the Company or any Restricted Subsidiary
and (iii) any purchase price adjustment or earnout incurred in connection with
an acquisition, except to the extent that the amount payable pursuant to such
purchase price adjustment or earnout is, or becomes, reasonably determinable),
(e) all Capital Lease Obligations and Synthetic Lease Obligations of such
Person, (f) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (g) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (h) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed by such Person (but only
to the extent of the lesser of (x) the amount of such Indebtedness and (y) the
fair market value of such property, if such Indebtedness has not been assumed by
such Person), and (i) all Guarantees by such Person of Indebtedness of others.
The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor by contract, as a matter of law or
otherwise as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 



-43-

 

 

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), all Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Information” has the meaning set forth in Section 9.12.

 

“Information Materials” means all written materials relating to the Loan Parties
and the Transactions provided to the Lenders in connection with the syndication
of the Revolving Commitments.

 

“Insolvency Laws” means each of the Bankruptcy Code, the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the
Winding-Up and Restructuring Act (Canada), the United Kingdom’s Insolvency Act
1986, the EU Regulation 2015/848 on insolvency proceedings (recast), the United
Kingdom’s Companies Act 2006, the Companies (Winding Up and Miscellaneous
Provisions) Ordinance (Chapter 32 of the Laws of Hong Kong), the Companies
(Winding Up) Rules (Chapter 32H of the Laws of Hong Kong), Bankruptcy Ordinance
(Chapter 6 of the Laws of Hong Kong), the German Insolvency Code and the Swiss
Federal Debt Enforcement and Bankruptcy Act (Bundesgesetz über Schuldbetreibung
und Konkurs (SchKG)), in respect of any French Guarantor, any insolvency “état
de cessation des paiements,” any reorganisation in the context of a mandat ad
hoc or of a conciliation, any judicial reorganisation “redressement judiciaire,”
any partial or whole sale of the company “cession totale ou partielle de
l’entreprise,” any judicial liquidation “liquidation judiciaire,” any safeguard
“sauvegarde,” any accelerated financial safeguard “sauvegarde financière
accélérée,” any accelerated safeguard “sauvegarde accélérée” or any collective
procedure “procédure collective” under Book VI of the French Commercial Code (as
amended), in each case as amended, and any other applicable state, provincial,
territorial, foreign or federal bankruptcy laws, each as now and hereafter in
effect, any successors to such statutes and any other applicable insolvency or
other similar law of any jurisdiction, including any corporate law of any
jurisdiction permitting a debtor to obtain a stay or a compromise of the claims
of its creditors against it and including any rules and regulations pursuant
thereto.

 

“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement dated the date hereof among the Borrowers and the other Restricted
Subsidiaries party thereto in the form attached as Exhibit M, as the same may be
amended in accordance with the terms hereof and thereof.

 

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the date
hereof among the U.S. Loan Parties, the Administrative Agent and the
administrative agent, collateral agent, collateral trustee or a similar
representative for the Term Credit Agreement, in substantially the form of
Exhibit E, with such changes therefrom as are contemplated or permitted by
Section 9.18.

 

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.08, which
shall be, in the case of any such written request, in the form of Exhibit F or
any other form approved by the Administrative Agent.





 



-44-

 

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Protective Advance or an Overadvance), Canadian Prime Rate Loan or Swingline
Loan, the first day of each calendar quarter and the Maturity Date, (b) with
respect to any Eurodollar Loan or CDOR Rate Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months’
duration, such day or days prior to the last day of such Interest Period as
shall occur at intervals of three months’ duration after the first day of such
Interest Period, and the Maturity Date, and (c) with respect to any Protective
Advance or Overadvance, the day that such Loan is required to be repaid and the
Maturity Date.

 

“Interest Period” means (a) with respect to any Eurodollar Borrowing or HIBOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one week (solely
with respect to a Eurodollar Borrowing), one, two, three or six months (or, with
the consent of each Lender twelve months) thereafter and (b) with respect to any
CDOR Rate Borrowing, the period commencing on the date of such Borrowing and
ending on the date which is one, two, three or six months (or, with the consent
of each Lender twelve months) thereafter, in each case, as the Borrower
Representative may elect; provided that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, (i) with respect to any Eurodollar
Borrowing for any Interest Period, the rate per annum (rounded to the same
number of decimal places as the LIBO Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between (a) the LIBO Screen Rate for the longest period for which
the LIBO Screen Rate is available) that is shorter than the Impacted Interest
Period; and (b) the LIBO Screen Rate for the shortest period (for which that
LIBO Screen Rate is available) that exceeds the Impacted Interest Period, in
each case, at such time; and (ii) with respect to any CDOR Rate Loan for any
Interest Period, a rate per annum determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between (a) the
applicable CDOR Screen Rate for the longest period (for which such CDOR Screen
Rate is available) that is shorter than the Interest Period for such CDOR Rate
Loan and (b) the applicable CDOR Screen Rate for the shortest period (for which
such CDOR Screen Rate is available) that is longer than the Interest Period for
such CDOR Rate Loan, in each case at such time; provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

“Inventory” has the meaning set forth in each Security Agreement.

 

“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than advances made in the ordinary course of business
that would be recorded as accounts receivable on the balance sheet of the
specified Person prepared in accordance with GAAP) to, Guarantees of any
Indebtedness or other obligations of, or any other investment (including any
investment in the form of transfer of property for consideration that is less
than the fair value thereof (as determined reasonably and in good faith by the
chief financial officer of the Company)) in, any other Person that are held or
made by the specified Person. The amount, as of any date of determination, of
(a) any Investment in the form of a loan or an advance shall be the principal
amount thereof outstanding on such date, without any adjustment for write-downs
or write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (b) any Investment in
the form of a Guarantee shall be determined in accordance with the definition of
the term “Guarantee,” (c) any Investment in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other securities of any Person shall be the fair value (as determined reasonably
and in good faith by the chief financial officer of the Company) of the
consideration therefor (including any Indebtedness assumed in connection
therewith), plus the fair value (as so determined) of all additions, as of such
date of determination, thereto, and minus the amount, as of such date of
determination, of any portion of such Investment repaid to the investor in cash
as a repayment of principal or a return of capital, as the case may be, but
without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
time of such Investment, (d) any Investment (other than any Investment referred
to in clause (a), (b) or (c) above) in the form of a transfer of Equity
Interests or other property by the investor to the investee, including any such
transfer in the form of a capital contribution, shall be the fair value (as
determined reasonably and in good faith by the chief financial officer of the
Company) of such Equity Interests or other property as of the time of such
transfer (less, in the case of any investment in the form of transfer of
property for consideration that is less than the fair value thereof, the fair
value (as so determined) of such consideration as of the time of the transfer),
minus the amount, as of such date of determination, of any portion of such
Investment repaid to the investor in cash as a return of capital, but without
any other adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment after the time of
such transfer, and (e) any Investment (other than any Investment referred to in
clause (a), (b), (c) or (d) above) in any Person resulting from the issuance by
such Person of its Equity Interests to the investor shall be the fair value (as
determined reasonably and in good faith by the chief financial officer of the
Company) of such Equity Interests at the time of the issuance thereof.

 



-45-

 

 

“IP Security Agreements” has the meaning set forth in each of the U.S. Security
Agreement and the Canadian Security Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Banks” means, individually and collectively as the context may require,
in the case of each Letter of Credit, JPMorgan Chase Bank, N.A., Wells Fargo
Bank, National Association, Citizens Bank, N.A., Bank of America, N.A. and any
other Lender proposed by the Borrower Representative that has agreed to act as
an Issuing Bank and is reasonably acceptable to the Administrative Agent, each
in its capacity as an issuer of Letters of Credit hereunder, and its successors
and assigns in such capacity as provided in Section 2.06(j). Each Issuing Bank
may, in its sole discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate. Additionally, each Person that has issued any Existing Letter of
Credit shall be deemed to be an Issuing Bank for purposes of such Existing
Letter of Credit but shall be under no obligation to issue any additional
Letters of Credit unless otherwise specified herein.

 

“ITA” means the Income Tax Act (Canada), as amended.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit H.

 

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

 

“LC Collateral Account” has the meaning set forth in Section 2.06(j).

 

“LC Commitment” means, with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit pursuant to Section 2.06. As of the
Closing Date, the amount of each Issuing Bank’s LC Commitment is set forth on
Schedule 2.01.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit. The date of an LC Disbursement shall be the date of payment by the
applicable Issuing Bank under a Letter of Credit or a time draft presented
thereunder, as the case may be.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements relating to Letters of Credit that have not yet been
reimbursed by or on behalf of the Borrowers at such time. The LC Exposure of any
U.S. Revolving Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.

 



-46-

 

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lender Parties” means (a) the Administrative Agent, (b) the Arrangers, (c) the
Co-Syndication Agents, (d) the Lenders and the Swingline Lenders, (e) the
Issuing Banks, (f) Qualified Counterparties to whom any Banking Services
Obligations constituting Secured Obligations hereunder are owing, (g) Qualified
Counterparties to whom Swap Obligations constituting Secured Obligations
hereunder are owing, (h) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document and (i) the permitted
successors and assigns of the foregoing.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
amendment referred to in Section 2.09(e), other than any such Person that shall
have ceased to be a party hereto pursuant to an Assignment and Assumption.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.

 

“Letter of Credit” means each Existing Letter of Credit and any letter of credit
or similar instrument (including a bank guarantee) acceptable to the
Administrative Agent and the applicable Issuing Bank issued pursuant to this
Agreement for the account of a U.S. Borrower or one of its Restricted
Subsidiaries; provided that no Letter of Credit issued pursuant to this
Agreement shall be a Commercial Letter of Credit.

 

“Letter of Credit Agreement” has the meaning assigned to it in Section 2.06(b).

 

“LIBO Rate” means, (i) with respect to any Eurodollar Borrowing denominated in
Dollars, Pounds Sterling or Euro for any Interest Period, the London interbank
offered rate as administered by ICE Benchmark Association (or any other Person
that takes over the administration of such rate) for Dollars, Pounds Sterling or
Euro for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion (in
each case, the “LIBO Screen Rate”), (a) in the case of Dollars and Euros, at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period and (b) in the case of Pounds Sterling, at
approximately 11:00 a.m., London time, on the Business Day of the commencement
of such Interest Period; provided that, if the LIBO Screen Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement and provided, further, if the LIBO Screen Rate shall not be available
at such time for such Interest Period (an “Impacted Interest Period”) then the
LIBO Rate shall be the Interpolated Rate, provided, that, if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement, (ii) with respect to any Eurodollar Loan denominated in
Canadian Dollars, the CDOR Rate for such Interest Period; provided that if the
CDOR Rate shall be less than zero, such rate shall be deemed to be zero per
annum for purposes of this Agreement, and (iii) with respect to any Loan
denominated in Hong Kong Dollars, the HIBOR Rate for such Interest Period;
provided that if the HIBOR Rate shall be less than zero, such rate shall be
deemed to be zero per annum for purposes of this Agreement.

 

“LIBO Screen Rate” has the meaning set forth in the definition of “LIBO Rate.”

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, assignment by way of security, security interest
or other encumbrance in, on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

 

“Line Cap” means, as of any date of determination thereof by the Administrative
Agent, an amount equal to the lesser of (i) the total Revolving Commitments then
in effect and (ii) the Aggregate Borrowing Base.

 

“LLC” means any Person that is a limited liability company under the laws of its
jurisdiction of formation.

 



-47-

 

 

“Loan Documents” means this Agreement, the Collateral Documents, each Compliance
Certificate, the Intercreditor Agreement, the Intercompany Subordination
Agreement, any amendment referred to in Section 2.09(e) and, except for purposes
of Section 9.02, any promissory notes issued pursuant to this Agreement, any
Letter of Credit Agreement and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Administrative Agent or any Lender and including all other pledges,
powers of attorney, consents, assignments, contracts, notices, letter of credit
agreements, letter of credit applications and any agreements between the
Borrower Representative and the Issuing Bank regarding the respective rights and
obligations between a Borrower and the Issuing Bank in connection with the
issuance by the Issuing Bank of Letters of Credit. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

 

“Loan Guarantee” means the U.S. Guarantee, the Canadian Guarantee, the French
Guarantee, the German Guarantee, the Hong Kong Guarantee, the Swiss Guarantee
and the UK Guarantee.

 

“Loan Parties” means, individually and collectively as the context may require,
the U.S. Loan Parties, the Canadian Loan Parties, the German Loan Parties, the
Hong Kong Loan Parties, the Swiss Loan Parties, the UK Loan Parties and, from
and after the French Effective Date, the French Loan Parties.

 

“Loans” means the loans and advances made by the Lenders or the Administrative
Agent pursuant to this Agreement, including Swingline Loans, Overadvances and
Protective Advances.

 

“Management Notification” has the meaning set forth in Section 9.24(c).

 

“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.

 

“Material Adverse Effect” means a material adverse effect on (a) the results of
operations, assets, business or financial condition of the Company and the
Restricted Subsidiaries taken as a whole, (b) the ability of the Loan Parties to
perform any of their monetary obligations under the Loan Documents to which it
is a party, or (c) the rights of or benefits available to the Administrative
Agent, the Issuing Banks or the Lenders under the Loan Documents.

 

“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed in connection therewith, all obligations in respect of
deferred purchase price (including obligations under any purchase price
adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith) exceeds $20,000,000.

 

“Material Contract” means (a) any agreement to which any Loan Party or any
Subsidiary thereof is a party that is of the type referred to as a “material
definitive agreement” in Form 8-K or required to be attached as an exhibit to a
filing in accordance with Item 601 of Regulation S-K as promulgated by the SEC
and (b) any cash pooling agreements to which any Loan Party or any Subsidiary
thereof is a party or by which any Loan Party or any Subsidiary thereof is
bound.

 

“Material Disposition” means any Disposition, or a series of related sales,
transfers or other Dispositions, of (a) all or substantially all the issued and
outstanding Equity Interests in any Person that are owned by the Company or any
Subsidiary or (b) assets comprising all or substantially all the assets of (or
all or substantially all the assets constituting a business unit, division,
product line or line of business of) any Person; provided that the aggregate
consideration therefor (including Indebtedness assumed by the transferee in
connection therewith, all obligations in respect of deferred purchase price
(including obligations under any purchase price adjustment but excluding earnout
or similar payments) and all other consideration payable in connection
therewith) exceeds $20,000,000.

 



-48-

 

 

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and the Loan Guarantee), or obligations in respect of one or more Swap
Agreements, of any one or more of the Company and the Restricted Subsidiaries in
an aggregate principal amount exceeding $35,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Company
or any Restricted Subsidiary in respect of any Swap Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
the Company or such Restricted Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

 

“Material Subsidiary” means each Subsidiary that is not an Immaterial
Subsidiary.

 

“Maturity Date” means September 26, 2024 (the “Scheduled Maturity Date”);
provided that, if on the date that is the 121st day prior to the final maturity
date of any class or tranche of term loans under the Term Credit Agreement, any
such term loans are outstanding on such date, then the Maturity Date shall be
such date.

 

“Maximum Canadian Liability” has the meaning set forth in Section 11.08.

 

“Maximum French Liability” has the meaning set forth in Section 12.08.

 

“Maximum German Liability” has the meaning set forth in Section 13.08.

 

“Maximum Hong Kong Liability” has the meaning set forth in Section 14.08.

 

“Maximum Rate” has the meaning set forth in Section 9.16.

 

“Maximum Swiss Liability” has the meaning set forth in Section 15.08.

 

“Maximum UK Liability” has the meaning set forth in Section 16.08.

 

“Maximum U.S. Liability” has the meaning set forth in Section 10.09.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate makes or is
obligated to make contributions or has any ongoing obligation with respect to
withdrawal liability (within the meaning of Title IV of ERISA).

 

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof, as determined in a manner acceptable to
the Administrative Agent in its Permitted Discretion by an appraiser reasonably
acceptable to the Administrative Agent.

 

“NOLV Percentage” shall mean the fraction, expressed as a percentage, (a) the
numerator of which is the amount equal to the blended recovery on the aggregate
amount of the Eligible Finished Goods Inventory at such time on a Net Orderly
Liquidation Value basis as set forth in the most recent inventory appraisal
received by the Administrative Agent in accordance with Section 5.12, net of
operating expenses, liquidation expenses and commissions reasonably anticipated
in the disposition of such assets, and (b) the denominator of which is the
original cost of the aggregate amount of the Eligible Finished Goods Inventory
subject to appraisal.

 

“Non-Consenting Lender” has the meaning set forth in Section 9.02(e).

 

“Non-Cooperative Jurisdiction” means a non-cooperative state or territory (Etat
ou territoire non coopératif) as set out in the list referred to in Article
238-0A of the French General Tax Code (Code Général des Impôts), as such list
may be amended from time to time.

 

“Non-Paying Canadian Loan Party” has the meaning set forth in Section 11.09.

 



-49-

 

 

“Non-Paying French Loan Party” has the meaning set forth in Section 12.10.

 

“Non-Paying German Loan Party” has the meaning set forth in Section 13.09.

 

“Non-Paying Hong Kong Loan Party” has the meaning set forth in Section 14.09.

 

“Non-Paying Swiss Loan Party” has the meaning set forth in Section 15.09.

 

“Non-Paying UK Loan Party” has the meaning set forth in Section 16.09.

 

“Non-Paying U.S. Loan Party” has the meaning set forth in Section 10.10.

 

“Non-U.S. Secured Obligations” means the Canadian Secured Obligations, the
French Secured Obligations, the Hong Kong Secured Obligations, the German
Secured Obligations, the Swiss Secured Obligations and the UK Secured
Obligations.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“Obligations” means, individually and collectively as the content may require,
the U.S. Obligations, the French Obligations, the European Obligations, the Hong
Kong Obligations and the Canadian Obligations.

 

“Original Currency” has the meaning set forth in Section 9.22.

 

“Original Indebtedness” has the meaning set forth in the definition of
“Refinancing Indebtedness.”

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, excluding any
such Taxes imposed with respect to an assignment by a Lender (other than an
assignment made pursuant to Section 2.19) if such Tax is imposed as a result of
a present or former connection between the assignor or assignee and the
jurisdiction imposing such Tax (other than connections arising from such
assignor or assignee having executed, delivered, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, and/or sold or assigned an interest in any Loan Document).

 

“Overadvance” means a U.S. Overadvance, a Canadian Overadvance, a European
Overadvance, a French Overadvance or a Hong Kong Overadvance.

 

“Overadvance Exposure” means, at any time, the sum of the Canadian Overadvance
Exposure, the European Overadvance Exposure, the French Overadvance Exposure,
the Hong Kong Overadvance Exposure and the U.S. Overadvance Exposure.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 



-50-

 

 

“Overnight LIBO Rate” means, with respect to any Overnight LIBO Rate Loan on any
day, a rate per annum equal to the London interbank offered rate as administered
by the ICE Benchmark Administration Limited (or any other Person that takes over
the administration of such rate) for overnight deposits of Dollars, Euros or
Pounds Sterling as displayed on the applicable Thomson Reuters screen page
(LIBOR01 or LIBOR02) (or, in the event such rate does not appear on a page of
the Thomson Reuters screen, on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion) at approximately 11:00
a.m., London time, on such day; provided that if the Overnight LIBO Rate shall
be less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.

 

“Overnight LIBO Rate Loan” means a Loan made by a Swingline Lender which bears
interest at a rate based on the Overnight LIBO Rate. Overnight LIBO Rate Loans
may be denominated in U.S. Dollars, Euros or Pounds Sterling. All Swingline
Loans must be Overnight LIBO Rate Loans.

 

“Parallel Debt” has the meaning assigned to such term in Section 8.10(b)(i).

 

“Parent” has the meaning assigned to it in the definition of “Subsidiary.”

 

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).

 

“Participants” has the meaning set forth in Section 9.04(c)(i).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (Signed into law October 26, 2001)).

 

“Paying Canadian Loan Party” has the meaning set forth in Section 11.09.

 

“Paying French Loan Party” has the meaning set forth in Section 12.10.

 

“Paying German Loan Party” has the meaning set forth in Section 13.09.

 

“Paying Hong Kong Loan Party” has the meaning set forth in Section 14.09.

 

“Paying Swiss Loan Party” has the meaning set forth in Section 15.09.

 

“Paying UK Loan Party” has the meaning set forth in Section 16.09.

 

“Paying U.S. Loan Party” has the meaning set forth in Section 10.10.

 

“Payment Conditions” means, at the time of determination with respect to a
specified transaction or payment, that (a) no Default or Event of Default then
exists or would arise as a result of the entering into of such transaction or
the making of such payment, and (b) on a Pro Forma Basis after giving effect to
such transaction or payment and any incurrence or repayment of Indebtedness in
connection therewith:

 

(i)             in the case of any Restricted Payment or payments of Specified
Indebtedness, either (A) both (I) Availability on a Pro Forma Basis on such date
and as projected by the Borrower Representative in good faith for the subsequent
twelve months is equal to or greater than the greater of (x) $40,000,000 and (y)
20% of the Line Cap and (II) the Fixed Charge Coverage Ratio for the most
recently ended four Fiscal Quarter period for which financial statements have
been delivered to the Administrative Agent pursuant to Section 5.01(a) or (b) is
at least 1.0 to 1.0 or (B) Availability on a Pro Forma Basis on such date and as
projected by the Borrower Representative in good faith for the subsequent twelve
months is equal to or greater than the greater of (x) $50,000,000 and (y) 25% of
the Line Cap; and

 



-51-

 

 

(ii)            in all other cases, either (A) both (I) Availability on a Pro
Forma Basis on such date and as projected by the Borrower Representative in good
faith for the subsequent twelve months is equal to or greater than the greater
of (x) $30,000,000 and (y) 15% of the Line Cap and (II) the Fixed Charge
Coverage Ratio for the most recently ended four Fiscal Quarter period for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 5.01(a) or (b) is at least 1.0 to 1.0 or (B) Availability on a Pro Forma
Basis on such date and as projected by the Borrower Representative in good faith
for the subsequent twelve months is equal to or greater than the greater of (x)
$40,000,000 and (y) 20% of the Line Cap;

 

provided that, in each case, the Company shall have delivered to the
Administrative Agent a reasonably detailed calculation of such Availability and,
if applicable, the Fixed Charge Coverage Ratio.

 

“Payment Intangibles” has the meaning set forth in the U.S. Security Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

 

“Perfection Certificate” means a certificate in the form of Exhibit K or any
other form approved by the Administrative Agent.

 

“Permitted Acquisition” means the purchase or other acquisition by the Company
or any Restricted Subsidiary of Equity Interests in, or all or substantially all
the assets of (or all or substantially all the assets constituting a business
unit, division, product line or line of business of), any Person if (a) in the
case of any purchase or other acquisition of Equity Interests in a Person, such
Person will be, upon the consummation of such acquisition a Restricted
Subsidiary, in each case including as a result of a merger, amalgamation or
consolidation between any Subsidiary and such Person, or (b) in the case of any
purchase or other acquisition of other assets, such assets will be owned by the
Company or a Restricted Subsidiary; provided that (i) no Event of Default exists
at the date the agreement relating to such Permitted Acquisition is entered
into, (ii) the Payment Conditions are satisfied and (iii) the Company shall
promptly deliver information relating to such Permitted Acquisition as the
Administrative Agent may reasonably request.

 

“Permitted Debt” means Indebtedness of the U.S. Loan Parties (including any
Guarantee thereof by a U.S. Loan Party) so long as (i) no portion of the
principal of such Indebtedness has a scheduled maturity prior to the date that
is 91 days after the Maturity Date at the time of issuance (determined as of the
date of incurrence thereof or, in the case of any such Indebtedness outstanding
on the Effective Date, the Effective Date), (ii) no Subsidiary of the Company
that is not a U.S. Loan Party is an obligor in respect of such Indebtedness,
(iii) the terms and conditions of such Indebtedness (other than interest rates,
fees and call protection) are not, taken as a whole, more restrictive than the
terms of the Term Credit Agreement (as determined in good faith by the Company)
and (iv) that to the extent secured, the Liens securing such Indebtedness must
be secured on U.S. Collateral only and shall rank junior to the Liens securing
the obligations under the Term Credit Agreement and the Secured Obligations.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Encumbrances” means:

 

(a)            Liens imposed by law for Taxes that are not yet delinquent or (i)
the validity or amount thereof is being contested in good faith by appropriate
proceedings, (ii) the Company or such Restricted Subsidiary has set aside on its
books reserves with respect thereto to the extent required by GAAP and (iii)
such contest effectively suspends collection of the contested obligation and the
enforcement of any Lien securing such obligation;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law (other than any Lien imposed pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA or a violation of Section
436 of the Code), arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days or are being contested in
compliance with Section 5.06;

 



-52-

 

 

(c)            pledges and deposits made (i) in the ordinary course of business
in compliance with workers’ compensation, unemployment insurance and other
social security laws or regulations and (ii) in respect of letters of credit,
bank guarantees or similar instruments issued for the account of the Company or
any Subsidiary in the ordinary course of business supporting obligations of the
type set forth in clause (i) above;

 

(d)           pledges and deposits made to secure the performance of bids, trade
contracts (other than Indebtedness for borrowed money), leases (other than
Capital Lease Obligations), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)            judgment liens in respect of judgments that do not constitute an
Event of Default under clause (l) of Article VII;

 

(f)            easements, zoning restrictions, rights-of-way, site plan
agreements, development agreements, operating agreements, cross-easement
agreements, reciprocal easement agreements and similar encumbrances and
exceptions to title on real property that do not secure any monetary obligations
and do not materially detract from the value of the affected property or
materially interfere with the ordinary conduct of business of the Company or any
Subsidiary or the ordinary operation of such real property;

 

(g)           customary rights of setoff upon deposits of cash in favor of banks
and other depository institutions and Liens of a collecting bank arising under
the UCC or PPSA in respect of payment items in the course of collection;

 

(h)           Liens arising from precautionary UCC or PPSA financing statement
filings (or similar filings under applicable law) regarding operating leases or
consignments;

 

(i)             Liens representing any interest or title of a licensor, lessor
or sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee,
in the property subject to any lease (other than Capital Lease Obligations),
license or sublicense or concession agreement permitted by this Agreement;

 

(j)             Liens arising in the ordinary course of business in favor of
custom and forwarding agents and similar Persons in respect of imported goods
and merchandise in the custody of such Persons;

 

(k)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(l)             the reservations, limitations, provisos and conditions, if any,
expressed in any original grant from the Crown in right of Canada or any
province thereof of any real property or any interest therein or in any
comparable grant in jurisdictions other than Canada, provided they do not
materially detract from the value of such property or impair the use thereof in
the ordinary conduct of business;

 

(m)           Liens or rights of setoff against credit balances of the Company
or any Subsidiary with credit card issuers, credit card processors or merchant
service providers for mobile or digitized payment methods to secure obligations
of the Company or such Subsidiary, as the case may be, to any such credit card
issuer, credit card processor, or merchant service provider incurred in the
ordinary course of business as a result of fees, charges, expenses and
chargebacks;

 

(n)           (i) contractual or statutory Liens of landlords to the extent
relating to the property and assets relating to any lease agreements with such
landlord, and (ii) contractual Liens of suppliers (including sellers of goods)
or customers granted in the ordinary course of business to the extent limited to
the property or assets relating to such contract;

 



-53-

 

 

(o)           any interest or title of an owner of equipment or inventory on
loan or consignment, or in connection with any conditional sale, title retention
or similar arrangement for the sale of goods to any Borrower or any other Loan
Party, in each case in the ordinary course of business of the Company and its
Subsidiaries, and Liens arising from precautionary UCC financing statement
filings related thereto;

 

(p)           Liens arising from the deposit of funds or evidences of
Indebtedness in trust for the purpose of defeasing or discharging Indebtedness
issued pursuant to an indenture, but only if such defeasing or discharging of
Indebtedness is not prohibited under this Agreement; provided that such Lien
covers proceeds in an aggregate amount necessary solely to defease or discharge
the principal, interest, premium, if any, and, if required by the terms of the
relevant indenture, fees, costs and expenses due in connection with the
defeasance of such Indebtedness;

 

(q)           real property title defects or irregularities which are of a minor
nature and which do not materially detract from the value of the real property
or impair the use thereof in the ordinary conduct of business; and

 

(r)            other Liens that are contractual rights of setoff;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clause (c) above securing
letters of credit, bank guarantees or similar instruments.

 

“Permitted Liens” has the meaning set forth in Section 6.02.

 

“Permitted Transaction” means (x) the merger of one or more French Guarantors
with and into a French Borrower, with such French Borrower as the surviving
entity and/or (y) the merger of a French Borrower with and into a parent company
of such French Borrower (which such parent company (i) has been identified by
the Company to the Administrative Agent in writing prior to the Effective Date
and (ii) is a Restricted Subsidiary immediately prior to giving effect to such
merger), with the parent company as the surviving entity (the survivor of any
such merger referred to clauses (x) and (y), the “French Surviving Borrower”);
provided that: (1) the French Surviving Borrower shall expressly assume all the
obligations of such French Borrower under this Agreement and the other Loan
Documents in a manner and pursuant to documentation reasonably satisfactory to
the Administrative Agent (including execution and delivery of amendments to or
additional French Security Agreements to the extent reasonably requested by the
Administrative Agent); (2) solely in the case of clause (y), the Administrative
Agent shall have received the results of an appraisal and a field examination
with respect to the French Surviving Borrower and its Subsidiaries (at the sole
cost and expense of the Loan Parties) from an appraiser and an examiner
reasonably satisfactory to the Administrative Agent; (3) the French Surviving
Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer of the French Surviving Borrower stating that such merger,
amalgamation, or consolidation complies with the applicable requirements set
forth in this definition and (4) the Administrative Agent shall have received at
least five Business Days’ prior written notice of the proposed transaction (or
such shorter period of time as agreed by the Administrative Agent in its
reasonable discretion) and the Company shall promptly and in any event at least
two Business Days prior to the consummation of any such merger provide all
information any Lender or the Administrative Agent may reasonably request to
satisfy its “know your customer” and other similar requirements necessary for
such Person to comply with its internal compliance and regulatory requirements
with respect to the proposed French Surviving Borrower (it being understood that
if the foregoing are satisfied, the French Surviving Borrower will succeed to,
and be substituted for, such French Borrower under this Agreement).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan,” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which any Loan Party or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 



-54-

 

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA, as amended from time to time.

 

“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.

 

“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto, provided that if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder or under any other
Loan Document on the Collateral is governed by the personal property security
legislation or other applicable legislation with respect to personal property
security in effect in a jurisdiction in Canada other than the Province of
Ontario, “PPSA” means the Personal Property Security Act or such other
applicable legislation (including the Civil Code (Quebec)) in effect from time
to time in such other jurisdiction in Canada for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

 

“Primary Concentration Accounts” means a Deposit Account maintained with the
Administrative Agent in each of the United States and Canada subject to a
Control Agreement.

 

“Primary Obligor” has the meaning set forth in the definition of “Guarantee.”

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

 

“Prior Claims” means (a) all liabilities and obligations of any Canadian Loan
Party secured by any Liens, choate or inchoate, which rank or are capable of
ranking in priority to the Liens granted to the Administrative Agent to secure
the Canadian Secured Obligations, including in the Permitted Discretion of the
Administrative Agent, (i) any such amounts due and not paid for wages, or
vacation pay, amounts due and not paid under any legislation relating to
workers’ compensation or to employment insurance, all amounts deducted or
withheld and not paid and remitted when due with respect to Taxes including
amounts currently or past due and not paid for realty, municipal or similar
taxes (to the extent impacting personal or moveable property); and (ii) all
amounts currently or past due and not yet contributed, remitted or paid to or
under any Canadian Pension Plan or under the Canada Pension Plan, the Quebec
Pension Plan, the Pension Benefits Act (Ontario) or any similar legislation; and
(b) with respect to any German Borrower, any reserve for amounts secured by any
liens or other security interests whatsoever, choate or inchoate, which rank or
are capable of ranking in priority to the liens granted to the Administrative
Agent to secure or for other claims and/or deductions for the German Secured
Obligations, including without limitation, in the reasonable credit judgment of
the Administrative Agent, any such amounts due and not paid for wages, or
vacation pay, severance pay, employee deductions, income tax, insolvency costs,
amounts due and not paid under any legislation relating to workers’ compensation
or to employment insurance amounts currently or past due and not paid for
realty, municipal or similar taxes (to the extent impacting personal or movable
property), sales tax and pension obligations.

 

“Priority Payables Reserve” means reserves for Prior Claims or other amounts
which rank or are capable of ranking in priority to the Liens granted to the
Administrative Agent to secure the Secured Obligations, including without
limitation, in the Permitted Discretion of the Administrative Agent, any such
amounts due and not paid for wages, vacation pay, severance pay, employee
deductions, income tax, amounts due and not paid under any legislation relating
to workers’ compensation or to employment insurance, amounts currently or past
due and not paid for Taxes and pension obligations.

 



-55-

 

 

“Pro Forma Basis” means, with respect to any computation hereunder required to
be made on a pro forma basis giving effect to any proposed Investment or other
acquisition (including any Permitted Acquisition or any Material Acquisition),
any Material Disposition, any Restricted Payment or any payment of or in respect
of any Indebtedness (collectively, “Pro Forma Events”), computation thereof
after giving pro forma effect to adjustments in connection with such Pro Forma
Event that are either (i) in accordance with Regulation S-X under the Securities
Act or (ii) set forth in a certificate of a Financial Officer of the Company
delivered to the Administrative Agent and believed in good faith by the Company
to be probable based on actions take or to be taken within 12 months following
the consummation of the relevant Pro Forma Event; provided that the aggregate
amount of any increase in Consolidated EBITDA resulting from adjustments
pursuant to this clause (ii) for any four Fiscal Quarter period of the Company
shall not exceed 10% of Consolidated EBITDA for such period (prior to giving
effect to any increase pursuant to this clause (ii)), in each case, using, for
purposes of making such computation, the consolidated financial statements of
the Company and the Restricted Subsidiaries (and, to the extent applicable, the
historical financial statements of any entities or assets so acquired or to be
acquired, or so Disposed or to be Disposed), which shall be reformulated as if
such Pro Forma Event (and, in the case of any pro forma computations made
hereunder to determine whether such Pro Forma Event is permitted to be
consummated hereunder, to any other Pro Forma Event consummated since the first
day of the period covered by any component of such pro forma computation and on
or prior to the date of such computation), and any Indebtedness or other
liabilities incurred in connection with any such Pro Forma Event, had been
consummated and incurred at the beginning of such period. If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the date of determination had been the applicable rate for the entire period
(taking into account any Swap Agreement applicable to such Indebtedness if such
Swap Agreement has a remaining term in excess of 12 months).

 

“Pro Forma Events” has the meaning set forth in the definition of “Pro Forma
Basis.”

 

“Protective Advance” means a U.S. Protective Advance, a Canadian Protective
Advance, a European Protective Advance, a French Protective Advance or a Hong
Kong Protective Advance.

 

“Protective Advance Exposure” means, at any time, the sum of the Canadian
Protective Advance Exposure, the U.S. Protective Advance Exposure, the European
Protective Advance Exposure, the French Protective Advance Exposure and the Hong
Kong Protective Advance Exposure.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning assigned to it in Section 9.26.

 

“Qualified Counterparties” means each Administrative Agent, each Lender, each
Affiliate of the Administrative Agent or a Lender and each Person that was a
Lender or an Affiliate of a Lender at any time that such Person provided any
Banking Services or Swap Obligations to the Company or any of its Subsidiaries.

 

“Quebec Security Documents” means each deed of hypothec executed among any
Canadian Loan Party and the Administrative Agent from time to time under the
laws of the Province of Quebec.

 

“Recipient” means the Administrative Agent, any Lender, any Issuing Bank or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder or under any other Loan Document.

 

“Reduced Availability Period” means any period (a) commencing at any time when
Availability shall be less than the greater of (i) 12.5% of the Line Cap and
(ii) $25,000,000 for five consecutive Business Days and (b) ending when
Availability shall have been greater than the greater of (i) 12.5% of the Line
Cap then in effect and (ii) $25,000,000 for a period of 30 consecutive days.

 

“Refinancing” means the repayment in full of all principal, premium, if any,
interest, fees and other amounts due or outstanding under the Existing Credit
Agreement, the termination of the commitments and letters of credit outstanding
thereunder and the discharge and release of the guarantees and liens existing in
connection therewith.

 



-56-

 

 

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount no greater than accrued and unpaid interest with respect to such Original
Indebtedness; (b) the stated final maturity of such Refinancing Indebtedness
shall not be earlier than that of such Original Indebtedness; (c) such
Refinancing Indebtedness shall not constitute an obligation (including pursuant
to a Guarantee) of any Subsidiary that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Original Indebtedness) an obligor in respect of such Original
Indebtedness and shall constitute an obligation of such Subsidiary only to the
extent of their obligations in respect of such Original Indebtedness; and (d)
such Refinancing Indebtedness shall not be secured by any Lien on any asset
other than the assets that secured such Original Indebtedness (or would have
been required to secure such Original Indebtedness pursuant to the terms
thereof).

 

“Register” has the meaning set forth in Section 9.04(b)(v).

 

“Regulation” has the meaning set forth in Section 3.23.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment.

 

“Rent Reserve” means, with respect to any leased store, warehouse distribution
center, regional distribution center or depot where any Inventory subject to
Liens arising by operation of law is located, a reserve equal to (a) in respect
of any store, warehouse distribution center, regional distribution center or
depot not located in Germany three months’ rent at such store, warehouse
distribution center, regional distribution center or depot, and (b) in the case
of any store, warehouse distribution center, regional distribution center or
depot located in Germany, rent for periods subsequent to the current and the
following year of the lease less any existing security for such rent at such
store, warehouse distribution center, regional distribution center or depot.

 

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Loan Parties’ assets from information furnished by or on behalf of the Loan
Parties, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

 

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Revolving Commitments representing more than 50% of the sum of the total Credit
Exposure and unused Revolving Commitments at such time.

 

“Requirement of Law” means, with respect to any Person, collectively, the common
law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, rules and regulations, binding
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the binding
determinations of, any Governmental Authority, in each case that are applicable
to and binding upon such Person or any of its property or to which such Person
or any of its property is subject.

 

“Reserves” means, without duplication of any other Reserves or items that are
otherwise addressed through eligibility criteria, any and all reserves which the
Administrative Agent deems necessary, in its Permitted Discretion, to maintain
(including, without limitation, reserves for accrued and unpaid interest on the
Secured Obligations, Rent Reserves, Banking Services Reserves and reserves for
loyalty programs, reserves for consignee’s, warehousemen’s, mortgagee’s and
bailee’s charges, reserves for dilution of Accounts, layaway deposits reserves
for Inventory shrinkage, reserves for customs charges and shipping charges and
other foreign landing costs related to any Inventory in transit, reserves for
fees payable to an insolvency administrator pursuant to section 171 of the
German Insolvency Code (or relevant successor provisions), reserves for Swap
Obligations, reserves for contingent liabilities of any Loan Party, reserves for
uninsured losses of any Loan Party, reserves for uninsured, underinsured,
unindemnified or underindemnified liabilities or potential liabilities with
respect to any litigation and reserves for taxes, fees, assessments, and other
governmental charges and Priority Payables Reserves, reserves for VAT and other
Taxes of a UK Loan Party which rank senior to the Liens on the Collateral
securing the Obligations, reserves for the prescribed part of a UK Loan Party’s
net property that would be made available for the satisfaction of its unsecured
liabilities pursuant to Section 176A of the United Kingdom’s Insolvency Act
1986, as amended, reserves with respect to liabilities of a UK Loan Party which
constitute preferential debts pursuant to Sections 175, 176ZA or 386 of the
United Kingdom’s Insolvency Act 1986, as amended, and reserves for extended or
extendible retention of title over Accounts) with respect to the Collateral or
any Loan Party.

 



-57-

 

 

“Responsible Officer” means, with respect to any Person, its chief financial
officer, chief executive officer, president, executive vice president, chief
accounting officer or any vice president, managing director (which shall include
any Geschäftsführer), director, company secretary, treasurer, assistant
treasurer, controller or other officer of such Person having substantially the
same authority and responsibility and, solely for purposes of notices given to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent; provided that, with respect to compliance with financial
covenants, “Responsible Officer” shall mean a Financial Officer.

 

“Restricted Obligations” has the meaning set forth in Section 15.11(a)(i).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Restricted Subsidiary, or any payment or distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
exchange, conversion, cancellation or termination of any Equity Interests in the
Company or any Restricted Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.

 

“Reuters” has the meaning assigned to it in the definition of “Dollar
Equivalent.”

 

“Revolving Borrowing” means a Borrowing of Revolving Loans under the U.S.
Facility, the Canadian Facility, the European Facility, the French Facility
and/or the Hong Kong Facility.

 

“Revolving Commitment” means, with respect to each Lender, individually and
collectively as the context may require, the U.S. Commitment, the Canadian
Commitment, the French Commitment, the European Commitment and the Hong Kong
Commitment of such Lender.

 

“Revolving Exposure” means the U.S. Revolving Exposure, the Canadian Revolving
Exposure, the French Revolving Exposure, the Hong Kong Revolving Exposure and
the European Revolving Exposure.

 

“Revolving Exposure Limitations” has the meaning set forth in Section 2.01.

 

“Revolving Lender” means a U.S. Revolving Lender, a Canadian Revolving Lender, a
French Revolving Lender, a European Revolving Lender and a Hong Kong Revolving
Lender.

 

“Revolving Loan” means a Loan made pursuant to Sections 2.01 and 2.02(a).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., and any successor to its rating agency business.

 

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Company or any Restricted Subsidiary whereby the Company or such Restricted
Subsidiary sells or transfers such property to any Person and the Company or any
Restricted Subsidiary leases such property, or other property that it intends to
use for substantially the same purpose or purposes as the property sold or
transferred, from such Person or its Affiliates.

 



-58-

 

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) a Canadian Blocked Person, (c) any
Person operating, organized or resident in a Sanctioned Country or (d) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a), (b) or (c) or (e) any Person otherwise the subject of any
Sanctions.

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time (a) by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) by the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority, or (c) by the government of Canada pursuant to Canadian Economic
Sanctions and Export Control Laws.

 

“Scheduled Maturity Date” has the meaning provided in the definition of
“Maturity Date.”

 

“SEC” means the United States Securities and Exchange Commission.

 

“Second Currency” has the meaning set forth in Section 9.22.

 

“Secured Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness
that is secured by a Lien as of such date to (b) Consolidated EBITDA for the
period of four consecutive Fiscal Quarters of the Company most recently ended on
or prior to such date.

 

“Secured Obligations” means, individually and collectively as the context may
require, the U.S. Secured Obligations and the Non-U.S. Secured Obligations,
including any Parallel Debt.

 

“Securities Account” means all “securities accounts” as such term is defined in
the UCC.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Security Agreement” means, individually and collectively as the context may
require, the U.S. Security Agreement, the Canadian Security Agreements, the
European Security Agreements, the Hong Kong Security Agreements and, from and
after the French Effective Date, the French Security Agreements.

 

“Settlement” has the meaning set forth in Section 2.05(b)(iii).

 

“Settlement Date” has the meaning set forth in Section 2.05(b)(iii).

 

“Singapore Inventory Amount” means an amount to be agreed among the Borrower
Representative and each Lender and delivered in a written notice to the
Administrative Agent (provided that, prior to the delivery of such notice, the
Singapore Inventory Amount shall be $0).

 

“Specified Indebtedness” means Subordinated Indebtedness, unsecured Indebtedness
and Indebtedness secured on a junior basis to the Liens securing the Secured
Obligations.

 



-59-

 

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D of the
Federal Reserve Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated in right of payment to the payment of the
Secured Obligations.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, (a)
any Person the accounts of which would be consolidated with those of the parent
in the parent’s consolidated financial statements if such financial statements
were prepared in accordance with GAAP as of such date and (b) any other Person
(i) of which Equity Interests representing more than 50% of the equity value or
more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (ii) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of the Company.

 

“Supported QFC” has the meaning assigned to it in Section 9.26.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions and any agreement, contract or transaction
that constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Company or any Subsidiary shall be a
Swap Agreement.

 

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

 

“Swingline Exposure” means, at any time, the European Swingline Exposure and/or
the French Swingline Exposure, as the context requires.

 

“Swingline Lender” means the European Swingline Lender and/or the French
Swingline Lender, as the context requires.

 

“Swingline Loan” means a European Swingline Loan and/or a French Swingline Loan,
as the context requires.

 

“Swiss Borrowers” means Fossil Switzerland and each other Swiss Subsidiary that
becomes party to this Agreement as a Swiss Borrower after the Effective Date
pursuant to Section 5.03(b).

 

“Swiss Borrowing Base” means, in relation to a Swiss Borrower, at any time
(without duplication):

 

(a)       the lesser of (x) the product of (i) 90% multiplied by (ii) the NOLV
Percentage of Eligible Finished Goods Inventory of that Swiss Borrower at such
time and (y) the product of (i) 65% multiplied by (ii) the lower of cost or
market value of Eligible Finished Goods Inventory of that Swiss Borrower, plus

 



-60-

 

 

(b)       the product of (i) 85% multiplied by (ii) the Eligible Accounts of
that Swiss Borrower at such time, minus

 

(c)       without duplication, Reserves established by the Administrative Agent
in its Permitted Discretion.

 

The Administrative Agent may, in its Permitted Discretion and with no less than
two (2) Business Days’ prior written notice to the Borrower Representative
(other than during a Dominion Period in which case notice shall not be
required), adjust Reserves used in computing a Swiss Borrowing Base. Subject to
the immediately preceding sentence and the other provisions hereof expressly
permitting the Administrative Agent to adjust Reserves, a Swiss Borrowing Base
at any time shall be determined by reference to the most recent Borrowing Base
Certificate delivered to the Administrative Agent pursuant to Section 5.01(h)
(or, prior to the first such delivery, delivered to the Administrative Agent
pursuant to Section 4.01(o)); provided that if any Borrowing Base Certificate
delivered under Section 5.01(h) shall prove to have been materially inaccurate
(regardless of whether any Revolving Commitments are in effect or any amounts
are outstanding hereunder when such inaccuracy is discovered), and such
inaccuracy shall have resulted in the payment of any interest or fees at rates
lower than those that were in fact applicable for any period (based on the
actual Swiss Borrowing Base), the applicable Borrowers shall pay to the
Administrative Agent, for distribution to the Lenders (or former Lenders) as
their interests may appear, the accrued interest or fees that should have been
paid but were not paid as a result of such inaccuracy.

 

“Swiss Collateral” means any and all property of any Swiss Loan Party covered by
the Collateral Documents and any and all other property of any Swiss Loan Party,
now existing or hereafter acquired, that may at any time be or become subject to
a security interest or Lien in favor of the Administrative Agent to secure the
Swiss Secured Obligations.

 

“Swiss Credit Exposure” means, as to any European Revolving Lender at any time,
the sum of (a) such European Revolving Lender’s Swiss Revolving Exposure plus
(b) a Dollar Equivalent equal to such Lender’s Applicable Percentage of the
aggregate amount of Swiss Overadvances and Swiss Protective Advances
outstanding.

 

“Swiss Federal Tax Administration” means the tax authorities referred to in
article 34 of the Swiss Withholding Tax Act for purposes of any tax imposed
pursuant to the Swiss Federal Withholding Tax Act.

 

“Swiss Guarantee” means Article XV of this Agreement.

 

“Swiss Guaranteed Obligations” has the meaning set forth in Section 15.01.

 

“Swiss Guarantor” means each Swiss Borrower (solely with respect to its
Obligations arising pursuant to Section 15.01 hereof) and each Swiss Subsidiary
of a Swiss Borrower that is listed on the signature pages hereto as a Swiss
Guarantor or that becomes a party hereto as a Swiss Guarantor pursuant to
Section 5.03, in each case, until such Subsidiary’s Swiss Guarantee is released
in accordance herewith.

 

“Swiss Guarantor Obligations” has the meaning set forth in Section 15.11(a).

 

“Swiss Guidelines” means, together, guideline S-02.123 in relation to interbank
loans of 22 September 1986 (Merkblatt “Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22. September
1986), circular letter No. 47 in relation to bonds of 25 July 2019
(1-047-V-2019) (Kreisschreiben Nr. 47 “Obligationen” vom 25. Juli 2019),
guideline S-02.130.1 in relation to money market instruments and book claims of
April 1999 (Merkblatt vom April 1999 betreffend Geldmarktpapiere und
Buchforderungen inländischer Schuldner), circular letter No. 46 of 24 July 2019
(1-046-VS-2019) in relation to syndicated credit facilities (Kreisschreiben Nr.
46 “Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen,
Wechseln und Unterbeteiligungen” vom 24. Juli 2019), circular letter No. 34 of
26 July 2011 (1-034-V-2011) in relation to deposits (Kreisschreiben Nr. 34
“Kundenguthaben” vom 26. Juli 2011) and the circular letter No. 15 of 3 October
2017 (1-015-DVS-2017) in relation to bonds and derivative financial instruments
as subject matter of taxation of Swiss federal income tax, Swiss withholding tax
and Swiss stamp taxes (Kreisschreiben Nr. 15 “Obligationen und derivative
Finanzinstrumente als Gegenstand der direkten Bundessteuer, der
Verrechnungssteuer und der Stempelabgaben” vom 3. Oktober 2017), in each case as
issued, amended or replaced from time to time, by the Swiss Federal Tax
Administration or as substituted or superseded and overruled by any law,
statute, ordinance, court decision, regulation or the like as in force from time
to time.

 



-61-

 

 

“Swiss Loan Parties” means, individually and collectively as the context may
require, the Swiss Borrowers and each Swiss Guarantor.

 

“Swiss Non-Bank Rules” means the Swiss Ten Non-Bank Rule and the Swiss Twenty
Non-Bank Rule.

 

“Swiss Non-Qualifying Bank” means a person or entity other than a Swiss
Qualifying Bank.

 

“Swiss Obligated Party” has the meaning set forth in Section 15.02.

 

“Swiss Obligations” means all unpaid principal of and accrued and unpaid
interest on the European Loans to the Swiss Borrowers, all accrued and unpaid
fees and all expenses, reimbursements, indemnities and other obligations of the
Swiss Loan Parties to the Lenders or to any Lender, the Administrative Agent or
any indemnified party arising under the Loan Documents with respect to the
European Loans to the Swiss Borrower (including interest, costs, fees, expenses
and other amounts accruing during the pendency of any case or proceeding under
any Insolvency Laws, regardless of whether allowed or allowable in such case or
proceeding).

 

“Swiss Overadvance” has the meaning set forth in Section 2.05(c).

 

“Swiss Protective Advance” has the meaning set forth in Section 2.04(a).

 

“Swiss Qualifying Bank” means a person or entity that (a) effectively conducts
banking activities with its own infrastructure and staff as its principal
purpose and (b) has a banking license in full force and effect issued in
accordance with the banking laws in force in its jurisdiction of incorporation,
or if acting through a branch, issued in accordance with the banking laws in the
jurisdiction of such branch, all in accordance with the Swiss Guidelines.

 

“Swiss Revolving Exposure” means, with respect to any European Revolving Lender
at any time, the sum of (a) the outstanding principal amount of European
Revolving Loans of such European Revolving Lender at such time plus (b) an
amount equal to such European Revolving Lender’s European Swingline Exposure in
respect of European Swingline Loans made to the Swiss Borrowers.

 

“Swiss Revolving Loan” means a Revolving Loan made by the European Revolving
Lenders to the Swiss Borrowers or U.S. Borrowers.

 

“Swiss Secured Obligations” means all Swiss Obligations together with all (a)
Banking Services Obligations of the Swiss Loan Parties or any other Swiss
Subsidiary qualifying as a Restricted Subsidiary and (b) Swap Obligations of the
Swiss Loan Parties or any other Swiss Subsidiary qualifying as a Restricted
Subsidiary owing to one or more Qualified Counterparties; provided that Excluded
Swap Obligations with respect to any Loan Party shall not be Swiss Secured
Obligations of such Loan Party; provided  further that in any event, and
notwithstanding anything to the contrary in this Agreement or any other Loan
Document, prior to the Swiss business day after the date of publication printed
on the issue of the Swiss Official Gazette of Commerce in which it is published
that Fossil Switzerland has amended its articles of association in accordance
with Section 5.25, the term “Swiss Secured Obligations” shall, in respect of
Fossil Switzerland, be read as to exclusively refer to the obligations of Fossil
Switzerland and its subsidiaries.

 

“Swiss Security Agreements” means, collectively: (i) the Swiss law bank account
pledge agreement, dated as of the date hereof, among Fossil Switzerland and the
Secured Parties (as defined therein) represented by the Administrative Agent as
direct representative (direkter Stellvertreter), (ii) the Swiss law security
assignment agreement dated as of the date hereof, among Fossil Switzerland and
the Administrative Agent acting in its own name but for the benefit of the
Secured Parties (as defined therein), and (iii) any other Swiss law pledge or
security agreement entered into, after the Effective Date by any Loan Party (as
required by this Agreement or any other Loan Document), as the same may be
amended, restated or otherwise modified from time to time.

 



-62-

 

 

“Swiss Subsidiary” means any subsidiary of the Company that has been formed or
is organized under the laws of Switzerland and/or having its registered office
in Switzerland and/or otherwise qualifying as a Swiss resident pursuant to
article 9 of the Swiss Withholding Tax Act.

 

“Swiss Ten Non-Bank Rule” means the rule that the aggregate number of creditors
of a Swiss Borrower under this Agreement that are Non-Qualifying Banks must not
at any time exceed ten (10), all in accordance with the meaning of the Swiss
Guidelines or legislation or explanatory notes addressing the same issues that
are in force at such time.

 

“Swiss Twenty Non-Bank Rule” means the rule that the aggregate number of
creditors, other than Qualifying Banks, of a Swiss Borrower under all its
outstanding debts relevant for classification as debenture (Kassenobligation)
must not at any time exceed twenty (20), all in accordance with the meaning of
the Swiss Guidelines or legislation or explanatory notes addressing the same
issues that are in force at such time.

 

“Swiss Withholding Tax” means taxes imposed under the Swiss Withholding Tax Act.

 

“Swiss Withholding Tax Act” means the Swiss Federal Act on the Withholding Tax
of 13 October 1965 (Bundesgesetz über die Verrechnungssteuer), together with the
related ordinances, regulations and guidelines, all as amended and applicable
from time to time.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.

 

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
sum, without duplication, of (a) the obligations of such person to pay rent or
other amounts under any Synthetic Lease which are attributable to principal and
(b) the amount of any purchase price payment under any Synthetic Lease assuming
the lessee exercises the option to purchase the leased property at the end of
the lease term. For purposes of Section 6.02, a Synthetic Lease Obligation shall
be deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“TEG” has the meaning set forth in Section 2.13(m).

 

“TEG Letter” has the meaning set forth in Section 2.13(m).

 

“Term Credit Agreement” means the Term Credit Agreement dated as of the
Effective Date, among the Company, the lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent as amended, restated, supplemented,
modified, renewed, refunded, replaced (whether at maturity or thereafter) or
refinanced from time to time, in whole or in part, in an agreement or agreements
or indenture or indentures (in each case with the same or new agents, lenders or
institutional investors), whether or not such Term Credit Agreement remains
outstanding, including any agreement or agreements or indenture or indentures
adding or changing the borrower or any guarantor or extending the maturity
thereof or otherwise restructuring all or any portion of the Indebtedness
thereunder or increasing the amount loaned or issued thereunder or altering the
maturity thereof.

 

“Term Loans” means the “Loans” under the Term Credit Agreement.

 

“Term Loan Documents” means the “Loan Documents” under the Term Credit
Agreement.

 

“Term Loan Obligations” means the “Secured Obligations” as defined in and under
the Term Credit Agreement.

 



-63-

 

 

“Term Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

 

“Total Assets” means, at any date of determination, the consolidated total
assets of the Company as of the last day of the most recent Fiscal Quarter of
the Company for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) as adjusted to (i) exclude amounts attributed to
Unrestricted Subsidiaries and (ii) give effect to any Pro Forma Event occurring
since such date.

 

“Total Indebtedness” means, as of any date, the excess of (i) the sum, without
duplication, of (a) the aggregate principal amount of Indebtedness of the
Company and the Restricted Subsidiaries outstanding as of such date, in the
amount that would be reflected on a balance sheet prepared as of such date on a
consolidated basis in accordance with GAAP (but without giving effect to any
election to value any Indebtedness at “fair value,” as described in Section
1.06(a), or any other accounting principle that results in the amount of any
such Indebtedness (other than zero coupon Indebtedness) as reflected on such
balance sheet to be below the stated principal amount of such Indebtedness), (b)
the aggregate amount of Capital Lease Obligations and Synthetic Lease
Obligations of the Company and the Restricted Subsidiaries outstanding as of
such date, determined on a consolidated basis, and (c) the aggregate obligations
of the Company and the Restricted Subsidiaries as an account party in respect of
drawn letters of credit or letters of guaranty, other than contingent
obligations in respect of any letter of credit or letter of guaranty to the
extent such letter of credit or letter of guaranty does not support Indebtedness
over (ii) the lesser of (x) $100,000,000 and (y) the aggregate amount of
unrestricted cash and cash equivalents of the Company and its Restricted
Subsidiaries that would be reflected on a consolidated balance sheet of the
Company in accordance with GAAP on such date (other than the cash proceeds of
any Indebtedness being incurred on such date).

 

“Total Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness
as of such date to (b) Consolidated EBITDA for the period of four consecutive
Fiscal Quarters of the Company most recently ended on or prior to such date.

 

“Transactions” means the (a) execution, delivery and performance by the Loan
Parties of this Agreement, the borrowing of the Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder, (b) the execution,
delivery and performance by the Loan Parties of the Term Loan Documents, the
borrowing of the Term Loans (as defined in the Term Credit Agreement) and the
use of proceeds thereof, (c) the creation and perfection of the security
interests provided for in the Collateral Documents, (d) the Refinancing, and (e)
the payment of all fees, commissions, costs and expenses in connection with the
foregoing.

 

“Treaty on the European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (signed
February 7, 1992), as amended from time to time.

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the perfection of security interests created by the
Collateral Documents.

 

“UK Borrowers” means Fossil UK and each other UK Subsidiary that becomes party
to this Agreement as a UK Borrower after the Effective Date pursuant to Section
5.03(b).

 

“UK Borrowing Base” means, at any time (without duplication):

 

(a)            the lesser of (x) the product of (i) 90% multiplied by (ii) the
NOLV Percentage of Eligible Finished Goods Inventory of the UK Borrowers at such
time and (y) the product of (i) 65% multiplied by (ii) the lower of cost or
market value of Eligible Finished Goods Inventory of the UK Borrowers, plus

 

(b)           the product of (i) 85% multiplied by (ii) the Eligible Accounts of
the UK Borrowers at such time, minus

 



-64-

 

 

(c)            without duplication, Reserves established by the Administrative
Agent in its Permitted Discretion.

 

The Administrative Agent may, in its Permitted Discretion and with no less than
two (2) Business Days’ prior written notice to the Borrower Representative
(other than during a Dominion Period in which case notice shall not be
required), adjust Reserves used in computing the UK Borrowing Base. Subject to
the immediately preceding sentence and the other provisions hereof expressly
permitting the Administrative Agent to adjust Reserves, the UK Borrowing Base at
any time shall be determined by reference to the most recent Borrowing Base
Certificate delivered to the Administrative Agent pursuant to Section 5.01(h)
(or, prior to the first such delivery, delivered to the Administrative Agent
pursuant to Section 4.01(o)); provided that if any Borrowing Base Certificate
delivered under Section 5.01(h) shall prove to have been materially inaccurate
(regardless of whether any Revolving Commitments are in effect or any amounts
are outstanding hereunder when such inaccuracy is discovered), and such
inaccuracy shall have resulted in the payment of any interest or fees at rates
lower than those that were in fact applicable for any period (based on the
actual UK Borrowing Base), the applicable Borrowers shall pay to the
Administrative Agent, for distribution to the Lenders (or former Lenders) as
their interests may appear, the accrued interest or fees that should have been
paid but were not paid as a result of such inaccuracy.

 

“UK Collateral” means any and all property of any UK Loan Party covered by the
Collateral Documents and any and all other property of any UK Loan Party, now
existing or hereafter acquired, that may at any time be or become subject to a
security interest or Lien in favor of the Administrative Agent to secure the UK
Secured Obligations.

 

“UK Credit Exposure” means, as to any European Revolving Lender at any time, the
sum of (a) such European Revolving Lender’s UK Revolving Exposure plus (b) a
Dollar Equivalent equal to such Lender’s Applicable Percentage of the aggregate
amount of UK Overadvances and UK Protective Advances outstanding.

 

“UK Guarantee” means Article XVI of this Agreement.

 

“UK Guaranteed Obligations” has the meaning set forth in Section 16.01.

 

“UK Guarantor” means each UK Borrower (solely with respect to its Obligations
arising pursuant to Section 16.01 hereof) and each UK Subsidiary of a UK
Borrower that is listed on the signature pages hereto as a UK Guarantor or that
becomes a party hereto as a UK Guarantor pursuant to Section 5.03, in each case,
until such Subsidiary’s UK Guarantee is released in accordance herewith.

 

“UK Loan Parties” means, individually and collectively as the context may
require, the UK Borrower and each UK Guarantor.

 

“UK Obligated Party” has the meaning set forth in Section 16.02.

 

“UK Obligations” means all unpaid principal of and accrued and unpaid interest
on the European Loans to the UK Borrowers, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the UK Loan
Parties to the Lenders or to any Lender, the Administrative Agent or any
indemnified party arising under the Loan Documents (including interest, costs,
fees, expenses and other amounts accruing during the pendency of any case or
proceeding under any Insolvency Laws, regardless of whether allowed or allowable
in such case or proceeding.

 

“UK Overadvance” has the meaning set forth in Section 2.05(c).

 

“UK Payers” means:

 

(a)            any UK Borrower; and

 

(b)           any other Borrower that makes payments under this Agreement or any
other Loan Document that are subject to withholding taxes imposed by the laws of
the United Kingdom.

 



-65-

 

 

“UK Protective Advance” has the meaning set forth in Section 2.04(a).

 

“UK Revolving Exposure” means, with respect to any European Revolving Lender at
any time, the sum of (a) the outstanding principal amount of UK Revolving Loans
of such European Revolving Lender at such time plus (b) an amount equal to such
European Revolving Lender’s European Swingline Exposure in respect of Swingline
Loans made to the UK Borrowers.

 

“UK Revolving Loan” means a Revolving Loan made by the European Revolving
Lenders to the UK Borrowers or U.S. Borrowers.

 

“UK Secured Obligations” means all UK Obligations together with all (a) Banking
Services Obligations of the UK Loan Parties or any other UK Restricted
Subsidiary of the Company and (b) Swap Obligations of the UK Loan Parties or any
other UK Restricted Subsidiary of the Company owing to one or more Qualified
Counterparties; provided that Excluded Swap Obligations with respect to any Loan
Party shall not be UK Secured Obligations of such Loan Party.

 

“UK Security Agreements” means, collectively, (a) that certain English law all
asset security agreement, dated as of the date hereof, among the UK Loan Parties
and the Administrative Agent, (b) that certain English law security agreement in
respect of Concentration Accounts and Collection Accounts, dated as of the date
hereof, among Fossil Switzerland, Fossil Germany and the Administrative Agent
and (c) any other English law pledge or security agreement (including any
supplemental agreement or accession agreement in respect of a UK Security
Agreement) entered into, after the Effective Date by any other Loan Party (as
required by this Agreement or any other Loan Document), as the same may be
amended, restated or otherwise modified from time to time.

 

“UK Subsidiary” means any subsidiary of the Company that has been formed or is
organized under the laws of England and Wales.

 

“United States” or “U.S.” means the United States of America.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (a) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (b) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (c) an obligation to provide collateral to secure any of the foregoing types
of obligations.

 

“Unfinanced Capital Expenditures” means Capital Expenditures (a) not financed
with the proceeds of any incurrence of Indebtedness (other than the incurrence
of any Loans or Term Loans), the proceeds of any sale or issuance of Equity
Interests or equity contributions, the proceeds of any asset sale (other than
the sale of Inventory in the ordinary course of business) or any insurance
proceeds, and (b) that are not reimbursed by a third person (excluding any Loan
Party or any of its Affiliates) in the period such expenditures are made
pursuant to a written agreement. For the avoidance of doubt, Unfinanced Capital
Expenditures shall include Capital Expenditures financed with the proceeds of
any Loans.

 

“Unrestricted Subsidiary” means any Subsidiary of the Company designated by the
board of directors of the Company as an Unrestricted Subsidiary pursuant to
Section 5.17 subsequent to the Effective Date and any Subsidiary of an
Unrestricted Subsidiary.

 

“U.S. Borrowers” means, individually and collectively as the context may
require, the Company and each U.S. Subsidiary Borrower.

 



-66-

 

 

“U.S. Borrower Canadian Facility Outstandings” means, at any time, the aggregate
Canadian Revolving Exposure at such time minus, to the extent included in the
Canadian Revolving Exposure, the Canadian Borrower Outstandings at such time.

 

“U.S. Borrower European Facility Outstandings” means, at any time, the aggregate
European Revolving Exposure at such time minus, to the extent included in the
European Revolving Exposure, the European Borrower Outstandings at such time.

 

“U.S. Borrower French Facility Outstandings” means, at any time, the aggregate
French Revolving Exposure at such time minus, to the extent included in the
French Revolving Exposure, the French Borrower Outstandings at such time.

 

“U.S. Borrower Hong Kong Facility Outstandings” means, at any time, the
aggregate Hong Kong Revolving Exposure at such time minus, to the extent
included in the Hong Kong Revolving Exposure, the Hong Kong Borrower
Outstandings at such time.

 

“U.S. Borrowing Base” means, at any time (without duplication), the sum of:

 

(a)            the lesser of (x) the product of (i) 90% multiplied by (ii) the
NOLV Percentage of Eligible Finished Goods Inventory of the U.S. Loan Parties at
such time and (y) the product of (i) 65% multiplied by (ii) the lower of cost or
market value of Eligible Finished Goods Inventory of the U.S. Borrowers, plus

 

(b)           the product of (i) 85% multiplied by (ii) the Eligible Accounts of
the U.S. Loan Parties at such time, plus

 

(c)            the product of (i) 90% multiplied by (ii) the Eligible Credit
Card Accounts Receivable of the U.S. Loan Parties at such time, minus

 

(d)           without duplication, Reserves established by the Administrative
Agent in its Permitted Discretion.

 

The Administrative Agent may, in its Permitted Discretion and with no less than
two (2) Business Days’ prior written notice to the Borrower Representative
(other than during a Dominion Period in which case notice shall not be
required), adjust Reserves used in computing the U.S. Borrowing Base. Subject to
the immediately preceding sentence and the other provisions hereof expressly
permitting the Administrative Agent to adjust the U.S. Borrowing Base, the U.S.
Borrowing Base at any time shall be determined by reference to the most recent
Borrowing Base Certificate delivered to the Administrative Agent pursuant to
Section 5.01(h); provided that if any Borrowing Base Certificate delivered under
Section 5.01(h) shall prove to have been materially inaccurate (regardless of
whether any Revolving Commitments are in effect or any amounts are outstanding
hereunder when such inaccuracy is discovered), and such inaccuracy shall have
resulted in the payment of any interest or fees at rates lower than those that
were in fact applicable for any period (based on the actual U.S. Borrowing
Base), the applicable Borrowers shall pay to the Administrative Agent, for
distribution to the Lenders (or former Lenders) as their interests may appear,
the accrued interest or fees that should have been paid but were not paid as a
result of such inaccuracy.

 

Any changes after the Effective Date in how the Borrowers value their Inventory
in accordance with their historical practices prior to the Effective Date shall
be subject to the reasonable approval of the Administrative Agent.

 

“U.S. Collateral” means any and all property owned, leased or operated by a
Person covered by the Collateral Documents and any and all other property of any
U.S. Loan Party, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of the Administrative
Agent to secure the Secured Obligations.

 



-67-

 

 

“U.S. Commitment” means, with respect to each U.S. Revolving Lender, the
commitment, if any, of such U.S. Revolving Lender to make U.S. Revolving Loans
and to acquire participations in Letters of Credit hereunder, expressed as an
amount representing the maximum possible aggregate amount of such U.S. Revolving
Lender’s U.S. Revolving Exposure hereunder, as such commitment may be reduced or
increased from time to time pursuant to (a) Section 2.09 and (b) assignments by
or to such U.S. Revolving Lender pursuant to Section 9.04. The amount of each
U.S. Revolving Lender’s U.S. Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant or other documentation or record (as such
term is defined in Section 9-102(a)(70) of the New York Uniform Commercial Code)
as provided in Section 9.04(b)(ii)(C) to which such U.S. Revolving Lender shall
have assumed its U.S. Commitment, as applicable. As of the Effective Date, the
aggregate amount of the U.S. Commitments is $160,000,000.

 

“U.S. Credit Exposure” means, as to any U.S. Revolving Lender at any time, the
sum of (a) such Lender’s U.S. Revolving Exposure plus (b) such Lender’s
Applicable Percentage of the aggregate amount of U.S. Overadvances and U.S.
Protective Advances outstanding.

 

“U.S. Facility” means, collectively, the U.S. Commitments and the extensions of
credit made thereunder.

 

“U.S. Guarantee” means Article X of this Agreement.

 

“U.S. Guaranteed Obligations” has the meaning set forth in Section 10.01.

 

“U.S. Guarantor” means each U.S. Borrower (solely with respect to its
Obligations arising pursuant to Section 10.01 hereof) and each Domestic
Subsidiary of the Company that is listed on the signature pages hereto as a U.S.
Guarantor or that becomes a party hereto as a U.S. Guarantor pursuant to Section
5.03, in each case, until such Subsidiary’s U.S. Guarantee is released in
accordance herewith.

 

“U.S. Line Cap” means, as of any date of determination thereof by the
Administrative Agent, an amount equal to the lesser of (i) the total U.S.
Commitments then in effect and (ii) the U.S. Borrowing Base.

 

“U.S. Loan Parties” means, individually and collectively as the context may
require, the U.S. Borrowers and each U.S. Guarantor.

 

“U.S. Obligated Party” has the meaning set forth in Section 10.02.

 

“U.S. Obligations” means, with respect to the U.S. Borrowers, all unpaid
principal of and accrued and unpaid interest on the Loans to the U.S. Borrowers,
all LC Exposure in respect of Letters of Credit issued for the account of a U.S.
Borrower or any Restricted Subsidiary, all accrued and unpaid fees and all
expenses, reimbursements (including pursuant to Section 2.06(e)), indemnities
and other obligations of the U.S. Loan Parties to the Lenders or to any Lender,
the Administrative Agent, any Issuing Bank or any indemnified party arising
under the Loan Documents (including interest, costs, fees, expenses and other
amounts accruing during the pendency of any case or proceeding under any
Insolvency Laws, regardless of whether allowed or allowable in such case or
proceeding).

 

“U.S. Overadvance” has the meaning set forth in Section 2.05(c).

 

“U.S. Overadvance Exposure” means, at any time, the sum of the aggregate
principal amount of all outstanding U.S. Overadvances at such time. The U.S.
Overadvance Exposure of any Lender at any time shall be its Applicable
Percentage of the total U.S. Overadvance Exposure at such time.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Protective Advance” has the meaning set forth in Section 2.04(a).

 

“U.S. Protective Advance Exposure” means, at any time, the sum of the aggregate
principal amount of all outstanding U.S. Protective Advances at such time. The
U.S. Protective Advance Exposure of any Lender at any time shall be its
Applicable Percentage of the total U.S. Protective Advance Exposure at such
time.

 



-68-

 



 

 

“U.S. Revolving Exposure” means, with respect to any U.S. Revolving Lender at
any time, the sum of (a) the outstanding principal amount of U.S. Revolving
Loans of such U.S. Revolving Lender at such time, plus (b) an amount equal to
such U.S. Revolving Lender’s LC Exposure at such time.

 

“U.S. Revolving Lenders” means the Persons listed on Schedule 2.01 as having a
U.S. Commitment and any other Person that shall acquire a U.S. Commitment
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be such a Person hereto pursuant to an Assignment and Assumption.

 

“U.S. Revolving Loan” means a Revolving Loan made to the U.S. Borrowers by the
U.S. Revolving Lenders.

 

“U.S. Secured Obligations” means all U.S. Obligations, together with all (a)
Banking Services Obligations of the U.S. Borrowers or, except to the extent
constituting Non-U.S. Secured Obligations, any Restricted Subsidiary of the
Company; and (b) Swap Obligations of the U.S. Loan Parties or, except to the
extent constituting Non-U.S. Secured Obligations, any Restricted Subsidiary of
the Company owing to one or more Qualified Counterparties; provided that
Excluded Swap Obligations with respect to any Loan Party shall not be U.S.
Secured Obligations of such Loan Party.

 

“U.S. Security Agreement” means that certain Pledge and Security Agreement,
dated as of the date hereof, between the U.S. Loan Parties and the
Administrative Agent, and, as the context requires, any other pledge or security
agreement entered into, after the Effective Date by any other U.S. Loan Party
(as required by this Agreement or any other Loan Document), or any other Person,
as the same may be amended, restated or otherwise modified from time to time.

 

“U.S. Special Resolution Regimes” has the meaning assigned to it in Section
9.26.

 

“U.S. Subsidiary Borrowers” means each Subsidiary of the Company that is listed
on the signature pages hereto as a U.S. Subsidiary Borrower and each other U.S.
Subsidiary that becomes party to this Agreement as a U.S. Subsidiary Borrower
after the Effective Date pursuant to Section 5.03(b).

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.17(e)(ii)(B)(3).

 

“VAT” means:

 

(a)            any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);

 

(b)           any other tax of a similar nature, whether imposed in a member
state of the European Union in substitution for, or levied in addition to, such
tax referred to in paragraph (a), or imposed elsewhere; and

 

(c)            any tax imposed in compliance with the Swiss Federal Act on Value
Added Tax of 12 June 2009 as amended from time to time.

 

“Vendor Rebates” means credits earned from vendors for volume purchases that
reduce net inventory costs for the Loan Parties.

 

“Weekly Reporting Period” means any period (a) commencing at any time when
Availability shall be less than the greater of (i) 12.5% of the Line Cap then in
effect and (ii) $25,000,000 and (b) ending when Availability shall have been
greater than the greater of (i) 12.5% of the Line Cap then in effect and (ii)
$25,000,000 for a period of 30 consecutive days.

 

“wholly-owned,” when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.

  

-69-

 



 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02           Classification of Loans and Borrowings. For purposes of
this Agreement, Loans and Borrowings may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”) or by Facility and Type
(e.g., a “Eurodollar U.S. Revolving Loan”).

 

SECTION 1.03           Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.” The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Except as otherwise provided herein and unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document (including this Agreement and the other Loan
Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), and all references to any statute shall be construed as
referring to all rules, regulations, rulings and official interpretations
promulgated or issued thereunder, (c) any reference herein to any Person shall
be construed to include such Person’s successors and permitted assigns (subject
to any restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein,” “hereof’ and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement. References to the Administrative Agent shall be taken to refer
also, where the context requires, to the Administrative Agent acting in its
capacity as security trustee in connection with the UK Security Agreements.

 

SECTION 1.04           German Terms. In this Agreement, where it relates to the
German Borrowers, a reference to: (a) gross negligence includes grobe
Fahrlässigkeit; (b) negligence includes Fahrlässigkeit; (c) a security interest
includes any mortgage (Grundschuld, Hypothek), pledge (Pfandrecht), retention of
title arrangement (Eigentumsvorbehalt), right of retention
(Zurückbehaltungsrecht), right to reclaim goods (Herausgabeansprüche), and, in
general, any right in rem created for the purpose of granting security; (d) a
winding-up, administration or dissolution (and any of those terms) includes a
German entity being declared bankrupt (insolvent) or dissolved (ausfgelöst); (e)
any step or procedure taken in connection with insolvency proceedings includes a
German entity having applied for bankruptcy (Insolvenzantrag) or the opening of
bankruptcy proceedings (Insolvenzeröffnung); and (f) an administrator includes
an insolvency administrator (Insolvenzverwalter) and insolvency trustee
(Sachwalter).

 

SECTION 1.05           French Terms. In this Agreement, where it relates to the
French Borrower or any French Guarantor:

 

(a)            “assets” includes present and future properties, revenues and
rights of every description;

  

-70-

 



 

(b)           “corporate reconstruction” includes in relation to any company any
contribution of part of its business in consideration of shares (apport partiel
d’actifs) and any demerger (scission) implemented in accordance with articles L.
236-1 to L. 236-24 of the French Commercial Code;

 

(c)            “gross negligence” means “faute lourde”;

 

(d)            a “guarantee” includes any type of “sûreté personnelle”;

 

(e)            “indebtedness” includes any obligation (whether incurred as
principal or as surety) for the payment or repayment of money, whether present
or future, actual or contingent;

 

(f)             “merger” includes any fusion implemented in accordance with
articles L. 236-1 to L. 236-24 of the French Commercial Code;

 

(g)            a “security interest” includes any type of security (sûreté
réelle) and transfer by way of security;

 

(h)            a “transfer” includes any means of transfer of rights and/or
obligations under French law;

 

(i)             “trustee, fiduciary and fiduciary duty” has in each case the
meaning given to such term under any applicable law;

 

(j)             “wilful misconduct” means “dol”;

 

(k)            a person being “unable to pay its debts” includes that person
being in a state of “cessation des paiements” as defined in article L. 631-1 of
the French Commercial Code;

 

(l)             a “suspension of payments,” a “moratorium of any indebtedness,”
a “winding-up,” “dissolution,” “administration,” “reorganisation” (by way of
voluntary arrangement, scheme of arrangement or otherwise) or “insolvency” or
similar laws relating to or limiting creditors’ rights generally includes,
without limitation, any reorganisation in the context of a mandat ad hoc or of a
procédure de conciliation, any judicial reorganisation “redressement
judiciaire,” any partial or whole sale of the company “cession totale ou
partielle de l’entreprise,” any judicial liquidation “liquidation judiciaire,”
any safeguard “sauvegarde,” any accelerated financial safeguard “sauvegarde
financière accélérée,” any accelerated safeguard “sauvegarde accélérée” or any
collective procedure “procédure collective” under Book VI (Livre Sixième) of the
French Commercial Code; and

 

(m)           a “composition,” “assignment” or “similar arrangement with any
creditor” includes a procédure de conciliation or a mandat ad hoc under Book VI
(Livre Sixième) of the French Commercial Code;

 

(n)            a “liquidator,” “receiver,” “administrative receiver,”
“administrator,” “compulsory manager” or similar officer includes, any
“mandataire ad hoc,” “administrateur judiciaire,” “administrateur provisoire,”
“conciliateur” or “mandataire liquidateur” or similar officer.

 

SECTION 1.06           Accounting Terms; GAAP.

 

(a)            Except as otherwise expressly provided herein, all terms of an
accounting or financial nature used herein shall be construed in accordance with
GAAP, as in effect from time to time; provided that (a) if the Borrower
Representative notifies the Administrative Agent that the Borrowers request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower Representative that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith; provided that the Borrower Representative, on the one hand, and the
Administrative Agent and Lenders, on the other hand, agree to negotiate in good
faith with respect to any proposed amendment to eliminate or adjust for the
effect of any such change in GAAP at no cost to the Loan Parties other than the
reimbursement of the Administrative Agent’s costs and expenses; and (b)
notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Financial Accounting Standards Board Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value,” as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Board Accounting Standards Codification 470-20 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.

 



-71-

 

 

(b)           Notwithstanding anything to the contrary contained in Section
1.04(a) or in the definition of “Capital Lease Obligations,” any change in
accounting for leases pursuant to GAAP resulting from the adoption of Financial
Accounting Standards Board Accounting Standards Update No. 2016-02, Leases
(Topic 842) (“FAS 842”), to the extent such adoption would require treating any
lease (or similar arrangement conveying the right to use) as a capital lease
where such lease (or similar arrangement) would not have been required to be so
treated under GAAP as in effect on December 31, 2015, such lease shall not be
considered a capital lease, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.

 

SECTION 1.07          Currency Matters.

 

(a)            Without limiting the other terms of this Agreement, the
calculations and determinations under this Agreement of any amount in any
currency other than Dollars shall be deemed to refer to the Dollar Equivalent
thereof, as the case may be, and all certificates delivered under this Agreement
shall express such calculations or determinations in Dollars or the Dollar
Equivalent thereof, as the case may be. The permissibility of actions taken
under Article VI on any date based on the requisite currency translation
calculated as of such date shall not be affected by subsequent fluctuations in
exchange rates.

 

(b)           Unless otherwise prohibited by law, if more than one currency or
currency unit are at the same time recognized by the central bank of any country
as the lawful currency of that country, then:

 

(i)          any reference in the Loan Documents to, and any obligations arising
under the Loan Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Administrative Agent; and

 

(ii)         any translation from one currency or currency unit to another shall
be at the official rate of exchange recognized by the central bank for the
conversion of that currency or currency unit into the other, rounded up or down
by the Administrative Agent.

 

(c)            If a change in any currency of a country occurs, this Agreement
will, to the extent the Administrative Agent reasonably determines necessary, be
amended to comply with any generally accepted conventions and market practice in
the relevant interbank market and otherwise to reflect the change in currency.

 

SECTION 1.08          Classification of Actions. For purposes of determining
compliance at any time with the covenants set forth in Article VI (or, in each
case, any defined terms used therein), in the event that the subject transaction
meets the criteria of more than one (or each portion of the subject transaction
meets the criteria of one or more) of the categories of transactions permitted
pursuant to the Sections (or related defined terms) in Article VI, the Borrowers
may, in its sole discretion, classify the applicable transaction (or any portion
thereof) under such Section (or defined term); it being understood that the
Borrowers may divide and include such transaction under one or more of the
clause of such Section (or any relevant portion thereof or of the applicable
related defined term) that permit such transaction.

 



-72-

 

 

SECTION 1.09           Interest Rates; LIBOR Notifications. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate or Overnight LIBO
Rate (as applicable), which are derived from the London interbank offered rate.
The London interbank offered rate is intended to represent the rate at which
contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurodollar Loans. In light of this
eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate. In the event that the London interbank
offered rate is no longer available or in certain other circumstances as set
forth in Section 2.14(c) of this Agreement, such Section 2.14(c) provides a
mechanism for determining an alternative rate of interest. The Administrative
Agent will notify the Borrower, pursuant to Section 2.14, in advance of any
change to the reference rate upon which the interest rate on Eurodollar Loans is
based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or “Overnight LIBO
Rate” (as applicable) or with respect to any alternative or successor rate
thereto, or replacement rate thereof, including without limitation, whether the
composition or characteristics of any such alternative, successor or replacement
reference rate, as it may or may not be adjusted pursuant to Section 2.14(c),
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or “Overnight LIBO Rate” (as applicable) or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

 

ARTICLE II

The Credits

 

SECTION 2.01           Revolving Commitments. Subject to the terms and
conditions set forth herein, each U.S. Revolving Lender severally agrees to make
U.S. Revolving Loans to the U.S. Borrowers from time to time during the
Availability Period, each Canadian Revolving Lender severally agrees to make
Canadian Revolving Loans to the Canadian Borrowers or the U.S. Borrowers from
time to time during the Availability Period, each European Revolving Lender
severally agrees to make European Revolving Loans to the European Borrowers or
the U.S. Borrowers from time to time during the Availability Period, each French
Revolving Lender severally agrees to make French Revolving Loans to the French
Borrowers or the U.S. Borrowers from time to time during the Availability Period
and each Hong Kong Revolving Lender severally agrees to make Hong Kong Revolving
Loans to the Hong Kong Borrowers or the U.S. Borrowers from time to time during
the Availability Period, in each case, in an aggregate principal amount that
will not result in:

 

(i)          the U.S. Revolving Exposure of any U.S. Revolving Lender exceeding
such U.S. Revolving Lender’s U.S. Commitment;

 

(ii)         the U.S. Revolving Exposure exceeding the U.S. Line Cap then in
effect;

 

(iii)        the sum of (v) the aggregate U.S. Revolving Exposure plus (w) the
U.S. Borrower Canadian Facility Outstandings plus (x) the U.S. Borrower European
Facility Outstandings plus (y) the U.S. Borrower French Facility Outstandings
plus (z) the U.S. Borrower Hong Kong Facility Outstandings exceeding the U.S.
Borrowing Base;

 

(iv)         the Canadian Revolving Exposure of any Canadian Revolving Lender
exceeding such Canadian Revolving Lender’s Canadian Commitment;

 

(v)          the Canadian Revolving Exposure exceeding the Canadian Line Cap
then in effect;

 

(vi)         the French Revolving Exposure of any French Revolving Lender
exceeding such French Revolving Lender’s French Commitment;

 

-73-

 



 

(vii)        the French Revolving Exposure exceeding the French Line Cap then in
effect;

 

(viii)       the French Revolving Exposure to a French Borrower exceeding the
French Borrowing Base of that French Borrower then in effect;

 

(ix)         the Hong Kong Revolving Exposure of any Hong Kong Revolving Lender
exceeding such Hong Kong Revolving Lender’s Hong Kong Commitment;

 

(x)          the Hong Kong Revolving Exposure exceeding the Hong Kong Line Cap
then in effect;

 

(xi)         the German Revolving Exposure to a German Borrower exceeding the
German Borrowing Base of that German Borrower then in effect;

 

(xii)        the Swiss Revolving Exposure to a Swiss Borrower exceeding the
Swiss Borrowing Base of that Swiss Borrower then in effect;

 

(xiii)       the UK Revolving Exposure exceeding the UK Borrowing Base then in
effect;

 

(xiv)       the European Revolving Exposure exceeding the European Line Cap; or

 

(xv)        the aggregate Revolving Exposure exceeding the Line Cap;

 

subject to the Administrative Agent’s authority, in its sole discretion, to make
Protective Advances pursuant to the terms of Section 2.04. The limitations on
Borrowings referred to in clauses (i) through (xv) are referred to collectively
as the “Revolving Exposure Limitations.” Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrowers may borrow, prepay
and reborrow Revolving Loans.

 

SECTION 2.02          Loans and Borrowings.

 

(a)            Each Loan (other than a Swingline Loan) shall be made as part of
a Borrowing consisting of Loans of the same Facility and Type made by the
Lenders ratably in accordance with their respective Revolving Commitments under
the applicable Facility. Any Protective Advance, any Swingline Loan and any
Overadvance shall be made in accordance with the procedures set forth in Section
2.04 or 2.05, as applicable.

 

(b)            All Borrowings under the U.S. Commitment shall be denominated in
Dollars. Borrowings under the Canadian Commitment, the European Commitment, the
French Commitment or the Hong Kong Commitment may be in Dollars or in one or
more Alternative Currencies. Subject to Section 2.14, (i) each Borrowing under
the U.S. Facility shall be comprised entirely of ABR Loans or Eurodollar Loans,
(ii) each Borrowing under the Canadian Facility shall be comprised entirely of
Canadian Prime Rate Loans or CDOR Rate Loans, or if denominated in Dollars,
Eurodollar Loans, (iii) each Borrowing under the European Facility and the
French Facility shall be comprised entirely of Eurodollar Loans and (iv) each
Borrowing under the Hong Kong Facility shall be comprised entirely of HIBOR Rate
Loans, or if denominated in Dollars, Eurodollar Loans, in each case, as the
Borrower Representative may request in accordance herewith. Each Swingline Loan
shall be an Overnight LIBO Rate Loan or each Overadvance shall be an ABR Loan
(in the case of an Overadvance denominated in Dollars under the U.S. Facility),
Canadian Prime Rate Loan (in the case of an Overadvance denominated in Canadian
Dollars), Eurodollar Loan (in the case of an Overadvance denominated in Euros,
Pounds Sterling or Dollars (in the case of Dollars, other than under the U.S.
Facility)) or HIBOR Rate Loan (in the case of an Overadvance denominated in Hong
Kong Dollars), as applicable. Each Lender at its option may make any Eurodollar
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement.

 

(c)            At the commencement of each Interest Period for any Eurodollar
Borrowing, CDOR Rate Borrowing, HIBOR Borrowing, ABR Borrowing or Canadian Prime
Rate Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Dollar Equivalent of $1,000,000 and not less than the
Dollar Equivalent of $5,000,000; provided that a Eurodollar Borrowing, CDOR Rate
Borrowing or HIBOR Borrowing that results from a continuation of an outstanding
Eurodollar Borrowing, CDOR Rate Borrowing or HIBOR Borrowing, as applicable, may
be in an aggregate amount that is equal to such outstanding Borrowing.
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of (i) 15 Eurodollar
Borrowings, (ii) 5 CDOR Rate Borrowings and/or (iii) 5 HIBOR Borrowings
outstanding.

 



-74-

 

 

(d)           Notwithstanding any other provision of this Agreement, the
Borrower Representative shall not be entitled to request, or to elect to convert
to or continue, any Eurodollar Borrowing, CDOR Rate Borrowing or HIBOR Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.

 

SECTION 2.03           Requests for Revolving Borrowings. To request a Borrowing
of Revolving Loans, the Borrower Representative shall notify the Administrative
Agent of such request either in writing (delivered by hand or through Electronic
System if arrangements for doing so have been approved by the Administrative
Agent) in a form approved by the Administrative Agent and signed by the Borrower
Representative (or if an Extenuating Circumstance shall exist, by telephone) (i)
(a) with respect to Eurodollar Loans under the U.S. Facility, 12:00 p.m., New
York City time, three Business Days before the date of the proposed Borrowing,
(b) with respect to Eurodollar Loans under the European Facility, French
Facility or Hong Kong Facility, 11:00 a.m., London time, three Business Days
before the date of the proposed Borrowing and (c) with respect to Eurodollar
Loans under the Canadian Facility, 12:00 p.m., Toronto time, three Business Days
prior to the date of the proposed Borrowing, (ii) with respect to ABR Loans,
12:00 p.m., New York City time, on the date of the proposed Borrowing, (iii)
with respect to CDOR Rate Loans, 12:00 p.m., Toronto time, three Business Days
prior to the date of the proposed Borrowing, (iv) in the case of Canadian Prime
Rate Loans, 11:00 a.m., Toronto time, on the date of the proposed Borrowing to
the Administrative Agent’s Toronto office and (v) with respect to HIBOR Rate
Loans, 11:00 a.m., London time, four Business Days before the date of the
proposed Borrowing. Each such Borrowing Request shall be irrevocable and each
such telephonic Borrowing Request, if permitted, shall be confirmed immediately
upon the cessation of the Extenuating Circumstance by hand delivery, facsimile
or a communication through Electronic System to the Administrative Agent, of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower Representative. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.01:

 

(i)      whether such Loans are being made to the U.S. Borrowers, the Canadian
Borrowers, the French Borrowers, the German Borrowers, the Hong Kong Borrowers,
the Swiss Borrowers or the UK Borrowers;

 

(ii)     the aggregate amount of the requested Borrowing and the manner in which
the proceeds of such Borrowing are to be disbursed (which shall be consistent
with Section 2.07);

 

(iii)    the date of such Borrowing, which shall be a Business Day;

 

(iv)    whether such Borrowing is to be a Borrowing under the U.S. Facility, the
Canadian Facility, the French Facility, the European Facility or the Hong Kong
Facility;

 

(v)     the currency of the requested Borrowing;

 

(vi)    whether such Borrowing is to be an ABR Borrowing, a Eurodollar
Borrowing, a Canadian Prime Rate Borrowing, a CDOR Rate Borrowing or a HIBOR
Borrowing; and

 

(vii)   in the case of a Eurodollar Borrowing, CDOR Rate Borrowing or HIBOR
Borrowing, the initial Interest Period to be applicable thereto, which shall be
a period contemplated by the definition of the term “Interest Period.”

 

If no election as to the Type of Borrowing is specified, then (A) a Borrowing of
U.S. Revolving Loans shall be an ABR Borrowing, (B) a Borrowing of Canadian
Revolving Loans requested in Canadian Dollars shall be a Canadian Prime Rate
Borrowing, (C) a Borrowing of Canadian Revolving Loans, European Revolving
Loans, French Revolving Loans or Hong Kong Revolving Loans requested in Dollars
shall be a Eurodollar Borrowing, (D) a Borrowing of European Revolving Loans or
French Revolving Loans requested in an Alternative Currency shall be a
Eurodollar Borrowing and (E) a Borrowing of Hong Kong Revolving Loans requested
in an Alternative Currency shall be a HIBOR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, CDOR Rate
Borrowing or HIBOR Borrowing, then the applicable Borrower(s) shall be deemed to
have selected an Interest Period of one month’s or 30 days’, as applicable,
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Revolving Loan to be made as part of
the requested Borrowing.

 



-75-

 

 

SECTION 2.04           Protective Advances.

 

(a)            Subject to the limitations set forth below, the Administrative
Agent is authorized by the Borrowers and the Lenders, from time to time in the
Administrative Agent’s sole discretion (but shall have absolutely no
obligation), to make (i) Loans to the U.S. Borrowers in Dollars on behalf of the
U.S. Revolving Lenders (each such Loan, a “U.S. Protective Advance”), (ii) Loans
to the Canadian Borrowers in Canadian Dollars on behalf of the Canadian
Revolving Lenders (each such Loan, a “Canadian Protective Advance”), (iii) Loans
to the French Borrowers in Dollars or an Alternative Currency on behalf of the
French Revolving Lenders (each such Loan, a “French Protective Advance”), (iv)
Loans to the German Borrowers in Dollars or an Alternative Currency on behalf of
the European Revolving Lenders (each such Loan, a “German Protective Advance”),
(v) Loans to the Hong Kong Borrowers in Dollars or an Alternative Currency on
behalf of the Hong Kong Revolving Lenders (each such Loan, a “Hong Kong
Protective Advance”), (vi) Loans to the Swiss Borrowers in Dollars or an
Alternative Currency on behalf of the European Revolving Lenders (each such
Loan, a “Swiss Protective Advance”), and (vii) Loans to the UK Borrowers in
Dollars or an Alternative Currency on behalf of the European Revolving Lenders
(each such Loan, a “UK Protective Advance” and, together with the German
Protective Advance and the Swiss Protective Advance, the “European Protective
Advance”), which the Administrative Agent, in its Permitted Discretion, deems
necessary or appropriate (A) to preserve or protect the Collateral, or any
portion thereof, (B) to enhance the likelihood of, or maximize the amount of,
repayment of the Loans and other Obligations, or (C) to pay any other amount
chargeable to or required to be paid by the applicable Borrower(s) pursuant to
the terms of this Agreement, including payments of reimbursable expenses
(including costs, fees, and expenses as described in Section 9.03) and other
sums payable under the Loan Documents; provided that (i) (x) the aggregate
principal amount of outstanding U.S. Protective Advances, when aggregated with
the aggregate principal amount of outstanding U.S. Overadvances, shall not at
any time exceed 10% of the total U.S. Borrowing Base then in effect and (y) the
total U.S. Credit Exposure shall not exceed the total U.S. Commitment then in
effect; provided, further, that no U.S. Protective Advance shall be made if
after giving effect thereto, any Lender’s U.S. Credit Exposure shall exceed such
Lender’s U.S. Commitment, (ii) (x) the aggregate Dollar Equivalent of
outstanding Canadian Protective Advances, when aggregated with the aggregate
principal amount of outstanding Canadian Overadvances, shall not at any time
exceed 10% of the total Canadian Borrowing Base then in effect and (y) the total
Canadian Credit Exposure shall not exceed the total Canadian Commitment then in
effect; provided, further, that no Canadian Protective Advance shall be made if
after giving effect thereto, any Lender’s Canadian Credit Exposure shall exceed
such Lender’s Canadian Commitment, (iii) (x) the aggregate Dollar Equivalent of
outstanding French Protective Advances, when aggregated with the aggregate
principal amount of outstanding French Overadvances, shall not at any time
exceed 10% of the total of the French Borrowing Base then in effect and (y) the
total French Credit Exposure shall not exceed the total French Commitment then
in effect; provided, further, that no French Protective Advance shall be made if
after giving effect thereto, any Lender’s French Credit Exposure shall exceed
such Lender’s French Commitment, (iv) (x) the aggregate Dollar Equivalent of
outstanding German Protective Advances, when aggregated with the aggregate
principal amount of outstanding German Overadvances, shall not at any time
exceed 10% of the total of the German Borrowing Base then in effect and (y) the
total European Credit Exposure shall not exceed the total European Commitment
then in effect; provided, further, that no German Protective Advance shall be
made if after giving effect thereto, any Lender’s European Credit Exposure shall
exceed such Lender’s European Commitment, (v) (x) the aggregate Dollar
Equivalent of outstanding Hong Kong Protective Advances, when aggregated with
the aggregate principal amount of outstanding Hong Kong Overadvances, shall not
at any time exceed 10% of the total Hong Kong Borrowing Base then in effect and
(y) the total Hong Kong Credit Exposure shall not exceed the total Hong Kong
Commitment then in effect; provided, further, that no Hong Kong Protective
Advance shall be made if after giving effect thereto, any Lender’s Hong Kong
Credit Exposure shall exceed such Lender’s Hong Kong Commitment, (vi) (x) the
aggregate Dollar Equivalent of outstanding Swiss Protective Advances, when
aggregated with the aggregate principal amount of outstanding Swiss
Overadvances, shall not at any time exceed 10% of the total of the Swiss
Borrowing Base then in effect and (y) the total European Credit Exposure shall
not exceed the total European Commitment then in effect; provided, further, that
no Swiss Protective Advance shall be made if after giving effect thereto, any
Lender’s European Credit Exposure shall exceed such Lender’s European
Commitment, (vii) (x) the aggregate Dollar Equivalent of outstanding UK
Protective Advances, when aggregated with the aggregate principal amount of
outstanding UK Overadvances, shall not at any time exceed 10% of the total UK
Borrowing Base then in effect and (y) the total European Credit Exposure shall
not exceed the total European Commitment then in effect; provided, further, that
no UK Protective Advance shall be made if after giving effect thereto, any
Lender’s European Credit Exposure shall exceed such Lender’s European Commitment
and (viii) the aggregate Dollar Equivalent of outstanding Protective Advances,
when aggregate with the aggregate principal amount of outstanding Overadvances,
shall not exceed (x) 10% of the Aggregate Borrowing Base and (y) the aggregate
Credit Exposure shall not exceed the aggregate Commitments. Protective Advances
may be made even if the conditions precedent set forth in Section 4.02 have not
been satisfied. All Protective Advances shall be ABR Borrowings (in the case of
Dollar denominated amounts under the U.S. Facility), Canadian Prime Rate
Borrowings (in the case of Canadian Dollar denominated amounts), Eurodollar
Borrowings (in the case of amounts denominated in Euros, Pounds Sterling or
Dollars (other than in respect of the U.S. Facility)) or HIBOR Borrowings (in
the case of amounts denominated in Hong Kong Dollars). The Administrative
Agent’s authorization to make Protective Advances may be revoked at any time by
the Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof. At any
time that the making of such U.S. Revolving Loan would not violate the Revolving
Exposure Limitations and the conditions precedent set forth in Section 4.02 have
been satisfied, the Administrative Agent may request the U.S. Revolving Lenders
to make a U.S. Revolving Loan in Dollars to repay a U.S. Protective Advance. At
any other time the Administrative Agent may require the U.S. Revolving Lenders
to fund in Dollars their risk participations described in Section 2.04(b). At
any time that the making of such Canadian Revolving Loan would not violate the
Revolving Exposure Limitations and the conditions precedent set forth in Section
4.02 have been satisfied, the Administrative Agent may request the Canadian
Revolving Lenders to make a Canadian Revolving Loan in Canadian Dollars to repay
such Canadian Protective Advance. At any other time the Administrative Agent may
require the Canadian Revolving Lenders to fund their risk participations
described in Section 2.04(b). At any time that the making of such French
Revolving Loan would not violate the Revolving Exposure Limitations and the
conditions precedent set forth in Section 4.02 have been satisfied, the
Administrative Agent may request the French Revolving Lenders to make a French
Revolving Loan to the French Borrowers in the currency in which any French
Protective Advance is denominated to repay such French Protective Advance. At
any other time the Administrative Agent may require the French Revolving Lenders
to fund their risk participations described in Section 2.04(b) in any French
Protective Advance in the currency in which such French Protective Advance is
denominated. At any time that the making of such German Revolving Loan would not
violate the Revolving Exposure Limitations and the conditions precedent set
forth in Section 4.02 have been satisfied, the Administrative Agent may request
the European Revolving Lenders to make a German Revolving Loan to the German
Borrowers in the currency in which any German Protective Advance is denominated
to repay such German Protective Advance. At any other time the Administrative
Agent may require the European Revolving Lenders to fund their risk
participations described in Section 2.04(b) in any German Protective Advance in
the currency in which such German Protective Advance is denominated. At any time
that the making of such Hong Kong Revolving Loan would not violate the Revolving
Exposure Limitations and the conditions precedent set forth in Section 4.02 have
been satisfied, the Administrative Agent may request the Hong Kong Revolving
Lenders to make a Hong Kong Revolving Loan to the Hong Kong Borrowers in the
currency in which any Hong Kong Protective Advance is denominated to repay such
Hong Kong Protective Advance. At any other time the Administrative Agent may
require the Hong Kong Revolving Lenders to fund their risk participations
described in Section 2.04(b) in any Hong Kong Protective Advance in the currency
in which such Hong Kong Protective Advance is denominated. At any time that the
making of such Swiss Revolving Loan would not violate the Revolving Exposure
Limitations and the conditions precedent set forth in Section 4.02 have been
satisfied, the Administrative Agent may request the European Revolving Lenders
to make a Swiss Revolving Loan to the Swiss Borrowers in the currency in which
any Swiss Protective Advance is denominated to repay such Swiss Protective
Advance. At any other time the Administrative Agent may require the European
Revolving Lenders to fund their risk participations described in Section 2.04(b)
in any Swiss Protective Advance in the currency in which such Swiss Protective
Advance is denominated. At any time that the making of such UK Revolving Loan
would not violate the Revolving Exposure Limitations and the conditions
precedent set forth in Section 4.02 have been satisfied, the Administrative
Agent may request the European Revolving Lenders to make a UK Revolving Loan to
the UK Borrowers in the currency in which any UK Protective Advance is
denominated to repay such UK Protective Advance. At any other time the
Administrative Agent may require the European Revolving Lenders to fund their
risk participations described in Section 2.04(b) in any UK Protective Advance in
the currency in which such UK Protective Advance is denominated.

 



-76-

 

 

(b)           The Administrative Agent may by notice given not later than 12:00
p.m., New York City time, on any Business Day require the U.S. Revolving Lenders
to acquire participations on such Business Day in all or a portion of any U.S.
Protective Advance outstanding. The Administrative Agent may by notice given not
later than 12:00 p.m., Toronto time, on any Business Day require the Canadian
Revolving Lenders to acquire participations on such Business Day in all or a
portion of any Canadian Protective Advance outstanding. The Administrative Agent
may by notice given not later than 12:00 p.m., London time, on any Business Day
require the French Revolving Lenders to acquire participations on such Business
Day in all or a portion of any French Protective Advance outstanding. The
Administrative Agent may by notice given not later than 12:00 p.m., London time,
on any Business Day require the European Revolving Lenders to acquire
participations on such Business Day in all or a portion of any German Protective
Advance outstanding. The Administrative Agent may by notice given not later than
12:00 p.m., London time, on any Business Day require the Hong Kong Revolving
Lenders to acquire participations on such Business Day in all or a portion of
any Hong Kong Protective Advance outstanding. The Administrative Agent may by
notice given not later than 12:00 p.m., London time, on any Business Day require
the European Revolving Lenders to acquire participations on such Business Day in
all or a portion of any Swiss Protective Advance outstanding. The Administrative
Agent may by notice given not later than 12:00 p.m., London time, on any
Business Day require the European Revolving Lenders to acquire participations on
such Business Day in all or a portion of any UK Protective Advance outstanding.
Each such notice shall specify the aggregate principal amount of the Protective
Advance in which the Lenders will be required to participate, the currency
thereof and each Lender’s Applicable Percentage of such Protective Advance. Each
Lender hereby absolutely and unconditionally agrees to pay, upon receipt of
notice as provided above, to the Administrative Agent such Lender’s Applicable
Percentage of each such Protective Advance. Each Lender acknowledges and agrees
that its obligation to acquire participations in Protective Advances pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including nonsatisfaction of any of the conditions
precedent set forth in Section 4.02, the occurrence and continuance of a Default
or any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Revolving Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders
pursuant to this paragraph). From and after the date, if any, on which any
Lender has paid in full for its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender its Applicable Percentage of all payments of principal and interest and
all proceeds of Collateral received by the Administrative Agent in respect of
such Protective Advance; provided that any such payment or proceeds so
distributed shall be repaid to the Administrative Agent if and to the extent
such payment or proceeds is required to be refunded to the applicable
Borrower(s) for any reason. The purchase of participations in any Protective
Advance pursuant to this paragraph shall not constitute a Loan and shall not
relieve the Borrowers of their respective obligations to repay such Protective
Advance.

 

SECTION 2.05          Swingline Loans and Overadvances.

 

(a)            (i) Subject to the terms and conditions set forth herein, from
time to time during the Availability Period, the French Swingline Lender may,
but shall have no obligation to make French Swingline Loans to the French
Borrowers in an aggregate principal amount at any time outstanding that will not
result in (i) the Dollar Equivalent of the aggregate principal amount of
outstanding French Swingline Loans exceeding $1,000,000, (ii) the French
Swingline Lender’s French Revolving Exposure exceeding its French Commitment, or
(iii) the French Revolving Exposure exceeding the French Line Cap; provided that
the French Swingline Lender shall not be required to make a French Swingline
Loan to refinance an outstanding French Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the French
Borrowers may borrow, prepay and reborrow French Swingline Loans. To request a
French Swingline Loan, the Borrower Representative shall notify the
Administrative Agent of such request in writing (delivered by hand or fax) or
through Electronic System if arrangements for doing so have been approved by the
Administrative Agent (or if an Extenuating Circumstance shall exist, by
telephone) not later than 11:00 a.m., London time, on the day of a proposed
French Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day), currency (which shall be
Dollars or Euros) and amount of the requested French Swingline Loan. Each such
telephonic Borrowing Request, if permitted, shall be confirmed immediately upon
the cessation of the Extenuating Circumstance by hand delivery, facsimile or a
communication through Electronic System to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by a
Responsible Officer of the Borrower Representative. The Administrative Agent
will promptly advise the French Swingline Lender of any such notice received
from the Borrower Representative. The French Swingline Lender shall make each
French Swingline Loan available to the French Borrowers by means of a credit to
the Funding Account(s) (or, in the case of a French Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e),
by remittance to the applicable Issuing Bank, and in the case of repayment of
another Loan or fees or expenses as provided by Section 2.18(c), by remittance
to the Administrative Agent to be distributed to the Lenders) by the Applicable
Time specified by the Administrative Agent, on the requested date of such
Swingline Loan.

 



-77-

 

 



(ii)        Subject to the terms and conditions set forth herein, from time to
time during the Availability Period, the European Swingline Lender may, but
shall have no obligation to make European Swingline Loans to the European
Borrowers in an aggregate principal amount at any time outstanding that will not
result in (i) the Dollar Equivalent of the aggregate principal amount of
outstanding European Swingline Loans exceeding $7,000,000, (ii) the European
Swingline Lender’s European Revolving Exposure exceeding its European
Commitment, or (iii) the European Revolving Exposure exceeding the European Line
Cap; provided that the European Swingline Lender shall not be required to make a
European Swingline Loan to refinance an outstanding European Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the European Borrowers may borrow, prepay and reborrow European
Swingline Loans. To request a European Swingline Loan, the Borrower
Representative shall notify the Administrative Agent of such request in writing
(delivered by hand or fax) or through Electronic System if arrangements for
doing so have been approved by the Administrative Agent (or if an Extenuating
Circumstance shall exist, by telephone) not later than 11:00 a.m., London time,
on the day of a proposed European Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business
Day), currency (which shall be Dollars, Euros or Pounds Sterling) and amount of
the requested European Swingline Loan. Each such telephonic Borrowing Request,
if permitted, shall be confirmed immediately upon the cessation of the
Extenuating Circumstance by hand delivery, facsimile or a communication through
Electronic System to the Administrative Agent of a written Borrowing Request in
a form approved by the Administrative Agent and signed by a Responsible Officer
of the Borrower Representative. The Administrative Agent will promptly advise
the European Swingline Lender of any such notice received from the Borrower
Representative. The European Swingline Lender shall make each European Swingline
Loan available to the relevant European Borrower by means of a credit to the
Funding Account(s) (or, in the case of a European Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the applicable Issuing Bank, and in the case of repayment of
another Loan or fees or expenses as provided by Section 2.18(c), by remittance
to the Administrative Agent to be distributed to the Lenders) by the Applicable
Time specified by the Administrative Agent, on the requested date of such
Swingline Loan.

 

(b)            (i) Upon the making of a French Swingline Loan or a French
Overadvance (whether before or after the occurrence of a Default and regardless
of whether a Settlement has been requested with respect to such French Swingline
Loan or French Overadvance), each French Revolving Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the French Swingline Lender, without recourse or
warranty, an undivided interest and participation in such French Swingline Loan
or French Overadvance in proportion to its Applicable Percentage of the French
Revolving Commitment. The French Swingline Lender may, at any time, require the
French Revolving Lenders to fund their participations. From and after the date,
if any, on which any French Revolving Lender is required to fund its
participation in any French Swingline Loan or French Overadvance purchased
hereunder, the Administrative Agent shall promptly distribute to such Lender,
such Lender’s Applicable Percentage of all payments of principal and interest
and all proceeds of French Collateral received by the Administrative Agent in
respect of such French Swingline Loan or French Overadvance.

 

(ii)        Upon the making of a European Swingline Loan or a European
Overadvance (whether before or after the occurrence of a Default and regardless
of whether a Settlement has been requested with respect to such European
Swingline Loan or European Overadvance), each European Revolving Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the European Swingline Lender, without recourse or
warranty, an undivided interest and participation in such European Swingline
Loan or European Overadvance in proportion to its Applicable Percentage of the
European Revolving Commitment. The European Swingline Lender may, at any time,
require the European Revolving Lenders to fund their participations. From and
after the date, if any, on which any European Revolving Lender is required to
fund its participation in any European Swingline Loan or European Overadvance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of European Collateral received by the Administrative
Agent in respect of such European Swingline Loan or European Overadvance.

 



-78-

 

 

(iii)       The Administrative Agent, on behalf of the Swingline Lenders, shall
request settlement (a “Settlement”) with the applicable Revolving Lenders on at
least a weekly basis or on any date that the Administrative Agent elects, by
notifying such Revolving Lenders of such requested Settlement by facsimile,
telephone, or e-mail no later than 12:00 noon London Time on the date of such
requested Settlement (the “Settlement Date”). Each applicable Revolving Lender
(other than the Swingline Lenders, in the case of the Swingline Loans) shall
transfer the amount of such Revolving Lender’s Applicable Percentage of the
outstanding principal amount of the applicable Loan with respect to which
Settlement is requested to the Administrative Agent, to such account of the
Administrative Agent as the Administrative Agent may designate, not later than
2:00 p.m. London Time, on such Settlement Date. Settlements may occur during the
existence of a Default and whether or not the applicable conditions precedent
set forth in Section 4.02 have then been satisfied. Such amounts transferred to
the Administrative Agent shall be applied against the amounts of the applicable
Swingline Lender’s Swingline Loans and, together with such Swingline Lender’s
Applicable Percentage of such Swingline Loan, shall constitute Revolving Loans
of such Revolving Lenders, respectively. If any such amount is not transferred
to the Administrative Agent by any Revolving Lender on such Settlement Date, the
applicable Swingline Lender shall be entitled to recover from such Lender on
demand such amount, together with interest thereon, as specified in Section
2.07.

 

(c)            Any provision of this Agreement to the contrary notwithstanding,
at the request of the Borrower Representative, the Administrative Agent may in
its sole discretion (but shall have absolutely no obligation) make (i) Loans to
the U.S. Borrowers in Dollars on behalf of the U.S. Revolving Lenders (each such
Loan, a “U.S. Overadvance”), (ii) Loans to the Canadian Borrowers in Canadian
Dollars on behalf of the Canadian Revolving Lenders (each such Loan, a “Canadian
Overadvance”), (iii) Loans to the French Borrowers in Dollars or an Alternative
Currency on behalf of the French Revolving Lenders (each such Loan, a “French
Overadvance”), (iv) Loans to the German Borrowers in Dollars or an Alternative
Currency on behalf of the European Revolving Lenders (each such Loan, a “German
Overadvance”), (v) Loans to the Hong Kong Borrowers in Dollars or an Alternative
Currency on behalf of the Hong Kong Revolving Lenders (each such Loan, a “Hong
Kong Overadvance”), (vi) Loans to the Swiss Borrowers in Dollars or an
Alternative Currency on behalf of the European Revolving Lenders (each such
Loan, a “Swiss Overadvance”), and (vii) Loans to the UK Borrowers in Dollars or
an Alternative Currency on behalf of the European Revolving Lenders (each such
Loan, a “UK Overadvance” and, together with the German Overadvance and the Swiss
Overadvance, the “European Overadvance”); provided that (1) (x) the aggregate
principal amount of outstanding U.S. Overadvances, when aggregated with the
aggregate principal amount of outstanding U.S. Protective Advances, shall not at
any time exceed 10% of the total U.S. Borrowing Base then in effect and (y) the
total U.S. Credit Exposure shall not exceed the total U.S. Commitment then in
effect; provided, further, that no U.S. Overadvance shall be made if after
giving effect thereto, any Lender’s U.S. Credit Exposure shall exceed such
Lender’s U.S. Commitment, (2) (x) the aggregate Dollar Equivalent of outstanding
Canadian Overadvances, when aggregated with the aggregate principal amount of
outstanding Canadian Protective Advances, shall not at any time exceed 10% of
the total Canadian Borrowing Base then in effect and (y) the total Canadian
Credit Exposure shall not exceed the total Canadian Commitment then in effect;
provided, further, that no Canadian Overadvance shall be made if after giving
effect thereto, any Lender’s Canadian Credit Exposure shall exceed such Lender’s
Canadian Commitment, (3) (x) the aggregate Dollar Equivalent of outstanding
French Overadvances, when aggregated with the aggregate principal amount of
outstanding French Protective Advances, shall not at any time exceed 10% of the
total of the French Borrowing Base then in effect and (y) the total French
Credit Exposure shall not exceed the total French Commitment then in effect;
provided, further, that no French Overadvance shall be made if after giving
effect thereto, any Lender’s French Credit Exposure shall exceed such Lender’s
French Commitment, (4) (x) the aggregate Dollar Equivalent of outstanding German
Overadvances, when aggregated with the aggregate principal amount of outstanding
German Protective Advances, shall not at any time exceed 10% of the total of the
German Borrowing Bases then in effect and (y) the total European Credit Exposure
shall not exceed the total European Commitment then in effect; provided,
further, that no German Overadvance shall be made if after giving effect
thereto, any Lender’s European Credit Exposure shall exceed such Lender’s
European Commitment, (5) (x) the aggregate Dollar Equivalent of outstanding Hong
Kong Overadvances, when aggregated with the aggregate principal amount of
outstanding Hong Kong Protective Advances, shall not at any time exceed 10% of
the total Hong Kong Borrowing Base then in effect and (y) the total Hong Kong
Credit Exposure shall not exceed the total Hong Kong Commitment then in effect;
provided, further, that no Hong Kong Overadvance shall be made if after giving
effect thereto, any Lender’s Hong Kong Credit Exposure shall exceed such
Lender’s Hong Kong Commitment, (6) (x) the aggregate Dollar Equivalent of
outstanding Swiss Overadvances, when aggregated with the aggregate principal
amount of outstanding Swiss Protective Advances, shall not at any time exceed
10% of the total of the Swiss Borrowing Base then in effect and (y) the total
European Credit Exposure shall not exceed the total European Commitment then in
effect; provided, further, that no Swiss Overadvance shall be made if after
giving effect thereto, any Lender’s European Credit Exposure shall exceed such
Lender’s European Commitment, (7) (x) the aggregate Dollar Equivalent of
outstanding UK Overadvances, when aggregated with the aggregate principal amount
of outstanding UK Protective Advances, shall not at any time exceed 10% of the
total UK Borrowing Base then in effect and (y) the total European Credit
Exposure shall not exceed the total European Commitment then in effect;
provided, further, that no UK Overadvance shall be made if after giving effect
thereto, any Lender’s European Credit Exposure shall exceed such Lender’s
European Commitment and (8) the aggregate Dollar Equivalent of outstanding
Overadvances, when aggregate with the aggregate principal amount of outstanding
Protective Advances, shall not exceed (x) 10% of the Aggregate Borrowing Base
and (y) the aggregate Credit Exposure shall not exceed the aggregate
Commitments. Overadvances may be made even if the conditions precedent set forth
in Section 4.02 have not been satisfied. All U.S. Overadvances shall be ABR
Borrowings, all Canadian Overadvances shall be Canadian Prime Rate Loans, all
French Overadvances shall be Eurodollar Loans, all German Overadvances shall be
Eurodollar Loans, all Hong Kong Overadvances denominated in Dollars shall be
Eurodollar Loans, all Hong Kong Overadvances denominated in Hong Kong Dollars
shall be HIBOR Rate Loans, all Swiss Overadvances shall be Eurodollar Loans and
all UK Overadvances shall be Eurodollar Loans. The applicable Borrowers shall be
required to repay each Overadvance no later than the 30th day after the date of
the making thereof. The Administrative Agent’s authorization to make
Overadvances may be revoked at any time by the Required Lenders. Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof.

 

-79-

 



 

(d)           Upon the making of an Overadvance by the Administrative Agent,
each applicable Revolving Lender shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably purchased from the
Administrative Agent, without recourse or warranty, an undivided interest and
participation in such Overadvance in proportion to its Applicable Percentage of
the applicable Revolving Commitment. The Administrative Agent may, at any time,
require the applicable Revolving Lenders to fund their participations. From and
after the date, if any, on which any Revolving Lender is required to fund its
participation in any Overadvance purchased hereunder, the Administrative Agent
shall promptly distribute to such Lender, such Lender’s Applicable Percentage of
all payments of principal and interest and all proceeds of Collateral received
by the Administrative Agent in respect of such Loan.

 

SECTION 2.06           Letters of Credit.

 

(a)            General. Subject to the terms and conditions set forth herein,
the Borrower Representative may request the issuance of Letters of Credit
denominated in Dollars or an Alternative Currency for the account of a U.S.
Borrower, in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any Letter of
Credit Agreement, the terms and conditions of this Agreement shall control. For
the avoidance of doubt, subject to Section 2.06(n), any Letter of Credit
hereunder for the account of a U.S. Borrower may be for the benefit of a
Restricted Subsidiary of such Borrower whether or not a Borrower.
Notwithstanding anything herein to the contrary, no Issuing Bank shall have an
obligation hereunder to issue, and shall not issue, any Letter of Credit (i) the
proceeds of which would be made available to any Person (A) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (B) in any
manner that would result in a violation of any applicable Sanctions by any party
to this Agreement, (ii) if any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
Issuing Bank from issuing such Letter of Credit, or any Requirement of Law
relating to such Issuing Bank or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
Issuing Bank shall prohibit, or request that such Issuing Bank refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which such Issuing Bank in good faith
deems material to it, or (iii) if the issuance of such Letter of Credit would
violate one or more policies of such Issuing Bank applicable to letters of
credit generally; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements or directives thereunder or issued
in connection therewith or in the implementation thereof, and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed
not to be in effect on the Effective Date for purposes of clause (ii) above,
regardless of the date enacted, adopted, issued or implemented.

 



-80-

 

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit or the amendment,
renewal or extension of an outstanding Letter of Credit (other than an automatic
renewal permitted pursuant to paragraph (c) of this Section), the Borrower
Representative shall deliver by hand or electronic transmission (or transmit
through Electronic System, if arrangements for doing so have been approved by
the Issuing Bank) to the applicable Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit (together with
a copy of the agreed form Letter of Credit), or identifying the Letter of Credit
to be amended, renewed or extended, specifying the Borrower(s) or Restricted
Subsidiary for whose account such Letter of Credit is to be issued, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the currency in which such Letter of Credit will be denominated (which
shall be Dollars, Canadian Dollars, Euros, Pounds Sterling or Hong Kong
Dollars), the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. In addition, as a condition to any such Letter of Credit issuance,
the Borrower Representative shall have entered into a continuing agreement (or
other letter of credit agreement) for the issuance of letters of credit and/or
shall submit a letter of credit application in each case, as required by the
applicable Issuing Bank and using such bank’s standard form (each, a “Letter of
Credit Agreement”). A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrowers shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, (i) the
total LC Exposure shall not exceed $45,000,000, (ii) with respect to the
applicable Issuing Bank, the stated amount of all outstanding Letters of Credit
issued by such Issuing Bank shall not exceed the applicable LC Commitment of
such Issuing Bank then in effect and (iii) the Revolving Exposure Limitations
shall be complied with.

 

(c)            Expiration Date. Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Scheduled Maturity Date. Any Letter of
Credit may provide by its terms that it may be automatically extended for
additional successive one year periods on terms reasonably acceptable to the
applicable Issuing Bank. Any Letter of Credit providing for automatic extension
shall be extended upon the then current expiration date without any further
action by any Person unless the applicable Issuing Bank shall have given notice
to the applicable beneficiary (with a copy to the applicable Borrower) of the
election by such Issuing Bank not to extend such Letter of Credit, such notice
to be given not fewer than 30 days prior to the then current expiration date of
such Letter of Credit; provided that no Letter of Credit may be extended
automatically or otherwise beyond the date that is five Business Days prior to
the Scheduled Maturity Date.

 

(d)           Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the U.S. Revolving
Lenders, such Issuing Bank hereby grants to each U.S. Revolving Lender, and each
U.S. Revolving Lender hereby acquires from such Issuing Bank, a participation in
such Letter of Credit equal to such U.S. Revolving Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each U.S.
Revolving Lender hereby absolutely and unconditionally agrees to pay, in
Dollars, to the Administrative Agent, for the account of the applicable Issuing
Bank, such U.S. Revolving Lender’s Applicable Percentage of the Dollar
Equivalent of each LC Disbursement made by such Issuing Bank and not reimbursed
by the U.S. Borrowers on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the U.S.
Borrowers for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default, reduction or
termination of the Revolving Commitments or any force majeure or other event
that under any rule of law or uniform practices to which any Letter of Credit is
subject (including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the expiration thereof or of the Revolving Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

 



-81-

 

 

(e)            Reimbursement. If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the U.S. Borrowers shall, following notice of
such LC Disbursement to the Borrower Representative, reimburse such LC
Disbursement by paying to the Administrative Agent, in the currency of the
Letter of Credit to which such LC Disbursement relates, an amount equal to such
LC Disbursement not later than 2:00 p.m., New York City time, on the date that
such LC Disbursement is made, if the Borrower Representative shall have received
notice of such LC Disbursement prior to 10:00 a.m., New York City time, on such
date, or, if such notice has not been received by the Borrower Representative
prior to such time on such date, then not later than 2:00 p.m., New York City
time, on (i) the Business Day that the Borrower Representative receives such
notice, if such notice is received prior to 10:00 a.m., New York City time, on
the day of receipt, or (ii) the Business Day immediately following the Business
Day that the Borrower Representative receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the U.S.
Borrowers may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with an ABR
Revolving Borrowing in an equivalent amount and, to the extent so financed, the
U.S. Borrowers’ obligation to make such payment shall be discharged and replaced
by the resulting ABR Revolving Borrowing. If the U.S. Borrowers fail to make
such payment when due, the Administrative Agent shall notify each applicable
U.S. Revolving Lender of the Dollar Equivalent of the applicable LC
Disbursement, the payment then due from the applicable U.S. Borrower in respect
thereof and such U.S. Revolving Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each applicable U.S. Revolving Lender shall
pay to the Administrative Agent in Dollars its Applicable Percentage of the
payment then due from the applicable U.S. Borrower, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to such Issuing Bank the amounts
so received by it from the applicable U.S. Revolving Lenders. Promptly following
receipt by the Administrative Agent of any payment from the U.S. Borrowers
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that any U.S. Revolving
Lender has made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to each such U.S. Revolving Lender and such Issuing Bank as their
interests may appear. Any payment made by a U.S. Revolving Lender pursuant to
this paragraph to reimburse an. Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans as contemplated above) shall not constitute a
Loan and shall not relieve the applicable U.S. Borrower of its obligation to
reimburse such LC Disbursement.

 

(f)            Obligations Absolute. The U.S. Borrowers’ obligations to
reimburse LC Disbursements as provided in paragraph (e) of this Section are
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, any Letter of Credit Agreement or this Agreement, or any term
or provision therein, (ii) any draft or other document presented under a Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not substantially comply with the terms of such Letter
of Credit, (iv) any force majeure or other event that under any rule of law or
uniform practices to which any Letter of Credit is subject (including Section
3.14 of ISP 98 or any successor publication of the International Chamber of
Commerce) permits a drawing to be made under such Letter of Credit after the
stated expiration date thereof or of the Revolving Commitments or (v) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder. No Lender Party, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any other act, failure to act or other event or circumstance;
provided that the foregoing shall not be construed to excuse any Issuing Bank
from liability to the applicable Borrower(s) to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by such Borrower(s) that are caused by such Issuing
Bank’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that, in the absence of bad faith, gross
negligence or willful misconduct on the part of an Issuing Bank (with such
absence to be presumed unless otherwise determined by a court of competent
jurisdiction in a final and nonappealable judgment), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

-82-

 



  

(g)           Disbursement Procedures. Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Each Issuing Bank shall promptly
notify the Administrative Agent and the Borrower Representative by telephone
(confirmed by fax or through Electronic Systems) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrowers of their obligation to reimburse such Issuing Bank and the
applicable Revolving Lenders with respect to any such LC Disbursement.

 

(h)           Interim Interest. If any Issuing Bank shall make any LC
Disbursement, then, unless the U.S. Borrowers shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, in the currency of the Letter of Credit to which
such LC Disbursement relates, for each day from and including the date such LC
Disbursement is made to but excluding the date that the U.S. Borrowers reimburse
such LC Disbursement in full, at the rate per annum then applicable to Canadian
Prime Rate Revolving Loans (if the LC Disbursement is in Canadian Dollars), ABR
Revolving Loans (if the LC Disbursement is in Dollars), HIBOR Rate Loans (if the
LC Disbursement is in Hong Kong Dollars) or Eurodollar Loans (if the LC
Disbursement is in Euros or Pounds Sterling); provided that, if the U.S.
Borrowers fail to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(h) shall apply. Interest accrued pursuant
to this paragraph shall be paid to the Administrative Agent for the account of
the applicable Issuing Bank, except that interest accrued on and after the date
of payment by any Revolving Lender pursuant to paragraph (e) of this Section to
reimburse the Issuing Bank shall be for the account of such Revolving Lender to
the extent of such payment, and shall be payable on demand or, if no demand has
been made, on the date on which the applicable Borrower(s) reimburse the
applicable LC Disbursement in full.

 

(i)             Replacement and Resignation of the Issuing Banks.

 

(i)         Any Issuing Bank may be replaced at any time by written agreement
among the Borrower Representative, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the U.S. Borrowers shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

 

(ii)        Subject to the appointment and acceptance of a successor Issuing
Bank, an Issuing Bank may resign as an Issuing Bank at any time upon thirty
days’ prior written notice to the Administrative Agent, the Borrower
Representative and the Lenders, in which case, such resigning Issuing Bank shall
be replaced in accordance with clause (i) of Section 2.06(i) above.

 



-83-

 

 

(j)             Cash Collateralization. If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower Representative receives
notice from the Administrative Agent or the Required Lenders demanding the
deposit of cash collateral pursuant to this paragraph, (i) the U.S. Borrowers
shall deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the applicable Revolving Lenders
(the “LC Collateral Account”), an amount in cash in the currencies in which such
LC Exposure is denominated equal to 103% of the LC Exposure in respect of
Letters of Credit issued for the account of the U.S. Borrowers and their
Restricted Subsidiaries as of such date plus accrued and unpaid interest
thereon; provided that the obligations to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Company or other applicable Borrower
described in clause (h), (i) or (j) of Article VII. Such deposits shall be held
by the Administrative Agent as collateral for the payment and performance of the
U.S. Obligations arising from LC Exposure in respect of Letters of Credit issued
for the account of the U.S. Borrowers and their Restricted Subsidiaries as
further set forth in the applicable Collateral Documents. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over the LC Collateral Account. Other than any interest earned on
the investment of such deposits, which investments shall be made at the option
and sole discretion of the Administrative Agent and at the U.S. Borrowers’ risk
and expense, such deposits shall not bear interest. Interest or profits, if any,
on such investments shall accumulate in the LC Collateral Account. Moneys in the
LC Collateral Account shall, notwithstanding anything to the contrary herein or
in the Collateral Documents, be applied by the Administrative Agent to reimburse
the applicable Issuing Banks for LC Disbursements for which they have not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the U.S. Borrowers for the LC Exposure in
respect of Letters of Credit issued at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Required Lenders), be
applied to satisfy the U.S. Secured Obligations, be applied to satisfy other
Secured Obligations (but subject to, in the case of any such application at a
time when any Lender is a Defaulting Lender (but only if, after giving effect
thereto, the remaining cash collateral shall be less than the aggregate LC
Exposure of all the Defaulting Lenders that has not been reallocated to
non-Defaulting Lenders pursuant to Section 2.20), the consent of each Issuing
Bank). If any Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to such Borrower within
three Business Days after all Events of Default have been cured or waived.

 

(k)            Existing Letters of Credit. Each Existing Letter of Credit shall
be deemed to be a Letter of Credit issued for the account of the U.S. Borrowers
on the Effective Date for all purposes hereof and of the other Loan Documents
(whether or not a U.S. Borrower was the applicant with respect thereto or
otherwise responsible for reimbursement obligations with respect thereto prior
to the Effective Date), and no issuance or similar fees (as distinguished from
ongoing participation or fronting fees) will be required in connection with the
deemed issuance of the Existing Letters of Credit on the Effective Date.

 

(l)             Issuing Bank Reports to the Administrative Agent. Unless
otherwise agreed by the Administrative Agent, each Issuing Bank shall, in
addition to its notification obligations set forth elsewhere in this Section,
report in writing to the Administrative Agent (i) periodic activity (for such
period or recurrent periods as shall be requested by the Administrative Agent)
in respect of Letters of Credit issued by such Issuing Bank, including all
issuances, extensions (other than any extension of a Letter of Credit providing
for automatic extension), amendments and renewals, all expirations and
cancelations and all disbursements and reimbursements, (ii) reasonably prior to
the time that such Issuing Bank issues, amends, renews or extends any Letter of
Credit (other than any extension of a Letter of Credit providing for automatic
extension), the date of such issuance, amendment, renewal or extension, and the
stated amount and currency of the Letters of Credit issued, amended, renewed or
extended by it and outstanding after giving effect to such issuance, amendment,
renewal or extension (and whether the amounts thereof shall have changed), (iii)
on each Business Day on which such Issuing Bank makes any LC Disbursement, the
date and amount and currency of such LC Disbursement, (iv) on any Business Day
on which the applicable Borrower(s) fail to reimburse an LC Disbursement
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount cue and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Bank.

 

(m)           LC Exposure Determination. For all purposes of this Agreement, the
amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.

 



-84-

 

 

(n)           Letters of Credit Issued for Restricted Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of a Restricted Subsidiary, the U.S. Borrowers shall
be obligated to reimburse the applicable Issuing Bank hereunder for any and all
drawings under such Letter of Credit. Each U.S. Borrower hereby acknowledges
that the issuance of Letters of Credit requested by such U.S. Borrower for the
account of Restricted Subsidiaries of such U.S. Borrower inures to the benefit
of such U.S. Borrower, and that such U.S. Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.

 

SECTION 2.07           Funding of Borrowings.

 

(a)            Each Lender shall make each Revolving Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by (i) in the case of Loans to a U.S. Borrower, payments received by the
Administrative Agent in Dollars, 1:00 p.m., New York City time, (ii) in the case
of Loans to a Canadian Borrower, payments received by the Administrative Agent
in Dollars and Canadian Dollars, 1:00 p.m., Toronto time, (iii) in the case of
Loans to a French Borrower, German Borrower, Swiss Borrower or UK Borrower,
payments received by the Administrative Agent in Dollars, Euro and Pounds
Sterling, no later than 2:00 p.m. London time, and (iv) in the case of Loans to
a Hong Kong Borrower, payments received by the Administrative Agent in Dollars
and Hong Kong Dollars, no later than 7:00 a.m. London time, in each case, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Revolving Lenders. The Administrative Agent will make
such Loans available to the applicable Borrower(s) by promptly crediting the
amounts so received, in like funds, to the Funding Account(s); provided that ABR
Revolving Loans made to finance the reimbursement of (i) an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank and (ii) a Protective Advance or Overadvance shall be
retained by the Administrative Agent.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Revolving Borrowing that such Lender
will not make available to the Administrative Agent such Lender’s Applicable
Percentage of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance on such assumption, make available to
the applicable Borrower(s) a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower(s)
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the applicable Borrower(s) to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of (x) the Federal Funds
Effective Rate (in the case of Dollar-denominated amounts under the U.S.
Facility), the Canadian Prime Rate (in the case of Canadian Dollar-denominated
amounts), the LIBO Rate (in the case of Dollar, Euro or Pounds Sterling
denominated amounts under the European Facility, French Facility or Hong Kong
Facility) or the HIBOR Rate (in the case of Hong Kong Dollar-denominated
amounts) and (y) a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrowers, (w) in the case of Loans denominated in Dollars under the U.S.
Facility, the interest rate applicable to ABR Loans, (x) in the case of Loans
denominated in Canadian Dollars, the interest rate applicable to Canadian Prime
Rate Loans, (y) in the case of Loans denominated in Dollars, Euros or Pounds
Sterling under the European Facility, the French Facility or the Hong Kong
Facility, the interest rate applicable to LIBO Rate Loans, and (z) in the case
of Loans denominated in Hong Kong Dollars, the interest rate applicable to HIBOR
Rate Loans. If the applicable Borrower(s) and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the applicable Borrower(s) the
amount of such interest paid by the Borrowers for such period. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Revolving Loan included in such Borrowing. Any payment by any
Borrower(s) pursuant to this paragraph (b) shall be without prejudice to any
claim such Borrower(s) may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

 

-85-

 



 

SECTION 2.08          Interest Elections.

 

(a)            Each Revolving Borrowing initially shall be of the Type and, in
the case of a Eurodollar Revolving Borrowing, CDOR Rate Borrowing or HIBOR
Borrowings, shall have an initial Interest Period as specified in the applicable
Borrowing Request or as otherwise provided in Section 2.03. Thereafter, the
Borrower Representative may elect to convert such Borrowing to a Borrowing of a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, CDOR Rate Borrowing or HIBOR Borrowings, may elect Interest
Periods therefor, all as provided in this Section; provided always that no
Eurodollar Revolving Borrowings under the European Facility, Canadian Facility,
French Facility or Hong Kong Facility, or HIBOR Borrowings may be converted. The
Borrower Representative may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, Overadvances or
Protective Advances, which may not be converted or continued.

 

(b)            To make an election pursuant to this Section, the Borrower
Representative shall notify the Administrative Agent with respect to each
Revolving Borrowing of such election by delivering an Interest Election Request
signed by a Responsible Officer of the Borrower Representative or through
Electronic System if arrangements for doing so have been approved by the
Administrative Agent (or if an Extenuating Circumstance shall exist, by
telephone) by the time that a Borrowing Request would be required under Section
2.03 if the Borrowers were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such Interest Election Request shall be irrevocable and each such
telephonic Interest Election Request, if permitted, shall be confirmed
immediately upon the cessation of the Extenuating Circumstance by hand delivery,
Electronic System or facsimile to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by a
Responsible Officer of the Borrower Representative. Each Interest Election
Request shall specify the following information in compliance with Section 2.02:

 

(i)      the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)    whether the resulting Borrowing is to be an ABR Borrowing, a Eurodollar
Borrowing, a Canadian Prime Rate Borrowing, a CDOR Rate Borrowing or a HIBOR
Borrowing; and

 

(iv)    if the resulting Borrowing is a Eurodollar Borrowing, CDOR Rate
Borrowing or HIBOR Borrowing, the Interest Period to be applicable thereto after
giving effect to such election, which shall be a period contemplated by the
definition of the term “Interest Period.”

 

If any such Interest Election Request requests a Eurodollar Borrowing, CDOR Rate
Borrowing or HIBOR Borrowing but does not specify an Interest Period, then the
Borrowers shall be deemed to have selected an Interest Period of one month’s
duration, in the case of a Eurodollar Borrowing, 30 days, in the case of a CDOR
Rate Borrowing, or 30 days, in the case of a HIBOR Borrowing.

 

(c)            Promptly following receipt of an Interest Election Request in
accordance with this Section, the Administrative Agent shall advise each
applicable Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 



-86-

 

 

(d)            If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurodollar Revolving Borrowing denominated in
Dollars under the U.S. Facility prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurodollar Revolving Borrowing denominated in
an Alternative Currency prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be continued as Eurodollar Revolving
Borrowing in such currency with an Interest Period of one month. If the Borrower
Representative fails to deliver a timely Interest Election Request with respect
to a CDOR Rate Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to a Canadian Prime Rate
Borrowing. If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a HIBOR Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
continued as a HIBOR Borrowing with an Interest Period of one month.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower Representative (provided that no such
notice shall be required in the case of an Event of Default under clause (h),
(i) or (j) of Article VII), then, so long as an Event of Default is continuing
(i) no outstanding Revolving Borrowing may be converted to a Eurodollar
Borrowing, a CDOR Rate Borrowing or a HIBOR Borrowing, (ii) unless repaid, each
Eurodollar Revolving Borrowing denominated in Dollars under the U.S. Facility
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto, (iii) unless repaid, each CDOR Rate Borrowing shall be
converted into a Canadian Prime Rate Borrowing at the end of the Interest Period
applicable thereto, (iv) unless repaid, each Eurodollar Revolving Borrowing
denominated in an Alternative Currency shall be continued as a Eurodollar
Revolving Borrowing with an Interest Period of one month at the end of the
Interest Period applicable thereto and (v) unless repaid, each HIBOR Borrowing
shall be continued as a HIBOR Borrowing with an Interest Period of one month at
the end of the Interest Period applicable thereto.

 

SECTION 2.09           Termination and Reduction of Revolving Commitments;
Increase in Revolving Commitments.

 

(a)            Unless previously terminated, the Revolving Commitments shall
automatically terminate at 5:00 p.m., New York City time, on the Maturity Date,
or any earlier date on which the Revolving Commitments are reduced to zero or
otherwise terminated pursuant to the terms hereof.

 

(b)           The Borrower Representative may at any time terminate the
Commitments under the U.S. Facility, the Canadian Facility, the French Facility,
the European Facility or the Hong Kong Facility upon (i) the payment in full of
all outstanding Loans, together with accrued and unpaid interest thereon and on
any LC Disbursements, in each case, under the applicable Facility, (ii) the
cancellation and return of all outstanding Letters of Credit under the
applicable Facility (or alternatively, with respect to each such Letter of
Credit, the furnishing to the Administrative Agent of a cash deposit (or at the
discretion of the Administrative Agent a backup standby letter of credit
reasonably satisfactory to the Administrative Agent) equal to 103% of the
portion of the LC Exposure attributable to all Letters of Credit, as determined
by the applicable Issuing Banks), (iii) the payment in full of all accrued and
unpaid fees owing in respect of such Facility and (iv) the payment in full of
all reimbursable expenses and all other Obligations outstanding at such time in
respect of such Facility.

 

(c)            The Borrower Representative may from time to time reduce the
Commitments under the U.S. Facility, the Canadian Facility, the French Facility,
the European Facility and/or the Hong Kong Facility; provided that (i) each
reduction of the Revolving Commitments shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (ii) the Borrower
Representative shall not reduce the Revolving Commitments under any Facility if,
after giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Borrowers would not be in compliance with the Revolving
Exposure Limitations.

 

(d)            The Borrower Representative shall notify the Administrative Agent
of any election to terminate or reduce the Revolving Commitments under paragraph
(b) or (c) of this Section at least three Business Days prior to the effective
date of such termination or reduction, specifying such election and the
effective date thereof. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Revolving Lenders of the contents thereof.
Each notice delivered by the Borrower Representative pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the Borrower Representative may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower Representative (by notice to the
Administrative Agent on or prior to specified effective date) if such condition
is not satisfied. Any termination or reduction of the Revolving Commitments
shall be permanent. Each reduction of the Revolving Commitments under any
Facility shall be made ratably among the Lenders under such Facility in
accordance with their respective Revolving Commitments thereunder.

 



-87-

 

 

(e)            (i) Solely on or after the date that either (x) all Indebtedness
under the Term Credit Agreement (other than contingent or indemnity obligations
for which no claim has been made) has been paid in full and any commitments
thereunder have been terminated or (y) the Term Credit Agreement has been
amended, restated or otherwise modified to permit the additional Commitments
under this Section 2.09(e), the Borrower Representative shall have the right to
increase the Commitments under any Facility by obtaining additional U.S.
Commitments, additional Canadian Commitments, additional European Commitments,
additional French Commitments or additional Hong Kong Commitments, either from
one or more of the Lenders or from one or more other lending institutions;
provided that (i) no Lender hereunder shall have any obligation to provide any
such requested increase, (ii) any such request for an increase shall be in a
minimum amount of $10,000,000, (iii) the aggregate amount of all additional
Revolving Commitments obtained under this paragraph shall not exceed
$75,000,000, (iv) the Administrative Agent, each Swingline Lender under the
applicable Facility and each Issuing Bank under the applicable Facility shall
have approved the identity of any such new Lender, such approval not to be
unreasonably withheld, conditioned or delayed, (v) any such new Lender shall
assume all the rights and obligations of a “Lender” hereunder, (vi) the
procedure described in paragraph (e)(ii) of this Section shall have been
satisfied and (vii) any such new Lender in respect of a French Borrower shall be
a French Authorized Lender.

 

(ii)            Any amendment hereto for such an increase or addition shall be
in form and substance reasonably satisfactory to the Administrative Agent and
shall only require the written signatures of the Administrative Agent, the
Swingline Lenders under the applicable Facility, the Issuing Bank under the
applicable Facility, the Loan Parties and the Lender(s) being added or
increasing their Revolving Commitments. As a condition precedent to such an
increase, the Borrower Representative shall deliver to the Administrative Agent
(A) a certificate of each Loan Party signed by an authorized officer of such
Loan Party (1) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase, and (2) in the case of the
Borrowers, certifying that, before and after giving effect to such increase, (x)
the representations and warranties contained in Article III and the other Loan
Documents are true and correct in all material respects, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date, and (y) no
Default exists, (B) an opinion of counsel to the Loan Parties as to the power
and authority of the Loan Parties to effect such increase and such other
customary and related matters as the Administrative Agent may reasonably request
and (C) a reaffirmation agreement, in form and substance reasonably satisfactory
to the Administrative Agent, executed and delivered by the Loan Parties.

 

(iii)           On the Business Day following any such increase, all outstanding
Borrowings under any Facility being increased shall be reallocated, pursuant to
procedures reasonably determined by the Administrative Agent, among the Lenders
(including any newly added Lenders) under such Facility in accordance with the
Lenders’ respective revised Applicable Percentages and, with respect to any
reallocation of Eurodollar Borrowings, CDOR Rate Borrowings or HIBOR Borrowings,
the applicable Borrowers shall pay the assigning Lenders any amounts that would
have been required to be paid pursuant to Section 2.16 had the assigned portions
of such Borrowings been prepaid on such date.

 

-88-

 



 

SECTION 2.10           Repayment of Loans; Evidence of Debt.

 

(a)            The U.S. Borrowers hereby, jointly and severally, unconditionally
promise to pay to (i) the Administrative Agent, for the account of each U.S.
Revolving Lender the principal amount of all outstanding U.S. Revolving Loans,
(ii) the Administrative Agent, for the account of each Canadian Revolving Lender
the principal amount of all outstanding Canadian Revolving Loans to the Canadian
Borrowers and U.S. Borrowers, (iii) the Administrative Agent, for the account of
each French Revolving Lender the principal amount of all outstanding French
Revolving Loans to the French Borrowers and the U.S. Borrowers, (iv) the
Administrative Agent, for the account of each German Revolving Lender the
principal amount of all outstanding German Revolving Loans to the German
Borrowers and U.S. Borrowers, (v) the Administrative Agent, for the account of
each Hong Kong Revolving Lender the principal amount of all outstanding Hong
Kong Revolving Loans to the Hong Kong Borrowers and U.S. Borrowers, (vi) the
Administrative Agent, for the account of each Swiss Revolving Lender the
principal amount of all outstanding Swiss Revolving Loans to the Swiss Borrowers
and U.S. Borrowers, (vii) the Administrative Agent, for the account of each UK
Revolving Lender the principal amount of all outstanding UK Revolving Loans to
the UK Borrowers and U.S. Borrowers and (viii) the Administrative Agent the then
unpaid amount of each Protective Advance to the U.S. Borrowers and Overadvance
to the U.S. Borrowers, in each case, on the earliest of (A) the Maturity Date,
(B) in the case of any Overadvance, the earlier of the 30th day after the date
of the making thereof and the date of demand by the Administrative Agent and (C)
in the case of any Protective Advance, demand by the Administrative Agent. Each
Canadian Borrower hereby unconditionally promises to pay to (i) the
Administrative Agent, for the account of each Canadian Revolving Lender the
principal amount of all outstanding Canadian Revolving Loans to that Canadian
Borrower and (ii) the Administrative Agent the then unpaid amount of each
Canadian Protective Advance to that Canadian Borrower and Canadian Overadvance
to that Canadian Borrower, in each case, on the earliest of (A) the Maturity
Date, (B) in the case of any Canadian Overadvance, the earlier of the 30th day
after the date of the making thereof and the date of demand by the
Administrative Agent and (C) in the case of any Canadian Protective Advance,
demand by the Administrative Agent. Each French Borrower hereby unconditionally
promises to pay to (i) the Administrative Agent, for the account of each French
Revolving Lender the principal amount of all outstanding French Revolving Loans
to that French Borrower, (ii) the Administrative Agent the then unpaid amount of
each French Protective Advance and each French Overadvance to that French
Borrower and (iii) the French Swingline Lender, the principal amount of each
French Swingline Loan to that French Borrower, in each case, on the earliest of
(A) the Maturity Date, (B) in the case of any French Overadvance, the earlier of
the 30th day after the date of the making thereof and the date of demand by the
Administrative Agent and (C) in the case of any French Protective Advance,
demand by the Administrative Agent. Each German Borrower hereby unconditionally
promises to pay to (i) the Administrative Agent, for the account of each
European Revolving Lender the principal amount of all outstanding German
Revolving Loans to that German Borrower and (ii) the Administrative Agent the
then unpaid amount of each German Protective Advance and each German Overadvance
to that German Borrower, in each case, on the earliest of (A) the Maturity Date,
(B) in the case of any German Overadvance, the earlier of the 30th day after the
date of the making thereof and the date of demand by the Administrative Agent
and (C) in the case of any German Protective Advance, the date of demand by the
Administrative Agent. Each Hong Kong Borrower hereby unconditionally promises to
pay to (i) the Administrative Agent, for the account of each Hong Kong Revolving
Lender the principal amount of all outstanding Hong Kong Revolving Loans to that
Hong Kong Borrower and (ii) the Administrative Agent the then unpaid amount of
each Hong Kong Protective Advance and each Hong Kong Overadvance to that Hong
Kong Borrower, in each case, on the earliest of (A) the Maturity Date, (B) in
the case of any Hong Kong Overadvance, the earlier of the 30th day after the
date of the making thereof and the date of demand by the Administrative Agent
and (C) in the case of any Hong Kong Protective Advance, the date of demand by
the Administrative Agent. Each Swiss Borrower hereby unconditionally promises to
pay to (i) the Administrative Agent, for the account of each European Revolving
Lender the principal amount of all outstanding Swiss Revolving Loans to that
Swiss Borrower and (ii) the Administrative Agent the then unpaid amount of each
Swiss Protective Advance and each Swiss Overadvance to that Swiss Borrower, in
each case, on the earliest of (A) the Maturity Date, (B) in the case of any
Swiss Overadvance, the earlier of the 30th day after the date of the making
thereof and the date of demand by the Administrative Agent and (C) in the case
of any Swiss Protective Advance, the date of demand by the Administrative Agent.
Each UK Borrower hereby unconditionally promises to pay to (i) the
Administrative Agent, for the account of each European Revolving Lender, the
principal amount of all outstanding UK Revolving Loans to that UK Borrower and
(ii) the Administrative Agent the then unpaid amount of each UK Protective
Advance and each UK Overadvance to that UK Borrower, in each case, on the
earliest of (A) the Maturity Date, (B) in the case of any UK Overadvance, the
earlier of the 30th day after the date of the making thereof and the date of
demand by the Administrative Agent and (C) in the case of any UK Protective
Advance, the date of demand by the Administrative Agent. Each European Borrower
hereby unconditionally promises to pay to the European Swingline Lender the
principal amount of each European Swingline Loan to such European Borrower, in
each case, on the Maturity Date.

 



-89-

 

 

(b)           On each Business Day during any Dominion Period, the
Administrative Agent shall apply all funds credited to a Concentration Account
or Collection Account of the U.S. Borrowers on such Business Day or the
immediately preceding Business Day (at the discretion of the Administrative
Agent, whether or not immediately available), first, to prepay any U.S.
Protective Advances and U.S. Overadvance, second, to prepay the U.S. Revolving
Loans, third, to cash collateralize outstanding LC Exposure, fourth, to prepay
any Canadian Protective Advance and Canadian Overadvance to the Canadian
Borrowers that may be outstanding, French Protective Advance and French
Overadvance to the French Borrowers that may be outstanding, German Protective
Advance and German Overadvance to the German Borrowers that may be outstanding,
Hong Kong Protective Advance and Hong Kong Overadvance to the Hong Kong
Borrowers that may be outstanding, Swiss Protective Advance and Swiss
Overadvance to the Swiss Borrowers that may be outstanding and UK Protective
Advance and UK Overadvance to the UK Borrowers that may be outstanding, on a pro
rata basis, fifth, to prepay any Canadian Revolving Loans to the Canadian
Borrowers, French Revolving Loans and French Swingline Loans to the French
Borrowers, German Revolving Loans to the German Borrowers, Hong Kong Revolving
Loans to the Hong Kong Borrowers, Swiss Revolving Loans to the Swiss Borrowers,
UK Revolving Loans to the UK Borrowers, and European Swingline Loans to the
applicable European Borrower, on a pro rata basis, sixth, [reserved], seventh,
as the Borrower Representative may direct. The Administrative Agent shall apply
all funds credited to a Concentration Account or Collection Account (as
applicable) of the Canadian Loan Parties, European Loan Parties, French Loan
Parties and the Hong Kong Loan Parties on such Business Day or the immediately
preceding Business Day in the order specified in subclauses fourth through
seventh above with respect to the relevant Obligations of such Loan Parties
provided that, in respect of a Concentration Account or Collection Account of
the UK Borrowers and any direction made by the Borrower Representative under
subclause seventh, the Administrative Agent may comply with such direction in
its sole discretion. Further, all amounts received in a Concentration Account or
Collection Account shall be applied pursuant to this paragraph (b) first against
Protective Advances, Overadvances and Revolving Loans (including Swingline
Loans) denominated in like currency to the currency of the moneys in such
Concentration Account or Collection Account. In the event and to the extent that
any Protective Advances, Overadvances or Revolving Loans (including Swingline
Loans) remain unpaid (the “Payment and Collateralization Requirements”)
following such application as a result of a mismatch between the currencies of
the amounts in the Concentration Accounts or Collection Accounts and the
currencies in which the outstanding Payment and Collateralization Requirements
are denominated, the relevant Borrower shall be deemed to have requested the
Administrative Agent to convert any excess funds remaining in the Concentration
Accounts or Collection Accounts to the currency or currencies of the outstanding
Payment and Collateralization Requirements and apply such converted amounts to
such outstanding Payment and Collateralization Requirements.

 

(c)            Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the applicable Borrower(s)
to such Lender resulting from each Loan made by such Lender to such Borrower(s),
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(d)            The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder to the applicable
Borrower(s), the Type thereof and the Interest Period applicable thereto, (ii)
the amount of any principal or interest due and payable or to become due and
payable from the applicable Borrowers to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

 

(e)            The entries made in the accounts maintained pursuant to paragraph
(c) or (d) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to pay
any amounts due hereunder in accordance with the terms of this Agreement.

 

(f)             Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the applicable Borrowers shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent.

 

SECTION 2.11            Prepayment of Loans.

 

(a)            The Borrowers shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (c) of this Section.

 

(b)            Except to the extent such excess arises from Protective Advances
permitted under Section 2.04 or Overadvances permitted under Section 2.05, in
the event and on each occasion that the Borrowers are not in compliance with the
Revolving Exposure Limitations, the Canadian Borrowers, the European Borrowers,
the French Borrowers, the Hong Kong Borrowers and the U.S. Borrowers shall
severally prepay the Revolving Loans and/or Swingline Loans, as applicable (or,
if no such Borrowings are outstanding, deposit cash collateral in the LC
Collateral Account in accordance with Section 2.06(j)) of such Borrower(s) in an
aggregate amount that, after giving effect to such prepayments or cash
collateralizations the Borrowers shall be in compliance with the Revolving
Exposure Limitations.

 



-90-

 



 

(c)            The Borrower Representative shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the applicable Swingline
Lender), by telephone (confirmed by hand delivery or through Electronic System,
if arrangements for doing so have been approved by the Administrative Agent) of
any prepayment hereunder (i) in the case of prepayment of a Eurodollar Revolving
Borrowing denominated in Dollars (in the case of the U.S. Facility), in the
Administrative Agent’s New York office not later than 12:00 p.m., New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of a CDOR Rate Borrowing, in the Administrative Agent’s Toronto
office not later than 11:00 a.m., Toronto time, three Business Days before the
date of prepayment, (iii) in the case of prepayment of an ABR Revolving
Borrowing, in the Administrative Agent’s New York office not later than 12:00
p.m., New York City time, on the date of prepayment, (iv) in the case of
prepayment of a Canadian Prime Rate Borrowing, in the Administrative Agent’s
Toronto office not later than 12:00 p.m., New York City time, on the date of
prepayment (v) in the case of prepayment of a Eurodollar Revolving Borrowing
denominated in Euros, Pounds Sterling and (in the case of the European Facility,
French Facility and Hong Kong Facility) Dollars, in the Administrative Agent’s
London office not later than 1:00 p.m., London time, three Business Days before
the date of prepayment and (vi) in the case of prepayment of a HIBOR Borrowing,
in the Administrative Agent’s Hong Kong office not later than 1:00 p.m., London
time, three Business Days before the date of prepayment. Each such notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Revolving Commitments as contemplated by Section 2.09, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.09. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.13.

 

SECTION 2.12           Fees.

 

(a)            The Borrower Representative, agrees (i) to pay to the
Administrative Agent for the account of each U.S. Revolving Lender a commitment
fee in dollars, which shall accrue at the Applicable Commitment Fee Rate on the
daily amount by which such Lender’s U.S. Commitment exceeds the amount of such
Lender’s U.S. Revolving Loans and LC Exposure during the period from and
including the Effective Date to but excluding the date on which the Lenders’
U.S. Commitment terminates; (ii) to pay to the Administrative Agent in dollars
for the account of each Canadian Revolving Lender a commitment fee, which shall
accrue at the Applicable Commitment Fee Rate on the daily amount by which such
Lender’s Canadian Commitment exceeds the Dollar Equivalent of such Lender’s
Canadian Revolving Loans during the period from and including the Effective Date
to but excluding the date on which the Lenders’ Canadian Commitment terminates;
(iii) to pay to the Administrative Agent in dollars for the account of each
European Revolving Lender a commitment fee, which shall accrue at the Applicable
Commitment Fee Rate on the daily amount by which such Lender’s European
Commitment exceeds the Dollar Equivalent of such Lender’s European Revolving
Loans to that European Borrower during the period from and including the
Effective Date to but excluding the date on which the Lenders’ European
Commitment terminates; (iv) to pay to the Administrative Agent in dollars for
the account of each French Revolving Lender a commitment fee, which shall accrue
at the Applicable Commitment Fee Rate on the daily amount by which such Lender’s
French Commitment exceeds the Dollar Equivalent of such Lender’s French
Revolving Loans to that French Borrower during the period from and including the
Effective Date to but excluding the date on which the Lenders’ French Commitment
terminates; and (v) to pay to the Administrative Agent in dollars for the
account of each Hong Kong Revolving Lender a commitment fee, which shall accrue
at the Applicable Commitment Fee Rate on the daily amount by which such Lender’s
Hong Kong Commitment exceeds the Dollar Equivalent of such Lender’s Hong Kong
Revolving Loans during the period from and including the Effective Date to but
excluding the date on which the Lenders’ Hong Kong Commitment terminates.
Accrued commitment fees shall be payable in arrears on the first day of each
January, April, July and October, commencing on the first such date to occur
after the Effective Date, and on the date on which the Revolving Commitments
terminate. All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed. For purposes of
computing commitment fees, the Revolving Commitment of a Lender shall be deemed
to be used to the extent of the outstanding Revolving Loans, Swingline Exposure,
Protective Advances, Overadvances and LC Exposure of such Lender.

 



-91-

 

 

(b)           The Borrower Representative agrees to pay to the Administrative
Agent for the account of each U.S. Revolving Lender a letter of credit fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Rate used to determine the interest rate applicable to
Eurodollar Loans (as in effect from time to time) on the average daily Dollar
Equivalent of such U.S. Revolving Lender’s applicable LC Exposure in respect of
such Letters of Credit (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such U.S.
Revolving Lender’s Revolving Commitment terminates and the date on which such
U.S. Revolving Lender ceases to have any LC Exposure in respect of such
Borrower(s)’ Letters of Credit. In addition, the Borrower Representative agrees
to pay to each Issuing Bank a fronting fee, which shall accrue at a rate per
annum equal to 0.125% of the average daily Dollar Equivalent of the LC Exposure
attributable to Letters of Credit issued for the account of the U.S. Borrowers
and their Restricted Subsidiaries by such Issuing Bank (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure in respect of Letters of Credit issued for the account of the
U.S. Borrowers and their Restricted Subsidiaries, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any such Letter of Credit or processing of drawings thereunder. Participation
fees and fronting fees accrued through and including the last day of each
calendar month shall be payable in arrears on the first day of each January,
April, July and October, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
Any other fees payable to the Issuing Banks pursuant to this paragraph shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed.

 

(c)           The Borrower Representative agrees to pay to the Administrative
Agent, for its own account, fees in the amounts and payable at the times
separately agreed upon in the Fee Letter or as otherwise agreed between the
Borrower Representative and the Administrative Agent.

 

(d)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the applicable
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders. Fees paid shall not
be refundable under any circumstances (absent manifest error in the amount
paid).

 

SECTION 2.13           Interest.

 

(a)            U.S. Facility.

 

(i)             The Loans comprising each ABR Borrowing (excluding U.S.
Protective Advances and U.S. Overadvances) shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

 

(ii)            The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(b)           Canadian Facility.

 

(i)             The Loans comprising each Eurodollar Borrowing shall bear
interest at the LIBO Rate plus the Applicable Rate.

 

(ii)            The Loans comprising each Canadian Prime Rate Borrowing
(excluding Canadian Protective Advances and Canadian Overadvances) shall bear
interest at the Canadian Prime Rate plus the Applicable Rate.

 

(iii)          The Loans comprising each CDOR Rate Borrowing shall bear interest
at the CDOR Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

-92-

 



 

(c)           European Facility. The Loans comprising each Eurodollar Borrowing
(but excluding European Swingline Loans, European Protective Advances and
European Overadvances) shall bear interest at the LIBO Rate plus the Applicable
Rate.

 

(d)           French Facility. The Loans comprising each Eurodollar Borrowing
(but excluding French Swingline Loans, French Protective Advances and French
Overadvances) shall bear interest at the LIBO Rate plus the Applicable Rate.

 

(e)           Hong Kong Facility.

 

(i)            The Loans comprising each HIBOR Borrowing (but excluding Hong
Kong Protective Advances and Hong Kong Overadvances) shall bear interest at a
rate per annum equal to the HIBOR Rate plus the Applicable Rate.

 

(ii)           The Loans comprising each Eurodollar Borrowing (but excluding
Hong Kong Protective Advances and Hong Kong Overadvances) shall bear interest at
the LIBO Rate plus the Applicable Rate.

 

(f)            Each (i) U.S. Protective Advance and U.S. Overadvance shall bear
interest at the Alternate Base Rate plus the Applicable Rate for ABR Revolving
Loans plus 2% per annum, (ii) each Canadian Protective Advance and Canadian
Overadvance shall bear interest at the Canadian Prime Rate plus the Applicable
Rate for Canadian Prime Rate Loans plus 2% per annum, (iii) each European
Protective Advance, European Overadvance, French Protective Advance and French
Overadvance shall bear interest at the LIBO Rate plus the Applicable Rate for
LIBO Rate Loans plus 2% per annum and (iv) each Hong Kong Protective Advance and
Hong Kong Overadvance shall bear interest at the HIBOR Rate plus the Applicable
Rate for HIBOR Rate Loans plus 2% per annum, or the LIBO Rate plus the
Applicable Rate for LIBO Rate Loans plus 2% per annum, as applicable.

 

(g)           Each Swingline Loan shall bear interest at the Overnight LIBO Rate
plus the Applicable Rate for Overnight LIBO Rate Loans.

 

(h)           Notwithstanding the foregoing, during the occurrence and
continuance of an Event of Default, (i) all past due amounts in respect of the
principal of any Loan shall bear interest at 2% plus the rate otherwise
applicable to such Loans as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount that is past due, such amount shall bear
interest at 2% per annum plus the rate applicable to ABR Revolving Loans
hereunder (or, in the case of amounts denominated in Canadian Dollars, 2% per
annum plus the rate applicable to Canadian Prime Rate Loans hereunder).

 

(i)            Accrued interest on each Loan (for ABR Loans, Canadian Prime Rate
Loans and Overnight LIBO Rate Loans, accrued through the last day of the prior
calendar quarter) shall be payable in arrears on each Interest Payment Date for
such Loan and upon termination of the Revolving Commitments; provided that (i)
interest accrued pursuant to paragraph (h) of this Section shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Revolving Loan or Canadian Prime Rate Loan prior to the
end of the Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Revolving Loan, CDOR Rate
Loan or HIBOR Rate Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

 

(j)            All interest hereunder shall be computed on the basis of a year
of 365/366 days, or 365 days for Loans denominated in Canadian Dollars, Pounds
Sterling or Hong Kong Dollars except that interest computed by reference to the
LIBO Rate denominated in U.S. Dollars and Euro (other than ABR Loans determined
by reference to the LIBO Rate) and all fees shall be computed on the basis of a
year of 360 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate, Overnight LIBO Rate, the
Canadian Prime Rate or the CDOR Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.

 



 -93- 

 

 

(k)            Interest Act (Canada). For purposes of disclosure pursuant to the
Interest Act (Canada), the annual rates of interest or fees to which the rates
of interest or fees provided in this Agreement and the other Loan Documents (and
stated herein or therein, as applicable, to be computed on the basis of 360 days
or any other period of time less than a calendar year) are equivalent are the
rates so determined multiplied by the actual number of days in the applicable
calendar year and divided by 360 or such other period of time, respectively.

 

(l)            Limitation on Interest. If any provision of this Agreement or of
any of the other Loan Documents would obligate any Canadian Loan Party to make
any payment of interest or other amount payable to the Lenders in an amount or
calculated at a rate which would be prohibited by law or would result in a
receipt by the Lenders of interest at a criminal rate (as such terms are
construed under the Criminal Code (Canada)) then, notwithstanding such
provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by the
Lenders of interest at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows: (1) firstly, by reducing the amount or rate of
interest required to be paid to the Lenders under this Section 2.13, and (2)
thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the Lenders which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada). Notwithstanding the
foregoing, and after giving effect to all adjustments contemplated thereby, if
the Lenders shall have received an amount in excess of the maximum permitted by
that section of the Criminal Code (Canada), the Canadian Loan Parties shall be
entitled, by notice in writing to the Administrative Agent, to obtain
reimbursement from the Lenders in an amount equal to such excess and, pending
such reimbursement, such amount shall be deemed to be an amount payable by the
Lenders to the Borrowers. Any amount or rate of interest referred to in this
Section 2.13(l) shall be determined in accordance with generally accepted
actuarial practices and principles as an effective annual rate of interest over
the term that the applicable Loan remains outstanding on the assumption that any
charges, fees or expenses that fall within the meaning of “interest” (as defined
in the Criminal Code (Canada)) shall, if they relate to a specific period of
time, be prorated over that period of time and otherwise be prorated over the
period from the Effective Date to the Maturity Date and, in the event of a
dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by the Administrative Agent shall be conclusive for the purposes of
such determination.

 

(m)          French Revolving Loans; Effective Global Rate (Taux Effectif
Global). All Loan Parties acknowledge that, by virtue of certain characteristics
of this Agreement (in particular the floating rates of interest and the
adjustment of the Applicable Rate applicable to the Loans, the French Borrowers’
right to select the duration of each Interest Period and the uncertainty as to
the amount to be effectively drawn from time to time under the Loans), for the
purpose of articles L.314-1 to L.314-5 of the French Consumer Code, article
R.313-1 et seq. of the French Consumer Code and article L.313-4 of the French
Monetary and Financial Code, the taux effectif global (the “TEG”) shall be
required to be calculated based on assumptions as to the period rate (taux de
période) and the period term (durée de période) and on the assumption that the
interest rate and all other fees, costs or expenses payable under this Agreement
will be maintained at their original level throughout the term of this
Agreement. The calculation of the TEG shall be set out in a TEG letter (the “TEG
Letter”) which will be delivered by the Administrative Agent to the French
Borrowers on the date of the first utilization of a French Revolving Loan on or
after the French Effective Date and from time to time as required by applicable
law, and each TEG Letter will form an integral part of this Agreement.

 

(n)           Swiss Minimum Interest Rate. The interest rates provided for the
Swiss Borrower (and any Swiss Subsidiary) are minimum interest rates. The
parties hereto have assumed, on the date of this Agreement, that Swiss
Withholding Tax is not and will not become payable by the Swiss Borrower (and
any Swiss Subsidiary) on interest payments under this Agreement or any other
Loan Document. The Swiss Borrower (and any Swiss Subsidiary) acknowledges and
agrees that the interest rates set out in this Agreement are minimum interest
rates which shall be adjusted in accordance with subsection (o) below if Swiss
Withholding Tax becomes payable at any time on interest payments by the Swiss
Borrower (and any Swiss Subsidiary) under this Agreement or any other Loan
Document.

 

(o)           Swiss Withholding Tax. If Swiss Withholding Tax applies on
interest payments by the Swiss Borrower (and any Swiss Subsidiary) under this
Agreement or any other Loan Document, the gross-up and indemnity provisions of
Section 2.17(a) and Section 2.17(d) shall not apply, but instead the following
shall apply, provided that the relevant Swiss Withholding Tax is not an Excluded
Tax:

 



 -94- 

 

 

(i)           The Swiss Borrower (and any Swiss Subsidiary) shall pay such
additional amounts as shall be necessary in order for the net amounts received
by the Lenders after withholding of Swiss Withholding Tax to be equal to the
respective amounts of interest which would otherwise have been receivable in
respect of this Agreement in the absence of the withholding of Swiss Withholding
Tax;

 

(ii)          Swiss Withholding Tax shall be calculated, deducted and paid by
the Swiss Borrower (and any Swiss Subsidiary) to the Swiss Federal Tax
Administration on the amount of interest so recalculated at a rate of currently
thirty five percent (35%) (or such other rate as applicable from time to time),
unless a tax ruling obtained from the Swiss Federal Tax Administration confirms
that such rate is, pursuant to any double-taxation treaty, a specified lesser
rate in relation to interest payments under this Agreement in which case such
lesser rate shall be applied; and

 

(iii)         To the extent that interest payable under a Loan Document becomes
subject to Swiss Withholding Tax, the Loan Parties and the Lenders shall
promptly co-operate in completing any procedural formalities (including
submitting forms and documents required by the appropriate tax authority) to the
extent possible and necessary (a) to make interest payments without them being
subject to Swiss Withholding Tax, or (b) to being subject to Swiss Withholding
Tax at a rate reduced under applicable double taxation treaties, or (c) for the
Lenders to obtain a full or partial refund of Swiss Withholding Tax under
applicable double taxation treaties. For the avoidance of doubt, a Lender who is
treated as not being a Swiss Qualifying Bank pursuant to Section 2.17(i) shall
not be under any obligation to change its status into a Swiss Qualifying Bank.

 

SECTION 2.14          Alternate Rate of Interest; Illegality.

 

(a)           If prior to the commencement of any Interest Period for a
Eurodollar Borrowing, CDOR Rate or HIBOR Borrowing or during the provision of an
Overnight LIBO Rate Loan:

 

(i)           the Administrative Agent determines in good faith (which
determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBO
Rate, the CDOR Rate, the HIBOR Rate or the Overnight LIBO Rate, as applicable
(including, without limitation, by means of an Interpolated Rate or because the
LIBO Screen Rate, the CDOR Rate, the HIBOR Rate or the Overnight LIBO Rate is
not available or published on a current basis) for such Interest Period or at
that time; or

 

(ii)          the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate, the CDOR Rate or the HIBOR Rate for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders through Electronic System as provided in Section
9.01 as promptly as practicable thereafter and, until the Administrative Agent
notifies the Borrower Representative and the Lenders that the circumstances
giving rise to such notice no longer exist, (A) any Interest Election Request
that requests the conversion of any Revolving Borrowing to, or continuation of
any Revolving Borrowing as, a Eurodollar Borrowing, a CDOR Rate Borrowing or a
HIBOR Borrowing shall be ineffective, and any such Revolving Borrowing shall be
repaid or converted into an ABR Borrowing (in the case of Eurodollar Borrowings
under the U.S. Facility), Canadian Prime Rate Borrowing (in the case of CDOR
Rate Borrowings) or Alternate Rate Borrowing (in the case HIBOR Borrowings and
Eurodollar Borrowings (other than Eurodollar Borrowings under the U.S.
Facility), as applicable, on the last day of the then current Interest Period
applicable thereto, (B) if any Borrowing Request requests a Eurodollar
Borrowing, CDOR Rate Borrowing or HIBOR Borrowing, such Borrowing shall be made
as an ABR Borrowing (in the case of Eurodollar Borrowings under the U.S.
Facility), Canadian Prime Rate Borrowing (in the case of CDOR Rate Borrowings)
or Alternate Rate Borrowing (in the case HIBOR Borrowings and Eurodollar
Borrowings (other than Eurodollar Borrowings under the U.S. Facility)) and (C)
any Overnight LIBO Rate Loan shall be an Alternate Rate Borrowing.

 



 -95- 

 

 

(b)          If any Lender determines that any Requirement of Law has made it
unlawful, or if any Governmental Authority has asserted that it is unlawful, for
any Lender or its applicable lending office to make, maintain, fund or continue
any Eurodollar Borrowing, CDOR Rate Borrowing or HIBOR Borrowing, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, any obligations of such Lender to make,
maintain, fund or continue Eurodollar Loans or to convert ABR Borrowings or
Overnight LIBO Rate Loans to Eurodollar Borrowings or to convert Canadian Prime
Rate Borrowings to CDOR Rate Borrowings or to convert HIBOR Borrowings to
Alternate Rate Borrowings will be suspended until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrowers
will upon demand from such Lender (with a copy to the Administrative Agent),
either prepay all Eurodollar Borrowings, CDOR Rate Borrowings and HIBOR
Borrowings of such Lender or convert all Eurodollar Borrowings, CDOR Rate
Borrowings and HIBOR Borrowings of such Lender to ABR Borrowings (in the case of
Eurodollar Borrowings under the U.S. Facility), Canadian Prime Rate Borrowings
(in the case of CDOR Rate Borrowings) and Alternate Rate Borrowings (in the case
HIBOR Borrowings and Eurodollar Borrowings (other than Eurodollar Borrowings
under the U.S. Facility)), respectively, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Borrowings, CDOR Rate Borrowings or HIBOR Borrowings to such day, or
immediately, if such Lender may not lawfully continue to maintain such Loans.
Upon any such conversion or prepayment, the Borrowers will also pay accrued
interest on the amount so converted or prepaid.

 

(c)          If at any time (i) the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that the circumstances
set forth with respect to the Adjusted LIBO Rate in clause (a)(i) have arisen
and such circumstances are unlikely to be temporary or (ii) the circumstances
set forth in clause (a)(i) have not arisen but either (w) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement that the
administrator of the LIBO Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (x) the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (y) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBO
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrowers (A) shall
endeavor to establish an alternate benchmark rate of interest to the LIBO Rate
that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time; provided that, if such alternate rate of interest shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement, and (B)
shall enter into an amendment to this Agreement, at no cost to the Loan Parties
other than the reimbursement of the Administrative Agent’s costs and expenses as
contemplated by Section 9.03 of this Agreement, to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Rate). Notwithstanding anything to the
contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (c) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 2.14(c), only to the extent the LIBO Screen
Rate for such Interest Period is not available or published at such time on a
current basis), (x) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (y) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

 



 -96- 

 

 

SECTION 2.15          Increased Costs.

 

(a)           If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate) or any Issuing Bank; or

 

(ii)           impose on any Lender or any Issuing Bank or the London interbank
market or Canadian interbank market any other condition, cost or expense (other
than Taxes) affecting this Agreement or Eurodollar Loans or CDOR Rate Loans made
by such Lender or any Letter of Credit or participation therein,

 

(iii)          subject any Recipient to any Taxes (other than any (A)
Indemnified Taxes or (B) Excluded Taxes) on or with respect to its loans, loan
principal, letters of credit, commitments or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender or other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or other Recipient hereunder (whether
of principal, interest or any other amount) then, from time to time upon request
of such Lender or other Recipient, the applicable Borrower(s) will pay to such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or other Recipient, as the case may be, for such
additional costs or expenses incurred or reduction suffered.

 

(b)          If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Revolving Commitments of such Lender or
the Loans made by, or participations in Letters of Credit or Loans held by, such
Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy or liquidity), then, from time to time upon request of such
Lender or such Issuing Bank, the applicable Borrower(s) will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

 

(c)          A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section delivered to the Borrower Representative shall be conclusive absent
manifest error. The applicable Borrower(s) shall pay such Lender or such Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.

 

(d)          Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any increased costs or expenses incurred or
reductions suffered more than 270 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower Representative of
the Change in Law giving rise to such increased costs or expenses or reductions
and of such Lender’s or such Issuing Bank’s intention to claim compensation
therefor; provided, further, that, if the Change in Law giving rise to such
increased costs or expenses or reductions is retroactive, then the 270-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

 

(e)          Notwithstanding the above, a Lender will not be entitled to demand
compensation for any increased cost or reduction set forth in this Section 2.15
at any time if it is not the general practice and policy of such Lender to
demand such compensation from similarly situated borrowers in similar
circumstances under agreements containing provisions permitting such
compensation to be claimed at such time.

 



 -97- 

 

 

SECTION 2.16          Break Funding Payment. In the event of (a) the payment of
any principal of any Eurodollar Loan, CDOR Rate Loan or HIBOR Rate Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan, CDOR
Rate Loan or HIBOR Rate Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurodollar Loan, CDOR Rate Loan or HIBOR Rate Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.11(c) and is revoked in accordance therewith), or (d)
the assignment of any Eurodollar Loan, CDOR Rate Loan or HIBOR Rate Loan other
than on the last day of the Interest Period applicable thereto as a result of
Section 2.09(e) or a request by the Borrower Representative pursuant to Section
2.19, then, in any such event, the Borrowers shall compensate each Lender for
the loss, cost and expense (excluding any loss of margin) attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate, CDOR Rate Loan or HIBOR Rate Loan
that would have been applicable to such Loan (but not including the Applicable
Rate applicable thereto), for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate such Lender would bid
if it were to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the London interbank market,
CDOR Rate market or HIBOR market, as applicable. A certificate of any Lender
delivered to the Borrower Representative and setting forth and explaining in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be conclusive absent manifest error. The
applicable Borrower(s) shall pay such Lender the amount shown as due on any such
certificate within 30 days after receipt thereof.

 

SECTION 2.17          Taxes.

 

(a)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by any applicable withholding agent, then the applicable
withholding agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Lender (or, in the case of payments
made to any Administrative Agent for its own account, such Administrative Agent)
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

 

(b)          Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent, timely reimburse it (or, as
applicable, the relevant Lenders) for the payment of, any Other Taxes.

 

(c)          Evidence of Payment. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
2.17, such Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(d)          Indemnification by the Loan Parties. The applicable Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.17) payable or paid by such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower Representative by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

 



 -98- 

 

 

(e)          Status of Lenders.

 

(i)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower Representative and the Administrative Agent, at the time
or times reasonably requested by the Borrower Representative or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
Representative or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrower
Representative or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(e)(ii)(A), (ii)(B), (ii)(D), (ii)(F) and
(ii)(G) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)          Without limiting the generality of the foregoing:

 

(A)          any Lender to a U.S. Borrower that is a U.S. Person shall deliver
to the Borrower Representative and the Administrative Agent on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower Representative or
the Administrative Agent), an executed copy of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding;

 

(B)          any Foreign Lender to a U.S. Borrower shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), whichever of the following is applicable (in such number
of copies as shall be requested by the recipient;

 

(1)          an executed copy of IRS Form W-8BEN or W-8BEN-E (or any successor
forms) claiming eligibility for the benefits of an income tax treaty to which
the United States is a party;

 

(2)          an executed copy of IRS Form W-8ECI (or any successor forms);

 

(3)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10-percent shareholder” of any U.S. Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and that no payments in connection
with any Loan Document are effectively connected with the Foreign Lender’s
conduct of a U.S. trade or business (a “U.S. Tax Compliance Certificate”) and
(y) an executed copy of IRS Form W-8BEN or W-8BEN-E (or any successor forms); or

 

(4)          to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or a participating Lender),
an executed copy of IRS Form W-8IMY (or any successor forms), accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership (and not a participating Lender) and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I on behalf of each such direct
and indirect partner;

 



 -99- 

 

 

(C)          any Foreign Lender to a U.S. Borrower shall deliver to the Borrower
Representative and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower Representative or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower Representative or the
Administrative Agent to determine the withholding or deduction required to be
made;

 

(D)          if a payment made by a Lender to a U.S. Borrower under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower Representative and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower Representative or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as may be necessary for the Borrower Representative and the Administrative Agent
to comply with their obligations under FATCA, to determine whether such Lender
has complied with such Lender’s obligations under FATCA and to determine, if
any, the amount to deduct and withhold from such payment. Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
Effective Date;

 

(E)          each Lender providing any French Revolving Loans or any Letter of
Credit to a French Borrower represents that (1) on the date hereof it is not
incorporated or domiciled (or acting through an office or carrying on a trade or
business (“établissement stable”) (in each case, to which the French Facility is
attributable) located) in a Non-Cooperative Jurisdiction, and that (2) it shall
not receive payments on an account opened in its name or for its benefit in a
financial institution situated in a Non-Cooperative Jurisdiction;

 

(F)          subject to Section 2.17(e)(ii)(G) below, each Lender providing any
UK Revolving Loans or any Letter of Credit to a UK Payer, and each UK Payer
which makes a payment to such a Lender, shall co-operate in completing as soon
as reasonably practicable any procedural formalities necessary for that UK Payer
to obtain authorisation to make that payment without a deduction or withholding
for or on account of tax imposed by the United Kingdom;

 

(G)          a Lender within Section 2.17(e)(ii)(F):

 

(1)          that is a Lender on the Effective Date, holds a passport under the
HMRC DT Treaty Passport Scheme and wishes that scheme to apply to this Agreement
shall inform the Borrower Representative and the Administrative Agent in writing
of its scheme reference number and its jurisdiction of tax residence;

 

(2)          that becomes a Lender hereunder after the Effective Date, that
holds a passport under the HMRC DT Treaty Passport Scheme, and that wishes such
scheme to apply to this Agreement, shall inform the Borrower Representative and
the Administrative Agent in writing of its scheme reference number and its
jurisdiction of tax residence,

 

and upon satisfying either Section 2.17(e)(ii)(G)(1) or (2) above, such Lender
shall have satisfied its obligation under Section 2.17(e)(ii)(F) above;

 

(H)          if a Lender has informed the Borrower Representative and the
Administrative Agent in writing of its scheme reference number and its
jurisdiction of tax residence in accordance with Section 2.17(e)(ii)(G) above
and the UK Payer making a payment to that Lender has made a Borrower DTTP Filing
in respect of that Lender but (x) that Borrower DTTP Filing has been rejected by
HM Revenue and Customs or (y) HM Revenue & Customs has not within 60 days of the
date of the Borrower DTTP Filing given the UK Borrower authority to make
payments to that Lender without a deduction or withholding for or on account of
tax imposed under the laws of the United Kingdom, and in each case, the UK Payer
has notified that Lender in writing, that Lender and the UK Payer shall
co-operate in completing as soon as reasonably practicable any additional
procedural formalities necessary for that UK Payer to obtain authorisation to
make that payment without a deduction or withholding for or on account of tax
imposed under the laws of the United Kingdom;

 



 -100- 

 

 

(I)            if a Lender providing any UK Revolving Loans or any Letter of
Credit to a UK Payer has not informed the Borrower Representative and
Administrative Agent of its scheme reference number and jurisdiction of tax
residence in accordance with 2.17(e)(ii)(G) above, no UK Payer shall make a
Borrower DTTP Filing or file any other form relating to the HMRC DT Treaty
Passport Scheme in respect of that Lender unless the Lender otherwise agrees;
and

 

(J)           each UK Payer shall, promptly on making a Borrower DTTP Filing,
deliver a copy of such Borrower DTTP Filing to the Administrative Agent for
delivery to the relevant Lender.

 

Each Lender agrees that if any form or certification it previously delivered
(including any specific documentation required in this Section 2.17(e)) expires
or becomes obsolete or inaccurate in any respect, it shall deliver promptly to
the Borrower Representative or the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably request by
the Borrower or the Administrative Agent) or promptly notify the Borrower
Representative and the Administrative Agent in writing of its legal
ineligibility to do so.

 

Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any other successor Administrative Agent any documentation
provided by such Lender pursuant to this Section 2.17(e).

 

Notwithstanding any other provision of this Section 2.17(e), a Lender shall not
be required to deliver any documentation that such Lender is not legally
eligible to deliver.

 

(f)           Treatment of Certain Refunds. If any Recipient determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes as to which it has been indemnified pursuant to this Section
2.17 (including by the payment of additional amounts pursuant to this Section
2.17), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 2.17 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this Section 2.17 (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 2.17, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
Section 2.17 the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This Section
2.17 shall not be construed to require any indemnified party to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.

 

(g)           Defined Terms. For the avoidance of doubt, for purposes of this
Section 2.17, the term “Lender” includes any Issuing Bank and any Swingline
Lender and, for purposes of this Section 2.17(e)(ii)(C) and (ii)(D), the term
“applicable law” includes FATCA.

 

(h)           VAT.

 

(i)            All amounts set out or expressed in a Loan Document to be payable
by any Loan Party to any Lender Party which (in whole or in part) constitute the
consideration for a supply or supplies for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on such supply or supplies, and
accordingly, subject to Section 2.17(h)(ii), if VAT is or becomes chargeable on
any supply made by any Lender Party to any Loan Party under a Loan Document,
that Loan Party shall pay to the Lender Party (in addition to and at the same
time as paying any other consideration for such supply) an amount equal to the
amount of such VAT (and the relevant Lender Party shall promptly provide an
appropriate VAT invoice to such Loan Party).

 



 -101- 

 

 

(ii)          Where a Loan Document requires any Loan Party to reimburse or
indemnify a Lender Party for any cost or expense, that Loan Party shall
reimburse or indemnify (as the case may be) such Lender Party for the full
amount of such cost or expense, including such part as represents VAT, save to
the extent that such Lender Party reasonably determines that it is entitled to
credit or repayment in respect of such VAT from the relevant tax authority.

 

(iii)          If VAT is or becomes chargeable on any supply made by any Lender
Party (the “Supplier”) to any other Lender Party (the “Recipient”) under a Loan
Document, and any party other than the Recipient (the “Relevant Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

 

(A)          (where the Supplier is the person required to account to the
relevant tax authority for the VAT) the Relevant Party must also pay to the
Supplier (at the same time as paying that amount) an additional amount equal to
the amount of the VAT and the Recipient must (where this paragraph (A) applies)
promptly pay to the Relevant Party an amount equal to any credit or repayment
the Recipient receives from the relevant tax authority which the Recipient
reasonably determines relates to the VAT chargeable on that supply; and

 

(B)           (where the Recipient is the person required to account to the
relevant tax authority for the VAT) the Relevant Party must promptly, following
demand from the Recipient, pay to the Recipient an amount equal to the VAT
chargeable on that supply save to the extent that such Recipient reasonably
determines that it is entitled to credit or repayment in respect of such VAT
from the relevant tax authority.

 

(iv)         Any reference in this Section 2.17(h) to any Party shall, at any
time when such Party is treated as a member of a group for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the United Kingdom’s Value Added Tax Act
1994 or applicable legislation in other jurisdictions having a similar effect).

 

(i)           Lender Confirmation. Each Lender that commits to making available
a European Facility shall specify on the date of this Agreement whether it is or
is not a Swiss Qualifying Bank (or if unknown, shall indicate its status is
unknown, in which case it shall be treated by the Swiss Borrower (and each Swiss
Subsidiary) as if it were not a Swiss Qualifying Bank). A Swiss Borrower (and
each Swiss Subsidiary) shall have the right to refuse an initial Lender if this
would lead to a breach of the Swiss Ten Non-Bank Rule. Each Lender that becomes
a party to this Agreement after the date of this Agreement and commits to making
available a European Facility shall specify whether it is or is not a Swiss
Qualifying Bank. If a Lender fails to indicate its status in accordance with
this Section 2.17(i), then that Lender shall be treated for the purposes of this
Agreement (including with respect to the Swiss Borrower (and each Swiss
Subsidiary)) as if it is not a Swiss Qualifying Bank until such time as it
notifies the Administrative Agent of its status (and the Administrative Agent,
upon receipt of such notification, shall inform each Swiss Borrower of its
status). For the avoidance of doubt, (A) the documentation that a Lender
executes on becoming a party to this Agreement shall not be invalidated by any
failure of a Lender to comply with this Section 2.17(i) and (B) none of the Loan
Documents shall be invalidated by any failure of a Lender to comply with this
Section 2.17(i) or to indicate its status is unknown.

 

(j)           FATCA Information.

 

(i)           Subject to paragraph (iii) below, each party shall, within ten
Business Days of a reasonable request by another party: (x) confirm to that
other party whether it is: (A) a FATCA Exempt Party; or (B) not a FATCA Exempt
Party; (y) supply to that other party such forms, documentation and other
information relating to its status under FATCA as that other party reasonably
requests for the purposes of that other party’s compliance with FATCA; and (z)
supply to that other party such forms, documentation and other information
relating to its status as that other party reasonably requests for the purposes
of that other party’s compliance with any other law, regulation, or ex-change of
information regime.

 



 -102- 

 

 

(ii)           If a party confirms to another party pursuant to paragraph (i)(x)
above that it is a FATCA Exempt Party and it subsequently becomes aware that it
is not or has ceased to be a FATCA Exempt Party, that party shall notify that
other party reasonably promptly.

 

(iii)          Paragraph (i) above shall not oblige any Lender Party to do
anything, and paragraph (i)(z) above shall not oblige any other Party to do
anything, which would or might in its reasonable opinion constitute a breach of:
(x) any law or regulation; (y) any fiduciary duty; or (z) any duty of
confidentiality.

 

(iv)          If a party fails to confirm whether or not it is a FATCA Exempt
Party or to supply forms, documentation or other information requested in
accordance with paragraph (i)(x) or (i)(y) above (including, for the avoidance
of doubt, where paragraph (iii) above applies), then such party shall be treated
(and payments accordingly) as if it is not a FATCA Exempt Party until such time
as the party in question provides the requested confirmation, forms,
documentation or other information.

 

SECTION 2.18           Payments Generally; Allocation of Proceeds; Sharing of
Setoffs.

 

(a)          The Borrowers shall make each payment or prepayment required to be
made by them hereunder or under any other Loan Document on or prior to the time
expressly required hereunder or under such other Loan Document for such payment
or, if no such time is expressly required, on or prior to 2:00 p.m., New York
City time, on the date when due or the date fixed or any prepayment hereunder,
in immediately available funds, without any defense, setoff, recoupment or
counterclaim. All payments (i) in respect of any Loan (and interest thereon)
shall be made in the same currency in which such Loan was made and (ii) in
respect of all fees, in respect of reimbursement of LC Disbursements and in
respect of any other amounts payable hereunder or under other Loan Documents
shall be paid in Dollars. All such payments in respect of Revolving Loans and LC
Exposure under any Facility shall be made and allocated, pro rata in accordance
with the respective unpaid principal amounts of such Loans and the LC Exposure
of each Lender under such Facility. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn Street, 22nd Floor, Chicago, Illinois, except
that payments required to be made directly to an Issuing Bank or the Swingline
Lender shall be so made and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The Administrative Agent shall distribute any such payment received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. Unless otherwise provided for herein, if any payment
hereunder or under any other Loan Document shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension.

 

(b)          Any payments and any proceeds of Collateral received by the
Administrative Agent (x) not constituting (A) a specific payment of principal,
interest, fees or other sum payable under the Loan Documents (which shall be
applied as specified by the Borrower Representative), (B) a mandatory prepayment
(which shall be applied in accordance with Section 2.11) or (C) amounts to be
applied from a Concentration Account or Collection Account during any Dominion
Period (which shall be applied in accordance with Section 2.10(b)) or (y) after
an Event of Default has occurred and is continuing and the Administrative Agent
so elects or the Required Lenders so direct, shall be applied ratably first, to
pay any fees, indemnities, or expense reimbursements then due to the
Administrative Agent and each Issuing Bank from the Borrowers (other than in
connection with Banking Services or Swap Obligations); second, to pay any fees
or expense reimbursements then due to the Lenders from the Borrowers (other than
in connection with Banking Services or Swap Obligations); third, to pay interest
due in respect of the Protective Advances and Overadvances; fourth, to pay the
principal of the Protective Advances and Overadvances; fifth, to pay interest
then due and payable on the Loans (other than the Protective Advances and
Overadvances) ratably; sixth, to prepay principal on the Loans (other than the
Protective Advances and Overadvances) and unreimbursed LC Disbursements ratably;
seventh, to deposit in the LC Collateral Account cash collateral (in accordance
with 2.06(j)); eighth, to payment of any amounts owing with respect to Banking
Services and Swap Obligations; ninth, to the payment of any other Secured
Obligations due to any Lender Party by the Borrowers; and tenth, any excess to
be returned to Borrower Representative; provided that (i) any amounts received
from any U.S. Borrower or on account of the U.S. Collateral shall be applied,
first, in the order provided above in clauses first through seventh to all
amounts constituting U.S. Secured Obligations, second, in the order provided
above in clauses first through seventh to the Non-U.S. Secured Obligations on a
pro rata basis, third, in the order provided above in clauses eighth through
ninth to all amounts constituting U.S. Secured Obligations and fourth, in the
order provided above in clauses eighth through ninth to the Non-U.S. Secured
Obligations on a pro rata basis, (ii) any such application of proceeds from (u)
Canadian Collateral or the Canadian Loan Parties shall be made solely in respect
of Canadian Secured Obligations, (v) French Collateral or the French Loan
Parties shall be made solely in respect of French Secured Obligations, (w) Hong
Kong Collateral or the Hong Kong Loan Parties shall be made solely in respect of
Hong Kong Secured Obligations, (x) German Collateral or the German Loan Parties
shall be made solely in respect of German Secured Obligations, (y) Swiss
Collateral or the Swiss Loan Parties shall be made solely in respect of Swiss
Secured Obligations and (z) UK Collateral or the UK Loan Parties shall be made
solely in respect of UK Secured Obligations. Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Borrower
Representative, or unless a Default is in existence, no Agent nor any Lender
shall apply any payment which it receives to any Eurodollar Loan, CDOR Rate Loan
or HIBOR Rate Loan, except (a) on the expiration date of the Interest Period
applicable to such Eurodollar Loan, CDOR Rate Loan or HIBOR Rate Loan or (b) in
the event, and only to the extent, that there are no outstanding ABR Loans,
Canadian Prime Rate Loans or Alternate Rate Loans, respectively and, in any such
event, the applicable Borrower(s) shall pay the break funding payment required
in accordance with Section 2.16.

 



 -103- 

 

 

(c)          During a Dominion Period, all payments of principal, interest, LC
Disbursements, fees, reimbursable expenses (including, without limitation, all
reimbursements of fees and expenses pursuant to Section 9.03) and other sums
payable under the Loan Documents may be paid from the proceeds of Borrowings
made hereunder, whether made following a request by the Borrower Representative
pursuant to Section 2.03 or a deemed request as provided in this Section or may
be deducted from any deposit account of any Borrower maintained with the
Administrative Agent; provided that (i) no amount from any Canadian Loan Party
shall be applied to pay any U.S. Secured Obligations or any Non-U.S. Secured
Obligations (other than Canadian Secured Obligations), (ii) no amount from any
French Loan Party shall be applied to pay any U.S. Secured Obligations or any
Non-U.S. Secured Obligations (other than French Secured Obligations), (iii) no
amount from any German Loan Party shall be applied to pay any U.S. Secured
Obligations or any Non-U.S. Secured Obligations (other than German Secured
Obligations), (iv) no amount from any Hong Kong Loan Party shall be applied to
pay any U.S. Secured Obligations or any Non-U.S. Secured Obligations (other than
Hong Kong Secured Obligations), (v) no amount from any Swiss Loan Party shall be
applied to pay any U.S. Secured Obligations or any Non-U.S. Secured Obligations
(other than Swiss Secured Obligations) and (vi) no amount from any UK Loan Party
shall be applied to pay any U.S. Secured Obligations or any Non-U.S. Secured
Obligations (other than UK Secured Obligations). Each Borrower hereby
irrevocably authorizes (i) the Administrative Agent to request a Borrowing on
its behalf for the purpose of paying each payment referred to in the preceding
sentence during a Dominion Period and agrees that all such amounts charged shall
constitute Loans (including Swingline Loans and Overadvances, but such a
Borrowing may only constitute a Protective Advance if it is to reimburse costs,
fees and expenses pursuant to Section 9.03) and that all such Borrowings shall
be deemed to have been requested pursuant to Section 2.03, 2.04 or 2.05, as
applicable, and (ii) the Administrative Agent to charge any deposit account of
any Borrower (other than, so long as no Dominion Period is in effect or no Event
of Default shall have occurred or be continuing, any Excluded Account)
maintained with the Administrative Agent for each payment of principal,
interest, fees or any other amount due under the Loan Documents referred to in
the previous sentence.

 

(d)          If any Lender under any Facility shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or participations in LC Disbursements,
Swingline Loans, Protective Advances or Overadvances under such Facility
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements, Swingline
Loans, Protective Advances or Overadvances and accrued interest thereon under
such Facility than the proportion received by any other Lender under such
Facility, then the Lender receiving such greater proportion shall notify the
Administrative Agent of such fact and shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements, Swingline
Loans, Protective Advances and Overadvances of other Lenders under such Facility
to the extent necessary so that the amount of all such payments shall be shared
by the Lenders under such Facility ratably in accordance with the aggregate
amounts of principal of and accrued interest on their respective Loans and
participations in LC Disbursements, Swingline Loans, Protective Advances and
Overadvances under such Facility; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement (for the avoidance of doubt, as in effect from time to time) or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements,
Swingline Loans, Protective Advances or Overadvances to any Person that is an
Eligible Assignee (as such term is defined from time to time). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation. For
purposes of subclause (b)(i) of the definition of “Excluded Taxes,” a Lender
that acquires a participation pursuant to this Section 2.18(d) shall be treated
as having acquired such participation on the earlier date(s) on which such
Lender acquired the applicable interest(s) in the Commitment(s) and/or Loan(s)
to which such participation relates.

 



 -104- 

 

 

(e)           Unless the Administrative Agent shall have received, prior to the
date on which any payment is due to the Administrative Agent for the account of
any of the Lenders or the Issuing Banks pursuant to the terms hereof or any
other Loan Document (including any date that is fixed for prepayment by notice
from the Borrower Representative to the Administrative Agent pursuant to Section
2.11(c)), notice from the Borrower Representative that the applicable
Borrower(s) will not make such payment or prepayment, the Administrative Agent
may assume that the applicable Borrower(s) have made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the applicable Lenders or Issuing Banks, as the case may be, the amount due. In
such event, if the applicable Borrower(s) have not in fact made such payment,
then each of the Lenders or Issuing Banks, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to each Administrative Agent, at the greater of the NYFRB
Rate and a rate determined by each Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

(f)           If any Lender shall fail to make any payment required to be made
by it hereunder to or for the account of the Administrative Agent, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged and/or (ii) hold any such amounts in a segregated account
as cash collateral for, and apply any such amounts to, any future payment
obligations of such Lender hereunder to or for the account of the Administrative
Agent.

 

SECTION 2.19           Mitigation Obligations: Replacement of Lenders.

 

(a)           If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or to any Governmental Authority for the account of any Lender pursuant
to Section 2.17 or if any amount payable in respect of any Loans, Letters of
Credit, Revolving Commitments or LC Disbursements provided to the French
Borrowers is not, or will not be (when the relevant corporate income tax is
calculated), treated as a deductible charge or expense for French tax purposes
for the French Borrowers by reason of that amount being (x) paid or accrued to a
Lender or Issuing Bank incorporated, domiciled, established or acting through an
office in a Non-Cooperative Jurisdiction or (y) paid to an account opened in the
name of or for the benefit of that Lender or Issuing Bank in a financial
institution situated in a Non-Cooperative Jurisdiction, then such Lender shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17 or would
make any amount payable in respect of any Loans, Letters of Credit, Revolving
Commitments, or LC Disbursements provided to the French Borrowers be treated as
a deductible charge or expense for French tax purposes for the French Borrowers,
as the case may be, in the future and (ii) would not subject such Lender or
Issuing Bank to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or Issuing Bank; provided, that if in respect of
French Revolving Loans extended to or on behalf of the French Borrowers, such
lending office shall be a French Authorized Lender. The applicable Borrower(s)
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment and delegation.

 



 -105- 

 

 

(b)           If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any amount payable in respect of any Loans, Letters of
Credit, Revolving Commitments or LC Disbursements provided to the French
Borrowers is not, or will not be (when the relevant corporate income tax is
calculated), treated as a deductible charge or expense for French tax purposes
for the French Borrowers by reason of that amount being (x) paid or accrued to a
Lender or Issuing Bank incorporated, domiciled, established or acting through an
office in a Non-Cooperative Jurisdiction or (y) paid to an account opened in the
name of or for the benefit of that Lender or Issuing Bank in a financial
institution situated in a Non-Cooperative Jurisdiction, or if any Lender becomes
a Defaulting Lender, or if any amount payable in respect of any Loans, Letters
of Credit, Revolving Commitments or LC Disbursements provided to the French
Borrowers is not, or will not be (when the relevant corporate income tax is
calculated), treated as a deductible charge or expense for French tax purposes
for the French Borrowers by reason of that amount being (x) paid or accrued to a
Lender or Issuing Bank incorporated, domiciled, established or acting through an
office in a Non-Cooperative Jurisdiction or (y) paid to an account opened in the
name of or for the benefit of that Lender or Issuing Bank in a financial
institution situated in a Non-Cooperative Jurisdiction, then the Borrower
Representative may, at the sole expense and effort of the applicable
Borrower(s), upon notice to such Lender and the Administrative Agent by the
Borrower Representative, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or 2.17) and obligations under this Agreement
and the other Loan Documents to an Eligible Assignee that shall assume such
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment and delegation); provided that (i) the Borrower Representative
shall have received the prior written consent of the Administrative Agent, each
Issuing Bank and each Swingline Lender, which consents shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
Swingline Loans, Protective Advances and Overadvances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the applicable Borrower(s) (in the case of all other amounts), (iii) in the case
of any such assignment and delegation resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments (iv)
in the case of any such assignment or delegation resulting from the
non-deductibility of payments by a French Borrower, as described above, such
assignment will enable such payments to be deductible by the French Borrower for
French tax purposes and (v) such assignment and delegation does not conflict
with applicable law. A Lender shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the applicable Borrower(s) to require
such assignment and delegation have ceased to apply. Each party hereto agrees
that an assignment required pursuant to this paragraph may be effected pursuant
to an Assignment and Assumption executed by the Borrower Representative, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and (b) the Lender required to make such assignment
need not be a party thereto in order for such assignment to be effective and
shall be deemed to have consented to and be bound by the terms thereof; provided
that, following the effectiveness of any such assignment, the other parties to
such assignment agree to execute and deliver such documents necessary to
evidence such assignment as reasonably requested by the applicable Lender,
provided that any such documents shall be without recourse to or warranty by the
parties thereto.

 

SECTION 2.20           Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender under any Facility:

 

(a)           commitment fees shall cease to accrue on the unused portion of the
Revolving Commitment of such Defaulting Lender of such Facility pursuant to
Section 2.12(a);

 



 -106- 

 

 

(b)           the Revolving Commitment and Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or all affected
Lenders or the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or modification pursuant to
Section 9.02); provided that when a Defaulting Lender shall exist or any Lender
providing any French Revolving Loans ceases to be a French Authorized Lender,
any such Defaulting Lender’s Commitment or such Lender’s French Commitment shall
be disregarded in any of such calculations to the extent that disregarding the
applicable Revolving Commitments would not cause the Credit Exposure of any
Lender under any Loan to exceed the amount of such Lender’s Commitment under
such Loan and any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender which affects such Defaulting Lender differently
than other affected Lenders shall require the consent of such Defaulting Lender;

 

(c)           if any Swingline Exposure, LC Exposure, Protective Advance
Exposure and Overadvance Exposure exists under any Facility under which such
Lender has a Revolving Commitment at the time such Lender becomes a Defaulting
Lender, then:

 

(i)           such Defaulting Lender’s Swingline Exposure (other than any
portion thereof with respect to which such Defaulting Lender shall have funded
its participation as contemplated by Section 2.05(c)), LC Exposure (other than
any portion thereof attributable to unreimbursed LC Disbursements with respect
to which such Defaulting Lender shall have funded its participation as
contemplated by Section 2.06(d)), Protective Advance Exposure (other than any
portion thereof with respect to which such Defaulting Lender shall have funded
its participation as contemplated by Section 2.04(b)) and Overadvance Exposure
(other than any portion thereof with respect to which such Defaulting Lender
shall have funded its participation as contemplated by Section 2.05(c)) under
such Facility shall be reallocated among the non-Defaulting Lenders under such
Facility in accordance with their respective Applicable Percentages, but only to
the extent the sum of all non-Defaulting Lenders’ Revolving Exposures under such
Facility plus such Defaulting Lender’s Swingline Exposures under such Facility,
LC Exposure under such Facility, Protective Advance Exposure under such Facility
and Overadvance Exposure under such Facility does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments under such Facility;

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the applicable Borrower(s) shall within one
Business Day following notice by the Administrative Agent, without prejudice to
any rights or remedies of the Borrowers against such Defaulting Lender, (A)
first, prepay the portion of such Defaulting Lender’s Overadvance Exposure under
such Facility that has not been so reallocated, (B) second, prepay the portion
of such Defaulting Lender’s Protective Advance Exposure under such Facility that
has not been so reallocated, (C) third, prepay the portion of such Defaulting
Lender’s Swingline Exposure under such Facility that has not been so reallocated
and (D) fourth, cash collateralize such Defaulting Lender’s LC Exposure under
such Facility that has not been so reallocated in accordance with the procedures
set forth in Section 2.06(j) for so long as such LC Exposure is outstanding;

 

(iii)           if any Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the applicable
Borrower(s) shall not be required to pay any letter of credit participation fees
to such Defaulting Lender pursuant to Section 2.12(b) with respect to such
Defaulting Lender’s cash collateralized LC Exposure under such Facility during
the period such Defaulting Lender’s LC Exposure under such Facility is cash
collateralized;

 

(iv)           if any portion of the LC Exposure under such Facility of such
Defaulting Lender is reallocated pursuant to clause (c)(i) above, then the fees
payable to the Lenders pursuant to Section 2.12(b) shall be adjusted to give
effect to such reallocation; or

 

(v)           if any portion of such Defaulting Lender’s LC Exposure under such
Facility is neither cash collateralized nor reallocated pursuant to clause
(c)(i) or (c)(ii) above, then, without prejudice to any rights or remedies of
the applicable Issuing Bank or any Lender hereunder, all letter of credit
participation fees payable under Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure under such Facility shall be payable to the Issuing Banks
(and allocated among them ratably based on the amount of such Defaulting
Lender’s LC Exposure under such Facility attributable to Letters of Credit
issued by each Issuing Bank) until such LC Exposure is cash collateralized
and/or reallocated; and

 



 -107- 

 

 

(d)           the Swingline Lender under such Facility shall not be required to
fund any Swingline Loan and no Issuing Bank under such Facility shall be
required to issue, amend, renew, extend or increase any Letter of Credit, in
each case, unless it is satisfied that the related exposure will be 100% covered
by the Revolving Commitments of the non-Defaulting Lenders under such Facility
and/or cash collateral provided by the Borrowers in accordance with clause (c)
of this Section, and participating interests in any such newly issued, amended,
renewed, extended or increased Letter of Credit under such Facility or newly
made Swingline Loan under such Facility shall be allocated among non-Defaulting
Lenders in a manner consistent with clause (c)(i) of this Section (and
Defaulting Lenders shall not participate therein).

 

In the event and on the date that each of the Administrative Agent, the Company,
each of the Issuing Banks and each of the Swingline Lenders agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure, LC Exposure, Protective
Advance Exposure and Overadvance Exposure of the other Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Commitment under
the applicable Facility and on such date such Lender shall purchase at par such
of the Revolving Loans of the other Lenders under such Facility as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold Revolving Loans under such Facility in accordance with its Applicable
Percentage.

 

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Swingline Lender or any Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, no
Swingline Lender shall be required to fund any Swingline Loan and the Issuing
Bank shall not be required to issue, amend or increase any Letter of Credit,
unless the Swingline Lenders or the Issuing Bank, as the case may be, shall have
entered into arrangements with the Borrower or such Lender, satisfactory to each
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.

 

SECTION 2.21           Returned Payments. If after receipt of any payment which
is applied to the payment of all or any part of the Obligations, any Lender
Party is for any reason compelled to surrender such payment or proceeds to any
Person because such payment or application of proceeds is invalidated, declared
fraudulent, set aside or determined to be void or voidable as a preference,
impermissible setoff, or a diversion of trust funds, or for any other reason,
then the Obligations or part thereof intended to be satisfied shall be revived
and continued and this Agreement and the other Loan Documents shall continue in
full force as if such payment or proceeds had not been received by the
Administrative Agent, such Issuing Bank or such Lender. The provisions of this
Section shall be and remain effective notwithstanding any contrary action which
may have been taken by the Administrative Agent, any Issuing Bank or any Lender
in reliance upon such payment or application of proceeds. The provisions of this
Section shall survive the termination of this Agreement.

 

ARTICLE III

Representations and Warranties

 

The Company represents and warrants, and each other Loan Party severally
represents and warrants as to itself, to the Lenders as follows:

 

SECTION 3.01           Organization; Powers. The Company and each Restricted
Subsidiary is duly organized, validly existing and (to the extent the concept is
applicable in such jurisdiction and, in the case of any Restricted Subsidiary
other than any Borrower, except where the failure to be so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect) in good standing under the laws of the jurisdiction of its organization,
has all requisite power and authority to carry on its business as now conducted
and, except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

SECTION 3.02           Authorization; Enforceability; Benefit to Loan Parties.
The Transactions, insofar as they are to be carried out by each Loan Party, are
within such Loan Party’s corporate or other organizational powers and have been
duly authorized by all necessary corporate or other organizational and, if
required, shareholder or other equity holder action. This Agreement has been
duly executed and delivered by each Loan Party and constitutes, and each other
Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against it in accordance with its
terms, subject to applicable Insolvency Laws or other laws affecting creditors’
rights generally and to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 



 -108- 

 

 

SECTION 3.03           Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with
(other than filings required to be made with SEC), or any other action by, any
Governmental Authority, except such as have been obtained or made and are (or
will so be) in full force and effect and except for filings necessary to perfect
Liens created under the Loan Documents, (b) will not violate any applicable law,
including any order of any Governmental Authority, (c) will not violate the
charter, by-laws or other organizational documents of the Company or any
Restricted Subsidiary, (d) will not violate or result in a default under any
indenture or agreement (including the Term Credit Agreement or other material
instrument binding upon the Company or any Restricted Subsidiary or any of their
assets), or give rise to a right thereunder to require any payment to be made by
the Company or any Restricted Subsidiary, and (e) will not result in the
creation or imposition of any Lien on any asset of the Company or any Restricted
Subsidiary, except Liens created pursuant to the Loan Documents or Liens created
in connection with the Term Credit Agreement; in the case of each of the clauses
above, except for an approval, violation or creation, as applicable, which would
not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.04           Financial Condition; No Material Adverse Effect.

 

(a)           The Company has heretofore furnished to the Lenders (i) the
audited consolidated balance sheets and related consolidated statements of
income, shareholders’ equity and cash flows of the Company and its consolidated
Subsidiaries as of and for the Fiscal Years ended December 29, 2018, December
30, 2017, and December 31, 2016, each audited by and accompanied by the
unqualified opinion of an independent registered public accounting firm, and
(ii) the unaudited consolidated balance sheets and related statements of income,
shareholders’ equity and cash flows of the Company and its consolidated
Subsidiaries as of and for the Fiscal Quarter ended June 29, 2019. Such
financial statements (x) present fairly, in all material respects, or on a
consolidated basis, the financial position and results of operations and cash
flows of the Company and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above and (y) comply in all material respects with the requirements of
Regulation S-X under the Securities Act.

 

(b)           [Reserved.]

 

(c)           Since December 29, 2018, there has been no event, development or
circumstance that has had, or would reasonably be expected to have, a Material
Adverse Effect on the business, assets, results of operations or financial
condition of the Company and its Subsidiaries, taken as a whole.

 

SECTION 3.05           Properties.

 

(a)           The Company and each Restricted Subsidiary has good title to, or
valid leasehold interests in, all fee owned real property material to its
business, except for minor defects in title that do not materially interfere
with its ability to conduct its business as currently conducted or to utilize
such properties for their intended purposes and Liens permitted by Section 6.02,
or as otherwise could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(b)           The Company and each Restricted Subsidiary owns, or is licensed to
use, all trademarks, service marks, tradenames, trade dress, copyrights,
patents, industrial designs and other intellectual property material to its
business, and the conduct of their respective businesses, including the use
thereof, by the Company and the Restricted Subsidiaries, does not infringe or
violate upon the rights of any other Person, except for any such infringements
or violations that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 



 -109- 

 

 

 

SECTION 3.06          Litigation and Environmental Matters.

 

(a)           There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Company, threatened against or affecting Company or any Restricted Subsidiary
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, would reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (ii) that involve
any of the Loan Documents or the Transactions.

 

(b)           Except for matters that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, neither
Company nor any Restricted Subsidiary (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability. The representations and warranties made pursuant to
this Section 3.06(b) are the exclusive representations and warranties contained
in this Agreement regarding (1) compliance with or liability under Environmental
Laws, or (2) Hazardous Materials.

 

SECTION 3.07          Compliance with Laws and Agreements.

 

(a)            the Company and each Restricted Subsidiary is in compliance with
all laws, including all orders of Governmental Authorities, applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect (it being agreed that this Section does not apply to any law which is
specifically addressed in Section 3.06(b), 3.07(b), 3.08, 3.09, 3.10 or 3.14).
No Default has occurred and is continuing.

 

(b)            the Company and its Subsidiaries have implemented and maintain in
effect policies and procedures designed to ensure compliance by the Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Company, its Subsidiaries
and, to the knowledge of the Company, their respective directors, officers,
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions, each in all material respects and are not knowingly engaged in any
activity that would reasonably be expected to result in any Loan Party or any
Subsidiary being designated as a Sanctioned Person. None of (a) the Company, any
Subsidiary or, to the knowledge of the Company, any of their respective
directors, officers or employees, or (b) to the knowledge of the Company, any
agent of the Company or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing, Letter of Credit use of proceeds or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
applicable Sanctions. The foregoing representations in this Section 3.07(b) will
not apply to any Canadian Loan Party or party hereto to which Council Regulation
(EC) 2271/96 (the “Blocking Regulation”) applies, if and to the extent that such
representations are or would be unenforceable by or in respect of that party
pursuant to, or would otherwise result in a breach and/or violation of, (i) any
applicable Canadian law, rule or regulation or any provision of the Blocking
Regulation (or any law or regulation implementing the Blocking Regulation in any
member state of the European Union) or (ii) any similar blocking or anti-boycott
law in the United Kingdom, and no representation under this Section shall be
made by any German Loan Party to the extent it would violate section 7 of the
German Foreign Trade Ordinance (Außenwirtschaftsverordnung), any provision of
Council Regulation (EC) 2271/96 or any similar applicable anti-boycott law or
regulation binding on that German Loan Party.

 

SECTION 3.08          Investment Company Status, etc. No Loan Party is (a) an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940 (or, in respect of a UK Loan Party, carries on
any business in the United Kingdom which requires it to be authorized by the
United Kingdom Financial Conduct Authority or the United Kingdom Prudential
Regulation Authority) or (b) a “holding company” as defined in, or subject to
regulation under, the Public Utility Holding Company Act of 1935 or (c) an EEA
Financial Institution.

 

SECTION 3.09          Taxes. The Company and each Subsidiary have filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it
(including in its capacity as withholding agent), except (a) any Taxes that are
being contested in good faith by appropriate proceedings diligently conducted
and for which the Company or such Subsidiary has set aside on its books reserves
with respect thereto to the extent required by GAAP or (b) to the extent that
the failure to do so would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. There is no current or proposed
tax assessment, deficiency or other claim against the Company or any of the
Subsidiaries that would, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. Each Loan Party and each of
their respective Subsidiaries has withheld all material employee withholdings
and has made all employer contributions to be withheld and made by it pursuant
to applicable law on account of the Canadian Pension Plans and the Canada
Benefit Plans, employment insurance and employee income taxes. Each European
Loan Party, each Hong Kong Loan Party and each of their respective subsidiaries
is resident for Tax purposes only in the jurisdiction under whose laws it is
incorporated as at the date of this Agreement and none of the European Loan
Parties, the Hong Kong Loan Parties or any of their respective Subsidiaries has
a branch, agency or permanent establishment in any other jurisdiction for Tax
purposes. No Loan Party is a member of a group for VAT purposes with any person
other than another Loan Party.

  

 -110- 

 



 

SECTION 3.10          ERISA; Labor Matters; Canadian Pension Plans and Canadian
Benefit Plans.

 

(a)           Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred or is reasonably expected to occur, (ii) neither any Loan Party nor any
ERISA Affiliate has engaged in a transaction that could be subject to Section
4069 or 4212(c) of ERISA and (iii) the present value of all accumulated benefit
obligations under each Plan that is subject to Title IV of ERISA (based on the
assumptions used for purposes of Accounting Standards Codification No. 715) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair value of the assets of such Plan.

 

(b)          Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) there are no strikes,
lockouts, slowdowns or any other labor disputes against the Company or any
Restricted Subsidiary pending or, to the knowledge of the Company, threatened,
(ii) the hours worked by and payments made to employees of the Company and the
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act of 1938, the Employee Standards Act (Ontario) or any other applicable
federal, state, provincial, territorial, local or foreign law dealing with such
matters and (iii) all payments due from the Company or any Restricted
Subsidiary, or for which any claim may be made against the Company or any
Restricted Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Company or such Restricted Subsidiary to the extent required by
GAAP.

 

(c)           No Loan Party nor any of its Subsidiaries or Affiliates is or has
at any time been (i) an employer (for the purposes of Sections 38 to 51 of the
United Kingdom’s Pensions Act 2004) of an occupational pension scheme which is
not a money purchase scheme (both terms as defined in the United Kingdom’s
Pensions Schemes Act 1993) or (ii) “connected” with or an “associate” (as those
terms are used in Sections 38 and 43 of the United Kingdom’s Pensions Act 2004)
of such an employer.

 

(d)          All employer and employee contributions (including insurance
premiums) required from any Loan Party or any of its Affiliates by applicable
law or by the terms of any Foreign Pension Plan (including any policy held
thereunder) have been made, or, if applicable, accrued in accordance with normal
accounting practices.

 

(e)           The present value of the aggregate accumulated benefit obligations
of all Foreign Pension Plans (based on those assumptions used to fund such
Foreign Pension Plans) with respect to all current and former participants did
not, as of the last annual valuation date applicable thereto, exceed the fair
market value of the assets of all such Foreign Pension Plans.

 

(f)            Each Foreign Pension Plan that is required to be registered has
been registered and has been maintained in good standing with the applicable
regulatory authorization and is in compliance with (i) all material provisions
of applicable law and regulations applicable to such Foreign Pension Plan and
(ii) the terms of such Foreign Pension Plan.

 

(g)           Schedule 3.10 lists all Canadian Pension Plans currently
maintained or contributed to by the Loan Parties and their Subsidiaries as of
the date hereof. No Loan Party nor any Subsidiary thereof, maintains, sponsors,
administers, contributes to, participates in or has any liability in respect of
any Canadian Defined Benefit Plan. The Canadian Pension Plans are duly
registered under the ITA and all other applicable laws which require
registration. Each Loan Party and each of their Subsidiaries has complied with
and performed all of its obligations under and in respect of the Canadian
Pension Plans under the terms thereof, any funding agreements and all applicable
laws (including any fiduciary, funding, investment and administration
obligations, except where failure to do so could not reasonably be expected to
result in a Material Adverse Effect). All employer and employee payments,
contributions or premiums to be remitted, paid to or in respect of each Canadian
Pension Plan have been paid in a timely fashion in accordance with the terms
thereof, any funding agreement and all applicable laws, except where failure to
do so could not reasonably be expected to result in a Material Adverse Effect.
There have been no improper withdrawals or applications of the assets of the
Canadian Pension Plans which could reasonably be expected to result in a
Material Adverse Effect. To the knowledge of the Loan Parties, no facts or
circumstances have occurred or existed that could result, or be reasonably
anticipated to result, in the declaration of a termination of any Canadian
Pension Plan by any Governmental Authority under applicable laws which could
reasonably be expected to result in a Material Adverse Effect. Except as would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, each Canadian Pension Plan is and has been funded and otherwise
operated in accordance with applicable law, and except as would not reasonably
be expected to result in a Material Adverse Effect, there is no solvency or
other deficiency or any unfunded liability with respect to any Canadian Pension
Plan.

 



 -111- 

 

 

SECTION 3.11          Disclosure.

 

(a)           The Company has disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which the Company or any
Restricted Subsidiary is subject, and all other matters known to them, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect. Neither the Information Materials nor any of the other
reports, financial statements, certificates or other written information
furnished by or on behalf of the Company or any Restricted Subsidiary to the
Administrative Agent, any Arranger or any Lender in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished),
taken together as a whole, contains any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that, with respect to forecasts and projected financial information, the Loan
Parties represent only that such information was prepared in good faith based
upon assumptions believed by them to be reasonable at the time made and at the
time so furnished and, if furnished prior to the Effective Date, as of the
Effective Date (it being understood that such forecasts and projections are not
to be viewed as fact and may vary from actual results and that such variances
may be material).

 

(b)           As of the Effective Date, to the best knowledge of the Company,
the information included in the Beneficial Ownership Certification provided on
or prior to the Effective Date to any Lender in connection with this Agreement
is true and correct in all respects.

 

SECTION 3.12          Subsidiaries and Joint Ventures. Schedule 3.12 sets forth,
as of the Effective Date, the name, type of organization and jurisdiction of
organization of, and the percentage of each class of Equity Interests owned by
the Company or any Subsidiary in, (a) each Subsidiary and (b) each joint venture
in which the Company or any Subsidiary owns any Equity Interests, and identifies
each Designated Subsidiary. All the issued and outstanding Equity Interests in
each Subsidiary owned by any Loan Party have been (to the extent such concepts
are relevant with respect to such Equity Interests) duly authorized and validly
issued and are fully paid and non-assessable (except as such rights may arise
under mandatory provisions of applicable statutory law that may not be waived
and not as a result of any rights contained in organizational documents, and
subject to capital calls for non-corporations). Except as set forth in Schedule
3.12, as of the Effective Date there is no existing option, warrant, call,
right, commitment or other agreement to which the Company or any Subsidiary is a
party requiring, and there are no Equity Interests in any Subsidiary outstanding
that upon exercise, conversion or exchange would require, the issuance by any
Subsidiary of any additional Equity Interests or other securities exercisable
for, convertible into, exchangeable for or evidencing the right to subscribe for
or purchase any Equity Interests in any Subsidiary.

 

SECTION 3.13          Insurance. Schedule 3.13 sets forth a description of all
insurance maintained by or on behalf of the Company and the Restricted
Subsidiaries as of the Effective Date. As of the Effective Date, all premiums
due and payable in respect of such insurance have been paid. The Company
believes that the insurance maintained by or on behalf of the Company and the
Restricted Subsidiaries is adequate.

 



 -112- 

 

 

SECTION 3.14          Margin Regulations. No Loan Party is engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of any
Borrowing or Letter of Credit hereunder will be used to buy or carry any Margin
Stock.

 

SECTION 3.15          Solvency. As of the Effective Date after giving effect to
the Transactions and on as of each borrowing, continuation, conversion or
extension date hereunder, (i) the fair value of the assets of the Company and
its consolidated Subsidiaries, at a fair valuation (determined on the basis of
such property being liquidated with reasonable promptness in an arm’s-length
transaction), will exceed their debts and other liabilities, subordinated,
contingent or otherwise; (ii) the present fair saleable value of the property of
the Company and its consolidated Subsidiaries will be greater than the amount
that will be required to pay the probable liability of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Company and its consolidated
Subsidiaries will be able to pay their debts and other liabilities,
subordinated, contingent or otherwise (it being understood and agreed that for
purposes of this Section, contingent liabilities mean the maximum amount of
liability that could reasonably be likely to result from pending litigation,
asserted claims and assessments, guaranties, indemnification obligations,
adjustment of purchase price or other post-closing payment adjustments
(including earn-outs and other similar arrangements) and uninsured risks of the
Company and its Subsidiaries), as such debts and liabilities become absolute and
matured; (iv) the Company and its consolidated Subsidiaries will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted following the Effective Date; (v) a UK Loan Party will not (A) (1) be
unable to or have admitted its inability to pay its debts as they fall due, (2)
be deemed to or declare that it is unable to pay its debts under applicable law,
(3) have suspended or threatened to suspend making payments on any of its debts
or (4) by reason of actual or anticipated financial difficulties, have commenced
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness; (B) have aggregate assets that are less than its
liabilities (taking into account contingent and prospective liabilities); or (C)
have declared, or have had declared a moratorium, in respect of any
Indebtedness; and (vi) no Germany Insolvency Event will have occurred.

 

SECTION 3.16          Collateral Matters. The provisions of this Agreement and
the other Loan Documents create legal and valid Liens on all the Collateral
granted by (a) the U.S. Loan Parties in favor of the Administrative Agent (for
the benefit of the Lender Parties), securing the Secured Obligations, (b) the
Canadian Loan Parties in favor of the Administrative Agent (for the benefit of
the relevant Lender Parties), securing the Canadian Secured Obligations, (c) the
French Loan Parties in favor of the Administrative Agent (for the benefit of the
relevant Lender Parties), securing the French Secured Obligations on and after
the French Effective Date, (d) the Hong Kong Loan Parties in favor of the
Administrative Agent (for the benefit of the relevant Lender Parties), securing
the Hong Kong Secured Obligations, (e) the German Loan Parties in favor of the
Administrative Agent (for the benefit of the relevant Lender Parties), securing
the German Secured Obligations, (f) the Swiss Loan Parties in favor of the
Administrative Agent (for the benefit of the relevant Lender Parties), securing
the Swiss Secured Obligations and (g) the UK Loan Parties in favor of the
Administrative Agent (for the benefit of the relevant Lender Parties), securing
the UK Secured Obligations, and (i) when the Collateral constituting
certificated securities (as defined in the UCC) or instruments (as defined in
the UCC) are delivered to the Administrative Agent, together with instruments of
transfer duly endorsed in blank, the security interest created under the Loan
Documents will constitute perfected and continuing Liens on such Collateral,
(ii) upon the filing of a UCC financing statement or the filing of a PPSA
financing statement (or equivalent) or a registration with the Hong Kong
Companies Registry (in the case of the Hong Kong Loan Parties) or equivalent
under each applicable jurisdiction, the recording an appropriate document with
the United States Patent and Trademark Office, United States Copyright Office,
the Canadian Intellectual Property Office or the Hong Kong Trade Marks Registry,
the Design Registry or the Patents Registry of the Intellectual Property
Department of the Government of the Hong Kong Special Administration Region
(collectively the “Hong Kong IP Registries”) the security interest created under
the Loan Documents will constitute a fully perfected security interest in all
right, title and interest of the Loan Parties in the Collateral to the extent
perfection can be obtained by filing or recording and (iii) when the Collateral
constituting deposit accounts or securities account are made subject to Control
Agreement the security interest created under the Loan Documents will constitute
a fully perfected security interest in all right, title and interest of the
pledgors thereunder in such Collateral, in each case, securing the applicable
Secured Obligations, enforceable against the applicable Loan Party and having
priority over all other Liens on the Collateral except in the case of (x) Liens
permitted by Section 6.02, to the extent any such Liens would have priority over
the Liens in favor of the Administrative Agent pursuant to any applicable law or
agreement and (y) Liens perfected only by possession (including possession of
any certificate of title) or control to the extent the Administrative Agent has
not obtained or does not maintain possession or control of such Collateral.

 



 -113- 

 

 

SECTION 3.17          Use of Proceeds. The Borrowers will use the proceeds of
the Loans and will request the issuance of Letters of Credit only for purposes
set forth in Section 5.11.

 

SECTION 3.18          Credit Card Agreements. Schedule 3.18 (as updated from
time to time as permitted by Section 5.16) sets forth a list describing all
Credit Card Agreements to which any U.S. Loan Party is a party. All such Credit
Card Agreements are in full force and effect, currently binding upon each U.S.
Loan Party that is a party thereto and, to the knowledge of the U.S. Loan
Parties, binding upon other parties thereto in accordance with their terms. The
U.S. Loan Parties are in compliance in all material respects with each such
Credit Card Agreement.

 

SECTION 3.19          Plan Assets; Prohibited Transactions. No Loan Party or any
of its Subsidiaries is an entity deemed to hold “plan assets” (within the
meaning of the Plan Asset Regulations), and neither the execution, delivery or
performance of the transactions contemplated under this Agreement, including the
making of any Loan and the issuance of any Letter of Credit hereunder, will give
rise to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.

 

SECTION 3.20          Borrowing Base Certificate. At the time of delivery of
each Borrowing Base Certificate, assuming that any eligibility criterion that
requires the approval or satisfaction of the Administrative Agent has been
approved by or is satisfactory to the Administrative Agent, each Account
reflected therein as eligible for inclusion in each Borrowing Base is an
Eligible Account, each Credit Card Account Receivable reflected therein as
eligible for inclusion in each Borrowing Base is an Eligible Credit Card Account
Receivable and the Inventory reflected therein as eligible for inclusion in each
Borrowing Base constitutes Eligible Finished Goods Inventory.

 

SECTION 3.21          Material Contracts. Each Material Contract in effect as of
the Effective Date is, and after giving effect to the consummation of the
transactions contemplated by the Loan Documents will be, in full force and
effect in accordance with the terms thereof (except any such Material Contract
that has expired by its terms). Neither any Loan Party nor any Subsidiary
thereof is in breach of or in default under any Material Contract where such
breach or default, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

SECTION 3.22          Non-Hong Kong Company. Except as disclosed to the
Administrative Agent, no Loan Party incorporated outside Hong Kong is registered
as a non-Hong Kong Company within the meaning of Part 16 of the Companies
Ordinance (Chapter 622 of the Laws of Hong Kong) except as otherwise specified
in writing from time to time by the Borrower Representative to the
Administrative Agent.

 

SECTION 3.23          Centre of Main Interests and Establishments. For the
purposes of Regulation (EU) 2015/848 of the European Parliament and of the
Council of 20 May 2015 on insolvency proceedings (recast) (the “Regulation”),
(a) each of the UK Loan Parties’, French Loan Parties’ and German Loan Parties’
centre of main interests (as that term is used in Article 3(1) of the
Regulation) is situated in its jurisdiction of incorporation and (b) none of the
UK Loan Parties, French Loan Parties or German Loan Parties have an
“establishment” (as that term is used in Article 2(10) of the Regulation) in any
other jurisdiction (or any equivalent provision(s) of any applicable successor
to the Regulation which may apply from time to time to any of the Loan Parties.

 

SECTION 3.24          Compliance with the Swiss Non-Bank Rules. Each Swiss
Borrower (and each Swiss Subsidiary) is in full compliance with the Swiss
Non-Bank Rules and, for the purposes of this Section 3.24, the Swiss Borrowers
(and each Swiss Subsidiary) shall assume that the aggregate number of Lenders in
respect of the European Facility that are Swiss Non-Qualifying Banks is ten. A
Swiss Borrower shall not be in breach of this representation if Swiss
Withholding Tax is triggered as a result of a Lender’s failure to comply with
Sections 9.04(b)(iii), 9.04(c) or resulting from an incorrect Lender status
confirmation under Section 2.17(i) or having lost the status as Swiss Qualifying
Bank.

 



 -114- 

 

 

ARTICLE IV

Conditions

 

SECTION 4.01          Effective Date. The obligations of the Lenders to make
Loans (other than French Revolving Loans to the French Borrowers) and of the
Issuing Banks to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02) to the satisfaction of the Administrative
Agent:

 

(a)            Credit Agreement. The Administrative Agent (or its counsel) shall
have received from each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) evidence satisfactory to the
Administrative Agent (which may include PDF or electronic transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

 

(b)           Opinions. The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of (i) Akin Gump Strauss Hauer & Feld LLP, New York counsel
for the Loan Parties, (ii) Stikeman Elliott LLP, Canadian counsel for the Loan
Parties, with respect to the laws of Ontario, Alberta, Quebec, and British
Columbia, (iii) Stewart McKelvey LLP, Canadian counsel for the Loan Parties with
respect to the laws of New Brunswick and Nova Scotia, (iv) Fillmore Riley LLP,
Canadian counsel to the Administrative Agent, with respect to the laws of
Manitoba, (v) Morris, Nichols, Arsht & Tunnell LLP, Delaware counsel for the
Loan Parties, (vi) Mayer Brown LLP, Hong Kong counsel for the Administrative
Agent, (vii) Mayer Brown LLP, German counsel for the Administrative Agent,
(viii) Walder Wyss Ltd., Swiss counsel for the Administrative Agent, (ix) CMS
von Erlach Poncet Ltd., Swiss counsel for the Loan Parties, (x) Mayer Brown
International LLP, English counsel for the Administrative Agent, and (xi) CMS
Hasche Sigle, German counsel for the Loan Parties , in each case, in form and
substance reasonably satisfactory to the Administrative Agent.

 

(c)           Organization and Good Standing Documents. The Administrative Agent
shall have received such documents and certificates as the Administrative Agent
may reasonably request relating to the organization, existence and good standing
(or equivalent) of each Loan Party (other than the French Loan Parties) as of a
recent date prior to or as of the Effective Date, the authorization of the
Transactions and any other legal matters relating to the Loan Parties, the Loan
Documents or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent. For each German Loan Party organized as a limited
liability company, it shall include its articles of association, the shareholder
list, an excerpt from the commercial register, and any other organizational
agreement applicable to it.

 

(d)           Representations and Warranties. The representations and warranties
of the Loan Parties (other than the French Loan Parties) set forth in the Loan
Documents shall be true and correct (i) in the case of representations and
warranties qualified as to materiality, in all respects and (ii) otherwise, in
all material respects, in each case on and as of the Effective Date, except in
the case of any such representation and warranty that expressly relates to a
prior date, in which case such representation and warranty shall be so true and
correct on and as of such prior date.

 

(e)           Officer’s Certificate. The Administrative Agent shall have
received a certificate, dated the Effective Date and signed by a Responsible
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (d), (j) and (n) of this Section.

 

(f)            Solvency Certificate. The Administrative Agent shall have
received a certificate, dated the Effective Date and signed by the chief
financial officer of the Company, as to the solvency of the Company and its
Subsidiaries on a Consolidated basis after giving effect to the Transactions, in
the form of Exhibit J. Each European Loan Party and Hong Kong Loan Party shall
have delivered a certificate as to the solvency of such Loan Party on an
individual basis after giving effect to the Transactions. Each German Loan Party
shall have delivered a certificate to the effect that no German Insolvency Event
has occurred with respect to such German Loan Party.

 



 -115- 

 

 

(g)           Collateral and Guarantee Requirement. Other than as set forth on
Schedule 5.25, the Collateral and Guarantee Requirement shall have been
satisfied (other than with respect to the French Loan Parties). The
Administrative Agent shall have received a completed Perfection Certificate,
dated the Effective Date and signed by an executive officer or a Financial
Officer of the Company, together with all attachments contemplated thereby,
including the results of a search of the UCC filings and PPSA financing
statements and similar filings under applicable foreign laws, including the Hong
Kong Companies Registry or the Hong Kong IP Registries for the Hong Kong Loan
Parties, made with respect to the Loan Parties in the jurisdictions contemplated
by the Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted under Section 6.02 or have been, or
substantially contemporaneously with the initial funding of Loans on the
Effective Date will be, released. The Intercreditor Agreement shall have been
executed and delivered by each party thereto.

 

(h)           Customer Lists. The Administrative Agent shall have received a
true and complete customer list for each U.S. Loan Party, Canadian Loan Party,
European Borrower, French Borrower and Hong Kong Borrower, which list shall
state the customer’s name, mailing address and phone number and shall be
certified as true and correct in all material respects by a Financial Officer of
the Borrower Representative.

 

(i)            Insurance Certificates. The Administrative Agent shall have
received evidence that the Administrative Agent, for the benefit of the Lender
Parties, has been named as additional insured and loss payee under the Company’s
master global property and liability insurance policies.

 

(j)            No Default. As of the Effective Date, no Default shall have
occurred and be continuing.

 

(k)           Refinancing. The Administrative Agent shall have received
reasonably satisfactory evidence that the Refinancing has been completed or will
be completed substantially concurrently with the effectiveness of this
Agreement.

 

(l)            Payment of Fees. The Administrative Agent and the Arrangers shall
have received all fees and other amounts due and payable on or prior to the
Effective Date, including, to the extent invoiced, payment or reimbursement of
all fees and expenses (including fees, charges and disbursements of counsel)
required to be paid or reimbursed by any Loan Party.

 

(m)          Know Your Customer Information. (i) The Lenders shall have received
all documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act, at least five Business Days prior to
the Effective Date to the extent such information was requested at least 10
Business Days prior to the Effective Date and (ii) to the extent any Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least five (5) days prior to the Effective Date, any Lender that
has requested, in a written notice to the Borrowers at least ten (10) days prior
to the Effective Date, a Beneficial Ownership Certification in relation to each
Borrower shall have received such Beneficial Ownership Certification (provided
that, upon the execution and delivery by such Lender of its signature page to
this Agreement, the condition set forth in this clause (ii) shall be deemed to
be satisfied).

 

(n)           No Material Adverse Effect. Since December 29, 2018, there has not
have been or occurred, any Material Adverse Effect.

 

(o)           Borrowing Base Certificate. The Agents shall have received a
Borrowing Base Certificate which calculates the Borrowing Base as of August 24,
2019, which such Borrowing Base Certificate shall demonstrate at least
$90,000,000 of Availability.

 

(p)           Term Credit Agreement. The Company shall have entered into the
Term Credit Agreement and shall have made the initial borrowings thereunder.

 



 -116- 

 

 

(q)           Financial Statements. The Lenders shall have received unaudited
interim consolidated financial statements of the Company for the Fiscal Quarter
ending June 29, 2019, and such financial statements shall not, in the reasonable
judgment of the Administrative Agent, reflect any material adverse change in the
consolidated financial condition of the Company, as reflected in the financial
statements or projections contained in the Information Materials.

 

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

SECTION 4.02          Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing (other than any Borrowing made on the
Effective Date), and of each Issuing Bank to issue, amend, renew or extend any
Letter of Credit, is subject to receipt of the request therefor in accordance
herewith and to the satisfaction of the following conditions:

 

(a)           The representations and warranties of the Loan Parties set forth
in this Agreement or any other Loan Document shall be true and correct in all
material respects on and as of the date of such Borrowing or the date of
issuance, amendment or extension of such Letter of Credit, as applicable.

 

(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

(c)           After giving effect to such Borrowing or the issuance, amendment
or extension of such Letter of Credit, the Borrowers shall be in compliance with
the Revolving Exposure Limitations.

 

Each Borrowing and each issuance, amendment or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrowers on
the date thereof as to the matters specified in paragraphs (a), (b) and (c) of
this Section.

 

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraph (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make Loans and an Issuing Bank may, but shall have no obligation to, issue or
cause to be issued any Letter of Credit for the ratable account and risk of
Lenders from time to time if the Administrative Agent believes that making such
Loans or issuing or causing to be issued any such Letter of Credit is in the
best interests of the Lenders.

 

SECTION 4.03          French Effective Date. The obligations of the French
Revolving Lenders to make French Revolving Loans to the French Borrowers shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02) to the satisfaction of the
Administrative Agent and each Lender (such date, the “French Effective Date”):

 

(a)           French Joinder. The Administrative Agent (or its counsel) shall
have received from each party thereto either (i) a counterpart of the French
Joinder on behalf of such party or (ii) evidence satisfactory to the
Administrative Agent (which may include PDF or electronic transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of the French Joinder.

 

(b)           Opinions. The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the French Effective Date) of (i) Akin Gump Strauss Hauer & Feld LLP, New York
counsel for the Loan Parties and (ii) Mayer Brown, French counsel for the
Administrative Agent, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.

 

(c)           Organization and Good Standing Documents. The Administrative Agent
shall have received such documents and certificates as the Administrative Agent
may reasonably request relating to the organization, existence and good standing
(or equivalent) of each French Loan Party as of a recent date prior to or as of
the French Effective Date, the authorization of the Transactions and any other
legal matters relating to the French Loan Parties, the Loan Documents or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent.

 



 -117- 

 

 

(d)           Representations and Warranties. The representations and warranties
of the French Loan Parties set forth in the Loan Documents shall be true and
correct (i) in the case of representations and warranties qualified as to
materiality, in all respects and (ii) otherwise, in all material respects, in
each case on and as of the French Effective Date, except in the case of any such
representation and warranty that expressly relates to a prior date, in which
case such representation and warranty shall be so true and correct on and as of
such prior date.

 

(e)           Officer’s Certificate. The Administrative Agent shall have
received a certificate, dated the French Effective Date and signed by the chief
financial officer of the Company, confirming compliance with the conditions set
forth in paragraphs (d), (i) and (k) of this Section. In particular, in respect
of the French Borrowers, the Administrative Agent shall have received a
certificate of each French Borrower, dated the French Effective Date and
executed by a legal representative (or authorized attorney), which shall (A)
certify the relevant corporate approval documents (and powers of attorney, if
applicable) authorizing the execution, delivery and performance of the Loan
Documents to which it is a party, (B) identify by name and title and bear the
signatures of any officers and directors of each French Borrower authorized to
sign the Loan Documents to which it is a party, and (C) contain appropriate
attachments, including (i) a copy of the certificate of incorporation (k-bis) of
each French Borrower, (ii) a true and correct and up-to-date copy of its bylaws
(statuts), (iii) a non-bankruptcy certificate (certificatede non-faillite) and
(iv) a lien search certificate (état des privilèges et des nantissements).

 

(f)           Solvency Certificate. The Administrative Agent shall have received
a certificate, dated the French Effective Date and signed by the chief financial
officer of the Company, as to the solvency of the Company and its Subsidiaries
on a Consolidated basis after giving effect to the Transactions and the French
Joinder, in the form of Exhibit J. Each French Loan Party shall have delivered a
certificate as to the solvency of such French Loan Party on an individual basis
after giving effect to the Transactions and the French Joinder.

 

(g)          Collateral and Guarantee Requirement. The Collateral and Guarantee
Requirement shall have been satisfied with respect to the French Loan Parties.
The Administrative Agent shall have received a completed Perfection Certificate
with respect to the French Loan Parties, dated the French Effective Date and
signed by an executive officer or a Financial Officer of the Company, together
with all attachments contemplated thereby.

 

(h)           Insurance Certificates. The Administrative Agent shall have
received evidence, together with endorsements, that the Administrative Agent,
for the benefit of the Lender Parties, has been named as additional insured and
loss payee under the Company’s master global property and liability insurance
policies.

 

(i)            No Default. As of the French Effective Date, no Default shall
have occurred and be continuing.

 

(j)            Payment of Fees. Without duplication of any fees and expenses
paid on the Effective Date, the Administrative Agent and the Arrangers shall
have received all fees and other amounts due and payable on or prior to the
French Effective Date, including, to the extent invoiced, payment or
reimbursement of all fees and expenses (including fees, charges and
disbursements of counsel) required to be paid or reimbursed by any Loan Party.

 

(k)           No Material Adverse Effect. Since December 29, 2018, there has not
have been or occurred, any Material Adverse Effect.

 



 -118- 

 

 

(l)            TEG Letter. The Administrative Agent and the relevant Lenders
shall have provided to each French Borrower the TEG letter.

 

(m)           Know Your Customer Information. (i) The Lenders shall have
received all documentation and other information regarding the French Borrower
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA Patriot Act,
at least five Business Days prior to the Effective Date to the extent such
information was requested at least 10 Business Days prior to the Effective Date
and (ii) to the extent the French Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five (5) days
prior to the Effective Date, any Lender that has requested, in a written notice
to the Borrower Representative at least ten (10) days prior to the Effective
Date, a Beneficial Ownership Certification in relation to the French Borrower
shall have received such Beneficial Ownership Certification.

 

(n)              French Revolving Lenders. The Administrative Agent shall have
received written approval of the French Effective Date from each French
Revolving Lender.

 

The Administrative Agent shall notify the Borrowers and the Lenders of the
French Effective Date, and such notice shall be conclusive and binding.

 

ARTICLE V

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document (other than Banking Services Obligations and contingent or
indemnity obligations for which no claim has been made) have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Loan Parties severally covenant and agree with
the Lenders that:

 

SECTION 5.01          Financial Statements: Borrowing Base and Other
Information. The Company will furnish to the Administrative Agent, for
distribution to each Lender: 

 

(a)           within 90 days after the end of each Fiscal Year of the Company,
its audited consolidated balance sheet and related consolidated statements of
operations, shareholders’ equity and cash flows as of the end of and for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year (including a report containing management’s discussion and
analysis of such financial statements), all audited by and accompanied by the
opinion of an independent registered public accounting firm of recognized
national standing (without a “going concern” or like qualification, exception or
emphasis and without any qualification or exception as to the scope of such
audit, other than solely with respect to, or resulting solely from, an upcoming
maturity date under this Agreement occurring within one year from the time such
opinion is delivered) to the effect that such consolidated financial statements
present fairly, in all material respects, the financial position, results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
the end of and for such Fiscal Year on a consolidated basis in accordance with
GAAP;

 

(b)           within 45 days after the end of each of the first three Fiscal
Quarters of each Fiscal Year of the Company, its unaudited consolidated balance
sheet as of the end of such Fiscal Quarter, the related unaudited consolidated
statements of operations for such Fiscal Quarter and the then elapsed portion of
the Fiscal Year and the related unaudited consolidated statement of cash flows
for the then elapsed portion of the Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous Fiscal Year
(including a report containing management’s discussion and analysis of such
financial statements), all certified by a Financial Officer of the Company as
presenting fairly in all material respects the financial position, results of
operations and cash flows on a consolidated basis of the Company and its
consolidated Subsidiaries as of the end of and for such Fiscal Quarter and such
portion of the Fiscal Year on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;

 



 -119- 

 

 

(c)               concurrently with each delivery of financial statements under
clause (a) or (b) above, a completed Compliance Certificate signed by a
Financial Officer of the Company (i) certifying, in the case of the financial
statements delivered under clause (b) that such financial statements present
fairly in all material respects the financial position, results of operations
and cash flows of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year end audit
adjustments and the absence of footnotes, (ii) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (iii)
setting forth reasonably detailed calculations of the Total Leverage Ratio as of
the end of the applicable Fiscal Year or Fiscal Quarter, (iv) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.12, (v)
if any change in GAAP or in the application thereof has occurred since the date
of the audited financial statements referred to in Section 3.04, specifying the
effect of such change on the financial statements accompanying such certificate
(and, in the event of any such change referred to in Section 1.05(b), with
respect to the amounts included in the calculation of the Fixed Charge Coverage
Ratio for the period of four Fiscal Quarters of the Company then most recently
ended, providing a reasonably detailed reconciliation of such amounts as they
are reflected in the financial statements accompanying such certificate and as
they would be reflected therein without giving effect to such change), (vi)
certifying that all notices required to be provided under Sections 5.02 and 5.04
have been provided and (vii) if there are any Unrestricted Subsidiaries setting
forth the financial information in detail reasonably satisfactory to the
Administrative Agent for the applicable period for such Unrestricted
Subsidiaries;

 

(d)               promptly upon request of the Administrative Agent (which
request shall be made no more than once per calendar year), a true and complete
customer list for each U.S. Loan Party, Canadian Loan Party, European Borrower,
French Borrower and Hong Kong Borrower, which list shall state the customer’s
name, mailing address and phone number and shall be certified as true and
correct by a Financial Officer of the Borrower Representative;

 

(e)               concurrently with each delivery of financial statements under
clause (a) above, a copy of the plan and forecast (including projected
Availability and a projected consolidated and consolidating balance sheet,
statement of operations and statement of cash flow) of the Company for each
quarter of the upcoming Fiscal Year;

 

(f)                as soon as available but in any event within 30 days (or,
during any Weekly Reporting Period, on Friday of each week (or if Friday is not
a Business Day, on the next succeeding Business Day)) after each Borrowing Base
Reporting Date, a Borrowing Base Certificate setting forth a computation of the
Borrowing Base as of such Borrowing Base Reporting Date, together with
supporting information and any additional reports with respect to the Borrowing
Base that the Administrative Agent may reasonably request;

 

(g)               concurrently with any delivery of a Borrowing Base Certificate
under clause (f) above, the following information as of such Borrowing Base
Reporting Date, all delivered electronically in a text formatted file in form
reasonably acceptable to the Administrative Agent:

 

(i)              (A) a summary level aging of the Loan Parties’ Accounts (1)
including all invoices’ invoice date and payment terms) and (2) reconciled to
the Borrowing Base Certificate delivered as of such date in a form reasonably
acceptable to the Administrative Agent and (B) a summary aging of the Loan
Parties’ Accounts specifying the name, address and balance due for each Account
Debtor.

 

(ii)             a summary level aging of the Loan Parties’ Credit Card Accounts
Receivables (A) including aging by each credit card issuer and credit card
processor and (B) reconciled to the Borrowing Base Certificate delivered as of
such date, in a form reasonably acceptable to the Administrative Agent, together
with a summary specifying the balance due from each credit card issuer or credit
card processor;

 

(iii)            a summary level report of the Loan Parties’ Inventory, (A) by
location (showing Inventory in transit, any Inventory located with a third party
under any consignment, bailee arrangement or warehouse agreement), by product
type and by volume on hand, which Inventory shall be valued at the lower of cost
(determined on a first-in, first-out basis) or market and adjusted for Reserves
as the Administrative Agent has previously indicated to the Borrower
Representative are deemed by the Administrative Agent to be appropriate, (B)
including a report of any variances or other results of Inventory counts
performed by the Loan Parties since the last Inventory schedule (including
information regarding sales or other reductions, additions, returns, credits
issued by the Loan Parties), and (C) reconciled to the Borrowing Base
Certificate delivered as of such date;

 



 -120- 

 

 

(iv)            a worksheet of calculations prepared by the Loan Parties to
determine Eligible Credit Card Accounts Receivables, Eligible Accounts and
Eligible Finished Goods Inventory, such worksheets detailing the Credit Card
Accounts Receivables, Accounts and Inventory excluded from Eligible Credit Card
Accounts Receivables, Eligible Accounts and Eligible Finished Goods Inventory
and the reasons for such exclusion;

 

(v)             a reconciliation of the Loan Parties’ Credit Card Accounts
Receivables, Accounts and Inventory between the amounts shown in the Loan
Parties’ general ledger and financial statements and the reports delivered
pursuant to clauses (i), (ii), (iii) and (iv) above;

 

(vi)            a reconciliation of the loan balance per the Loan Parties’
general ledger to the loan balance under this Agreement; and

 

(vii)           a schedule and aging of the Loan Parties’ accounts payable as of
the month then ended, delivered electronically in a text formatted file in a
form reasonably acceptable to the Administrative Agent;

 

(h)               promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
the Company or any Subsidiary with the SEC or any Canadian federal or provincial
securities commission, or with any national securities exchange, or distributed
by the Company to its shareholders generally, as the case may be; provided that
the Company shall be deemed to have satisfied the requirements of this Section
5.01(h) upon the filing of such reports, statements or materials through the
SEC’s EDGAR system or the publication by the Company of such reports, statements
or materials on its website;

 

(i)                promptly after any request therefor by the Administrative
Agent, copies of (x)(i) each Schedule B (Actuarial Information) to the most
recent annual report (Form 5500 Series) filed by any Loan Party or any ERISA
Affiliate with the Internal Revenue Service with respect to each Plan; (ii) the
most recent actuarial valuation report for each Plan; (iii) such other documents
or governmental reports or filings relating to any Plan as the Administrative
Agent shall reasonably request and (y)(i) any documents described in Section
101(k)(1) of ERISA that the Loan Parties or any ERISA Affiliate may request with
respect to any Multiemployer Plan and (ii) any notices described in Section
101(1)(1) of ERISA that the Loan Parties or any ERISA Affiliate may request with
respect to any Multiemployer Plan; provided that if the Loan Parties or any
ERISA Affiliate have not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, upon request by
the Administrative Agent, the applicable Loan Party or ERISA Affiliate shall
promptly make a request for such documents and notices from such administrator
or sponsor and shall provide copies of such documents and notices to the
Administrative Agent promptly after receipt thereof; provided, further that
notwithstanding anything herein the rights of the Administrative Agent under
Section 5.01(i)(y)(ii) shall be exercised not more than once with respect to the
same Multiemployer Plan during any applicable plan year;

 

(j)                promptly after the filing thereof with any Governmental
Authority upon request of the Administrative Agent, a copy of each actuarial
valuation report in respect of any Canadian Pension Plan; and

 

(k)              promptly after any request therefor, (x) such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of any Loan Document, as
the Administrative Agent or any Lender may reasonably request and (y)
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act
and the Beneficial Ownership Regulation.

 



 -121- 

 

 

Documents required to be delivered pursuant to this Section 5.01 or Section 5.02
may be delivered electronically and, if so delivered, shall be deemed to have
been delivered on the date (i) on which such materials are publicly available as
posted on the Electronic Data Gathering, Analysis and Retrieval system (EDGAR);
or (ii) on which such documents are posted on a Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether made available
by the Administrative Agent); provided that: (A) upon written request by the
Administrative Agent (or any Lender through the Administrative Agent) to the
Borrower Representative, the Borrower Representative shall deliver paper copies
of such documents to the Administrative Agent or such Lender until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (B) the Borrower Representative shall notify the Administrative
Agent and each Lender (by fax or through Electronic Systems) of the posting of
any such documents and provide to the Administrative Agent through Electronic
Systems electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by any Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such document to it and maintaining its copies of such documents.

 

SECTION 5.02           Notices of Material Events. The Company will furnish to
the Administrative Agent (for distribution to the Lenders) written notice
promptly upon any Financial Officer, or other officer or employee responsible
for compliance with the Loan Documents, of the Company or any Subsidiary
becoming aware of any of the following:

 

(a)               (i) the occurrence of any Default or (ii) any event or
circumstance which constitutes or which with the passage of time or giving of
notice or both would constitute a default or event of default under any Material
Contract to which the Company or any of its Restricted Subsidiaries is a party
or by which the Company or any Restricted Subsidiary thereof or any of their
respective properties may be bound which could reasonably be expected to have a
Material Adverse Effect;

 

(b)               the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against or involving the
Company or any Restricted Subsidiary, or any adverse development in any such
pending action, suit or proceeding not previously disclosed in writing by the
Company to the Administrative Agent and the Lenders, that in each case would
reasonably be expected to result in a Material Adverse Effect or that in any
manner questions the validity of any Loan Document;

 

(c)                any and all notices that a material default has occurred and
is continuing received under or with respect to any leased location or public
warehouse where Collateral having an aggregate value in excess of $10,000,000 is
located (which shall be delivered within ten (10) Business Days after receipt
thereof);

 

(d)               the occurrence of an ERISA Event or Foreign Pension Plan Event
that has resulted, or would reasonably be expected to result, in a Material
Adverse Effect;

 

(e)                any change in the fiscal year of the Company or its method of
determining fiscal quarters;

 

(f)                any other development that has resulted, or would reasonably
be expected to result, in a Material Adverse Effect; or

 

(g)               any change in the information provided in the Beneficial
Ownership Certification delivered to such Lender that would result in a change
to the list of beneficial owners identified in such certification.

 



 -122- 

 

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03           Additional Subsidiaries.

 

(a)           Subject to applicable law, each Borrower and each Loan Party will
cause each Designated Subsidiary formed or acquired after the Effective Date
(or, in the case of a French Subsidiary, the French Effective Date) or that
becomes a Designated Subsidiary after the Effective Date (or, in the case of a
French Subsidiary, the French Effective Date) in accordance with the terms of
this Agreement to within 30 days (in each case, as such time may be extended in
the Administrative Agent’s sole discretion) (i) become a Guarantor by executing
a Joinder Agreement and (ii) satisfy the Collateral and Guarantee Requirement
with respect to such Designated Subsidiary and with respect to any Equity
Interests in or Indebtedness of such Designated Subsidiary owned by or on behalf
of any Loan Party. Upon execution and delivery thereof, each such Person (i)
shall automatically become a Guarantor hereunder and thereupon shall have all of
the rights, benefits, duties, and obligations in such capacity under the Loan
Documents and (ii) will grant Liens to the Administrative Agent, for the benefit
of the Administrative Agent and the applicable Lender Parties, in any property
of such Loan Party which constitutes Collateral, under the applicable Security
Agreement.

 

(b)          At the option of the Borrower Representative, it may (i) cause a
U.S. Subsidiary to become a “U.S. Subsidiary Borrower” hereunder, (ii) after the
French Effective Date, cause a French Subsidiary to become a “French Borrower”
hereunder, (iii) cause a Swiss Subsidiary to become a “Swiss Borrower”
hereunder, (iv) cause a UK Subsidiary to become a “UK Borrower” hereunder, (v)
cause a Hong Kong Subsidiary to become a “Hong Kong Borrower” hereunder, (vi)
cause a Canadian Subsidiary to become a “Canadian Borrower” hereunder or (vi)
cause a German Subsidiary to become a “German Borrower” hereunder, in each case,
by (x) delivering a written notice to the Administrative Agent at least fifteen
(15) Business Days prior to such Subsidiary becoming a Borrower, (y) at least
three (3) Business Days prior to such Subsidiary becoming a Borrower, delivering
to the Administrative Agent and the Lenders under the applicable Facility all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the Beneficial Ownership Regulation, in each case
to the extent requested in writing at least ten (10) Business Days prior to such
Subsidiary becoming a Borrower, and (z) causing such Subsidiary (A) to execute a
joinder agreement to this Agreement in form and substance satisfactory to the
Administrative Agent; (B) to satisfy the Collateral and Guarantee Requirement
with respect to the assets of such Subsidiary and with respect to any Equity
Interests in or Indebtedness of such Subsidiary owned by or on behalf of any
Loan Party and to take all actions necessary or advisable in the opinion of the
Administrative Agent to cause the Lien created by the applicable Collateral
Document to be duly perfected to the extent required by such agreement in
accordance with all applicable requirements of Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent; (C) at the request of the Administrative Agent, deliver to
the Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the other Lenders, of counsel to the Loan Parties
reasonably acceptable to the Administrative Agent as to such matters set forth
in this Section 5.03(b) and customarily opined upon by counsel to the Loan
Parties as the Administrative Agent may reasonably request; and (D) the
Administrative Agent shall have received the results of an appraisal and a field
examination, from an appraiser and an examiner reasonably satisfactory to the
Administrative Agent; (E) such Subsidiary shall have duly authorized, executed
and delivered such customary documentation, and taken such other customary
collateral security and perfection actions, deemed reasonably necessary by the
Administrative Agent in its Permitted Discretion, to provide a valid and
enforceable first priority and perfected or equivalent Lien (subject to
Permitted Liens) in the Collateral of such Subsidiary.

 

SECTION 5.04           Information Regarding Collateral. Each Loan Party will
furnish to the Administrative Agent prompt written notice (and in any event
within 60 days thereof) of any change in (i) its legal name, as set forth in its
organizational documents, (ii) its jurisdiction of organization or the form of
its organization (including as a result of any merger, amalgamation or
consolidation), (iii) the location of its chief executive office, (iv) the
jurisdiction in which it maintains any Inventory, or (v) its organizational
identification number, if any and the Federal Taxpayer Identification Number of
such Loan Party, in each case of this subclause (v), only with respect to any
Loan Party organized under the laws of a jurisdiction that requires such
information to be set forth on the face of a UCC financing statement. Each Loan
Party agrees not to effect or permit any change referred to in the preceding
sentence unless all filings or registrations have been made under the UCC, the
PPSA or other applicable law, as applicable or otherwise that are required in
order for the Administrative Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral affected thereby. Each Loan Party also agrees promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.

 



 -123- 

 

 

SECTION 5.05           Existence; Conduct of Business. Each Loan Party will, and
will cause each Restricted Subsidiary to, do or cause to be done all things
reasonably necessary to preserve, renew and keep in full force and effect (i)
its legal existence and (ii) the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks, trade names and other intellectual
property material to the conduct of its business, except, in the case of clause
(i) (other than with respect to Borrowers) and clause (ii), where failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, amalgamation, consolidation, Division, liquidation, dissolution,
Disposition or other transaction permitted under Section 6.03 or 6.05.

 

SECTION 5.06           Payment of Obligations. Each Loan Party will, and will
cause each Restricted Subsidiary to, pay or discharge all its material
obligations, including Tax liabilities , before the same shall become delinquent
or in default, except where (a) (i) the validity or amount thereof is being
contested in good faith by appropriate proceedings, and (ii) the Company or such
Restricted Subsidiary has set aside on its books reserves with respect thereto
to the extent required by GAAP or (b) the failure to make payment would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 5.07           Maintenance of Properties. The Company will, and will
cause each Restricted Subsidiary (other than an Immaterial Subsidiary) to,
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, except where the failure
to do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.08           Insurance. The Company will, and will cause each
Restricted Subsidiary to, maintain, with financially sound and reputable
insurance companies having a financial strength rating of at least A- by A.M.
Best Company insurance in such amounts (with no greater risk retention) and
against such risks as are customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations. The Company will furnish to the Lenders, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained. Each such policy of liability or casualty insurance maintained by or
on behalf of Loan Parties shall (a) in the case of each liability insurance
policy (other than workers’ compensation, director and officer liability or
other policies in which such endorsements are not customary), name the
Administrative Agent, as an additional insured thereunder, (b) in the case of
each casualty insurance policy, contain a loss payable clause or endorsement
that names the Administrative Agent, as a loss payee thereunder. Notwithstanding
the foregoing sentences of this Section 5.08, the Company and any Subsidiary may
self-insure against such risks and in such amounts as are customary in such
Person’s industry. Notwithstanding any of the terms contained herein or in any
other Loan Document, except during the continuance of an Event of Default, the
Company or any other Loan Party, as applicable, may adjust, settle and
compromise any insurance claim or any proposed condemnation award, and shall
collect the net proceeds thereof and have the right to repair, refurbish,
restore, replace or rebuild any asset affected by any casualty event or taking.

 

SECTION 5.09           Books and Records; Inspection Rights. Each Loan Party
will, and will cause each Restricted Subsidiary to, (a) keep proper books of
record and account in which full, true and correct (in all material respects)
entries in accordance with GAAP and applicable law are made of all dealings and
transactions in relation to its business and activities and (b) permit any
representatives designated by the Administrative Agent or any Lender (including
employees of the Administrative Agent, any Lender or any consultants,
accountants, lawyers and appraisers retained by the Administrative Agent), upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records and to discuss its affairs, finances
and condition with its officers and, accompanied by one or more such officers or
designees of the Company, independent accountants, all at such reasonable times
during normal business hours and as often as reasonably requested (but in no
event more than once per Fiscal Year of the Company unless an Event of Default
has occurred and is continuing). The Borrower shall have the right to have a
representative present at any and all inspections (but, for the avoidance of
doubt, such presence shall not be required nor shall it be a condition to any
such visit or inspection). Notwithstanding anything herein to the contrary, the
right of the Administrative Agent or any Lender to conduct appraisals or field
examinations shall be governed exclusively by Sections 5.12 and 5.13,
respectively, and shall not be limited by this Section.

 



 -124- 

 

 

SECTION 5.10           Compliance with Laws.

 

(a)           Each Loan Party will, and will cause each Subsidiary to, comply
with all laws (including Environmental Laws and all orders of any Governmental
Authority) applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

(b)           Foreign Pension Plans. The Company shall ensure that neither it
nor any of its Subsidiaries is or has been at any time an employer (for the
purposes of Sections 38 to 51 of the United Kingdom’s Pensions Act 2004) of an
occupational pension scheme which is not a money purchase scheme (both terms as
defined in the United Kingdom’s Pension Schemes Act 1993) or “connected” with or
an “associate” of (as those terms are used in Sections 38 or 43 of the United
Kingdom’s Pensions Act 2004) such an employer.

 

SECTION 5.11           Use of Proceeds. Each Borrower will cause the Letters of
Credit and proceeds of the Loans to be used only, (a) on the Effective Date, (i)
to finance the Refinancing, (ii) to fund original issue discount in connection
with the Transactions and (iii) the issuance of Existing Letters of Credit, and
(b) after the Effective Date, for other general corporate purposes and working
capital needs of the Borrowers (including for Investments and Capital
Expenditures) subject to the restrictions otherwise set forth in this Agreement,
including, without limitation, the repurchase of the Company’s Equity Interests
as and to the extent permitted by Section 6.08. No part of the proceeds of any
Loan and no Letter of Credit will be used, whether directly or indirectly, (v)
for any purpose that entails a violation of any of the Regulations of the Board
of Governors, including Regulations T, U and X, (w) for any purpose that entails
a violation of applicable legislation governing financial assistance and/or
capital maintenance, as set forth in Section 5.15, (x) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (y) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, except to the extent permitted for a Person required to
comply with Sanctions, or (z) in any manner that would result in the violation
of any Sanctions applicable to any party hereto. The foregoing clauses (y) and
(z) of this Section 5.11 will not apply to any party hereto to which the
Blocking Regulation applies, if and to the extent that such representations are
or would be unenforceable by or in respect of that party pursuant to, or would
otherwise result in a breach and/or violation of, (i) any provision of the
Blocking Regulation (or any law or regulation implementing the Blocking
Regulation in any member state of the European Union) or (ii) any similar
blocking or anti-boycott law in the United Kingdom. The foregoing clauses (y)
and (z) of this Section 5.11 shall not apply to any German Loan Party to the
extent it would violate section 7 of the German Foreign Trade Ordinance
(Außenwirtschaftsverordnung), any provision of Council Regulation (EC) 2271/96
or any similar applicable anti-boycott law or regulation binding on that German
Loan Party.

 

SECTION 5.12           Appraisals. The Loan Parties will provide to the
Administrative Agent from time to time upon the Administrative Agent’s request,
at the sole expense of the Loan Parties, appraisals (or updates thereof) of the
Inventory of the Loan Parties from appraisers selected and engaged by the
Administrative Agent (and reasonably acceptable to the Loan Parties so long as
no Event of Default has occurred and is continuing); provided that the
Administrative Agent shall request only one such appraisal in any twelve-month
period, except that (a) at any time when Availability shall have been less than
the greater of (i) 20% of the Line Cap then in effect and (ii) $40,000,000, the
Administrative Agent may request a second appraisal in the then-current
twelve-month period, (b) if an Event of Default shall have occurred and be
continuing, there shall be no limitation on the number of appraisals that the
Administrative Agent may request and (c) if the Company or any Restricted
Subsidiary shall have consummated any Permitted Acquisition, the Administrative
Agent may request a separate appraisal of the inventory acquired thereby to the
extent the Loan Parties desire to include such inventory in Eligible Finished
Goods Inventory. For purposes of the foregoing, it is understood that a single
appraisal may consist of appraisals of the assets of each Loan Party and may be
conducted at multiple sites. Notwithstanding the foregoing, upon reasonable
advance notice to the Company, the Administrative Agent may request appraisals
in addition to those authorized by the preceding sentences of this Section;
provided that the Loan Parties will not be responsible for the expense of
appraisals conducted pursuant to this sentence.

 



 -125- 

 



 



SECTION 5.13          Field Examinations. At any time that the Administrative
Agent requests, the Company and the Restricted Subsidiaries will allow the
Administrative Agent, at the sole expense of the Loan Parties, to conduct, or
engage a third party to conduct, field examinations (or updates thereof) during
normal business hours to ensure the adequacy of Collateral included in the
Borrowing Base and related reporting and control systems; provided that the
Administrative Agent shall conduct only one such field examination in any
twelve-month period, except that (a) at any time when Availability shall have
been less than the greater of (i) 20% of the Line Cap then in effect and (ii)
$40,000,000, the Administrative Agent may conduct a second field examination in
the then-current twelve-month period, (b) if an Event of Default shall have
occurred and be continuing, there shall be no limitation on the number of field
examinations that the Administrative Agent may conduct and (c) if the Company or
any Restricted Subsidiary shall have consummated any Permitted Acquisition, the
Administrative Agent may conduct a separate field examination of the Collateral
acquired thereby to the extent the Loan Parties desire to include such
Collateral in the Borrowing Base. For purposes of the foregoing, it is
understood that a single field examination may consist of examinations of the
assets of each Loan Party and may be conducted at multiple sites.
Notwithstanding the foregoing, upon reasonable advance notice to the Company,
the Administrative Agent may conduct, or engage a third party to conduct, field
examinations in addition to those authorized by the preceding sentences of this
Section; provided that the Loan Parties will not be responsible for the expense
of field examinations conducted pursuant to this sentence.

 

SECTION 5.14          Depository Banks. Subject to Section 5.18, the Loan
Parties will maintain the Administrative Agent or one or more Lenders acceptable
to the Administrative Agent as their principal depository bank and securities
intermediary, including for the maintenance of operating, administrative, cash
management, collection activity, and other Deposit Accounts and Securities
Accounts for the conduct of their business; provided that the Loan Parties shall
not be required to satisfy the foregoing requirement with respect to any Deposit
Account (i) that is an Excluded Account or (ii) with respect to which the
applicable Loan Parties have entered into a Control Agreement in accordance with
Sections 5.15 and 5.18, as applicable, in favor of the Administrative Agent.

 

SECTION 5.15          Further Assurances. The Loan Parties will execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, and other documents) that are required under the
Collateral Documents or this Agreement to cause the Collateral and Guarantee
Requirement to be and remain satisfied at all times. The Loan Parties also agree
to provide to the Administrative Agent, from time to time upon reasonable
request, evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Collateral Documents.

 

SECTION 5.16          Credit Card Agreements and Notifications. Each U.S. Loan
Party will (a) comply in all material respects with all its obligations under
each Credit Card Agreement to which it is party and (b) maintain credit card
arrangements solely with the credit card issuers and credit card processors
identified in Schedule 3.18; provided, however, that the Borrower Representative
may amend Schedule 3.18 to remove any credit card issuer or credit card
processor identified on Schedule 3.18 or to add additional credit card issuers
and credit card processors, and concurrently with the making of any such
amendment the Loan Party shall provide to the Administrative Agent evidence that
a Credit Card Notification shall have been delivered to any credit card issuer
or credit card processor added to Schedule 3.18.

 

SECTION 5.17          Designation of Subsidiaries. The Company may at any time
designate any Restricted Subsidiary of the Company (other than a Borrower) as an
Unrestricted Subsidiary; provided that (i) immediately before and after such
designation, no Event of Default shall have occurred and be continuing, (ii) on
Pro Forma Basis, the Payment Conditions shall be satisfied and (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of the Term Credit Agreement (or
documentation governing other Permitted Debt (as defined in the Term Credit
Agreement)) or any Refinancing Indebtedness in respect thereof, as applicable
and (iv) no Restricted Subsidiary that owns material intellectual property may
be designated as an Unrestricted Subsidiary, and the Company and the Restricted
Subsidiaries may not transfer any material intellectual property to any
Unrestricted Subsidiary (with certain ordinary course exceptions). The
designation of any Subsidiary as an Unrestricted Subsidiary after the Effective
Date shall constitute a Restricted Payment by the Company therein at the date of
designation in an amount equal to the fair market value of the Company or its
Restricted Subsidiaries’ (as applicable) Investments therein. Upon the
designation of any Guarantor as an Unrestricted Subsidiary in accordance with
the foregoing, such Guarantor shall cease to be a “Guarantor” under this
Agreement.

 



 -126- 

 

 

SECTION 5.18          Deposit Accounts.

 

(a)            Subject to Section 5.18(c), each Loan Party shall within 90 days
(or in the case of Deposit Accounts in Germany and Switzerland, the time period
set forth in the German Security Agreements and Swiss Security Agreements,
respectively) (as such period may be extended in Administrative Agent’s sole
discretion) after the Effective Date (or, in the case of the French Loan
Parties, the French Effective Date) or, if opened following the Effective Date
(or, in the case of the French Loan Parties, the French Effective Date), within
60 days (or in the case of Deposit Accounts in Germany and Switzerland, the time
period set forth in the German Security Agreements and Swiss Security
Agreements, respectively) (as such period may be extended in the Administrative
Agent’s sole discretion), of the opening of such Deposit Account (other than an
Excluded Account) or the date any Person that owns such Deposit Account becomes
a Loan Party hereunder, execute and deliver, and cause each relevant depository
institution to execute and deliver, to the Administrative Agent a Control
Agreement or other control arrangement satisfactory to the Administrative Agent
for each Deposit Account (other than any Excluded Account) of such Loan Party
maintained on the Effective Date to ensure that each such Deposit Account is a
Concentration Account.

 

(b)           Subject to Section 5.18(c), each Loan Party shall direct all of
its Account Debtors to forward payments (other than payments made at the time
merchandise is purchased directly at retail stores of such Loan Parties)
directly to a Concentration Account; provided that such Loan Parties shall not
be required to comply with the foregoing until the 90th day (as such date may be
extended in Administrative Agent’s sole discretion) after the Effective Date. If
any Loan Party should refuse or neglect to notify any Account Debtor to forward
payments directly to a Concentration Account after notice from the
Administrative Agent, the Administrative Agent shall be entitled to make such
notification directly to Account Debtor. If notwithstanding the foregoing
instructions, any Loan Party receives any proceeds of any Accounts (other than
payments made by retail customers directly to retail stores of such Loan
Parties), such Loan Party shall receive such payments as the Administrative
Agent’s trustee, and shall immediately deposit all cash, checks or other similar
payments related to or constituting payments made in respect of receivables
received by it to a Concentration Account.

 

(c)           Within 30 days after the Collection Account Trigger Date:

 

(i)                each Loan Party will ensure that all proceeds of their
Accounts are deposited (whether directly or indirectly) into Collection
Accounts; and

 

(ii)               (A) each relevant Borrower will execute and deliver to the
Administrative Agent any additional UK Security Agreements and security releases
(each in form satisfactory to the Administrative Agent) as required by the
Administrative Agent in its sole discretion to create a fixed charge over its
Collection Accounts held in England and Wales and (B) each relevant Borrower
will execute and deliver to the Administrative Agent any additional Hong Kong
Security Agreements and security releases (each in form satisfactory to the
Administrative Agent) as required by the Administrative Agent in its sole
discretion to create a fixed charge over its Collection Accounts held in Hong
Kong;

 

provided, that after the occurrence of a Collection Account Trigger Date, the
Loan Parties shall be entitled to open Deposit Accounts that are subject to
Control Agreements or other control arrangements satisfactory to the
Administrative Agent with respect to which such Loan Parties shall be entitled
to control disbursements provided that no proceeds of Accounts are paid to such
Deposit Accounts.

 

SECTION 5.19          Dominion Period.

 

(a)           During the Dominion Period, the Administrative Agent shall
instruct each applicable account bank to have all amounts on deposit in each
Concentration Account to be swept on each business day into a Primary
Concentration Account or into any other account designated by the Administrative
Agent and otherwise exercise exclusive control with respect to each such
Concentration Account and the Loan Parties shall not have any access to such
Concentration Accounts or provide any instructions to any account bank with
respect to any such Concentration Account.

 



 -127- 

 

 

(b)           French, Hong Kong and European Bank Accounts. At any time at the
request of the Administrative Agent in its sole discretion following the
commencement of a Dominion Period, the European Loan Parties, French Loan
Parties and Hong Kong Loan Parties shall (a) at the discretion of the
Administrative Agent, either (i) immediately cause all of their Collection
Accounts (each an “Existing Collection Account”) to be transferred to the name
of the Administrative Agent or (ii) promptly open new Collection Accounts with
(and, at the discretion of the Administrative Agent, in the name of) the
Administrative Agent or an Affiliate of the Administrative Agent (such new bank
accounts being Collection Accounts under and for the purposes of this
Agreement), and (b) if new Collection Accounts have been established pursuant to
this Section (each a “New Collection Account”) ensure that the proceeds of all
Accounts owing to them will immediately be re-directed to the New Collections
Account. Until all such proceeds have been redirected to the New Collection
Accounts, each European Loan Party, French Loan Party and Hong Kong Loan Party
shall cause all amounts on deposit in any Existing Collection Account to be
transferred to a New Collection Account at the end of each Business Day,
provided that if any such Loan Party does not instruct such re-direction or
transfer, each of them hereby authorizes the Administrative Agent to give such
instructions on their behalf to the applicable Account Debtors and/or the
account bank holding such Existing Collection Account (as applicable).

 

SECTION 5.20          Notification of Account Debtors of the European Loan
Parties, French Loan Parties and Hong Kong Loan Parties. At any time at the
request of the Administrative Agent in its sole discretion following the
Commencement of a Dominion Period, each European Loan Party, French Loan Party
and Hong Kong Loan Party agrees that if any of its Account Debtors have not
previously received notice of the security interest of the Administrative Agent
over the Accounts, it shall promptly give notice to such Account Debtors and if
any such Loan Party does not serve such notice, each of them hereby authorizes
the Administrative Agent to serve such notice on their behalf.

 

SECTION 5.21          Financial Assistance. Each European Loan Party, French
Loan Party and Hong Kong Loan Party shall comply in all respects with applicable
legislation governing financial assistance and/or capital maintenance, including
Sections 678 and 679 of the United Kingdom’s Companies Act 2006 and Sections 274
to 285 of the Hong Kong Companies Ordinance (Chapter 622 of the Laws of Hong
Kong), and any equivalent and applicable provisions under the laws of the
jurisdiction of organization of each such Loan Party, including in relation to
the execution of the Collateral Documents of each such Loan Party and payment of
amounts due under this Agreement.

 

SECTION 5.22          European Collateral, French Collateral and Hong Kong
Collateral. Each European Loan Party, French Loan Party and Hong Kong Loan Party
shall ensure that (i) its standard terms and conditions of purchase at all times
contain a condition to the effect that title to the purchased goods transfers to
the relevant Loan Party at a time no later than on delivery of the purchased
goods to such Loan Party, (ii) its standard terms and conditions of purchase are
not amended in a manner that is material and adverse to the Lenders, and (iii)
if the reference on any purchase order or equivalent document is to the standard
terms and conditions of purchase as set out on a specified website, the relevant
website must be maintained, up to date and publicly accessible at all times. 
During any Dominion Period or at any other time at which the Administrative
Agent considers that the Collateral of any European Loan Party, French Loan
Party of Hong Kong Loan Party may be at risk, at the request of the
Administrative Agent, the specified Loan Party must send a copy of its standard
terms and conditions of purchase (or other notice satisfactory to the
Administrative Agent which rejects retention of title and/or extendible
retention of title provisions in relation to that Loan Party’s Inventory) to its
suppliers.

 

SECTION 5.23          Centre of Main Interests and Establishments. Each European
Loan Party and French Loan Party shall ensure that its centre of main interests
(as that term is used in Article 3(1) of the Regulation) remains in its
jurisdiction of incorporation and it shall not take any action to change its
centre of main interests. No European Loan Party or French Loan Party shall
create or take any steps to create an “establishment” (as that term is used in
Article 2(10) of the Regulation) in any other jurisdiction.

 

SECTION 5.24          [Reserved].

 

SECTION 5.25          Post-Closing Requirements. The Loan Parties shall deliver,
when and as required by the terms of Schedule 5.25, the items referenced
therein.

 



 -128- 

 

 

SECTION 5.26          Compliance with the Swiss Non-Bank Rules. Each Swiss
Borrower (and each Swiss Subsidiary) shall ensure that it is at all times
throughout the duration of the Agreement in full compliance with the Swiss
Non-Bank Rules. For the purposes of compliance with the Swiss Non-Bank Rules, it
is assumed that the number of Lenders in respect of the European Facility which
are Non-Qualifying Banks is ten. A Swiss Borrower shall not be in breach of this
representation if Swiss Withholding Tax is triggered as a result of a Lender’s
failure to comply with Sections 9.04(b)(iii) or 9.04(c) or resulting from an
incorrect Lender status confirmation under Section 2.17(i) or having lost the
status as Swiss Qualifying Bank.

 

ARTICLE VI

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document (other than Banking Services Obligations and contingent or
indemnity obligations for which no claim has been made) have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Loan Parties severally covenant and agree with
the Lenders that:

 

SECTION 6.01          Indebtedness; Certain Equity Securities.

 

(a)           The Loan Parties will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(i)                Indebtedness created under the Loan Documents;

 

(ii)               Indebtedness existing on the Effective Date and set forth in
Schedule 6.01 and Refinancing Indebtedness in respect thereof;

 

(iii)              Indebtedness of the Company to any Restricted Subsidiary and
of any Restricted Subsidiary to the Company or any other Restricted Subsidiary;
provided that (A) such Indebtedness shall not have been transferred to any
Person other than the Company or any Restricted Subsidiary, (B) any such
Indebtedness owing by (x) a Loan Party to a Restricted Subsidiary that is not a
Loan Party and (y) any Foreign Loan Party to a U.S. Loan Party shall, in each
case be unsecured and subordinated in right of payment to the applicable Secured
Obligations pursuant to the Intercompany Subordination Agreement and (C) any
such Indebtedness shall be incurred in compliance with Section 6.04;

 

(iv)             Guarantees incurred in compliance with Section 6.04;

 

(v)              Indebtedness of the Company or any Restricted Subsidiary (A)
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets, including Capital Lease Obligations and Synthetic Lease
Obligations, provided that such Indebtedness is incurred prior to or within 180
days after such acquisition or the completion of such construction or
improvement and the principal amount of such Indebtedness does not exceed the
cost of acquiring, constructing or improving such fixed or capital assets or (B)
assumed in connection with the acquisition of any fixed or capital assets, and
Refinancing Indebtedness in respect of any of the foregoing; provided that the
aggregate principal amount of Indebtedness permitted by this clause (v) shall
not exceed $40,000,000 at any time outstanding;

 

(vi)             Indebtedness in respect of netting services, overdraft
protections and otherwise in connection with deposit and checking accounts, in
each case, in the ordinary course of business;

 

(vii)            Indebtedness in respect of letters of credit, bank guarantees
and similar instruments issued for the account of the Company or any Restricted
Subsidiary in the ordinary course of business supporting obligations under
workers’ compensation, unemployment insurance and other social security laws;

 



 -129- 

 

 

(viii)           Indebtedness of the Company or any Restricted Subsidiary in the
form of bona fide purchase price adjustments or earn-outs incurred in connection
with any Permitted Acquisition or other Investment permitted by Section 6.04;

 

(ix)              [reserved];

 

(x)               Indebtedness under the Term Credit Agreement in an aggregate
principal amount not to exceed, at any time outstanding, $200,000,000;

 

(xi)              Indebtedness of Loan Parties in respect of surety bonds
(whether bid performance or otherwise) and performance and completion guarantees
and other obligations of a like nature, in each case incurred in the ordinary
course of business;

 

(xii)             So long as no Default or Event of Default has occurred and is
continuing or would result after giving effect to the incurrence of such
Indebtedness, (A) Permitted Debt; provided that, after giving effect to the
incurrence of such Indebtedness and any related transaction on a Pro Forma
Basis, the Total Leverage Ratio shall not exceed 1.00 to 1.00 (in each case
calculated as of the last day of the Fiscal Quarter of the Company then most
recently ended for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b)) and (B) Refinancing Indebtedness in respect of
Indebtedness incurred pursuant to clause (A) above;

 

(xiii)            Indebtedness incurred under leases of real property in respect
of tenant improvements;

 

(xiv)            (A) Indebtedness of the Company or any Restricted Subsidiary
assumed in connection with any Permitted Acquisition so long as (i) such
Indebtedness is not incurred in contemplation of such Permitted Acquisition and
(ii) after giving effect to the assumption of such Indebtedness and any related
transaction on a Pro Forma Basis, the Total Leverage Ratio shall not exceed 1.50
to 1.00 and (B) any Refinancing Indebtedness in respect thereof;

 

(xv)             Indebtedness of Foreign Subsidiaries (other than Foreign Loan
Parties) in an amount not to exceed $10,000,000 at any one time outstanding;

 

(xvi)            other Indebtedness in an aggregate principal amount not to
exceed $25,000,000 at any time outstanding;

 

(xvii)           Indebtedness consisting of (a) the financing of insurance
premiums and (b) take-or-pay obligations contained in supply arrangements, in
each case, in the ordinary course of business;

 

(xviii)          obligations under any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit cards, debit cards, p-cards (including purchasing cards and
commercial cards), funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services;

 

(xix)            Indebtedness in the form of Swap Agreements permitted under
Section 6.07; and

 

(xx)             Indebtedness consisting of promissory notes issued to current
or former officers, directors and employees (or their respective family members,
estates or trusts or other entities for the benefit of any of the foregoing) of
the Company or its Restricted Subsidiaries to purchase or redeem capital stock
or options of the Company permitted pursuant to Section 6.08(a)(vi); provided
that the aggregate principal amount of all such Indebtedness shall not exceed
$2,000,000 at any time outstanding.

 

(b)           The Company will not, and will not permit any Restricted
Subsidiary to, issue any Disqualified Stock, other than, in the case of the
Restricted Subsidiaries, to the Company or a Restricted Subsidiary; provided
that any issuance of Equity Interests of any Restricted Subsidiary that is not a
Loan Party to any Loan Party shall be subject to Section 6.04.

 



 -130- 

 

 

SECTION 6.02          Liens. The Loan Parties will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any asset now owned or hereafter acquired, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except (Liens described below are herein referred to as “Permitted Liens”):

 

(a)               Liens created under the Loan Documents or otherwise in favor
of the Administrative Agent;

 

(b)              Permitted Encumbrances;

 

(c)               any Lien on any asset of the Company or any Restricted
Subsidiary existing on the Effective Date and set forth in Schedule 6.02;
provided that (i) such Lien shall not apply to any other asset of the Company or
any Restricted Subsidiary and (ii) such Lien shall secure only those obligations
that it secures on the Effective Date and any extensions, renewals and
refinancings thereof that do not increase the outstanding principal amount
thereof;

 

(d)              any Lien existing on any asset prior to the acquisition thereof
by the Company or any Restricted Subsidiary or existing on any asset of any
Person that becomes (including pursuant to a Permitted Acquisition) a Restricted
Subsidiary (or of any Person not previously a Restricted Subsidiary that is
merged, amalgamated or consolidated with or into a Restricted Subsidiary in a
transaction permitted hereunder) after the Effective Date prior to the time such
Person becomes a Restricted Subsidiary (or is so merged, amalgamated or
consolidated); provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Restricted
Subsidiary (or such merger, amalgamation or consolidation), (ii) such Lien shall
not apply to any other assets of the Company or any Restricted Subsidiary (other
than, in the case of any such merger, amalgamation or consolidation, the assets
of any special purpose merger Restricted Subsidiary that is a party thereto) and
(iii) such Lien shall secure only those obligations that it secures on the date
of such acquisition or the date such Person becomes a Restricted Subsidiary (or
is so merged, amalgamated or consolidated) and any extensions, renewals and
refinancings thereof that do not increase the outstanding principal amount
thereof;

 

(e)               Liens on fixed or capital assets acquired, constructed or
improved by the Company or any Restricted Subsidiary; provided that (i) such
Liens secure only Indebtedness permitted by Section 6.01(a)(v) and obligations
relating thereto not constituting Indebtedness and (ii) such Liens shall not
apply to any other asset of the Company or any Restricted Subsidiary (other than
the proceeds and products thereof); provided, further, that in the event
purchase money obligations are owed to any Person with respect to financing of
more than one purchase of any fixed or capital assets, such Liens may secure all
such purchase money obligations and may apply to all such fixed or capital
assets financed by such Person;

 

(f)               in connection with the sale or transfer of any Equity
Interests or other assets in a transaction permitted under Section 6.05,
customary rights and restrictions contained in agreements relating to such sale
or transfer pending the completion thereof;

 

(g)              in the case of (i) any Restricted Subsidiary that is not a
wholly-owned Restricted Subsidiary or (ii) the Equity Interests in any Person
that is not a Restricted Subsidiary, any encumbrance or restriction, including
any options, put and call arrangements, rights of first refusal and similar
rights related to Equity Interests in such Restricted Subsidiary or such other
Person set forth in the organizational documents of such Restricted Subsidiary
or such other Person or any related joint venture, shareholders’ or similar
agreement;

 

(h)              Liens solely on any cash earnest money deposits, escrow
arrangements or similar arrangements made by the Company or any Restricted
Subsidiary in connection with any letter of intent or purchase agreement for a
Permitted Acquisition or other transaction permitted hereunder;

 



 -131- 

 

 

(i)                Liens securing (i) Indebtedness permitted by Section
6.01(a)(x), (ii) obligations relating thereto not constituting Indebtedness and
(iii) Swap Obligations secured on a pari passu basis with the Indebtedness
referred to in the foregoing clause (i); provided that any such Liens are
subject to the Intercreditor Agreement;

 

(j)                any Lien on assets of any Foreign Subsidiary (other than a
Foreign Loan Party) securing Indebtedness of such Foreign Subsidiary (other than
a Foreign Loan Party) permitted by Section 6.01 and obligations relating thereto
not constituting Indebtedness;

 

(k)               other Liens securing Indebtedness or other obligations in an
aggregate principal amount not to exceed $25,000,000 at any time outstanding;
provided that to the extent any such Liens secure assets of the type included in
the Borrowing Base, such Liens shall be junior to the Liens securing the Secured
Obligations;

 

(l)                Liens securing Permitted Debt; and

 

(m)              Liens in respect of Prior Claims that are unregistered and
secure amounts that are not yet due and payable.

 

SECTION 6.03          Fundamental Changes; Business Activities.

 

(a)               The Company will not, and will not permit any Restricted
Subsidiary to, merge into, amalgamate with or consolidate with any other Person,
or permit any other Person to merge into, amalgamate with or consolidate with
it, consummate a Division as the Dividing Person or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing (i) any Restricted Subsidiary
that is a Domestic Subsidiary may merge into or amalgamate with the Company in a
transaction in which the Company is the surviving corporation, (ii) any Person
(other than the Company) may merge into, amalgamate with or consolidate with any
Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary and, if any party to such merger, amalgamation or
consolidation is a Loan Party, a Loan Party (and, if any party to such merger,
amalgamation or consolidation is a Borrower, the surviving entity shall be such
Borrower), (iii) any Restricted Subsidiary may merge into, amalgamate with or
consolidate with any Person (other than the Company) in a transaction permitted
under Section 6.05 in which, after giving effect to such transaction, the
surviving entity is not a Restricted Subsidiary, (iv) without restricting any
transactions permitted by the other clauses in this Section 6.03(a), any
Restricted Subsidiary (other than a Borrower) may liquidate or dissolve, and any
Restricted Subsidiary that is not a Loan Party may be merged or consolidated
with any other Restricted Subsidiary that is not a Loan Party, if the Company
determines in good faith that such liquidation or dissolution or other
transaction is in the best interests of the Company and is not materially
disadvantageous to the Lenders; provided that any such merger, amalgamation or
consolidation involving a Person that is not a wholly owned Restricted
Subsidiary immediately prior to such merger, amalgamation or consolidation shall
not be permitted unless it is also permitted by Section 6.04, (v) any Restricted
Subsidiary that is an LLC may consummate a Division as the Dividing Person if,
(x) immediately upon the consummation of the Division, (1) the assets of the
applicable Dividing Person are held by one or more Restricted Subsidiaries at
such time, or (2) with respect to assets not so held by one or more Restricted
Subsidiaries, such Division, in the aggregate, would otherwise result in a
Disposition permitted by Section 6.05 and (y) all Division Successors referred
to in clause (x)(1), to the extent not already a Loan Party, shall comply with
the requirements of Section 5.03 to the extent any such Division Successor is a
Designated Subsidiary; provided that any such merger or Division involving a
Person that is not a wholly owned Subsidiary immediately prior to such merger or
Division shall not be permitted unless also permitted by Section 6.04, and (vi)
the Permitted Transaction may be consummated. In the event of the liquidation or
dissolution of any Loan Party or the merger, amalgamation or consolidation of
two or more Persons that are not each organized in the same jurisdiction of
formation, the Borrower Representative shall (contemporaneously with such
liquidation, dissolution, merger, amalgamation or consolidation) deliver an
updated Borrowing Base Certificate to the Administrative Agent showing the
Borrowing Base in effect after giving effect to such liquidation, dissolution,
merger, amalgamation or consolidation.

 



 -132- 

 

 

(b)              The Company will not, and will not permit any of its Restricted
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Company and the Restricted Subsidiaries
on the Effective Date and businesses reasonably related or complementary
thereto.

 

SECTION 6.04          Investments, Loans, Advances, Guarantees and Acquisitions.
The Company will not, and will not permit any Restricted Subsidiary to,
purchase, hold, acquire (including pursuant to any merger, amalgamation or
consolidation or as a Division Successor pursuant to the Division of, any Person
that was not a wholly owned Restricted Subsidiary prior to such merger,
amalgamation, consolidation or Division), make or otherwise permit to exist any
Investment in any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) all or substantially all the assets of
any other Person or of a business unit, division, product line or line of
business of any other Person, except:

 

(a)               Investments in cash and Cash Equivalents;

 

(b)              Investments existing on the Effective Date and set forth in
Schedule 6.04 (but not any additions thereto (including any capital
contributions) made after the Effective Date);

 

(c)               Investments by the Company and the Restricted Subsidiaries in
their respective Restricted Subsidiaries; provided that (i) such Restricted
Subsidiaries are Restricted Subsidiaries prior to, or have been newly formed
with the initial Investment therein being, such Investments and (ii) the
aggregate amount of such Investments by (x) the Loan Parties in, and loans and
advances by the Loan Parties to, and Guarantees by the Loan Parties of
Indebtedness and other obligations of, Restricted Subsidiaries that are not Loan
Parties and (y) the U.S. Loan Parties in, and loans and advances by the U.S.
Loan Parties to, and Guarantees by the U.S. Loan Parties of Indebtedness and
other obligations of Foreign Loan Parties (excluding all such Investments,
loans, advances and Guarantees existing on the Effective Date and permitted by
clause (b) above) together with Investments, loans, advances and Guarantees
pursuant to clauses (d) and (e) below, shall not exceed $10,000,000 at any time
outstanding;

 

(d)               loans or advances made by the Company to any Restricted
Subsidiary or made by any Restricted Subsidiary to the Company or any other
Restricted Subsidiary; provided that (i) the Indebtedness resulting therefrom is
permitted by Section 6.01(a)(iii) and (ii) the amount of such loans and advances
made (x) by the Loan Parties to Restricted Subsidiaries that are not Loan
Parties and (y) by U.S. Loan Parties to Foreign Loan Parties shall be subject to
the limitation set forth in clause (c) above;

 

(e)               Guarantees by the Company or any Restricted Subsidiary of (i)
the Obligations and the Term Loan Obligations and (ii) Indebtedness or other
obligations of the Company or any Restricted Subsidiary other than as specified
in the foregoing clause (i) including any such Guarantees arising as a result of
any such Person being a joint and several co-applicant with respect to any
letter of credit or letter of guaranty; provided that, with respect to the
foregoing clause (ii) the aggregate amount of Indebtedness and other obligations
of (x) Restricted Subsidiaries that are not Loan Parties that is Guaranteed by
any Loan Party and (y) Foreign Loan Parties that is Guaranteed by any U.S. Loan
Party shall be subject to the limitation set forth in clause (c) above;

 

(f)                Investments (other than acquisitions) not otherwise permitted
by this Section 6.04 so long as the Payment Conditions are satisfied after
giving effect to each such Investment;

 

(g)               Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(h)              any Permitted Acquisition after giving effect to such
acquisition;

 

(i)               extensions of trade credit, deposits, prepayments and other
credits to vendors, suppliers, lessors, processors, materialmen, carriers,
warehousemen, mechanics and landlords made in the ordinary course of business;

 



 -133- 

 

 

(j)                advances by the Company or any Restricted Subsidiary to
employees in the ordinary course of business consistent with past practices for
travel and entertainment expenses, relocation costs and similar purposes in an
aggregate amount not to exceed $1,000,000;

 

(k)               Investments made as a result of receipt of non-cash
consideration from a sale, transfer or other disposition of assets permitted
under Section 6.05;

 

(l)                Investments in the form of Swap Agreements permitted under
Section 6.07;

 

(m)              investments constituting deposits described in clauses (c) and
(d) of the definition of “Permitted Encumbrances” and endorsements of
instruments for collection or deposit in the ordinary course of business;

 

(n)              Investments by the Company or any of its Subsidiaries in the
form of Unfinanced Capital Expenditures;

 

(o)              deposits made in the ordinary course of business to secure the
performance of leases or other obligations as permitted by Section 6.02;

 

(p)              purchases of assets in the ordinary course of business;

 

(q)              the deposit of funds or evidences of Indebtedness in trust for
the purpose of defeasing or discharging Indebtedness issued pursuant to an
indenture, but only if such defeasing or discharging of Indebtedness is not
prohibited under this Agreement; provided that such Investment covers proceeds
in an aggregate amount necessary solely to defease or discharge the principal,
interest, premium, if any, and if required by the terms of the relevant
indenture, fees, costs and expenses due in connection with the defeasance of
such Indebtedness;

 

(r)               [reserved];

 

(s)               Investments by the Company in Fossil Canada; and

 

(t)               other Investments or acquisitions in an aggregate amount not
to exceed $10,000,000 at any time outstanding.

 

Unless otherwise specified, for purposes of determining the amount of any
Investment outstanding for purposes of this Section 6.04, such amount shall be
deemed to be the amount of such Investment when made, purchased or acquired less
any amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).

 

SECTION 6.05          Asset Sales. The Loan Parties will not, and will not
permit any Restricted Subsidiary to, sell, transfer, lease or otherwise dispose
of any asset (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise), including any Equity Interest
owned by it, nor will the Company permit any Restricted Subsidiary to issue any
additional Equity Interests in such Restricted Subsidiary (other than to the
Company or any other Restricted Subsidiary in compliance with Section 6.04, and
other than directors’ qualifying shares and other nominal amounts of Equity
Interests that are required to be held by other Persons under applicable law),
except:

 

(a)               (i) sales or other dispositions of inventory, (ii) sales,
transfers and other dispositions of used, surplus, obsolete or outmoded
machinery or equipment and (iii) dispositions of cash and Cash Equivalents, in
each case (other than in the case of clause (iii)) in the ordinary course of
business;

 



 -134- 

 

 

(b)              sales, transfers, leases and other dispositions to the Company
or any Restricted Subsidiary; provided that any such sales, transfers, leases or
other dispositions involving (x) a Loan Party and a Restricted Subsidiary that
is not a Loan Party or (y) a U.S. Loan Party and a Foreign Loan Party shall be
made in compliance with Sections 6.04 and 6.09 (other than clause (f) thereof);

 

(c)               the sale or discount of accounts receivable arising in the
ordinary course of business, but only in connection with the compromise or
collection thereof and not in connection with any financing transaction;

 

(d)              dispositions of assets subject to any casualty or condemnation
proceeding (including in lieu thereof);

 

(e)               leases, subleases, licenses or sublicenses of real or personal
property granted by the Company or any Restricted Subsidiary to third Persons
not interfering in any material respect with the business of the Company or any
Restricted Subsidiary;

 

(f)               the sale, transfer or other disposition, or, in the case of
clause (ii), abandonment, of patents, trademarks, copyrights and other
intellectual property and data (i) in the ordinary course of business, including
pursuant to non-exclusive licenses or sublicenses of intellectual property;
provided that no such sale, transfer or other disposition shall adversely affect
in any material respect the fair value of any Eligible Finished Goods Inventory
or the ability of the Administrative Agent to dispose of or otherwise realize
upon any Eligible Finished Goods Inventory, or (ii) which are not material to
the conduct of business of the Company and its Subsidiaries;

 

(g)              Sale/Leaseback Transactions permitted by Section 6.06;

 

(h)              the sale, transfer or other disposition of assets that are not
permitted by any other clause of this Section; provided that the aggregate fair
market value of all assets sold, transferred or otherwise disposed of in
reliance on this clause (h) during any Fiscal Year of the Company shall not
exceed $25,000,000, measured as of the last day of the immediately preceding
year;

 

(i)                the disposition of any Swap Agreement;

 

(j)               dispositions of property of Foreign Subsidiaries located
outside of the United States (and not moved outside of the United States in
anticipation of such disposition), including in connection with sale/leaseback
transactions, having an aggregate fair market value (on or after the Effective
Date) not to exceed $10,000,000 during the term of this Agreement; provided that
such property is not Collateral;

 

(k)               dispositions in the ordinary course of business of tangible
property as a part of a like kind exchange under Section 1031 of the Code; and

 

(l)                Restricted Payments permitted by Section 6.08(a);

 

provided that, if any assets included in any Borrowing Base are disposed of in
any transaction or series of related transactions that causes Availability to
decrease by more than $20,000,000, the Borrower Representative shall deliver an
updated Borrowing Base Certificate to the Administrative Agent excluding such
disposed assets from the applicable Borrowing Base(s); provided, further, that
all sales, transfers, leases and other dispositions permitted hereby (other than
those permitted by clause (a)(ii), (a)(iii), (b) or (d) above) shall be made for
fair value and, in the case of sales, transfers, leases and other dispositions
permitted by clauses (c), (f)(ii), (g) or (h) above, for at least 75% (or, in
the case of a sale, transfer, lease or other disposition of assets in an
aggregate amount in excess of $5,000,000 included in any Borrowing Base, 100%)
cash consideration; provided, further, that for purposes of the foregoing, the
amount of (i) any liabilities (as shown on the Company’s most recent balance
sheet or in the notes thereto) of the Company or any Restricted Subsidiary
(other than liabilities that are by their terms subordinated to the Secured
Obligations) that are assumed by the transferee of any such assets and from
which the Company and all Restricted Subsidiaries have been validly released by
all creditors in writing, (ii) any securities received by the Company or such
Restricted Subsidiary from such transferee that are converted by the Company or
such Restricted Subsidiary into cash (to the extent of the cash received) within
90 days following the closing of such asset sale, and (iii) except in the case
of the sale of assets included in any Borrowing Base, any Designated Noncash
Consideration received by the Company or any of its Restricted Subsidiaries in
such asset sale having an aggregate fair market value, taken together with all
other Designated Noncash Consideration received pursuant to this clause (iii)
that is at that time outstanding, not to exceed $10,000,000, shall be deemed to
be cash for purposes of this paragraph and for no other purpose.

 



 -135- 

 

 

SECTION 6.06          Sale/Leaseback Transactions. The Loan Parties will not,
and will not permit any Restricted Subsidiary to, enter into any Sale/Leaseback
Transaction, except for any such sale of any fixed or capital assets that is
made for cash consideration in an amount not less than the cost of such fixed or
capital asset up to $50,000,000 in the aggregate; provided that, with respect to
any property to be sold, transferred or leased pursuant to a Sale/Leaseback
Transaction, that is a property where Collateral is stored or located, or will
be stored or located after giving effect to such transaction, then, concurrent
with the consummation of such transaction, subject to and in accordance with the
applicable Security Agreement, a Collateral Access Agreement shall be entered
into between the Administrative Agent and each applicable third party that will
be in possession of Collateral after giving effect to such Sale/Leaseback
Transaction.

 

SECTION 6.07          Swap Agreements. The Loan Parties will not, and will not
permit any Restricted Subsidiary to, enter into any Swap Agreement, other than
Swap Agreements entered into in the ordinary course of business to hedge or
mitigate risks to which a Loan Party or a Restricted Subsidiary is exposed in
the conduct of its business or the management of its liabilities and not for
speculative purposes.

 

SECTION 6.08           Restricted Payments; Certain Payments of Indebtedness.

 

(a)           The Loan Parties will not, and will not permit any Restricted
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that (i) the Company may declare and pay dividends with respect to
its Equity Interests payable solely in additional Equity Interests (other than
Disqualified Stock) or convert its Equity Interests into, or otherwise acquire
its Equity Interest solely in exchange for, other Equity Interests (other than
Disqualified Stock), (ii) any Restricted Subsidiary may declare and pay
dividends or make other distributions with respect to its capital stock,
partnership or membership interests or other similar Equity Interests, or make
other Restricted Payments in respect of its Equity Interests, in each case
ratably to the holders of such Equity Interests (or, if not ratably, on a basis
more favorable to the Company and the Subsidiaries), (iii) so long as no Event
of Default has occurred and is continuing, the Company may make Restricted
Payments in an aggregate amount not to exceed $15,000,000 in any Fiscal Year,
(iv) the Company may purchase Equity Interests from its or its Subsidiaries’
employees in connection with the satisfaction of such employees tax withholding
obligations pursuant to employee benefit plans and outstanding awards, and
payments of any corresponding amounts to the appropriate Governmental Authority,
(v) the Company may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in the Company in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for shares of common stock in the Company, (vi) so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, the Company and its Subsidiaries may purchase, redeem, retire or
otherwise acquire shares of its capital stock or options or other equity or
phantom equity in respect of its capital stock issued to present or former
officers, employees, directors or consultants (or their family members, any
other Persons, or trusts or other entities for the benefit of any of the
foregoing) in an aggregate amount not to exceed $1,000,000 during any Fiscal
Year, and (vii) the Company may repurchase shares of its common stock and make
other Restricted Payments, provided that at the time of and immediately after
giving effect to any such repurchase or other Restricted Payment referred to in
this clause (vii), (A) no Default or Event of Default shall have occurred and be
continuing and (B) Payment Conditions have been satisfied.

 

(b)           The Company will not, and will not permit any Restricted
Subsidiary to, make or agree to pay or make, directly or indirectly, any payment
or other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Specified Indebtedness, or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any
Specified Indebtedness permitted by Section 6.01(a)(xii), except:

 



 -136- 

 

 

(i)                payments of regularly scheduled interest and principal
payments as and when due and mandatory prepayments in respect of any Specified
Indebtedness and expenses and indemnity in respect of such Specified
Indebtedness, other than payments in respect of any Subordinated Indebtedness
prohibited by the subordination provisions thereof;

 

(ii)               refinancings of Specified Indebtedness with the proceeds of
Refinancing Indebtedness permitted under Section 6.01;

 

(iii)              payment of secured Specified Indebtedness that becomes due as
a result of (A) any voluntary sale or transfer of any assets (other than assets
included in any Borrowing Base) securing such Indebtedness or (B) any casualty
or condemnation proceeding (including a disposition in lieu thereof) of any
assets (other than assets included in any Borrowing Base) securing such
Indebtedness;

 

(iv)              payments of or in respect of Specified Indebtedness solely by
issuance of Equity Interests (other than Disqualified Stock) of the Company;

 

(v)              [reserved]; and

 

(vi)              other payments of or in respect of Indebtedness; provided that
at the time of and immediately after giving effect thereto, the Payment
Conditions have been satisfied.

 

SECTION 6.09          Transactions with Affiliates. The Loan Parties will not,
and will not permit any Restricted Subsidiary to, sell, lease, license or
otherwise transfer any assets to, or purchase, lease, license or otherwise
acquire any assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) transactions in the ordinary course of business at
prices and on terms and conditions not less favorable to the Company or such
Restricted Subsidiary than those that would prevail in an arm’s-length
transaction with unrelated third parties, (b) transactions between or among the
Company and the Restricted Subsidiaries not involving any other Affiliate, (c)
any Restricted Payment permitted by Section 6.08, (d) the payment of reasonable
fees and compensation to, and the providing of reasonable indemnities on behalf
of, directors and officers of the Company or any Restricted Subsidiary, as
determined by the board of directors of the Company in good faith and (e) the
transactions described in Schedule 6.09 and (f) Investments permitted by Section
6.04.

 

SECTION 6.10          Restrictive Agreements. The Loan Parties will not, and
will not permit any Restricted Subsidiary to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that restricts
or imposes any condition upon (a) the ability of the Company or any Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its assets
to secure any Secured Obligations or (b) the ability of any Restricted
Subsidiary to pay dividends or other distributions with respect to its Equity
Interests or to make or repay loans or advances to the Company or any Restricted
Subsidiary or to Guarantee Indebtedness of the Company or any Restricted
Subsidiary; provided that (i) the foregoing shall not apply to (A) restrictions
and conditions imposed by law or by any Loan Document, (B) restrictions and
conditions existing on the Effective Date identified in Schedule 6.10 (but shall
apply to any amendment or modification), (C) customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (D) in the
case of any Subsidiary that is not a wholly-owned Subsidiary, restrictions and
conditions imposed by its organizational documents or any related joint venture
or similar agreement, provided that such restrictions and conditions apply only
to such Subsidiary and to any Equity Interests in such Subsidiary, (E)
restrictions and conditions set forth in the definitive documentation governing
the Term Credit Agreement, provided that, in the case of clause (a) above, such
restrictions and conditions are no more onerous than those set forth in the Term
Credit Agreement as in effect on the Effective Date, (F) restrictions and
conditions imposed by agreements relating to Indebtedness of Subsidiaries that
are not Loan Parties permitted under Section 6.01(a) and (G) cash to secure
letters of credit and other segregated deposits that are permitted pursuant to
Section 6.02(h), provided that such restrictions and conditions apply only to
such Subsidiaries that are not Loan Parties, (ii) clause (a) of the foregoing
shall not apply to (A) restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by Section 6.01(a)(v) if such
restrictions or conditions apply only to the assets securing such Indebtedness
and (B) customary provisions in leases and other agreements restricting the
assignment thereof and (iii) clause (b) of the foregoing shall not apply to
restrictions and conditions imposed by agreements relating to Indebtedness of
any Subsidiary in existence at the time such Subsidiary became a Subsidiary and
otherwise permitted under Section 6.01(a) (but shall apply to any amendment or
modification expanding the scope of, any such restriction or condition),
provided that such restrictions and conditions apply only to such Subsidiary.
Nothing in this paragraph shall be deemed to modify the requirements set forth
in the definition of the term “Collateral and Guarantee Requirement” or the
obligations of the Loan Parties under Sections 5.03, 5.04 or 5.15 or under the
Collateral Documents.

 



 -137- 

 

 

SECTION 6.11          Amendment of Other Documents.

 

(a)           The Loan Parties will not, and will permit any Restricted
Subsidiary to, amend, modify or waive any of its rights under its certificate of
incorporation, by-laws or other organizational documents, in either case, to the
extent such amendment, modification or waiver would be adverse in any material
respect to the rights or interests of the Lenders hereunder or under any other
Loan Document.

 

(b)           The Loan Parties will not and will not permit any Restricted
Subsidiary to, amend, modify or waive any of the terms or provisions of any
Material Contract or Specified Indebtedness to the extent such amendment,
modification or waiver would be adverse in any material respect to the rights or
interests of the Lenders hereunder or under any other Loan Document. For
purposes hereof, any amendment, modification, waiver or supplement to any
Material Contract to permit the incurrence of, to establish the terms of, or to
evidence Indebtedness otherwise permitted under Section 6.01 hereof shall be
deemed not to adverse in any material respect to the rights or interests of the
Lenders hereunder or under any other Loan Document.

 

SECTION 6.12          Fixed Charge Coverage Ratio. The Company will not permit
the Fixed Charge Coverage Ratio on the first day of any Covenant Period
(calculated for the period of four Fiscal Quarters then most recently ended) or
the last day of each Fiscal Quarter thereafter that ends on or prior to the last
day of any Covenant Period to be less than 1.00 to 1.00.

 

SECTION 6.13          [Reserved.].

 

SECTION 6.14          Tax Residence. Each European Loan Party, each Hong Kong
Loan Party and each of their respective subsidiaries shall not be resident for
Tax purposes in a jurisdiction other than the jurisdiction under whose laws it
is incorporated as at the date of this Agreement and none of the European Loan
Parties, the Hong Kong Loan Parties or any of their respective Subsidiaries
shall have a branch, agency or permanent establishment in any other jurisdiction
for Tax purposes.

 

SECTION 6.15          Canadian Pension Plans. The Loan Parties shall not (a)
contribute to or assume an obligation to contribute to any Canadian Defined
Benefit Plan, without the prior written consent of the Administrative Agent, (b)
acquire an interest in any Person if such Person sponsors, maintains or
contributes to, or at any time in the five-year period preceding such
acquisition has sponsored, maintained, or contributed to Canadian Defined
Benefit Plan, without the prior written consent of the Administrative Agent; or
(c) wind-up any Canadian Defined Benefit Plan, in whole or in part without the
prior written consent of the Administrative Agent.

 

ARTICLE VII

Events of Default

 

If any of the following events (each an “Events of Default” and collectively,
the “Events of Default”) shall occur:

 

(a)               any Borrower shall fail to pay any principal of any Loan or
any reimbursement obligation in respect of any LC Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

 

(b)               any Borrower shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;

 



 -138- 

 

 

(c)               any representation, warranty or certification made or deemed
made by or on behalf of the Company or any Restricted Subsidiary in or in
connection with this Agreement or any other Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
thereof or waiver thereunder, shall prove to have been materially incorrect when
made or deemed made;

 

(d)              any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.05 (with respect to the
existence of any Borrower) or 5.11 or in Article VI;

 

(e)               (i) any Loan Party shall fail to comply with Sections 5.12,
5.13, 5.14 or 5.18 and any such failure shall continue unremedied for a period
of seven Business Days or more (or during a Weekly Reporting Event, four
Business Days or more) or (ii) any Loan Party shall fail to observe or perform
any other covenant, condition or agreement contained in this Agreement or any
other Loan Document (other than those specified in clause (a), (b) or (d) of
this Article), and such failure shall continue unremedied for a period of 30
days after the earlier of (i) any Loan Party’s knowledge of such breach or (ii)
notice thereof from the Administrative Agent;

 

(f)               the Company or any Restricted Subsidiary shall fail to make
any payment (whether of principal, interest, termination payment or other
payment obligation and regardless of amount) in respect of any Material
Indebtedness (other than the Obligations) when and as the same shall become due
and payable (after giving effect to the passage of any grace, notice and cure
periods with respect to such Material Indebtedness);

 

(g)              (i) any event or condition shall occur that results in any
Material Indebtedness becoming due, or being terminated or required to be
prepaid, repurchased, redeemed or defeased, prior to its scheduled maturity, or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf, or, in the case of any Swap Agreement, the
applicable counterparty, to cause any Material Indebtedness to become due, or to
terminate or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to (x) any secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the assets securing such Indebtedness or (y) any
Indebtedness that becomes due as a result of a voluntary refinancing thereof
permitted under Section 6.01 or (ii) any Loan Party shall default in the payment
when due, or in the performance or observance, of any obligation or condition of
any Material Contract and all applicable grace, notice or other cure periods
shall have expired unless, but only as long as, the existence of any such
default is being contested by such Loan Party or any such Subsidiary in good
faith by appropriate proceedings and adequate reserves in respect thereof have
been established on the books of such Loan Party to the extent required by GAAP;

 

(h)               an involuntary case or proceeding (including the filing of any
notice of intention in respect thereof) shall be commenced or an involuntary
petition or application shall be filed seeking (i) bankruptcy, liquidation,
winding-up, dissolution, suspension of general operations, composition,
rescheduling, reorganization, arrangement or readjustment of, or other relief
from, or stay of proceedings to enforce, some or all of its debts or
obligations, reorganization or other relief in respect of any Borrower or any
Material Subsidiary or its debts, or of a substantial part of its assets, under
any Federal, state provincial, territorial or foreign bankruptcy, insolvency,
receivership or other Insolvency Laws now or hereafter in effect or (ii) the
appointment of an interim receiver, receiver, receiver an manager, liquidator,
administrator, trustee, custodian, sequestrator, conservator or similar official
for any Borrower or any Material Subsidiary or for a substantial part of its
operations or assets, and, in any such case, such case or proceeding or petition
shall continue undismissed for 60 days or an order or decree approving or
ordering any of the foregoing shall be entered;

 



 -139- 

 

 

(i)                (i) any Borrower or any Material Subsidiary shall (A)
voluntarily commence any case or proceeding or file any petition or application
seeking liquidation (other than any liquidation permitted by Section
6.03(a)(iv)), reorganization or other relief under any Federal, state,
provincial, territorial or foreign bankruptcy, insolvency, receivership or other
Insolvency Laws now or hereafter in effect, (B) consent to the institution of,
or failure to contest in a timely and appropriate manner, any case or proceeding
or petition described in clause (h) of this Article, (C) apply for or consent to
the appointment of an interim receiver, receiver, liquidator, administrator,
trustee, custodian, sequestrator, conservator or similar official for any
Borrower or any Material Subsidiary or for a substantial part of its assets, (D)
file an answer admitting the material allegations of a petition or application
filed against it in any such case or proceeding or (E) make a general assignment
for the benefit of creditors, or the board of directors (or similar governing
body) of any Borrower or any Material Subsidiary (or any committee thereof)
shall adopt any resolution or otherwise authorize any action to approve any of
the actions referred to above in this sub-clause (i) or clause (h) of this
Article; and

 

(ii)               without limiting the preceding sub-clause (i), any corporate
action, legal proceedings or other procedure or step is taken in relation to (A)
the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganization (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any UK Loan Party; (B) a composition,
compromise, assignment or arrangement with any creditor of any UK Loan Party;
(C) the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any UK
Loan Party or any of its assets; (D) the enforcement of any Lien over any assets
of any UK Loan Party, or any analogous procedure or step is taken in any
jurisdiction, provided that this sub-clause (ii) shall not apply to a petition
for winding-up presented by a creditor which either is (a) frivolous or
vexatious or (b) is being contested in good faith, and which in either case is
discharged or struck out within 14 days of commencement; or

 

(iii)              any expropriation, attachment, sequestration, distress or
execution or any analogous process in any jurisdiction affects any asset or
assets of a UK Loan Party and is not discharged within 21 days;

 

(j)                (i) any Borrower or any Material Subsidiary shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due or, in the case of a UK Loan Party (is deemed to or declared to
be unable to pay its debts under applicable law), suspends or threatens to
suspend making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors (excluding any Lender Party in its capacity as such) with a view
to rescheduling any of its indebtedness;

 

(ii)               the value of the assets of a UK Loan Party is less than its
liabilities (taking into account contingent and prospective liabilities); and

 

(iii)              a moratorium is declared in respect of any indebtedness of
any UK Loan Party. If a moratorium occurs, the ending of such moratorium will
not remedy any Event of Default caused by that moratorium;

 

(k)              one or more judgments for the payment of money in an aggregate
amount in excess of $35,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
and has not denied coverage) shall be rendered against the Company or any
Restricted Subsidiary, or any combination thereof, and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Company or any Restricted
Subsidiary to enforce any such judgment;

 

(l)                one or more ERISA Events or Foreign Pension Plan Events shall
have occurred that would, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect;

 

(m)              a Change in Control shall occur;

 



 -140- 

 

 

(n)                any Loan Guarantee shall fail to remain in full force or
effect or any action shall be taken to discontinue or to assert the invalidity
or unenforceability of any Loan Guarantee, or any Loan Party shall fail to
comply in any material respect with any of the terms or provisions of the Loan
Guarantee to which it is a party, or any Loan Party shall deny that it has any
further liability under the Loan Guarantee to which it is a party, or shall give
notice to such effect (except, in each case, as a result of the release thereof
as provided herein);

 

(o)               any Lien purported to be created under any Collateral Document
shall cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any material Collateral, with the priority required by the
applicable Collateral Document, except (i) as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents, (ii) the release thereof as provided in the applicable
Collateral Document or Section 9.02(c) or (iii) as a result of the failure of
the Administrative Agent to (A) maintain possession of any stock certificates,
promissory notes, or other instruments or certificated securities delivered to
it under the Security Agreements or (B) file continuation statements with
respect to any UCC or PPSA financing statement; or

 

(p)               the Intercreditor Agreement is not or ceases to be binding on
or enforceable against any party thereto (or against any Person on whose behalf
any such party makes any covenant or agreements therein), or shall otherwise not
be effective to create the rights and obligations purported to be created
thereunder, in each case in any respect material to the Administrative Agent or
the other Lender Parties;

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h), (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times:
(i) terminate the Revolving Commitments, and thereupon the Revolving Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, in each case without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrowers; and in the case of
any event with respect to any Borrower described in clause (h), (i) or (j) of
this Article, the Revolving Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
immediately and automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers to the extent permitted by applicable law.

 

ARTICLE VIII

The Administrative Agent

 

SECTION 8.01           Authorization and Action.

 

(a)           Each of the Lenders and each of the Issuing Banks hereby
irrevocably appoints the Administrative Agent and its successors to serve in
such capacity and to serve as collateral agent under the Loan Documents, and
authorizes each such Agent to take such actions on its behalf, including
execution of the other Loan Documents, and to exercise such powers as are
delegated to such Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. In addition, to the
extent required under the laws of any jurisdiction other than the United States
of America, each of the Lenders and the Issuing Banks hereby grants to the
Administrative Agent any required powers of attorney to execute any Collateral
Document governed by the laws of such jurisdiction on such Lender’s or Issuing
Bank’s behalf. Without limiting the foregoing, each Lender and Issuing Bank
hereby authorizes the Administrative Agent to execute and deliver, and to
perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party, to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents.

 



 -141- 

 

 

(b)           It is understood and agreed by the parties hereto, that as part of
its duties and functions, the Administrative Agent shall serve as the
hypothecary representative for itself and for all present and future Lender
Parties, as contemplated by Article 2692 of the Civil Code of Québec (the
“CCQ”). For greater certainty, and without limiting the powers of the
Administrative Agent, each of the Lenders and the Issuing Banks hereby
irrevocably appoints the Administrative Agent as hypothecary representative for
all present and future Lender Parties as contemplated under Article 2692 of the
CCQ in order to hold hypothecs and security granted under any Loan Document
pursuant to the laws of the Province of Quebec to secure performance of all or
part of the Secured Obligations and to exercise such powers and duties which are
conferred upon the Lenders and the Issuing Banks thereunder. The appointment of
the Administrative Agent as hypothecary representative shall be deemed to have
been ratified and confirmed by each Person that accedes or has acceded to this
Agreement as a Lender or Issuing Bank after the date hereof. The Loan Parties
hereby acknowledge the appointment of the Administrative Agent as the
hypothecary representative of the Lender Parties as contemplated under Article
2692 of the CCQ. In the event of the resignation of the Administrative Agent and
appointment of a successor Administrative Agent, such successor Administrative
Agent shall also act as hypothecary representative without further formality.
The execution by the Administrative Agent as the hypothecary representative of
the relevant deeds of hypothec or other relevant documentation prior to the date
hereof is hereby ratified and confirmed by each Lender and Issuing Bank. In its
capacity of hypothecary representative, the Administrative Agent shall (a) have
the sole and exclusive right and authority to exercise, except as may be
otherwise specifically restricted hereunder, all rights and remedies given to
the hypothecary representative pursuant to any hypothec, applicable law or
otherwise, (b) benefit from and be subject to all provisions hereof with respect
to the Administrative Agent, mutatis mutandis, including, without limitation,
all such provisions with respect to the liability or responsibility to and
indemnification by the Lenders and the Issuing Banks, and (c) be entitled to
delegate from time to time any of its powers or duties under any hypothec or
other Loan Document, on such terms and conditions as it may determine from time
to time.

 

(c)           As to any matters not expressly provided for herein and in the
other Loan Documents (including enforcement or collection), the Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the written instructions of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and
Issuing Bank; provided, however, that no Administrative Agent shall be required
to take any action that (i) such Administrative Agent in good faith believes
exposes it to liability unless the such Administrative Agent receives an
indemnification satisfactory to it from the Lenders and the Issuing Banks with
respect to such action or (ii) is contrary to this Agreement or any other Loan
Document or applicable law, including any action that may be in violation of the
automatic stay under any requirement of law relating to bankruptcy, insolvency
or reorganization or relief of debtors or any other Insolvency Law or that may
effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any requirement of law relating to bankruptcy, insolvency
or reorganization or relief of debtors or any other Insolvency Law; provided,
further, that the Administrative Agent may seek clarification or direction from
the Required Lenders prior to the exercise of any such instructed action and may
refrain from acting until such clarification or direction has been provided.
Except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers, any other Loan Party, any
Subsidiary or any Affiliate of any of the foregoing that is communicated to or
obtained by the Person serving as an Administrative Agent or any of its
Affiliates in any capacity. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.

 

(d)           In performing its functions and duties hereunder and under the
other Loan Documents, each Administrative Agent is acting solely on behalf of
the Lenders and the Issuing Banks (except in limited circumstances expressly
provided for herein relating to the maintenance of the Register), and its duties
are entirely mechanical and administrative in nature. Without limiting the
generality of the foregoing:

 

(i)                 the Administrative Agent does not assume and shall not be
deemed to have assumed any obligation or duty or any other relationship as the
agent, fiduciary or trustee of or for any Lender, Issuing Bank or Lender Party
other than as expressly set forth herein and in the other Loan Documents,
regardless of whether a Default or an Event of Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent” (or
any similar term) herein or in any other Loan Document with reference to the
Administrative Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties); additionally, each Lender agrees that it will not assert any claim
against the Administrative Agent based on an alleged breach of fiduciary duty by
the Administrative Agent in connection with this Agreement and the transactions
contemplated hereby;

 



 -142- 

 

 

(ii)               where the Administrative Agent is required or deemed to act
as a trustee in respect of any Collateral over which a security interest has
been created pursuant to a Loan Document expressed to be governed by the laws of
England and Wales or Hong Kong, the obligations and liabilities of the
Administrative Agent to the Lender Parties in its capacity as trustee shall be
excluded to the fullest extent permitted by applicable law; and

 

(iii)              nothing in this Agreement or any Loan Document shall require
an Administrative Agent to account to any Lender for any sum or the profit
element of any sum received by such Administrative Agent for its own account.

 

(e)           Each Administrative Agent may perform any of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Administrative Agent. The
Administrative Agent and any such sub-agent may perform any of their respective
duties and exercise their respective rights and powers through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that such
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

 

(f)            None of any Syndication Agent or any Arranger shall have
obligations or duties whatsoever in such capacity under this Agreement or any
other Loan Document and shall incur no liability hereunder or thereunder in such
capacity, but all such persons shall have the benefit of the indemnities
provided for hereunder.

 

(g)           In the event of the pendency of any case or proceeding with
respect to any Loan Party under any Insolvency Law now or hereafter in effect,
the Administrative Agent (irrespective of whether the principal of any Loan or
any reimbursement obligation in respect of any LC Disbursement shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

(i)                to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, LC
Disbursements and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Bank and the Administrative Agent (including
any claim under Sections 2.12, 2.13, 2.15, 2.17 and 9.03) allowed in such
judicial case or proceeding; and

 

(ii)               to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator,
debtor, debtor-in-possession or other similar official in any such case or
proceeding is hereby authorized by each Lender, Issuing Bank and each other
Lender Party to make such payments to the Administrative Agent and, in the event
that such Administrative Agent shall consent to the making of such payments
directly to the Lenders, the Issuing Banks or the other Lender Parties, to pay
to such Administrative Agent any amount due to it, in its capacity as the
administrative agent, under the Loan Documents (including under Section 9.03).
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or otherwise accept or adopt on behalf of any Lender
or Issuing Bank any plan of reorganization, arrangement, adjustment, composition
or similar dispositive restructuring plan affecting the Obligations or the
rights of any Lender or Issuing Bank or to authorize the Administrative Agent to
vote in respect of the claim of any Lender or Issuing Bank in any such case or
proceeding.

 



 -143- 

 

 

The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and, except solely to the extent of
the Borrowers’ right to consent pursuant to and subject to the conditions set
forth in this Article, no Borrower nor any Subsidiary, or any of their
respective Affiliates shall have any rights as a third party beneficiary under
any such provisions. Each Lender Party, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Secured Obligations provided under the Loan Documents, to have
agreed to the provisions of this Article.

 

SECTION 8.02           Administrative Agent’s Reliance, Indemnification, Etc.

 

(a)           Neither the Administrative Agent nor any of its Related Parties
shall be (i) liable for any action taken or omitted to be taken by it under or
in connection with this Agreement or the other Loan Documents (x) with the
consent of or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith to be necessary, under the circumstances as provided
in the Loan Documents) or (y) in the absence of its own bad faith, gross
negligence or willful misconduct (such absence to be presumed unless otherwise
determined by a court of competent jurisdiction by a final and nonappealable
judgment) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by an Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party to perform its obligations
hereunder or thereunder.

 

(b)           The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof (stating that it is a
“notice of default”) is given to such Person by the Borrower Representative, a
Lender or an Issuing Bank, and such Person shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent. Notwithstanding anything herein to the
contrary, the Administrative Agent shall not be liable for, or be responsible
for any claim, liability, loss, cost or expense suffered by any Borrower, any
other Loan Party, any Subsidiary, any Lender or the Issuing Bank as a result of,
any determination of the Revolving Exposure, any of the component amounts
thereof or any portion thereof attributable to each Lender or Issuing Bank, or
any exchange rate or Dollar Equivalent.

 

(c)           Without limiting the foregoing, the Administrative Agent (i) may
treat the payee of any promissory note as its holder until such promissory note
has been assigned in accordance with Section 9.04, (ii) may rely on the Register
to the extent set forth in Section 9.04(b), (iii) may consult with legal
counsel, independent public accountants and other experts selected by it, and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts, (iv)
makes no warranty or representation to any Lender or Issuing Bank and shall not
be responsible to any Lender or Issuing Bank for any statements, warranties or
representations made by or on behalf of any Loan Party in connection with this
Agreement or any other Loan Document, (v) in determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Bank, may presume that such condition is satisfactory to such Lender
or Issuing Bank unless the Administrative Agent shall have received notice to
the contrary from such Lender or Issuing Bank sufficiently in advance of the
making of such Loan or the issuance of such Letter of Credit and (vi) shall be
entitled to rely on, and shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon, any notice, consent,
certificate or other instrument or writing (which writing may be a fax, any
electronic message, Internet or intranet website posting or other distribution)
or any statement made to it orally or by telephone and believed by it to be
genuine and signed or sent or otherwise authenticated by the proper party or
parties (whether or not such Person in fact meets the requirements set forth in
the Loan Documents for being the maker thereof).

 



 -144- 

 

 

SECTION 8.03          Reliance. With respect to its Commitment, Loans and
Letters of Credit, the Person serving as the Administrative Agent shall have and
may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or Issuing Bank, as the case may be. The terms “Issuing Bank,” “Lenders,”
“Required Lenders” and any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual capacity
as a Lender, Issuing Bank or as one of the Required Lenders, as applicable. The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, any Loan Party, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders or the Issuing
Bank.

 

SECTION 8.04          Successor Administrative Agent.

 

(a)           The Administrative Agent may resign at any time by giving 30 days’
prior written notice thereof to the Lenders, the Issuing Banks and the Borrower
Representative, whether or not a successor has been appointed. Upon any such
resignation, the Required Lenders shall have the right, to appoint a successor.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Agent’s giving
of notice of resignation, then the retiring Agent may, on behalf of the Lenders
and the Issuing Banks, appoint a successor which shall be a bank with an office
in New York, New York or an Affiliate of any such bank. In either case, such
appointment shall be subject to the prior written approval of the Borrower
Representative (which approval may not be unreasonably withheld and shall not be
required while an Event of Default has occurred and is continuing). Upon the
acceptance of any appointment as Administrative Agent by a successor, such
successor shall succeed to and become vested with, all the rights, powers,
privileges and duties of the retiring Administrative Agent. Upon the acceptance
of appointment as Administrative Agent by a successor, the retiring Agent shall
be discharged from its duties and obligations under this Agreement and the other
Loan Documents. Prior to any retiring Agent’s resignation hereunder as
Administrative Agent, the retiring Agent shall take such action as may be
reasonably necessary to assign to the successor its rights as an Administrative
Agent under the Loan Documents.

 

(b)           Notwithstanding paragraph (a) of this Section, in the event no
successor shall have been so appointed and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its intent to resign,
the retiring Agent may give notice of the effectiveness of its resignation to
the Lenders, the Issuing Banks and the Borrowers, whereupon, on the date of
effectiveness of such resignation stated in such notice, (i) the retiring Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents; provided that, solely for purposes of maintaining any
security interest granted to the Administrative Agent under any Collateral
Document for the benefit of the Lender Parties, the retiring Agent shall
continue to be vested with such security interest as collateral agent for the
benefit of the Lender Parties and continue to be entitled to the rights set
forth in such Collateral Document and Loan Document, and, in the case of any
Collateral in the possession of the such Agent, shall continue to hold such
Collateral, in each case until such time as a successor is appointed and accepts
such appointment in accordance with this Section (it being understood and agreed
that the retiring Agent shall have no duty or obligation to take any further
action under any Collateral Document, including any action required to maintain
the perfection of any such security interest), and (ii) the Required Lenders
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent; provided that (A) all payments required to be made
hereunder or under any other Loan Document to the such Agent for the account of
any Person other than the Agent shall be made directly to such Person and (B)
all notices and other communications required or contemplated to be given or
made to the such Agent shall directly be given or made to each Lender and
Issuing Bank. Following the effectiveness of the Agent’s resignation from its
capacity as such, the provisions of this Article, Section 2.17(d) and Section
9.03, as well as any exculpatory, reimbursement and indemnification provisions
set forth in any other Loan Document, shall continue in effect for the benefit
of such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as Agent and in respect of the matters referred to in
the proviso under clause (a) above.

 



 -145- 

 

 

SECTION 8.05          Acknowledgements of Lenders and Issuing Bank.

 

(a)           Each Lender represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon any Agent or any other Lender, or any of
the Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information
(which may contain material, non-public information within the meaning of the
United States securities laws concerning the Borrowers and their Affiliates) as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

 

(b)           Each Lender, by delivering its signature page to this Agreement on
the Effective Date, or delivering its signature page to an Assignment and
Assumption or any other Loan Document pursuant to which it shall become a Lender
hereunder, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or the
Lenders on the Effective Date or the effective date of any such Assignment and
Assumption or any other Loan Document pursuant to which it shall have become a
Lender hereunder.

 

(c)           Each Lender hereby agrees that (i) it has requested a copy of each
Report prepared by or on behalf of the Administrative Agent; (ii) the
Administrative Agent (A) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (B) shall not be liable for any information contained
in any Report; (iii) the Reports are not comprehensive audits or examinations,
and that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (iv) it will keep all Reports confidential
and strictly for its internal use, not share the Report with any Loan Party or
any other Person except as otherwise permitted pursuant to this Agreement; and
(v) without limiting the generality of any other indemnification provision
contained in this Agreement, (A) it will hold the Administrative Agent and any
such other Person preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any extension of credit that the indemnifying Lender
has made or may make to the Borrower, or the indemnifying Lender’s participation
in, or the indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will
pay and protect, and indemnify, defend, and hold the Administrative Agent and
any such other Person preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses, and other amounts (including
reasonable attorneys’ fees) incurred by the Administrative Agent or any such
other Person as the direct or indirect result of any third parties who might
obtain all or part of any Report through the indemnifying Lender.

 

SECTION 8.06          Collateral Matters.

 

(a)           Except with respect to the exercise of setoff rights in accordance
with Section 9.08 or with respect to a Lender Party’s right to file a proof of
claim and vote with respect thereto in connection with any proposed plan of
reorganization, arrangement, adjustment, composition, or similar dispositive
restructuring plan in any insolvency, bankruptcy, reorganization or other
similar case or proceeding, no Lender Party shall have any right individually to
realize upon any of the Collateral or to enforce any Guarantee of the Secured
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Lender Parties in accordance with the terms thereof. In its
capacity, the Administrative Agent is a “representative” of the Lender Parties
within the meaning of the term “secured party” as defined in the UCC. In the
event that any Collateral is hereafter pledged by any Person as collateral
security for the Secured Obligations, the Administrative Agent is hereby
authorized, and hereby granted a power of attorney, to execute and deliver on
behalf of the Lender Parties any Loan Documents necessary or appropriate to
grant and perfect a Lien on such Collateral in favor of the Administrative Agent
on behalf of the Lender Parties.

 

(b)           In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Banking Services the obligations under which
constitute Secured Obligations and no Swap Agreement the obligations under which
constitute Secured Obligations, will create (or be deemed to create) in favor of
any Lender Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under any Loan Document. By accepting the benefits of the Collateral, each
Lender Party that is a party to any such arrangement in respect of Banking
Services or Swap Agreement, as applicable, shall be deemed to have appointed the
Administrative Agent to serve as administrative agent and collateral agent under
the Loan Documents and agreed to be bound by the Loan Documents as a Lender
Party thereunder, subject to the limitations set forth in this paragraph.

 



 -146- 

 

 

(c)           The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of such Administrative Agent’s Lien thereon or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders or any Lender Party for any
failure to monitor or maintain any portion of the Collateral.

 

SECTION 8.07          Credit Bidding. The Lender Parties hereby irrevocably
authorize the Administrative Agent, at the direction of the Required Lenders, to
(subject to the Intercreditor Agreement) credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
comparable provisions of any other Insolvency Laws or any similar laws in any
other jurisdictions to which a Loan Party is subject, or (b) at any other sale,
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law. In
connection with any such credit bid and purchase, the Obligations owed to the
Lender Parties shall be entitled to be, and shall be, credit bid by the
Administrative Agent at the direction of the Required Lenders on a ratable basis
(with Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles (ii) each of the Lender Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or equity interests
thereof, shall be governed, directly or indirectly, by, and the governing
documents shall provide for, control by the vote of the Required Lenders or
their permitted assignees under the terms of this Agreement or the governing
documents of the applicable acquisition vehicle or vehicles, as the case may be,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 9.02 of
this Agreement), (iv) the Administrative Agent on behalf of such acquisition
vehicle or vehicles shall be authorized to issue to each of the Lender Parties,
ratably on account of the relevant Obligations which were credit bid, interests,
whether as equity, partnership, limited partnership interests or membership
interests, in any such acquisition vehicle and/or debt instruments issued by
such acquisition vehicle, all without the need for any Lender Party or
acquisition vehicle to take any further action, and (v) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of Obligations credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lender Parties pro
rata with their original interest in such Obligations and the equity interests
and/or debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Lender
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Lender Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Lender Party shall execute such documents and provide such
information regarding the Lender Party (and/or any designee of the Lender Party
which will receive interests in or debt instruments issued by such acquisition
vehicle) as the Administrative Agent may reasonably request in connection with
the formation of any acquisition vehicle, the formulation or submission of any
credit bid or the consummation of the transactions contemplated by such credit
bid.

 



 -147- 

 

 

SECTION 8.08          Certain ERISA Matters.

 

(a)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

 

(i)                such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement;

 

(ii)               the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

 

(iii)              (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or

 

(iv)              such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)           In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

 

SECTION 8.09          UK Security Agreements.

 

(a)           Notwithstanding any other provision of this Agreement, each
Lender, each Issuing Bank, the Administrative Agent on behalf of itself and its
Affiliates as potential counterparties to Swap Agreements and Banking Services
Obligations irrevocably appoints the Administrative Agent to act as its trustee
under and in connection with each UK Security Agreement on the terms and
conditions set out in any such UK Security Agreement to hold the assets subject
to the security thereby created as trustee for the Lender Parties on the trusts
and other terms contained in any such UK Security Agreement. Each of the Lender
Parties authorizes the Administrative Agent to exercise the rights, remedies,
power and discretions, specifically given to the Administrative Agent under or
in respect of the UK Security Agreements, together with any rights, remedies,
power and discretions, incidental thereto. In addition, when acting in the
capacity of trustee for the Lender Parties, the Administrative Agent shall have
all the rights, remedies and benefits of and in favor of the Administrative
Agent contained in this Article VIII.

 



 -148- 

 

 

(b)           Any reference in this Agreement to Liens stated to be in favor of
the Administrative Agent shall be construed so as to include a reference to
Liens granted in favor of the Administrative Agent in its capacity as security
trustee of the Lender Parties.

 

(c)           Nothing in this Article VIII shall require the Administrative
Agent to act as a trustee at common law or to hold any property on trust in any
jurisdiction outside the United States or the United Kingdom that may not
operate under principles of trust or where such trust would not be recognized or
its effects would not be enforceable.

 

SECTION 8.10          German Security Agreements.

 

(a)           In relation to the German Security Agreements the following
additional provisions shall apply:

 

(i)                the Administrative Agent, with respect to the Collateral
being subject to the German Security Agreements or any other German Secured
Obligation created under the German Law, shall: (A) hold, administer and realise
such Collateral that is transferred or assigned by way of security
(Sicherungseigentum/Sicherungsabtretung) or otherwise granted to it and is
creating or evidencing a non-accessory security right (nicht akzessorische
Sicherheit) in its own name as trustee (Treuhänder) for the benefit of the
Lender Parties; and (B) hold, administer, and realise any such Collateral that
is pledged (verpfändet) or otherwise transferred to the Administrative Agent and
is creating or evidencing an accessory security right (akzessorische Sicherheit)
as agent;

 

(ii)               with respect to the Collateral being subject to the German
Security Agreements, each Lender Party hereby authorizes and grants a power of
attorney, and each future Lender Party by becoming a party to this Agreement in
accordance with Section 8.01 of this Agreement authorizes, and grants a power of
attorney (Vollmacht) to the Administrative Agent (whether or not by or through
employees or agents) to: (A) accept as its representative (Stellvertreter) any
pledge or other creation of any accessory security right granted in favor of
such Lender Party in connection with the German Security Agreements and to agree
to and execute on its behalf as its representative (Stellvertreter) any
amendments and/or alterations to any German Security Agreements or any other
agreement related to such Collateral which creates a pledge or any other
accessory security right (akzessorische Sicherheit) including the release or
confirmation of release of such security; (B) execute on behalf of itself and
the Lender Parties where relevant and without the need for any further referral
to, or authority from, the Lender Parties or any other person all necessary
releases of any such Collateral being subject to the German Security Agreements
or any other agreement related to such Collateral; (C) realize such Collateral
in accordance with the German Security Agreements or any other agreement
securing such Collateral; (D) make, receive all declarations and statements and
undertake all other necessary actions and measures which are necessary or
desirable in connection with such Collateral or the German Security Agreements
or any other agreement securing the Collateral; (E) take such action on its
behalf as may from time to time be authorized under or in accordance with the
German Security Agreements; and (F) exercise such rights, remedies, powers and
discretions as are specifically delegated to or conferred upon the Lender
Parties under the German Security Agreements together with such powers and
discretions as are reasonably incidental thereto;

 

(iii)              each of the Lender Parties agrees that, if the courts of
Germany do not recognize or give effect to the trust expressed to be created by
this Agreement or any German Security Agreement, the relationship of the Lender
Parties to the Administrative Agent shall be construed as one of principal and
agent but, to the extent permissible under the laws of Germany, all the other
provisions of this Agreement shall have full force and effect between the
parties hereto;

 

(iv)              each Lender Party hereby ratifies and approves, and each
future Lender Party by becoming a party to this Agreement in accordance with
Section 8.01 of this Agreement ratifies and approves, all acts and declarations
previously done by the Administrative Agent on such person’s behalf (including
for the avoidance of doubt the declarations made by the Administrative Agent as
representative without power of attorney (Vertreter ohne Vertretungsmacht) in
relation to the creation of any pledge (Pfandrecht) on behalf and for the
benefit of each Lender Party as future pledgee or otherwise); and

 



 -149- 

 

 

(v)              for the purpose of performing its rights and obligations as
Administrative Agent and to make use of any authorization granted under the
German Security Agreements, each Lender Party hereby authorizes, and each future
Lender Party by becoming a party to this Agreement in accordance with Section
8.01 of this Agreement authorizes, the Administrative Agent to act as its agent
(Stellvertreter), and, to the extent possible, releases the Administrative Agent
from any restrictions on representing several persons and self-dealing under any
applicable law, and in particular from the restrictions of Section 181 of the
German Civil Code (Bürgerliches Gesetzbuch). The Administrative Agent has the
power to grant sub-power of attorney, including the release from the
restrictions of section 181 of the German Civil Code (Bürgerliches Gesetzbuch).

 

(b)           Parallel Debt.

 

(i)            Each Loan Party hereby irrevocably and unconditionally undertakes
(and to the extent necessary undertakes in advance) to pay to the Administrative
Agent amounts equal to any amounts owing from time to time by such Loan Party to
any Lender Party under this Agreement and any other Loan Document pursuant to
any Secured Obligations as and when those amounts are due under any Loan
Document (such payment undertakings under this Section 8.10(b) and the
obligations and liabilities resulting therefrom being the “Parallel Debt”);

 

(ii)           the Administrative Agent shall have its own independent right to
demand payment of the Parallel Debt by the Loan Party. Each Loan Party and the
Administrative Agent acknowledge that the obligations of each Loan Party under
Section 5.06 are several, separate and independent (selbständiges
Schuldanerkenntnis) from, and shall not in any way limit or affect, the
corresponding obligations of each Loan Party to any Lender Party under this
Agreement or any other Loan Document (the “Corresponding Debt”) nor shall the
amounts for which each Loan Party are liable under this Section 8.10(b) be
limited or affected in any way by its Corresponding Debt provided that: (A) the
Parallel Debt shall be decreased to the extent that the Corresponding Debt has
been irrevocably paid or discharged (other than, in each case, contingent
obligations); (B) the Corresponding Debt shall be decreased to the extent that
the Parallel Debt has been irrevocably paid or discharged; (C) the amount of the
Parallel Debt shall at all times be equal to the amount of the Corresponding
Debt; (D) the Parallel Debt will be payable in the currency or currencies of the
Corresponding Debt; and (E) for the avoidance of doubt, the Parallel Debt will
become due and payable at the same time when the Corresponding Debt becomes due
and payable;

 

(iii)          the security granted under any German Security Agreement with
respect to the Parallel Debt is granted to the Administrative Agent in its
capacity as sole creditor of the Parallel Debt;

 

(iv)          without limiting or affecting the Administrative Agent’s rights
against any Loan Party (whether under this Agreement or any other Loan
Document), each Loan Party acknowledges that: (A) in this Agreement shall impose
any obligation on the Administrative Agent to advance any sum to any Loan Party
or otherwise under any Loan Document; and (B) for the purpose of any vote taken
under any Loan Document, the Administrative Agent shall not be regarded as
having any participation or commitment other that those which it has in its
capacity as a Lender;

 

(v)           the Parties to this Agreement acknowledge and confirm that the
provisions contained in this Agreement shall not be interpreted so as to
increase the maximum total amount of the Obligations;

 

(vi)          the Parallel Debt shall remain effective in case a third person
should assume or be entitled, partially or in whole, to any rights of any of the
Lender Parties under any Loan Documents, be it by virtue of assignment,
assumption or otherwise; and

 

(vii)         all monies received or recovered by the Administrative Agent
pursuant to this Agreement and all amounts received or recovered by the
Administrative Agent from or by the enforcement of any security granted to
secure the Parallel Debt shall be applied in accordance with this Agreement.

 



 -150- 

 

 

SECTION 8.11          Swiss Security Agreements.

 

(a)           In relation to Collateral which is subject to a Swiss Security
Agreement, the Administrative Agent shall:

 

(i)               hold and administer any such non-accessory Collateral
(nicht-akzessorische Sicherheit), governed by Swiss law as fiduciary
(treuhänderisch) in its own name but for the benefit of the Lender Parties; and

 

(ii)               hold and administer any accessory Collateral (akzessorische
Sicherheit) governed by Swiss law as direct representative (direkter
Stellvertreter) in the name and on behalf of the Lender Parties.

 

(b)           Each Lender Party (other than the Administrative Agent) hereby
appoints the Administrative Agent as its direct representative (direkter
Stellvertreter) and authorizes the Administrative Agent (whether or not by or
through employees or agents) to:

 

(i)               exercise such rights, remedies, powers and discretions as are
specifically delegated to or conferred upon the Administrative Agent under the
relevant Swiss Security Agreements together with such powers and discretions as
are reasonably incidental thereto;

 

(ii)               take such action on its behalf as may from time to time be
authorized under or in accordance with the relevant Swiss Security Agreements;
and

 

(iii)              accept, enter into and execute as its direct representative
(direkter Stellvertreter) any pledge or other creation of any accessory security
right granted in favor of such Lender Party in connection with the Loan
Documents under Swiss law and to agree to and execute in its name and on its
behalf as its direct representative (direkter Stellvertreter) any amendments,
confirmations and/or alterations to any Swiss Security Agreement which creates a
pledge or any other accessory security right (akzessorische Sicherheit)including
the release or confirmation of release of such Collateral.

 

SECTION 8.12          French Security Agreements. The Lender Parties hereby
irrevocably appoint J.P. Morgan AG (“JPM AG”) as French collateral agent (the
“French Collateral Agent”) to create, register, manage and enforce on their
behalf, under the denomination of Agent des Sûretés, the security interests
constituted by the French Security Agreements of the French Borrower in
accordance with Article 2488-6 et.seq. of the French Civil Code (objet de sa
mission), as amended from time to time on the terms of the relevant Loan
Documents and French Security Agreements, and until the discharge date of the
relevant Loan Documents or French Security Agreements (durée de sa mission), and
JPM AG accepts that appointment as French Collateral Agent.

 

ARTICLE IX

Miscellaneous

 

SECTION 9.01          Notices.

 

(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone or Electronic Systems (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein and in the other Loan Documents shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by electronic transmission, as follows:

 



 -151- 

 

 

(i)              if to any Loan Party, to the Borrower Representative at:

 

Fossil Group, Inc.
c/o Fossil Group, Inc. (if to another Loan Party)
901 S. Central Expressway
Richardson, Texas 75080
Attention: Randy S. Hyne, Esq.
Facsimile No: 972-498-9615
Email: randyh@fossil.com

 

And in each case, with a copy to (which shall not constitute notice):

Akin Gump Strauss Hauer & Feld LLP
1111 Louisiana St., 44th Floor
Houston, Texas 77002-5200
Attention: Phyllis Y. Young
Facsimile No.: 713-236-0822
Email: pyoung@akingump.com

 

(ii)             if to the Administrative Agent, JPMCB in its capacity as an
Issuing Bank or the Swingline Lender, to JPMorgan Chase Bank, N.A. at:

 

JPMorgan Chase Bank, N.A.
10 S Dearborn (LL2)
Chicago, IL 60603
Attention: Elizabeth Cruz
Telephone: 312-954-3006
Email: elizabeth.cruz@chase.com

 

And, in connection with the European Facility, French Facility or Hong Kong
Facility, with a copy to JPMorgan Chase Bank N.A., London Branch at:

JPMorgan Chase Bank N.A., London Branch
25 Bank Street
London, UK E14 5JP
Facsimile No: +44 (0)20 7777 2360
Email: loan_and_agency_london@jpmorgan.com

 

And in each case, with a copy to:

Cahill Gordon & Reindel llp
80 Pine Street
New York, New York 10005
Attention: Jennifer B. Ezring
Facsimile No: (212) 378-2415
Email: jezring@cahill.com

 

(iii)            if to any other Issuing Bank, to it at its address or
electronic transmission address most recently specified by it in a notice
delivered to the Administrative Agent and the Borrower Representative; and

 

(iv)            if to any other Lender, to it at its address or electronic
transmission address set forth in its Administrative Questionnaire.

 



 -152- 

 

 

 

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by electronic transmission shall be deemed to
have been given when sent (or, if not given during normal business hours for the
recipient, at the opening of business on the next Business Day for the
recipient) and (iii) delivered through Electronic Systems or Approved Electronic
Platforms, as applicable, to the extent provided in paragraph (b) of this
Section shall be effective as provided in such paragraph.

 

(b)            Notices and other communications to the Lenders and Issuing Banks
under the Loan Documents may be delivered or furnished by Electronic Systems or
Approved Electronic Platforms, as applicable, pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower Representative (on behalf of the Loan
Parties) may, in its discretion, agree to accept notices and other
communications to it under the Loan Documents by Electronic Systems or Approved
Electronic Platforms, as applicable, pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. All such notices and other communications (i) sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.

 

(c)            Any party hereto may change its address or electronic
transmission address for notices and other communications under the Loan
Documents by notice to the other parties hereto.

 

(d)           The Borrowers agree that the Administrative Agent may, but shall
not be obligated to, make any Communications available to the Lenders and the
Issuing Bank by posting the Communications on IntraLinksTM, DebtDomain,
SyndTrak, ClearPar or any other electronic system chosen by the Administrative
Agent to be its electronic transmission system (the “Approved Electronic
Platform”).

 

(e)            Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Effective Date, a user ID/password authorization system)
and the Approved Electronic Platform is secured through a per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders, the Issuing Bank and each Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there are
confidentiality and other risks associated with such distribution. Each of the
Lenders, the Issuing Bank and each Borrower hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

 

(f)            THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE
PROVIDED “AS IS” AND “AS AVAILABLE.” THE APPLICABLE PARTIES (AS DEFINED BELOW)
DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE
ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT,
ANY ARRANGER, ANY OTHER AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY
LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.

 

 -153- 

 





 

(g)            Each Lender and Issuing Bank agrees that notice to it (as
provided in the next sentence) specifying that Communications have been posted
to the Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and Issuing Bank agrees (i) to notify the Administrative Agent in writing (which
could be in the form of electronic communication) from time to time of such
Lender’s or Issuing Bank’s (as applicable) email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such email address.

 

(h)            Each of the Lenders, Issuing Bank and each Borrower agrees that
the Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

 

(i)             Nothing herein shall prejudice the right of the Administrative
Agent, any Lender or Issuing Bank to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

 

SECTION 9.02           Waivers; Amendments.

 

(a)            No failure or delay by the Administrative Agent, any Issuing Bank
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

 

(b)            Except as provided in Sections 2.09(e), 5.16, 9.02(f) and 9.18
(and, except as specifically provided in any Loan Document with respect to the
Schedules thereto), and except for the execution and delivery of the Joinder
Agreements, and subject to Section 2.14(c), none of this Agreement, any other
Loan Document or any provision hereof or thereof may be waived, amended or
modified except (i) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders or
(ii) in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent (if a party to
the original agreement) and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided that (A) any
provision of this Agreement or any other Loan Document may be amended by an
agreement in writing entered into by the Borrowers and the Administrative Agent
to cure any obvious error, technical error, ambiguity, omission, error or
omission that is immaterial in nature, defect or inconsistency so long as, in
each case, the Lenders shall have received at least five Business Days’ prior
written notice thereof and the Administrative Agent shall not have received,
within five Business Days of the date of such notice to the Lenders, a written
notice from the Required Lenders stating that the Required Lenders object to
such amendment and (B) no such agreement shall (1) increase the Revolving
Commitment of any Lender without the written consent of such Lender (provided
that the Administrative Agent may make Protective Advances and Overadvances as
set forth in Section 2.04 or 2.05, as applicable), (2) reduce or forgive the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce or forgive any interest or fees payable hereunder, without
the written consent of each Lender directly affected thereby, (3) postpone any
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Revolving
Commitment, without the written consent of each Lender directly affected
thereby, (4) change Section 2.18(b) or 2.18(d) in a manner that would alter the
manner in which payments are shared, without the written consent of each Lender,
(5) (x) increase the advance rates set forth in the definition of “U.S.
Borrowing Base,” “Canadian Borrowing Base,” “European Borrowing Base,” “French
Borrowing Base,” “German Borrowing Base,” “Hong Kong Borrowing Base,” “Swiss
Borrowing Base” or “UK Borrowing Base,” (y) add new categories of eligible
assets or (z) modify the definition of “Eligible Accounts,” “Eligible Credit
Card Accounts Receivable” or “Eligible Finished Goods Inventory” or any of the
defined terms that are used in such definitions to the extent that any such
change results in more credit being made available to the Borrowers based upon
the Borrowing Base, but not otherwise, in each case without the written consent
of each Lender, (6) change any of the provisions of this Section or the
percentage set forth in the definition of the term “Required Lenders” or any
other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (7) change Section 2.20 without the consent of each Lender (other
than any Defaulting Lender) adversely affected thereby, (8) release all or
substantially all of the value of the Loan Guarantee (except as otherwise
permitted herein or in the other Loan Documents), without the written consent of
each Lender, (9) except as provided in paragraph (c) of this Section or in any
Collateral Document, release all or substantially all of the Collateral without
the written consent of each Lender, (10) increase the aggregate amount of the
Canadian Commitments, the aggregate amount of the French Commitments, the
aggregate amount of the European Commitments, the aggregate amount of the Hong
Kong Commitments or the aggregate amount of the U.S. Commitments, in each case,
without the written consent of each Lender or (11) increase the percentage
referenced in the proviso to the definition of “Aggregate Borrowing Base”
without the written consent of each Lender; provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be (it being understood that any change to Section 2.20 shall require the
consent of the Administrative Agent, the Swingline Lender and each Issuing
Bank); provided, further, that no such agreement shall amend or modify the
provisions of Section 2.06 or any letter of credit application and any bilateral
agreement between the Borrower Representative and an Issuing Bank regarding the
respective rights and obligations between the applicable Borrower and such
Issuing Bank in connection with the issuance of Letters of Credit without the
prior written consent of the Administrative Agent and the applicable Issuing
Bank, respectively. Notwithstanding any of the foregoing, this Agreement may be
amended without any additional consents to provide for increased Revolving
Commitments in the manner contemplated by Section 2.09.

 



 -154- 

 

 

(c)            The Lenders and the Issuing Banks hereby irrevocably authorize
the Administrative Agent, upon the request of the Company, (i) to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(A) upon the termination of all the Commitments, payment and satisfaction in
full in cash of all Obligations (other than Unliquidated Obligations) and the
cash collateralization of all Unliquidated Obligations in respect of Letters of
Credit in a manner satisfactory to each applicable Issuing Bank and the
Administrative Agent, (B) constituting property being sold or disposed of to a
Person that is not a Loan Party if the Loan Party disposing of such property
certifies to the Administrative Agent that the sale or disposition is made in
compliance with the terms of this Agreement (and the Administrative Agent may
rely conclusively on any such certificate, without further inquiry), and to the
extent that the property being sold or disposed of constitutes 100% of the
Equity Interest of a Subsidiary, the Administrative Agent is authorized to
release any Loan Guarantee provided by such Subsidiary, (C) constituting
property leased to a Loan Party under a lease which has expired or been
terminated in a transaction not prohibited under this Agreement, (D) as required
to effect any sale or other disposition of such Collateral in connection with
any exercise of remedies of the Administrative Agent and the Lenders pursuant to
Article VII and (E) constituting property of a Loan Party that is being released
as a Guarantor (and, in the case of a U.S. Subsidiary Borrower, as a U.S.
Subsidiary Borrower) as provided below and (ii) to release any Loan Guarantee
provided by any U.S. Subsidiary Borrower, U.S. Guarantor or Foreign Loan Party
(A) that is dissolved pursuant to Section 6.03(a)(iv) in connection with a
voluntary liquidation or dissolution thereof permitted by such Section, (B) that
is no longer a Subsidiary of the Company as a result of the disposition of all
of the outstanding Equity Interests of such Subsidiary of the Company (other
than a Borrower) (or the direct or indirect parent of such Subsidiary) to a
Person other than the Company or a Restricted Subsidiary in a transaction
permitted by Section 6.05, or (C) upon the designation of such Subsidiary as an
Unrestricted Subsidiary in compliance with Section 5.17 and, in connection
therewith, to release any Liens granted to the Administrative Agent by such
Subsidiary on any Collateral, if the Company certifies to the Administrative
Agent that such liquidation or dissolution, disposition or designation is made
in compliance with the terms of this Agreement (and the Administrative Agent may
rely conclusively on any such certificate, without further inquiry). The Lenders
and the Issuing Banks hereby further irrevocably authorize the release of Liens
on the Term Priority Collateral as provided in the Intercreditor Agreement.
Except as provided above and in paragraphs (b) and (e) of this Section, the
Administrative Agent will not release any Liens on Collateral without the prior
written authorization of the Required Lenders.

 

 -155- 

 



 

(d)            Any such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Loan Parties in respect of) all interests retained
by the Loan Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral.

 

(e)            If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consents of Lenders having Credit Exposure and unused Revolving Commitments
representing more than 66% of the sum of the total Credit Exposure and unused
Revolving Commitments at such time are obtained, but the consents of other
necessary Lenders are not obtained (any such Lender whose consent is necessary
but not obtained being referred to herein as a “Non-Consenting Lender”), then
the Borrower Representative may elect to replace any Non-Consenting Lender as a
Lender party to this Agreement; provided that, concurrently with such
replacement, (i) an Eligible Assignee which is reasonably satisfactory to the
Borrower Representative and the Administrative Agent shall agree, as of such
date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of paragraph (b) of Section 9.04, and (ii) the applicable
Borrower(s) shall pay to such Non-Consenting Lender in same day funds on the day
of such replacement (A) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by such Borrowers hereunder to and
including the date of termination, including without limitation payments due to
such Non-Consenting Lender under Sections 2.15 and 2.17, and (B) an amount, if
any, equal to the payment which would have been due to such Lender on the day of
such replacement under Section 2.16 had the Loans of such Non-Consenting Lender
been prepaid on such date rather than sold to the replacement Lender. Each party
hereto agrees that an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower
Representative, the Administrative Agent and the assignee (or, to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and such parties are participants), and (b) the Lender required to make such
assignment need not be a party thereto in order for such assignment to be
effective and shall be deemed to have consented to and be bound by the terms
thereof; provided that, following the effectiveness of any such assignment, the
other parties to such assignment agree to execute and deliver such documents
necessary to evidence such assignment as reasonably requested by the applicable
Lender, provided that any such documents shall be without recourse to or
warranty by the parties thereto.

 

(f)            Notwithstanding anything herein to the contrary, the
Administrative Agent may, without the consent of any Lender Party, consent to a
departure by any Loan Party from any covenant of such Loan Party set forth in
this Agreement or in any Collateral Document to the extent such departure is
consistent with the authority of the Administrative Agent set forth in the
definition of the term “Collateral and Guarantee Requirement.”

 

SECTION 9.03           Expenses; Indemnity; Damage Waiver.

 

(a)            The Company shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers and
their respective Affiliates, including the reasonable and documented fees,
charges and disbursements of one primary U.S. counsel for the Administrative
Agent, the Arrangers and their Affiliates, and if deemed reasonably necessary by
the Administrative Agent, one local counsel in each applicable jurisdiction
(which may include a single firm of counsel acting in multiple jurisdictions),
in connection with the syndication and distribution (including, without
limitation, via the internet or through any Electronic System or Approved
Electronic Platform) of the credit facility provided for herein, the preparation
and administration of the Loan Documents or any amendments, modifications or
waivers of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by each Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Arranger, any
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Arranger, any Issuing Bank or any
Lender, in connection with the enforcement, collection or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Subject to the provisions of Sections 5.09, 5.12 and 5.13, expenses
subject to reimbursement by the Borrowers under this Section include, without
limiting the generality of the foregoing, reasonable and documented
out-of-pocket costs and expenses incurred in connection with:

 



 -156- 

 

 

(i)             appraisals and insurance reviews;

 

(ii)            field examinations and the preparation of Reports based on the
fees charged by a third party retained by the Administrative Agent or the
internally allocated fees for each Person employed by the Administrative Agent
with respect to each field examination;

 

(iii)           fees and other charges for (A) lien searches and (B) filing
financing statements and continuations, and other actions to perfect, protect,
and continue the Administrative Agent’s Liens;

 

(iv)           sums paid or incurred to take any action required of any Loan
Party under the Loan Documents that such Loan Party fails to pay or take; and

 

(v)            forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.

 

All of the foregoing costs and expenses may be charged to the applicable
Borrower(s) as Revolving Loans or to another deposit account, all as described
in Section 2.18(c).

 

(b)           The Company shall indemnify the Administrative Agent (or any
sub-agent thereof), the Arrangers, the Co-Syndication Agents, each Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”), against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, penalties, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of the Loan Documents or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by an Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on at, under, to or from any property currently or formerly owned or operated by
the any Loan Party or any of the Subsidiaries, or any other Environmental
Liability related in any way to any Loan Party or any of the Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation, arbitration or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether such proceeding is initiated against
or by any party to this Agreement, or any Affiliate thereof, by an Indemnitee or
any third party or whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by a final and non-appealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of such Indemnitee. This Section 9.03(b) shall not apply to any Taxes
(other than Other Taxes or any Taxes that represent losses, claims, damages or
related expenses arising from any non-Tax claim).

 

(c)            Each Lender severally agrees to pay any amount required to be
paid by any Loan Party under paragraph (a) or (b) of this Section 9.03 to the
Administrative Agent, each Issuing Bank and the Swingline Lender, and each
Related Party of any of the foregoing Persons (each, an “Agent Indemnitee”) (to
the extent not reimbursed by a Loan Party and without limiting the obligation of
any Loan Party to do so), ratably according to their respective Applicable
Percentage in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Applicable Percentage immediately prior to such
date), from and against any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent Indemnitee in its capacity as such; provided,
further, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct. The agreements in this
Section shall survive the termination of this Agreement and the payment in full
of the Secured Obligations.

 



 -157- 

 

 

(d)           To the extent permitted by applicable law, no Loan Party shall
assert, and each hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet) or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(e)            All amounts due under this Section shall be payable not later
than 10 days after written demand therefor.

 

SECTION 9.04           Successors and Assigns.

 

(a)            The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by a Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section), the Arrangers, the Co-Syndication Agents and, to
the extent expressly contemplated hereby, the sub-agents of the Administrative
Agent and the Related Parties of any of the Administrative Agent, the Arrangers,
the Co-Syndication Agents, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Revolving Commitment and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld) of:

 

(A)          the Borrower Representative; provided that no consent of the
Borrower Representative shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default under clause
(a), (b), (h), (i) or (j) of Article VII has occurred and is continuing, any
other assignee; provided, further, that the Borrower Representative shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received notice thereof;

 

(B)           the Administrative Agent;

 

(C)           the Swingline Lender under any Facility under which a Revolving
Commitment is being assigned; and

 



 -158- 

 

 

(D)           each Issuing Bank under any Facility under which a Revolving
Commitment is being assigned.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitment or Loans under a Facility, the amount of the
Revolving Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower Representative and the
Administrative Agent otherwise consent; provided that no such consent of the
Borrower Representative shall be required if an Event of Default under clause
(a), (b), (h), (i) or (j) of Article VII has occurred and is continuing;

 

(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500;

 

(D)           any assignee (other than an Approved Fund) shall be a French
Authorized Lender in the case of an assignment of a French Commitment or French
Loans;

 

(E)            no assignment of an interest under the French Loan shall be
effected to an assignee incorporated, domiciled, established or acting in all or
in part through an office in a Non-Cooperative Jurisdiction, without the prior
written consent of the Company; and

 

(F)            the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the
Subsidiaries and other Affiliates thereof or their respective securities) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable law, including federal, state,
provincial, territorial and foreign securities laws.

 

(iii)          The consent of each Swiss Borrower (and each Swiss Subsidiary)
shall be required for any assignment of the rights and obligations in respect of
a Revolving Commitment or Loans under the European Facility in respect of each
Swiss Borrower (and each Swiss Subsidiary) such consent not to be unreasonably
withheld or delayed, in particular if such assignment does not result in a
breach of the Swiss Ten Non-Bank Rule), unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender or a Swiss Qualifying Bank.

 

(iv)          Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

 -159- 

 



 

(v)            The Administrative Agent, acting solely for this purpose as
non-fiduciary agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and records of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time under each Facility (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent, the Issuing Banks and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers, any Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

(vi)           Upon its receipt of (x) a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.05, 2.06(d) or (e), 2.07(b), 8.05(c) or 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)            (i) Any Lender may, without the consent of, or notice to, the
Borrowers, the Administrative Agent, the Issuing Banks or the Swingline Lender,
sell participations to one or more Eligible Assignees (“Participants”) in all or
a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Revolving Commitment and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (C) the Borrowers, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under the Loan Documents and (D) in respect of a
participation under the European Facility, the participation does not lead to a
breach of the Swiss Non-Bank Rules. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce the Loan Documents and to approve any
amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant or requires the approval of all the Lenders. The
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(e) (it being understood
that the documentation required under Section 2.17(e) shall be delivered solely
to the participating Lender) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (x) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section and (y) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender; provided that such Participant
agrees to be subject to Section 2.16(c) as though it were a Lender.

 

(ii)            Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrowers, maintain records of the
name and address of each Participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Revolving Commitments or Revolving Loans or its
other obligations under this Agreement or any other Loan Document) to any Person
except to the extent that such disclosure is necessary to establish that such
Revolving Commitment or Revolving Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and the
Borrower and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

 -160- 

 



 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

SECTION 9.05           Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any
Arranger, the Co-Syndication Agents, any Issuing Bank, any Lender or any
Affiliate of any of the foregoing may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any Loan Document is
executed and delivered or any credit is extended hereunder, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or any fee or any other amount payable under this Agreement (other than
Banking Services Obligations and contingent or indemnity obligations for which
no claim has been made) is outstanding and unpaid or any LC Exposure is
outstanding and so long as the Revolving Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Revolving
Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 9.06           Counterparts; Integration; Effectiveness.

 

(a)            This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. This Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective permitted successors and assigns.

 

(b)           Delivery of an executed counterpart of a signature page of this
Agreement by electronic transmission or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Agreement. The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to any document to be signed in connection with this Agreement
and the transactions contemplated hereby or thereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.

 

SECTION 9.07           Severability. Any provision of any Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

 -161- 

 



 

SECTION 9.08           Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender, Issuing Bank and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held, and
other obligations at any time owing, by such Lender, Issuing Bank or any such
Affiliate, to or for the credit or the account of any Loan Party against any and
all of the Secured Obligations held by such Lender, Issuing Bank or their
respective Affiliates, irrespective of whether or not such Lender, Issuing Bank
or their respective Affiliates shall have made any demand under the Loan
Documents and although such obligations may be contingent or unmatured or are
owed to a branch office or Affiliate of such Lender or Issuing Bank different
from the branch office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.20 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff; provided, further, that the foregoing authorization shall not entitle
any Lender to apply any deposits of any Foreign Loan Party to the satisfaction
of any of the U.S. Secured Obligations or to any other Secured Obligations
except for the Secured Obligations with respect to which such Foreign Loan Party
is a Borrower or a Guarantor. The applicable Lender, Issuing Bank or such
Affiliate shall notify the Borrower Representative and the Administrative Agent
of such setoff or application, provided that any failure to give or any delay in
giving such notice shall not affect the validity of any such setoff or
application under this Section. The rights of each Lender, Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, Issuing Bank
or their respective Affiliates may have If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other obligations at any time owing by such Lender to or
for the credit or the account of any Borrower or any Guarantor against any of
and all the Secured Obligations held by such Lender, irrespective of whether or
not such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured; provided that the foregoing authorization
shall not entitle any Lender to apply any deposits of any Foreign Loan Party to
the satisfaction of any of the U.S. Secured Obligations or to any other Secured
Obligations except for the Secured Obligations with respect to which such
Foreign Loan Party is a Borrower or a Guarantor. The applicable Lender shall
notify the Borrower Representative and the Administrative Agent of such setoff
or application; provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such setoff or application under
this Section. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

 

SECTION 9.09           Governing Law: Jurisdiction; Consent to Service of
Process.

 

(a)            THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS; PROVIDED THAT APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS FONDÉ DE POUVOIR IN ACCORDANCE WITH ARTICLE VIII SHALL
BE GOVERNED BY THE LAWS OF THE PROVINCE OF QUEBEC.

 

(b)            Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document (other than any Loan Document governed by
non-U.S. law and containing a contrary express jurisdiction provision), or for
recognition or enforcement of any judgment, and each Loan Party hereby
irrevocably and unconditionally agrees that all claims arising out of or
relating to this Agreement or any (other than any Loan Document governed by
non-U.S. law and containing a contrary express jurisdiction provision) brought
by it or any of its Affiliates shall be brought, and shall be heard and
determined, exclusively in such New York State or, to the extent permitted by
law, in such Federal court. Each party hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Save towards any French Loan Party, nothing in this Agreement shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document (other than any Loan Document governed by non-U.S. law
and containing a contrary express jurisdiction provision) against any Loan Party
or any of its properties in the courts of any jurisdiction.

 

 -162- 

 



 

(c)            Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)            Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

(e)            Each Canadian Loan Party hereby irrevocably designates and
appoints the Borrower Representative, in the case of any suit, action or
proceeding brought in the United States as its designee, appointee and agent to
receive, accept and acknowledge for and on its behalf, and in respect of its
property, service of any and all legal process, summons, notices and documents
that may be served in any action or proceeding arising out of or in connection
with this Agreement or any other Loan Document. Such service may be made by
mailing (by registered or certified mail, postage prepaid) or delivering a copy
of such process to such Canadian Loan Party in care of the Borrower
Representative at the Borrower Representative’s address set forth in Section
9.01, and each such Canadian Loan Party hereby irrevocably authorizes and
directs the Borrower Representative to accept such service on its behalf. As an
alternative method of service, each Canadian Loan Party irrevocably consents to
the service of any and all process in any such action or proceeding by the
mailing (by registered or certified mail, postage prepaid) of copies of such
process to the Borrower Representative or such Canadian Loan Party at its
address specified in Section 9.01.

 

SECTION 9.10           WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11            Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12            Confidentiality. Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below) with the same degree of care that it uses to
protect its own confidential information, but in no event less than a
commercially reasonable degree of care, except that Information may be
disclosed, without prejudice to provisions of article L. 511-33 of the French
Monetary and Financial Code (in respect of France only) (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction relating to any Loan Party or any Subsidiary or its
obligations, (g) on a confidential basis to any rating agency in connection with
rating the Borrowers or the Subsidiaries or the credit facilities provided for
herein, (h) with the consent of the Borrower Representative, or (i) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
any Issuing Bank or any Lender, or any Affiliate of any of the foregoing, on a
non-confidential basis from a source other than the Borrowers that is not bound
by an obligation of confidentiality; provided that, in the case of clause (c)
above, the party disclosing such information shall provide to the Borrower
Representative prior written notice of such disclosure to the extent permitted
by applicable law (and to the extent commercially feasible under the
circumstances) and shall cooperate with the Borrower Representative, at the
Borrower Representative’s sole expense, in obtaining a protective order for, or
other confidential treatment of, such disclosure, in each case at the Borrower
Representative’s sole expense. For the purposes of this Section, “Information”
means all information received from the Borrowers relating to the Company or any
Subsidiary or their businesses or the Collateral, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender, or any Affiliate of any of the foregoing, on a non-confidential
basis prior to disclosure by the Borrowers and other than information pertaining
to this Agreement provided by arrangers to data service providers, including
league table providers, that serve the lending industry; provided that, in the
case of information received from the Borrowers after the Effective Date, such
information is clearly identified at the time of delivery as confidential.

 

 -163- 

 



 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY, THE SUBSIDIARIES AND ITS OTHER AFFILIATES AND THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY, THE SUBSIDIARIES
AND ITS OTHER AFFILIATES AND THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE
WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

SECTION 9.13           Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Anything contained in this Agreement to the contrary notwithstanding,
neither any Issuing Bank nor any Lender shall be obligated to extend credit to
the Borrowers in violation of applicable law.

 

SECTION 9.14           USA PATRIOT Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Borrowers and the Guarantors
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers and the Guarantors,
which information includes the names and addresses of the Borrowers and the
Guarantors and other information that will allow such Lender to identify the
Borrowers and the Guarantors in accordance with the Patriot Act.

 

 -164- 

 



 

SECTION 9.15           Appointment for Perfection. Each Lender hereby appoints
each other Lender as its agent for the purpose of perfecting Liens, for the
benefit of the Administrative Agent and the Lenders, in assets which, in
accordance with Article 9 of the UCC, the PPSA or any other applicable law can
be perfected only by possession. Should any Lender (other than the
Administrative Agent) obtain possession of any such Collateral, such Lender
shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

 

SECTION 9.16           Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts that are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.17           No Fiduciary Relationship. Each Loan Party, on behalf of
itself and its subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Loan Parties, the Subsidiaries and their other respective Affiliates, on the
one hand, and the Administrative Agent, the Arrangers, the Co-Syndication
Agents, the Lenders, the Issuing Banks and their Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Arrangers, the Co-Syndication Agents, the Lenders, the Issuing Banks or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications. The Administrative Agent, the
Arrangers, the Co-Syndication Agents, the Lenders, the Issuing Banks and their
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of the Loan Parties, the Subsidiaries and their other respective Affiliates, and
none of the Administrative Agent, the Arrangers, the Co-Syndication Agents, the
Lenders, the Issuing Banks or their Affiliates has any obligation to disclose
any of such interests to the Loan Parties, the Subsidiaries or their other
respective Affiliates. To the fullest extent permitted by law, each Loan Party
hereby agrees not to assert any claims against the Administrative Agent, the
Arrangers, the Co-Syndication Agents, the Lenders, the Issuing Banks and their
Affiliates based on any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

SECTION 9.18           Intercreditor Agreement.

 

(a)            The Lenders and the Issuing Banks acknowledge that the
obligations of the Company under the Term Credit Agreement are secured by Liens
on assets of the U.S. Loan Parties that constitute Collateral and that the
relative Lien priority and other creditor rights of the Lender Parties hereunder
and the secured parties under the Term Credit Agreement will be set forth in the
Intercreditor Agreement. Each Lender and Issuing Bank hereby acknowledges that
it has received a copy of the Intercreditor Agreement. Each Lender and Issuing
Bank hereby irrevocably (a) consents to the subordination of the Liens on the
Term Priority Collateral securing the Secured Obligations on the terms set forth
in the Intercreditor Agreement, (b) authorizes and directs the Administrative
Agent to execute and deliver the Intercreditor Agreement and any documents
relating thereto, in each case on behalf of such Lender or Issuing Bank and
without any further consent, authorization or other action by such Lender or
Issuing Bank, (c) agrees that, upon the execution and delivery thereof, such
Lender or Issuing Bank will be bound by the provisions of the Intercreditor
Agreement as if it were a signatory thereto and will take no actions contrary to
the provisions of the Intercreditor Agreement and (d) agrees that no Lender or
Issuing Bank shall have any right of action whatsoever against the
Administrative Agent as a result of any action taken by the Administrative Agent
pursuant to this Section or in accordance with the terms of the Intercreditor
Agreement. Each Lender and Issuing Bank hereby further irrevocably authorizes
and directs the Administrative Agent (i) to take such actions as shall be
required to release Liens on the Collateral in accordance with the terms of the
Intercreditor Agreement and (ii) to enter into such amendments, supplements or
other modifications to the Intercreditor Agreement in connection with any
extension, renewal, refinancing or replacement of any Secured Obligations or the
Term Credit Agreement as are reasonably acceptable to the Administrative Agent
to give effect thereto, in each case on behalf of such Lender or Issuing Bank
and without any further consent, authorization or other action by such Lender or
Issuing Bank. The Administrative Agent shall have the benefit of the provisions
of Article VIII with respect to all actions taken by it pursuant to this Section
or in accordance with the terms of the Intercreditor Agreement to the full
extent thereof. The foregoing provisions are intended as an inducement to the
secured parties under the Term Credit Agreement to extend credit to the U.S.
Loan Parties and such secured parties are intended third party beneficiaries of
such provisions.

 

 -165- 

 



 

(b)           Notwithstanding anything herein to the contrary, prior to the
Discharge of Term Obligations (as such term is defined in the Intercreditor
Agreement), (i) the requirements of this Agreement to deliver Term Priority
Collateral to, or to establish control of Term Priority Collateral by, the
Administrative Agent shall be deemed satisfied by delivery of such Term Priority
Collateral to, or establishment of control (to the extent only one party can
have control) of such Term Priority Collateral by, the Term Loan Agent (as
defined in the Intercreditor Agreement) as bailee for the Administrative Agent
pursuant to the terms of the Intercreditor Agreement; and (ii) no Loan Party
shall be required to take or omit to take any action affirmatively required by
any of the provisions of any Loan Documents, or requested by the Administrative
Agent, with respect to any Term Priority Collateral if such action or inaction
would be irreconcilably inconsistent with (A) any action or inaction
affirmatively requested by the Term Loan Agent or (B) any action or inaction
affirmatively required by any of the provisions of the Term Loan Documents, with
respect to such Term Priority Collateral.

 

SECTION 9.19           Lender Loss Sharing Agreement.

 

(a)           Definitions. As used in this Section, the following terms shall
have the following meanings:

 

(i)             “CAM” means the mechanism for the allocation and exchange of
interests in the Loans, participations in Letters of Credit and collections
thereunder established under Section 9.19(b).

 

(ii)            “CAM Exchange” means the exchange of the Revolving Lenders’
interests provided for in Section 9.19(b).

 

(iii)           “CAM Exchange Date” means the first date after the Effective
Date on which there shall occur (a) any event described in paragraphs (h), (i)
or (j) of Article VII with respect to any Borrower or (b) an acceleration of
Loans and termination of the Revolving Commitments pursuant to Article VII.

 

(iv)           “CAM Percentage” means, as to each Revolving Lender, a fraction,
expressed as a decimal, of which (a) the numerator shall be the aggregate Dollar
Equivalent of the Credit Exposure owed to such Revolving Lender (whether or not
at the time due and payable) and (b) the denominator shall be the aggregate
Dollar Equivalent (as so determined) of the Credit Exposure owed to all the
Revolving Lenders (whether or not at the time due and payable).

 

(v)            “Designated Obligations” means all Obligations of the Borrowers
with respect to (a) principal and interest under the Loans, (b) unreimbursed
drawings under Letters of Credit and interest thereon and (c) fees under Section
2.12.

 

(b)           CAM Exchange.

 

(i)            On the CAM Exchange Date,

 

(w)           the U.S. Commitments, the Canadian Commitments, the European
Commitments, the French Commitments and the Hong Kong Commitments shall
terminate in accordance with Article VII;

 

(x)            each Lender shall fund in the applicable currency at par Dollar
Equivalent its participation in any outstanding Protective Advances and
Overadvances in accordance with Section 2.04 and Section 2.05, and each European
Revolving Lender, French Revolving Lender and Hong Kong Revolving Lender shall
fund in the applicable currency at par Dollar Equivalent its participation in
any outstanding Swingline Loans in accordance with Section 2.05;

 

 -166- 

 



 

(y)           each Lender shall fund in Dollars at par Dollar Equivalent its
participation in any unreimbursed LC Disbursements made under the Letters of
Credit in accordance with Section 2.06(e); and

 

(z)            the Lenders shall purchase in Dollars at par interests in the
Designated Obligations under each Facility (and shall make payments in Dollars
to the Administrative Agent for reallocation to other Lenders to the extent
necessary to give effect to such purchases) and shall assume the obligations to
reimburse the applicable Issuing Banks for unreimbursed LC Disbursements under
outstanding Letters of Credit under such Facility such that, in lieu of the
interests of each Lender in the Designated Obligations under the U.S. Facility,
the Canadian Facility, the European Facility, the French Facility and the Hong
Kong Facility in which it shall have participated immediately prior to the CAM
Exchange Date, such Lender shall own an interest equal to such Lender’s CAM
Percentage in each component of the Designated Obligations immediately following
the CAM Exchange.

 

(ii)           Each Lender and each Person acquiring a participation from any
Lender as contemplated by this Section 7.19 hereby consents and agrees to the
CAM Exchange. Each Borrower agrees from time to time to execute and deliver to
the Lenders all such promissory notes and other instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Lenders after giving effect to the
CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it in connection with its Loans under this Agreement to
the Administrative Agent against delivery of any promissory notes so executed
and delivered; provided that the failure of any Lender to deliver or accept any
such promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.

 

(iii)          As a result of the CAM Exchange, from and after the CAM Exchange
Date, each payment received by the Administrative Agent pursuant to any Loan
Document in respect of any of the Designated Obligations shall be distributed to
the Lenders, pro rata in accordance with their respective CAM Percentages.

 

(iv)          In the event that on or after the CAM Exchange Date, the aggregate
amount of the Designated Obligations shall change as a result of the making of a
disbursement under a Letter of Credit by an Issuing Bank that is not reimbursed
by the applicable Borrower(s), then each Lender shall promptly reimburse such
Issuing Bank in Dollars for its CAM Percentage of such unreimbursed payment in
the Dollar Equivalent thereof.

 

(c)           Notwithstanding any other provision of this Section 9.19, each
Administrative Agent and each Lender agree that if any Administrative Agent or a
Lender is required under applicable law or practice of a Governmental Authority
to withhold or deduct any Taxes or other amounts from payments made by it
hereunder or as a result hereof, such Person shall be entitled to withhold or
deduct such amounts and pay over such Taxes or other amounts to the applicable
Governmental Authority imposing such Tax without any obligation to indemnify
each Administrative Agent or any Lender with respect to such amounts and without
any other obligation of gross up or offset with respect thereto and there shall
be no recourse whatsoever by any Administrative Agent or any Lender subject to
such withholding to any Administrative Agent or any other Lender making such
withholding and paying over such amounts, but without diminution of the rights
of each Administrative Agent or such Lender subject to such withholding as
against the Borrowers and the other Loan Parties to the extent (if any) provided
in this Agreement and the other Loan Documents. Any amounts so withheld or
deducted shall be treated, for the purpose of this Section 9.19, as having been
paid to each Administrative Agent or such Lender with respect to which such
withholding or deduction was made. The parties hereto do not intend for a CAM
Exchange to result in a settlement, extinguishment or substitution of
indebtedness by any Borrower.

 

SECTION 9.20           Anti-Money Laundering Legislation.

 

(a)            Each Loan Party acknowledges that, pursuant to the Proceeds of
Crime Act and other applicable anti-money laundering, anti-terrorist financing,
government sanction and “know your client” laws in each relevant jurisdiction
(collectively, including any guidelines or orders thereunder, “AML
Legislation”), the Administrative Agent, the Lenders and the Issuing Banks may
be required to obtain, verify and record information regarding the Loan Parties
and their respective directors, authorized signing officers and the transactions
contemplated hereby. Each Loan Party shall promptly provide all such
information, including supporting documentation and other evidence, as may be
reasonably requested by any Lender or any prospective assignee or participant of
a Lender, any Issuing Bank or the Administrative Agent, in order to comply with
any applicable AML Legislation, whether now or hereafter in existence.

 



 -167- 

 

 

(b)           If the Administrative Agent has ascertained the identity of any
Loan Party or any authorized signatories of such Loan Party for the purposes of
applicable AML Legislation, then the Administrative Agent:

 

(i)             shall be deemed to have done so as an agent for each Issuing
Bank and each Lender, and this Agreement shall constitute a “written agreement”
in such regard between such Issuing Bank or such Lender and the Administrative
Agent within the meaning of the applicable AML Legislation; and

 

(ii)            shall provide to each Issuing Bank and each Lender copies of all
information obtained in such regard without any representation or warranty as to
its accuracy or completeness.

 

(c)           Notwithstanding the preceding sentence and except as may otherwise
be agreed in writing, each Lender and each Issuing Bank agrees that the
Administrative Agent has no obligation to ascertain the identity of the Loan
Parties or any authorized signatories of the Loan Parties on behalf of any
Lender or Issuing Bank, or to confirm the completeness or accuracy of any
information it obtains from any Loan Party or any such authorized signatory in
doing so.

 

SECTION 9.21           “Know Your Customer” Checks.

 

(a)           If (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation made
after the date of this Agreement; (ii) any change in the status of a Loan Party
after the date of this Agreement; or (iii) a proposed assignment or transfer by
a Lender of any of its rights and obligations under this Agreement to a party
that is not a Lender prior to such assignment or transfer, obliges the
Administrative Agent or any Lender (or, in the case of clause (iii) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Loan Party shall promptly upon the request of
the Administrative Agent or any Lender supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Agent (for
itself or on behalf of any Lender) or any Lender (for itself or, in the case of
the event described in clause (iii) above, on behalf of any prospective new
Lender) in order for the Administrative Agent, such Lender or, in the case of
the event described in clause (iii) above, any prospective new Lender to carry
out and be satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Loan Documents.

 

(b)          Each Lender shall promptly upon the request of the Administrative
Agent supply, or procure the supply of, such documentation and other evidence as
is reasonably requested by the Administrative Agent (for itself) in order for
the Administrative Agent to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Loan Documents.

 

SECTION 9.22           Judgment Currency. If for the purpose of obtaining
judgment in any court it is necessary to convert an amount due hereunder in the
currency in which it is due (the “Original Currency”) into another currency (the
“Second Currency”), the rate of exchange applied shall be that at which, in
accordance with normal banking procedures, the Administrative Agent could
purchase the Original Currency with the Second Currency on the date two Business
Days preceding that on which judgment is given. Each Loan Party agrees that its
obligation in respect of any Original Currency due from it hereunder shall,
notwithstanding any judgment or payment in any Second Currency, be discharged
only to the extent that, on the Business Day following the date the
Administrative Agent receives payment of any sum so adjudged to be due hereunder
in the Second Currency, the Administrative Agent may, in accordance with normal
banking procedures, purchase, in the New York foreign exchange market, the
Original Currency with the amount of the Second Currency so paid; and if the
amount of the Original Currency so purchased, or that could have been so
purchased, is less than the amount originally due in the Original Currency after
any premium and costs of exchange payable in connection with such purchase, each
Loan Party agrees as a separate obligation and notwithstanding any such payment
or judgment to indemnify the Administrative Agent against such loss.

 

 -168- 

 



 

SECTION 9.23           Waiver of Immunity. To the extent that any Loan Party
has, or hereafter may be entitled to claim or may acquire, for itself, any
Collateral or other assets of the Loan Parties, any immunity (whether sovereign
or otherwise) from suit, jurisdiction of any court or from any legal process
(whether through service of notice, attachment prior to judgment, attachment in
aid of execution or otherwise) with respect to itself, any Collateral or any
other assets of the Loan Parties, such Loan Party hereby waives such immunity in
respect of its obligations hereunder and under any promissory notes evidencing
the Loans hereunder and any other Loan Document to the fullest extent permitted
by applicable law and, without limiting the generality of the foregoing, agrees
that the waivers set forth in this Section shall be effective to the fullest
extent now or hereafter permitted under the Foreign Sovereign Immunities Act of
1976 (as amended, and together with any successor legislation) and are, and are
intended to be, irrevocable for purposes thereof.

 

SECTION 9.24           Limitations of Enforcement against German Loan Parties.

 

(a)            The Lender Parties agree not to enforce any payment claims, any
security, any guarantee and any joint and several liability (including, without
limitation, the guarantee and the joint and several liability pursuant to
Article XIII of this Agreement) under this Agreement or the other Loan Documents
if and to the extent that (i) the relevant payment and/or enforcement proceeds
are applied in satisfaction of any liabilities (including guarantees, letters of
credit or similar instruments) of the respective German Loan Party’s direct or
indirect shareholder(s) or any entity affiliated to such shareholder
(verbundenes Unternehmen) within the meaning of section 15 of the German Stock
Corporation Act (Aktiengesetz) (other than the liabilities of any of the
respective German Loan Party’s wholly owned subsidiaries and, for the avoidance
of doubt, the respective German Loan Party’s own liabilities) and (ii) such
payment and/or enforcement under this Agreement or the other Loan Documents
would cause the amount of the respective German Loan Party’s net assets
(Reinvermögen), as adjusted pursuant to the following provisions, to fall below
the amount of its registered share capital (Stammkapital) (Begründung einer
Unterbilanz) or to increase any already existing capital impairment (Vertiefung
einer Unterbilanz) in violation of sections 30 and 31 of the German Limited
Liability Company Act (GmbHG), (each such event is hereinafter referred to as a
“Capital Impairment”). For the purposes of this Section 9.24 net assets
(Reinvermögen) “net assets” (Reinvermögen) means the assets calculated on the
basis of the balance sheet items listed in sections 266 para. 2 A, B, C, D and E
of the German Commercial Code (HGB) less all liabilities listed in section 266
para. 3 B, C, D and E of the German Commercial Code (HGB) and less such amounts
being subject to a distribution barrier (Ausschüttungssperre) pursuant to
section 268 para. 8 of the German Commercial Code (HGB), pursuant to section
253 para. 6 of the German Commercial Code (HGB) or pursuant to section
272 para. 5 of the German Commercial Code (HGB), provided that any deviating
specifications made by the Federal High Court (Bundesgerichtshof) for the
calculation of the net assets shall be taken into account and that for the
purposes of the calculation of the enforceable amount (if any), the following
balance sheet items shall be adjusted as follows: (i) the amount of any increase
of the respective German Loan Party’s registered share capital after the date of
this Agreement that has been effected without prior written consent of the
Administrative Agent shall be deducted from the respective German Loan Party’s
registered share capital; (ii) loans provided to the respective German Loan
Party by any member of the group shall be disregarded if and to the extent such
loans are subordinated or are considered subordinated by operation of law and
such loans are not shown in the balance sheet as liability of the respective
German Loan Party, provided that the creditor of the corresponding receivables
could waive such receivables without violating applicable law or any Loan
Document; and (iii) loans or other contractual liabilities incurred in violation
of the provisions of the Loan Documents shall be disregarded.

 

(b)            Disposal of Relevant Assets. Provided that an enforcement is
limited due to the aforementioned provisions, the respective German Loan Party
shall dispose of all assets, to the extent legally permitted and commercially
justifiable, which are not necessary for its business (nicht betriebsnotwendig)
on market terms where the relevant assets are shown in the balance sheet of the
respective German Loan Party with a book value which is significantly lower than
the market value of such assets.

 

 -169- 

 



 

(c)            Management Notification/Auditor’s Determination. The limitation
pursuant to this Section 9.24 shall apply, if following a notice by the
Administrative Agent that it intends to enforce any payment claims, any
security, any guarantee and/or any joint and several liability (including,
without limitation, the guarantee and the joint and several liability pursuant
to Article XIII of this Agreement) under this Agreement or the other Loan
Documents, the respective German Loan Party notifies the Administrative Agent
(“Management Notification”) within ten (10) days upon receipt of the relevant
notice that a Capital Impairment would occur (setting out in reasonable detail
to what extent a Capital Impairment would occur and providing prima facie
evidence that a realization or other measures undertaken in accordance with the
mitigation provisions set out above would not prevent such Capital Impairment);
if the Management Notification is contested by the Administrative Agent, the
Administrative Agent shall nevertheless be entitled to enforce any payment
claims, any security, any guarantee and/or any joint and several liability
(including, without limitation, the guarantee and joint and the several
liability pursuant to Article XIII of this Agreement) under this Agreement or
the other Loan Documents up to such amount, which is, based on the Management
Notification, undisputed between itself and the respective German Loan Party. In
relation to the amount which is in dispute, the respective German Loan Party
undertakes (at its own cost and expense) to arrange for the preparation of a
balance sheet by its auditors in order to have such auditors determine whether
(and if so, to what extent) any enforcement of payment claims, any security, any
guarantee and/or any joint and several liability (including, with-out
limitation, the guarantee and joint and the several liability pursuant to
Article XIII of this Agreement) under this Agreement or the other Loan Documents
would cause a Capital Impairment (the “Auditor’s Determination”). The Auditor’s
Determination shall be prepared, taking into account the adjustments set out
above in relation to the calculation of a Capital Impairment, by applying the
generally accepted accounting principles applicable from time to time in Germany
(Grundsätze ordnungsmäßiger Buchführung) based on the same principles and
evaluation methods as consistently applied by the respective German Loan Party
in the preparation of its financial statements, in particular in the preparation
of its most recent annual balance sheet, and taking into consideration
applicable court rulings of German courts. The respective German Loan Party
shall provide the Auditor’s Determination to the Administrative Agent within
thirty (30) days from the date on which the Administrative Agent contested the
Management Notification in writing. The Auditor’s Determination shall be binding
on the respective German Loan Party and the Administrative Agent. If, and to the
extent that, any payment claims, any security, any guarantee and/or any joint
and several liability (including, without limitation, the guarantee and the
joint and several liability pursuant to Article XIII of this Agreement) under
this Agreement or the other Loan Documents has been enforced without regard to
the limitation set forth in Section 9.24(a) because the amount of the available
net assets pursuant to the Auditor’s Determination is lower than the amount
stated in the Management Notification, the Administrative Agent shall upon
written demand of the respective German Loan Party to the Administrative Agent
repay any amount (if and to the extent already paid to the Administrative Agent)
up to and including the amount calculated in the Auditor’s Determination as of
the date the enforcement of any payment claims, any security, any guarantee
and/or any joint and several liability (including, without limitation, the
guarantee and joint and the several liability pursuant to Article XIII of this
Agreement) under this Agreement or any other Loan Document was made. If pursuant
to the Auditor’s Determination the amount of the available net assets is higher
than set out in the Management Notification, the Administrative Agent shall be
entitled to enforce into such available net assets accordingly.

 

(d)            Exceptions. Notwithstanding the above, the limitations pursuant
to this Section 9.24 shall not apply: (i) if, at the time of the enforcement of
payment claims, any security, any guarantee and/or any joint and several
liability (including, without limitation, the guarantee and the joint and
several liability pursuant to Article XIII) hereunder, the limitations set out
in Section 9.24(a) are (due to a change in law or applicable court rulings or
otherwise) no longer required in order to protect the managing director(s) of
the respective German Loan Party from being personally or criminally liable for
such obligation according to section 31 of the German Limited Liability
Companies Act (GmbH-Gesetz); or (ii) if the respective German Loan Party is
party as dominated entity (beherrschtes Unternehmen) of a domination agreement
(Beherrschungsvertrag) and/or a profit and loss transfer agreement
(Gewinnabführungsvertrag) pursuant to section 30 para 1 sentence 2 of the German
Limited Liability Company Act (GmbHG) (directly or through an unbroken chain of
domination and/or profit and loss pooling agreements) with the entity whose
liabilities are secured or shall be paid, unless the enforcement of payment
claims, any security, any guarantee and/or any joint and several liability
(including, without limitation, the guarantee and joint and the several
liability pursuant to Article XIII of this Agreement) hereunder or under the
other Loan Documents would cause of violation of sections 30, 31 of the German
Limited Liability Company Act (GmbHG); or (iii) if the respective German Loan
Party has a recourse right (Rückgriffsanspruch) pursuant to section 30 para 1
sentence 2 of the German Limited Liability Company Act (GmbHG), towards its
direct or indirect shareholder(s) (upstream) or any entity affiliated to such
shareholder (verbundenes Unternehmen) within the meaning of section 15 of the
German Stock Corporation Act (Aktiengesetz) (cross-stream) whose liabilities are
secured or shall be paid which is fully recoverable (werthaltig); or (iv) for so
long as the respective German Loan Party fails to deliver the Management
Notification and/or the Auditor’s Determination pursuant to Section 9.25(c); or
(v) to any amounts borrowed under the Loan Documents to the extent the proceeds
of such borrowing are on-lent to the respective German Loan Party or its
Subsidiaries to the extent that any amounts so on-lent are still outstanding at
the time the relevant demand is made against the respective German Loan Party
and the repayment of such loans as a result of such on-lending is not prohibited
by the Loan Documents or by operation of law.

 

 -170- 

 



 

SECTION 9.25           Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)              a reduction in full or in part or cancellation of any such
liability;

 

(ii)             a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
the Company entity, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

SECTION 9.26           Acknowledgement Regarding Any Supported QFCs. To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for Swap Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

SECTION 9.27            Data Protection Laws. Notwithstanding anything to the
contrary contained herein, nothing in this Agreement shall oblige the Company or
any of its Subsidiaries to provide information of any kind in violation of any
applicable data protection laws in force in the jurisdiction of organization of
the Company or such Subsidiary, as applicable.

 

 -171- 

 



 

ARTICLE X

 

U.S. Loan Guarantee

 

SECTION 10.01         Guarantee. Each U.S. Guarantor hereby agrees that it is
jointly and severally liable for, and absolutely, irrevocably and
unconditionally guarantees to the Administrative Agent, the Lenders, the Issuing
Banks and the other Lender Parties the prompt payment and performance when due,
whether at stated maturity, upon acceleration or otherwise, and at all times
thereafter, of the Secured Obligations and all reasonable and documented costs
and expenses including, without limitation, all court costs and attorneys’ fees
and expenses paid or incurred by the Administrative Agent, the Issuing Banks and
the Lenders in endeavoring to collect all or any part of the Secured Obligations
from, or in prosecuting any action against, any Borrower, any Guarantor or any
other guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, being collectively called the
“U.S. Guaranteed Obligations”). Each U.S. Guarantor further agrees that the U.S.
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this U.S.
Guarantee apply to and may be enforced by or on behalf of any domestic or
foreign branch or Affiliate of any Lender or Issuing Bank that extended any
portion of the U.S. Guaranteed Obligations.

 

SECTION 10.02         Guarantee of Payment. This U.S. Guarantee is a Guarantee
of payment and not of collection. Each U.S. Guarantor waives, to the fullest
extent permitted by applicable law, any right to require the Administrative
Agent, any Issuing Bank, any Lender or any other Lender Party to sue any
Borrower, any other Guarantor, or any other Person obligated for all or any part
of the U.S. Guaranteed Obligations (each, a “U.S. Obligated Party”), or to
enforce its rights against any collateral securing all or any part of the U.S.
Guaranteed Obligations.

 

SECTION 10.03         No Discharge or Diminishment of U.S. Guarantee.

 

(a)            Except as otherwise provided for herein, to the fullest extent
permitted by applicable law, the obligations of each U.S. Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the payment in full in cash
of the U.S. Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the U.S. Guaranteed Obligations, by operation of law or otherwise; (ii)
any change in the corporate existence, structure or ownership of any Borrower or
any other guarantor of or other Person liable for any of the U.S. Guaranteed
Obligations; (iii) any insolvency, bankruptcy, reorganization or other similar
case or proceeding affecting any U.S. Obligated Party or its assets or any
resulting release or discharge of any obligation of any U.S. Obligated Party; or
(iv) the existence of any claim, setoff or other right which any U.S. Guarantor
may have at any time against any U.S. Obligated Party, the Administrative Agent,
any Issuing Bank, any Lender, or any other Person, whether in connection
herewith or in any unrelated transaction.

 

(b)            The obligations of each U.S. Guarantor hereunder, to the fullest
extent permitted by applicable law, are not subject to any defense or setoff,
counterclaim, recoupment, or termination whatsoever by reason of the invalidity,
illegality, or unenforceability of any of the U.S. Guaranteed Obligations or
otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by any U.S. Obligated Party, of the U.S. Guaranteed Obligations
or any part thereof.

 

(c)            Further, to the fullest extent permitted by applicable law, the
obligations of any U.S. Guarantor hereunder are not discharged or impaired or
otherwise affected by: (i) the failure of the Administrative Agent, any Issuing
Bank, any Lender or any other Lender Party to assert any claim or demand or to
enforce any remedy with respect to all or any part of the U.S. Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the U.S. Guaranteed Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the U.S. Guaranteed
Obligations or any obligations of any other guarantor of or other Person liable
for any of the U.S. Guaranteed Obligations; (iv) any action or failure to act by
the Administrative Agent, any Issuing Bank, any Lender or any other Lender Party
with respect to any collateral securing any part of the U.S. Guaranteed
Obligations; or (v) any default, failure or delay, willful or otherwise, in the
payment or performance of any of the U.S. Guaranteed Obligations, or any other
circumstance, act, omission or delay that might in any manner or to any extent
vary the risk of such U.S. Guarantor or that would otherwise operate as a
discharge of any U.S. Guarantor as a matter of law or equity (other than the
payment in full in cash of the U.S. Guaranteed Obligations).

 

 -172- 

 



 

SECTION 10.04         Defenses Waived. To the fullest extent permitted by
applicable law, each U.S. Guarantor hereby waives any defense based on or
arising out of any defense of any Borrower or the unenforceability of all or any
part of the U.S. Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of any Borrower, other than the payment in full in
cash of the U.S. Guaranteed Obligations. Without limiting the generality of the
foregoing, to the fullest extent permitted by applicable law, each U.S.
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest
and, to the fullest extent permitted by law, any notice not provided for herein,
as well as any requirement that at any time any action be taken by any Person
against any U.S. Obligated Party or any other Person. To the fullest extent
permitted by applicable law, each U.S. Guarantor confirms that it is not a
surety under any state law and shall not raise any such law as a defense to its
obligations hereunder. The Administrative Agent may, at its election, foreclose
on any Collateral held by it by one or more judicial or nonjudicial sales,
accept an assignment of any such Collateral in lieu of foreclosure or otherwise
act or fail to act with respect to any collateral securing all or a part of the
U.S. Guaranteed Obligations, compromise or adjust any part of the U.S.
Guaranteed Obligations, make any other accommodation with any U.S. Obligated
Party or exercise any other right or remedy available to it against any U.S.
Obligated Party, without affecting or impairing in any way the liability of such
U.S. Guarantor under this U.S. Guarantee to the fullest extent permitted by
applicable law, except to the extent the U.S. Guaranteed Obligations have been
fully and paid in cash. To the fullest extent permitted by applicable law, each
U.S. Guarantor waives any defense arising out of any such election even though
that election may operate, pursuant to applicable law, to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of any U.S.
Guarantor against any U.S. Obligated Party or any security.

 

SECTION 10.05         Rights of Subrogation. No U.S. Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any U.S.
Obligated Party, or any Collateral, until the Loan Parties have fully performed
all their obligations to the Administrative Agent, the Issuing Banks, the
Lenders and the other Lender Parties.

 

SECTION 10.06         Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the U.S. Guaranteed Obligations is rescinded or
avoided or must otherwise be restored or returned upon or in connection with the
insolvency, bankruptcy or reorganization of any Borrower or otherwise, each U.S.
Guarantor’s obligations under this U.S. Guarantee with respect to that payment
shall be reinstated at such time as though the payment had not been made and
whether or not the Administrative Agent, the Issuing Banks, the Lenders or the
other Lender Parties are in possession of this U.S. Guarantee. If acceleration
of the time for payment of any of the U.S. Guaranteed Obligations is stayed upon
the insolvency, bankruptcy or reorganization of any Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the U.S. Guaranteed Obligations shall nonetheless be payable by the U.S.
Guarantors forthwith on demand by the Administrative Agent.

 

SECTION 10.07         Information. Each U.S. Guarantor assumes all
responsibility for being and keeping itself informed of the Borrowers’ financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the U.S. Guaranteed Obligations and the nature, scope and extent
of the risks that each U.S. Guarantor assumes and incurs under this U.S.
Guarantee, and agrees that none of the Administrative Agent, any Issuing Bank or
any Lender shall have any duty to advise any U.S. Loan Party of information
known to it regarding those circumstances or risks.

 

SECTION 10.08         Taxes. The provisions of Section 2.17 shall apply mutatis
mutandis to all payments by the U.S. Guarantors of the U.S. Guaranteed
Obligations.

 

SECTION 10.09         Maximum U.S. Liability. The provisions of this U.S.
Guarantee are severable, and in any action or case or proceeding involving any
state corporate law, or any state, federal or foreign bankruptcy, insolvency,
reorganization, any other Insolvency Law or other law affecting the rights of
creditors generally, if the obligations of any U.S. Guarantor under this U.S.
Guarantee would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such U.S. Guarantor’s liability under
this U.S. Guarantee, then, notwithstanding any other provision of this U.S.
Guarantee to the contrary, the amount of such liability shall, without any
further action by the U.S. Guarantors or the Lenders, be automatically limited
and reduced to the highest amount that is valid and enforceable as determined in
such action or case or proceeding (such highest amount determined hereunder
being the relevant U.S. Guarantor’s “Maximum U.S. Liability”). This Section with
respect to the Maximum U.S. Liability of each U.S. Guarantor is intended solely
to preserve the rights of the Lenders to the maximum extent not subject to
avoidance under applicable law, and no U.S. Guarantor nor any other Person or
entity shall have any right or claim under this Section with respect to such
Maximum U.S. Liability, except to the extent necessary so that the obligations
of any U.S. Guarantor hereunder shall not be rendered voidable under applicable
law. Each U.S. Guarantor agrees that, to the fullest extent permitted by
applicable law, the U.S. Guaranteed Obligations may at any time and from time to
time exceed the Maximum U.S. Liability of each U.S. Guarantor without impairing
this U.S. Guarantee or affecting the rights and remedies of the Lenders
hereunder; provided that nothing in this sentence shall be construed to increase
any U.S. Guarantor’s obligations hereunder beyond its Maximum U.S. Liability.

 

 -173- 

 



 

SECTION 10.10         Contribution. In the event any U.S. Guarantor (a “Paying
U.S. Loan Party”) shall make any payment or payments under this U.S. Guarantee
or shall suffer any loss as a result of any realization upon any collateral
granted by it to secure its obligations under this U.S. Guarantee, each other
U.S. Guarantor (each, a “Non-Paying U.S. Loan Party”) shall contribute to such
Paying U.S. Loan Party an amount equal to such Non-Paying U.S. Loan Party’s
Applicable Share of such payment or payments made, or losses suffered, by such
Paying U.S. Loan Party. For purposes of this Section, each Non-Paying U.S. Loan
Party’s “Applicable Share,” with respect to any such payment or loss by a Paying
U.S. Loan Party, shall be determined as of the date on which such payment or
loss was made by reference to the ratio of (a) such Non-Paying U.S. Loan Party’s
Maximum U.S. Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying U.S. Loan Party’s Maximum U.S. Liability has not been determined, the
aggregate amount of all monies received by such Non-Paying U.S. Loan Party from
the Borrowers after the Effective Date (whether by loan, capital infusion or by
other means) to (b) the aggregate Maximum U.S. Liability of all U.S. Guarantors
hereunder (including such Paying U.S. Loan Party) as of such date (without
giving effect to any right to receive, or obligation to make, any contribution
hereunder), or to the extent that a Maximum U.S. Liability has not been
determined for any U.S. Guarantor, the aggregate amount of all monies received
by such U.S. Guarantors from the Borrowers after the Effective Date (whether by
loan, capital infusion or by other means). Nothing in this provision shall
affect any U.S. Guarantor’s several liability for the entire amount of the U.S.
Guaranteed Obligations (up to such U.S. Loan Party’s Maximum U.S. Liability).
Each of the U.S. Guarantors covenants and agrees that its right to receive any
contribution under this U.S. Guarantee from a Non-Paying U.S. Loan Party shall
be subordinate and junior in right of payment to the payment in full in cash of
the U.S. Guaranteed Obligations. This provision is for the benefit of both the
Administrative Agent, the Issuing Banks, the Lenders and the U.S. Guarantors and
may be enforced by any one, or more, or all of them in accordance with the terms
hereof.

 

SECTION 10.11         Liability Cumulative. The liability of each U.S. Guarantor
under this Article X is in addition to and shall be cumulative with all other
liabilities of each U.S. Guarantor to the Administrative Agent, the Issuing
Banks and the Lenders under this Agreement and the other Loan Documents to which
such U.S. Guarantor is a party or in respect of any obligations or liabilities
of the other U.S. Guarantors, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

 

SECTION 10.12         Benefit to U.S. Guarantors. Each U.S. Guarantor represents
and warrants to the Lenders that it expects to derive benefit (and its board of
directors or other governing body has determined that it may reasonably be
expected to derive benefit), directly and indirectly, from (i) successful
operations of each of the Company and its Subsidiaries and (ii) the credit
extended by the Lenders to the Borrowers hereunder. Each U.S. Guarantor has
determined that execution, delivery, and performance of this Agreement with
respect to the U.S. Guarantee and any other Loan Documents to be executed by
such U.S. Guarantor is within its purpose, will be of direct and indirect
benefit to such U.S. Guarantor, and is in its best interest.

 

 -174- 

 



 

  

ARTICLE XI

Canadian Loan Guaranty

 

SECTION 11.01        Guarantee. Each Canadian Loan Party hereby agrees that it
is jointly and severally liable for, and absolutely and unconditionally
guarantees to the Lenders, the prompt payment when due, whether at stated
maturity, upon acceleration or otherwise, and at all times thereafter, of the
Canadian Secured Obligations of each other Canadian Loan Party and all costs and
expenses, including, without limitation, all court costs and attorneys’ fees and
expenses paid or incurred by the Administrative Agent, any Issuing Bank and any
Lender in endeavoring to collect all or any part of the Canadian Secured
Obligations from, or in prosecuting any action against, any Canadian Borrower,
any Canadian Guarantor or any other guarantor of all or any part of the Canadian
Secured Obligations (such costs and expenses, together with the Canadian Secured
Obligations, collectively, the “Canadian Guaranteed Obligations”). Each Canadian
Guarantor further agrees that the Canadian Guaranteed Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal. All terms of this Canadian Guarantee apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender or Issuing Bank that extended any portion of the Canadian Guaranteed
Obligations.

 

SECTION 11.02        Guarantee of Payment. This Canadian Guarantee is a guaranty
of payment and not of collection. Each Canadian Guarantor waives, to the fullest
extent permitted by applicable law, any right to require the Administrative
Agent, any Issuing Bank or any Lender (each, a “Canadian Obligated Party”) to
sue any Canadian Borrower, any Canadian Guarantor, any other guarantor, or any
other Person obligated for all or any part of the Canadian Guaranteed
Obligations, or otherwise to enforce its payment against any collateral securing
all or any part of the Canadian Guaranteed Obligations. In addition, as an
original and independent obligation under this Canadian Guarantee, each Canadian
Loan Party shall:

 

(a)            indemnify each Canadian Obligated Party and its successors,
endorsees, transferees and assigns and keep the Canadian Obligated Parties
indemnified against all costs, losses, expenses and liabilities of whatever kind
resulting from the failure by the Canadian Loan Parties or any of them, to make
due and punctual payment of any of the Canadian Secured Obligations or resulting
from any of the Canadian Secured Obligations being or becoming void, voidable,
unenforceable or ineffective against any Canadian Loan Party (including, but
without limitation, all legal and other costs, charges and expenses incurred by
each Canadian Obligated Party, or any of them, in connection with preserving or
enforcing, or attempting to preserve or enforce, its rights under this Canadian
Guarantee); and

 

(b)           pay on demand the amount of such costs, losses, expenses and
liabilities whether or not any of the Canadian Obligated Parties has attempted
to enforce any rights against any Canadian Loan Party with respect to the
Canadian Secured Obligations.

 

SECTION 11.03        No Discharge or Diminishment of Canadian Guarantee.

 

(a)            Except as otherwise provided for herein, to the fullest extent
permitted by applicable law, the obligations of each Canadian Loan Party
hereunder are unconditional and absolute and not subject to any reduction,
limitation, impairment or termination for any reason (other than the payment in
full in cash of the Canadian Guaranteed Obligations), including: (i) any claim
of waiver, release, extension, renewal, settlement, surrender, alteration or
compromise of any of the Canadian Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
any Canadian Borrower or any other Canadian Obligated Party liable for any of
the Canadian Guaranteed Obligations; (iii) any insolvency, bankruptcy,
winding-up, liquidation, reorganization or other similar case or proceeding
affecting any Canadian Obligated Party or their assets or any resulting release
or discharge of any obligation of any Canadian Obligated Party; or (iv) the
existence of any claim, setoff or other rights which any Canadian Loan Party may
have at any time against any Canadian Obligated Party, the Administrative Agent,
each Issuing Bank, any Lender or any other person, whether in connection
herewith or in any unrelated transactions.

 



 -175- 

 

 

(b)           The obligations of each Canadian Loan Party hereunder, to the
fullest extent permitted by applicable law, are not subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Canadian Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Canadian Obligated Party, of the Canadian
Guaranteed Obligations or any part thereof.

 

(c)            Further, to the fullest extent permitted by applicable law, the
obligations of any Canadian Loan Party hereunder are not discharged or impaired
or otherwise affected by: (i) the failure of the Administrative Agent, any
Issuing Bank or any Lender to assert any claim or demand or to enforce any
remedy with respect to all or any part of the Canadian Guaranteed Obligations;
(ii) any waiver or modification of or supplement to any provision of any
agreement relating to the Canadian Guaranteed Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for the
obligations of the Canadian Borrowers for all or any part of the Canadian
Guaranteed Obligations or any obligations of any other Canadian Obligated Party
liable for any of the Canadian Guaranteed Obligations; (iv) any action or
failure to act by the Administrative Agent, any Issuing Bank or any Lender with
respect to any collateral securing any part of the Canadian Guaranteed
Obligations; or (v) any default, failure or delay, willful or otherwise, in the
payment or performance of any of the Canadian Guaranteed Obligations, or any
other circumstance, act, omission or delay that might in any manner or to any
extent vary the risk of such Canadian Loan Party or that would otherwise operate
as a discharge of any Canadian Loan Party as a matter of law or equity (other
than the payment in full in cash of the Canadian Guaranteed Obligations).

 

SECTION 11.04         Defenses Waived. To the fullest extent permitted by
applicable law, each Canadian Loan Party hereby waives any defense based on or
arising out of any defense of any Canadian Loan Party or the unenforceability of
all or any part of the Canadian Guaranteed Obligations from any cause, or the
cessation from any cause of the liability of any Canadian Loan Party, other than
the payment in full in cash of the Canadian Guaranteed Obligations. Without
limiting the generality of the foregoing, to the fullest extent permitted by
applicable law, each Canadian Loan Party irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any Canadian Obligated Party, or any other
Person. To the fullest extent permitted by applicable law, each Canadian Loan
Party confirms that it is not a surety under any state law and shall not raise
any such law as a defense to its obligations hereunder. The Administrative Agent
may, at its election, foreclose on, or otherwise enforce against, any Collateral
held by it by one or more judicial or nonjudicial sales, accept an assignment of
any such Collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any collateral securing all or a part of the Canadian Guaranteed
Obligations, compromise or adjust any part of the Canadian Guaranteed
Obligations, make any other accommodation with any Canadian Obligated Party or
exercise any other right or remedy available to it against any Canadian
Obligated Party, without affecting or impairing in any way the liability of such
Canadian Guarantor under this Canadian Guarantee to the fullest extent permitted
by applicable law, except to the extent the Canadian Guaranteed Obligations have
been fully paid in cash. To the fullest extent permitted by applicable law, each
Canadian Loan Party waives any defense arising out of any such election even
though that election may operate, pursuant to applicable law, to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any Canadian Loan Party against any Canadian Obligated Party or any security.

 

SECTION 11.05        Rights of Subrogation. No Canadian Loan Party will assert
any right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification, that it has against any Canadian
Obligated Party, or any Collateral, until the Canadian Loan Parties have fully
performed all their obligations to the Administrative Agent, the Issuing Banks
and the Lenders.

 

SECTION 11.06        Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the Canadian Guaranteed Obligations is rescinded or
avoided or must otherwise be restored or returned upon or in connection with the
insolvency, bankruptcy or reorganization of any Canadian Loan Party or
otherwise, each Canadian Loan Party’s obligations under this Canadian Guarantee
with respect to that payment shall be reinstated at such time as though the
payment had not been made and whether or not the Administrative Agent, any
Issuing Bank and the Lenders are in possession of this Canadian Guarantee. If
acceleration of the time for payment of any of the Canadian Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Canadian Loan Party, all such amounts otherwise subject to acceleration under
the terms of any agreement relating to the Canadian Guaranteed Obligations shall
nonetheless be payable by the Canadian Loan Parties promptly on demand by the
Administrative Agent.

 



 -176- 

 

 

SECTION 11.07        Information. Each Canadian Loan Party assumes all
responsibility for being and keeping itself informed of the other Canadian Loan
Party’s financial condition and assets, and of all other circumstances bearing
upon the risk of nonpayment of the Canadian Guaranteed Obligations and the
nature, scope and extent of the risks that each Canadian Loan Party assumes and
incurs under this Canadian Guarantee, and agrees that neither the Administrative
Agent, any Issuing Bank nor any Lender shall have any duty to advise any
Canadian Loan Party of information known to it regarding those circumstances or
risks.

 

SECTION 11.08        Maximum Canadian Liability. In any action or case or
proceeding involving any corporate law, or any provincial, territorial, state,
federal or foreign bankruptcy, insolvency, reorganization, or any other
Insolvency Law or other law affecting the rights of creditors generally, if the
obligations of any Canadian Loan Party under this Canadian Guarantee would
otherwise be held or determined to be void, voidable, avoidable, invalid or
unenforceable on account of the amount of such Canadian Loan Party’s liability
under this Canadian Guarantee, then, notwithstanding any other provision of this
Canadian Guarantee to the contrary, the amount of such liability shall, without
any further action by the Canadian Guarantors or the Administrative Agent, any
Issuing Bank or any Lender, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or case or
proceeding (such highest amount determined hereunder being the relevant Canadian
Loan Party’s “Maximum Canadian Liability.” This Section with respect to the
Maximum Canadian Liability of each Canadian Loan Party is intended solely to
preserve the rights of the Administrative Agent, the Issuing Banks and the
Lenders to the maximum extent not subject to avoidance under applicable law, and
no Canadian Loan Party nor any other Person shall have any right or claim under
this Section with respect to such Maximum Canadian Liability, except to the
extent necessary so that the obligations of any Canadian Loan Party hereunder
shall not be rendered voidable under applicable law. Each Canadian Loan Party
agrees that, to the fullest extent permitted by applicable law, the Canadian
Guaranteed Obligations may at any time and from time to time exceed the Maximum
Canadian Liability of each Canadian Loan Party without impairing this Canadian
Guarantee or affecting the rights and remedies of the Administrative Agent, the
Issuing Banks or the Lenders hereunder, provided that, nothing in this sentence
shall be construed to increase any Canadian Loan Party’s obligations hereunder
beyond its Maximum Canadian Liability.

 

SECTION 11.09        Contribution. In the event any Canadian Loan Party (a
“Paying Canadian Loan Party”) shall make any payment or payments under this
Canadian Guarantee or shall suffer any loss as a result of any realization upon
any collateral granted by it to secure its obligations under this Canadian
Guarantee, each other Canadian Loan Party (each, a “Non-Paying Canadian Loan
Party”) shall contribute to such Paying Canadian Loan Party an amount equal to
such Non-Paying Canadian Loan Party’s “Applicable Percentage” of such payment or
payments made, or losses suffered, by such Paying Canadian Loan Party. For
purposes of this Article XI, each Non-Paying Canadian Loan Party’s “Applicable
Percentage” with respect to any such payment or loss by a Paying Canadian Loan
Party shall be determined as of the date on which such payment or loss was made
by reference to the ratio of (i) such Non-Paying Canadian Loan Party’s Maximum
Canadian Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Canadian Loan Party’s Maximum Canadian Liability has not been
determined, the aggregate amount of all monies received by such Non-Paying
Canadian Loan Party from the other Canadian Loan Parties after the Effective
Date (whether by loan, capital infusion or by other means) to (ii) the aggregate
Maximum Canadian Liability of all Canadian Loan Parties hereunder (including
such Paying Canadian Loan Party) as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder), or to the
extent that a Maximum Canadian Liability has not been determined for any
Canadian Loan Party, the aggregate amount of all monies received by such
Canadian Loan Parties from the other Canadian Loan Parties after the Effective
Date (whether by loan, capital infusion or by other means). Nothing in this
provision shall affect any Canadian Loan Party’s several liability for the
entire amount of the Canadian Guaranteed Obligations (up to such Canadian Loan
Party’s Maximum Canadian Liability). Each of the Canadian Loan Parties covenants
and agrees that its right to receive any contribution under this Canadian
Guarantee from a Non-Paying Canadian Loan Party shall be subordinate and junior
in right of payment to the payment in full in cash of the Canadian Guaranteed
Obligations. This provision is for the benefit of all of the Administrative
Agent, the Issuing Banks, the Lenders and the Canadian Guarantors and may be
enforced by any one, or more, or all of them in accordance with the terms
hereof.

 

SECTION 11.10        Liability Cumulative. The liability of each Canadian Loan
Party under this Article XI is in addition to and shall be cumulative with all
liabilities of each Canadian Loan Party to the Administrative Agent, the Issuing
Banks and the Lenders under this Agreement and the other Loan Documents to which
such Canadian Loan Party is a party or in respect of any obligations or
liabilities of the other Canadian Loan Parties, without any limitation as to
amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.

 



 -177- 

 

 

ARTICLE XII

French Loan Guaranty

 

SECTION 12.01        Guarantee. Each French Loan Party hereby agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to the Lenders, the prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of the French Secured
Obligations and all costs and expenses, including, without limitation, all court
costs and attorneys’ fees and expenses paid or incurred by the Administrative
Agent, any Issuing Bank and any Lender in endeavoring to collect all or any part
of the French Secured Obligations from, or in prosecuting any action against,
any French Borrower, any French Guarantor or any other guarantor of all or any
part of the French Secured Obligations, in any case in accordance with
provisions of Section 12.09 (such costs and expenses, together with the French
Secured Obligations, collectively, the “French Guaranteed Obligations”). Each
French Guarantor further agrees that the French Guaranteed Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal. All terms of this French Guarantee apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender or Issuing Bank that extended any portion of the French Guaranteed
Obligations.

 

SECTION 12.02        Guarantee of Payment. This French Guarantee is a guaranty
of payment and not of collection. Each French Guarantor waives, to the fullest
extent permitted by applicable law, any right to require the Administrative
Agent, any Issuing Bank or any Lender (each, a “French Obligated Party”) to sue
any French Borrower, any French Guarantor, any other guarantor, or any other
Person obligated for all or any part of the French Guaranteed Obligations, or
otherwise to enforce its payment against any collateral securing all or any part
of the French Guaranteed Obligations. In addition, as an original and
independent obligation under this French Guarantee, each French Loan Party
shall:

 

(a)            indemnify each French Obligated Party and its successors,
endorsees, transferees and assigns and keep the French Obligated Parties
indemnified against all costs, losses, expenses and liabilities of whatever kind
resulting from the failure by the French Loan Parties or any of them, to make
due and punctual payment of any of the French Secured Obligations or resulting
from any of the French Secured Obligations being or becoming void, voidable,
unenforceable or ineffective against any French Loan Party (including, but
without limitation, all legal and other costs, charges and expenses incurred by
each French Obligated Party, or any of them, in connection with preserving or
enforcing, or attempting to preserve or enforce, its rights under this French
Guarantee); and

 

(b)            pay on demand the amount of such costs, losses, expenses and
liabilities whether or not any of the French Obligated Parties has attempted to
enforce any rights against any French Loan Party with respect to the French
Secured Obligations.

 

SECTION 12.03        No Discharge or Diminishment of French Guarantee.

 

(a)            Except as otherwise provided for herein, to the fullest extent
permitted by applicable law, the obligations of each French Loan Party hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the payment in full in cash
of the French Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration or compromise of
any of the French Guaranteed Obligations, by operation of law or otherwise; (ii)
any change in the corporate existence, structure or ownership of any French
Borrower or any other French Obligated Party liable for any of the French
Guaranteed Obligations; (iii) any insolvency, bankruptcy, winding-up,
liquidation, reorganization or other similar case or proceeding affecting any
French Obligated Party or their assets or any resulting release or discharge of
any obligation of any French Obligated Party; or (iv) the existence of any
claim, setoff or other rights which any French Loan Party may have at any time
against any French Obligated Party, the Administrative Agent, each Issuing Bank,
any Lender or any other person, whether in connection herewith or in any
unrelated transactions.

 



 -178- 

 

 

(b)            The obligations of each French Loan Party hereunder, to the
fullest extent permitted by applicable law, are not subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the French Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any French Obligated Party, of the French
Guaranteed Obligations or any part thereof.

 

(c)            Further, to the fullest extent permitted by applicable law, the
obligations of any French Loan Party hereunder are not discharged or impaired or
otherwise affected by: (i) the failure of the Administrative Agent, any Issuing
Bank or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the French Guaranteed Obligations; (ii) any waiver
or modification of or supplement to any provision of any agreement relating to
the French Guaranteed Obligations; (iii) any release, non-perfection or
invalidity of any indirect or direct security for the obligations of the French
Borrowers for all or any part of the French Guaranteed Obligations or any
obligations of any other French Obligated Party liable for any of the French
Guaranteed Obligations; (iv) any action or failure to act by the Administrative
Agent, any Issuing Bank or any Lender with respect to any collateral securing
any part of the French Guaranteed Obligations; or (v) any default, failure or
delay, willful or otherwise, in the payment or performance of any of the French
Guaranteed Obligations, or any other circumstance, act, omission or delay that
might in any manner or to any extent vary the risk of such French Loan Party or
that would otherwise operate as a discharge of any French Loan Party as a matter
of law or equity (other than the payment in full in cash of the French
Guaranteed Obligations).

 

SECTION 12.04        Defenses Waived. To the fullest extent permitted by
applicable law, each French Loan Party hereby waives any defense based on or
arising out of any defense of any French Loan Party or the unenforceability of
all or any part of the French Guaranteed Obligations from any cause, or the
cessation from any cause of the liability of any French Loan Party, other than
the payment in full in cash of the French Guaranteed Obligations. Without
limiting the generality of the foregoing, to the fullest extent permitted by
applicable law, each French Loan Party irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any French Obligated Party, or any other
Person. To the fullest extent permitted by applicable law, each French Loan
Party confirms that it is not a surety under any state law and shall not raise
any such law as a defense to its obligations hereunder. The Administrative Agent
may, at its election, foreclose on, or otherwise enforce against, any Collateral
held by it by one or more judicial or nonjudicial sales, accept an assignment of
any such Collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any collateral securing all or a part of the French Guaranteed
Obligations, compromise or adjust any part of the French Guaranteed Obligations,
make any other accommodation with any French Obligated Party or exercise any
other right or remedy available to it against any French Obligated Party,
without affecting or impairing in any way the liability of such French Guarantor
under this French Guarantee to the fullest extent permitted by applicable law,
except to the extent the French Guaranteed Obligations have been fully paid in
cash. To the fullest extent permitted by applicable law, each French Loan Party
waives any defense arising out of any such election even though that election
may operate, pursuant to applicable law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any French Loan Party
against any French Obligated Party or any security.

 

SECTION 12.05        Rights of Subrogation. No French Loan Party will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification, that it has against any French
Obligated Party, or any Collateral, until the French Loan Parties have fully
performed all their obligations to the Administrative Agent, the Issuing Banks
and the Lenders.

 

SECTION 12.06        Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the French Guaranteed Obligations is rescinded or
avoided or must otherwise be restored or returned upon or in connection with the
insolvency, bankruptcy or reorganization of any French Loan Party or otherwise,
each French Loan Party’s obligations under this French Guarantee with respect to
that payment shall be reinstated at such time as though the payment had not been
made and whether or not the Administrative Agent, any Issuing Bank and the
Lenders are in possession of this French Guarantee. If acceleration of the time
for payment of any of the French Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of any French Loan Party, all such
amounts otherwise subject to acceleration under the terms of any agreement
relating to the French Guaranteed Obligations shall nonetheless be payable by
the French Loan Parties promptly on demand by the Administrative Agent.

 



 -179- 

 

 

SECTION 12.07        Information. Each French Loan Party assumes all
responsibility for being and keeping itself informed of the other French Loan
Party’s financial condition and assets, and of all other circumstances bearing
upon the risk of nonpayment of the French Guaranteed Obligations and the nature,
scope and extent of the risks that each French Loan Party assumes and incurs
under this French Guarantee, and agrees that neither the Administrative Agent,
any Issuing Bank nor any Lender shall have any duty to advise any French Loan
Party of information known to it regarding those circumstances or risks.

 

SECTION 12.08        Maximum French Liability. In any action or case or
proceeding involving any corporate law, or any provincial, territorial, state,
federal or foreign bankruptcy, insolvency, reorganization, or any other
Insolvency Law or other law affecting the rights of creditors generally, if the
obligations of any French Loan Party under this French Guarantee would otherwise
be held or determined to be void, voidable, avoidable, invalid or unenforceable
on account of the amount of such French Loan Party’s liability under this French
Guarantee, then, notwithstanding any other provision of this French Guarantee to
the contrary, the amount of such liability shall, without any further action by
the French Guarantors or the Administrative Agent, any Issuing Bank or any
Lender, be automatically limited and reduced to the highest amount that is valid
and enforceable as determined in such action or case or proceeding (such highest
amount determined hereunder being the relevant French Loan Party’s “Maximum
French Liability.”) This Section with respect to the Maximum French Liability of
each French Loan Party is intended solely to preserve the rights of the
Administrative Agent, the Issuing Banks and the Lenders to the maximum extent
not subject to avoidance under applicable law, and no French Loan Party nor any
other Person shall have any right or claim under this Section with respect to
such Maximum French Liability, except to the extent necessary so that the
obligations of any French Loan Party hereunder shall not be rendered voidable
under applicable law. Each French Loan Party agrees that, to the fullest extent
permitted by applicable law, the French Guaranteed Obligations may at any time
and from time to time exceed the Maximum French Liability of each French Loan
Party without impairing this French Guarantee or affecting the rights and
remedies of the Administrative Agent, the Issuing Banks or the Lenders
hereunder, provided that, nothing in this sentence shall be construed to
increase any French Loan Party’s obligations hereunder beyond its Maximum French
Liability.

 

SECTION 12.09        French Guarantee Limitations.SECTION 12.10 Notwithstanding
any other provision of this French Loan Guaranty to the contrary:

 

(a)            the Guaranteed Obligations of each French Loan Party under this
French Loan Guaranty shall be limited to (i) the payment obligations of the
direct or indirect Subsidiaries of that French Loan Party under this Agreement
and other Loan Documents and incurred by those Subsidiaries as Borrower and not
as Guarantor (if they are not French Loan Party) or as Borrower and/or
Guarantors (if they are French Loan Party); and (ii) the payment obligations of
any other Loan Party or Subsidiary of a Loan Party under this Agreement and
other Loan Documents which is not a direct or indirect Subsidiary of that French
Loan Party (a “Guaranteed Loan Party”), limited at any time (A) to the payments
obligations of that Guaranteed Loan Party but (B) not exceeding the aggregate of
all amounts in principal and interest borrowed by that Loan Party to the extent
directly or indirectly on lent or otherwise made available by that Guaranteed
Loan Party to that French Loan Party or its Subsidiaries by way of intra group
loans funded out of the proceeds of the relevant Loans or similar arrangements
and outstanding on the date that French Loan Party must pay under this Article
XII), it being specified that (1) any payment made by such French Loan Party
under this Article XII in respect of the obligations of any Guaranteed Loan
Party shall reduce pro tanto the outstanding amount of the intra-group loans (if
any) due by such French Guarantor to that Guaranteed Loan Party under the
relevant intercompany loan arrangements referred to above and that (2) for the
avoidance of doubt, any payment made by a French Loan Party under this French
Loan Guaranty in respect of the obligations of that French Loan Party shall
reduce pro tanto the outstanding amount of the intra group loans due by that
French Loan Party under the intra group loans referred to above;

 

(b)            a French Loan Party shall not secure liabilities under this
Agreement or other Loan Documents which (i) would result in that French Loan
Party not complying with French financial assistance rules set out in article L.
225-216 of the French Commercial Code and/or (ii) would constitute a misuse of
corporate assets within the meaning of article L. 241-3 or L. 242-6 of the
French Commercial Code or any other law or regulations having the same effect,
as interpreted by French courts or any other law or regulations having the same
effect, as interpreted by French courts and/or (iii) would give rise to personal
liability for the directors of that French Loan Party and/or (iv) would not be
authorized under article L. 511-7 of the French Monetary and Financial Code; and

 



 -180- 

 

 

(c)            for the avoidance of doubt, any reference in this French Loan
Guaranty to the joint and several liability of the French Loan Parties shall be
construed as a joint and several liability subject to the limitations set forth
in this Section 12.09;

 

(d)            notwithstanding any provision to the contrary in this Agreement,
to the extent that any provision of this Agreement, or any certificate, notice
or other document delivered pursuant or in connection with this Agreement is a
guarantee by a French Loan Party of the obligations of any other person, or an
undertaking, covenant, obligation, representation or warranty for any other
person, then that French Loan Party shall not be bound by any such guarantee,
undertaking, covenant, obligation, representation or warranty, save if made in
respect of a group company controlled by that French Loan Party within the
meaning of article L. 233-3 I., 1° and 2° of the French Commercial Code;

 

(e)            for the avoidance of doubt, for the purpose of the present
Section 12.09, “Subsidiary” means, in relation to any company, another which is
controlled by it within the meaning of article L. 233-3 I., 1° and 2° of the
French Commercial Code.

 

SECTION 12.10        Contribution. In the event any French Loan Party (a “Paying
French Loan Party”) shall make any payment or payments under this French
Guarantee or shall suffer any loss as a result of any realization upon any
collateral granted by it to secure its obligations under this French Guarantee,
each other French Loan Party (each, a “Non-Paying French Loan Party”) shall
contribute to such Paying French Loan Party an amount equal to such Non-Paying
French Loan Party’s “Applicable Percentage” of such payment or payments made, or
losses suffered, by such Paying French Loan Party. For purposes of this Article
XII, each Non-Paying French Loan Party’s “Applicable Percentage” with respect to
any such payment or loss by a Paying French Loan Party shall be determined as of
the date on which such payment or loss was made by reference to the ratio of (i)
such Non-Paying French Loan Party’s Maximum French Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying French Loan Party’s Maximum
French Liability has not been determined, the aggregate amount of all monies
received by such Non-Paying French Loan Party from the other French Loan Parties
after the Effective Date (whether by loan, capital infusion or by other means)
to (ii) the aggregate Maximum French Liability of all French Loan Parties
hereunder (including such Paying French Loan Party) as of such date (without
giving effect to any right to receive, or obligation to make, any contribution
hereunder), or to the extent that a Maximum French Liability has not been
determined for any French Loan Party, the aggregate amount of all monies
received by such French Loan Parties from the other French Loan Parties after
the Effective Date (whether by loan, capital infusion or by other means).
Nothing in this provision shall affect any French Loan Party’s several liability
for the entire amount of the French Guaranteed Obligations (up to such French
Loan Party’s Maximum French Liability). Each of the French Loan Parties
covenants and agrees that its right to receive any contribution under this
French Guarantee from a Non-Paying French Loan Party shall be subordinate and
junior in right of payment to the payment in full in cash of the French
Guaranteed Obligations. This provision is for the benefit of all of the
Administrative Agent, the Issuing Banks, the Lenders and the French Guarantors
and may be enforced by any one, or more, or all of them in accordance with the
terms hereof.

 

SECTION 12.11        Liability Cumulative. The liability of each French Loan
Party under this Article XII is in addition to and shall be cumulative with all
liabilities of each French Loan Party to the Administrative Agent, the Issuing
Banks and the Lenders under this Agreement and the other Loan Documents to which
such French Loan Party is a party or in respect of any obligations or
liabilities of the other French Loan Parties, without any limitation as to
amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.

 

 -181- 

 



 

ARTICLE XIII

German Loan Guaranty

 

SECTION 13.01        Guarantee. Each German Loan Party hereby agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to the Lenders, the prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of the German Secured
Obligations and all costs and expenses, including, without limitation, all court
costs and attorneys’ fees and expenses paid or incurred by the Administrative
Agent, any Issuing Bank and any Lender in endeavoring to collect all or any part
of the German Secured Obligations from, or in prosecuting any action against,
any German Borrower, any German Guarantor or any other guarantor of all or any
part of the German Secured Obligations (such costs and expenses, together with
the German Secured Obligations, collectively, the “German Guaranteed
Obligations”). Each German Guarantor further agrees that the German Guaranteed
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal. All terms of this German
Guarantee apply to and may be enforced by or on behalf of any domestic or
foreign branch or Affiliate of any Lender or Issuing Bank that extended any
portion of the German Guaranteed Obligations.

 

SECTION 13.02        Guarantee of Payment. This German Guarantee is a guaranty
of payment and not of collection. Each German Guarantor waives, to the fullest
extent permitted by applicable law, any right to require the Administrative
Agent, any Issuing Bank or any Lender (each, a “German Obligated Party”) to sue
any German Borrower, any German Guarantor, any other guarantor, or any other
Person obligated for all or any part of the German Guaranteed Obligations, or
otherwise to enforce its payment against any collateral securing all or any part
of the German Guaranteed Obligations. In addition, as an original and
independent obligation under this German Guarantee, each German Loan Party
shall:

 

(a)            indemnify each German Obligated Party and its successors,
endorsees, transferees and assigns and keep the German Obligated Parties
indemnified against all costs, losses, expenses and liabilities of whatever kind
resulting from the failure by the German Loan Parties or any of them, to make
due and punctual payment of any of the German Secured Obligations or resulting
from any of the German Secured Obligations being or becoming void, voidable,
unenforceable or ineffective against any German Loan Party (including, but
without limitation, all legal and other costs, charges and expenses incurred by
each German Obligated Party, or any of them, in connection with preserving or
enforcing, or attempting to preserve or enforce, its rights under this German
Guarantee); and

 

(b)            pay on demand the amount of such costs, losses, expenses and
liabilities whether or not any of the German Obligated Parties has attempted to
enforce any rights against any German Loan Party with respect to the German
Secured Obligations.

 

SECTION 13.03        No Discharge or Diminishment of German Guarantee.

 

(a)            Except as otherwise provided for herein, to the fullest extent
permitted by applicable law, the obligations of each German Loan Party hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the payment in full in cash
of the German Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration or compromise of
any of the German Guaranteed Obligations, by operation of law or otherwise; (ii)
any change in the corporate existence, structure or ownership of any German
Borrower or any other German Obligated Party liable for any of the German
Guaranteed Obligations; (iii) any insolvency, bankruptcy, winding-up,
liquidation, reorganization or other similar case or proceeding affecting any
German Obligated Party or their assets or any resulting release or discharge of
any obligation of any German Obligated Party; or (iv) the existence of any
claim, setoff or other rights which any German Loan Party may have at any time
against any German Obligated Party, the Administrative Agent, each Issuing Bank,
any Lender or any other person, whether in connection herewith or in any
unrelated transactions.

 

(b)            The obligations of each German Loan Party hereunder, to the
fullest extent permitted by applicable law, are not subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the German Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any German Obligated Party, of the German
Guaranteed Obligations or any part thereof.

 



 -182- 

 

 

(c)            Further, to the fullest extent permitted by applicable law, the
obligations of any German Loan Party hereunder are not discharged or impaired or
otherwise affected by: (i) the failure of the Administrative Agent, any Issuing
Bank or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the German Guaranteed Obligations; (ii) any waiver
or modification of or supplement to any provision of any agreement relating to
the German Guaranteed Obligations; (iii) any release, non-perfection or
invalidity of any indirect or direct security for the obligations of the German
Borrowers for all or any part of the German Guaranteed Obligations or any
obligations of any other German Obligated Party liable for any of the German
Guaranteed Obligations; (iv) any action or failure to act by the Administrative
Agent, any Issuing Bank or any Lender with respect to any collateral securing
any part of the German Guaranteed Obligations; or (v) any default, failure or
delay, willful or otherwise, in the payment or performance of any of the German
Guaranteed Obligations, or any other circumstance, act, omission or delay that
might in any manner or to any extent vary the risk of such German Loan Party or
that would otherwise operate as a discharge of any German Loan Party as a matter
of law or equity (other than the payment in full in cash of the German
Guaranteed Obligations).

 

SECTION 13.04        Defenses Waived. To the fullest extent permitted by
applicable law, each German Loan Party hereby waives any defense based on or
arising out of any defense of any German Loan Party or the unenforceability of
all or any part of the German Guaranteed Obligations from any cause, or the
cessation from any cause of the liability of any German Loan Party, other than
the payment in full in cash of the German Guaranteed Obligations. Without
limiting the generality of the foregoing, to the fullest extent permitted by
applicable law, each German Loan Party irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any German Obligated Party, or any other
Person. To the fullest extent permitted by applicable law, each German Loan
Party confirms that it is not a surety under any state law and shall not raise
any such law as a defense to its obligations hereunder. The Administrative Agent
may, at its election, foreclose on, or otherwise enforce against, any Collateral
held by it by one or more judicial or nonjudicial sales, accept an assignment of
any such Collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any collateral securing all or a part of the German Guaranteed
Obligations, compromise or adjust any part of the German Guaranteed Obligations,
make any other accommodation with any German Obligated Party or exercise any
other right or remedy available to it against any German Obligated Party,
without affecting or impairing in any way the liability of such German Guarantor
under this German Guarantee to the fullest extent permitted by applicable law,
except to the extent the German Guaranteed Obligations have been fully paid in
cash. To the fullest extent permitted by applicable law, each German Loan Party
waives any defense arising out of any such election even though that election
may operate, pursuant to applicable law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any German Loan Party
against any German Obligated Party or any security.

 

SECTION 13.05        Rights of Subrogation. No German Loan Party will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification, that it has against any German
Obligated Party, or any Collateral, until the German Loan Parties have fully
performed all their obligations to the Administrative Agent, the Issuing Banks
and the Lenders.

 

SECTION 13.06        Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the German Guaranteed Obligations is rescinded or
avoided or must otherwise be restored or returned upon or in connection with the
insolvency, bankruptcy or reorganization of any German Loan Party or otherwise,
each German Loan Party’s obligations under this German Guarantee with respect to
that payment shall be reinstated at such time as though the payment had not been
made and whether or not the Administrative Agent, any Issuing Bank and the
Lenders are in possession of this German Guarantee. If acceleration of the time
for payment of any of the German Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of any German Loan Party, all such
amounts otherwise subject to acceleration under the terms of any agreement
relating to the German Guaranteed Obligations shall nonetheless be payable by
the German Loan Parties promptly on demand by the Administrative Agent.

 

SECTION 13.07        Information. Each German Loan Party assumes all
responsibility for being and keeping itself informed of the other German Loan
Party’s financial condition and assets, and of all other circumstances bearing
upon the risk of nonpayment of the German Guaranteed Obligations and the nature,
scope and extent of the risks that each German Loan Party assumes and incurs
under this German Guarantee, and agrees that neither the Administrative Agent,
any Issuing Bank nor any Lender shall have any duty to advise any German Loan
Party of information known to it regarding those circumstances or risks.

 



 -183- 

 

 

SECTION 13.08        Maximum German Liability. In any action or case or
proceeding involving any corporate law, or any provincial, territorial, state,
federal or foreign bankruptcy, insolvency, reorganization, or any other
Insolvency Law or other law affecting the rights of creditors generally, if the
obligations of any German Loan Party under this German Guarantee would otherwise
be held or determined to be void, voidable, avoidable, invalid or unenforceable
on account of the amount of such German Loan Party’s liability under this German
Guarantee, then, notwithstanding any other provision of this German Guarantee to
the contrary, the amount of such liability shall, without any further action by
the German Guarantors or the Administrative Agent, any Issuing Bank or any
Lender, be automatically limited and reduced to the highest amount that is valid
and enforceable as determined in such action or case or proceeding (such highest
amount determined hereunder being the relevant German Loan Party’s “Maximum
German Liability.” This Section with respect to the Maximum German Liability of
each German Loan Party is intended solely to preserve the rights of the
Administrative Agent, the Issuing Banks and the Lenders to the maximum extent
not subject to avoidance under applicable law, and no German Loan Party nor any
other Person shall have any right or claim under this Section with respect to
such Maximum German Liability, except to the extent necessary so that the
obligations of any German Loan Party hereunder shall not be rendered voidable
under applicable law. Each German Loan Party agrees that, to the fullest extent
permitted by applicable law, the German Guaranteed Obligations may at any time
and from time to time exceed the Maximum German Liability of each German Loan
Party without impairing this German Guarantee or affecting the rights and
remedies of the Administrative Agent, the Issuing Banks or the Lenders
hereunder, provided that, nothing in this sentence shall be construed to
increase any German Loan Party’s obligations hereunder beyond its Maximum German
Liability.

 

SECTION 13.09        Contribution. In the event any German Loan Party (a “Paying
German Loan Party”) shall make any payment or payments under this German
Guarantee or shall suffer any loss as a result of any realization upon any
collateral granted by it to secure its obligations under this German Guarantee,
each other German Loan Party (each, a “Non-Paying German Loan Party”) shall
contribute to such Paying German Loan Party an amount equal to such Non-Paying
German Loan Party’s “Applicable Percentage” of such payment or payments made, or
losses suffered, by such Paying German Loan Party. For purposes of this Article
XIII, each Non-Paying German Loan Party’s “Applicable Percentage” with respect
to any such payment or loss by a Paying German Loan Party shall be determined as
of the date on which such payment or loss was made by reference to the ratio of
(i) such Non-Paying German Loan Party’s Maximum German Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying German Loan Party’s Maximum
German Liability has not been determined, the aggregate amount of all monies
received by such Non-Paying German Loan Party from the other German Loan Parties
after the Effective Date (whether by loan, capital infusion or by other means)
to (ii) the aggregate Maximum German Liability of all German Loan Parties
hereunder (including such Paying German Loan Party) as of such date (without
giving effect to any right to receive, or obligation to make, any contribution
hereunder), or to the extent that a Maximum German Liability has not been
determined for any German Loan Party, the aggregate amount of all monies
received by such German Loan Parties from the other German Loan Parties after
the Effective Date (whether by loan, capital infusion or by other means).
Nothing in this provision shall affect any German Loan Party’s several liability
for the entire amount of the German Guaranteed Obligations (up to such German
Loan Party’s Maximum German Liability). Each of the German Loan Parties
covenants and agrees that its right to receive any contribution under this
German Guarantee from a Non-Paying German Loan Party shall be subordinate and
junior in right of payment to the payment in full in cash of the German
Guaranteed Obligations. This provision is for the benefit of all of the
Administrative Agent, the Issuing Banks, the Lenders and the German Guarantors
and may be enforced by any one, or more, or all of them in accordance with the
terms hereof.

 

SECTION 13.10        Liability Cumulative. The liability of each German Loan
Party under this Article XIII is in addition to and shall be cumulative with all
liabilities of each German Loan Party to the Administrative Agent, the Issuing
Banks and the Lenders under this Agreement and the other Loan Documents to which
such German Loan Party is a party or in respect of any obligations or
liabilities of the other German Loan Parties, without any limitation as to
amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.

 



 -184- 

 

 

ARTICLE XIV

Hong Kong Loan Guaranty

 

SECTION 14.01        Guarantee. Each Hong Kong Loan Party hereby agrees that it
is jointly and severally liable for, and absolutely and unconditionally
guarantees to the Lenders, the prompt payment when due, whether at stated
maturity, upon acceleration or otherwise, and at all times thereafter, of the
Hong Kong Secured Obligations and all costs and expenses, including, without
limitation, all court costs and attorneys’ fees and expenses paid or incurred by
the Administrative Agent, any Issuing Bank and any Lender in endeavoring to
collect all or any part of the Hong Kong Secured Obligations from, or in
prosecuting any action against, any Hong Kong Borrower, any Hong Kong Guarantor
or any other guarantor of all or any part of the Hong Kong Secured Obligations
(such costs and expenses, together with the Hong Kong Secured Obligations,
collectively, the “Hong Kong Guaranteed Obligations”). Each Hong Kong Guarantor
further agrees that the Hong Kong Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this Hong Kong Guarantee apply to and may be enforced by
or on behalf of any domestic or foreign branch or Affiliate of any Lender or
Issuing Bank that extended any portion of the Hong Kong Guaranteed Obligations.

 

SECTION 14.02        Guarantee of Payment. This Hong Kong Guarantee is a
guaranty of payment and not of collection. Each Hong Kong Guarantor waives, to
the fullest extent permitted by applicable law, any right to require the
Administrative Agent, any Issuing Bank or any Lender (each, a “Hong Kong
Obligated Party”) to sue any Hong Kong Borrower, any Hong Kong Guarantor, any
other guarantor, or any other Person obligated for all or any part of the Hong
Kong Guaranteed Obligations, or otherwise to enforce its payment against any
collateral securing all or any part of the Hong Kong Guaranteed Obligations. In
addition, as an original and independent obligation under this Hong Kong
Guarantee, each Hong Kong Loan Party shall:

 

(a)            indemnify each Hong Kong Obligated Party and its successors,
endorsees, transferees and assigns and keep the Hong Kong Obligated Parties
indemnified against all costs, losses, expenses and liabilities of whatever kind
resulting from the failure by the Hong Kong Loan Parties or any of them, to make
due and punctual payment of any of the Hong Kong Secured Obligations or
resulting from any of the Hong Kong Secured Obligations being or becoming void,
voidable, unenforceable or ineffective against any Hong Kong Loan Party
(including, but without limitation, all legal and other costs, charges and
expenses incurred by each Hong Kong Obligated Party, or any of them, in
connection with preserving or enforcing, or attempting to preserve or enforce,
its rights under this Hong Kong Guarantee); and

 

(b)            pay on demand the amount of such costs, losses, expenses and
liabilities whether or not any of the Hong Kong Obligated Parties has attempted
to enforce any rights against any Hong Kong Loan Party with respect to the Hong
Kong Secured Obligations.

 

SECTION 14.03        No Discharge or Diminishment of Hong Kong Guarantee.

 

(a)            Except as otherwise provided for herein, to the fullest extent
permitted by applicable law, the obligations of each Hong Kong Loan Party
hereunder are unconditional and absolute and not subject to any reduction,
limitation, impairment or termination for any reason (other than the payment in
full in cash of the Hong Kong Guaranteed Obligations), including: (i) any claim
of waiver, release, extension, renewal, settlement, surrender, alteration or
compromise of any of the Hong Kong Guaranteed Obligations, by operation of law
or otherwise; (ii) any change in the corporate existence, structure or ownership
of any Hong Kong Borrower or any other Hong Kong Obligated Party liable for any
of the Hong Kong Guaranteed Obligations; (iii) any insolvency, bankruptcy,
winding-up, liquidation, reorganization or other similar case or proceeding
affecting any Hong Kong Obligated Party or their assets or any resulting release
or discharge of any obligation of any Hong Kong Obligated Party; or (iv) the
existence of any claim, setoff or other rights which any Hong Kong Loan Party
may have at any time against any Hong Kong Obligated Party, the Administrative
Agent, each Issuing Bank, any Lender or any other person, whether in connection
herewith or in any unrelated transactions.

 

(b)            The obligations of each Hong Kong Loan Party hereunder, to the
fullest extent permitted by applicable law, are not subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Hong Kong Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Hong Kong Obligated Party, of the Hong
Kong Guaranteed Obligations or any part thereof.

 



 -185- 

 

 

(c)            Further, to the fullest extent permitted by applicable law, the
obligations of any Hong Kong Loan Party hereunder are not discharged or impaired
or otherwise affected by: (i) the failure of the Administrative Agent, any
Issuing Bank or any Lender to assert any claim or demand or to enforce any
remedy with respect to all or any part of the Hong Kong Guaranteed Obligations;
(ii) any waiver or modification of or supplement to any provision of any
agreement relating to the Hong Kong Guaranteed Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for the
obligations of the Hong Kong Borrowers for all or any part of the Hong Kong
Guaranteed Obligations or any obligations of any other Hong Kong Obligated Party
liable for any of the Hong Kong Guaranteed Obligations; (iv) any action or
failure to act by the Administrative Agent, any Issuing Bank or any Lender with
respect to any collateral securing any part of the Hong Kong Guaranteed
Obligations; or (v) any default, failure or delay, willful or otherwise, in the
payment or performance of any of the Hong Kong Guaranteed Obligations, or any
other circumstance, act, omission or delay that might in any manner or to any
extent vary the risk of such Hong Kong Loan Party or that would otherwise
operate as a discharge of any Hong Kong Loan Party as a matter of law or equity
(other than the payment in full in cash of the Hong Kong Guaranteed
Obligations).

 

SECTION 14.04        Defenses Waived. To the fullest extent permitted by
applicable law, each Hong Kong Loan Party hereby waives any defense based on or
arising out of any defense of any Hong Kong Loan Party or the unenforceability
of all or any part of the Hong Kong Guaranteed Obligations from any cause, or
the cessation from any cause of the liability of any Hong Kong Loan Party, other
than the payment in full in cash of the Hong Kong Guaranteed Obligations.
Without limiting the generality of the foregoing, to the fullest extent
permitted by applicable law, each Hong Kong Loan Party irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against any Hong Kong
Obligated Party, or any other Person. To the fullest extent permitted by
applicable law, each Hong Kong Loan Party confirms that it is not a surety under
any state law and shall not raise any such law as a defense to its obligations
hereunder. The Administrative Agent may, at its election, foreclose on, or
otherwise enforce against, any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Hong Kong Guaranteed Obligations, compromise or
adjust any part of the Hong Kong Guaranteed Obligations, make any other
accommodation with any Hong Kong Obligated Party or exercise any other right or
remedy available to it against any Hong Kong Obligated Party, without affecting
or impairing in any way the liability of such Hong Kong Guarantor under this
Hong Kong Guarantee to the fullest extent permitted by applicable law, except to
the extent the Hong Kong Guaranteed Obligations have been fully paid in cash. To
the fullest extent permitted by applicable law, each Hong Kong Loan Party waives
any defense arising out of any such election even though that election may
operate, pursuant to applicable law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Hong Kong Loan
Party against any Hong Kong Obligated Party or any security.

 

SECTION 14.05        Rights of Subrogation. No Hong Kong Loan Party will assert
any right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification, that it has against any Hong Kong
Obligated Party, or any Collateral, until the Hong Kong Loan Parties have fully
performed all their obligations to the Administrative Agent, the Issuing Banks
and the Lenders.

 

SECTION 14.06        Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the Hong Kong Guaranteed Obligations is rescinded or
avoided or must otherwise be restored or returned upon or in connection with the
insolvency, bankruptcy or reorganization of any Hong Kong Loan Party or
otherwise, each Hong Kong Loan Party’s obligations under this Hong Kong
Guarantee with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, any Issuing Bank and the Lenders are in possession of this Hong Kong
Guarantee. If acceleration of the time for payment of any of the Hong Kong
Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Hong Kong Loan Party, all such amounts otherwise subject
to acceleration under the terms of any agreement relating to the Hong Kong
Guaranteed Obligations shall nonetheless be payable by the Hong Kong Loan
Parties promptly on demand by the Administrative Agent.

 

SECTION 14.07        Information. Each Hong Kong Loan Party assumes all
responsibility for being and keeping itself informed of the other Hong Kong Loan
Party’s financial condition and assets, and of all other circumstances bearing
upon the risk of nonpayment of the Hong Kong Guaranteed Obligations and the
nature, scope and extent of the risks that each Hong Kong Loan Party assumes and
incurs under this Hong Kong Guarantee, and agrees that neither the
Administrative Agent, any Issuing Bank nor any Lender shall have any duty to
advise any Hong Kong Loan Party of information known to it regarding those
circumstances or risks.

 



 -186- 

 

 

SECTION 14.08        Maximum Hong Kong Liability. In any action or case or
proceeding involving any corporate law, or any provincial, territorial, state,
federal or foreign bankruptcy, insolvency, reorganization, any other Insolvency
Law or other law affecting the rights of creditors generally, if the obligations
of any Hong Kong Loan Party under this Hong Kong Guarantee would otherwise be
held or determined to be void, voidable, avoidable, invalid or unenforceable on
account of the amount of such Hong Kong Loan Party’s liability under this Hong
Kong Guarantee, then, notwithstanding any other provision of this Hong Kong
Guarantee to the contrary, the amount of such liability shall, without any
further action by the Hong Kong Guarantors or the Administrative Agent, any
Issuing Bank or any Lender, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding
(such highest amount determined hereunder being the relevant Hong Kong Loan
Party’s “Maximum Hong Kong Liability.” This Section with respect to the Maximum
Hong Kong Liability of each Hong Kong Loan Party is intended solely to preserve
the rights of the Administrative Agent, the Issuing Banks and the Lenders to the
maximum extent not subject to avoidance under applicable law, and no Hong Kong
Loan Party nor any other Person shall have any right or claim under this Section
with respect to such Maximum Hong Kong Liability, except to the extent necessary
so that the obligations of any Hong Kong Loan Party hereunder shall not be
rendered voidable under applicable law. Each Hong Kong Loan Party agrees that,
to the fullest extent permitted by applicable law, the Hong Kong Guaranteed
Obligations may at any time and from time to time exceed the Maximum Hong Kong
Liability of each Hong Kong Loan Party without impairing this Hong Kong
Guarantee or affecting the rights and remedies of the Administrative Agent, the
Issuing Banks or the Lenders hereunder, provided that, nothing in this sentence
shall be construed to increase any Hong Kong Loan Party’s obligations hereunder
beyond its Maximum Hong Kong Liability.

 

SECTION 14.09        Contribution. In the event any Hong Kong Loan Party (a
“Paying Hong Kong Loan Party”) shall make any payment or payments under this
Hong Kong Guarantee or shall suffer any loss as a result of any realization upon
any collateral granted by it to secure its obligations under this Hong Kong
Guarantee, each other Hong Kong Loan Party (each, a “Non-Paying Hong Kong Loan
Party”) shall contribute to such Paying Hong Kong Loan Party an amount equal to
such Non-Paying Hong Kong Loan Party’s “Applicable Percentage” of such payment
or payments made, or losses suffered, by such Paying Hong Kong Loan Party. For
purposes of this Article XIV, each Non-Paying Hong Kong Loan Party’s “Applicable
Percentage” with respect to any such payment or loss by a Paying Hong Kong Loan
Party shall be determined as of the date on which such payment or loss was made
by reference to the ratio of (i) such Non-Paying Hong Kong Loan Party’s Maximum
Hong Kong Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Hong Kong Loan Party’s Maximum Hong Kong Liability has not been
determined, the aggregate amount of all monies received by such Non-Paying Hong
Kong Loan Party from the other Hong Kong Loan Parties after the Effective Date
(whether by loan, capital infusion or by other means) to (ii) the aggregate
Maximum Hong Kong Liability of all Hong Kong Loan Parties hereunder (including
such Paying Hong Kong Loan Party) as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder), or to the
extent that a Maximum Hong Kong Liability has not been determined for any Hong
Kong Loan Party, the aggregate amount of all monies received by such Hong Kong
Loan Parties from the other Hong Kong Loan Parties after the Effective Date
(whether by loan, capital infusion or by other means). Nothing in this provision
shall affect any Hong Kong Loan Party’s several liability for the entire amount
of the Hong Kong Guaranteed Obligations (up to such Hong Kong Loan Party’s
Maximum Hong Kong Liability). Each of the Hong Kong Loan Parties covenants and
agrees that its right to receive any contribution under this Hong Kong Guarantee
from a Non-Paying Hong Kong Loan Party shall be subordinate and junior in right
of payment to the payment in full in cash of the Hong Kong Guaranteed
Obligations. This provision is for the benefit of all of the Administrative
Agent, the Issuing Banks, the Lenders and the Hong Kong Guarantors and may be
enforced by any one, or more, or all of them in accordance with the terms
hereof.

 

SECTION 14.10        Liability Cumulative. The liability of each Hong Kong Loan
Party under this Article XIV is in addition to and shall be cumulative with all
liabilities of each Hong Kong Loan Party to the Administrative Agent, the
Issuing Banks and the Lenders under this Agreement and the other Loan Documents
to which such Hong Kong Loan Party is a party or in respect of any obligations
or liabilities of the other Hong Kong Loan Parties, without any limitation as to
amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.

 



 -187- 

 

 

ARTICLE XV

Swiss Loan Guaranty

 

SECTION 15.01        Guarantee. Each Swiss Loan Party hereby agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to the Lenders, the prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of the Swiss Secured
Obligations and all costs and expenses, including, without limitation, all court
costs and attorneys’ fees and expenses paid or incurred by the Administrative
Agent, any Issuing Bank and any Lender in endeavoring to collect all or any part
of the Swiss Secured Obligations from, or in prosecuting any action against, the
Swiss Borrowers, any Swiss Guarantor or any other guarantor of all or any part
of the Swiss Secured Obligations (such costs and expenses, together with the
Swiss Secured Obligations, collectively, the “Swiss Guaranteed Obligations”).
Each Swiss Guarantor further agrees that the Swiss Guaranteed Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal. All terms of this Swiss Guarantee apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender or Issuing Bank that extended any portion of the Swiss Guaranteed
Obligations. In any event and notwithstanding anything to the contrary in this
Article XV, this Agreement or any other Loan Document, prior to the Swiss
business day after the date of publication printed on the issue of the Swiss
Official Gazette of Commerce in which it is published that Fossil Switzerland
has amended its articles of association in accordance with Section 5.25, the
term “Swiss Guaranteed Obligations” shall, in respect of Fossil Switzerland, be
read as to exclusively refer to the obligations of Fossil Switzerland and its
subsidiaries.

 

SECTION 15.02        Guarantee of Payment. This Swiss Guarantee is a guaranty of
payment and not of collection. Each Swiss Guarantor waives, to the fullest
extent permitted by applicable law, any right to require the Administrative
Agent, any Issuing Bank or any Lender (each, a “Swiss Obligated Party”) to sue
the Swiss Borrowers, any Swiss Guarantor, any other guarantor, or any other
Person obligated for all or any part of the Swiss Guaranteed Obligations, or
otherwise to enforce its payment against any collateral securing all or any part
of the Swiss Guaranteed Obligations. In addition, as an original and independent
obligation under this Swiss Guarantee, each Swiss Loan Party shall:

 

(a)            indemnify each Swiss Obligated Party and its successors,
endorsees, transferees and assigns and keep the Swiss Obligated Parties
indemnified against all costs, losses, expenses and liabilities of whatever kind
resulting from the failure by the Swiss Loan Parties or any of them, to make due
and punctual payment of any of the Swiss Secured Obligations or resulting from
any of the Swiss Secured Obligations being or becoming void, voidable,
unenforceable or ineffective against any Swiss Loan Party (including, but
without limitation, all legal and other costs, charges and expenses incurred by
each Swiss Obligated Party, or any of them, in connection with preserving or
enforcing, or attempting to preserve or enforce, its rights under this Swiss
Guarantee); and

 

(b)           pay on demand the amount of such costs, losses, expenses and
liabilities whether or not any of the Swiss Obligated Parties has attempted to
enforce any rights against any Swiss Loan Party with respect to the Swiss
Secured Obligations.

 

SECTION 15.03        No Discharge or Diminishment of Swiss Guarantee.

 

(a)            Except as otherwise provided for herein, to the fullest extent
permitted by applicable law, the obligations of each Swiss Loan Party hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the payment in full in cash
of the Swiss Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration or compromise of
any of the Swiss Guaranteed Obligations, by operation of law or otherwise; (ii)
any change in the corporate existence, structure or ownership of any Swiss
Borrower or any other Swiss Obligated Party liable for any of the Swiss
Guaranteed Obligations; (iii) any insolvency, bankruptcy, winding-up,
liquidation, reorganization or other similar case or proceeding affecting any
Swiss Obligated Party or their assets or any resulting release or discharge of
any obligation of any Swiss Obligated Party; or (iv) the existence of any claim,
setoff or other rights which any Swiss Loan Party may have at any time against
any Swiss Obligated Party, the Administrative Agent, each Issuing Bank, any
Lender or any other person, whether in connection herewith or in any unrelated
transactions.

 



 -188- 

 

 

(b)            The obligations of each Swiss Loan Party hereunder are not
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Swiss Guaranteed Obligations or otherwise, or any provision of applicable
law or regulation purporting to prohibit payment by any Swiss Obligated Party,
of the Swiss Guaranteed Obligations or any part thereof.

 

(c)             Further, to the fullest extent permitted by applicable law, the
obligations of any Swiss Loan Party hereunder are not discharged or impaired or
otherwise affected by: (i) the failure of the Administrative Agent, any Issuing
Bank or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the Swiss Guaranteed Obligations; (ii) any waiver
or modification of or supplement to any provision of any agreement relating to
the Swiss Guaranteed Obligations; (iii) any release, non-perfection or
invalidity of any indirect or direct security for the obligations of any Swiss
Borrower for all or any part of the Swiss Guaranteed Obligations or any
obligations of any other Swiss Obligated Party liable for any of the Swiss
Guaranteed Obligations; (iv) any action or failure to act by the Administrative
Agent, any Issuing Bank or any Lender with respect to any collateral securing
any part of the Swiss Guaranteed Obligations; or (v) any default, failure or
delay, willful or otherwise, in the payment or performance of any of the Swiss
Guaranteed Obligations, or any other circumstance, act, omission or delay that
might in any manner or to any extent vary the risk of such Swiss Loan Party or
that would otherwise operate as a discharge of any Swiss Loan Party as a matter
of law or equity (other than the payment in full in cash of the Swiss Guaranteed
Obligations).

 

SECTION 15.04        Defenses Waived. To the fullest extent permitted by
applicable law, each Swiss Loan Party hereby waives any defense based on or
arising out of any defense of any Swiss Loan Party or the unenforceability of
all or any part of the Swiss Guaranteed Obligations from any cause, or the
cessation from any cause of the liability of any Swiss Loan Party, other than
the payment in full in cash of the Swiss Guaranteed Obligations. Without
limiting the generality of the foregoing, to the fullest extent permitted by
applicable law, each Swiss Loan Party irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any Swiss Obligated Party, or any other
Person. To the fullest extent permitted by applicable law, each Swiss Loan Party
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder. The Administrative Agent
may, at its election, foreclose on, or otherwise enforce against, any Collateral
held by it by one or more judicial or nonjudicial sales, accept an assignment of
any such Collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any collateral securing all or a part of the Swiss Guaranteed
Obligations, compromise or adjust any part of the Swiss Guaranteed Obligations,
make any other accommodation with any Swiss Obligated Party or exercise any
other right or remedy available to it against any Swiss Obligated Party, without
affecting or impairing in any way the liability of such Swiss Guarantor under
this Swiss Guarantee to the fullest extent permitted by applicable law, except
to the extent the Swiss Guaranteed Obligations have been fully paid in cash. To
the fullest extent permitted by applicable law, each Swiss Loan Party waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Swiss Loan Party against any
Swiss Obligated Party or any security.

 

SECTION 15.05        Rights of Subrogation. No Swiss Loan Party will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification, that it has against any Swiss
Obligated Party, or any Collateral, until the Swiss Loan Parties have fully
performed all their obligations to the Administrative Agent, the Issuing Banks
and the Lenders.

 

SECTION 15.06        Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the Swiss Guaranteed Obligations is rescinded or
avoided or must otherwise be restored or returned upon or in connection with the
insolvency, bankruptcy or reorganization of any Swiss Loan Party or otherwise,
each Swiss Loan Party’s obligations under this Swiss Guarantee with respect to
that payment shall be reinstated at such time as though the payment had not been
made and whether or not the Administrative Agent, any Issuing Bank and the
Lenders are in possession of this Swiss Guarantee. If acceleration of the time
for payment of any of the Swiss Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of any Swiss Loan Party, all such
amounts otherwise subject to acceleration under the terms of any agreement
relating to the Swiss Guaranteed Obligations shall nonetheless be payable by the
Swiss Loan Parties promptly on demand by the Administrative Agent.

 



 -189- 

 

 

SECTION 15.07        Information. Each Swiss Loan Party assumes all
responsibility for being and keeping itself informed of the other Swiss Loan
Party’s financial condition and assets, and of all other circumstances bearing
upon the risk of nonpayment of the Swiss Guaranteed Obligations and the nature,
scope and extent of the risks that each Swiss Loan Party assumes and incurs
under this Swiss Guarantee, and agrees that neither the Administrative Agent,
any Issuing Bank nor any Lender shall have any duty to advise any Swiss Loan
Party of information known to it regarding those circumstances or risks.

 

SECTION 15.08        Maximum Swiss Liability. In any action or case or
proceeding involving any corporate law, or any provincial, territorial, state,
federal or foreign bankruptcy, insolvency, reorganization, any other Insolvency
Law or other law affecting the rights of creditors generally, if the obligations
of any Swiss Loan Party under this Swiss Guarantee would otherwise be held or
determined to be void, voidable, avoidable, invalid or unenforceable on account
of the amount of such Swiss Loan Party’s liability under this Swiss Guarantee,
then, notwithstanding any other provision of this Swiss Guarantee to the
contrary, the amount of such liability shall, without any further action by the
Swiss Guarantors or the Administrative Agent, any Issuing Bank or any Lender, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Swiss Loan Party’s “Maximum Swiss
Liability.” This Section with respect to the Maximum Swiss Liability of each
Swiss Loan Party is intended solely to preserve the rights of the Administrative
Agent, the Issuing Banks and the Lenders to the maximum extent not subject to
avoidance under applicable law, and no Swiss Loan Party nor any other Person
shall have any right or claim under this Section with respect to such Maximum
Swiss Liability, except to the extent necessary so that the obligations of any
Swiss Loan Party hereunder shall not be rendered voidable under applicable law.
Each Swiss Loan Party agrees that, to the fullest extent permitted by applicable
law, the Swiss Guaranteed Obligations may at any time and from time to time
exceed the Maximum Swiss Liability of each Swiss Loan Party without impairing
this Swiss Guarantee or affecting the rights and remedies of the Administrative
Agent, the Issuing Banks or the Lenders hereunder, provided that, nothing in
this sentence shall be construed to increase any Swiss Loan Party’s obligations
hereunder beyond its Maximum Swiss Liability.

 

SECTION 15.09        Contribution. In the event any Swiss Loan Party (a “Paying
Swiss Loan Party”) shall make any payment or payments under this Swiss Guarantee
or shall suffer any loss as a result of any realization upon any collateral
granted by it to secure its obligations under this Swiss Guarantee, each other
Swiss Loan Party (each, a “Non-Paying Swiss Loan Party”) shall contribute to
such Paying Swiss Loan Party an amount equal to such Non-Paying Swiss Loan
Party’s “Applicable Percentage” of such payment or payments made, or losses
suffered, by such Paying Swiss Loan Party. For purposes of this Article XV, each
Non-Paying Swiss Loan Party’s “Applicable Percentage” with respect to any such
payment or loss by a Paying Swiss Loan Party shall be determined as of the date
on which such payment or loss was made by reference to the ratio of (i) such
Non-Paying Swiss Loan Party’s Maximum Swiss Liability as of such date (without
giving effect to any right to receive, or obligation to make, any contribution
hereunder) or, if such Non-Paying Swiss Loan Party’s Maximum Swiss Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Swiss Loan Party from the other Swiss Loan Parties after the
Effective Date (whether by loan, capital infusion or by other means) to (ii) the
aggregate Maximum Swiss Liability of all Swiss Loan Parties hereunder (including
such Paying Swiss Loan Party) as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder), or to the
extent that a Maximum Swiss Liability has not been determined for any Swiss Loan
Party, the aggregate amount of all monies received by such Swiss Loan Parties
from the other Swiss Loan Parties after the Effective Date (whether by loan,
capital infusion or by other means). Nothing in this provision shall affect any
Swiss Loan Party’s several liability for the entire amount of the Swiss
Guaranteed Obligations (up to such Swiss Loan Party’s Maximum Swiss Liability).
Each of the Swiss Loan Parties covenants and agrees that its right to receive
any contribution under this Swiss Guarantee from a Non-Paying Swiss Loan Party
shall be subordinate and junior in right of payment to the payment in full in
cash of the Swiss Guaranteed Obligations. This provision is for the benefit of
all of the Administrative Agent, the Issuing Banks, the Lenders and the Swiss
Guarantors and may be enforced by any one, or more, or all of them in accordance
with the terms hereof.

 

SECTION 15.10        Liability Cumulative. The liability of each Swiss Loan
Party under this Article XV is in addition to and shall be cumulative with all
liabilities of each Swiss Loan Party to the Administrative Agent, the Issuing
Banks and the Lenders under this Agreement and the other Loan Documents to which
such Swiss Loan Party is a party or in respect of any obligations or liabilities
of the other Swiss Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

 



 -190- 

 

 

SECTION 15.11        Swiss Limitation.

 

(a)            The Swiss Guaranteed Obligations and any other obligation of any
Swiss Loan Party under any Loan Document (the “Swiss Guarantor Obligations”)
shall be subject to the following limitations:

 

(i)             If and to the extent that a Swiss Guarantor Obligation
guarantees or otherwise secures obligations other than obligations of one of the
relevant Swiss Loan Parties’ direct or indirect Subsidiaries (i.e. obligations
of its respective direct or indirect parent companies (up-stream liabilities) or
sister companies (cross-stream liabilities)) (the “Restricted Obligations”) and
that performing the relevant Swiss Guarantor Obligation with respect to
Restricted Obligations would not be permitted under Swiss corporate law then
applicable, then such obligations and payment amount shall from time to time be
limited to the amount permitted to be paid under applicable Swiss law; provided
that such limited amount shall at no time be less than the relevant Swiss Loan
Party’s distributable capital (presently being the balance sheet profits and any
reserves available for distribution) at the time or times performance of the
relevant Swiss Guarantor Obligation is due or requested from such Swiss Loan
Party, and further provided that such limitation (as may apply from time to time
or not) shall not (generally or definitively) release the relevant Swiss Loan
Party from its Swiss Guarantor Obligations in excess thereof, but merely
postpone the payment date therefore until such times as payment is again
permitted notwithstanding such limitation.

 

(ii)            In case a Swiss Loan Party who must make a payment in respect of
Restricted Obligations under this Agreement is obliged to withhold Swiss
Withholding Tax in respect of such payment, such Swiss Loan Party shall:

 

(A)           procure that such payments can be made without deduction of Swiss
Withholding Tax, or with deduction of Swiss Withholding Tax at a reduced rate,
by discharging the liability to such tax by notification pursuant to applicable
law (including double tax treaties) rather than payment of the tax;

 

(B)           if the notification procedure pursuant to sub-paragraph (A) above
does not apply, deduct Swiss Withholding Tax at the rate of 35 per cent. (or
such other rate as in force from time to time), or if the notification procedure
pursuant to sub-paragraph (A) above applies for a part of the Swiss Withholding
Tax only, deduct Swiss Withholding Tax at the reduced rate resulting after the
discharge of part of such tax by notification under applicable law, from any
payment made by it in respect of Restricted Obligations and promptly pay any
such taxes to the Swiss Federal Tax Administration (Eidgenössische
Steuerverwaltung);

 

(C)           notify the Administrative Agent that such notification, or as the
case may be, deduction has been made and provide the Administrative Agent with
evidence that such a notification of the Swiss Federal Tax Administration has
been made or, as the case may be, such taxes deducted have been paid to the
Swiss Federal Tax Administration;

 

(D)           in the case of a deduction of Swiss Withholding Tax:

 

(1)            use its best efforts to ensure that any person other than a
Lender Party, which is entitled to a full or partial refund of the Swiss
Withholding Tax deducted from such payment in respect of Restricted Obligations,
will, as soon as possible after such deduction (y) request a refund of the Swiss
Withholding Tax under applicable law (including tax treaties) and (z) pay to the
Administrative Agent upon receipt any amounts so refunded; and

 



 -191- 

 

 

(2)            if a Lender Party is entitled to a full or partial refund of the
Swiss Withholding Tax deducted from such payment, and if requested by the
Administrative Agent, shall provide the Administrative Agent (on its behalf or
on behalf of any Lender Party) those documents that are required by law and
applicable tax treaties to be provided by the payer of such tax, for each
relevant Lender Party, to prepare a claim for refund of Swiss Withholding Tax.

 

(iii)           If a Swiss Loan Party is obliged to withhold Swiss Withholding
Tax in accordance with Section 15.11(a)(ii) above, the Administrative Agent
shall be entitled to further enforce the Swiss Guarantor Obligation assumed by
such Swiss Loan Party and apply proceeds therefrom against the Restricted
Obligations up to an amount which is equal to that amount which would have been
obtained if no withholding of Swiss Withholding Tax were required, whereby such
further enforcements shall always be limited to the maximum amount of the freely
distributable reserves of such Swiss Guarantor as set out in Section 15.11(a)(i)
above. However, the Swiss Guarantor shall not be obliged to gross-up or
indemnify (or otherwise hold harmless) a Lender Party (other than pursuant to
Section 2.13(o)) in relation to any deduction and payment to the Swiss Federal
Tax Administration of Swiss Withholding Tax in accordance with Section
15.11(a)(ii) above if such gross-up or indemnification is illegal. In case the
proceeds irrevocably received by the Administrative Agent and the other Lender
Parties pursuant to Section 15.11(a)(ii)(D)(2) (refund) above and this paragraph
(additional enforcements) have the effect that the proceeds received by the
Administrative Agent and the other Lender Parties exceed the Swiss Secured
Obligations, then the Agent or the relevant other Lender Party shall return such
overcompensation to the relevant Swiss Loan Party.

 

(iv)           For the avoidance of doubt, this Section 15.11(a) shall not limit
a Swiss Loan Party’s obligations under Section 2.13(o).

 

(b)            If and to the extent requested by the Administrative Agent and if
and to the extent this is from time to time required under Swiss law
(restricting profit distributions), in order to allow the Administrative Agent
and the other Lender Parties to obtain a maximum benefit under this Agreement
and any other Loan Document, as applicable, the relevant Swiss Loan Party shall,
and any parent company of such Swiss Loan Party being a party to this Agreement
shall procure that such Swiss Loan Party will, promptly implement all such
measures and/or to promptly procure the fulfilment of all prerequisites allowing
the prompt fulfilment of the Swiss Guarantor Obligations and allowing the
relevant Swiss Loan Party to promptly perform its obligations and make the
(requested) payment(s) hereunder from time to time, including the following:

 

(i)             preparation of an up-to-date audited balance sheet of the
relevant Swiss Loan Party;

 

(ii)            confirmation of the auditors of the relevant Swiss Loan Party
that the relevant amount represents (the maximum of) freely distributable
capital of the relevant Swiss Loan Party;

 

(iii)           approval by a shareholders meeting of the relevant Swiss Loan
Party of the capital distribution;

 

(iv)          if the enforcement of Restricted Obligations would be limited due
to the effects referred to in this clause, then the relevant Swiss Loan Party
shall to the extent permitted by applicable law write up or realize any of its
assets that are shown in its balance sheet with a book value that is
significantly lower than the market value of the assets, in case of realization,
however, only if such assets are not necessary for the relevant Swiss Loan
Party’s business (nicht betriebsnotwendig); and

 

(v)           all such other measures necessary or useful to allow payment under
the Swiss Guarantor Obligation and to allow the relevant Swiss Loan Party to
make the payments and perform the obligations agreed hereunder with a minimum of
limitations.

 



 -192- 

 

 

ARTICLE XVI

UK Loan Guaranty

 

SECTION 16.01        Guarantee. Each UK Loan Party hereby agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to the Lenders, the prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of the UK Secured
Obligations and all costs and expenses, including, without limitation, all court
costs and attorneys’ fees and expenses paid or incurred by the Administrative
Agent, any Issuing Bank and any Lender in endeavoring to collect all or any part
of the UK Secured Obligations from, or in prosecuting any action against, any UK
Borrower, any UK Guarantor or any other guarantor of all or any part of the UK
Secured Obligations (such costs and expenses, together with the UK Secured
Obligations, collectively, the “UK Guaranteed Obligations”). Each UK Guarantor
further agrees that the UK Guaranteed Obligations may be extended or renewed in
whole or in part without notice to or further assent from it, and that it
remains bound upon its guarantee notwithstanding any such extension or renewal.
All terms of this UK Guarantee apply to and may be enforced by or on behalf of
any domestic or foreign branch or Affiliate of any Lender or Issuing Bank that
extended any portion of the UK Guaranteed Obligations.

 

SECTION 16.02        Guarantee of Payment. This UK Guarantee is a guaranty of
payment and not of collection. Each UK Guarantor waives, to the fullest extent
permitted by applicable law, any right to require the Administrative Agent, any
Issuing Bank or any Lender (each, a “UK Obligated Party”) to sue any UK
Borrower, any UK Guarantor, any other guarantor, or any other Person obligated
for all or any part of the UK Guaranteed Obligations, or otherwise to enforce
its payment against any collateral securing all or any part of the UK Guaranteed
Obligations. In addition, as an original and independent obligation under this
UK Guarantee, each UK Loan Party shall:

 

(a)            indemnify each UK Obligated Party and its successors, endorsees,
transferees and assigns and keep the UK Obligated Parties indemnified against
all costs, losses, expenses and liabilities of whatever kind resulting from the
failure by the UK Loan Parties or any of them, to make due and punctual payment
of any of the UK Secured Obligations or resulting from any of the UK Secured
Obligations being or becoming void, voidable, unenforceable or ineffective
against any UK Loan Party (including, but without limitation, all legal and
other costs, charges and expenses incurred by each UK Obligated Party, or any of
them, in connection with preserving or enforcing, or attempting to preserve or
enforce, its rights under this UK Guarantee); and

 

(b)            pay on demand the amount of such costs, losses, expenses and
liabilities whether or not any of the UK Obligated Parties has attempted to
enforce any rights against any UK Loan Party with respect to the UK Secured
Obligations.

 

SECTION 16.03        No Discharge or Diminishment of UK Guarantee.

 

(a)            Except as otherwise provided for herein, to the fullest extent
permitted by applicable law, the obligations of each UK Loan Party hereunder are
unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the payment in full in cash
of the UK Guaranteed Obligations), including: (i) any claim of waiver, release,
extension, renewal, settlement, surrender, alteration or compromise of any of
the UK Guaranteed Obligations, by operation of law or otherwise; (ii) any change
in the corporate existence, structure or ownership of any UK Borrower or any
other UK Obligated Party liable for any of the UK Guaranteed Obligations; (iii)
any insolvency, bankruptcy, winding-up, liquidation, reorganization or other
similar case or proceeding affecting any UK Obligated Party or their assets or
any resulting release or discharge of any obligation of any UK Obligated Party;
or (iv) the existence of any claim, setoff or other rights which any UK Loan
Party may have at any time against any UK Obligated Party, the Administrative
Agent, each Issuing Bank, any Lender or any other person, whether in connection
herewith or in any unrelated transactions.

 

(b)            The obligations of each UK Loan Party hereunder, to the fullest
extent permitted by applicable law, are not subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of any of the UK Guaranteed Obligations or
otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by any UK Obligated Party, of the UK Guaranteed Obligations or
any part thereof.

 



 -193- 

 

 

(c)            Further, to the fullest extent permitted by applicable law, the
obligations of any UK Loan Party hereunder are not discharged or impaired or
otherwise affected by: (i) the failure of the Administrative Agent, any Issuing
Bank or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the UK Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
UK Guaranteed Obligations; (iii) any release, non-perfection or invalidity of
any indirect or direct security for the obligations of the UK Borrowers for all
or any part of the UK Guaranteed Obligations or any obligations of any other UK
Obligated Party liable for any of the UK Guaranteed Obligations; (iv) any action
or failure to act by the Administrative Agent, any Issuing Bank or any Lender
with respect to any collateral securing any part of the UK Guaranteed
Obligations; or (v) any default, failure or delay, willful or otherwise, in the
payment or performance of any of the UK Guaranteed Obligations, or any other
circumstance, act, omission or delay that might in any manner or to any extent
vary the risk of such UK Loan Party or that would otherwise operate as a
discharge of any UK Loan Party as a matter of law or equity (other than the
payment in full in cash of the UK Guaranteed Obligations).

 

SECTION 16.04        Defenses Waived. To the fullest extent permitted by
applicable law, each UK Loan Party hereby waives any defense based on or arising
out of any defense of any UK Loan Party or the unenforceability of all or any
part of the UK Guaranteed Obligations from any cause, or the cessation from any
cause of the liability of any UK Loan Party, other than the payment in full in
cash of the UK Guaranteed Obligations. Without limiting the generality of the
foregoing, to the fullest extent permitted by applicable law, each UK Loan Party
irrevocably waives acceptance hereof, presentment, demand, protest and, to the
fullest extent permitted by law, any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against any
UK Obligated Party, or any other Person. To the fullest extent permitted by
applicable law, each UK Loan Party confirms that it is not a surety under any
state law and shall not raise any such law as a defense to its obligations
hereunder. The Administrative Agent may, at its election, foreclose on, or
otherwise enforce against, any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the UK Guaranteed Obligations, compromise or adjust
any part of the UK Guaranteed Obligations, make any other accommodation with any
UK Obligated Party or exercise any other right or remedy available to it against
any UK Obligated Party, without affecting or impairing in any way the liability
of such UK Guarantor under this UK Guarantee to the fullest extent permitted by
applicable law, except to the extent the UK Guaranteed Obligations have been
fully paid in cash. To the fullest extent permitted by applicable law, each UK
Loan Party waives any defense arising out of any such election even though that
election may operate, pursuant to applicable law, to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any UK Loan
Party against any UK Obligated Party or any security.

 

SECTION 16.05        Rights of Subrogation. No UK Loan Party will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification, that it has against any UK
Obligated Party, or any Collateral, until the UK Loan Parties have fully
performed all their obligations to the Administrative Agent, the Issuing Banks
and the Lenders.

 

SECTION 16.06        Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the UK Guaranteed Obligations is rescinded or avoided
or must otherwise be restored or returned upon or in connection with the
insolvency, bankruptcy or reorganization of any UK Loan Party or otherwise, each
UK Loan Party’s obligations under this UK Guarantee with respect to that payment
shall be reinstated at such time as though the payment had not been made and
whether or not the Administrative Agent, any Issuing Bank and the Lenders are in
possession of this UK Guarantee. If acceleration of the time for payment of any
of the UK Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any UK Loan Party, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the UK Guaranteed
Obligations shall nonetheless be payable by the UK Loan Parties promptly on
demand by the Administrative Agent.

 

SECTION 16.07        Information. Each UK Loan Party assumes all responsibility
for being and keeping itself informed of the other UK Loan Parties’ financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the UK Guaranteed Obligations and the nature, scope and extent of
the risks that each UK Loan Party assumes and incurs under this UK Guarantee,
and agrees that neither the Administrative Agent, any Issuing Bank nor any
Lender shall have any duty to advise any UK Loan Party of information known to
it regarding those circumstances or risks.

 



 -194- 

 

 

SECTION 16.08        Maximum UK Liability. In any action or case or proceeding
involving any corporate law, or any provincial, territorial, state, federal or
foreign bankruptcy, insolvency, reorganization, any other Insolvency Law or
other law affecting the rights of creditors generally, if the obligations of any
UK Loan Party under this UK Guarantee would otherwise be held or determined to
be void, voidable, avoidable, invalid or unenforceable on account of the amount
of such UK Loan Party’s liability under this UK Guarantee, then, notwithstanding
any other provision of this UK Guarantee to the contrary, the amount of such
liability shall, without any further action by the UK Guarantors or the
Administrative Agent, any Issuing Bank or any Lender, be automatically limited
and reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding (such highest amount determined hereunder being the
relevant UK Loan Party’s “Maximum UK Liability.” This Section with respect to
the Maximum UK Liability of each UK Loan Party is intended solely to preserve
the rights of the Administrative Agent, the Issuing Banks and the Lenders to the
maximum extent not subject to avoidance under applicable law, and no UK Loan
Party nor any other Person shall have any right or claim under this Section with
respect to such Maximum UK Liability, except to the extent necessary so that the
obligations of any UK Loan Party hereunder shall not be rendered voidable under
applicable law. Each UK Loan Party agrees that, to the fullest extent permitted
by applicable law, the UK Guaranteed Obligations may at any time and from time
to time exceed the Maximum UK Liability of each UK Loan Party without impairing
this UK Guarantee or affecting the rights and remedies of the Administrative
Agent, the Issuing Banks or the Lenders hereunder, provided that, nothing in
this sentence shall be construed to increase any UK Loan Party’s obligations
hereunder beyond its Maximum UK Liability.

 

SECTION 16.09        Contribution. In the event any UK Loan Party (a “Paying UK
Loan Party”) shall make any payment or payments under this UK Guarantee or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this UK Guarantee, each other UK Loan Party
(each, a “Non-Paying UK Loan Party”) shall contribute to such Paying UK Loan
Party an amount equal to such Non-Paying UK Loan Party’s “Applicable Percentage”
of such payment or payments made, or losses suffered, by such Paying UK Loan
Party. For purposes of this Article XVI, each Non-Paying UK Loan Party’s
“Applicable Percentage” with respect to any such payment or loss by a Paying UK
Loan Party shall be determined as of the date on which such payment or loss was
made by reference to the ratio of (i) such Non-Paying UK Loan Party’s Maximum UK
Liability as of such date (without giving effect to any right to receive, or
obligation to make, any contribution hereunder) or, if such Non-Paying UK Loan
Party’s Maximum UK Liability has not been determined, the aggregate amount of
all monies received by such Non-Paying UK Loan Party from the other UK Loan
Parties after the Effective Date (whether by loan, capital infusion or by other
means) to (ii) the aggregate Maximum UK Liability of all UK Loan Parties
hereunder (including such Paying UK Loan Party) as of such date (without giving
effect to any right to receive, or obligation to make, any contribution
hereunder), or to the extent that a Maximum UK Liability has not been determined
for any UK Loan Party, the aggregate amount of all monies received by such UK
Loan Parties from the other UK Loan Parties after the Effective Date (whether by
loan, capital infusion or by other means). Nothing in this provision shall
affect any UK Loan Party’s several liability for the entire amount of the UK
Guaranteed Obligations (up to such UK Loan Party’s Maximum UK Liability). Each
of the UK Loan Parties covenants and agrees that its right to receive any
contribution under this UK Guarantee from a Non-Paying UK Loan Party shall be
subordinate and junior in right of payment to the payment in full in cash of the
UK Guaranteed Obligations. This provision is for the benefit of all of the
Administrative Agent, the Issuing Banks, the Lenders and the UK Guarantors and
may be enforced by any one, or more, or all of them in accordance with the terms
hereof.

 

SECTION 16.10        Liability Cumulative. The liability of each UK Loan Party
under this Article XVI is in addition to and shall be cumulative with all
liabilities of each UK Loan Party to the Administrative Agent, the Issuing Banks
and the Lenders under this Agreement and the other Loan Documents to which such
UK Loan Party is a party or in respect of any obligations or liabilities of the
other UK Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

 



 -195- 

 

 

ARTICLE XVII

The Borrower Representative

 

SECTION 17.01        Appointment; Nature of Relationship. The Company is hereby
appointed by each of the Loan Parties as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Loan Parties irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Loan Party with
the rights and duties expressly set forth herein and in the other Loan
Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XVII.
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower. The Administrative Agent, the Issuing Banks and the
Lenders, and their respective Related Parties, shall not be liable to the
Borrower Representative or any Loan Party for any action taken or omitted to be
taken by the Borrower Representative or the Loan Parties pursuant to this
Section.

 

SECTION 17.02        Powers. The Borrower Representative shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Borrower Representative by the terms of each thereof, together with such
powers as are reasonably incidental thereto. The Borrower Representative shall
have no implied duties to the Loan Parties, or any obligation to the
Administrative Agent, the Issuing Banks or the Lenders to take any action
thereunder except any action specifically provided by the Loan Documents to be
taken by the Borrower Representative.

 

SECTION 17.03        Employment of Agents. The Borrower Representative may
execute any of its duties as the Borrower Representative hereunder and under any
other Loan Document by or through authorized officers.

 

SECTION 17.04        Notices. Each Loan Party shall immediately notify the
Borrower Representative of the occurrence of any Default hereunder referring to
this Agreement describing such Default and stating that such notice is a “notice
of default.” In the event that the Borrower Representative receives such a
notice, the Borrower Representative shall give prompt notice thereof to the
Administrative Agent and the Lenders. Any notice provided to the Borrower
Representative hereunder shall constitute notice to each Loan Party on the date
received by the Borrower Representative.

 

SECTION 17.05        Successor Borrower Representative. Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative. The Administrative Agent shall give prompt written
notice of such resignation to the Lenders.

 

SECTION 17.06        Execution of Loan Documents; Borrowing Base Certificate.
The Loan Parties hereby empower and authorize the Borrower Representative, on
behalf of the Loan Parties, to execute and deliver to the Administrative Agent
and the Lenders the Loan Documents and all related agreements, certificates,
documents, or instruments as shall be necessary or appropriate to effect the
purposes of the Loan Documents, including without limitation, the Borrowing Base
Certificates and the Compliance Certificates. Each Loan Party agrees that any
action taken by the Borrower Representative or the Loan Parties in accordance
with the terms of this Agreement or the other Loan Documents, and the exercise
by the Borrower Representative of its powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Loan Parties.

 

SECTION 17.07        Reporting. Each Loan Party hereby agrees that such Loan
Party shall furnish promptly after each Fiscal Month to the Borrower
Representative any certificate or report requested by the Borrower
Representative, on which the Borrower Representative shall rely to prepare the
Borrowing Base Certificates and Compliance Certificates required pursuant to the
provisions of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

 -196- 

 



.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  FOSSIL GROUP, INC.,   as a U.S. Borrower           By: /s/ Randy S. Hyne    
Name: Randy S. Hyne     Title: Vice President, General Counsel       and
Secretary                   FOSSIL PARTNERS, L.P.,   as a U.S. Borrower        
  By: Fossil Group, Inc., its General Partner               By: /s/ Randy S.
Hyne     Name: Randy S. Hyne     Title: Vice President, General Counsel      
and Secretary                   FOSSIL CANADA INC.,   as a Canadian Borrower    
      By: /s/ Randy S. Hyne     Name: Randy S. Hyne     Title: Secretary        
          FOSSIL (EUROPE) GMBH,   as a German Borrower           By: /s/
Wolfgang Thoeren     Name: Wolfgang Thoeren     Title: Managing Director        
          By: /s/ Klaus Benz     Name: Klaus Benz     Title: Managing Director

 

Fossil Group, Inc.

Credit Agreement

Signature Page

 







 

  FOSSIL ASIA PACIFIC LIMITED,   as a Hong Kong Borrower           By: /s/ John
O’Brien     Name: John O’Brien     Title: Director                   By: /s/
Randy Belcher     Name: Randy Belcher     Title: Director                  
FOSSIL GROUP EUROPE GMBH,   as a Swiss Borrower           By: /s/ Martin Frey  
  Name: Martin Frey     Title: Managing Director                   By: /s/
Wolfgang Thoeren     Name: Wolfgang Thoeren     Title: Managing Director        
          FOSSIL (UK) LIMITED,   as the UK Borrower           By: /s/ Richard
Collins     Name: Richard Collins     Title: Director                   By: /s/
Antonio Nigro     Name: Antonio Nigro     Title: Director                  
FOSSIL HOLDINGS, LLC,   as a U.S. Guarantor           By: /s/ Alicia Wagoner    
Name: Alicia Wagoner     Title: Manager

 

Fossil Group, Inc.

Credit Agreement

Signature Page

 







 

  FOSSIL INTERNATIONAL HOLDINGS, INC.,   as a U.S. Guarantor           By: /s/
Randy S. Hyne     Name: Randy S. Hyne     Title: Secretary                  
MISFIT, INC.,   as a U.S. Guarantor           By: /s/ Randy S. Hyne     Name:
Randy S. Hyne     Title: Secretary                   FOSSIL STORES I, INC.,   as
a U.S. Guarantor           By: /s/ Randy S. Hyne     Name: Randy S. Hyne    
Title: Secretary                   FOSSIL INTERMEDIATE, INC.,   as a U.S.
Guarantor           By: /s/ Randy S. Hyne     Name: Randy S. Hyne     Title:
Secretary                   FOSSIL TRUST, acting pursuant to the Agreement and
Contract of Trust of Fossil Trust dated, August 31, 1994   as a U.S. Guarantor  
        By: /s/ Randy S. Hyne     Name: Randy S. Hyne     Title: Secretary

 

Fossil Group, Inc.

Credit Agreement

Signature Page

 







 

  FOSSIL STORES I, INC.,   as a U.S. Guarantor           By: /s/ Randy S. Hyne  
  Name: Randy S. Hyne     Title: Secretary                   FOSSIL
INTERMEDIATE, INC.,   as a U.S. Guarantor           By: /s/ Randy S. Hyne    
Name: Randy S. Hyne     Title: Secretary                   FOSSIL TRUST, acting
pursuant to the Agreement and Contract of Trust of Fossil Trust dated, August
31, 1994   as a U.S. Guarantor           By: /s/ Randy S. Hyne     Name: Randy
S. Hyne     Title: Secretary

 

Fossil Group, Inc.

Credit Agreement

Signature Page

 







 

  JPMORGAN CHASE BANK, N.A., as Administrative Agent, an Issuing Bank and the
Swingline Lender           By: /s/ Jerome Prince     Name: Jerome Prince    
Title: Authorized Signer                   J.P. MORGAN AG, as French Collateral
Agent           By: /s/ Kennedy A. Capin     Name: Kennedy Capin     Title:
Authorized Signer                   JPMORGAN CHASE BANK, N.A., as Lender, an
Issuing Bank and the Swingline Lender           By: /s/ Jerome Prince     Name:
Jerome Prince     Title: Authorized Signer                   J.P. MORGAN AG, as
Lender           By: /s/ Kennedy A. Capin     Name: Kennedy Capin     Title:
Authorized Signer                   BANK OF AMERICA N.A, acting through its
Canada Branch, as a Lender           By: /s/ Sylwia Durkiewicz     Name: Sylwia
Durkiewicz     Title: Vice President                   BANK OF AMERICA N.A, as a
Lender and an Issuing Bank           By: /s/ Christine Hutchinson     Name:
Christine Hutchinson     Title: Senior Vice President

 

Fossil Group, Inc.

Credit Agreement

Signature Page

 







 

  BANK OF AMERICA, MERRILL LYNCH INTERNATIONAL, DESIGNATED ACTIVITY COMPANY, as
a Lender                   By: /s/ Paula Langridge     Name: Paula Langridge    
Title: Senior Vice President                   CITIZENS BANK, N.A., as a Lender
and an Issuing Bank                   By: /s/ Julia Hoffman     Name: Julia
Hoffman     Title: Assistant Vice President                   WELLS FARGO
CAPITAL FINANCE CORPORATION CANADA, as a Lender                   By: /s/ David
G. Phillips     Name: David G. Phillips     Title: Senior Vice President        
          WELLS FARGO BANK NATIONAL ASSOCIATION, LONDON BRANCH, as a Lender    
              By: /s/ S J Chait     Name: S J Chait     Title: Authorized Signer
                  WELLS FARGO BANK NATIONAL ASSOCIATION, as a Lender and an
Issuing Bank                   By: /s/ Heath Israel     Name: Heath Israel    
Title: Authorized Signer                   WELLS FARGO BANK INTERNATIONAL
UNLIMITED COMPANY, as a Lender                   By: /s/ Gareth Dunphy     Name:
Gareth Dunphy     Title: Chief Financial Officer                   HSBC BANK
USA, N.A., as a Lender                   By: /s/ Michael Bustios     Name:
Michael Bustios     Title: Senior Vice President

 

Fossil Group, Inc.

Credit Agreement

Signature Page

 







 





EXHIBIT A

 

[FORM OF] ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used in this Assignment and Assumption but not defined herein shall have
the meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to below and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (a) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the facility
identified below (including without limitation any Letters of Credit,
Guarantees, Swingline Loans, Protective Advances and Overadvances included in
such facility) and (b) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (a) above (the rights and obligations sold
and assigned by the Assignor to the Assignee pursuant to clauses (a) and (b)
above being referred to herein collectively as the “Assigned Interest”). Such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

 

1.Assignor:    

 

2.Assignee:1         [and is [a Lender] [an Affiliate/Approved Fund of [identify
Lender]2]]

 

3.Borrowers: Fossil Group, Inc. (the “Company”), certain of its U.S.
subsidiaries (the “U.S. Subsidiary Borrowers”), Fossil Partners, LP, a Texas
limited partnership (“Fossil Partners” and, together with the Company and the
U.S. Subsidiary Borrowers, the “U.S. Borrowers”), Fossil Group Europe GmbH
(“Fossil Switzerland”), Fossil Asia Pacific Limited (“Fossil Asia”), Fossil
(Europe) GmbH (“Fossil Germany”), Fossil (UK) Limited (“Fossil UK”), and Fossil
Canada, Inc. (“Fossil Canada” and, together with Fossil Switzerland, Fossil
Asia, Fossil Germany, Fossil UK, the U.S. Borrowers and any other Subsidiary of
the Company designated as a Borrower pursuant to the terms of the Credit
Agreement, the “Borrowers”)

 

 







1Shall not be a natural Person or the Company, any Subsidiary or any other
Affiliate of the Company.

 

2Select as applicable.





 

 

 



 

4.Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement referred to below

 

5.Credit Agreement: The Credit Agreement dated as of September 26, 2019, among
the Borrowers, the other Loan Parties party thereto, the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent

 

6.Assigned Interest:3

 

Facility Assigned  Aggregate Amount of
Revolving
Commitments/Revolving
Loans for all
Lenders   Amount of Revolving Commitment/
Revolving Loans Assigned   Percentage Assigned
of Revolving
Commitments/Revolving
Loans for all
Lenders4  Revolving Commitment5/ Revolving Loans  $             $            
           %

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Company, the other Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including federal and state
securities laws.

 

 





3Must comply with the minimum assignment amounts set forth in Section
9.04(b)(ii)(A) of the Credit Agreement, to the extent such minimum assignment
amounts are applicable.

 

4Set forth, to at least 9 decimals, as a percentage of the Revolving
Commitment/Revolving Loans of all Lenders under the Credit Agreement.

 

5Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “U.S.
Commitment”, “Canadian Commitment”, “European Commitment”, “French Commitment”
or “Hong Kong Commitment”)



 

Exhibit A-2







 



The terms set forth above are hereby agreed to:   Consented to and Accepted:    
  ____________, as Assignor,   JPMORGAN CHASE BANK, N.A.,       as
Administrative Agent,                 By:       By:       Name:     Name:  
Title:     Title:           By:       [FOSSIL GROUP, INC.,   Name:   as Borrower
Representative,   Title:                       By:             Name:        
Title:]6                 [FOSSIL GROUP EUROPE GMBH,       as a Swiss Borrower,  
            By:             Name:         Title:]7                          
[JPMORGAN CHASE BANK, N.A.,       as a U.S. Issuing Bank,                      
By:             Name:         Title:]                 [NAME OF EACH OTHER
ISSUING BANK,                           By:             Name:         Title:]8

 

 









6No consent of the Borrower Representative is required for an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or, if an Event of Default
has occurred and is continuing, for any other assignment.

 

7The consent of each Swiss Borrower (and each Swiss Subsidiary) to be included
for any assignment of the rights and obligations in respect of a Revolving
Commitment or Loans under the European Facility in respect of each Swiss
Borrower (and each Swiss Subsidiary), provided that no consent of any Swiss
Borrower or Swiss Subsidiary is required for an assignment to a Lender or a
Swiss Qualifying Bank or, if an Event of Default has occurred and is continuing,
for any other assignment.

 



8Prepare a separate signature block for each Issuing Bank other than JPMorgan
Chase Bank, N.A.

 



Exhibit A-3



 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1           Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (iv) it is not a Defaulting Lender; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, other than statements made by it herein, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Company, any of its Subsidiaries or other Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Company, any of its Subsidiaries or other Affiliates or any other Person
of any of their respective obligations under any Loan Document.

 

1.2           Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all actions necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements to be an assignee under Section 9.04 of the Credit
Agreement (subject to such consents, if any, as may be required thereunder),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof (or, prior to the first such delivery, the financial
statements referred to in Section 3.04 thereof), and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase the Assigned
Interest, (vi) it has independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, (vii) if it is
a Lender that is a U.S. Person, attached hereto is an executed original of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax, (viii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement (including Section 2.17(e)(ii)(B) and (C) thereof), duly completed and
executed by the Assignee and (ix) the Administrative Agent has received a
processing and recordation fee of $3,500 (unless waived or reduced in the sole
discretion of the Administrative Agent) as of the Effective Date; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender and (x) it is a French Authorized Lender in the case of an assignment of
French Commitments or French Loans, and a French Authorized Issuing Bank in the
case of an assignment of LC Exposure.

 



Annex 1-1



 

2.             Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to the Assignee.

 

3.             General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. THIS ASSIGNMENT
AND ASSUMPTION SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK , BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

 



Annex 1-2



 

EXHIBIT B

 

[FORM OF] BORROWING BASE CERTIFICATE

 

[tv530380_ex10-1exbimg01.jpg]





BORROWING BASE CERTIFICATE (US Dollars in thousands) Client Name: Fossil Group,
Inc. (Combined) Certificate # 0 Collateral Component Name: Trade U.S. Credit
Card Certificate Date: 01/00/00 Collateral Component: AR01 AR02 INV01 INV02
Period Covered: 01/00/00 to 01/00/00 COLLATERAL AVAILABILITY 1 Beginning
Collateral Balance (Previous Certificate Line 10) 1.A Foreign Exchange Currency
Adjustment 2 Additions to Collateral (Gross Sales) 3 Additions to Collateral
(Debit Memos, all) 4 Additions to Collateral (Other Non-Cash) 5 Deductions to
Collateral (Net Cash Received) 6 Deductions to Collateral (Discounts) 7
Deductions to Collateral (Credit Memos, all) 8 Deductions to Collateral (Other
Non-Cash) 9 Net Change to Collateral 10 Ending Collateral Balance Total Revolver
Gross Collateral 11 Less Collateral Ineligibles (see attached schedule) 12
Eligible Collateral Total Revolver Eligible Collateral 12.A Advance Rate
Percentage 13 Gross Available - Borrowing Base Value 13.A Collateral CAPS 14 Net
Available - Borrowing Base Value 14.A Suppressed Availability 14.B Effective
Advance Rate 15 Total Gross Availability - Borrowing Base Value 15.A SOFA 15.B
Less Availability Reserves (see attached schedule) 16 Total Availability -
Maximum Borrowing Base Value Total Revolver Line Availability 17 Revolver Line
of Credit 17.A Less Line Reserves (see attached schedule) 18 Maximum Borrowing
Limit (Lesser of Lines 16 less 17.A or 17 less 17.A) Total Revolver Available to
Borrow 18.A Suppressed Availability LOAN STATUS 19 Previous Revolver Loan
Balance (Previous Certificate Line 24) 20 Less: Net Collections (Current
Certificate Line 5) 21 Less: Adjustments / Payoff 22 Add: Request for Funds 23
Add: Adjustments / Term Loan Proceeds 24 Current Revolver Loan Balance Total
Current Revolver Loan Balance 25 Letters of Credit/Bankers Acceptance
Outstanding Outstanding Letters of Credit 26 27 Availability Not Borrowed (Lines
18 less 24 less 25 plus 26) Revolver Availability Not Borrowed 28 OVERALL
EXPOSURE (lines 24, 25 & 26) OVERALL EXPOSURE Pursuant to, and in accordance
with, the terms and provisions of that certain Credit Agreement dated as of
September 25, 2019 (as it may be amended or modified from time to time, the
"Agreement") among JPMorgan Chase Bank, N.A., as Administrative Agent for the
Lenders and as an Issuing Bank, the Lenders and other Issuing Banks party
thereto from time to time, Fossil Group Inc. (the "Company", together with the
other Persons party thereto as a borrower from time to time, each individually a
"Borrower" and collectively jointly and severally, the "Borrowers"), and the
other Loan Parties, the Company is executing and delivering to the
Administrative Agent this BORROWING BASE CERTIFICATE accompanied by supporting
data (collectively referred to as the "Certificate"). The Company warrants and
represents to Administrative Agent that this Certificate is true, correct, and
is based on information contained in the Company's own financial accounting
records. The Company, by the execution of this Certificate, hereby ratifies,
confirms and affirms all of the terms, conditions and provisions of the
Agreement, and further certifies on this _______ day of ___________________,
201__, that the Company is in compliance with the Agreement. Further, the
representations and warranties of the Loan Parties set forth in the Agreement or
any other Loan Document are be true and correct in all material respects on and
as of the date hereof. No Default has occurred or is continuing or would result
after giving effect to any Borrowing as of the date hereof. Unless otherwise
defined herein, capitalized terms used herein without definition are used as
defined in the Agreement. BORROWER NAME: AUTHORIZED SIGNATURE: In-line
In-transit Fossil Group, Inc

 



Exhibit B-1

 

 







 

EXHIBIT C

 

[FORM OF] BORROWING REQUEST

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

10 S Dearborn (LL2)
Chicago, IL 60603
Attention: Elizabeth Cruz
Telephone: 312-954-3006
Email: elizabeth.cruz@chase.com

 

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of September 26, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Fossil Group, Inc., a Delaware corporation (the
“Company” or the “Borrower Representative”), Fossil Partners, L.P., a Texas
limited partnership (“Fossil Partners”), the other U.S. Subsidiary Borrowers
from time to time party thereto (together with the Company and Fossil Partners,
the “U.S. Borrowers”), Fossil Group Europe GmbH, a limited liability company
organized under the laws of Switzerland (“Fossil Switzerland”), Fossil Asia
Pacific Limited, a private limited liability company organized under the laws of
Hong Kong (“Fossil Asia”), Fossil (Europe) GmbH, a limited liability company
organized under the laws of Germany (“Fossil Germany”), Fossil (UK) Limited, a
private limited liability company organized under the laws of England and Wales
(Fossil UK”) and Fossil Canada Inc., a corporation organized under the laws of
New Brunswick (“Fossil Canada” and, together with the U.S. Borrowers, Fossil
Switzerland, Fossil Asia, Fossil Germany, Fossil UK, and any other Subsidiary
designated as a Borrower pursuant to the terms of thereof, the “Borrowers,” and
each individually, a “Borrower”), the other Loan Parties party thereto, the
Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
J.P. Morgan AG, as French Collateral Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings specified in the Credit
Agreement.

 

This notice constitutes a Borrowing Request and the Borrower Representative
hereby gives you notice, pursuant to Section 2.03 of the Credit Agreement, that
it requests a Borrowing of Revolving Loans under the Credit Agreement, and in
connection therewith specifies the following information with respect to such
Borrowing:

 

(A)[U.S. Borrowers][Canadian Borrowers][French Borrowers][German Borrowers][Hong
Kong Borrowers][Swiss Borrowers][UK Borrowers]

 

(B)Aggregate amount of Borrowing:9 $  

 

(C)Date of Borrowing (which is a Business Day):  

 

 



9Must comply with Sections 2.01 and 2.02(c) of the Credit Agreement.

 

Exhibit C-1

 



 

(D)Type of Loan:10  

 

(E)Currency of  Borrowing:  

 

(F)Type of Borrowing:11  

 

(E)Initial Interest Period:12  

 

(F)Location and number of the account to which proceeds of the requested
Borrowing are to be disbursed: [Name of Bank] (Account
No.:                                                                       )

 

The Borrower Representative hereby represents and warrants that the conditions
specified in paragraphs (a), (b) and (c) of Section 4.02 of the Credit Agreement
have been satisfied.

 

  Very truly yours,             FOSSIL GROUP, INC., as   Borrower
Representative,               By:     Name:   Title:

 

 





10Specify whether the requested Borrowing is to be a Borrowing under the U.S.
Facility, the Canadian Facility, the European Facility, the French Facility or
the Hong Kong Facility.

 

11Specify whether the requested Borrowing is to be an ABR Borrowing, a
Eurodollar Borrowing, a Canadian Prime Rate Borrowing, a CDOR Rate Borrowing or
a HIBOR Borrowing. If no election as to the Type of Borrowing is specified, then
(a) a Borrowing of U.S. Revolving Loans shall be an ABR Borrowing, (b) a
Borrowing of Canadian Revolving Loans requested in Canadian Dollars shall be a
Canadian Prime Rate Borrowing, (c) a Borrowing of Canadian Revolving Loans,
European Revolving Loans, French Revolving Loans or Hong Kong Revolving Loans
requested in Dollars shall be a Eurodollar Borrowing, (d) a Borrowing of
European Revolving Loans or French Revolving Loans requested in an Alternative
Currency shall be a Eurodollar Borrowing and (e) a Borrowing of Hong Kong
Revolving Loans requested in an Alternative Currency shall be a HIBOR Borrowing.

 

12Applicable to Eurodollar Borrowings, CDOR Rate Borrowings or HIBOR Borrowings
only. Shall be a period contemplated by the definition of the term “Interest
Period” and (a) with respect to any Eurodollar Borrowing or HIBOR Borrowing can
be of one week (solely with respect to a Eurodollar Borrowing), one, two, three
or six months’ (or, with the consent of each Lender, twelve months’) duration
and (b) with respect to any CDOR Rate Borrowing can be of one, two, three or six
months’ (or, with the consent of each Lender, twelve months’) duration. If an
Interest Period is not specified, then the Borrower Representative shall be
deemed to have selected an Interest Period of one month’s or 30 days’, as
applicable, duration.



 

Exhibit C-2

 



 

EXHIBIT D

 

[FORM OF] COMPLIANCE CERTIFICATE

 

[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of the Loan
Parties under the Credit Agreement are as set forth in the Credit Agreement, and
nothing in this Compliance Certificate, or the form hereof, shall modify such
obligations or constitute a waiver of compliance therewith in accordance with
the terms of the Credit Agreement. In the event of any conflict between the
terms of this Compliance Certificate and the terms of the Credit Agreement, the
terms of the Credit Agreement shall govern and control, and the terms of this
Compliance Certificate are to be modified accordingly.]

 

To:          The Lenders party to the Credit Agreement described below

 

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of September 26, 2019 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), among Fossil Group, Inc. (the
“Company” or the “Borrower Representative”), Fossil Partners, L.P. (“Fossil
Partners”), the other U.S. Subsidiary Borrowers from time to time party thereto
(together with the Company and Fossil Partners, the “U.S. Borrowers”), Fossil
Group Europe GmbH (“Fossil Switzerland”), Fossil Asia Pacific Limited (“Fossil
Asia”), Fossil (Europe) GmbH (“Fossil Germany”), Fossil (UK) Limited (Fossil
UK”) and Fossil Canada Inc. (“Fossil Canada” and, together with the U.S.
Borrowers, Fossil Switzerland, Fossil Asia, Fossil Germany, Fossil UK, and any
other Subsidiary designated as a Borrower pursuant to the terms of thereof, the
“Borrowers”), the other Loan Parties party thereto, the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and J.P. Morgan AG, as
French Collateral Agent. Unless otherwise defined herein, capitalized terms used
in this Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES IN HIS CAPACITY AS AN OFFICER OF THE COMPANY
AND NOT IN HIS INDIVIDUAL CAPACITY, ON ITS BEHALF AND ON BEHALF OF THE
BORROWERS, THAT TO HIS KNOWLEDGE AFTER DUE INQUIRY:

 

1.             I am the duly elected [             ]1 of the Company.

 

2.             [Attached as Schedule I hereto are the consolidated financial
statements required by Section 5.01(a) of the Credit Agreement as of the end of
and for the Fiscal Year ended [             ], setting forth in each case in
comparative form the figures for the prior Fiscal Year (including a report
containing management’s discussion and analysis of such financial statements),
all audited by and accompanied by the opinion of an independent registered
public accounting firm of recognized national standing required by Section
5.01(a) of the Credit Agreement.] [or] [The consolidated financial statements
required by Section 5.01(a) of the Credit Agreement as the end of and for the
Fiscal Year ended [            ], setting forth in each case in comparative form
the figures for the prior Fiscal Year, all audited by and accompanied by the
opinion of an independent registered public accounting firm of recognized
national standing required by Section 5.01(a) of the Credit Agreement have been
filed with the SEC and are available on the website of the SEC at
http://www.sec.gov.]

 

 





1To be completed by any of the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller.

 

Exhibit D-1

 



 

[or]

 

[Attached as Schedule I hereto are the consolidated financial statements
required by Section 5.01(b) of the Credit Agreement as of the end of and for the
Fiscal Quarter ended [       ] and the then elapsed portion of the Fiscal Year,
setting forth in each case in comparative form the figures for the corresponding
period of (or, in the case of the balance sheet, as of the end of) the previous
Fiscal Year (including a report containing management’s discussion and analysis
of such financial statements). Such financial statements present fairly in all
material respects the financial position, results of operations and cash flows
on a consolidated basis of the Company and its consolidated Subsidiaries as of
the end of and for such Fiscal Quarter and such portion of the Fiscal Year on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes.] [or] [The consolidated financial
statements required by Section 5.01(b) of the Credit Agreement as of the end of
and for the fiscal quarter ended [       ] and the then elapsed portion of the
fiscal year have been filed with the SEC and are available on the website of the
SEC at http://www.sec.gov. Such financial statements present fairly in all
material respects the financial position, results of operations and cash flows
of the Company and its consolidated Subsidiaries on a consolidated basis as of
the end of and for such fiscal quarter and such portion of the fiscal year on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes.]

 

3.             I have reviewed the terms of the Credit Agreement, and I have
made, or have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Company and its Subsidiaries during the
accounting period covered by the attached financial statements.

 

4.             The examinations described in paragraph 3 did not disclose, and I
have no knowledge of[, in each case except as set forth below,] (i) the
existence of any condition or event which constitutes a Default during or at the
end of the accounting period covered by the attached financial statements or as
of the date of this Certificate or (ii) any change in GAAP or in the application
thereof that has occurred since the date of the audited financial statements
referred to in Section 3.04 of the Credit Agreement.

 

5.             Schedule II hereto sets forth financial data and computations
evidencing the Total Leverage Ratio, all of which data and computations are
true, complete and correct.

 

6.             Schedule III hereto sets forth financial data and computations
evidencing compliance with the covenant set forth in Section 6.12 of the Credit
Agreement, all of which data and computations are true, complete and correct.

 

7.             Schedule IV hereto sets forth the Applicable Rate calculation for
the fiscal quarter most recently ended, based upon the Borrowing Base
Certificate delivered in respect thereof.

 

8.             [With respect to any Unrestricted Subsidiary of the Company,
Schedule V hereto sets forth the balance sheet as of the end of, and statements
of operations for, the period specified in Section 2 hereof, prepared in
accordance with GAAP.]2

 

9.             All notices required under Sections 5.02 and 5.04 of the Credit
Agreement have been provided.

 

 





2Include only for any period during which there exists an Unrestricted
Subsidiary.





 

Exhibit D-2

 



 

Described below are the exceptions, if any, to paragraph 4 by listing (i) the
nature of each Default, the period during which it has existed and the action
which the Borrowers have taken, are taking, or propose to take with respect to
each such Default or (ii) any change in GAAP or the application thereof and the
effect of such change on the attached financial statements [(including the
reconciliation required by Section 5.01(c) of the Credit Agreement with respect
to the amounts included in the calculation of the Fixed Charge Coverage Ratio
for the period of four fiscal quarters most recently ended prior to the date
hereof)]:3 

 

     

 

 





3Include if the applicable change in GAAP or the application thereof is as a
result of the adoption of any proposals set forth in the Proposed Accounting
Standards Update, Leases (Topic 840), issued by the Financial Accounting
Standards Board on August 17, 2010, or any other proposals issued by the
Financial Accounting Standards Board in connection therewith.

 





Exhibit D-3

 



 

The foregoing certifications, together with the computations set forth in
Schedule II, Schedule III and Schedule IV hereto, are made solely in the
capacity of the undersigned as an officer of the Company, and not individually,
and delivered this       day of                 , 20[  ].

 

  FOSSIL GROUP, INC., as Borrower Representative,               By:     Name:  
Title:

 

Exhibit D-4

 



 

SCHEDULE II

 

For the period of four fiscal quarters ended [             ]:

 



1.Consolidated Net Income:  (i)-(ii) =   $[___,___,___]

 

(i)the net income (or loss) of the Company and its Restricted Subsidiaries for
such period, determined on a consolidated basis, without duplication, in
accordance with GAAP:   $[___,___,___]

 

(ii) (a)the net income (or loss) of any Person (other than the Company) that is
not a Restricted Subsidiary except to the extent such net income is actually
paid in cash to the Company or any of its Restricted Subsidiaries by dividend or
other distribution during such period:   $[___,___,___]

 

    (b) the net income (or loss) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Company or any of its Restricted
Subsidiaries or is merged into or consolidated with the Company or any of its
Restricted Subsidiaries or that Person’s assets are acquired by the Company or
any of its Restricted Subsidiaries except to the extent included pursuant to the
foregoing clause (a):   $[___,___,___]

 

(c)the net income (if positive), of any Restricted Subsidiary to the extent that
the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary to the Company or any of its Restricted Subsidiaries of
such net income (i) is not at the time permitted by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to such Subsidiary or (ii) would be
subject to any taxes payable on such dividends or distributions:  
$[___,___,___]

 

2.Consolidated EBITDA:  (i)+(ii)-(iii) =   $[___,___,___]

 

  (i) Consolidated Net Income for such period:   $[___,___,___]            
(ii)1 (a) income and franchise tax expense during such period:   $[___,___,___]
                (b) interest expense (including, without limitation, interest
expense attributable to Capital Leases Obligations and Synthetic Lease
Obligations and all net payment obligations pursuant to interest Swap
Obligations):  

 

$[___,___,___]

 



 



1Items to be set forth without duplication and to the extent deducted in
determining Consolidated Net Income.

 



Schedule II-1

 

 



  (c) amortization, depreciation and other non-cash charges for such period
(except to the extent that such non-cash charges are reserved for cash charges
to be taken in the future):  

$[___,___,___]

              (d) the amount of premium payments paid by the Company or its
Restricted Subsidiaries, and charges in respect of unamortized fees and
expenses, in each case associated with the repayment of Indebtedness:  

$[___,___,___]

              (e) expenses relating to stock-based compensation plans resulting
from the application of Financial Accounting Standards Board Statement No. 123R:
                (f) one-time restructuring charges and reserves:  
$[___,___,___]               (iii) interest income for such period:  
$[___,___,___]           3. Consolidated Cash Interest Expense:  (i)-(ii) =
$[___,___,___]         (i) (a) the cash interest expense (including (x) imputed
interest expense in respect of Capital Lease Obligations and Synthetic Lease
Obligations, (y) all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and (z) net costs
under Swap Agreements entered into to hedge interest rates to the extent such
net costs are allocable to such period in accordance with GAAP) of the Company
and the Restricted Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP:   $[___,___,___]               (b) any interest
accrued during such period in respect of Indebtedness of the Company or any
Restricted Subsidiary that is required to be capitalized rather than included in
consolidated interest expense for such period in accordance with GAAP:  
$[___,___,___]               (c) any cash payments made during such period in
respect of obligations referred to in clause (ii)(c) below that were amortized
or accrued in a previous period:   $[___,___,___]               (ii) (a)
interest income of the Company and the Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP:   $[___,___,___]    
          (b) to the extent included in such consolidated interest expense for
such period, non-cash amounts attributable to amortization or write-off of
capitalized interest or other financing costs paid in a previous period:  
$[___,___,___]

 



Schedule II-2

 

 

  (c) to the extent included in such consolidated interest expense for such
period, non-cash amounts attributable to accretion or amortization of debt
discounts or accrued interest payable in kind for such period:   $[___,___,___]
            4. Consolidated Fixed Charges:[1]  (i)+(ii)+(iii)+(iv)=
$[___,___,___]         (i) Consolidated Cash Interest Expense for such period:  
$[___,___,___]             (ii) cash principal payments on Indebtedness made
during such period (calculated without giving effect to principal payments on
the Existing Term Loan during the first Fiscal Quarter of 2019):  

$[___,___,___]

 

            (iii) expense for income taxes paid in cash during such period:  
$[___,___,___]             (iv) Restricted Payments paid in cash during such
period pursuant to clauses (a)(iii) and (a)(vi) of Section 6.08:  
$[___,___,___]           5. Fixed Charge Coverage Ratio:  ((i)-(ii)-(iii))/(iv)=
[  ] to [  ]         (i) Consolidated EBITDA for such period:   $[___,___,___]  
          (ii) Capital Expenditures for such period (except to the extent
financed with long-term Indebtedness (excluding Loans and Term Loans)):  
$[___,___,___]             (iii) such portion of principal payments on Capital
Lease Obligations or Synthetic Lease Obligations made by the Company and its
consolidated Subsidiaries during such period as is attributable to additions to
property, plant and equipment that have not otherwise been reflected on the
consolidated statement of cash flows as additions to property, plant and
equipment for such period:  

$[___,___,___]

            (iv) Consolidated Fixed Charges for such period:   $[___,___,___]

 

 



2Item to be set forth without duplication.

 



Schedule II-3

 

 

 

SCHEDULE III

 

Applicable Rate Calculation

 

1. Average Availability:  ((i)-(ii))/(iii)=   $[___,___,___]           (i) the
Line Cap at such time:   $[___,___,___]             (ii) the total Credit
Exposure of all Lenders at such time:   $[___,___,___]             (iii) days in
applicable Fiscal Quarter:   [     ]           2. Applicable Rate
Category:  =[I] / [II] / [III]1   [     ]         3. Applicable Rate:          
    (i) Adjusted LIBO Rate/Overnight LIBO Rate/CDOR Rate/HIBOR Rate Loans:  
[     ]%             (ii) ABR/Canadian Prime Rate Loans:   [     ]%

 



 



1If Average Availability is >66.666% of the Line Cap, indicate “I.” If Average
Availability is ≤66.666% of the Line Cap but ≥33.333% of the Line Cap, indicate
“II.” If Average Availability is <33.333% of the Line Cap, indicate “III.”

 

Schedule III-1

 



 



 



EXHIBIT E

 

[FORM OF] INTERCREDITOR AGREEMENT

 

Exhibit E-1

 








 

EXECUTION VERSION

 

 

 

INTERCREDITOR AGREEMENT

 

dated as of

 

September 26, 2019,

 

among

 

JPMORGAN CHASE BANK, N.A.,
as ABL Agent,

 

JPMORGAN CHASE BANK, N.A.,
as Term Loan Agent,

 

Each ADDITIONAL DEBT AGENT from time to time party hereto

 

FOSSIL GROUP, INC.,

as the Company,

 

and the other Grantors from time to time party hereto

 

 







 



 



 

Table of Contents

 



 

  Page ARTICLE I     Definitions SECTION 1.01      New York UCC 1 SECTION
1.02      Other Defined Terms 1 SECTION 1.03      Terms Generally 12 ARTICLE II
  Lien Priorities   SECTION 2.01       Relative Priorities 12 SECTION
2.02       Prohibition on Contests 13 SECTION 2.03       No New Liens 13 SECTION
2.04       Revolving Nature of ABL Obligations 14 ARTICLE III   Enforcement  
SECTION 3.01       Exercise of Remedies 14 SECTION 3.02       Lockbox System 18
ARTICLE IV   Payments   SECTION 4.01        Application of Proceeds 18 SECTION
4.02        Payments Over 19 SECTION 4.03        Delivery of Collateral and
Proceeds 19 ARTICLE V   Other Agreements   SECTION 5.01       Releases 19
SECTION 5.02       Insurance 20 SECTION 5.03       Certain Provisions Regarding
Credit Documents 21 SECTION 5.04       Bailee for Perfection 22 SECTION
5.05       When Discharge of Obligations Deemed Not to Have Occurred 22 SECTION
5.06       Sharing of Information; Rights of Access and Use 23 SECTION
5.07       Consent to License of Intellectual Property 25 SECTION
5.08       Permits and Licenses 25

 



-i-

 



 

ARTICLE VI   Insolvency or Liquidation Proceedings   SECTION 6.01       Cash
Collateral and DIP Financing 26 SECTION 6.02       Relief from the Automatic
Stay 26 SECTION 6.03       Adequate Protection 27 SECTION 6.04       No Waiver
28 SECTION 6.05       Avoidance Issues 28 SECTION 6.06       Post-Petition
Amounts 28 SECTION 6.07       Asset Dispositions 29 SECTION 6.08       Waiver 29
SECTION 6.09       Separate Grants of Security and Separate Classification 29
SECTION 6.10       Voting 30 SECTION 6.11       Reorganization Securities 30
ARTICLE VII   Reliance; Waivers; Etc.   SECTION 7.01       Reliance; Information
30 SECTION 7.02       No Warranties or Liability 30 SECTION 7.03       No Waiver
of Lien Priorities 31 SECTION 7.04       No Marshalling 31 SECTION
7.05       Obligations Unconditional 31 ARTICLE VIII   Miscellaneous   SECTION
8.01       Agent Joinder 32 SECTION 8.02       Notices 32 SECTION
8.03       Conflicts 33 SECTION 8.04       Effectiveness; Continuing Nature of
this Agreement 33 SECTION 8.05       Severability 33 SECTION
8.06       Amendments; Waivers 33 SECTION 8.07       Information Concerning
Financial Condition of Grantors 34 SECTION 8.08       Subrogation 34 SECTION
8.09       Application of Payments 34 SECTION 8.10       Applicable Law 34
SECTION 8.11       WAIVER OF JURY TRIAL 34 SECTION 8.12       Jurisdiction;
Consent to Service of Process 35 SECTION 8.13       Further Assurances 35
SECTION 8.14       Specific Performance 35 SECTION 8.15       Headings 35
SECTION 8.16       Counterparts 35 SECTION 8.17       Authorization 35 SECTION
8.18       Parties in Interest 36 SECTION 8.19       Provisions Solely to Define
Relative Rights 36 SECTION 8.20      Additional Indebtedness 36

 



-ii-

 



 



INTERCREDITOR AGREEMENT dated as of September 26, 2019 (this “Agreement”),
between JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent for,
and acting on behalf of, the ABL Secured Parties (together with its successors
and assigns in such capacity, the “ABL Agent”) and JPMORGAN CHASE BANK, N.A., in
its capacity as administrative agent for, and acting on behalf of, the Term Loan
Secured Parties (together with its successors and assigns in such capacity, the
“Term Loan Agent”) and acknowledged by the Company and each of the other
Grantors. Capitalized terms used in this Agreement have the meanings assigned to
them in Article I below.

 

On the date hereof, (a) Fossil Group, Inc. (the “Company”), the lenders party
thereto and JPMorgan Chase Bank, N.A., as Term Loan Agent, are entering into the
Term Credit Agreement and (b) the Company, the other Grantors, the lenders party
thereto and JPMorgan Chase Bank, N.A., as ABL Agent, are entering into the ABL
Credit Agreement.

 

The ABL Credit Agreement provides that Term Liens shall be permitted under the
covenants contained therein, and the Term Credit Agreement provides that ABL
Liens shall be permitted under the covenants contained therein, only if such
Liens are subject to the terms of an intercreditor agreement in the form of this
Agreement. Accordingly, the ABL Secured Parties and the Term Secured Parties
have authorized and directed the ABL Agent and the Term Agent, respectively, to
enter into this Agreement to set forth their relative rights and remedies with
respect to the Collateral.

 

In consideration of the foregoing and the mutual covenants and obligations
herein set forth and for other good and valuable consideration, the sufficiency
and receipt of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

 

ARTICLE I

Definitions

 

SECTION 1.01              New York UCC. All capitalized terms used but not
defined in this Agreement and that are defined in the UCC as in effect in the
State of New York shall have the meanings specified therein.

 

SECTION 1.02              Other Defined Terms. As used in this Agreement, the
following terms shall have the following meanings:

 

“ABL Agent” has the meaning set forth in the preamble to this agreement.

 

“ABL Collateral” means all “U.S. Collateral,” as defined in the ABL Credit
Agreement, and any other assets of any Grantor now or at any time hereafter
subject or purported under the terms of any ABL Collateral Document to be made
subject to any Lien securing any ABL Obligations.

 

“ABL Collateral Documents” means the ABL Security Agreement and the other
“Collateral Documents,” as defined in the ABL Credit Agreement, and any other
agreement, document or instrument now existing or entered into after the date
hereof that grants a Lien on any assets of Company or any Subsidiary to secure
any ABL Obligations, as each may be Amended from time to time.

 

“ABL Credit Agreement” means the Credit Agreement dated as of date hereof, among
the Company, the Subsidiaries party thereto, the lenders party thereto and
JPMorgan Chase Bank, N.A., as ABL Agent, as amended from time to time.

 





 



 

“ABL Documents” means the ABL Credit Agreement, the ABL Collateral Documents,
all other “Loan Documents,” as defined in the ABL Credit Agreement.

 

“ABL Lenders” means “Lenders,” as defined in the ABL Credit Agreement.

 

“ABL Liens” means all Liens on the Collateral securing the ABL Obligations,
whether created under the ABL Collateral Documents or acquired by possession,
statute (including any judgment lien), operation of law, subrogation or
otherwise and whether or not created following the commencement of any
Insolvency or Liquidation Proceeding, now or hereafter held by or on behalf of
the ABL Agent or any other ABL Secured Party, or any agent or trustee therefor.

 

“ABL Obligations” means all “Secured Obligations,” as defined in the ABL Credit
Agreement (including any such Secured Obligations arising or accruing during the
pendency of any Insolvency or Liquidation Proceeding (including all
Post-Petition Amounts with respect to such obligations)), notwithstanding that
any such Secured Obligations or claims therefor are not allowed or allowable or
shall be disallowed, voided or subordinated in any Insolvency or Liquidation
Proceeding or under any Bankruptcy Law or other applicable law.

 

“ABL Priority Collateral” means any and all of the following that constitute
Collateral: (a) all Accounts (other than Accounts arising under contracts for
the sale of Term Priority Collateral); (b) all Chattel Paper (including
Electronic Chattel Paper); (c) all tax refunds of any kind; (d) all Deposit
Accounts, Securities Accounts and Investment Property (other than any Equity
Interests and any Proceeds Collateral Account), and all cash, cash equivalents,
checks and other negotiable Instruments, funds and other evidences of payment
and all Financial Assets held on deposit therein or credited thereto, and all
Security Entitlements arising therefrom (in each case, subject to Section 3.02,
other than any identifiable Proceeds of the Term Priority Collateral); (e) all
Inventory; (f) all rights to business interruption insurance; (g) solely to the
extent evidencing, governing, securing or otherwise relating to the items
referred to in any of the preceding clauses, all Documents, General Intangibles
(other than Intellectual Property and Equity Interests), Instruments, Commercial
Tort Claims and Letter of Credit Rights; (h) all Proceeds, including insurance
Proceeds, of any of the foregoing and all Supporting Obligations, collateral
security and guarantees or other credit support given by any Person with respect
to any of the foregoing; and (i) all books and records relating to any of the
foregoing. Notwithstanding the foregoing, the term “ABL Priority Collateral”
shall not include any assets referred to in clauses (a), (b), (c) and (d) of the
definition of the term “Term Priority Collateral.”

 

“ABL Secured Parties” means the ABL Agent and the other “Lender Parties” as
defined in the ABL Credit Agreement.

 

“ABL Security Agreement” means, individually and collectively as the context may
require, the U.S. Security Agreement, the Canadian Security Agreements, the
European Security Agreements, the French Security Agreements and the Hong Kong
Security Agreements (each as defined in the ABL Credit Agreement), each dated as
of the date hereof, among the Company, the other Grantors party thereto and the
ABL Agent, as Amended from time to time.

 

“Accounts” means (i) all “accounts,” as such term is defined in the UCC and (ii)
all other rights to payment of money or funds, whether or not earned by
performance,  (a) for Inventory that has been or is to be sold, leased,
licensed, rented, assigned, or otherwise disposed of, (b) for services rendered
or to be rendered, or (c) owed by a credit card issuer or by a credit card
processor resulting from purchases by customers using credit or debit cards
issued by such issuer in connection with the transactions described in clauses
(a) and (b) above, whether such rights to payment constitute payment
intangibles, letter-of-credit rights or any other classification of property, or
are evidenced in whole or in part by instruments, chattel paper, general
intangibles or documents.

 

-2-

 

 



“Additional Debt” means any Additional First Lien Term Debt and any Second Lien
Term Debt.

 

“Additional Debt Agent” means, with respect to any Series of Additional Debt
Obligations, the person or entity that, pursuant to the Additional Debt
Documents relating to such Additional Debt Obligations, holds Liens on the
Collateral on behalf of the Additional Debt Secured Parties thereunder.

 

“Additional Debt Collateral” means, with respect to any Series of Additional
Debt Obligations, all assets and properties subject to Liens created by the
Additional Debt Security Documents to secure such Additional Debt Obligations.

 

“Additional Debt Documents” means each Additional Debt Facility and the
Additional Debt Security Documents and each agreement or document executed
pursuant thereto.

 

“Additional Debt Facility” means one or more debt facilities, commercial paper
facilities or indentures for which the requirements of Section 8.01 of this
Agreement have been satisfied, in each case with banks, other lenders or
trustees, providing for revolving credit loans, term loans, letters of credit,
notes or other borrowings, in each case, as amended, restated, modified,
renewed, refunded, restated, restructured, increased, supplemented, replaced or
refinanced in whole or in part from time to time in accordance with each
applicable Credit Document; provided that the ABL Credit Agreement and the Term
Credit Agreement shall not constitute an Additional Debt Facility at any time.

 

“Additional Debt Lien” means a Lien granted pursuant to any Additional Debt
Security Document to an Additional Debt Agent or Additional Debt Secured Party
at any time upon any property of any Grantor that is Collateral to secure a
Series of Additional Debt Obligations.

 

“Additional Debt Obligations” means, with respect to any Grantor, any
obligations of such Grantor under the Additional Debt Documents and shall
include all Post-Petition Amounts with respect to such obligations.

 

“Additional Debt Secured Parties” means, with respect to any Series of
Additional Debt Obligations, at any time, the Additional Debt Agent and the
other holders from time to time of Additional Debt Obligations of such Series.

 

“Additional Debt Security Documents” means the Additional Debt Facility (insofar
as the same grants a Lien on any collateral) and all security agreements, pledge
agreements, collateral assignments, mortgages, deeds of trust, control
agreements, guarantees, notes and any other documents or instruments now
existing or entered into after the date hereof that create Liens on any assets
or properties of any Grantor to secure any Additional Debt Obligations of the
Grantors owed thereunder to any Additional Debt Secured Parties.

 

“Additional First Lien Term Debt” means any secured debt issued pursuant to an
Additional Debt Facility ranking equal in right of security with Term Loan
Obligations and permitted under the ABL Credit Agreement and the Term Credit
Agreement.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

 



-3-

 

 

“Agent Joinder” means an agreement substantially in the form of Exhibit B.

 

“Agents” means the ABL Agent, the Term Agent and any Additional Debt Agent.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Amend” means, in respect of any Indebtedness, obligation or agreement, to
amend, restate, modify, waive, supplement, restructure, extend, increase or
renew such Indebtedness, obligation or agreement, in whole or in part. The terms
“Amended” and “Amendment” shall have correlative meanings.

 

“Banking Services” has the meaning set forth in the ABL Credit Agreement.

 

“Banking Services Obligations” has the meaning set forth in the ABL Credit
Agreement.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Law” means the Bankruptcy Code and any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

“Cash Collateral Usage” has the meaning set forth in Section 6.01.

 

“Casualty” means any insured event of damage or casualty relating to all or any
part of the Collateral.

 

“Class” refers to either (a) the ABL Agent, the ABL Collateral Documents, the
ABL Credit Agreement, the ABL Documents, the ABL Obligations or the ABL Secured
Parties, on the one hand, as opposed to (b) the Term Agents, the Term Collateral
Documents, the Term Documents, the Term Obligations or the Term Secured Parties,
on the other hand.

 

“Collateral” means any assets of Company or any Subsidiary that constitute the
ABL Collateral or the Term Collateral.

 

“Collateral Documents” means the ABL Collateral Documents and the Term
Collateral Documents.

 

“Company” has the meaning set forth in the recitals to this Agreement.

 

“Condemnation” means any taking, exercise of rights of eminent domain, public
improvement, inverse condemnation, condemnation or similar action of or
proceeding by any Governmental Authority or any other Person relating to any
part of the Collateral.

 

“Condemnation Proceeds” means all compensation, awards and other payments or
relief (including instruments and payments with respect to a deed in lieu of
condemnation) to which Company or any Subsidiary shall be entitled by law or
otherwise in respect of any Condemnation.

 



-4-

 

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlling Term Agent” means (i) for so long as there is only one Series of
Term Debt, the Term Agent for such Series, (ii) at any time when there is more
than one Series of First Lien Term Debt, the “Applicable Collateral Agent” (or
any comparable term) , as such term is defined in the Pari Passu First Lien
Intercreditor Agreement, as designated by such Term Agent in a notice to the ABL
Agent, (iii) at any time when Term Debt consists of only one Series of Second
Lien Term Debt, the Term Agent for such Series, and (iv) at any time when Term
Debt consists solely of two or more Series of Second Lien Term Debt, the Term
Agent designated by all then existing Term Agents in a notice to the ABL Agent.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting to any Person any right under any Copyright now or hereafter owned by
any other Person or that such other Person otherwise has the right to license,
and all rights of any such Person under any such agreement.

 

“Copyrights” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise, and (b) all registrations and
recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations, recordings and applications in
the United States Copyright Office or any similar office in any other country.

 

“Credit Agreements” means the ABL Credit Agreement and the Term Credit
Agreement.

 

“Credit Documents” means the ABL Documents and the Term Documents.

 

“DIP Financing” has the meaning set forth in Section 6.01.

 

“Discharge” means, with respect to the Obligations of any Class, subject to
Sections 5.05 and 6.05:

 

(a)       payment in full in cash of the principal of and interest (including
any Post-Petition Amounts in the nature of interest) on all Obligations of such
Class;

 

(b)       payment in full in cash of all other Obligations of such Class that
are due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (including any Post-Petition Amounts in the
nature of fees, costs, expenses and other amounts);

 

(c)       except for purposes of Section 5.02, termination or expiration of all
commitments, if any, to extend credit that would give rise to Obligations of
such Class; and

 

(d)       termination or cash collateralization of all letters of credit the
reimbursement or payment obligations in respect of which constitute Obligations
of such Class (any such cash collateralization to be in an amount and manner
reasonably satisfactory to the Agent of such Class, but in no event shall such
amount be greater than 103% of the aggregate undrawn face amount of such letters
of credit).

 



-5-

 

 

“Discharge of Senior Obligations” means, with respect to any Collateral, the
Discharge of Obligations constituting Senior Obligations with respect to such
Collateral. The parties hereto acknowledge that (a) with respect to the ABL
Liens on the Term Priority Collateral and the ABL Obligations insofar as they
are secured by such Liens, a Discharge of Senior Obligations shall mean a
Discharge of the Term Obligations and (b) with respect to the Term Liens on the
ABL Priority Collateral and the Term Obligations insofar as they are secured by
such Liens, the Discharge of Senior Obligations shall mean a Discharge of the
ABL Obligations.

 

“Disposition” means any sale, lease, exchange, transfer or other disposition.

 

“Domestic Subsidiary” means any Subsidiary of the Company that is organized
under the laws of the United States, any state of the United States or the
District of Columbia.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than, prior to the date of such conversion, any
Indebtedness that is convertible into any such Equity Interests).

 

“First Lien Term Debt” means the Term Obligations and the Additional First Lien
Term Debt.

 

“Foreign Collateral” means any assets pledged by any Foreign Subsidiary to
secure ABL Obligations.

 

“Foreign Subsidiary” means any Subsidiary of Company, other than a Domestic
Subsidiary.

 

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).

 

“Grantors” means Company and each Subsidiary that shall have created or
purported to create Liens to secure each of (i) the ABL Obligations and (ii) the
Term Obligations. Each Grantor shall execute a Grantor Acknowledgement in the
form of Exhibit A hereto.

 

“Indebtedness” means and includes all obligations that constitute “Indebtedness”
within the meaning of the ABL Credit Agreement or the Term Credit Agreement, as
in effect on the date hereof.

 

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under the Bankruptcy Code or other applicable Bankruptcy Law
with respect to any Grantor, (b) any other voluntary or involuntary insolvency,
reorganization or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or other similar case or proceeding with respect to
any Grantor or with respect to a material portion of the assets of any Grantor,
(c) any liquidation, dissolution, reorganization or winding-up of any Grantor,
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy, or (d) any assignment for the benefit of creditors or any other
marshaling of assets and liabilities of any Grantor.

 



-6-

 

 

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
domain names, confidential or proprietary technical and business information,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

 

“Intellectual Property License” has the meaning set forth in Section 5.08(a).

 

“Junior Agent” means, the ABL Agent with respect to the Term Priority Collateral
and each Term Agent with respect to the ABL Priority Collateral, and
accordingly, any reference herein to the “Junior Agent” shall be construed as a
reference to the ABL Agent insofar as the Term Priority Collateral is concerned
and to the Term Agents insofar as the ABL Priority Collateral is concerned.

 

“Junior Documents” means (a) with respect to Junior Obligations that are ABL
Obligations or Junior Secured Parties that are ABL Secured Parties, the ABL
Documents and (b) with respect to Junior Obligations that are Term Obligations
or the Junior Secured Parties that are Term Secured Parties, the Term Documents.

 

“Junior Lien Intercreditor Agreement” means the Junior Lien Intercreditor
Agreement, substantially in the form of Exhibit K to the Term Credit Agreement.

 

“Junior Liens” means, subject to the proviso set forth in Section 2.01(a), (a)
with respect to the ABL Priority Collateral or the ABL Liens on the ABL Priority
Collateral, the Term Liens on such Collateral, and (b) with respect to the Term
Priority Collateral or the Term Liens on the Term Priority Collateral, the ABL
Liens on such Collateral.

 

“Junior Obligations” means (a) with respect to the ABL Priority Collateral, any
ABL Liens thereon or any ABL Obligations owed to any ABL Secured Parties secured
by the ABL Priority Collateral, the Term Obligations that are secured by Junior
Liens on such ABL Priority Collateral and (b) with respect to the Term Priority
Collateral, any Term Liens thereon or any Term Obligations owed to any Term
Secured Parties secured by the Term Priority Collateral, the ABL Obligations
that are secured by Junior Liens on such Term Priority Collateral.

 

“Junior Priority Collateral” means (a) with respect to the ABL Agent and any
other ABL Secured Party, Term Priority Collateral and (b) with respect to any
Term Debt Agent and any other Term Secured Party, ABL Priority Collateral.

 

“Junior Secured Parties” means, the ABL Secured Parties with respect to the Term
Priority Collateral and the Term Secured Parties with respect to the ABL
Priority Collateral, and accordingly, any reference herein to the “Junior
Secured Parties” shall be construed as a reference to the ABL Secured Parties
insofar as the Term Priority Collateral is concerned and to the Term Secured
Parties insofar as the ABL Priority Collateral is concerned.

 

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement with respect to intellectual property to
which any Grantor is a party.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

 



-7-

 

 

“New Agent” has the meaning set forth in Section 5.05.

 

“Notice of New Obligations” has the meaning set forth in Section 5.05.

 

“Notification of Proceeds” has the meaning set forth in Section 3.02.

 

“Obligations” means all ABL Obligations and all Term Obligations.

 

“Officer” means the chief executive officer, the president, any vice president,
the chief operating officer or any chief financial officer, treasurer or
controller of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this Agreement. Any document delivered hereunder that is signed by an Officer
of a Grantor shall be conclusively presented to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Grantor
and such Officer shall be conclusively presumed to have acted on behalf of such
Grantor.

 

“Officer’s Certificate” means a certificate signed on behalf of applicable
Grantor by an Officer of such Grantor, who must be the principal executive
officer, the principal financial officer, the treasurer or the principal
accounting officer of such Grantor.

 

“Pari Passu First Lien Intercreditor Agreement” means the Pari Passu Lien
Intercreditor Agreement, substantially in the form of Exhibit L to the Term
Credit Agreement.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Person any right to make, use or sell any invention on which a
Patent now or hereafter owned by any other Person, or that any other Person now
or hereafter otherwise has the right to license, is in existence, and all rights
of any such Person under any such agreement.

 

“Patents” means, with respect to any Person, all of the following now owned or
hereafter acquired by such Person: (a) all letters patent of the United States
or the equivalent thereof in any other country, all registrations and recordings
thereof and all applications for letters patent of the United States or the
equivalent thereof in any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or any
similar offices in any other country, and (b) all reissues, continuations,
divisions, continuations-in-part, renewals or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Pledged or Controlled Collateral” has the meaning set forth in Section 5.04(a).

 

“Post-Petition Amounts” means, with respect to any Obligations, all interest
(including interest accruing at the default rate specified in the applicable
Credit Documents), fees, costs, expenses and other amounts that would accrue and
become due after commencement of any Insolvency or Liquidation Proceeding but
for the commencement of such Insolvency or Liquidation Proceeding, whether or
not such amounts are allowed or allowable, in whole or in part, in any such
Insolvency or Liquidation Proceeding.

 



-8-

 

 

“Proceeds Collateral Account” has the meaning set forth in the Term Credit
Agreement as in effect on the date hereof (or any equivalent account into which
solely proceeds of disposition of Term Priority Collateral are held or required
to be held).

 

“Recovery” has the meaning set forth in Section 6.05.

 

“Refinance” means, in respect of any Indebtedness, to refinance or replace, or
to issue other Indebtedness in exchange for or replacement of, such Indebtedness
in whole or in part. The terms “Refinanced” and “Refinancing” shall have
correlative meanings.

 

“Related Secured Parties” means (a) in the case of the ABL Agent, the ABL
Secured Parties, (b) in the case of the Term Loan Agent, the Term Loan Secured
Parties and (c) in the case of any Additional Debt Agent, the Additional Debt
Secured Parties.

 

“Second Lien Term Debt” means any secured debt issued pursuant to an Additional
Debt Facility ranking junior in right of security to the Term Loan Obligations
and any Additional First Lien Term Debt and permitted under the ABL Credit
Agreement and the Term Credit Agreement.

 

“Secured Parties” means the ABL Secured Parties and the Term Secured Parties.

 

“Senior Agent” means the ABL Agent with respect to the ABL Priority Collateral
and each Term Debt Agent with respect to the Term Priority Collateral, and
accordingly, any reference herein to the “Senior Agent” shall be construed as a
reference to the ABL Agent insofar as the ABL Priority Collateral is concerned
and to each Term Agent insofar as the Term Priority Collateral is concerned.

 

“Senior Documents” means (a) with respect to Senior Obligations that are ABL
Obligations, the ABL Documents and (b) with respect to Senior Obligations that
are Term Obligations, the Term Debt Documents.

 

“Senior Liens” means, subject to the proviso set forth in Section 2.01(a), (a)
with respect to the ABL Priority Collateral or the Term Liens on the ABL
Priority Collateral, the ABL Liens on such Collateral, and (b) with respect to
the Term Priority Collateral or the ABL Liens on the Term Priority Collateral,
the Term Liens on such Collateral, and, in each case, any Liens incurred in
connection with any Refinancing of Senior Obligations that are deemed to be
Senior Liens under Section 5.05.

 

“Senior Obligations” means (a) with respect to the ABL Priority Collateral, any
Term Debt Liens thereon or any Term Obligations owed to any Term Secured Parties
secured by the ABL Priority Collateral, the ABL Obligations that are secured by
Senior Liens on such ABL Priority Collateral and (b) with respect to the Term
Priority Collateral, any ABL Liens thereon or any ABL Obligations owed to any
ABL Secured Parties secured by the Term Priority Collateral, the Term
Obligations that are secured by Senior Liens on such Term Priority Collateral.

 

“Senior Priority Collateral” means (a) with respect to the ABL Agent and any
other ABL Secured Party, ABL Priority Collateral and (b) with respect to any
Term Agent and any other Term Secured Party, Term Priority Collateral.

 

“Senior Secured Parties” means the ABL Secured Parties with respect to the ABL
Priority Collateral and the Term Secured Parties with respect to the Term
Priority Collateral, and accordingly, any reference herein to the “Senior
Secured Parties” shall be construed as a reference to the ABL Secured Parties
insofar as the ABL Priority Collateral is concerned and to the Term Secured
Parties insofar as the Term Priority Collateral is concerned.

 



-9-

 

 

“Series” means each of (a) the Term Loan Obligation and (b) each class or
issuance of Additional Debt Obligations incurred under a single Additional Debt
Facility. “Series” when used with respect to any agent, person, document, lien
or other item with respect to any Term Obligations shall have a correlative
meaning.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, (a)
any Person the accounts of which would be consolidated with those of the parent
in the parent’s consolidated financial statements if such financial statements
were prepared in accordance with GAAP as of such date and (b) any other Person
(i) of which Equity Interests representing more than 50% of the equity value or
more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (ii) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of Company.

 

“Successor Intellectual Property License” has the meaning set forth in Section
5.08(b).

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Company or any
Subsidiary shall be a Swap Agreement.

 

“Swap Obligations” shall mean, with respect to any Person, the obligations of
such Person under any Swap Agreement.

 

“Term Agents” means the Term Loan Agent and each Additional Debt Agent.

 

“Term Collateral” means the Term Loan Collateral and any Additional Debt
Collateral.

 

“Term Collateral Documents” means the Term Loan Collateral Documents and any
Additional Debt Security Documents.

 

“Term Credit Agreement” means the Term Credit Agreement dated as of the date
hereof, among the Company, the lenders party thereto and JPMorgan Chase Bank,
N.A., as Term Loan Agent, as Amended from time to time.

 

“Term Debt” means the First Lien Term Debt and the Second Lien Term Debt.

 

“Term Documents” means the Term Loan Documents and any Additional Debt
Documents.

 

“Term Facility” means the Loans (as defined in the Term Credit Agreement) and
any Additional Debt Facility.

 

“Term Lien” means each Term Loan Lien and each Additional Debt Lien.

 

“Term Loan Agent” has the meaning set forth in the preamble to this Agreement.

 



-10-

 

 

“Term Loan Collateral” means all “Collateral”, as defined in the Term Credit
Agreement, and any other assets of any Grantor now or at any time hereafter
subject or purported under the terms of any Term Collateral Document to be made
subject to any Lien securing any Term Obligations.

 

“Term Loan Collateral Documents” means the Term Loan Guarantee and Collateral
Agreement, the Term Mortgages and the other “Collateral Documents,” as defined
in the Term Credit Agreement, and any other agreement, document or instrument
now existing or entered into after the date hereof that grants a Lien on any
assets of Company or any Subsidiary to secure any Term Obligations, as each may
be Amended from time to time.

 

“Term Loan Documents” means the Term Credit Agreement, the Term Loan Collateral
Documents, all other “Loan Documents,” as defined in the Term Credit Agreement.

 

“Term Loan Guarantee and Collateral Agreement” means the Guarantee and
Collateral Agreement dated as of the date hereof, among Company, the
Subsidiaries party thereto and the Term Loan Agent, as Amended from time to
time.

 

“Term Loan Liens” means all Liens on the Collateral securing the Term Loan
Obligations, whether created under the Term Loan Collateral Documents or
acquired by possession, statute (including any judgment lien), operation of law,
subrogation or otherwise and whether or not created following the commencement
of any Insolvency or Liquidation Proceeding, now or hereafter held by or on
behalf of the Term Loan Agent or any other Term Loan Secured Party, or any agent
or trustee therefor.

 

“Term Loan Mortgage” means each mortgage, deed of trust, assignment of leases
and rents or other security document that grants a Lien on any real property
owned or leased by any Grantor to secure any Term Loan Obligations.

 

“Term Loan Obligations” means all “Secured Obligations,” as defined in the Term
Guarantee and Collateral Agreement (including any such Secured Obligations
arising or accruing during the pendency of any Insolvency or Liquidation
Proceeding (including all Post-Petition Amounts with respect to such
obligations)), notwithstanding that any such Secured Obligations or claims
therefor are not allowed or allowable or shall be disallowed, voided or
subordinated in any Insolvency or Liquidation Proceeding or under any Bankruptcy
Law or other applicable law.

 

“Term Loan Secured Parties” means the Term Loan Agent and the other “Secured
Parties” as defined in the Term Loan Guarantee and Collateral Agreement.

 

“Term Obligations” means the Term Loan Obligations and any Additional Debt
Obligations.

 

“Term Priority Collateral” means any and all of the following that constitute
Collateral: (a) all Equipment, all real property and interests therein
(including both fee and leasehold interests) and all fixtures; (b) all
Intellectual Property; (c) each Proceeds Collateral Account, and all cash, cash
equivalents, checks and other negotiable Instruments, funds and other evidences
of payment and all Financial Assets held on deposit therein or credited thereto,
and all Security Entitlements arising therefrom; (d) all Equity Interests; (e)
to the extent not expressly constituting ABL Priority Collateral, all Commercial
Tort Claims, all Documents, all General Intangibles, all Instruments and all
Letter of Credit Rights; (f) all other Collateral not constituting ABL Priority
Collateral; (g) all identifiable Proceeds, including insurance Proceeds (other
than business interruption insurance proceeds), of any of the foregoing and all
Supporting Obligations collateral security and guarantees or other credit
support given by any Person with respect to any of the foregoing; and (h) all
books and records relating to any of the foregoing.

 



-11-

 

 

“Term Secured Parties” means the Term Loan Secured Parties and any Additional
Debt Secured Parties.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Person any right to use any Trademark now or hereafter owned by
any other Person, or that any other Person otherwise has the right to license,
and all rights of any such Person under any such agreement.

 

“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations, recordings and applications in the United States Patent and
Trademark Office or any similar offices in any other country or any political
subdivision thereof, and all extensions or renewals thereof, (b) all goodwill
associated therewith or symbolized thereby and (c) all other assets, rights and
interests that uniquely reflect or embody such goodwill.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

SECTION 1.03              Terms Generally. The definitions of terms in this
Agreement shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” The words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all real and
personal, tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected persons customarily comply) of all Governmental Authorities.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time Amended
(subject to any restrictions on such Amendments set forth herein); (b) any
reference herein to any Person shall be construed to include such Person’s
permitted successors and assigns, and any reference herein to Company or any
other Grantor shall be construed to include Company or such other Grantor as
debtor and debtor-in-possession and any receiver or trustee for Company or such
other Grantor, as the case may be, in any Insolvency or Liquidation Proceeding;
(c) the words “herein”, “hereof’ and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof; and (d) all references herein to Articles and
Sections shall be construed to refer to Articles and Sections of this Agreement.

 

ARTICLE II

Lien Priorities

 

SECTION 2.01              Relative Priorities.

 

(a)       Notwithstanding (i) the date, time, method, manner or order of grant,
attachment or perfection of any ABL Lien or any Term Lien on any Collateral,
(ii) any provision of the UCC or any other applicable law or of any ABL Document
or any Term Document, (iii) any defect or deficiencies in, or failure to
perfect, any ABL Lien or any Term Lien, (iv) whether or not such ABL Lien or
Term Lien is subordinated to any Lien securing any other obligation of any
Grantor or any other Person or otherwise subordinated, voided, avoided,
invalidated, or lapsed, or (v) any other circumstance whatsoever, each Agent,
for itself and on behalf of its Related Secured Parties, hereby agrees that:

 



-12-

 

 

(A)      any ABL Lien on any ABL Priority Collateral, regardless of how
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be senior in all respects and prior to any Term Lien on any
ABL Priority Collateral;

 

(B)      any Term Lien on any ABL Priority Collateral, regardless of how
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be junior and subordinate in all respects to any ABL Lien on
any ABL Priority Collateral;

 

(C)      any Term Lien on any Term Priority Collateral, regardless of how
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be senior in all respects and prior to any ABL Lien on any
Term Priority Collateral; and

 

(D)      any ABL Lien on any Term Priority Collateral, regardless of how
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be junior and subordinate in all respects to any Term Lien
on any Term Priority Collateral;

 

(b)      The relative Lien priorities in respect of any Collateral set forth in
this Section are only with respect to the priority of the Liens held by or on
behalf of the Agents and their Related Secured Parties and shall not constitute
a subordination of any Obligations to any other Obligations.

 

SECTION 2.02              Prohibition on Contests. Each Agent, for itself and on
behalf of its Related Secured Parties, agrees that none of them will (and hereby
waives any right to) contest or question the validity or enforceability of, or
join or otherwise support any other Person in contesting or questioning the
validity or enforceability of, in any proceeding, including any Insolvency or
Liquidation Proceeding, (a) the existence, perfection, priority, validity or
enforceability of any ABL Lien or any Term Lien, (b) the validity, allowability,
or enforceability of any ABL Obligations or any Term Obligations or (c) the
enforceability of this Agreement; provided that nothing in this Agreement shall
be construed to prevent or impair the right of any Secured Party to enforce this
Agreement.

 

SECTION 2.03              No New Liens.

 

(a)       Whether or not any Insolvency or Liquidation Proceeding has been
commenced, the parties hereto agree that no Grantor shall grant any Secured
Party any additional Lien under any Collateral Document on any asset of any
Grantor to secure Obligations of any Class or Series unless such Grantor has
also granted or concurrently grants a Lien on such asset to secure the
Obligations of the other Class (all such Liens to have the relative priorities
set forth herein based on whether the assets subject to such Liens constitute
ABL Priority Collateral or Term Priority Collateral); provided that the
foregoing shall not apply to (i) Liens on Foreign Collateral, liens on real
property, and Liens on any asset of any Grantor granted to secure Obligations of
any Class if such asset is expressly excluded from the grant of a security
interest by such Grantor pursuant to the Collateral Documents of the other
Class, (ii) collateral consisting of cash and cash equivalents pledged to secure
ABL Obligations consisting of reimbursement obligations in respect of Letters of
Credit or otherwise held by the ABL Agent pursuant to Section __, or Section __
of the ABL Credit Agreement and (iii) additional Liens on any asset of any
Grantor granted to secure Obligations of any Class if, prior to such grant, such
Grantor has offered in writing to grant a Lien on such asset to secure
Obligations of the other Class and the Agent of such other Class has
affirmatively declined in writing to accept such Lien or has failed to respond
to such offer within 30 days thereof, in which case such Agent shall be deemed
to have declined to accept such Lien. To the extent that the foregoing
provisions are not complied with for any reason, without limiting any other
rights and remedies available to the other Agent or any of its Related Secured
Parties, each Agent, for itself and on behalf of its Related Secured Parties,
agrees that it shall also hold any such additional Lien for the benefit of the
Secured Parties of the other Class (but may retain such Lien for itself and its
Related Secured Parties, subject to the relative Lien priorities set forth in
this Agreement) and any amounts received by or distributed to such Agent or any
of its Related Secured Parties pursuant to or as a result of Liens granted in
contravention of this Section shall be subject to Sections 4.01 and 4.02.

 



-13-

 

 



(b)       Each Agent agrees, for itself and on behalf of its Related Secured
Parties, to cooperate in good faith in order to determine, upon any reasonable
request by the other Agent, the specific assets included in the ABL Collateral
and the Term Collateral, the steps taken to perfect the ABL Liens and the Term
Liens thereon and the identity of the respective parties obligated under the ABL
Documents and the Term Documents.

 

(c)       The parties hereto agree that (i) the Term Obligations are not secured
by the Foreign Collateral (ii) nothing in this Agreement shall limit or affect
the rights and remedies of the ABL Secured Parties with respect to the Foreign
Collateral and (iii) no Term Secured Party shall commence or take any
enforcement action with respect to the Foreign Subsidiaries or the Foreign
Collateral pledged by the Foreign Subsidiaries. 

 

SECTION 2.04              Revolving Nature of ABL Obligations. Each Term Agent,
for itself and on behalf of its Related Secured Parties, expressly acknowledges
and agrees that (a) the ABL Credit Agreement includes a revolving commitment and
that in the ordinary course of business the ABL Agent and the ABL Lenders will
apply payments and make advances thereunder, (b) the amount of the ABL
Obligations that may be outstanding at any time or from time to time may be
increased (subject to any limitations set forth in the ABL Credit Agreement) or
reduced and subsequently reborrowed, (c) all cash collateral received by the ABL
Agent may be applied, reversed, reapplied, credited, or reborrowed, in whole or
in part, to the ABL Obligations at any time and from time to time and (d) the
advance rates under the ABL Credit Agreement may be reduced, and Reserves (as
defined in the ABL Credit Agreement) may be imposed, under the terms of the ABL
Credit Agreement, in each case without altering or otherwise affecting the Lien
priorities set forth in this Agreement.

 

ARTICLE III

Enforcement

 

SECTION 3.01              Exercise of Remedies.

 

(a)       Until the Discharge of Senior Obligations with respect to such
Collateral has occurred, whether or not any Insolvency or Liquidation Proceeding
has been commenced, each Agent, for itself and on behalf of its Related Secured
Parties, agrees that none of them will:

 

(i)        enforce or exercise, or seek to enforce or exercise, any rights or
remedies with respect to any Senior Priority Collateral of any Secured Party of
the other Class (including the exercise of any right of set-off, recoupment, or
enforcement of any right under any lockbox agreement, control agreement,
landlord waiver or bailee’s letter or similar agreement or arrangement) or
institute any action or proceeding with respect to such rights or remedies
(including any action of foreclosure); provided that the parties hereto
acknowledge and agree that this Section shall not in any way prohibit any Agent
or any of its Related Secured Parties from (A) commencing, or joining in filing
of a petition for commencement of, any involuntary Insolvency or Liquidation
Proceeding of the type described in clause (a) or (b) of the definition of such
term or (B) exercising any of its rights during an Insolvency or Liquidation
Proceeding to the extent expressly permitted by Article VI;

 



-14-

 

 

(ii)       subject to the proviso set forth in paragraph (a)(i) of this Section,
commence or join with any Person (other than the Senior Secured Parties upon the
request or with the consent thereof) in commencing, or file with any court
documents that seek to commence, or petition for or vote in favor of, any action
or proceeding with respect to any rights or remedies with respect to any Senior
Priority Collateral of any Secured Party of the other Class (including any
foreclosure action or seeking or requesting relief from or modification of the
automatic stay or any other stay in any Insolvency or Liquidation Proceeding to
enable the commencement and pursuit thereof);

 

(iii)      contest, protest or object to any foreclosure proceeding or action
brought by any Secured Party of the other Class with respect to, or any other
enforcement or exercise by any Secured Party of such other Class of any rights
and remedies relating to, any Senior Priority Collateral of such Secured Party,
whether under the Credit Documents of such other Class or otherwise and
including any Disposition of any such Senior Priority Collateral, whether by
foreclosure or otherwise; and

 

(iv)     contest, protest or object to the forbearance by any Secured Party of
the other Class from bringing or pursuing any foreclosure proceeding or action
with respect to, or any other enforcement or exercise by any Secured Party of
such other Class of any rights or remedies relating to, any Senior Priority
Collateral of such Secured Party;

 

provided that, in each case under this Section, the Junior Liens on such
Collateral shall attach to all Proceeds of such Collateral resulting from
actions taken by any Senior Secured Party in accordance with this Agreement,
subject to the relative Lien priorities set forth in Section 2.01.

 

(b)       Subject to the terms and conditions of this Agreement (including
paragraph (a)(i) of this Section), until the Discharge of Senior Obligations
with respect to such Collateral has occurred, whether or not any Insolvency or
Liquidation Proceeding has been commenced, the Senior Secured Parties in respect
of such Collateral shall have the exclusive right to enforce and exercise rights
and remedies (including the exercise of any right of set-off, recoupment, any
right under any lockbox agreement, control agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement and the right to credit bid
their debt) with respect to any of their Senior Priority Collateral and, in the
course of such exercise, make related determinations regarding the release,
Disposition or restrictions with respect to any such Collateral, without any
consultation with or the consent of any Junior Secured Party; provided that the
Junior Liens on such Collateral shall remain on the remaining Proceeds of such
Collateral so released or Disposed of, subject to the relative Lien priorities
set forth in Section 2.01. In exercising rights and remedies with respect to any
of its Senior Priority Collateral, each Senior Secured Party may enforce the
provisions of the applicable Senior Documents and exercise remedies thereunder,
all in such order and in such manner as it may determine in its sole discretion.
Such exercise and enforcement shall include the right of any agent appointed by
any Senior Secured Party to sell or otherwise Dispose of such Collateral upon
foreclosure, to incur expenses in connection with such sale or other Disposition
and to exercise all the rights and remedies of a secured creditor under the UCC
and of a secured creditor under the Bankruptcy Laws of any applicable
jurisdiction.

 

(c)       Notwithstanding the foregoing provisions of this Section, the Secured
Parties of any Class may:

 



-15-

 

 

(i)        file a claim, proof of claim, or statement of interest with respect
to Obligations of such Class in any Insolvency or Liquidation Proceeding;

 

(ii)       take any action in order to create, perfect, preserve, protect or
prove (but not enforce) their Junior Liens on any Collateral, provided that no
such action is, or could reasonably be expected to be, (A) adverse to the
priority status of any Senior Liens on such Collateral or the rights of any
Senior Secured Party to exercise remedies in respect thereof or (B) otherwise
inconsistent with the terms of this Agreement, including the automatic release
of Junior Liens provided in Section 5.01;

 

(iii)      file any responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of any Secured
Party of such Class, including any claims secured by Junior Priority Collateral
thereof, or the avoidance of any Liens on the Collateral securing Obligations of
such Class, in each case, to the extent not inconsistent with the terms of this
Agreement;

 

(iv)      exercise their rights and remedies as unsecured creditors to the
extent (and only to the extent) provided in paragraph (e) of this Section,
including filing any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under any Insolvency or Liquidation Proceeding, in accordance with applicable
law (including the Bankruptcy Laws of any applicable jurisdiction), in each
case, to the extent not inconsistent with or prohibited by the terms of this
Agreement;

 

(v)      vote on any plan of reorganization or similar dispositive restructuring
plan (including to accept or reject any plan of partial or complete liquidation,
reorganization, arrangement, composition or extension) and make other filings
and make any arguments and motions, in each case, to the extent not inconsistent
with or prohibited by the terms of this Agreement; and

 

(vi)      join (but not exercise any control with respect to) any judicial
foreclosure proceeding or other judicial lien enforcement proceeding with
respect to any Collateral initiated by any Senior Secured Party with respect
thereto, to the extent that any such action could not reasonably be expected to
restrain, hinder, limit, delay for any significant period or otherwise interfere
with the exercise of rights or remedies with respect to such Collateral by the
Senior Secured Parties (it being understood that no Junior Secured Party shall
be entitled to receive any Proceeds thereof unless otherwise expressly permitted
hereby).

 

Each Agent, for itself and on behalf of its Related Secured Parties, agrees that
to the extent it shall receive any Senior Priority Collateral of any Secured
Party of the other Class or any Proceeds of any such Collateral in connection
with the enforcement or exercise of any right or remedy (including any right of
set-off) with respect to such Collateral in its capacity as a creditor, or in
connection with any insurance policy relating to any such Collateral or any
Condemnation Proceeds relating to any such Collateral, it shall hold such
Collateral in a manner that is consistent with, or otherwise required by, the
terms of this Agreement (including Section 4.02 hereof). Without limiting the
generality of the foregoing, until the Discharge of Senior Obligations with
respect to such Collateral has occurred, except as expressly provided in this
paragraphs (a) and (c) of this Section (but subject to Section 4.02) and
Sections 5.06, 5.07, 5.08, and 6.03, the sole right of the Secured Parties of
any Class with respect to any of the Senior Priority Collateral of the Secured
Parties of the other Class is to hold a Junior Lien on such Collateral and to
receive a share of the Proceeds thereof, if any, after such Discharge of Senior
Obligations has occurred.

 



-16-

 

 

(d)       Subject to paragraphs (a) and (c) of this Section and Sections 5.06,
5.07, 5.08, and 6.03, each Agent, for itself and on behalf of its Related
Secured Parties:

 

(i)        agrees that neither such Agent nor any of its Related Secured Parties
will take any action that (A) could reasonably be expected to restrain, hinder,
limit, delay or otherwise interfere with (1) any enforcement or exercise of
remedies with respect to any Senior Priority Collateral of any Secured Party of
the other Class, including any Disposition of such Senior Priority Collateral,
whether by foreclosure or otherwise, or (2) the realization by any Secured Party
of the other Class of the full value of any of its Senior Priority Collateral or
(B) otherwise would be prohibited hereunder, including any Disposition of any
such Collateral, whether by foreclosure or otherwise;

 

(ii)       waives any and all rights such Agent or any of its Related Secured
Parties may have as junior lien creditors or otherwise to object to the manner
in which any Secured Party of the other Class seeks to enforce or collect any
Obligations of such other Class or to enforce or realize on its Senior Liens on
any Collateral undertaken in accordance with this Agreement, regardless of
whether any action or failure to act by or on behalf of any Secured Party of
such other Class is adverse to the interests of such Agent or any of its Related
Secured Parties; and

 

(iii)      acknowledges and agrees that no covenant, agreement or restriction
contained in any Collateral Document or other Credit Document of any Class shall
be deemed to restrict in any way the rights and remedies of any Secured Party of
the other Class with respect to any Collateral subject to its Senior Liens as
set forth in this Agreement and the Credit Documents of such other Class.

 

(e)      The Secured Parties of any Class may, in accordance with the terms of
the Documents of such Class and applicable law, enforce rights and exercise
remedies against the Company and any other Grantor as unsecured creditors;
provided that no such action is inconsistent with or prohibited by the terms of
this Agreement (including the limitations set forth in paragraphs (a) and (d) of
this Section and in Article VI); provided further that in the event any Secured
Party becomes a judgment Lien creditor in respect of any Collateral as a result
of its enforcement of its rights as an unsecured creditor with respect to any of
its Obligations, such judgment Lien shall be subject to the terms of this
Agreement, including the relative Lien priorities set forth in Section 2.01.

 

(f)       Nothing in this Agreement shall prohibit the receipt by any Secured
Party of any Class of the required or permitted payments of interest, principal
and other amounts owed in respect of Obligations of such Class so long as such
receipt is not the direct or indirect result of the enforcement or exercise by
any Secured Party of such Class of rights or remedies (including the right of
set-off) against, or otherwise holding a Junior Lien on, the Senior Priority
Collateral of any Secured Party of the other Class or enforcement in
contravention of this Agreement of any Junior Lien on any such Collateral (it
being agreed that any such enforcement or exercise permitted by this Agreement
shall be subject to Section 4.02). Nothing in this Agreement shall be construed
to impair or otherwise adversely affect any rights or remedies any Secured Party
of any Class may have with respect to any Collateral subject to its Senior
Liens.

 



-17-

 

 

SECTION 3.02              Lockbox System. Each Term Agent, for itself and on
behalf of its Related Secured Parties, acknowledges that, under the terms of the
ABL Documents, Grantors are or may be required to ensure that all payments on
Accounts constituting ABL Priority Collateral, or on other ABL Priority
Collateral, are made to Deposit Accounts or lockboxes related thereto that
constitute ABL Priority Collateral, and agrees that, notwithstanding anything to
the contrary set forth herein, no ABL Secured Party shall have any duty,
responsibility or obligation to any Term Secured Party with respect to such
Deposit Accounts or lockboxes, including no obligation to pay over to any Term
Secured Party any payments received into any such Deposit Account or lockbox at
any time. Each Term Agent, for itself and on behalf of its Related Secured
Parties, agrees that to the extent that Proceeds of any Term Priority Collateral
are deposited into any Deposit Accounts or lockboxes and are subsequently
applied to repay or prepay the ABL Obligations, in the absence of the ABL
Agent’s willful misconduct or gross negligence (such absence to be presumed
unless otherwise determined by a final, non-appealable judgment of a court of
competent jurisdiction), the sole remedy of the Term Secured Parties with regard
to such Proceeds shall be to proceed directly against the Grantors unless, prior
to the time such proceeds are applied to repay or prepay the ABL Obligations,
the ABL Agent has actually received a Notification of Proceeds. For purposes of
the foregoing, a “Notification of Proceeds” means a notice in writing from any
Term Agent or any Grantor to the ABL Agent containing the following information:
(a) the Term Priority Collateral being sold or otherwise Disposed; (b) the
proposed date of the sale or other Disposition; (c) the approximate amount of
Proceeds therefrom; and (d) the name and contact information of the buyer or
transferee of such Term Priority Collateral or, in the case of an auction, of
the auctioneer.

 

ARTICLE IV

Payments

 

SECTION 4.01              Application of Proceeds.

 

(a)       Each Agent, for itself and on behalf of its Related Secured Parties,
hereby agrees that the ABL Priority Collateral or Proceeds thereof received in
connection with the sale or other Disposition of, or collection on, such ABL
Priority Collateral upon the enforcement or exercise or any right or remedy
(including any right of set-off) shall be applied:

 

(i)        first, to the payment of the ABL Obligations in accordance with the
ABL Documents,

 

(ii)       second, to the payment of the Term Obligations in accordance with the
Term Documents, and

 

(iii)      third, the balance, if any, to the Grantors or to whomsoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

 

(b)      Each Agent, for itself and on behalf of its Related Secured Parties,
hereby agrees that the Term Priority Collateral or Proceeds thereof received in
connection with the sale or other Disposition of, or collection on, such Term
Priority Collateral upon the enforcement or exercise or any right or remedy
(including any right of set-off) shall be applied:

 

(i)        first, to the payment of the Term Obligations in accordance with the
Term Documents,

 

(ii)       second, to the payment of the ABL Obligations in accordance with the
ABL Documents, and

 

(iii)      third, the balance, if any, to the Grantors or to whomsoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

 



-18-

 

 



SECTION 4.02              Payments Over. So long as the Discharge of Senior
Obligations with respect to any Collateral has not occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced, if (a) any Junior
Secured Party receives any Junior Priority Collateral subject to any Senior Lien
of a Senior Secured Party or any Proceeds of any such Collateral, or any other
payment in connection with or on account of such Collateral, (i) in connection
with the enforcement or exercise of any right or remedy (including any right of
set-off) relating to such Collateral, the transfer of such Collateral or
Proceeds to any Junior Secured Party by any Person holding a Lien on such
Collateral that is subordinate to the Junior Lien on such Collateral, or any
insurance policy claim or any Condemnation Proceeds in respect of such
Collateral or (ii) as a distribution or recovery in any Insolvency or
Liquidation Proceeding, (b) any Junior Secured Party receives, in contravention
of Section 2.03, any Collateral of the type that would constitute Junior
Priority Collateral of such Junior Secured Party, or any Proceeds of any such
Collateral, or any other payment in connection with or on account of such
Collateral, or (c) any Junior Secured Party receives any additional or
replacement Collateral referred to in Section 6.03(b)(ii) that pursuant to such
Section is subject to the provisions of this Section 4.02, or any Proceeds of
such additional or replacement Collateral, or any other payment in connection
with or on account of such additional or replacement Collateral, then, in each
case, such Collateral or Proceeds thereof, or such other payment, shall be
segregated and held in trust and forthwith transferred or paid over to the
Senior Collateral Agent (which with respect to any Term Priority Collateral
shall be the Controlling Term Agent) for the benefit of the Senior Secured
Parties in the same form as received, with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct. Until the Discharge of
Senior Obligations occurs, each Junior Agent, for itself and on behalf of its
Related Secured Parties, hereby appoints each Senior Agent, and any officer or
agent of each Senior Agent, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name, place and
stead of each such Junior Secured Party or in such Senior Agent’s own name, from
time to time in such Senior Agent’s discretion, for the purpose of carrying out
the terms of this Section, to take any and all action or to execute and any all
documents and instruments that may be necessary or appropriate to accomplish the
purposes of this Section, including any endorsements or other instruments of
transfer (which appointment is irrevocable and coupled with an interest).

 

SECTION 4.03              Delivery of Collateral and Proceeds. Upon the
Discharge of Obligations of any Class, the Agent of such Class shall, except as
may otherwise be required by applicable law or any order of any court or other
Governmental Authority, deliver, at the expense of the Grantors, to the Agent of
the other Class (which in the case of Term Obligations, shall be the Controlling
Term Agent), without representation or recourse, any Collateral (including any
Pledged or Controlled Collateral) held by the Agent of such Class at such time
in the same form as received, with any necessary endorsements (so as, in respect
of any such Pledged or Controlled Collateral, to allow the Agent of such other
Class to obtain possession or control thereof), to be applied by such Agent of
such other Class (which in the case of Term Obligations, shall be the
Controlling Term Agent) to the Obligations of such other Class in the order
specified in the Credit Documents of such other Class.

 

ARTICLE V

Other Agreements

 

SECTION 5.01              Releases.

 

(a)       The Junior Liens on any Senior Priority Collateral shall be
automatically, unconditionally and simultaneously released if:

 

(i)        in connection with the enforcement or exercise of its rights or
remedies in respect of such Collateral, any Senior Agent, for itself and on
behalf of its Related Secured Parties, releases its Senior Liens on any part of
such Collateral; or

 



-19-

 

 

(ii)       in connection with any Disposition permitted under the terms of both
the ABL Documents and the Term Documents, the Senior Agent (which in the case of
Term Obligations, shall be the Controlling Term Agent), for itself and on behalf
of its Related Secured Parties, releases any of its Senior Liens on any part of
such Collateral, other than following the Discharge of Senior Obligations
represented by such Senior Agent;

 

provided that, in each case, the Junior Liens on such Collateral shall attach to
all Proceeds of such Collateral in accordance with this Agreement, subject to
the relative Lien priorities set forth in Section 2.01.

 

(b)       The Junior Agent with respect to any Senior Priority Collateral, for
itself or on behalf of its Related Secured Parties, promptly shall (at the
Grantors’ expense) execute and deliver to each Senior Agent such documents and
instruments as such Senior Agent may reasonably request to accomplish the
purposes of this Section, including any endorsements or other instruments of
transfer or release.

 

(c)       Until the Discharge of Obligations of the other Class has occurred,
each Agent, for itself and on behalf of its Related Secured Parties, hereby
irrevocably constitutes and appoints each Agent of the other Class and any
officer or agent of such Agent, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name, place and
stead of such Agent or its Related Secured Parties or in such other Agent’s own
name, from time to time in such other Agent’s discretion, for the purpose of
carrying out the terms of this Section, to take any and all action and to
execute any and all documents and instruments that may be necessary or
appropriate to accomplish the purposes of this Section, including any
endorsements or other instruments of transfer or release (which appointment is
irrevocable and coupled with an interest).

 

(d)       Until the Discharge of Senior Obligations in respect of such
Collateral has occurred, to the extent that any Senior Agent or the Senior
Secured Parties released any Senior Lien on any Collateral and any such Lien is
later reinstated, then each Junior Agent, for itself and for its Related Secured
Parties, shall have a Lien on such Collateral, subject to the relative Lien
priorities set forth in Section 2.01.

 

SECTION 5.02              Insurance.

 

(a)       Until the Discharge of Term Obligations has occurred, and subject to
the rights of the Grantors under the Term Documents, the Term Secured Parties
shall have the exclusive right to adjust settlement under any insurance policy
in respect of any Casualty to, or to approve any Condemnation Proceeds in
respect of, any Term Priority Collateral, and all Proceeds on account thereof
shall be paid to the Term Agents.

 

(b)       Until the Discharge of ABL Obligations has occurred, and subject to
the rights of the Grantors under the ABL Documents, the ABL Secured Parties
shall have the exclusive right to adjust settlement under any insurance policy
in respect of any Casualty to, or to approve any Condemnation Proceeds in
respect of, any ABL Priority Collateral, and all Proceeds on account of ABL
Priority Collateral shall be paid to the ABL Agent.

 

(c)       Until the Discharge of ABL Obligations has occurred, subject to the
rights of the Grantors under the ABL Documents, the ABL Secured Parties shall
have the exclusive right to adjust settlement in respect of all business
interruption insurance, and all Proceeds on account thereof shall be paid to the
ABL Agent.

 



-20-

 

 

(d)      Any insurance Proceeds and Condemnation Proceeds received by the Agent
of any Class in accordance herewith shall, subject to the rights of the Grantors
under the Credit Documents of such Class, be held or applied by it in accordance
with such Credit Documents; provided that following the acceleration of the
Obligations of such Class under such Credit Documents, all such amounts shall be
promptly applied to such Obligations to the extent permitted under applicable
law.

 

(e)       Until the Discharge of Obligations of the other Class has occurred, if
any Secured Party of any Class shall, at any time, receive any insurance
Proceeds (including Proceeds of the business interruption insurance) or
Condemnation Proceeds in contravention of this Agreement, it shall segregate and
hold in trust and forthwith pay over such insurance Proceeds or Condemnation
Proceeds over to the Agent of the other Class in accordance with the terms of
Section 4.02.

 

(f)        Each Agent, for itself and on behalf of its Related Secured Parties,
agrees to cooperate with the Agents and Secured Parties of the other Class in
connection with any Condemnation or Casualty for the purpose of carrying out the
terms of this Section. In furtherance of the foregoing, each Agent agrees
promptly to execute and deliver to applicable Agent of the other Class such
acknowledgements, releases, consents, endorsements and other documents as such
Agent of such other Class may reasonably request to accomplish the purposes of
this Section (including any such request made at the request of any insurer). In
the event of a conflict between the provisions of this Section and any other
provision hereof, the provisions of this Section shall control.

 

SECTION 5.03              Certain Provisions Regarding Credit Documents.

 

(a)       The ABL Agent, for itself and on behalf of the other ABL Secured
Parties, acknowledges and agrees that the Term Documents may be Amended, and
Indebtedness thereunder may be Refinanced, without the consent of any ABL
Secured Party, and each Term Agent, for itself and on behalf of its other
Related Secured Parties, acknowledges and agrees that the ABL Documents may be
Amended, and Indebtedness thereunder may be Refinanced, without the consent of
any Term Secured Party, provided that no such Amendment of any Credit Document
shall affect or otherwise contravene the lien subordination or other provisions
of this Agreement. Nothing in this paragraph shall affect any covenant of any
Grantor under the Credit Documents of any Class that restricts the ability of
such Grantor to Amend any Credit Document of the other Class or to effect a
Refinancing of any Indebtedness thereunder.

 

(b)       In the event any Indebtedness under the Credit Documents of any Class
is Refinanced, the holders of such Refinancing Indebtedness shall bind
themselves in a writing addressed to the Agent of the other Class, for the
benefit of the Secured Parties of such other Class, to the terms of this
Agreement, including Section 5.05.

 

(c)       The Agent of each Class agrees that each Collateral Document (except
Collateral Documents applicable solely to Foreign Collateral) of such Class
executed by it shall include the following language (or language to similar
effect approved by the Agent of the other Class (which in the case of the Term
Obligations shall be the Controlling Term Agent)):

 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted pursuant to this Agreement and the exercise of any right or remedy
hereunder are subject to the provisions of the Intercreditor Agreement dated as
of September 26, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Intercreditor Agreement”), between JPMorgan Chase Bank,
N.A., in its capacity as administrative agent for, and acting on behalf of, the
ABL Secured Parties identified therein, and JPMorgan Chase Bank, N.A., in its
capacity as administrative agent for, and acting on behalf of, the Term Loan
Secured Parties identified therein. In the event of any conflict between the
terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern and control.”

 



-21-

 

 

SECTION 5.04              Bailee for Perfection.

 

(a)       Each Agent agrees to hold that part of the Collateral that is in its
possession or control, or in the possession or control of its agents or bailees
(such Collateral being called the “Pledged or Controlled Collateral”), as
collateral agent for its Related Secured Parties and as gratuitous bailee for
the Agent and Secured Parties of the other Class (such bailment being intended,
among other things, to satisfy the requirements of Sections 8-106(d)(3),
8-301(a)(2) and 9-313(c) of the UCC) solely for the purpose of perfecting the
security interest granted under the Credit Documents of such other Class,
subject to the terms and conditions of this Section.

 

(b)       No Agent shall have any obligation whatsoever to its Related Secured
Parties or to any Secured Party of the other Class to ensure that the Pledged or
Controlled Collateral is genuine or owned by any of the Grantors or to preserve
rights or benefits of any Person. The duties or responsibilities of any Agent to
any Secured Party of the other Class under this Section shall be limited solely
to holding the Pledged or Controlled Collateral in its possession or under its
control as gratuitous bailee in accordance with this Section and delivering such
Pledged or Controlled Collateral upon the Discharge of Obligations of the
applicable Class as provided in Section 4.03.

 

(c)       No Agent acting pursuant to this Section shall have by reason of any
Credit Document, this Agreement or any other document or agreement a fiduciary
relationship in respect any Secured Party or any liability to any Secured Party,
and each Secured Party hereby waives and releases each Agent from all claims and
liabilities arising pursuant to any Agent’s role under this Section 5.04 as
gratuitous bailee with respect to the Pledged or Controlled Collateral.

 

(d)       Subject to the terms of this Agreement, so long as the Discharge of
Obligations of the applicable Class has not occurred, each Agent shall be
entitled to deal with the Pledged or Controlled Collateral in accordance with
the terms of this Agreement and the Credit Documents of the applicable Class.
Upon the Discharge of such Obligations, such Agent shall, at the expense of the
Grantors, take such other actions as are reasonably requested by the other Agent
in connection with such other Agent obtaining a first-priority interest in, or
possession or control of, such Pledged or Controlled Collateral.

 

SECTION 5.05              When Discharge of Obligations Deemed Not to Have
Occurred. If any Grantor shall enter into any Refinancing of Obligations of any
Class that is permitted by the Credit Documents of the other Class, where
obligations under such Refinancing are secured by Liens on Collateral subject to
Senior Liens securing such Refinanced Obligations, then a Discharge of
Obligations of such Class shall be deemed not to have occurred for all purposes
of this Agreement and, from and after the date on which the Notice of New
Obligations is delivered to the Agent of the other Class in accordance with the
next sentence, (a) the obligations under such Refinancing of Obligations of any
Class shall automatically be treated as Obligations of such Class (to the same
extent as the Refinanced Obligations), (b) the Liens securing such Refinancing
of Obligations of any Class shall be treated as Senior Liens (to the same extent
as the corresponding Liens securing the Refinanced Obligations) for all purposes
of this Agreement, including for purposes of the Lien priorities and rights in
respect of Collateral set forth herein, and (c) the collateral agent for such
Refinancing of Obligations of any Class (the “New Agent”) shall be the Agent of
such Class (and, where applicable, a Senior Agent) for all purposes of this
Agreement (to the same extent as the Agent for the Refinanced Obligations). Upon
receipt of a notice (the “Notice of New Obligations”) stating that any Grantor
has Refinanced any Obligations of any Class as provided above (which notice
shall include the identity of the New Agent), the original Agents shall promptly
enter into such documents and agreements (including Amendments to this
Agreement) as the Company or such New Agent shall reasonably request in order to
provide to such New Agent the rights contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement. The New
Agent shall agree in a writing addressed to the remaining original Agent, for
the benefit of its Related Secured Parties, to be bound by the terms of this
Agreement. The provisions of this Section are intended to ensure that (i) the
Liens on any Collateral securing any Refinancing of any Obligations of any Class
will have the same priorities relative to the Liens on such Collateral securing
Obligations of the other Class as the Liens that secured such Refinanced
Obligations prior to such Refinancing and (ii) the parties benefited by the
Liens on any Collateral securing any Refinancing of any Obligations of any Class
will have the same rights and obligations relative to the parties holding Liens
on such Collateral securing Obligations of the other Class as the parties that
were benefited by the Liens that secured such Refinanced Obligations, and such
provisions shall be construed accordingly.

 



-22-

 

 

SECTION 5.06              Sharing of Information; Rights of Access and Use.

 

(a)       Subject to confidentiality limitations imposed by law, contract or
otherwise, each Agent agrees, for itself and on behalf of its Related Secured
Parties, that if any of them obtains actual possession of any books and records
of any Grantor (whether such books and records are in the form of a writing or
stored in electronic form), then, upon request of the Agent of the other Class
and reasonable prior notice, such Agent or such Related Secured Party in
possession thereof will permit the requesting Agent, or its designated
representatives and agents, to examine such books and records if and to the
extent the requesting Agent delivers to such Agent or such Related Secured Party
a certificate of its duly authorized officer to the effect that (i) such books
and records contain, or are reasonably expected to contain, information that, in
the good faith opinion of the requesting Agent, is necessary or useful to the
exercise of rights and remedies with respect to the Senior Liens of the
requesting Agent and (ii) the requesting Agent is entitled to receive and use
such information as against the applicable Grantor or its suppliers, customers
and contracts and under applicable law, and, in doing so, will comply, and will
cause its Affiliates to comply, with all obligations imposed by law, contract or
otherwise in respect of the disclosure or use of such information.

 

(b)       Each Term Agent, for itself and on behalf of its other Related Secured
Parties, agrees that if the ABL Agent takes any enforcement action with respect
to the ABL Priority Collateral, each Term Agent and its other Related Secured
Parties (i) shall cooperate with the ABL Agent (at the sole cost and expense of
the ABL Agent and the ABL Secured Parties and subject to the condition that the
Term Secured Parties shall have no obligation or duty to take any action or
refrain from taking any action that, in the judgment of such Term Agent, could
reasonably be expected to result in the incurrence of any liability, loss or
damage to the Term Agents or the other Term Secured Parties) in its efforts to
enforce its security interest in the ABL Priority Collateral and to assemble and
sell the ABL Priority Collateral, (ii) shall not take any action designed or
intended to hinder or restrict in any respect the ABL Agent from enforcing its
security interest in the ABL Priority Collateral or selling or assembling the
ABL Priority Collateral and (iii) in the event that any Term Agent or any other
Term Secured Party shall acquire control or possession of any of the Term
Priority Collateral, shall permit the ABL Agent, or its designated
representatives or agents, upon reasonable advance notice, to use the Term
Priority Collateral (including (x) equipment, processors, computers and other
machinery related to the storage or processing of records, documents or files
and (y) Intellectual Property), for a period not to exceed 180 days, for
purposes of (A) assembling the ABL Priority Collateral, (B) selling (by public
auction, private sale or a “store closing,” “going out of business” or similar
sale, whether in bulk, in lots or to customers in the ordinary course of
business or otherwise and which sale may include augmented Inventory of the same
type sold in the Grantors’ business) any or all of the ABL Priority Collateral
(including any ABL Priority Collateral located on any real property constituting
Term Priority Collateral) in the ordinary course of business or otherwise, (C)
removing any or all of the ABL Priority Collateral located in or on any real
property constituting Term Priority Collateral or (D) taking reasonable actions
to protect, secure and otherwise enforce the rights of the ABL Agent and the
other ABL Secured Parties in and to the ABL Priority Collateral; provided that
nothing contained in this paragraph shall restrict the rights of any Term Debt
Agent or the other Term Secured Parties from selling or otherwise Disposing of
any Term Priority Collateral prior to the expiration of such 180-day period if
the purchaser, assignee or transferee thereof agrees to be bound by the
provisions of this paragraph. If any stay or other order prohibiting the
enforcement or exercise of rights or remedies with respect to the ABL Priority
Collateral has been entered by a court of competent jurisdiction, such 180-day
period shall be tolled during the pendency of any such stay or other order. The
rights of the ABL Agent, and its designated representatives and agents, set
forth in clause (iii) above as to the Term Priority Collateral shall be
irrevocable and royalty and rent free and shall continue at the ABL Agent’s
option for a period of up to 180 days as to any such Term Priority Collateral,
beginning upon the earlier of (1) the date that is five days after the date on
which any Term Debt Agent has notified the ABL Agent that such Term Debt Agent
has acquired possession or control of such Term Priority Collateral and (2) the
date the ABL Agent provides such Term Debt Agent with written notice that it
intends to exercise its rights under such clause with respect to such Term
Priority Collateral.

 



-23-

 

 

(c)       During the period of actual use or control by the ABL Agent, or its
designated representatives or agents, of any Term Priority Collateral, the ABL
Secured Parties shall be (i) responsible for the ordinary course third party
expenses related thereto, including costs with respect to heat, light,
electricity and water with respect to that portion of any premises so used or
controlled, or that arise as a result of such use or control, provided that the
ABL Secured Parties shall not be obligated to pay any fee to the Term Secured
Parties (or any Person claiming by, through or under the Term Secured Parties,
including any purchaser of any Term Priority Collateral) or to any Grantor, for
or in respect of the use by the ABL Agent, or its designated representatives or
agents, of any Term Priority Collateral, and (ii) be obligated to repair at
their expense any physical damage to such Term Priority Collateral resulting
from such use or control, and to leave such Term Priority Collateral in
substantially the same condition as it was at the commencement of such use or
control, ordinary wear and tear excepted. In addition, the ABL Agent shall
indemnify and hold harmless each Term Agent, and its officers, directors,
employees and agents, from any liability, cost, expense, loss or damages,
including reasonable and documented out-of-pocket legal fees and expenses,
arising from any claim by a third party against such Term Agent to the extent
such liability, cost, expense, loss or damages are found in a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the ABL Agent, or its
designated agents or representatives, pursuant to the exercise of its rights of
access and use under paragraph (b) of this Section, to the extent not covered by
insurance. Notwithstanding the foregoing, in no event shall the ABL Agent or the
other ABL Secured Parties have any liability to any Term Agent or the other Term
Secured Parties pursuant to this paragraph as a result of the condition of any
Term Priority Collateral existing prior to the date of the exercise by the ABL
Agent of its rights under paragraph (b) of this Section, and the ABL Agent and
the other ABL Secured Parties shall have no duty or liability to maintain the
Term Priority Collateral in a condition or manner better than that in which it
was maintained prior to the use or control thereof by the ABL Agent, or its
designated representatives or agents, or for any diminution in the value of the
Term Priority Collateral that results solely from ordinary wear and tear
resulting from the use or control of the Term Priority Collateral by the ABL
Agent, or its designated representatives or agents, in the manner and for the
time periods specified under this Section. Without limiting the rights granted
under this Section, the ABL Agent, for itself and on behalf of the other ABL
Secured Parties, agrees to cooperate with each Term Debt Agent (at the sole cost
and expense of such Term Debt Agent and the other Term Secured Parties and
subject to the condition that the ABL Secured Parties shall have no obligation
or duty to take any action or refrain from taking any action that, in the
judgment of such Term Debt Agent, could reasonably be expected to result in the
incurrence of any liability, loss or damage to the ABL Agent or the ABL Secured
Parties) in connection with any efforts made by such Term Debt Agent to sell the
Term Priority Collateral.

 

-24-

 

 



(d)       Neither the Agent nor any other Secured Party of any Class shall have
any responsibility or liability for the acts or omissions of the Agent or any
other Secured Party of the other Class made or arising in connection with the
use or occupancy by the Agent or any other Secured Party of such other Class of
any of the Term Priority Collateral.

 

SECTION 5.07              Consent to License of Intellectual Property.

 

(a)       Each Term Agent, for itself and on behalf of its other Related Secured
Parties, (i) acknowledges and consents to the grant to the ABL Agent by the
Grantors of a limited, nonexclusive royalty-free license relating to any
Intellectual Property pursuant to the ABL Security Agreement (an “Intellectual
Property License”) and (ii) agrees that the Term Liens on the Intellectual
Property constituting Collateral shall be subject to the Intellectual Property
License.

 

(b)       Each Term Agent, for itself and on behalf of its other Related Secured
Parties, agrees that if any Term Secured Party becomes the owner of any
Intellectual Property as a result of the exercise of rights or remedies by such
Term Secured Party with respect to its Senior Lien thereon, then, upon request
of the ABL Agent, such Term Secured Party shall promptly provide written
confirmation of the grant to the ABL Agent of, and does hereby irrevocably grant
to the ABL Agent, a limited, nonexclusive royalty-free license in the form
substantially similar to the Intellectual Property License for purposes of
selling or otherwise foreclosing on ABL Priority Collateral (including any
enforcement action with respect to the Foreign Subsidiaries or the Foreign
Collateral pledged by the Foreign Subsidiaries) (a “Successor Intellectual
Property License”) to use any such Intellectual Property, whether or not any
Insolvency or Liquidation Proceeding has been commenced. Any license so granted
by any Term Secured Party shall be binding on its successors and assigns
(including any purchaser at a foreclosure sale). No Term Secured Party shall
make any sale or transfer of any such Intellectual Property unless the purchaser
or transferee thereof agrees in writing to provide a Successor Intellectual
Property License to the ABL Agent upon request. For the avoidance of doubt, the
grant to the ABL Agent of the license pursuant this Section shall not be
terminated or otherwise affected by the termination of any licensing agreement
relating to the license of any Intellectual Property by a Grantor to another
Subsidiary.

 

SECTION 5.08              Permits and Licenses. Each Term Agent agrees that if
the ABL Agent shall require rights available under any permit or license
controlled by such Term Agent in order to realize on any ABL Priority
Collateral, such Term Agent shall take all such actions as shall be available to
it (at the sole cost and expense of the Grantors), consistent with applicable
law, and as shall be reasonably requested by the ABL Agent to make such rights
available to the ABL Agent, subject to the Term Liens. The ABL Agent agrees that
if such Term Agent shall require rights available under any permit or license
controlled by the ABL Agent in order to realize on any Term Priority Collateral,
the ABL Agent shall take all such actions as shall be available to it (at the
sole cost and expense of the Grantors), consistent with applicable law, and as
shall be reasonably requested by the Term Agent to make such rights available to
the Term Agent, subject to the ABL Liens.

 



-25-

 

 

ARTICLE VI

Insolvency or Liquidation Proceedings

 

SECTION 6.01              Cash Collateral and DIP Financing.

 

(a)       Until the Discharge of ABL Obligations has occurred, if any Grantor
shall be subject to any Insolvency or Liquidation Proceeding and the ABL Agent
shall desire to permit the use of “Cash Collateral” (as such term is defined in
Section 363(a) of the Bankruptcy Code) (any such use being referred to as “Cash
Collateral Usage”) that constitutes ABL Priority Collateral or to permit any
Grantor to obtain financing from any of the ABL Secured Parties or that is
otherwise consented to by the ABL Agent, under Section 364 of the Bankruptcy
Code or any similar Bankruptcy Law (any such financing being referred to as a
“DIP Financing”) that is to be secured at least in part by the ABL Priority
Collateral, then each Term Agent, for itself and on behalf of its other Related
Secured Parties, agrees that none of them will raise any objection to such Cash
Collateral Usage or such DIP Financing, insofar as its rights and priority with
respect to the ABL Priority Collateral are affected, provided that any Liens to
be provided in connection with such DIP Financing on the Term Priority
Collateral shall not (without each Term Agent’s prior written consent) be senior
to or pari passu with the Term Liens thereon. To the extent the ABL Liens on the
ABL Priority Collateral are subordinate to or pari passu with the Liens thereon
securing any such DIP Financing meeting the foregoing requirements, each Term
Agent, for itself and on behalf of its other Related Secured Parties, shall
subordinate, and hereby subordinates, to the same extent the ABL Liens on the
ABL Priority Collateral are subordinated to the Liens thereon securing such DIP
Financing (and all obligations relating thereto), the Term Liens on the ABL
Priority Collateral to (i) the Liens thereon securing such DIP Financing (but
not to any Liens on the Term Priority Collateral securing such DIP Financing),
(ii) any “carve-out” from the ABL Priority Collateral for professional and
United States Trustee fees agreed to by the ABL Agent, and (iii) any adequate
protection Liens on the ABL Priority Collateral granted to the ABL Secured
Parties in connection with such Cash Collateral Usage or DIP Financing, and
agrees, for itself and on behalf of the other Term Secured Parties, that neither
the Term Agents nor any other Term Secured Party will request adequate
protection or any other relief in connection with its rights as a holder of
Liens on the ABL Priority Collateral (except as expressly agreed by the ABL
Agent or to the extent permitted by Section 6.03(b)).

 

(b)       Until the Discharge of Term Obligations has occurred, if any Grantor
shall be subject to any Insolvency or Liquidation Proceeding and the Term Agents
shall desire to permit the use of Cash Collateral that constitutes Term Priority
Collateral or to permit any Grantor to obtain DIP Financing from any of the Term
Secured Parties or that is otherwise consented to by the Term Agents, that is to
be secured at least in part by the Term Priority Collateral, then the ABL Agent,
for itself and on behalf of its other Related Secured Parties, agrees that none
of them will raise any objection to such Cash Collateral Usage or such DIP
Financing, insofar as its rights and priority with respect to the Term Priority
Collateral are affected, provided that any Liens to be provided in connection
with such DIP Financing on the ABL Priority Collateral shall not (without the
ABL Agent’s prior written consent) be senior to or pari passu with the ABL Liens
thereon. To the extent the Term Liens on the Term Priority Collateral are
subordinate to or pari passu with the Liens thereon securing any such DIP
Financing meeting the foregoing requirements, the ABL Agent, for itself and on
behalf of its other Related Secured Parties, shall subordinate, and hereby
subordinates, to the same extent the Term Liens on the Term Priority Collateral
are subordinated to the Liens thereon securing such DIP Financing (and all
obligations relating thereto), the ABL Liens on the Term Priority Collateral to
(i) the Liens thereon securing such DIP Financing (but not to any Liens on the
ABL Priority Collateral securing such DIP Financing), (ii) any “carve-out” from
the Term Priority Collateral for professional and United States Trustee fees
agreed to by the Term Agents, and (iii) any adequate protection Liens on the
Term Priority Collateral granted to the Term Secured Parties in connection with
such Cash Collateral Usage or DIP Financing, and agrees, for itself and on
behalf of the other ABL Secured Parties, that neither the ABL Agent nor any
other ABL Secured Party will request adequate protection or any other relief in
connection with its rights as a holder of Liens on the Term Priority Collateral
(except as expressly agreed by the Term Agents or to the extent permitted by
Section 6.03(b)).

 

SECTION 6.02              Relief from the Automatic Stay. Until the Discharge of
Senior Obligations with respect to any Collateral has occurred, no Junior
Secured Party with respect to such Junior Secured Party’s Junior Priority
Collateral shall seek, or join or otherwise support any other Person in seeking,
relief from or modification of the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of such Collateral without the
prior written consent of any Senior Agent with respect to such Collateral. No
Junior Secured Party shall oppose, or join or otherwise support any other Person
opposing, any motion of any Senior Secured Party seeking relief from the
automatic stay or any other stay in any Insolvency or Liquidation Proceeding in
respect of such Senior Secured Party’s Senior Priority Collateral.

  

-26-

 

 



SECTION 6.03              Adequate Protection.

 

(a)       Each Agent, for itself and on behalf of its Related Secured Parties,
agrees that none of them shall contest, or join or otherwise support any other
Person contesting, (i) any request by the Agent or any other Secured Party of
the other Class for adequate protection in any form with respect to its Senior
Liens on any Collateral or (ii) any objection by the Agent or any other Secured
Party of the other Class to any motion, relief, action or proceeding based on
the Agent or such other Secured Party of the other Class claiming a lack of
adequate protection with respect to its Senior Liens on any Collateral.

 

(b)       Notwithstanding paragraph (a) of this Section, in any Insolvency or
Liquidation Proceeding:

 

(i)        if the Agent or any other Secured Party of any Class is granted
adequate protection in the form of an Lien on additional or replacement
Collateral of a type that would constitute Senior Priority Collateral of the
Agent and other Secured Parties of such Class, then (A) the Agent of the other
Class, for itself and on behalf of its Related Secured Parties, may seek or
request adequate protection in the form of a Lien on such Collateral, which Lien
will be junior and subordinate to the Liens thereon securing and granted as
adequate protection for the Senior Obligations and to any Liens provided in
connection with any DIP Financing in the manner set forth in Section 6.01 hereof
on the same basis as the other Liens on such Collateral securing the Junior
Obligations are so junior and subordinate to the Liens on such Collateral
securing the Senior Obligations under this Agreement and (B) subject to clause
(ii) below, the Agent of such first Class, for itself and on behalf of its
Related Secured Parties, agrees that none of them shall contest, or join or
otherwise support any other Person contesting, (1) any request by the Agent of
such other Class, for itself or on behalf of its Related Secured Parties, for
adequate protection pursuant to the preceding clause (A) or (2) any motion,
relief, action or proceeding in support of a request for adequate protection
pursuant to the preceding clause (A); and

 

(ii)       if any Agent or any other Secured Party of any Class is granted
adequate protection in the form of a Lien on additional or replacement
collateral of a type that would constitute Junior Priority Collateral of the
Agent and other Secured Parties of such Class, then the Agent of such Class, for
itself and on behalf of its Related Secured Parties, agrees that the Agent of
the other Class shall be entitled to be granted adequate protection in the form
of a Lien on such additional or replacement collateral for the Obligations of
such other Class and that any Lien on such additional or replacement collateral
securing or granted as adequate protection for the Junior Obligations shall be
junior and subordinate to the Lien on such collateral securing the Senior
Obligations (and to any Liens provided in connection with any DIP Financing in
the manner set forth in Section 6.01 hereof) and to any other Liens thereon
granted to the Senior Secured Parties as adequate protection of its interest in
such Senior Collateral on the same basis as the other Liens on such Collateral
securing the Junior Obligations are so junior and subordinate to the Liens on
such Collateral securing the Senior Obligations under this Agreement; provided
that, to the extent the Agent of such other Class is not granted such adequate
protection in the applicable form, any such additional collateral and any
amounts recovered by or distributed to the Agent or any other Secured Party of
such first Class pursuant to or as a result of any Lien on such additional or
replacement collateral granted to or for the benefit of the Agent or any Secured
Party of such first Class shall be subject to Section 4.02.

 



-27-

 

 

(c)       Except as expressly set forth in Sections 6.01 and 6.07 and in
paragraphs (a) and (b) of this Section, nothing herein shall limit (i) the
rights of the Agent of any Class, or any of its Related Secured Parties, to seek
adequate protection with respect to its or their rights in the Collateral in any
Insolvency or Liquidation Proceeding (including adequate protection in the form
of a superpriority administrative claim or cash payments, periodic cash payments
or otherwise for Post-Petition Amounts provided that such payments come from the
Proceeds of such Class’s Senior Priority Collateral and not from the proceeds of
such Class’ Junior Priority Collateral) or (ii) the right of the Agent of the
other Class, or any of its Related Secured Parties to object to such request for
adequate protection (other than any request for the payment of Post-Petition
Amounts from the Proceeds of such other Class’s Senior Priority Collateral).

 

SECTION 6.04              No Waiver. Subject to Sections 3.01(c), 3.01(e), and
the other provisions of this Article VI, nothing contained herein shall prohibit
or in any way limit any Senior Agent or any other Senior Secured Party from
objecting in any Insolvency or Liquidation Proceeding or otherwise to any action
taken by any Junior Agent or any other Junior Secured Party, including the
seeking by any such Junior Agent or any other Junior Secured Party of adequate
protection or the asserting by any such Junior Agent or any other Junior Secured
Party of any of its rights and remedies under the applicable Junior Credit
Documents or otherwise, in each case to the extent affecting such Senior Agent’s
or such Senior Secured Parties’ rights in its Senior Priority Collateral.

 

SECTION 6.05              Avoidance Issues. If any Secured Party is required in
any Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise
pay to the estate of any Grantor any amount paid in respect of its Senior
Obligations (a “Recovery”), then such Secured Party shall be entitled to a
reinstatement of the applicable Senior Obligations with respect to all such
recovered amounts. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto from such date of reinstatement.

 

SECTION 6.06              Post-Petition Amounts.

 

(a)       Each Term Agent agrees, for itself and on behalf of its other Related
Secured Parties, that none of them shall oppose or seek to challenge any claim
by the ABL Agent or any other ABL Secured Party for allowance in any Insolvency
or Liquidation Proceeding of ABL Obligations consisting or alleged to consist of
Post-Petition Amounts to the extent of (i) the value of the Senior Priority
Collateral of the ABL Agent and the other ABL Secured Parties, without regard to
the existence of the Term Liens of the Term Agents or any other Term Secured
Party on such Collateral and (ii) the value of the Junior Priority Collateral of
the ABL Agent and the other ABL Secured Parties, after taking into account the
existence of the Term Liens of the Term Agents or any other Term Secured Party
on such Collateral.

 

(b)      The ABL Agent agrees, for itself and on behalf of the other ABL Secured
Parties, that none of them shall oppose or seek to challenge any claim by any
Term Agent or any other Term Secured Party for allowance in any Insolvency or
Liquidation Proceeding of Term Obligations consisting or alleged to consist of
Post-Petition Amounts to the extent of (i) the value of the Senior Priority
Collateral of the Term Agents and the other Term Secured Parties, without regard
to the existence of the ABL Liens of the ABL Agent or any other ABL Secured
Party on such Collateral, and (ii) the value of the Junior Priority Collateral
of the Term Agents and the other Term Secured Parties, after taking into account
the existence of the ABL Liens of the ABL Agent or any other ABL Secured Party
on such Collateral.

 



-28-

 

 

SECTION 6.07              Asset Dispositions. Each Junior Agent, on behalf of
itself and its Related Secured Parties, agrees that none of them will, in an
Insolvency or Liquidation Proceeding, oppose or object to, or join or otherwise
support any other Person in opposing or objecting to, any Disposition of any
Senior Priority Collateral of any Grantor that is supported by any Senior Agent
(and will not so oppose or object to any related bidding procedures and other
related matters supported by such Senior Agent), and each Junior Agent and its
Related Secured Parties will be deemed to have consented under Section 363 of
the Bankruptcy Code (or any comparable provisions of any other Bankruptcy Law)
to any such Disposition of Senior Priority Collateral (and any such related
bidding procedures and other related matters) supported by any Senior Agent,
provided that the Secured Parties’ respective Liens attach to the proceeds of
such Disposition subject to the relative Lien priority set forth in this
Agreement.

 

SECTION 6.08              Waiver.

 

(a)       Until the Discharge of the ABL Obligations has occurred, each Term
Agent, for itself and on behalf of its other Related Secured Parties, agrees
that none of them (i) will assert or enforce any claim under Section 506(c) of
the Bankruptcy Code (or any comparable provisions of any other Bankruptcy Law)
senior to or on a parity with the ABL Liens on any ABL Priority Collateral for
costs or expenses of preserving or disposing of any ABL Priority Collateral and
(ii) waives any claim it may now or hereafter have arising out of the election
by any ABL Secured Party of the application of Section 1111 (b)(2) of the
Bankruptcy Code (or any comparable provisions of any other Bankruptcy Law) with
respect to any ABL Priority Collateral.

 

(b)       Until the Discharge of the Term Obligations has occurred, the ABL
Agent, for itself and on behalf of its Related Secured Parties, agrees that none
of them (i) will assert or enforce any claim under Section 506(c) of the
Bankruptcy Code (or any comparable provisions of any other Bankruptcy Law)
senior to or on a parity with the Term Liens on any Term Priority Collateral for
costs or expenses of preserving or disposing of any Term Priority Collateral and
(ii) waives any claim it may now or hereafter have arising out of the election
by any Term Secured Party of the application of Section 1111(b)(2) of the
Bankruptcy Code (or any comparable provisions of any other Bankruptcy Law) with
respect to any Term Priority Collateral.

 

SECTION 6.09              Separate Grants of Security and Separate
Classification. Each of the ABL Agent, for itself and on behalf of the other ABL
Secured Parties, and each Term Agent, for itself and on behalf of its other
Related Secured Parties, acknowledges and agrees that (a) the grants of Liens
pursuant to the ABL Collateral Documents and the Term Collateral Documents
constitute separate and distinct grants of Liens and (b) because of, among other
things, their differing rights in the ABL Priority Collateral and the Term
Priority Collateral, the ABL Obligations and the Term Obligations are
fundamentally different from one another and must be separately classified in
any plan of reorganization or similar dispositive restructuring plan proposed,
confirmed, or adopted in an Insolvency or Liquidation Proceeding (other than any
such plan of reorganization or similar dispositive restructuring plan that
provides for the payment in full and in cash of the aggregate amount of (and
accrued interest, fees and expenses under (including all Post-Petition Amounts))
the ABL Obligations and the Term Obligations). To further effectuate the intent
of the parties as provided in the immediately preceding sentence, if it is held
that the claims of the ABL Secured Parties and the Term Secured Parties in
respect of the Collateral constitute only one secured claim (rather than
separate classes of secured claims as contemplated hereunder), then each Agent,
for itself and on behalf of its Related Secured Parties, acknowledges and agrees
that, subject to the provisions hereof (including Sections 2.01 and 4.01), all
distributions shall be made as if there were separate classes of secured claims
against the Grantors in respect of the Collateral, with the effect being that,
to the extent that the aggregate value of the Senior Priority Collateral of any
Class is sufficient to satisfy the Senior Obligations of such Class, the Senior
Secured Parties of such Class shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, pre-petition interest and
other claims constituting the Senior Obligations of such Class, all
Post-Petition Amounts included in the Senior Obligations of such Class before
any distribution is made in respect of the Junior Obligations in respect of such
Collateral, with the Junior Secured Parties in respect of such Collateral being
required to (and hereby agreeing to) turn over to the Senior Agent (which in the
case of the Term Obligations, shall be the Controlling Term Agent) in respect of
such Collateral amounts otherwise received or receivable by them from such
Collateral to the extent necessary to effectuate the intent of this sentence,
even if such turnover has the effect of reducing the aggregate recoveries
thereof.

 



-29-

 

 

SECTION 6.10              Voting. Each Agent, for itself and on behalf of its
Related Secured Parties, acknowledges and agrees that no Agent or other Secured
Party (whether in the capacity of a secured or an unsecured creditor) shall (1)
be entitled to vote to accept any plan of reorganization or similar dispositive
restructuring plan that is inconsistent with or in contravention of the
provisions of this Agreement (absent the express written consent of the other
Agent) or (2) be required to vote to approve any plan of reorganization or
similar dispositive restructuring plan with respect to any Grantor for any
reason or to agree that any provision of any Credit Document shall survive the
effectiveness of a plan of reorganization or similar dispositive restructuring
plan with respect to any Grantor in an Insolvency or Liquidation Proceeding.

 

SECTION 6.11              Reorganization Securities. If, in any Insolvency or
Liquidation Proceeding, debt obligations of any reorganized Grantor secured by
Liens upon any assets of such reorganized Grantor are distributed pursuant to a
plan of reorganization or similar dispositive restructuring plan, on account of
both the ABL Obligations and the Term Obligations, then, to the extent the debt
obligations distributed on account of the ABL Obligations and the Term
Obligations are secured by Liens upon the same assets, the provisions of this
Agreement will survive the distribution of such debt obligations pursuant to
such plan and will apply with like effect to the Liens securing such debt
obligations.

 

ARTICLE VII

Reliance; Waivers; Etc.

 

SECTION 7.01              Reliance; Information.

 

(a)       Other than any reliance on the terms of this Agreement, the ABL Agent,
for itself and on behalf of the other ABL Secured Parties, acknowledges that it
and the other ABL Secured Parties have, independently and without reliance on
any Term Agent or any other Term Secured Party, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into the ABL Documents and be bound by the terms of this
Agreement and agrees, for itself and on behalf of the other ABL Secured Parties,
that it and the other ABL Secured Parties will continue to make their own credit
decision in taking or not taking any action under the ABL Documents or this
Agreement.

 

(b)       Other than any reliance on the terms of this Agreement, each Term
Agent, for itself and on behalf of its other Related Secured Parties,
acknowledges that it and the other Term Secured Parties have, independently and
without reliance on the ABL Agent or any other ABL Secured Party, and based on
documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into the Term Documents and be bound by the terms
of this Agreement and agrees, for itself and on behalf of the other Term Secured
Parties, that it and the other Term Secured Parties will continue to make their
own credit decision in taking or not taking any action under the Term Documents
or this Agreement.

 

SECTION 7.02              No Warranties or Liability.

 

(a)       The ABL Agent, for itself and on behalf of the other ABL Secured
Parties, acknowledges and agrees that, except as set forth in Section 8.16, the
Term Agents and the other Term Secured Parties have made no express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any Term Document,
the ownership of any Collateral or the perfection or priority of any Liens
thereon. Except as otherwise provided herein, the Term Secured Parties will be
entitled to manage and supervise their respective loans and extensions of credit
under the Term Documents in accordance with law and as they may otherwise, in
their sole discretion, deem appropriate.

 



-30-

 

 

(b)       Each Term Agent, for itself and on behalf of its other Related Secured
Parties, acknowledges and agrees that, except as set forth in Section 8.16, the
ABL Agent and the other ABL Secured Parties have made no express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any ABL Document,
the ownership of any Collateral or the perfection or priority of any Liens
thereon. Except as otherwise provided herein, the ABL Secured Parties will be
entitled to manage and supervise their respective loans and extensions of credit
under the applicable ABL Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate.

 

(c)       None of the Term Agents or the other Term Secured Parties shall have
any express or implied duty to the ABL Agent or any other ABL Secured Party, and
none of the ABL Agent or the other ABL Secured Parties shall have any express or
implied duty to any Term Agent or any other Term Secured Party, to act or
refrain from acting in a manner that allows, or results in, the occurrence or
continuance of an event of default or default under any agreements with any
Grantor (including any ABL Documents or any Term Documents), regardless of any
knowledge thereof that they may have or be charged with.

 

SECTION 7.03              No Waiver of Lien Priorities. No right of the Agent or
any other Secured Party of any Class to enforce any provision of this Agreement
or any Credit Document of such Class shall at any time in any way be prejudiced
or impaired by any act or failure to act on the part of any Grantor or by any
act or failure to act by any Agent or any other Secured Party, or by any
noncompliance by any Person with the terms, provisions and covenants of this
Agreement or any Credit Document, regardless of any knowledge thereof that any
Agent or any other Secured Party may have or be otherwise charged with.

 

SECTION 7.04              No Marshalling. Until the Discharge of Obligations of
such other Class, each Agent, for itself and on behalf of its Related Secured
Parties, agrees not to assert and hereby waives, to the fullest extent permitted
by law, any right to demand, request, plead or otherwise assert or otherwise
claim the benefit of any marshaling, appraisal, valuation or other similar right
that may otherwise be available under applicable law with respect to any
Collateral subject to any Senior Lien of the Agent or any other Secured Party of
the other Class or any other similar rights a junior secured creditor may have
under applicable law.

 

SECTION 7.05              Obligations Unconditional. All rights, interests,
agreements and obligations of each Agent and its Related Secured Parties
hereunder shall remain in full force and effect irrespective of

 

(a)       any lack of validity or enforceability of any Credit Document;

 

(b)       except as otherwise expressly set forth in this Agreement, any change
in the time, manner or place of payment of, or in any other terms of, all or any
Obligations of any Class, or any Amendment, including any increase in the amount
of the obligations thereunder, whether in writing or by course of conduct or
otherwise, of the terms of any Credit Document;

 



-31-

 

 

(c)       except as otherwise expressly set forth in this Agreement, any
exchange of any security interest in any Collateral or any other collateral, or
any Amendment, whether in writing or by course of conduct or otherwise, of all
or any Obligations of any Class or any guarantee thereof;

 

(d)       the commencement of any Insolvency or Liquidation Proceeding; or

 

(e)       any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Grantor in respect of any Obligations or
this Agreement or any Agent or any Secured Party in respect of this Agreement.

 

ARTICLE VIII

Miscellaneous

 

SECTION 8.01              Agent Joinder. Each Grantor will be permitted to
designate as an additional holder of Obligations hereunder each Person who is or
who becomes the registered holder of Additional Debt incurred by such Grantor
after the date of this Agreement in accordance with the terms of all applicable
Credit Documents. Each Grantor may effect such designation by delivering to each
Term Agent and the ABL Agent, each of the following:

 

(a)       an Officer’s Certificate stating that such Grantor intends to incur
Additional Debt which will be permitted by each applicable Credit Document to be
incurred and secured by a Term Lien, stating the initial principal amount of
such debt and whether such debt constitutes Additional First Lien Term Debt or
Second Lien Term Debt, and

 

(b)       an Agent Joinder signed by the Additional Debt Agent, on behalf of
itself and the Additional Debt Secured Parties of such Series of Additional
Debt.

 

SECTION 8.02              Notices. Notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by fax, as follows:

 

(a)       if to the ABL Agent, to JPMorgan Chase Bank, N.A. at:

 

 JPMorgan Chase Bank, N.A.     10 S Dearborn (LL2)     Chicago, IL 60603   
 Attention: Elizabeth Cruz     Telephone: 312-954-3006     Email:
elizabeth.cruz@chase.com  

 

(b)       if to the Term Loan Agent, to JPMorgan Chase Bank, N.A., at:

 



 JPMorgan Chase Bank, N.A.     2200 Ross Ave, Floor 03  Dallas, TX 75201
 Attention: Greg Martin  Telephone: 214-965-2172  Email:
gregory.t.martin@jpmorgan.com; and

 



-32-

 

 



(c)        if to any other Agent, to such address as specified in the Agent
Joinder

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement sent by hand or overnight courier service,
or mailed by certified or registered mail, shall be deemed to have been given
when received; notices sent by fax shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient). As agreed to between the Agents from time to time, notices
and other communications may also be delivered by e-mail to the e-mail address
of a representative of the applicable Person provided from time to time by such
Person. Any Agent may change its address or facsimile number for notices and
other communications hereunder by notice to the other Agent.

 

SECTION 8.03              Conflicts. In the event of any express conflict
between the provisions of this Agreement and the provisions of any Credit
Document, the provisions of this Agreement shall govern and control.

 

SECTION 8.04              Effectiveness; Continuing Nature of this Agreement.
This Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of Lien subordination, and the Secured
Parties of any Class may continue, at any time and without notice to the Agent
or any other Secured Party of the other Class, to extend credit and other
financial accommodations and lend monies to or for the benefit of any Grantor
constituting their Obligations in reliance hereon. Each Agent, for itself and on
behalf of its Related Secured Parties, hereby waives any right it may have under
applicable law to revoke this Agreement or any of the provisions of this
Agreement. The parties hereto acknowledge and agree that this Agreement is a
“subordination agreement” within the meaning of, and is enforceable under,
Section 510(a) of the Bankruptcy Code (or any comparable provisions of any other
Bankruptcy Law), and the terms hereof shall survive, and shall continue in full
force and effect, in any Insolvency or Liquidation Proceeding. All references to
any Grantor shall include such Grantor as debtor and debtor-in-possession and
any receiver or trustee for such Grantor, as the case may be, in any Insolvency
or Liquidation Proceeding.

 

SECTION 8.05              Severability. In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).

 

SECTION 8.06              Amendments; Waivers.

 

(a)       No failure or delay on the part of any party hereto in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.

 

(b)       Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the ABL Agent and each Term Agent.

 



-33-

 

 

SECTION 8.07              Information Concerning Financial Condition of
Grantors. Each Agent, for itself and on behalf of its Related Secured Parties,
acknowledges that no Agent or any other Secured Party shall be responsible for
keeping the Agent or any other Secured Party of the other Class informed of (a)
the financial condition of any Grantor or (b) any other circumstances bearing
upon the risk of nonpayment of the Obligations of any Class. No Agent or any
other Secured Party of any Class shall have any duty to advise the Agent or any
other Secured Party of the other Class of information known to it regarding such
condition or any such circumstances or otherwise. In the event the Agent or any
other Secured Party of any Class, in its sole discretion, undertakes at any time
or from time to time to provide any such information to the Agent or any other
Secured Party of the other Class, it shall be under no obligation (i) to make,
and neither the Agent nor any other Secured Party of such Class shall make, any
express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided, (ii) to provide any additional information or to provide any such
information on any subsequent occasion, (iii) to undertake any investigation or
(iv) to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

 

SECTION 8.08              Subrogation. With respect to the value of any payments
or distributions in cash, property or other assets that any Agent or any other
Secured Party of any Class pays over to the Agent or any other Secured Party of
the other Class under the terms of this Agreement, the Agent or Secured Party
making such payment shall be subrogated to the rights of the Agent and Secured
Party receiving such payment; provided that the Agent making such payment, for
itself and on behalf of its Related Secured Parties, hereby agrees that none of
them shall assert or enforce any such rights of subrogation they may acquire as
a result of any such payment until the Discharge of Obligations of the other
Class has occurred.

 

SECTION 8.09              Application of Payments. All payments received by any
Agent or any other Secured Party of any Class may be applied, reversed and
reapplied, in whole or in part, to such part of the Obligations of such Class as
shall be provided in the applicable Credit Documents of such Class.

 

SECTION 8.10              Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 8.11              WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



-34-

 

 

SECTION 8.12              Jurisdiction; Consent to Service of Process.

 

(a)       Each Agent agrees, for itself and on behalf of its Related Secured
Parties, that each of them hereby irrevocably and unconditionally submits, for
itself and its property, to the jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and hereby irrevocably and
unconditionally agrees that all claims arising out of or relating to this
Agreement brought by any of them shall be brought, and shall be heard and
determined, exclusively in such New York State or, to the extent permitted by
law, in such Federal court. Each Agent agrees, for itself and on behalf of its
Related Secured Parties, that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

(b)       Each Agent, for itself and on behalf of its Related Secured Parties,
hereby irrevocably and unconditionally waives, to the fullest extent permitted
by law, any objection that any of them may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement in any New York State or federal court. Each Agent, for itself and on
behalf of its Related Secured Parties, hereby irrevocably and unconditionally
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(c)       Each Agent irrevocably consents to service of process in the manner
provided for notices in Section 8.02. Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 8.13              Further Assurances. Each Agent, for itself and on
behalf of its Related Secured Parties, agrees that each of them will take such
further action and will execute and deliver such additional documents and
instruments (in recordable form, if requested) as the other Agent may reasonably
request to effectuate the terms of and the relative Lien priorities contemplated
by this Agreement.

 

SECTION 8.14              Specific Performance. Each Agent may demand specific
performance of this Agreement. Each Agent, for itself and on behalf of its
Related Secured Parties, hereby irrevocably waives any defense based on the
adequacy of a remedy at law and any other defense that might be asserted to bar
the remedy of specific performance in any action that may be brought by any
other Agent or any of its Related Secured Parties.

 

SECTION 8.15              Headings. Article and Section headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose or be given any
substantive effect.

 

SECTION 8.16              Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement or any document or instrument delivered in
connection herewith by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other document or instrument, as applicable.

 

SECTION 8.17              Authorization. By its signature, each Agent represents
and warrants to the other Agent that it is duly authorized to execute and
deliver this Agreement.

 



-35-

 

 

SECTION 8.18              Parties in Interest. This Agreement shall be binding
upon, and shall inure to the benefit of, each Agent and its successors and
assigns, as well as each other Secured Party, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement. Without
limiting the generality of the foregoing, (a) any Person to whom any Lender
assigns or otherwise transfers all or any portion of any Obligation in
accordance with the applicable Credit Documents shall become vested with all the
rights and obligations in respect thereof granted to such Lender, without any
further consent or action of the other Secured Parties, and (b) any counterparty
to a Swap Agreement or an agreement relating to Banking Services Obligations
that accepts the benefit of any Collateral in accordance with the ABL Collateral
Documents or the Term Collateral Documents, as applicable, shall be deemed to
have agreed to be bound by the terms of this Agreement. Except as expressly
provided in Sections 4.01(a)(iii), 4.01(b)(iii), and 8.01 with respect to the
Grantors, no other Person, including any Grantor, any debtor-in-possession or
any receiver or trustee in any Insolvency or Liquidation Proceeding, shall have
or be entitled to assert any rights or benefits hereunder.

 

SECTION 8.19              Provisions Solely to Define Relative Rights. The
provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of (a) the ABL Agent and the other ABL Secured
Parties and (b) the Term Agents and the other Term Secured Parties. Nothing in
this Agreement is intended to or shall impair the obligations of any Grantor,
which are absolute and unconditional, to pay the ABL Obligations and the Term
Obligations as and when the same shall become due and payable in accordance with
their terms.

 

SECTION 8.20              Additional Indebtedness. Notwithstanding the
foregoing, nothing in this Agreement will be construed to allow any Grantor to
incur additional indebtedness unless otherwise permitted by the terms of each
applicable Credit Document then in effect.

 



-36-

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 



  JPMORGAN CHASE BANK, N.A.,   as ABL Agent,         By:       Name:     Title:
          JPMORGAN CHASE BANK, N.A.,   as Term Loan Agent,         By:      
Name:     Title:



 



 



 









EXHIBIT A

to Intercreditor Agreement

[FORM OF]
GRANTOR ACKNOWLEDGMENT

 

Each Grantor has read the foregoing Agreement and consents thereto. Each Grantor
agrees not to take any action that would be contrary to the provisions of the
foregoing Agreement and agrees that no Agent or Secured Party shall have any
liability to any Grantor for acting in accordance with the provisions of the
foregoing Agreement and the ABL Credit Agreement, the Term Credit Agreement and
other collateral, security and credit documents referred to therein. Each
Grantor understands that, except as expressly provided in Sections 4.01(a)(iii),
4.01(b)(iii), and 8.01 of the Agreement with respect to the Grantor, it is not
an intended beneficiary or third party beneficiary of the foregoing Agreement.

 

Without limitation of the foregoing, the undersigned agree, at the Company’s
expense, to take such further action and to execute and deliver such additional
documents and instruments (in recordable form, if requested) as any of the
Company, the ABL Agent, the Term Agent or any other Agent may reasonably request
to effectuate the terms of the foregoing Agreement.

 

For the purposes hereof, the address of each Grantor shall be as set forth in
the ABL Credit Agreement.

 

The Company agrees to cause any Grantor that becomes a party to any Credit
Document after the date hereof to promptly sign an acknowledgment of the
foregoing Agreement substantially in the same form.

 

IN WITNESS WHEREOF, the parties hereto have caused this Grantor Acknowledgment
to be executed by their respective officers or representatives as of
________________, 20 ____.

 



  [ ]

 

 

  By:       Name:     Title:



 





[Notice Address]

 





 

 

EXHIBIT B
to Intercreditor Agreement

[FORM OF]
AGENT JOINDER

 

Reference is made to the Intercreditor Agreement, dated as of September 26, 2019
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “ABL Intercreditor Agreement”) among JPMorgan
Chase Bank, N.A., as ABL Agent for the ABL Secured Parties referred to therein,
JPMorgan Chase Bank, N.A., as Term Loan Agent for the Term Loan Secured Parties
referred to therein and each Additional Debt Agent for the Additional Debt
Secured Parties referred to therein.

 

Capitalized terms used but not otherwise defined herein shall have meaning set
forth in the Intercreditor Agreement. This Agent Joinder is being executed and
delivered pursuant to Section 8.01 of the Intercreditor Agreement as a condition
precedent to the Additional Debt for which the undersigned is acting as
representative being entitled to the rights and obligations of being additional
secured debt under the Intercreditor Agreement.

 

1.       Joinder. The undersigned, [_____________________], a
[____________________], (the “New Agent”) as [trustee] [collateral trustee]
[administrative agent] [collateral agent] under that certain [described
applicable indenture, credit agreement or other document governing the
additional secured debt] (the “Additional Debt Facility”) hereby:

 

(a)       represents that the New Agent has been authorized to become a party to
the Intercreditor Agreement on behalf of the Additional Debt Secured Parties
under the Additional Debt Facility under the Intercreditor Agreement for all
purposes thereof on the terms set forth therein, and to be bound by the terms of
the Intercreditor Agreement as fully as if the undersigned had executed and
delivered the Intercreditor Agreement as of the date thereof; and

 

(b)       agrees that its address for receiving notices pursuant to the
Intercreditor Agreement shall be as follows:

 

[Address];

 

2.       Confirmation. The undersigned New Agent, on behalf of itself and each
holder of Obligations in respect of the Additional Debt Facility hereby agrees,
for the benefit of all Secured Parties and each future Agent, and as a condition
to being treated as Obligations under the Intercreditor Agreement, that the New
Agent and each holder of Obligations in respect of the Series of Term
Obligations for which the undersigned is acting as Additional Debt Agent are
bound by the provisions of the Intercreditor Agreement, including the provisions
relating to the ranking of Liens and the order of application of proceeds from
enforcement of Liens;

 

3.       Governing Law and Miscellaneous Provisions. The provisions of Article
VIII of the Intercreditor Agreement will apply with like effect to this Agent
Joinder.

 





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agent Joinder to be
executed by their respective officers or representatives as of
_____________________ , 20___].

 



  [insert name of New Agent]

 

 



  By:       Name:     Title:

 









The ABL Agent hereby acknowledges receipt of this Agent Joinder:

 

  ,   as ABL Agent  

 

 



  By:       Name:     Title:

 

[The Term Loan Agent hereby acknowledges receipt of this Agent Joinder:

 

  ,   as Term Loan Agent  

 

 



  By:       Name:     Title:           ]

 



  

[Each Additional Debt Agent hereby acknowledges receipt of this Agent Joinder:

 

  ,   as Additional Debt Agent  

 

 



  By:       Name:     Title:           ]

 



 





 

EXHIBIT F

 

[FORM OF] INTEREST ELECTION REQUEST

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

10 S Dearborn (LL2)

Chicago, IL 60603

Attention: Elizabeth Cruz

Telephone: 312-954-3006

Email: elizabeth.cruz@chase.com

 

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of September 26, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Fossil Group, Inc. (the “Company” or the “Borrower
Representative”), Fossil Partners, L.P. (“Fossil Partners”), the other U.S.
Subsidiary Borrowers from time to time party thereto (together with the Company
and Fossil Partners, the “U.S. Borrowers”), Fossil Group Europe GmbH (“Fossil
Switzerland”), Fossil Asia Pacific Limited (“Fossil Asia”), Fossil (Europe) GmbH
(“Fossil Germany”), Fossil (UK) Limited (Fossil UK”) and Fossil Canada Inc.
(“Fossil Canada” and, together with the U.S. Borrowers, Fossil Switzerland,
Fossil Asia, Fossil Germany, Fossil UK, and any other Subsidiary designated as a
Borrower pursuant to the terms of thereof, the “Borrowers”), the other Loan
Parties party thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and J.P. Morgan AG, as French Collateral Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Credit Agreement.

 

This notice constitutes an Interest Election Request and the Borrower
Representative hereby gives you notice, pursuant to Section 2.08 of the Credit
Agreement, that it requests the conversion or continuation of a Revolving
Borrowing under the [U.S. Facility][Canadian Facility][European Facility][French
Facility][Hong Kong Facility], and in connection therewith the Borrower
Representative specifies the following information with respect to such
Borrowing and each resulting Borrowing:

 

1.Borrowing to which this request applies



Principal Amount:   Type1:   Interest Period2:  



 

2.Effective date of this election3:  

 



 





1Specify whether the Borrowing to which this request applies is an ABR
Borrowing, a Eurodollar Borrowing, a Canadian Prime Rate Borrowing, a CDOR Rate
Borrowing or a HIBOR Borrowing.

 

2Applicable only if the Borrowing to which this request applies is a Eurodollar
Borrowing, a CDOR Borrowing or a HIBOR Borrowing.

 



Exhibit F-1

 

 

3.Resulting Borrowing[s]4



Principal Amount5:   Type6:   Interest Period7  

 

 

Very truly yours,         FOSSIL GROUP, INC., as Borrower Representative,      
  By:   Name: Title:

 



 





3Must be a Business Day.

 



4If different options are being elected with respect to different portions of
the Borrowing specified in item 1 above, provide the information required by
this item 3 for each resulting Borrowing. Each resulting Borrowing shall be in
an aggregate amount that is an integral multiple of, and not less than, the
amount specified for a Borrowing of such Type in Section 2.02(c) of the Credit
Agreement.

 

5Indicate the principal amount of the resulting Borrowing and the percentage of
the Borrowing in item 1 above.

 

6Specify whether the resulting Borrowing is to be an ABR Borrowing, a Eurodollar
Borrowing, a Canadian Prime Rate Borrowing, a CDOR Rate Borrowing or a HIBOR
Borrowing.

 

7Applicable only if the resulting Borrowing is to be a Eurodollar Borrowing,
HIBOR Borrowing or a CDOR Rate Borrowing. Shall be a period contemplated by the
definition of the term “Interest Period” and (a) with respect to any Eurodollar
Borrowing or HIBOR Borrowing can be of one week, one, two, three or six months’
(or, with the consent of each Lender, twelve months’) duration and (b) with
respect to any CDOR Rate Borrowing can be of one, two, three or six months’ (or,
with the consent of each Lender, twelve months’) duration. Cannot extend beyond
the Maturity Date. If an Interest Period is not specified, then the Borrower
Representative shall be deemed to have selected an Interest Period of one
month’s duration, in the case of a Eurodollar Borrowing, or thirty days, in the
case of a CDOR Rate Borrowing or HIBOR Borrowing.

 



Exhibit F-2

 

 





EXHIBIT G

 

[RESERVED]

 







Exhibit G

 

 

EXHIBIT H

 

[FORM OF] JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT, dated as of [        ], 20__ (this “Agreement”), is
entered into between [ENTITY NAME OF THE NEW SUBSIDIARY], a [type of entity and
jurisdiction of organization] (the “New Subsidiary”), and JPMORGAN CHASE BANK,
N.A., in its capacity as administrative agent (the “Administrative Agent”) under
that certain Credit Agreement, dated as of September 26, 2019 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), Fossil Group, Inc. (the “Borrower Representative”), Fossil
Partners, L.P. (“Fossil Partners”), the U.S. Subsidiary Borrowers party thereto
(together with the Company and Fossil Partners, the “U.S. Borrowers”), Fossil
Group Europe GmbH (“Fossil Switzerland”), Fossil Asia Pacific Limited (“Fossil
Asia”), Fossil (Europe) GmbH (“Fossil Germany”), Fossil (UK) Limited (Fossil
UK”) and Fossil Canada Inc. (“Fossil Canada” and, together with the U.S.
Borrowers, Fossil Switzerland, Fossil Asia, Fossil Germany, Fossil UK, and any
other Subsidiary designated as a Borrower pursuant to the terms of thereof, the
“Borrowers”), the other Loan Parties party thereto, the Lenders party thereto,
the Administrative Agent and J.P. Morgan AG, as French Collateral Agent. All
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement.

 

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

 

1.             The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
[[U.S.] [Canadian] [French] [German] [Hong Kong] [Swiss] [UK]] [[Borrower]
[Guarantor]] under the Credit Agreement for all purposes of the Credit Agreement
and shall have all of the obligations of a [[U.S.] [Canadian] [French] [German]
[Hong Kong] [Swiss] [UK]] [[Borrower] [Guarantor]] thereunder, in each case as
if it had executed the Credit Agreement. The New Subsidiary hereby ratifies, as
of the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Credit Agreement, including (a) all of the
representations and warranties of the [[U.S.] [Canadian] [French] [German] [Hong
Kong] [Swiss] [UK]] [[Borrowers] [Guarantors]] set forth in Article III of the
Credit Agreement, (b) all of the covenants set forth in Articles V and VI of the
Credit Agreement and (c) all of the guaranty obligations set forth in [Article
X][Article XI][Article XII][Article XIII][Article XIV][Article XV][Article XVI]
of the Credit Agreement. Without limiting the generality of the foregoing, the
New Subsidiary hereby guarantees, jointly and severally with the other [[U.S.]
[Canadian] [French] [German] [Hong Kong] [Swiss] [UK]] Guarantors, to the
Administrative Agent, the Lenders, the Issuing Banks and the other Lender
Parties, as provided in [Article X][Article XI][Article XII][Article
XIII][Article XIV][Article XV][Article XVI] of the Credit Agreement (and subject
to the limitations set forth in [Section 10.10][Section 11.09][Section
12.11][Section 13.09][Section 14.09][Section 15.09][Section 16.09] of the Credit
Agreement), the prompt payment and performance of the [U.S. Guaranteed
Obligations][Swiss Guaranteed Obligations][French Guaranteed Obligations][Hong
Kong Guaranteed Obligations][German Guaranteed Obligations][UK Guaranteed
Obligations][Canadian Guaranteed Obligations] in full when due (whether at
stated maturity, by acceleration or otherwise) strictly in accordance with the
terms thereof, and agrees that if any of the [U.S. Guaranteed Obligations][Swiss
Guaranteed Obligations][French Guaranteed Obligations][Hong Kong Guaranteed
Obligations][German Guaranteed Obligations][UK Guaranteed Obligations][Canadian
Guaranteed Obligations] are not paid or performed in full when due (whether at
stated maturity, upon acceleration or otherwise) the New Subsidiary will,
jointly and severally together with the other Loan Guarantors, promptly pay and
perform the same, without any demand or notice whatsoever, and that in the case
of any extension of time of payment or renewal of any of the [U.S. Guaranteed
Obligations][Swiss Guaranteed Obligations][French Guaranteed Obligations][Hong
Kong Guaranteed Obligations][German Guaranteed Obligations][UK Guaranteed
Obligations][Canadian Guaranteed Obligations], the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

 



Exhibit H-1

 

 

2.             The New Subsidiary hereby waives acceptance by the Administrative
Agent and the Lenders of the guaranty by the New Subsidiary upon the execution
of this Agreement by the New Subsidiary.

 

3.             This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement shall become effective when a counterpart hereof
executed on behalf of the New Subsidiary shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent, and thereafter shall be binding upon the New
Subsidiary and the Administrative Agent and their respective successors and
permitted assigns, and shall inure to the benefit of the New Subsidiary, the
Administrative Agent and the other Lender Parties and their respective
successors and assigns, except that the New Subsidiary may not assign or
otherwise transfer any of its rights or obligations hereunder or any interest
herein (and any attempted assignment or transfer by the New Subsidiary shall be
null and void), except as expressly contemplated by the Credit Agreement.
Delivery of an executed counterpart of a signature page of this Agreement by
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

4.             THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

 



Exhibit H-2

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[NEW SUBSIDIARY],         By:   Name: Title         JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,         By:   Name: Title

 



Exhibit H-3

 

 

EXHIBIT I-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 26, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Fossil Group, Inc., a Delaware corporation (the
“Borrower Representative”), the U.S. Subsidiary Borrowers party thereto
(together with the Borrower Representative, the “U.S. Borrowers”), Fossil Group
Europe GmbH, Fossil Asia Pacific Limited, Fossil Europe GmbH, Fossil (UK)
Limited, Fossil Canada Inc., any other Subsidiary of the Company designated as a
“Borrower” pursuant to the terms of the Credit Agreement, the other Loan Parties
party thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and J.P. Morgan AG, as French Collateral Agent.

 

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a “10-percent shareholder”
of any U.S. Borrower within the meaning of Section 871(h)(3)(B) of the Code,
(iv) it is not a controlled foreign corporation related to any U.S. Borrower as
described in Section 881(c)(3)(C) of the Code and (v) no payments in connection
with any Loan Document are effectively connected with the undersigned’s conduct
of a U.S. trade or business.

 

The undersigned has furnished the Borrower Representative and the Administrative
Agent with a certificate of its non-U.S. Person status on IRS Form W-8BEN or
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower Representative and the Administrative Agent in writing,
and (2) the undersigned shall have at all times furnished the Borrower
Representative and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]     By:     Name:   Title:  

 

Date: ________ __, 20[ ]

 



Exhibit I-1-1

 

 

EXHIBIT I-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 26, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Fossil Group, Inc., a Delaware corporation (the
“Borrower Representative”), the U.S. Subsidiary Borrowers party thereto
(together with the Borrower Representative, the “U.S. Borrowers”), Fossil Group
Europe GmbH, Fossil Asia Pacific Limited, Fossil Europe GmbH, Fossil (UK)
Limited, Fossil Canada Inc., any other Subsidiary of the Company designated as a
“Borrower” pursuant to the terms of the Credit Agreement, the other Loan Parties
party thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and J.P. Morgan AG, as French Collateral Agent.

 

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “10-percent shareholder” of any U.S. Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to any U.S. Borrower as described in Section 881(c)(3)(C) of
the Code and (v) no payments in connection with any Loan Document are
effectively connected with the undersigned’s conduct of a U.S. trade or
business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]     By:     Name:   Title:  



 

Date: ________ __, 20[ ]

 



Exhibit I-2-1

 

 

EXHIBIT I-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 26, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Fossil Group, Inc., a Delaware corporation (the
“Borrower Representative”), the U.S. Subsidiary Borrowers party thereto
(together with the Borrower Representative, the “U.S. Borrowers”), Fossil Group
Europe GmbH, Fossil Asia Pacific Limited, Fossil Europe GmbH, Fossil (UK)
Limited, Fossil Canada Inc., any other Subsidiary of the Company designated as a
“Borrower” pursuant to the terms of the Credit Agreement, the other Loan Parties
party thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and J.P. Morgan AG, as French Collateral Agent.

 

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members that is claiming the portfolio interest exemption (its
“Applicable Partners/Members”) is a bank within the meaning of Section
881(c)(3)(A) of the Code, (iv) none of its Applicable Partners/Members is a
“10-percent shareholder” of any U.S. Borrower within the meaning of Section
871(h)(3)(B) of the Code, (v) none of its Applicable Partners/Members is a
controlled foreign corporation related to any U.S. Borrower as described in
Section 881(c)(3)(C) of the Code and (vi) no payments in connection with any
Loan Document are effectively connected with the conduct of a U.S. trade or
business by the undersigned or any of its Applicable Partners/Members.

 

The undersigned has furnished its participating Lender with an IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]     By:     Name:   Title:  

 

Date: ________ __, 20[ ]

 



Exhibit I-3-1

 

 

EXHIBIT I-4

 

[FORM OF]

 

U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 26, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Fossil Group, Inc., a Delaware corporation (the
“Borrower Representative”), the U.S. Subsidiary Borrowers party thereto
(together with the Borrower Representative, the “U.S. Borrowers”), Fossil Group
Europe GmbH, Fossil Asia Pacific Limited, Fossil Europe GmbH, Fossil (UK)
Limited, Fossil Canada Inc., any other Subsidiary of the Company designated as a
“Borrower” pursuant to the terms of the Credit Agreement, the other Loan Parties
party thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and J.P. Morgan AG, as French Collateral Agent.

 

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members that is claiming the portfolio interest exemption (its
“Applicable Partners/Members”) is a bank within the meaning of Section
881(c)(3)(A) of the Code, (iv) none of its Applicable Partners/Members is a
“10-percent shareholder” of any U.S. Borrower within the meaning of Section
871(h)(3)(B) of the Code, (v) none of its Applicable Partners/Members is a
controlled foreign corporation related to any U.S. Borrower as described in
Section 881(c)(3)(C) of the Code and (vi) no payments in connection with any
Loan Document are effectively connected with the conduct of a U.S. trade or
business by the undersigned or any of its Applicable Partners/Members.

 

The undersigned has furnished the Borrower Representative and the Administrative
Agent with an IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower
Representative and the Administrative Agent in writing, and (2) the undersigned
shall have at all times furnished the Borrower Representative and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 



Exhibit I-4-1

 

 

[NAME OF LENDER]     By:     Name:   Title:  

 

Date: ________ __, 20[ ]

 



Exhibit I-4-2

 

 

EXHIBIT J

 

[FORM OF] SOLVENCY CERTIFICATE

 

[_____], 201[●]

 

This SOLVENCY CERTIFICATE (this “Certificate”) is given pursuant to Section
4.01(f) of that certain Credit Agreement dated as of September 26, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Fossil Group, Inc., a Delaware corporation
(the “Company”), Fossil Partners, L.P., a Texas limited partnership and each of
the other U.S. Subsidiary Borrowers from time to time party thereto, as U.S.
Borrowers, and Fossil Group Europe GmbH, a limited liability company organized
under the laws of Switzerland, Fossil Asia Pacific Limited, a private limited
liability company organized under the laws of Hong Kong, Fossil (Europe) GmbH, a
limited liability company organized under the laws of Germany, Fossil (UK)
Limited, a private limited liability company organized under the laws of England
and Wales, Fossil Canada Inc., a corporation organized under the laws of New
Brunswick, and any other Subsidiary designated as a Borrower pursuant to the
terms thereof, together with the U.S. Borrowers, as Borrowers, the Guarantors
from time to time party thereto, the Lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent and J.P. Morgan AG, as French
Collateral Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

 

In my capacity as a Responsible Officer of the Company, and not in my individual
or personal capacity, I hereby certify that as of the Effective Date after
giving effect to the Transactions, (i) the fair value of the assets of the
Company and its consolidated Subsidiaries, at a fair valuation (determined on
the basis of such property being liquidated with reasonable promptness in an
arm’s-length transaction), will exceed their debts and other liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of the Company and its consolidated Subsidiaries will be greater
than the amount that will be required to pay the probable liability of their
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (iii) the Company and
its consolidated Subsidiaries will be able to pay their debts and other
liabilities, subordinated, contingent or otherwise (it being understood and
agreed that for purposes of this Certificate, contingent liabilities mean the
maximum amount of liability that could reasonably be likely to result from
pending litigation, asserted claims and assessments, guaranties, indemnification
obligations, adjustment of purchase price or other post-closing payment
adjustments (including earn-outs and other similar arrangements) and uninsured
risks of the Company and its Subsidiaries), as such debts and liabilities become
absolute and matured; and (iv) the Company and its consolidated Subsidiaries
will not have unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are now conducted and are proposed to
be conducted following the Effective Date. I understand that “unreasonably small
capital” depends upon the nature of the particular business or businesses
conducted or to be conducted, and I have reached my conclusion based on my
current assumptions regarding the needs and anticipated needs for capital of the
businesses conducted or anticipated to be conducted by Company in light of
projected financial statements and available credit capacity, which current
assumption I do not believe to be unreasonable in light of the circumstances
applicable thereto.

 

[Signature Page Follows]

 



Exhibit J-1

 

 

IN WITNESS WHEREOF, I have hereunto set my hand on this Solvency Certificate as
of the date first written above.

 

 

FOSSIL GROUP, INC., a Delaware corporation         By:   Name: Jeffrey Boyer
Title: Chief Financial Officer

 



Exhibit J-2

 



 

 

EXHIBIT K

 

[FORM OF] PERFECTION CERTIFICATE

 





Reference is made to (a) the Credit Agreement, dated as of September 26, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“ABL Credit Agreement”), by and among Fossil Group, Inc., a Delaware corporation
(the “Company”), Fossil Partners, L.P., a Texas limited partnership (“Fossil
Partners”) and each of the other U.S. Subsidiary Borrowers from time to time
party thereto (together with the Company and Fossil Partners, the “U.S.
Borrowers”), Fossil Group Europe GmbH, a limited liability company organized
under the laws of Switzerland (the “Swiss Borrower”), Fossil Asia Pacific
Limited, a private limited liability company organized under the laws of Hong
Kong (the “Hong Kong Borrower”), Fossil (Europe) GmbH, a limited liability
company organized under the laws of Germany (the “German Borrower”), Fossil (UK)
Limited, a private limited liability company organized under the laws of England
and Wales (the “UK Borrower”) and Fossil Canada Inc., a corporation organized
under the laws of New Brunswick (the “Canadian Grantor” or the “Canadian
Borrower” and, together with the U.S. Borrowers, the Swiss Borrower, the Hong
Kong Borrower, the German Borrower and the UK Borrower, the “Borrowers,” and
each individually, a “Borrower”), the guarantors from time to time party
thereto, the lenders from time to time party thereto, JPMorgan Chase Bank, N.A.,
as the Administrative Agent (in such capacity, the “ABL Administrative Agent”)
and J.P. Morgan AG, as French Collateral Agent; (b) the Term Credit Agreement,
dated as of September 26, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Term Credit Agreement” and together with the
ABL Credit Agreement, the “Credit Agreements”), by and among the Company, the
lenders party thereto, and JPMorgan Chase Bank, N.A., as the administrative
agent (in such capacity, the “Term Administrative Agent” and together with the
ABL Administrative Agent, the “Administrative Agents”); (c) U.S. Security
Agreement (as defined in the ABL Credit Agreement), dated as of September 26,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “ABL Security Agreement”); (d) the Swiss Security Agreements (as
defined in the ABL Credit Agreement), dated as of September 26, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Swiss ABL Security Agreements”); (e) the Hong Kong Security Agreement, dated as
of September 26, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Hong Kong ABL Security Agreement”); (f) the German
Security Agreements (as defined in the ABL Credit Agreement), dated as of
September 26, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “German ABL Security Agreements”); (g) the UK Security
Agreement, dated as of September 26, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “UK ABL Security Agreement”); (h) the
Canadian Pledge and Security Agreement, dated as of September 26, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Canadian ABL Security Agreement” and together with the ABL Security Agreement,
the Swiss ABL Security Agreements, the French ABL Security Agreements, the Hong
Kong ABL Security Agreement, the German Security Agreements and the UK ABL
Security Agreement, the “ABL Security Agreements”), and (i) the Guarantee and
Collateral Agreement, dated as of September 26, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Term Security
Agreement”, and together with the ABL Security Agreements, the “Security
Agreements”), by and among the Company, the Term Administrative Agent and each
of the subsidiaries of the Company party thereto.

  

 Exhibit K-1 

 



 

Capitalized terms used but not defined herein have the meanings assigned in the
Credit Agreements or the Security Agreements, as the context requires. Any terms
(whether capitalized or lower case) used in this Perfection Certificate that are
defined in the UCC shall be construed and defined as set forth in the UCC unless
otherwise defined herein or in the Credit Agreements or the Security Agreements;
provided that, to the extent that the UCC is used to define any term used herein
and if such term is defined differently in different Articles of the UCC, the
definition contained in Article 9 of the UCC shall govern. Any term defined
herein by reference to the UCC shall also have any extended, alternative or
analogous meaning given to such term in the applicable PPSA and/or STA, in all
cases for the extension, preservation or betterment of the security and rights
of the Collateral.

 

The undersigned (a) authorized officers of each Borrower or Guarantor (as such
terms are defined in the Term Credit Agreement, collectively, the “Term
Grantors”) hereby certify to the Term Administrative Agent, and (b) authorized
officers of each Borrower or Guarantor (as such terms are defined in the ABL
Credit Agreement, collectively, the “ABL Grantors” and the ABL Grantors together
with the Term Grantors, the “Grantors”) hereby certify to the ABL Administrative
Agent, as follows:

 

1.            Names.

 

(a)        The exact legal name of each Grantor, as such name appears in its
respective organizational documents and the type of organization of each Grantor
is as listed in Schedule 1(a) attached hereto. Also set forth in Schedule 1(a)
is the organizational identification number, if any, of each Grantor that is a
registered organization, the Federal Taxpayer Identification Number or other
applicable identification number of each Grantor and the jurisdiction of
formation of each Grantor. Each Grantor has qualified to do business in the
states and other jurisdictions listed on Schedule 1(a).

 

(b)        Set forth in Schedule 1(b) attached hereto is each other name each
Grantor has had or used on any filings with the Internal Revenue Service, the
Swiss Federal Tax Administration, the Inland Revenue Department of Hong Kong,
the German Revenue Agency, HM Revenue & Customs (United Kingdom) and the Canada
Revenue Agency at any time within the past five years, together with the date of
the relevant change.

 

(c)        Except as set forth in Schedule 1(c) attached hereto, no Grantor has
changed its identity or corporate structure in any way within the past five
years. Changes in identity or corporate structure would include mergers,
amalgamation, consolidations and acquisitions of all or substantially all of the
assets of a Person or division, as well as any change in the form, nature or
jurisdiction of organization or jurisdiction in which each Grantor is
extra-provincially registered at any time within the five years preceding the
date hereof. If any such change has occurred, include in Schedule 1(c) the
information required by Section 1(a) of this certificate as to each acquiree or
constituent party to a merger, amalgamation or consolidation, as applicable.
Except as set forth in Schedule 1(c), no Grantor has changed its jurisdiction of
organization at any time during the past six months.

  



 Exhibit K-2 

 



 

2.             Current Locations; Third Party Locations.

 

(a)       The chief executive office, registered office or principal place of
business or domicile (with respect to the Canadian Borrower, as defined under
the Quebec Civil Code), of each Grantor is located at the address set forth
opposite its name in Schedule 2(a) attached hereto.

 

(b)       Set forth in Schedule 2(b) are all the locations where each Grantor
maintains a place of business or any Collateral valued in excess of $5,000,000
or any books or records. Notwithstanding the foregoing, Schedule 2(b) sets forth
each Canadian province or territory where each Grantor maintains Inventory or
Equipment located in such province or territory with an aggregate fair value of
at least $1,000,000.

 

(c)       Set forth in Schedule 2(c) hereto are the names and addresses of all
other persons or entities other than each Grantor, such as lessees, consignees,
warehousemen, bailees, freight forwarders, customs brokers, carriers or
purchasers of chattel paper, which have possession or control or are intended to
have possession or control of any Collateral valued in excess of $5,000,000
consisting of instruments, chattel paper, inventory, equipment or documents of
title with respect to the foregoing.

 

3.             Unusual Transactions. Except as set forth on Schedule 3 hereto,
all Accounts have been originated by the Grantors and all assets with a value in
excess of $2,500,000 have been acquired in the ordinary course of business from
a person in the business of selling goods of that kind.

 

4.             [RESERVED].

 

5.             Financing Statements and RH Forms (Quebec). Financing statements
in substantially the form of Schedule 5 hereto have been prepared by counsel to
the Administrative Agents (as applicable) in the appropriate form for filing in
the proper Uniform Commercial Code, PPSA or RPMRR filing office, as applicable,
in the jurisdiction in which each U.S. Grantor (as defined below) or the
Canadian Grantor, as applicable, is organized (and in the case of each Canadian
Grantor, each Canadian jurisdiction in which it maintains any Collateral and in
the jurisdiction where it maintains its chief executive office), in each case as
set forth with respect to such Grantor in Section 1(a) hereof.

 

6.             Schedule of Filings. Attached hereto as Schedule 6 is a schedule
setting forth, with respect to the filings described in Section 5 above, the
filing office in which such filing is to be made.

 

7.             [RESERVED].

 

8.             Stock Ownership and Other Equity Interests.

 

(a)        Attached hereto as Schedule 8(a) is a true and correct list of all
the issued and outstanding Equity Interests of each Subsidiary of each Grantor
and the record and beneficial owners of such Equity Interests, and the
percentage ownership of each other equity investment held by each Grantor that
represents 50% or more of the equity of the entity in which such investment was
made.

 







 Exhibit K-3 

 

  

(b)        Set forth on Schedule 8(b) is each equity investment of each Grantor
that represents 50% or less of the equity of the entity in which such investment
was made.

  

(c)        Attached hereto as Schedule 8(c) is a true and correct organizational
chart showing the ownership of the Company and all of its Subsidiaries.

 

9.            Debt Instruments. Except with respect to intercompany
indebtedness, attached hereto as Schedule 9 is a true and correct list of all
promissory notes, instruments, tangible chattel paper, electronic chattel paper
and other evidence of indebtedness (other than checks to be deposited in the
ordinary course of business) in a principal amount in excess of $5,000,000
(individually) held by each Grantor. All intercompany indebtedness owing by the
Company and each Subsidiary of the Company to any Grantor as of the Closing Date
in excess of $25,000,000 is evidenced by an intercompany note.

 

10.          [RESERVED].

 

11.          Intellectual Property.

 

(a)        Attached hereto as Schedule 11(a) is a schedule setting forth all of
each Grantor’s Patents and Trademarks (each as defined in the ABL Security
Agreement and/or the Term Security Agreement, as applicable) applied for or
registered with the United States Patent and Trademark Office (the “USPTO”), the
Swiss Federal Institute of Intellectual Property (Eidgenössisches Institut für
Geistiges Eigentum) (the “Swiss IP Institute”), the Hong Kong Trade Mark
Registry, the Design Registry and/or the Patents Registry of the Intellectual
Property Department of Hong Kong (the “Hong Kong Intellectual Property
Registries”), the German Patent and Trade Mark Office (Deutsches Patent- und
Markenamt) (the “German IP Institute”), the Intellectual Property Office (United
Kingdom) (“UK IPO”) or the Canadian Intellectual Property Office (the “CIPO”),
and all Designs (as defined in the Canadian ABL Security Agreement) applied for
or registered with the CIPO (but excluding intent-to-use Trademarks) (each as
defined in the ABL Security Agreement and/or the Term Security Agreement, as
applicable), including the name of the registered owner or applicant and the
registration, application, or publication number, as applicable, of each Patent,
Trademark or Design owned by each Grantor.

 

(b)        Attached hereto as Schedule 11(b) is a schedule setting forth each
Grantor’s United States registered Copyrights, Swiss registered Copyrights, Hong
Kong registered Copyrights, German registered Copyrights, UK registered
Copyrights and Canadian registered Copyrights (each as defined in the ABL
Security Agreements and/or the Term Security Agreement, as applicable),
including the name of the registered owner and the registration number of each
registered Copyright owned by each Grantor.

 

(c)        Attached hereto as Schedule 11(c) is a schedule setting forth all
Patent Licenses, Design Licenses, Trademark Licenses and Copyright Licenses
recorded with the USPTO, the Swiss IP Institute, the Hong Kong Intellectual
Property Registries, the German IP Office, the UK IPO and the CIPO, and whether
or not recorded with United States Copyright Office (the “USCO”), as applicable,
in connection with (i) the supply or sale of inventory or (ii) any other assets
that are material to the operation of the business of any Grantor (other than
commercially readily available software).

 



 Exhibit K-4 

 

 

(d)        Attached hereto as Schedule 11(d) in proper form for filing with the
USPTO, the USCO, the Hong Kong Intellectual Property Registries, the UK IPO and
the CIPO are filings with respect to the security interests in the registered
United States, Swiss, Hong Kong, German, UK and Canadian Trademarks, Trademark
Licenses, Designs, Design Licenses, Patents, Patent Licenses, Copyrights and
Copyright Licenses set forth in Schedule 11(a), Schedule 11(b), and Schedule
11(c), including duly signed copies of each Patent Security Agreement, Trademark
Security Agreement and Copyright Security Agreement or other IP Security
Agreement (as defined in the ABL Security Agreements), as applicable.

 

12.          Commercial Tort Claims. Attached hereto as Schedule 12 is a true
and correct list of all Commercial Tort Claims in excess of $5,000,000 held by
each U.S. Borrower and U.S. Guarantor (the U.S. Borrowers and the U.S.
Guarantors, collectively, the “U.S. Grantors”), including a brief description
thereof (which description shall include, without limitation, the names of the
parties, the case number, the date of filing, the jurisdiction, the approximate
amount in controversy, the current status and the nature of the claim).

 

13.          Real Property. Attached hereto as Schedule 13 is a list of all (i)
real property owned by each U.S. Grantor and located in the United States as of
the Closing Date with a fair market value equal to or greater than $10,000,000
and (ii) other information relating thereto required by such Schedule.

 

14.          Deposit Accounts, Securities Accounts and Commodity Accounts;
Credit Card Processor Accounts/Contacts.

 

(a)        Attached hereto as Schedule 14(a) is a true and complete list of all
Deposit Accounts, Securities Accounts, Futures Accounts and Commodity Accounts
(each as defined in the ABL Security Agreement) maintained by each Grantor,
including the name of each institution where each such account is held, the type
of each such account (such as concentration account, local store depository
account, payroll account or account to pay taxes), the name of each entity that
holds each account and whether such account is required to be subject to a
control agreement or blocked accounts agreement pursuant to the ABL Credit
Agreement and, if not, the reason for exclusion.

 

(b)        Attached hereto as Schedule 14(b) is a true and complete list of all
credit card settlement accounts maintained by each Grantor, including the name
of the credit card processor, the name of each institution where each such
account is held, the name of each such account and the account number.

 

(c)        Attached hereto as Schedule 14(c) is a true and complete list of all
credit card clearinghouses and processors used by each Grantor, including the
name of the credit card processor, the contact name, address, and electronic
address.

 

15.          Letter-of-Credit Rights. Attached hereto as Schedule 15 is a true
and correct list of all Letters of Credit issued in favor of any Grantor, as
beneficiary thereunder, having an aggregate value or face amount in excess of
$5,000,000.



 



 Exhibit K-5 

 



 

16.            Insurance. Attached hereto as Schedule 16 is a true and correct
list of all insurance policies of the Grantors.

 

The Term Grantors acknowledge and agree that the Term Administrative Agent and
each other Secured Party (as defined in the Term Credit Agreement) are relying
on the information represented in this Perfection Certificate as an inducement
to enter into the Term Credit Agreement and provide loans and other financial
accommodations to or for the benefit of the Company, subject to the terms and
conditions of the Term Credit Agreement. The ABL Grantors acknowledge and agree
that the ABL Administrative Agent and each other Lender Party (as defined in the
ABL Credit Agreement) are relying on the information represented in this
Perfection Certificate as an inducement to enter into the ABL Credit Agreement
and provide financial accommodations to or for the benefit of the borrowers
party thereto, subject to the terms and conditions of the ABL Credit Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 Exhibit K-6 

 



 

IN WITNESS WHEREOF, the undersigned have duly executed this certificate as of
the date first above written.

 

 



FOSSIL GROUP, INC.               By:       Name: Randy S. Hyne     Title: Vice
President, General Counsel and Secretary               FOSSIL CANADA INC.      
    By:       Name: Randy S. Hyne     Title: Secretary               FOSSIL
(EUROPE) GMBH           By:       Name: Wolfgang Thoeren     Title: Managing
Director         By:       Name: Klaus Benz     Title: Managing Director        
      FOSSIL ASIA PACIFIC LIMITED           By:       Name: John O’Brien    
Title: Director                   By:       Name: Randy Belcher     Title:
Director  

 



Signature Page to Perfection Certificate

 



 

 

 









FOSSIL GROUP EUROPE GMBH         By:       Name: Martin Frey     Title: Managing
Director               By:       Name: Wolfgang Thoeren     Title: Managing
Director               FOSSIL (UK) LIMITED           By:       Name: Richard
Collins     Title: Director               By:       Name: Antonio Nigro    
Title: Director               FOSSIL PARTNERS, L.P.           By: Fossil Group,
Inc., its General Partner               By:       Name: Randy S. Hyne     Title:
Vice President, General Counsel and Secretary  

 

Signature Page to Perfection Certificate

 









 

 

 







MISFIT, INC.           By:       Name: Randy S. Hyne     Title: Secretary      
        FOSSIL STORES I, INC.           By:       Name: Randy S. Hyne     Title:
Secretary               FOSSIL INTERMEDIATE, INC.           By:       Name:
Randy S. Hyne     Title: Secretary              

FOSSIL TRUST, acting pursuant to the

agreement and Contract of Trust of Fossil

Trust dated, August 31, 1994

    By:       Name: Randy S. Hyne     Title: Secretary  



 

Signature Page to Perfection Certificate

  



 

 

 



Schedule 1(a)

 

Legal Names, Etc.

  

Legal Name Type of
Organization Registered
Organization
(Yes/No) Organizational
Number Federal
Taxpayer  or other
Identification
Number Jurisdiction of Formation/Organization

States/Jurisdictions

Where Qualified to do
Business

                                         



  

 

 





 

Schedule 1(b)

 

Other Legal Names

 

US Credit Party Prior Name Date of Change            



 

 

 





 

Schedule 1(c)

 

Changes in Identity or Corporate Structure

 

US Credit Party Name of Entity Action Date of
Action State of Formation List of All Other
Names Used on
Any Filings with
the Internal
Revenue Service
During Past Five
Years                        

 

Information required by Section 1(a) prior to effectiveness of the Action
described above

 

 Change in Jurisdiction of Organization

 

Legal Name Type of
Organization Registered
Organization
(Yes/No) Organizational
Number Federal
Taxpayer  or other
Identification
Number Jurisdiction of Formation/Organization

States/Jurisdictions

Where Qualified to do
Business

                           

  

 

 





  

Schedule 2(a)

 

Chief Executive Offices, Registered Offices, or Principal Place of Business or
Domicile

 

UNITED STATES

 

Grantor Address County/City State/Country                                      
         

  

SWITZERLAND

 

Grantor Address County/City State/Country        

  

GERMANY

 

Grantor Address County/City State/Country        

  

HONG KONG

 

Grantor Address County/City State/Country        

  

UK

 

Grantor Address County/City State/Country        

  

CANADA

 

  Grantor Address County/City State/Country                    



 



 



 

Schedule 2(b)

Locations of Places of Business, Collateral and Books and Records

 

 Legal Name; Jurisdiction of Organization; Taxpayer Identification Number;
Registered Organization Number;

Mailing Address; Chief Executive Office and other Locations

  

Legal Name Type of Entity

Registered


Organizational
Number 

Federal
Taxpayer
Identification
Number Jurisdiction of
Organization

 Filing Office

Chief Executive Office and
 Other Locations

                                         

  

Other Locations:

 

Fossil Partners, L.P.

 

Location Address Zip Code Description                        

  



 



  

Fossil Stores I, Inc. retail store locations:

 

Store
No. Location Country ACC/OUT/
WSIO Address Suite/Unit City State Zip
Code                                                      

 

 Canada locations:

 

Store
No. Location Country ACC/OUT/
WSIO Address Suite/Unit City Province                                          
             

  

Europe locations:

 



Store
No. Location Country ACC/OUT/
WSIO Address Suite/Unit City                                                    
   

   



 



 

Schedule 2(c)

 

Locations of Collateral in Possession of Persons Other Than Grantors

 

Company/
Subsidiary Third Party/
Nature of
Possession Address County/City State or
Province or
Country                              

 





 

 

Schedule 3

 

Transactions Other Than in the Ordinary Course of Business

 



 



 

Schedule 5

 

Copy of Financing Statements and RH Forms (Quebec) To Be Filed

 

See attached.

 



 



 

Schedule 6

 

Filings/Filing Offices

 

U.S. Grantors:

 

Type of Filing Entity Applicable Collateral Document Jurisdictions              
         

  

Canadian Grantor:

 

Type of Filing Entity Applicable Collateral Document Jurisdictions              
         

 

Other Foreign Grantors:

 

Type of Filing Entity Applicable Collateral Document Jurisdictions              
         



 



 



 

Schedule 8(a)

 

Equity Interests of Companies and Subsidiaries

 

Current Legal Entities
Owned Record Owner Certificate or
Identifying No. No. Shares/Interest Percent
Pledged                                        

 





 

 

Schedule 8(b)

 

Other Equity Interests

  

Current Legal
Entities Owned Record Owner Certificate No. No. Shares/Interest Percent Pledged
                   

  



 



 

 

Schedule 8(c)

 

Corporate Organizational Chart

 





 

 

Schedule 9

 

Debt Instruments

 

1.             Promissory Notes:

 

 

2.             Chattel Paper:

 

 

3.             Bank guarantees:

 





 

 

Schedule 11(a)

 

Patents and Trademarks

 

(All owned by Fossil Group, Inc.)

 

[See attached.]

 





 

 

Schedule 11(b)

 

Copyrights

 

(All owned by Fossil Group, Inc.)

 

[See attached.]

 





 

 

Schedule 11(c)

 

Intellectual Property Licenses

 

All other Patent Licenses, Design Licenses and Trademark Licenses:

 

 

All Copyright Licenses:

 





 

 

Schedule 11(d)

 

Intellectual Property Filings

 

[See attached.]

 





 

 

Schedule 12

 

Commercial Tort Claims

 





 

 

Schedule 13

 

Real Property Owned by U.S. Grantors

 





 

 

Schedule 14(a)

 

Deposit Accounts, Securities Accounts, Futures Accounts and Commodity Accounts

 

U.S. Accounts

 

Grantor Type of Account Currency Bank or Intermediary Account Numbers Subject to
control/block
agreement?                                    

 

Non-U.S. Accounts

 

Grantor Type of
Account Ccy Bank or
Intermediary IBAN



Swift

Subject to
control/block
agreement?                                          

 





 

 

Schedule 14(b)

 

Credit Card Settlement Accounts

 

Bank Grantor Account Description Account No.                        

 





 

 

Schedule 14(c)

 

Credit Card Processor Contact Information

 

Credit
Card
Processor Grantor Types of Card Contact
Person Address E-mail                        

 





 

 

Schedule 15

 

Letter of Credit Rights

 





 

 

Schedule 16

 

Insurance

 

[See attached.]

 





 

 



 

EXHIBIT L

 

[FORM OF] FRENCH JOINDER

 

THIS FRENCH JOINDER, dated as of [        ], 20__ (this “Agreement”), is entered
into between FOSSIL FRANCE SA, a company organized under the laws of France
(“Fossil France”), FOSSIL STORES FRANCE SAS, a company organized under the laws
of France (“Fossil Stores”) and FAST EUROPE SARL, a company organized under the
laws of France (“Fast Europe” and, together with Fossil France and Fossil
Stores, each a “French Subsidiary”), the French Revolving Lenders party hereto
(the “French Revolving Lenders”) and JPMORGAN CHASE BANK, N.A., in its capacity
as administrative agent (the “Administrative Agent”) under that certain Credit
Agreement, dated as of September 26, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), Fossil Group,
Inc. (the “Borrower Representative”), Fossil Partners, L.P. (“Fossil Partners”),
the U.S. Subsidiary Borrowers party thereto (together with the Company and
Fossil Partners, the “U.S. Borrowers”), Fossil Group Europe GmbH (“Fossil
Switzerland”), Fossil Asia Pacific Limited (“Fossil Asia”), Fossil (Europe) GmbH
(“Fossil Germany”), Fossil (UK) Limited (Fossil UK”) and Fossil Canada Inc.
(“Fossil Canada” and, together with the U.S. Borrowers, Fossil Switzerland,
Fossil Asia, Fossil Germany, Fossil UK, and any other Subsidiary designated as a
Borrower pursuant to the terms of thereof, the “Borrowers”), the other Loan
Parties party thereto, the Lenders party thereto, the Administrative Agent and
J.P. Morgan AG, as French Collateral Agent. All capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Credit
Agreement.

 

Each French Subsidiary, the Administrative Agent, for the benefit of the
Lenders, and each French Revolving Lender hereby agree as follows:

 

1.            Each French Subsidiary hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, such French Subsidiary will be deemed
to be, in the case of Fossil France, a French Borrower, and, in the case of
Fossil Stores and Fast Europe, a French Guarantor, in each case, under the
Credit Agreement for all purposes of the Credit Agreement and shall have all of
the obligations of a French Borrower or a French Guarantor, as applicable,
thereunder, in each case as if it had executed the Credit Agreement. Each French
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including (a) all of the representations and warranties of the French Borrower
and French Guarantors, as applicable, set forth in Article III of the Credit
Agreement, (b) all of the covenants set forth in Articles V and VI of the Credit
Agreement and (c) all of the guaranty obligations set forth in Article XII of
the Credit Agreement. Without limiting the generality of the foregoing, each
French Subsidiary hereby guarantees, jointly and severally with the other French
Guarantors, to the Administrative Agent, the Lenders, the Issuing Banks and the
other Lender Parties, as provided in Article XII of the Credit Agreement (and
subject to the limitations set forth in Section 12.11 of the Credit Agreement),
the prompt payment and performance of the French Guaranteed Obligations in full
when due (whether at stated maturity, by acceleration or otherwise) strictly in
accordance with the terms thereof, and agrees that if any of the French
Guaranteed Obligations are not paid or performed in full when due (whether at
stated maturity, upon acceleration or otherwise) such French Subsidiary will,
jointly and severally together with the other Loan Guarantors, promptly pay and
perform the same, without any demand or notice whatsoever, and that in the case
of any extension of time of payment or renewal of any of the French Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

 



Exhibit L-1

 

 

2.            Each French Subsidiary hereby waives acceptance by the
Administrative Agent and the Lenders of the guaranty by such French Subsidiary
upon the execution of this Agreement by such French Subsidiary.

 

3.            Each French Revolving Lender hereby approves of the French
Effective Date.

 

4.            This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement shall become effective when a counterpart hereof
executed on behalf of each French Subsidiary shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent, and thereafter shall be binding upon each French
Subsidiary and the Administrative Agent and their respective successors and
permitted assigns, and shall inure to the benefit of each French Subsidiary, the
Administrative Agent and the other Lender Parties and their respective
successors and assigns, except that no French Subsidiary shall assign or
otherwise transfer any of its rights or obligations hereunder or any interest
herein (and any attempted assignment or transfer by any French Subsidiary shall
be null and void), except as expressly contemplated by the Credit Agreement.
Delivery of an executed counterpart of a signature page of this Agreement by
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

5.            THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

 



Exhibit L-2

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

  FOSSIL FRANCE SA,           By:       Name:     Title:               FOSSIL
STORES FRANCE SAS,           By:       Name:     Title:               FAST
EUROPE SARL,           By:       Name:     Title:               JPMORGAN CHASE
BANK, N.A.,   as Administrative Agent,           By:       Name:     Title:    
          J.P. MORGAN AG,   as a French Revolving Lender,           By:      
Name:     Title:

 





Exhibit L-3

 

 

  WELLS FARGO BANK INTERNATIONAL UNLIMITED COMPANY,   as a French Revolving
Lender,           By:       Name:     Title:               BANK OF AMERICA
MERRILL LYNCH INTERNATIONAL,
DESIGNATED ACTIVITY COMPANY,   as a French Revolving Lender,           By:      
Name:     Title:

 



Exhibit L-4

 

 

EXHIBIT M

 

Execution Version

 

[FORM OF] INTERCOMPANY SUBORDINATION AGREEMENT

 

September 26, 2019

 

(A)         Reference is made to (i) that certain Credit Agreement dated as of
September 26, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Fossil
Group, Inc., a Delaware corporation (the “Company”), Fossil Partners, L.P., a
Texas limited partnership (“Fossil Partners”), each of the other U.S. Subsidiary
Borrowers from time to time party thereto (together with the Company and Fossil
Partners, the “U.S. Borrowers”), Fossil Group Europe GmbH, a limited liability
company organized under the laws of Switzerland (“Fossil Switzerland”), Fossil
Asia Pacific Limited, a private limited liability company organized under the
laws of Hong Kong (“Fossil Asia”), Fossil (Europe) GmbH, a limited liability
company organized under the laws of Germany (“Fossil Germany”), Fossil (UK)
Limited, a private limited liability company organized under the laws of England
and Wales (“Fossil UK”) and Fossil Canada Inc., a corporation organized under
the laws of New Brunswick (“Fossil Canada” and, together with the U.S.
Borrowers, Fossil Switzerland, Fossil Asia, Fossil Germany, Fossil UK, and any
other Subsidiary designated as a Borrower pursuant to the terms of the Credit
Agreement, the “Borrowers”), the Guarantors from time to time party thereto, the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent and J.P. Morgan AG, as French Collateral Agent, and
(ii) any related notes, guarantees, collateral documents, instruments and
agreements executed in connection with the Credit Agreement, and in each case as
amended, modified, renewed, refunded, replaced, restated, restructured,
increased, supplemented or refinanced in whole or in part from time to time,
regardless of whether such amendment, modification, renewal, refunding,
replacement, restatement, restructuring, increase, supplement or refinancing is
with the same lenders or holders, agents or otherwise. Terms used herein but not
otherwise defined shall have the meaning ascribed to such term in the Credit
Agreement.

 

(B)         All Indebtedness of each of the undersigned that is a Loan Party (in
such capacity for the purposes of this Intercompany Subordination Agreement, an
“Obligor”) to each of the other undersigned that is not a Loan Party (in such
capacity for the purposes of this Intercompany Subordination Agreement, a
“Subordinated Creditor”) now or hereafter existing (whether created directly or
acquired by assignment or otherwise), and all interest, premiums, costs,
expenses or indemnification amounts thereon or payable in respect thereof or in
connection therewith, are hereinafter referred to as the “Subordinated Debt”.

 

(C)         This Intercompany Subordination Agreement is delivered pursuant to
Section 6.01(a)(iii) of the Credit Agreement.

 

Section 1. Subordination. Each Subordinated Creditor and each Obligor agrees
that the Subordinated Debt is and shall be subordinate and junior in right of
payment, to the extent and in the manner hereinafter set forth, to the prior
payment in full of all Secured Obligations of any such Obligor now or hereafter
existing under the Credit Agreement and the other Loan Documents. For the
purposes of this Intercompany Subordination Agreement, the Secured Obligations
shall not be deemed to have been paid in full until the termination of the
Commitments and the payment in full of all Secured Obligations then due and
owing (other than contingent indemnification or other contingent obligations as
to which no claim has been asserted and obligations in respect of Swap
Obligations and Banking Services Obligations).

 



Exhibit M-1

 

 

Section 2. Events of Subordination.

 

(a)          In the event of any dissolution, winding up, liquidation,
arrangement, reorganization, adjustment, protection, relief or composition of
any Obligor or its debts, whether voluntary or involuntary, in any bankruptcy,
insolvency, arrangement, reorganization, receivership, relief or other similar
case or proceeding under any Insolvency Law or upon an assignment for the
benefit of creditors or any other marshalling of the assets and liabilities of
any Obligor or otherwise (a “Reorganization Proceeding”), the Lender Parties
shall be entitled to receive payment in full of the Secured Obligations before
any Subordinated Creditor is entitled to receive any payment of all or any of
the Subordinated Debt, and any payment or distribution of any kind (whether in
cash, property or securities) that otherwise would be payable or deliverable
upon or with respect to the Subordinated Debt in any such case, proceeding,
assignment, marshalling or otherwise (including any payment that may be payable
by reason of any other indebtedness of such Obligor being subordinated to
payment of the Subordinated Debt) shall be paid or delivered directly to the
Administrative Agent for the account of the Lender Parties for application (in
the case of cash) to, or as collateral (in the case of non-cash property or
securities) for, the payment or prepayment of the Secured Obligations until the
Secured Obligations shall have been paid in full.

 

(b)          In the event that (i) any Event of Default described in clauses
(a), (b), (h), (i) or (j) of Article VII of the Credit Agreement shall have
occurred and be continuing or (ii) any judicial proceeding shall be pending with
respect to any Event of Default, then no payment (including any payment that may
be payable by reason of any other indebtedness of any Obligor being subordinated
to payment of the Subordinated Debt) shall be made by or on behalf of any
Obligor for or on account of any Subordinated Debt, and no Subordinated Creditor
shall take or receive from any Obligor, directly or indirectly, in cash or other
property or by set-off or in any other manner, including, without limitation,
from or by way of collateral, payment of all or any of the Subordinated Debt,
unless and until (x) the Secured Obligations shall have been paid in full or
(y) such Event of Default shall have been cured or waived (and no other Event of
Default is then continuing).

 

(c)          In the event that any Event of Default (other than any Event of
Default described in clauses (a), (b), (h), (i) or (j) of Article VII of the
Credit Agreement) shall have occurred and be continuing and the Administrative
Agent gives written notice thereof to each Subordinated Creditor, then no
payment (including any payment that may be payable by reason of any other
indebtedness of any Obligor being subordinated to payment of the Subordinated
Debt) shall be made by or on behalf of any Obligor for or on account of any
Subordinated Debt, and no Subordinated Creditor shall take or receive from any
Obligor, directly or indirectly, in cash or other property or by set-off or in
any other manner, including, without limitation, from or by way of collateral,
payment of all or any of the Subordinated Debt, unless and until (x) the Secured
Obligations shall have been paid in full or (y) such Event of Default shall have
been cured or waived (and no other Event of Default is then continuing).

 

(d)          Except as otherwise set forth in Section 2(a) through (c) above,
any Obligor is permitted to pay, and any Subordinated Creditor is entitled to
receive, any payment or prepayment of principal and interest on the Subordinated
Debt as permitted by the Credit Agreement.

 

Section 3. In Furtherance of Subordination. Each Subordinated Creditor agrees as
follows:

 

(a)          If a Reorganization Proceeding is commenced by or against any
Obligor,

 

(i)           the Administrative Agent is hereby irrevocably authorized and
empowered (in its own name or in the name of each Subordinated Creditor or
otherwise), but shall have no obligation, to demand, sue for, collect and
receive every payment or distribution referred to in Section 2(a) and give
acquittance therefor and to file claims and proofs of claim and take such other
action (including, without limitation, voting the Subordinated Debt or enforcing
any security interest or other lien securing payment of the Subordinated Debt)
as it may deem necessary or advisable for the exercise or enforcement of any of
the rights or interests of the Administrative Agent or the Lender Parties; and

 



Exhibit M-2

 

 

(ii)           each Subordinated Creditor shall duly and promptly take such
action as the Administrative Agent may request (A) to collect the Subordinated
Debt for the account of the Lender Parties and to file appropriate claims or
proofs or claim in respect of the Subordinated Debt, (B) to execute and deliver
to the Administrative Agent such powers of attorney, assignments, or other
instruments as the Administrative Agent may request in order to enable the
Administrative Agent to enforce any and all claims with respect to, and any
security interests and other liens securing payment of, the Subordinated Debt,
and (C) to collect and receive any and all payments or distributions which may
be payable or deliverable upon or with respect to the Subordinated Debt.

 

(b)           All payments or distributions upon or with respect to the
Subordinated Debt which are received by each Subordinated Creditor contrary to
the provisions of this Intercompany Subordination Agreement shall be received in
trust for the benefit of the Lender Parties, shall be segregated from other
funds and property held by such Subordinated Creditor and shall be forthwith
paid over to the Administrative Agent for the account of the Lender Parties in
the same form as so received (with any necessary indorsement) to be applied (in
the case of cash) to, or held as collateral (in the case of non-cash property or
securities) for, the payment or prepayment of the Secured Obligations in
accordance with the terms of the Credit Agreement.

 

(c)           The Administrative Agent is hereby authorized to demand specific
performance of this Intercompany Subordination Agreement, whether or not any
Obligor shall have complied with any of the provisions hereof applicable to it,
at any time when any Subordinated Creditor shall have failed to comply with any
of the provisions of this Intercompany Subordination Agreement applicable to it.
Each Subordinated Creditor hereby irrevocably waives any defense based on the
adequacy of a remedy at law, which might be asserted as a bar to such remedy of
specific performance.

 

Each Subordinated Creditor hereby agrees that it may not take any actions in any
Reorganization Proceeding that are prohibited by, or inconsistent with, the
provisions of this Agreement. Each Subordinated Creditor hereby agrees that this
Agreement constitutes a subordination agreement within the meaning of Section
510(a) of the Bankruptcy Code or any similar provision of any other applicable
insolvency law.

 

Section 4. Rights of Subrogation. Each Subordinated Creditor agrees that no
payment or distribution to the Administrative Agent or the Lender Parties
pursuant to the provisions of this Intercompany Subordination Agreement shall
entitle such Subordinated Creditor to exercise any right of subrogation in
respect thereof until the termination of the Commitments and payment in full of
all Secured Obligations then due and owing (other than contingent
indemnification or other contingent obligations as to which no claim has been
asserted and obligations in respect of Swap Obligations and Banking Services
Obligations).

 



Exhibit M-3

 

 

Section 5. Further Assurances. Each Subordinated Creditor and each Obligor will,
at its expense and at any time and from time to time, promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or desirable, or that the Administrative Agent may reasonably
request in writing, in order to protect any right or interest granted or
purported to be granted hereby or to enable the Administrative Agent or any
Lender Party to exercise and enforce its rights and remedies hereunder.

 

Section 6. Agreements in Respect of Subordinated Debt. No Subordinated Creditor
will sell, assign, pledge, encumber or otherwise dispose of any of the
Subordinated Debt unless such sale, assignment, pledge, encumbrance or
disposition is made subject to this Intercompany Subordination Agreement.

 

Section 7. Agreement by the Obligors. Each Obligor agrees that it will not make
any payment of any of the Subordinated Debt, or take any other action, in each
case, if such payment or other action would be in contravention of the
provisions of this Intercompany Subordination Agreement.

 

Section 8. Obligations Hereunder Not Affected. All rights and interests of the
Administrative Agent and each Lender Party hereunder, and all agreements and
obligations of each Subordinated Creditor and each Obligor under this
Intercompany Subordination Agreement, shall remain in full force and effect
irrespective of, to the maximum extent permitted by applicable law:

 

(i)           any amendment, extension, renewal, compromise, discharge,
acceleration or other change in the time for payment or the terms of the Secured
Obligations or any part thereof;

 

(ii)          any taking, holding, exchange, enforcement, waiver, release,
failure to perfect, sell or otherwise dispose of any security for payment of any
Guarantee or any Secured Obligations;

 

(iii)         the application of security and directing the order or manner of
sale thereof as the Administrative Agent and the Lender Parties in their sole
discretion may determine;

 

(iv)         the release or substitution of one or more of any endorsers or
other guarantors of any of the Secured Obligations;

 

(v)          the taking of, or failure to take any action which might in any
manner or to any extent vary the risks of any Guarantor or which, but for this
Section 8 might operate as a discharge of such Guarantor;

 

(vi)         any defense arising by reason of any disability, change in
corporate existence or structure or other defense of any Obligor, any other
Guarantor or a Subordinated Creditor, the cessation from any cause whatsoever
(including any act or omission of any Lender Party) of the liability of such
Obligor, any other Guarantor or a Subordinated Creditor;

 

(vii)        any defense based on any claim that such Guarantor’s or
Subordinated Creditor’s obligations exceed or are more burdensome than those of
any Obligor, any other Guarantor or any other subordinated creditor, as
applicable;

 

(viii)       the benefit of any statute of limitations affecting such
Guarantor’s or Subordinated Creditor’s liability hereunder;

 

(ix)         any right to proceed against any Obligor, proceed against or
exhaust any security for the Secured Obligations, or pursue any other remedy in
the power of any Lender Party, whatsoever;

 



Exhibit M-4

 

 

(x)          any benefit of and any right to participate in any security now or
hereafter held by any Lender Party; and

 

(xi)         to the fullest extent permitted by law, any and all other defenses
or benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties.

 

This Intercompany Subordination Agreement shall remain in full force and effect
following the commencement of any Reorganization Proceeding. All references to
any Obligor shall include any Obligor as debtor-in-possession and any receiver
or trustee for such Obligor in any Reorganization Proceeding. This Intercompany
Subordination Agreement shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Secured Obligations is
rescinded, avoided, disgorged or must otherwise be returned by the
Administrative Agent or any Lender Party in connection with a Reorganization
Proceeding or otherwise, all as though such payment had not been made.

 

Section 9. Waiver. Each Subordinated Creditor and each Obligor hereby waives, to
the maximum extent permitted by applicable law, promptness, diligence, notice of
acceptance and any other notice (other than as contemplated hereby) with respect
to any of the Secured Obligations and this Intercompany Subordination Agreement
and any requirement that the Administrative Agent or any Lender Party protect,
secure, perfect or insure any security interest or lien or any property subject
thereto or exhaust any right or take any action against any Obligor or any other
person or entity or any collateral.

 

Section 10. Limitation regarding Swiss Subordinated Debt. The provisions
regarding Swiss Guarantor Obligations set out in Section 15.11 of the Credit
Agreement shall apply mutatis mutandis to any Subordinated Debt owed by any
Obligor to any Subordinated Creditor incorporated in Switzerland, or, if
different, considered to be tax resident in Switzerland for Swiss Withholding
Tax purposes.

 

Section 11. Amendments, Etc. No amendment or waiver of any provision of this
Intercompany Subordination Agreement, and no consent to any departure by any
Subordinated Creditor or any Obligor herefrom, shall in any event be effective
unless the same shall be in writing and signed by the Administrative Agent, each
Obligor and each Subordinated Creditor, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

Section 12. Addresses for Notices. All communications and notices hereunder
shall (except as otherwise expressly permitted herein) be in writing and given
in the manner provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to any Loan Party shall be given to it in
care of the Company in the manner provided in Section 9.01 of the Credit
Agreement.

 

Section 13. No Waiver; Remedies; Conflict of Terms. No failure on the part of
the Administrative Agent or any Lender Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law. In
the event of any conflict between the terms of this Intercompany Subordination
Agreement and the terms of the Credit Agreement, the terms of the Credit
Agreement shall govern.

 

Section 14. Joinder. Upon execution and delivery after the date hereof by any
Subsidiary of a joinder agreement in substantially the form of Exhibit A hereto,
each such Subsidiary shall become an Obligor and/or a Subordinated Creditor, as
applicable, hereunder with the same force and effect as if originally named as
an Obligor or a Subordinated Creditor, as applicable, hereunder. The rights and
obligations of each Obligor and each Subordinated Creditor hereunder shall
remain in full force and effect notwithstanding the addition of any new Obligor
or Subordinated Creditor as a party to this Intercompany Subordination
Agreement.

 



Exhibit M-5

 

 

Section 15. Governing Law; Jurisdiction; Etc.

 

(A)         THIS INTERCOMPANY SUBORDINATION AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

(B)          EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
INTERCOMPANY SUBORDINATION AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE COMPANY, OBLIGORS AND SUBORDINATED CREDITORS HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS ARISING OUT OF OR
RELATING TO THIS INTERCOMPANY SUBORDINATION AGREEMENT BROUGHT BY IT OR ANY OF
ITS AFFILIATES SHALL BE BROUGHT, AND SHALL BE HEARD AND DETERMINED, EXCLUSIVELY
IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT. EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
INTERCOMPANY SUBORDINATION AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, THE FRENCH COLLATERAL AGENT, ANY ISSUING BANK OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
INTERCOMPANY SUBORDINATION AGREEMENT AGAINST EACH OF THE COMPANY, THE OBLIGORS,
THE SUBORDINATED CREDITORS OR ANY OF THEIR RESPECTIVE PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

 

(C)          EACH OF THE COMPANY, THE OBLIGORS AND THE SUBORDINATED CREDITORS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY
LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS INTERCOMPANY SUBORDINATION AGREEMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE COMPANY, THE OBLIGORS AND THE
SUBORDINATED CREDITORS HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(D)         EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 12. NOTHING IN THIS INTERCOMPANY
SUBORDINATION AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS INTERCOMPANY
SUBORDINATION AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 



Exhibit M-6

 

 

(E)          EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
INTERCOMPANY SUBORDINATION AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS INTERCOMPANY SUBORDINATION AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

(F)          IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR
AGREEMENT AND THIS INTERCOMPANY SUBORDINATION AGREEMENT, THE TERMS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL. NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, FOR SO LONG AS THE DISCHARGE OF TERM OBLIGATIONS (AS
DEFINED IN THE U.S. SECURITY AGREEMENT) SHALL NOT HAVE OCCURRED, NO LOAN PARTY
OR SUBORDINATED CREDITOR SHALL BE REQUIRED TO TAKE OR OMIT TO TAKE ANY ACTION
REQUIRED BY THIS INTERCOMPANY SUBORDINATION AGREEMENT IF SUCH ACTION OR INACTION
WOULD VIOLATE, OR WOULD BE IRRECONCILABLY INCONSISTENT WITH ANY ACTION OR
INACTION AFFIRMATIVELY REQUIRED BY, ANY OF THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT.

 

Section 16. Representation, Warranty and Acknowledgment. Each of the Obligors
and each of the Subordinated Creditors hereby represents, warrants and
acknowledges that it has received a copy of, or otherwise taken notice of, the
Credit Agreement and is fully aware of its content and implications thereof.

 

[Remainder of page left intentionally blank]

 



Exhibit M-7

 

 

IN WITNESS WHEREOF, each of the Subordinated Creditors and the Obligors has
caused this Intercompany Subordination Agreement to be duly executed and
delivered by its officer or director thereunto duly authorized as of the date
first above written.

 

  FOSSIL GROUP, INC., as Obligor               By:       Name:      Title:      
        [                               ], as Obligor               By:      
Name:     Title:               [                               ],   as a
Subordinated Creditor               By:       Name:     Title:              
[                               ], as a Subordinated Creditor               By:
      Name:     Title:

 

[Signature Page to ABL Intercompany Subordination Agreement]

 





 

 



Agreed and acknowledged as of the date
above written:       JPMORGAN CHASE BANK, N.A.,
as Administrative Agent               By:       Name:      Title:               
J.P. MORGAN AG,
as French Collateral Agent               By:       Name:      Title:   

 

[Signature Page to ABL Intercompany Subordination Agreement]

 





 

 

Schedule I to the Intercompany Subordination Agreement

ADDRESSES FOR NOTICES

 

1.            All notices sent to any Obligor or Guarantor should be sent to:

 

Fossil Group, Inc.

c/o Fossil Group, Inc. (if to another Loan Party)

901 S. Central Expressway

Richardson, Texas 75080

Attention: Randy S. Hyne, Esq.

Facsimile No: 972-744-8387

Email: randyh@fossil.com

 

And in each case, with a copy to:

 

Akin Gump Strauss Hauer & Feld LLP

1111 Louisiana St., 44th Floor

Houston, Texas 77002-5200

Attention: Phyllis Y. Young

Facsimile No.: 713-236-0822

Email: pyoung@akingump.com

 

2.            All notices sent to the Administrative Agent should be sent to:

 

JPMorgan Chase Bank, N.A.

10 S Dearborn (LL2)

Chicago, IL 60603

Attention: Elizabeth Cruz

Telephone: 312-954-3006

Email: elizabeth.cruz@chase.com

 

With a copy to:

 

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

Attention: Jennifer B. Ezring

Facsimile No: (212) 378-2415

Email: jezring@cahill.com

 



Schedule I-1

 

 

Exhibit A to the Intercompany Subordination Agreement

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated as of ________, 20__ (this “Joinder”), is
delivered pursuant to the Intercompany Subordination Agreement, dated as of
September 26, 2019 (as the same may from time to time be amended, restated,
amended and restated, supplemented or otherwise modified, the “Intercompany
Subordination Agreement”) among FOSSIL GROUP, INC., a Delaware corporation, the
other Subordinated Creditors and Obligors from time to time party thereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent and J.P. MORGAN AG, as French
Collateral Agent. All capitalized terms not defined herein shall have the
meaning ascribed to them in the Intercompany Subordination Agreement.

 

1.            Joinder in the Intercompany Subordination. The undersigned hereby
agrees that on and after the date hereof, it shall be [an “Obligor”] [and] [a
“Subordinated Creditor”] under and as defined in the Intercompany Subordination
Agreement, hereby assumes and agrees to perform all of the obligations of [an
Obligor] [and] [a Subordinated Creditor] thereunder and agrees that it shall
comply with and be fully bound by the terms of the Intercompany Subordination
Agreement as if it had been a signatory thereto as of the date thereof; provided
that the representations and warranties made by the undersigned thereunder shall
be deemed true and correct as of the date of this Joinder.

 

2.            Unconditional Joinder. The undersigned acknowledges that the
undersigned’s obligations as a party to this Joinder are unconditional and are
not subject to the execution of one or more Joinders by other parties. The
undersigned further agrees that it has joined and is fully obligated as [an
Obligor] [and] [a Subordinated Creditor] under the Intercompany Subordination
Agreement.

 

3.            Representation, Warranty and Acknowledgment. The undersigned
hereby represents, warrants and acknowledges that it has received a copy of, or
otherwise taken notice of, the Credit Agreement and is fully aware of its
content and implications thereof.

 

4.            [Swiss capital assistance provisions. The undersigned hereby
represents that its articles of association include a market-standard group
finance clause providing that it can enter, with or without consideration, into
upstream and cross-stream obligations.]1

 

5.            Incorporation by Reference. All terms and conditions of the
Intercompany Subordination Agreement are hereby incorporated by reference in
this Joinder as if set forth in full.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.

 

  [__________________]               By:       Name:     Title:

 

1To be included in Joinder Agreements to be signed by Swiss Subordinated
Creditors.

 





 



 

